Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 1 of 380 Page ID #:2965




                                 FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS
                        FOR THE NINTH CIRCUIT


                 CITY OF LOS ANGELES,                      No. 18-55599
                              Plaintiff-Appellee,
                                                            D.C. No.
                                v.                    2:17-cv-07215-R-JC

                 WILLIAM P. BARR, Attorney
                 General; ALAN R. HANSON, in                OPINION
                 his official capacity as Acting
                 Assistant Attorney General of
                 the Office of Justice Programs;
                 RUSSELL WASHINGTON, in his
                 official capacity as Acting
                 Director of the Office of
                 Community Oriented Policing
                 Services; UNITED STATES
                 DEPARTMENT OF JUSTICE,
                           Defendants-Appellants.


                       Appeal from the United States District Court
                          for the Central District of California
                        Manuel L. Real, District Judge, Presiding

                         Argued and Submitted August 30, 2018
                                 Pasadena, California

                                     Filed July 12, 2019
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 2 of 380 Page ID #:2966




                2               CITY OF LOS ANGELES V. BARR

                        Before: Kim McLane Wardlaw, Jay S. Bybee,
                             and Sandra S. Ikuta, Circuit Judges.

                                    Opinion by Judge Ikuta;
                                   Dissent by Judge Wardlaw


                                          SUMMARY *


                              Federal Spending / Immigration

                    The panel reversed the district court’s summary
                judgment in favor of the City of Los Angeles in an action
                challenging the U.S. Department of Justice (“DOJ”)’s use of
                certain factors in determining scores for applicants to a
                competitive grant program – the Community Oriented
                Policing Services (COPS) grant program – that allocates a
                limited pool of funds to state and local applicants under the
                Public Safety Partnership and Community Policing Act (the
                “Act”), enacted as part of the Violent Crime Control and
                Law Enforcement Act.

                    DOJ gave additional points to an applicant that chose to
                focus on the illegal immigration area (instead of other focus
                areas), and gave additional points to an applicant who agreed
                to the Certification of Illegal Immigration Cooperation – in
                which the applicant agreed to ensure Department of
                Homeland Security personnel had access to the applicant’s
                detention facilities to meet with an alien, and to provide
                notice to DHS regarding scheduled release of an alien in

                    *
                      This summary constitutes no part of the opinion of the court. It
                has been prepared by court staff for the convenience of the reader.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 3 of 380 Page ID #:2967




                               CITY OF LOS ANGELES V. BARR                   3

                custody. Los Angeles submitted an application under the
                Act but was not awarded any funding; it chose “building
                trust and respect” as its focus area and declined to submit the
                Certification.

                    As initial matters, the panel held that the appeal was not
                moot because although there was no longer a live
                controversy regarding the 2017 grant program, the situation
                was capable of repetition yet evading review. The panel also
                held that Los Angeles had Article III standing to bring the
                appeal. The panel concluded that Los Angeles’s slight
                competitive disadvantage due to its policy of not assisting
                the federal government on immigration-related issues was
                sufficient to give Los Angeles standing in this action.

                    The panel rejected Los Angeles’s argument that DOJ’s
                practice of giving additional consideration to applicants that
                choose to further the two specified federal goals violated the
                Constitution’s Spending Clause. Because DOJ’s scoring
                factors encouraged, but did not coerce, an applicant to
                cooperate on immigration matters, the panel also rejected
                Los Angeles’s claims that DOJ’s use of the factors infringed
                on state autonomy in a manner that raised Tenth Amendment
                concerns.

                    The panel held that DOJ did not exceed its statutory
                authority in awarding bonus points to applicants that selected
                the illegal immigration focus area or that agreed to the
                Certification. Specifically, the panel first held that DOJ’s
                understanding that illegal immigration presents a public
                safety issue has been acknowledged by the Supreme Court.
                Second, DOJ’s determination that the techniques of
                community policing may be used to address this public
                safety issue was entirely reasonable. Finally, because
                Congress did not directly address the precise question at
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 4 of 380 Page ID #:2968




                4             CITY OF LOS ANGELES V. BARR

                issue, the panel must defer to DOJ’s interpretation as long as
                it is reasonable.

                    The panel held that DOJ did not act arbitrarily and
                capriciously under the Administrative Procedure Act when
                it decided to give points for adopting the illegal immigration
                focus and submitting the Certification.

                    Judge Wardlaw dissented from the majority’s holding
                that DOJ’s diversion of COPS grant funding from
                community policing to civil immigration enforcement was
                lawful. Judge Wardlaw would hold that DOJ exceeded its
                delegated powers to administer the COPS grant program,
                and she would, therefore, affirm the district court’s order
                permanently enjoining DOJ from including the illegal
                immigration focus area and Cooperation Certification on its
                COPS grant applications and from using these
                considerations as preferences in awarding COPS grants.


                                        COUNSEL

                Jesse Panuccio (argued), Brad Hinshelwood, Katherine
                Twomey Allen, Daniel Tenny, and Mark B. Stern, Appellate
                Staff; Nicola T. Hanna, United States Attorney; Civil
                Division, United States Department of Justice, Washington,
                D.C.; for Defendants-Appellants.

                David M. Zionts (argued), Benjamin L. Cavataro, and Ivano
                M. Ventresca, Covington & Burling LLP, Washington,
                D.C.; Neema T. Sahni, Mónica Ramirez Almadani, and
                Mitchell A. Kamin, Covington & Burling LLP, Los Angeles,
                California; Michael Dundas, Deputy City Attorney; Valerie
                L. Flores, Managing Senior Assistant City Attorney; Leela
                A. Kapur, Executive Assistant City Attorney; James P.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 5 of 380 Page ID #:2969




                               CITY OF LOS ANGELES V. BARR                    5

                Clark, Chief Deputy City Attorney; and Michael N. Feuer,
                City Attorney; Office of the City Attorney, Los Angeles,
                California; for Plaintiff-Appellee.

                Matthew J. Piers, Caryn C. Lederer, and Chirag G. Badlani,
                Hughes Socol Piers Resnick & Dym Ltd., Chicago, Illinois;
                Daniel B. Rice, Joshua A. Geltzer, and Mary B. McCord,
                Institute for Constitutional Advocacy and Protection,
                Georgetown University Law Center, Washington, D.C.; for
                Amici Curiae Current and Former Prosecutors and Law
                Enforcement Leaders.


                                          OPINION

                IKUTA, Circuit Judge:

                    In 1994, Congress enacted the Violent Crime Control
                and Law Enforcement Act (VCCLEA), Pub. L. No. 103-322,
                108 Stat. 1796, to provide a range of federal assistance to
                state and local law enforcement. The Public Safety
                Partnership and Community Policing Act of 1994, Pub. L.
                No. 103-322, 108 Stat. 1807 (the Act), which was enacted as
                part of the VCCLEA, authorizes the Department of Justice
                (DOJ) to administer a competitive grant program that
                allocates a limited pool of funds to state and local applicants
                whose applications are approved by the Attorney General.

                     In 2017, Los Angeles applied for a grant, but failed to
                score highly enough to earn one. It challenges the use of two
                of the many factors DOJ uses in determining the scores for
                each applicant. Because DOJ’s use of these two factors in
                evaluating applicants for a competitive grant program did
                not violate the Spending Clause of the U.S. Constitution, art.
                I, § 8, cl. 1, did not exceed DOJ’s statutory authority, and did
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 6 of 380 Page ID #:2970




                6             CITY OF LOS ANGELES V. BARR

                not violate the Administrative Procedure Act, we reverse the
                district court’s grant of summary judgment in favor of Los
                Angeles.

                                              I

                    The Act’s grant program, codified at 34 U.S.C. §§ 10381
                to 10389, gives broad discretion to DOJ to allocate grants
                and administer the grant program for the purposes set forth
                in § 10381(b). Section 10381(b) authorizes twenty-three
                different purposes, each generally linked to the goal of
                enhancing the crime prevention function of state and local
                law enforcement through working with the community.
                DOJ is authorized to “promulgate regulations and guidelines
                to carry out” the grant program, 34 U.S.C. § 10388, and may
                prescribe the required form and content of grant applications
                through regulations or guidelines, id. § 10382(b). By statute,
                the application must contain eleven broad categories of
                information, including an assessment of the impact of the
                proposed initiative on other aspects of the criminal justice
                system. See id. § 10382(c). Each application must also
                “identify related governmental and community initiatives
                which complement or will be coordinated with the proposal”
                and “explain how the grant will be utilized to reorient the
                affected law enforcement agency’s mission toward
                community-oriented policing or enhance its involvement in
                or commitment to community-oriented policing.” Id.
                § 10382(c)(4), (10).

                    The statute permits DOJ to give “preferential
                consideration, where feasible,” on specified grounds,
                including whether the application proposes hiring and
                rehiring additional career law enforcement officers, where a
                non-Federal contribution will cover more than the required
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 7 of 380 Page ID #:2971




                                  CITY OF LOS ANGELES V. BARR                              7

                25 percent of the program cost. Id. § 10381(c)(1). 1 The
                statute was amended in 2015 to allow DOJ to give
                preferential treatment to a state that has enacted certain laws
                designed to combat human trafficking.                 See id.
                § 10381(c)(2), (3); Justice for Victims of Trafficking Act of
                2015, Pub. L. No. 114-22, §§ 601, 1002, 129 Stat. 227, 259–
                60, 266–67.

                    Congress has regularly made appropriations for grants
                administered under this statute. DOJ has determined that
                Congress intended these appropriations to be used for two of
                the twenty-three purposes set forth in § 10381, namely “to
                rehire law enforcement officers who have been laid off as a
                result of State, tribal, or local budget reductions for
                deployment in community-oriented policing,” 34 U.S.C.
                § 10381(b)(1), and “to hire and train new, additional career
                law enforcement officers for deployment in community-
                oriented policing across the Nation,” id. § 10381(b)(2). 2

                    1
                      The Act includes other technical requirements for awarding grants.
                For instance, each state that applies or that contains an applying entity
                must receive, together with any grantees in the state, at least .5 percent
                of a fiscal year’s total allocation for the grant program. 34 U.S.C.
                § 10381(f). Second, allocated funds must be divided equally between
                small (fewer than 150,000 people) and large (more than 150,000 people)
                jurisdictions. Id. § 10261(a)(11)(B). Third, a grant cannot account for
                more than 75 percent of a recipient program’s costs, although the
                Attorney General can waive this requirement. Id. § 10381(g).
                    2
                       Contrary to the dissent, Dissent at 33 n.1, 43, Congress has set
                aside funds that could be expended for any of § 10381’s purposes.
                Appropriations bills have directed funds “for community policing
                development activities in furtherance of [§ 10381’s purposes]” and “for
                the collaborative reform model of technical assistance in furtherance of
                [§ 10381’s purposes],” Consolidated Appropriations Act, Pub. L. 115-
                31, Div. B, Tit. II, 131 Stat. 135, 207 (2017), as well as for the hiring and
                rehiring of additional career law enforcement officers.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 8 of 380 Page ID #:2972




                8              CITY OF LOS ANGELES V. BARR

                    DOJ has exercised its broad discretion under the Act by
                developing a combined guidelines and application form for
                parties that wish to apply for a grant to hire or rehire officers
                for community-oriented policing.           See COPS Office
                Application Attachment to SF-424 (referred to hereafter as
                “Application Guidelines”). The Application Guidelines
                define “community policing” as “a philosophy that promotes
                organizational strategies that support the systematic use of
                partnerships and problem-solving techniques to proactively
                address the immediate conditions that give rise to public
                safety issues such as crime, social disorder, and fear of
                crime.”     Community policing strategies may include
                “ongoing collaborative relationships” with local and federal
                agencies, as well as “systematically tailor[ing] responses to
                crime and disorder problems to address their underlying
                conditions.”

                    The Application Guidelines set out a series of questions
                and instructions that allow an applicant to explain why it is
                seeking a grant and why it is best qualified to receive one.
                Among other things, an applicant must explain its need for
                federal assistance, provide information about its fiscal
                health, agree to comply with various provisions of federal
                law, and provide additional information and assurances of
                various kinds. An applicant must also specify its law
                enforcement and community policing strategy, including a
                “crime and disorder problem/focus area.” The Application
                Guidelines direct the applicant to choose one of eight focus
                areas: “illegal immigrations,” “child and youth safety
                focus,” “drug abuse education, prevention and intervention,”
                “homeland security problems,” “nonviolent crime problems
                and quality of life policing,” “building trust and respect,”
                “traffic/pedestrian safety problems,” and “violent crimes
                problems.” The Application Guidelines provide examples
                of the type of problems included in each focus area. For the
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 9 of 380 Page ID #:2973




                                 CITY OF LOS ANGELES V. BARR                            9

                homeland security focus area, for instance, the Application
                Guidelines state, “Please specify your critical infrastructure
                problem; for example, addressing threats against facilities,
                developing and testing incident response plans, etc.” For the
                illegal immigration focus area, the Application Guidelines
                state, “Please specify your focus on partnering with the
                federal law enforcement to address illegal immigration for
                information sharing, [§] 287(g) partnerships, 3 task forces
                and honoring detainers.” 4

                   DOJ evaluates, scores, and ranks the submitted
                applications, then awards grant funds to the highest scoring
                applicants. 5 The scoring process is designed to allocate
                    3
                       A § 287(g) partnership is a written agreement between the
                Attorney General and a state or a local jurisdiction, under which “an
                officer or employee of the State or subdivision, who is determined by the
                Attorney General to be qualified to perform a function of an immigration
                officer in relation to the investigation, apprehension, or detention of
                aliens in the United States (including the transportation of such aliens
                across State lines to detention centers), may carry out such function at
                the expense of the State or political subdivision and to the extent
                consistent with State and local law.” 8 U.S.C. § 1357(g)(1).
                     4
                        An “immigration detainer” is issued by the Department of
                Homeland Security (DHS) to advise another law enforcement agency
                that DHS seeks custody of an alien for arrest and removal, and serves as
                “a request that such agency advise the Department, prior to release of the
                alien, in order for the Department to arrange to assume custody, in
                situations when gaining immediate physical custody is either
                impracticable or impossible.” 8 C.F.R. § 287.7(a). Upon DHS’s request,
                a law enforcement agency “shall maintain custody of the alien for a
                period not to exceed 48 hours,” excluding weekends and holidays, “in
                order to permit assumption of custody by” DHS. Id. § 287.7(d).
                    5
                      According to DOJ, it “does not disclose the number of points
                assigned to any particular answer, because disclosing the scoring system
                could skew the application process and subject that process to
                manipulation.”
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 10 of 380 Page ID #:2974




                 10             CITY OF LOS ANGELES V. BARR

                 federal assistance to programs, focuses, or conduct that DOJ
                 deems to best further statutory purposes and federal goals.
                 Consistent with the statutory criteria, DOJ gives points to
                 applicants that best demonstrate “a specific public safety
                 need” and show an “inability to address the need without
                 Federal assistance,” 34 U.S.C. §§ 10382(c)(2), (c)(3), and to
                 applicants that best “explain how the grant will be utilized to
                 reorient the affected law enforcement agency’s mission
                 toward community-oriented policing or enhance its
                 involvement in or commitment to community-oriented
                 policing,” id. § 10382(c)(10). DOJ also gives points to
                 applicants in jurisdictions with higher crime rates and
                 comparatively lower fiscal health. Additionally, DOJ scores
                 applicants on how their proposals relate to that year’s federal
                 goals. In various years, DOJ has awarded points for
                 applicants that gave work to military veterans, that adopted
                 specified management practices (such as making regular
                 assessments of employee satisfaction, exercising flexibility
                 in officer shift assignments, and operating an early
                 intervention system to identify officers with specified
                 personal risks), or that experienced certain catastrophic
                 events, such as a terror attack or school shooting. In 2017,
                 DOJ gave additional points to applicants that focused on the
                 federal priority areas of violent crime, homeland security,
                 and control of illegal immigration. Also in 2017, an
                 applicant could elect to receive additional points by
                 submitting a “Certification of Illegal Immigration
                 Cooperation” (the “Certification”) in which the applicant
                 agrees that (1) the applicant will implement rules,
                 regulations, or practices that ensure DHS personnel have
                 access to the entity’s correctional or detention facilities in
                 order to meet with an alien, and (2) the applicant will
                 implement rules, regulations, policies, or practices to ensure
                 that the entity’s correctional or detention facilities provide
                 notice “as early as practicable (at least 48 hours, where
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 11 of 380 Page ID #:2975




                                CITY OF LOS ANGELES V. BARR                  11

                 possible) to DHS regarding the scheduled release” of an
                 alien in custody.

                     As usual, in the 2017 grant cycle, DOJ received more
                 requests for funding than it was able to grant. Congress
                 allocated roughly $98.5 million for grants, but applicants
                 requested almost $410 million. From a total applicant pool
                 of 90 large jurisdictions and 1,029 small jurisdictions, DOJ
                 awarded grant funds to 30 of the large jurisdictions and 149
                 of the small jurisdictions. An applicant did not need to select
                 the illegal immigration focus or submit the Certification to
                 receive funds. Of the seven applicants that chose illegal
                 immigration as a focus area, only one large jurisdiction and
                 one small jurisdiction received an award. Of the successful
                 applicants, only 19 of the 30 large jurisdictions and 124 of
                 the 149 small jurisdictions received bonus points for
                 submitting the Certification. Los Angeles submitted an
                 application but was not awarded any funding. It chose
                 “building trust and respect” as its focus area and declined to
                 submit the Certification.

                     In September 2017, Los Angeles filed a complaint
                 seeking to enjoin DOJ’s practice of awarding points to
                 applicants that selected the illegal immigration focus area
                 and to applicants that completed a Certification related to
                 illegal immigration. Los Angeles argues that these two
                 elements of DOJ’s scoring system are unlawful because they
                 (1) violate constitutional principles of separation of powers
                 and exceed DOJ’s lawful authority, (2) violate the Spending
                 Clause, and (3) are arbitrary and capricious under the
                 Administrative Procedure Act. The district court agreed
                 with Los Angeles on each of these claims. The court entered
                 a permanent injunction against the challenged practices, and
                 DOJ appealed.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 12 of 380 Page ID #:2976




                 12             CITY OF LOS ANGELES V. BARR

                                                II

                     Although Los Angeles claims it was injured by DOJ’s
                 use of two scoring elements in its 2017 grant cycle, that cycle
                 has long since been completed. Therefore, we must
                 determine whether this appeal is moot, and if not, whether
                 Los Angeles has standing to bring its claims.

                      We first conclude that the appeal is not moot. Article III
                 limits the jurisdiction of federal courts to actual cases and
                 controversies. U.S. Const. art. III, § 2, cl. 1. Because there
                 is no longer a live controversy regarding the 2017 grant
                 program, the appeal would ordinarily be moot.
                 Nevertheless, the Supreme Court has held that an appeal is
                 not moot in “exceptional situations” when it is “capable of
                 repetition, yet evading review.” Kingdomware Techs., Inc.
                 v. United States, 136 S. Ct. 1969, 1976 (2016) (quoting
                 Spencer v. Kemna, 523 U.S. 1, 17 (1998)). Here, the case
                 meets the requirements to avoid mootness. First, “the
                 challenged action [is] in its duration too short to be fully
                 litigated prior to cessation or expiration,” id. (alteration in
                 original) (quoting Spencer, 523 U.S. at 17), because any one
                 grant cycle is too short to provide for meaningful review. In
                 2017, for instance, fewer than three months passed between
                 DOJ’s announcement of the scoring factors and the grant
                 awards. Second, “there [is] a reasonable expectation that the
                 same complaining party [will] be subject to the same action
                 again.” Id. (alteration in original) (quoting Spencer,
                 523 U.S. at 17). Los Angeles is reasonably likely to apply
                 for a DOJ grant in the future, and has done so in the previous
                 two consecutive years. Los Angeles also submitted a
                 declaration of its intent to apply for a grant in the 2018 cycle.
                 Although DOJ states it has not yet determined “how
                 immigration-related factors will be handled in the FY 2018
                 application,” it has not agreed to stop giving bonus points for
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 13 of 380 Page ID #:2977




                                CITY OF LOS ANGELES V. BARR                    13

                 such factors in the future. Even if it had, voluntary cessation
                 of the practice does not deprive us of power to hear the case
                 “unless it can be said with assurance that there is no
                 reasonable expectation . . . that the alleged violation will
                 recur.” Fikre v. FBI, 904 F.3d 1033, 1037 (9th Cir. 2018)
                 (internal quotation marks and citation omitted). No such
                 assurances are present here.

                     We also conclude that Los Angeles has standing to bring
                 this appeal. Los Angeles states it “has made a longstanding
                 decision that it can best protect public safety by not
                 participating in federal civil immigration enforcement.” It
                 also states that its police department has a longstanding
                 policy that “restricts an officer from initiating a police action
                 with the objective of discovering a person’s immigration
                 status, and also prohibits arrests based solely on civil
                 immigration status.” As a result of these policies, Los
                 Angeles declined to select the illegal immigration focus and
                 declined to submit the Certification. Accordingly, Los
                 Angeles claims that when it applied for a grant, it was
                 disadvantaged relative to other applicants that were able to
                 choose the illegal immigration focus area or complete the
                 Certification, and this inability to compete on an even
                 playing field constitutes a concrete and particularized injury.
                 See Bullfrog Films, Inc. v. Wick, 847 F.2d 502, 506 (9th Cir.
                 1988); Preston v. Heckler, 734 F.2d 1359, 1365 (9th Cir.
                 1984) (“[W]hen challenged agency conduct allegedly
                 renders a person unable to fairly compete for some benefit,
                 that person has suffered a sufficient ‘injury in fact.’”
                 (quoting Glacier Park Found. v. Watt, 663 F.2d 882, 885
                 (9th Cir. 1981))); cf. Regents of the Univ. of Cal. v. Bakke,
                 438 U.S. 265, 280 n.14 (1978) (holding that plaintiff
                 suffered an injury when he could not compete for all places
                 in his entering medical school class). While DOJ states that
                 Los Angeles would not have received funding regardless of
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 14 of 380 Page ID #:2978




                 14            CITY OF LOS ANGELES V. BARR

                 whether DOJ awarded bonus points for the illegal
                 immigration focus area or the Certification, Los Angeles
                 need not prove that it would have received funding absent
                 the challenged considerations. See Ne. Fla. Chapter of
                 Associated Gen. Contractors of Am. v. City of Jacksonville,
                 508 U.S. 656, 666 (1993). Further, Los Angeles argues that
                 such injury is directly traceable to DOJ’s use of the
                 challenged scoring elements. Should a court bar DOJ from
                 using these scoring factors, Los Angeles contends,
                 applicants that are willing to choose the illegal immigration
                 focus area or to sign the Certification would no longer have
                 that advantage over Los Angeles. See Bullfrog Films,
                 847 F.2d at 507–08.

                     Los Angeles’s claim of injury is thin. Los Angeles does
                 not argue it was prevented by law from selecting an illegal
                 immigration focus or from agreeing to the Certification; it
                 merely chose not to do so. Moreover, Los Angeles’s
                 decision not to select the illegal immigration focus did not
                 itself put it at a competitive disadvantage. An applicant can
                 choose only one focus area, and Los Angeles could have
                 equalized the focus area bonus points by choosing the
                 homeland security or violent crime focus area, both of which
                 also received additional points, rather than choosing the
                 “building trust and respect” focus area. (DOJ did not offer
                 applicants equal points for conduct comparable to agreeing
                 to the Certification, however.)

                     Despite the weakness of Los Angeles’s argument, a
                 plaintiff need show only a slight injury for standing. See
                 United States v. Students Challenging Regulatory Agency
                 Procedures (SCRAP), 412 U.S. 669, 689 n.14 (1973). We
                 conclude that Los Angeles’s slight competitive disadvantage
                 due to its policy of not assisting the federal government on
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 15 of 380 Page ID #:2979




                                CITY OF LOS ANGELES V. BARR                  15

                 immigration-related issues is sufficient to give Los Angeles
                 standing in this action.

                                               III

                      Before turning to the merits of Los Angeles’s claims, we
                 first note the limited nature of the dispute. As noted above,
                 in administering a federal grant program and scoring the
                 applications it receives, DOJ gives additional points to an
                 applicant that chooses to focus on the illegal immigration
                 area (instead of other focus areas) and gives additional points
                 to an applicant who agrees to the Certification. Choosing the
                 illegal immigration area and submitting the Certification are
                 not conditions of receiving a grant, and numerous applicants
                 received grants without doing so. Likewise, numerous
                 applicants who chose the illegal immigration focus area or
                 submitted the Certification did not receive a grant. The
                 question before us, therefore, is whether DOJ’s scoring
                 practice of giving these additional points is unconstitutional
                 or exceeds DOJ’s authority in administering the grant
                 program.

                                               A

                     We begin with Los Angeles’s argument that DOJ’s
                 practice of giving additional consideration to applicants that
                 choose to further the two specified federal goals violates the
                 Spending Clause. The Spending Clause provides that
                 Congress has the power “to pay the Debts and provide for
                 the common Defence and general Welfare of the United
                 States.” U.S. Const. art. I, § 8, cl. 1. This power gives
                 Congress the ability “to grant federal funds to the States, and
                 [Congress] may condition such a grant upon the States’
                 ‘taking certain actions that Congress could not require them
                 to take.’” Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S.
                 519, 576 (2012) (“NFIB”) (quoting Coll. Sav. Bank v. Fla.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 16 of 380 Page ID #:2980




                 16             CITY OF LOS ANGELES V. BARR

                 Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666,
                 686 (1999)).

                     Although Congress has broad power to attach conditions
                 to the receipt of federal funds, the power is not unlimited.
                 South Dakota v. Dole, 483 U.S. 203, 207 (1987). First, “the
                 exercise of the spending power must be in pursuit of the
                 general welfare.” Id. (internal quotation marks omitted). “In
                 considering whether a particular expenditure is intended to
                 serve general public purposes, courts should defer
                 substantially to the judgment of Congress.” Id.

                     Moreover, if Congress decides to impose conditions on
                 the allocation of funds to the states, it “must do so
                 unambiguously . . . , enabl[ing] the States to exercise their
                 choice knowingly, cognizant of the consequences of their
                 participation.” Id. (alteration in original) (quoting Pennhurst
                 State Sch. & Hosp. v. Halderman, 451 U.S. 1, 17 (1981)). In
                 Pennhurst, the plaintiffs argued that a federal-state grant
                 program should be reinterpreted as retroactively imposing
                 significant costs on states that received those funds.
                 451 U.S. at 20. In rejecting that reinterpretation, the Court
                 held that legislation allocating funds to states in return for
                 states accepting specified conditions is analogous to a
                 contract between Congress and the states. Id. at 17. “The
                 legitimacy of Congress’[s] power to legislate under the
                 spending power thus rests on whether the State voluntarily
                 and knowingly accepts the terms of the ‘contract.’” Id.
                 Congress goes too far when it surprises states with “post
                 acceptance or ‘retroactive’ conditions.” Id. at 25. Therefore,
                 the Court declined to reinterpret the “contract” between
                 Congress and the states as retroactively imposing such
                 unexpected and burdensome conditions. Id.

                     Nor can the federal government attach conditions to the
                 receipt of federal funds if “the financial inducement offered
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 17 of 380 Page ID #:2981




                                CITY OF LOS ANGELES V. BARR                    17

                 by Congress might be so coercive as to pass the point at
                 which pressure turns into compulsion,” Dole, 483 U.S. at
                 211 (internal quotation marks omitted). In South Dakota v.
                 Dole, Congress attempted to induce states to adopt a
                 minimum drinking age of twenty-one years by threatening
                 to cut five percent of federal highway funding to those states
                 that failed to do so. Id. at 211. The Court held this was only
                 “relatively mild encouragement to the States,” and therefore
                 “a valid use of the spending power.” Id. at 211–12. By
                 contrast, the threat to eliminate all of a state’s existing
                 Medicaid funding if the state opted out of the Affordable
                 Care Act’s expansion in health care coverage was “much
                 more than ‘relatively mild encouragement’—it [was] a gun
                 to the head,” and therefore was an impermissible use of
                 Congress’s spending power. NFIB, 567 U.S. at 581.
                 Accordingly, Congress may offer conditional funding only
                 if the “State has a legitimate choice whether to accept the
                 federal conditions in exchange for federal funds.” Id. at 578.

                     Further, Congress may not impose conditions on federal
                 grants that “are unrelated ‘to the federal interest in particular
                 national projects or programs.’” Dole, 483 U.S. at 207–08
                 (quoting Massachusetts v. United States, 435 U.S. 444, 461
                 (1978) (plurality opinion)).          This standard is not
                 demanding—the conditions need only “bear some
                 relationship to the purpose of the federal spending.”
                 Mayweathers v. Newland, 314 F.3d 1062, 1067 (9th Cir.
                 2002) (quoting New York v. United States, 505 U.S. 144, 167
                 (1992)). In Dole, for instance, the requirement that states
                 adopt a minimum drinking age was sufficiently related to the
                 payment of federal highway funds. Rejecting the dissent’s
                 argument that the restriction had too “attenuated or
                 tangential [a] relationship to highway use or safety,” Dole,
                 483 U.S. at 215 (O’Connor, J., dissenting), the Court held
                 that the age restriction was “directly related to one of the
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 18 of 380 Page ID #:2982




                 18                CITY OF LOS ANGELES V. BARR

                 main purposes for which highway funds are expended—safe
                 interstate travel,” id. at 208 (majority opinion). Indeed, the
                 Court has never struck down a condition on federal grants
                 based on this relatedness prong.

                     Finally, Congress may not require states to engage in
                 actions that are themselves unconstitutional. Id. at 210–11.

                     As even this brief description of the limitations on
                 Congress’s spending power makes clear, the applicable
                 Spending Clause principles do not readily apply to an
                 allocation of grant funds through a competitive grant
                 process, such as the program in this case. 6 As a threshold
                 matter, DOJ does not propose to withdraw significant federal
                 funds from a state or local jurisdiction unless they comply
                 with specified federal requirements. Cf. NFIB, 567 U.S.
                 at 579–80; Dole, 483 U.S. at 205. Nor does DOJ propose to
                 reinterpret the terms of a grant retroactively to impose costly
                 new responsibilities on a recipient. Cf. Pennhurst, 451 U.S.
                 at 25. Nor does DOJ offer a financial inducement for an
                 applicant to cooperate on illegal immigration issues that is
                 so coercive that it is tantamount to compulsion. Cf. NFIB,
                 567 U.S. at 579–80. Rather, an applicant is free to choose
                 one of many focus areas, and numerous applicants obtained
                 funding without selecting illegal immigration or signing the

                      6
                       Our analysis requires us to bridge one gap in existing Spending
                 Clause precedent—that the principles of Dole and NFIB apply to agency-
                 drawn conditions on grants to states and localities just as they do to
                 conditions Congress directly places on grants. In both Dole and NFIB,
                 Congress had written the challenged conditions directly into the statutes
                 authorizing the grants. Here, conversely, Congress delegated the task of
                 specifying these conditions to DOJ. We see no reason why the addition
                 of an agency middleman either expands or contracts Congress’s power
                 to “provide for the . . . general Welfare,” U.S. Const. art. I, § 8, cl. 1, and
                 thus analyze DOJ’s conditions under the principles of Dole and NFIB.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 19 of 380 Page ID #:2983




                                  CITY OF LOS ANGELES V. BARR                         19

                 Certification. Nor did DOJ impose surprise or ambiguous
                 conditions on recipients of the funds, cf. Pennhurst, 451 U.S.
                 at 25; the immigration-related conditions were clearly
                 presented in the Application Guidelines and Certification.

                      At most, DOJ’s decision to give additional points to
                 applicants that select an illegal immigration focus or that
                 agree to the Certification encourages applicants to focus on
                 these federal priorities. Because an applicant is free to select
                 other prioritized focus areas or not to apply for a grant at all,
                 such a subtle incentive offered by DOJ’s scoring method is
                 far less than the coercion in Dole, which directly reduced the
                 amount of funds allocated to a state, and which the Court
                 held was consistent with Spending Clause principles. 7

                     Finally, cooperation relating to enforcement of federal
                 immigration law is in pursuit of the general welfare, and
                 meets the low bar of being germane to the federal interest in
                 providing the funding to “address crime and disorder
                 problems, and otherwise . . . enhance public safety,”
                 VCCLEA § 1701(a), “one of the main purposes for which”
                 the grant is intended, Dole, 483 U.S. at 208. As explained in
                 more detail below, DOJ has reasonably determined that
                 cooperation on illegal immigration matters furthers the



                     7
                        Because DOJ’s scoring process does not coerce an applicant or
                 authorize the federal government to exercise any control over state or
                 local law enforcement, it does not violate 34 U.S.C. § 10228(a), which
                 states: “Nothing in this chapter or any other Act shall be construed to
                 authorize any department, agency, officer, or employee of the United
                 States to exercise any direction, supervision, or control over any police
                 force or any other criminal justice agency of any State or any political
                 subdivision thereof.” Id. § 10228(a). We reject Los Angeles’s argument
                 to the contrary.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 20 of 380 Page ID #:2984




                 20             CITY OF LOS ANGELES V. BARR

                 purposes of the Act. See infra at 22–27. Accordingly, we
                 reject Los Angeles’s Spending Clause argument.

                                                B

                     Because DOJ’s scoring factors encourage, but do not
                 coerce, an applicant to cooperate on immigration matters, we
                 also reject Los Angeles’s claims that DOJ’s use of the factors
                 infringes on state autonomy in a manner that raises Tenth
                 Amendment concerns. Los Angeles’s reliance on Gregory
                 v. Ashcroft, 501 U.S. 452 (1991), and Virginia Department
                 of Education v. Riley, 106 F.3d 559 (4th Cir. 1997) (en banc)
                 (per curiam), is meritless. Gregory held that the federal Age
                 Discrimination in Employment Act did not prohibit Missouri
                 from enforcing its law requiring state judges to retire at age
                 70. 501 U.S. at 473. According to the Court, while Congress
                 has the power to override a state age requirement, it would
                 have to use unmistakably clear statutory language to do so,
                 because such a question “is a decision of the most
                 fundamental sort for a sovereign entity.” Id. at 460. The
                 Fourth Circuit applied a similar presumption in Riley,
                 holding that the Individuals with Disabilities Education Act
                 did not clearly establish that Congress intended to condition
                 Virginia’s receipt of federal funds on the state’s provision of
                 “private educational services to each of the State’s 126
                 disabled students who had been expelled for reasons wholly
                 unrelated to their disabilities.” 106 F.3d at 560. Here,
                 contrary to Los Angeles’s argument, DOJ’s decision to give
                 points to applicants that submit the Certification and agree
                 to give DHS personnel access to the applicant’s correctional
                 or detention facilities to meet with alien detainees, or to give
                 DHS notice before an alien detainee is released, does not
                 override state laws and therefore does not give rise to any
                 Tenth Amendment concern.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 21 of 380 Page ID #:2985




                               CITY OF LOS ANGELES V. BARR                  21

                                              IV

                     We now turn to Los Angeles’s argument that DOJ
                 exceeded its statutory authority in awarding bonus points to
                 applicants that selected the illegal immigration focus area or
                 that agreed to the Certification.

                     When Congress has “explicitly left a gap for the agency
                 to fill, there is an express delegation of authority to the
                 agency to elucidate a specific provision of the statute by
                 regulation.” Chevron, U.S.A., Inc. v. Nat. Res. Def. Council,
                 Inc., 467 U.S. 837, 843–44 (1984). “Such legislative
                 regulations are given controlling weight unless they are
                 arbitrary, capricious or manifestly contrary to the statute.”
                 Id. at 844. This standard is “deferential and narrow”; there
                 is a “‘high threshold’ for setting aside agency action.”
                 Alaska Oil & Gas Ass’n v. Jewell, 815 F.3d 544, 554 (9th
                 Cir. 2016) (quoting River Runners for Wilderness v. Martin,
                 593 F.3d 1064, 1067, 1070 (9th Cir. 2010)). As long as a
                 “reasonable basis exists for the decision”—meaning the
                 agency “considered the relevant factors and articulated a
                 rational connection between the facts found and the choices
                 made”—we presume the action is valid. Id. (internal
                 quotation marks omitted). Moreover, when Congress has
                 explicitly given an agency the substantive authority to
                 prescribe standards, the agency’s promulgations are
                 “entitled to more than mere deference or weight”; rather,
                 they are entitled to “legislative effect.” Schweiker v. Gray
                 Panthers, 453 U.S. 34, 44 (1981) (quoting Batterton v.
                 Francis, 432 U.S. 416, 425–26 (1977)).

                     This highly deferential standard is applicable here. As
                 noted above, the Act gives DOJ broad authority to
                 “promulgate regulations and guidelines to carry out” the
                 Public Safety and Community Policing subchapter,
                 34 U.S.C. § 10388, authorizing the creation and
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 22 of 380 Page ID #:2986




                 22                CITY OF LOS ANGELES V. BARR

                 implementation of a competitive grant program, and to
                 “prescribe by regulation or guidelines” the form of an
                 application and the information it will require, id.
                 § 10382(b). Because Congress authorized DOJ to fill gaps
                 through its promulgation of the Application Guidelines and
                 implementation of the grant program, we give DOJ’s
                 inclusion of an illegal immigration focus area and use of the
                 Certification controlling weight unless they are manifestly
                 inconsistent with the statute or lack any reasonable basis,
                 “even if the agency’s reading differs from what the court
                 believes is the best statutory interpretation.” Glacier Fish
                 Co. v. Pritzker, 832 F.3d 1113, 1121 (9th Cir. 2016) (quoting
                 Nat’l Cable & Telecomms. Ass’n v. Brand X Internet Servs.,
                 545 U.S. 967, 980 (2005)).

                     DOJ’s inclusion of immigration-related scoring factors
                 as a component of its implementation of its grant program is
                 well within DOJ’s broad authority to carry out the Act. At
                 the threshold, the Application Guidelines’ inclusion of the
                 illegal immigration focus area, which asks an applicant to
                 “specify your focus on partnering with federal law
                 enforcement to address illegal immigration for information
                 sharing, [§] 287(g) partnerships, task forces and honoring
                 detainers,” is not “manifestly contrary to the statute.”
                 Chevron, 467 U.S. at 844. Nothing in the Act precludes DOJ
                 from allocating federal funds to state or local governments
                 to focus on problems raised by the presence of illegal aliens
                 within their jurisdictions. 8


                      8
                       In addition to listing the immigration focus area, the Application
                 Guidelines list multiple other focus areas, including violent crime, traffic
                 and pedestrian problems, and “quality of life policing.” While the Act
                 does not expressly mention any of these focus areas, its gives DOJ broad
                 discretion to identify and rank such a range of goals. Given DOJ’s
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 23 of 380 Page ID #:2987




                                  CITY OF LOS ANGELES V. BARR                          23

                     Rather, DOJ’s determination “that illegal immigration
                 enforcement is a public safety issue and that this issue can
                 be addressed most effectively through the principles of
                 community policing that [DOJ] promotes—including
                 through partnerships and problem-solving techniques,” is
                 entirely consistent with the broad scope of the Act. First,
                 DOJ’s understanding that illegal immigration presents a
                 public safety issue has been acknowledged by the Supreme
                 Court. See Arizona v. United States, 567 U.S. 387, 397–98
                 (2012). While “it is not a crime for a removable alien to
                 remain present in the United States,” id. at 407, the Court has
                 recognized that in some jurisdictions, such as Arizona’s
                 “most populous county,” aliens who have entered the
                 country illegally “are reported to be responsible for a
                 disproportionate share of serious crime,” id. at 397–98. The
                 Court has noted that “[a]ccounts in the record suggest there
                 is an ‘epidemic of crime, safety risks, serious property
                 damage, and environmental problems’ associated with the
                 influx of illegal migration across private land near the
                 Mexican border.” Id. at 398. Congress has likewise
                 expressed concern about “increasing rates of criminal
                 activity by aliens.” Demore v. Kim, 538 U.S. 510, 518
                 (2003).

                     Second, DOJ’s determination that the techniques of
                 community policing may be used to address this public
                 safety issue is entirely reasonable. As DOJ explains,
                 community policing is an important crime-fighting
                 technique that officers use along with others to address
                 various law-enforcement and community safety goals. The

                 authority to administer the grant program along these lines, the dissent’s
                 argument that immigration enforcement cannot be a permissible focus
                 area because the Act makes no mention of immigration enforcement,
                 Dissent at 42, is meritless.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 24 of 380 Page ID #:2988




                 24                CITY OF LOS ANGELES V. BARR

                 public safety issues that arise from illegal immigration can
                 be addressed through collaborative interactions and
                 information flow between law enforcement and the
                 community, just as with any other sort of public safety issue,
                 such as those arising from “violent crime problems” and
                 other focus areas. If a jurisdiction selects an illegal
                 immigration focus due to community concerns, it is
                 reasonable to consider that officers may be more effective in
                 addressing such issues if they act pursuant to § 287(g)
                 partnerships, which allow state or local officers to perform
                 immigration officer functions, see 8 U.S.C. § 1357(g)(1). 9
                 Nothing in the Act precludes such cooperation; rather, the
                 Act requires applicants to “identify related governmental
                 and community initiatives which complement or will be
                 coordinated with the proposal,” 34 U.S.C. § 10382(c)(4),
                 and to explain how officers’ use of community-oriented
                 policing techniques will be coordinated with such initiatives.


                      9
                        Los Angeles argues that § 287(g) partnerships cannot be part of a
                 federally funded initiative because 8 U.S.C. § 1357(g)(1) requires
                 § 287(g) partnerships to be undertaken “at the expense of the State or
                 political subdivision.” See also Dissent at 55 (stating that a local
                 officer’s participation in a § 287(g) partnership “must be ‘at the expense
                 of the State or political subdivision’” (emphasis added) (quoting
                 8 U.S.C. § 1357(g)(1))). Los Angeles and the dissent misunderstand
                 both § 1357(g)(1) and the grant program. Section 1357(g)(1) clarifies
                 only that states and localities are not entitled to federal reimbursement
                 for work carried out in a § 287(g) partnerships. See 8 U.S.C.
                 § 1357(g)(1) (stating that an officer or employee of the state or
                 subdivision who is qualified to perform certain functions of an
                 immigration officer “may carry out such function at the expense of the
                 State or political subdivision”). The statute does not forbid the use of
                 federal funds to assist a state or local entity that has entered into such a
                 partnership. Moreover, DOJ has made clear that grant funds may be used
                 only to hire or rehire officers, not for any state or local expenses of a
                 § 287(g) agreement.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 25 of 380 Page ID #:2989




                                CITY OF LOS ANGELES V. BARR                     25

                     Nor does the Act’s community-policing focus limit DOJ
                 to considering only those factors directly related to
                 interaction with the community. Obviously, an officer’s
                 responsibilities involve a broad array of tasks, including
                 administrative tasks like sharing information with relevant
                 federal agencies or honoring detainers. Just as DOJ
                 considers a jurisdiction’s fiscal health and crime rate, as well
                 as a jurisdiction’s attention to other federal priorities like the
                 mental health of officers, giving work to military veterans,
                 and responding to catastrophic events like school shootings,
                 it can also consider a jurisdiction’s attention to the federal
                 priority of illegal immigration through the Certification. A
                 jurisdiction’s willingness to provide notice that a detained
                 removable alien will be released from custody, or to provide
                 facility access so that federal officials can interview
                 removable aliens while in custody, is consistent with the
                 Act’s purpose to enhance public safety, see VCCLEA
                 § 1701(a), through means including both community-
                 oriented policing and attention to intelligence, anti-terror, or
                 homeland security duties. See 34 U.S.C. §§ 10381(b)(1)–
                 (2), (4).

                     Finally, DOJ’s broad definition of community-oriented
                 policing in the Application Guidelines as “a philosophy that
                 promotes organizational strategies that support the
                 systematic use of partnerships and problem-solving
                 techniques to proactively address the immediate conditions
                 that give rise to public safety issues such as crime, social
                 disorder, and fear of crime,” clearly encompasses all DOJ’s
                 scoring factors, including partnering with federal law
                 enforcement to address illegal immigration for information
                 sharing, [§] 287(g) partnerships, task forces, and honoring
                 detainers. The Act does not define “community-oriented
                 policing” or delineate what sorts of strategies are sufficiently
                 “community-oriented.” See Brand X, 545 U.S. at 980–81.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 26 of 380 Page ID #:2990




                 26               CITY OF LOS ANGELES V. BARR

                 Therefore, because Congress has not “directly spoken to the
                 precise question at issue,” we must defer to DOJ’s
                 interpretation so long as it is reasonable, that is, so long as it
                 “reflects a plausible construction of the plain language of the
                 statute and does not otherwise conflict with Congress’[s]
                 expressed intent.” Glacier Fish, 832 F.3d at 1120–21 (first
                 quoting Chevron, 467 U.S. at 842; then quoting Rust v.
                 Sullivan, 500 U.S. 173, 184 (1991)). 10 This is true even if
                 the agency’s interpretation is “not necessarily the only
                 possible interpretation, nor even the interpretation deemed
                 most reasonable by the courts.”             Entergy Corp. v.
                 Riverkeeper, Inc., 556 U.S. 208, 218 (2009) (emphasis in
                 original).


                      10
                         The dissent offers a lengthy political history of community-
                 oriented policing, and asserts that Congress incorporated the dissent’s
                 view of the term “community-oriented policing” in the statute. Dissent
                 at 35–40, 52 n.39. But Congress enacts statutory text, not political
                 history, and the contours of “community-oriented policing” are not
                 “unambiguously expressed by the statutory language.” Zuni Pub. Sch.
                 Dist. No. 89 v. Dep’t of Educ., 550 U.S. 81, 93 (2007). “Policing” that
                 is “oriented” toward the “community” can describe a broad set of
                 policing techniques. These techniques may include direct police
                 interactions with the community in some circumstances. But the statute
                 does not limit community-oriented policing to such strategies, and other
                 techniques may be better suited to address the community’s priorities,
                 such as public safety issues related to illegal immigration. As the dissent
                 acknowledges, problem solving—“the process through which the
                 specific concerns of communities are identified and through which the
                 most appropriate remedies to abate these problems are found”—is a key
                 component of community-oriented policing, Dissent at 37–38, and a
                 range of different remedies may be valid for furthering the statute’s
                 public safety goals. In light of the statute’s broad purposes, we conclude
                 “the language of the statute is broad enough to permit” DOJ’s reasonable
                 definition of community-oriented policing. Zuni Pub. Sch. Dist., 550
                 U.S. at 100.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 27 of 380 Page ID #:2991




                                  CITY OF LOS ANGELES V. BARR                           27

                     Here, DOJ’s interpretation is permissible, because it
                 reasonably construes the statutory language (“community-
                 oriented” and “policing”) and is consistent with the statute’s
                 purposes, which go far beyond interactions between law
                 enforcement and the community. The general purpose of the
                 Act is to enhance the crime prevention functions of state and
                 local law enforcement and to enhance public safety through
                 interacting with and working with the community. See
                 34 U.S.C. § 10381(b); see also VCCLEA § 1701(a) (stating
                 that it is among the Act’s purposes “to increase police
                 presence, to expand and improve cooperative efforts
                 between law enforcement agencies and members of the
                 community to address crime and disorder problems, and
                 otherwise to enhance public safety”). 11

                     The dissent argues that DOJ’s interpretation and
                 implementation of the Act may reflect the administration’s
                 policy goals, and these goals may change from time to time.
                 Dissent at 59 & n.48. We agree that an administration’s
                 policy goals may influence the selection of factors
                 warranting additional consideration for awarding
                 competitive grants. But Congress contemplated such a result

                      11
                         Although unnecessary to our analysis, the legislative history of
                 the Act supports DOJ’s broad interpretation of community-oriented
                 policing.      While facilitating increased interaction between law
                 enforcement and members of the community was one focus of
                 community-oriented policing as described in the legislative history, see
                 H.R. Rep. No. 103-324, at 6 (1993), the Judiciary Committee report on
                 the bill also notes intent to reduce law enforcement’s reliance on reactive
                 policing and renew law enforcement’s ability “to anticipate and prevent
                 crime by use of community-oriented, problem solving techniques,” id.
                 DOJ’s definition of community-oriented policing incorporates the focus
                 on community interaction with the additional goal of supporting
                 proactive policing that involves “analyzing crime and disorder problems,
                 working with the community on a search for alternative solutions,
                 implementing solutions, and evaluating their effectiveness.” Id. at 7.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 28 of 380 Page ID #:2992




                 28            CITY OF LOS ANGELES V. BARR

                 when it enacted a statute that left substantial gaps for the
                 implementing agency to fill. Where Congress affords an
                 agency such discretion, we ask only whether the agency’s
                 interpretation was reasonable. See Glacier Fish, 832 F.3d
                 at 1120.       Whether an interpretation serves an
                 administration’s policy goals has no bearing on that inquiry.
                 See Dep’t of Commerce v. New York, No. 18-966, slip op.
                 at 24 (U.S. June 27, 2019) (“[A] court may not set aside an
                 agency’s policymaking decision solely because it might
                 have been influenced by political considerations or
                 prompted by an Administration’s priorities.”).

                     Los Angeles and the dissent also contend that DOJ
                 exceeded its authority by including the option of the illegal
                 immigration focus area and considering whether an
                 applicant submitted the Certification because DOJ is
                 constrained by § 10381(c), which states that the “Attorney
                 General may give preferential consideration, where feasible,
                 to an application” from “an applicant in a state” that has
                 certain human trafficking laws.           Dissent at 53–54.
                 According to this argument, DOJ’s inclusion of an illegal
                 immigration focus area in the Application Guidelines
                 renders §§ 10381(c)(2) and (c)(3) “superfluous” because
                 Congress would not have needed to enact §§ 10381(c)(2)
                 and (c)(3) if DOJ had the authority to favor applicants based
                 on efforts related to illegal immigration and other extraneous
                 matters. Dissent at 53–54.

                     This argument lacks any support in the text or history of
                 the Act. First, it is based on Los Angeles’s baseless
                 assumptions that (1) preferring applicants who focus on
                 illegal immigration is the same as preferring states that have
                 enacted specified human trafficking laws, and (2) DOJ could
                 not prefer either without specific authorization from
                 Congress. Nothing in the Act supports these assumptions.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 29 of 380 Page ID #:2993




                                CITY OF LOS ANGELES V. BARR                    29

                 First, as we have explained, an award of grant funds to states
                 or localities that intend to focus on illegal immigration is
                 well within the statute’s scope, and DOJ has broad discretion
                 to adopt such a focus area. Second, while § 10381(c)
                 encourages DOJ to give preferential consideration to states
                 with specified human trafficking laws, the statute does not
                 indicate whether DOJ would have lacked authority to do so
                 before the enactment of § 10381(c). More important, it is
                 clear that nothing in that section limits DOJ’s discretion to
                 select additional factors to assist it in allocating grant funds.
                 See id. § 10382(b). Had Congress intended to limit DOJ’s
                 discretion in ranking applications according to various
                 criteria, which DOJ had been doing for years before
                 Congress amended the Act to add § 10381(c), we would
                 expect Congress to give some express indication of such an
                 intent. It did not do so. Accordingly, we reject the argument
                 that § 10381(c) has any bearing on DOJ’s current
                 methodology.

                     We conclude that DOJ did not exceed its statutory
                 authority in including two scoring factors related to illegal
                 immigration as part of its implementation of the grant
                 program.

                                                V

                     Finally, Los Angeles argues that DOJ violated the APA
                 because it failed to engage in reasoned decisionmaking and
                 because its explanation for its policy is contrary to the
                 evidence before it when it decided to give points for adopting
                 the illegal immigration focus and submitting the
                 Certification.

                    “One of the basic procedural requirements of
                 administrative rulemaking is that an agency must give
                 adequate reasons for its decisions.” Encino Motorcars, LLC
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 30 of 380 Page ID #:2994




                 30            CITY OF LOS ANGELES V. BARR

                 v. Navarro, 136 S. Ct. 2117, 2125 (2016). The agency
                 satisfies this requirement “when the agency’s explanation is
                 clear enough that its ‘path may reasonably be discerned.’”
                 Id. (quoting Bowman Transp., Inc. v. Arkansas–Best Freight
                 Sys., Inc., 419 U.S. 281, 286 (1974)). The agency need
                 provide only a “minimal level of analysis” to avoid its action
                 being deemed arbitrary and capricious. Id. Although a
                 reviewing court “must not rubber-stamp administrative
                 decisions,” it also “must not substitute its judgment for that
                 of the agency.” Alaska Oil, 815 F.3d at 554 (internal
                 quotation marks omitted). Agency action may also be
                 deemed arbitrary and capricious if the agency has “offered
                 an explanation for its decision that runs counter to the
                 evidence before the agency, or is so implausible that it could
                 not be ascribed to a difference in view or the product of
                 agency expertise.” Motor Vehicle Mfrs. Ass’n of the U.S. v.
                 State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

                     According to Los Angeles, DOJ’s action was not based
                 on empirical evidence establishing that cooperation between
                 state and local authorities and federal authorities on illegal
                 immigration addresses crime or public safety issues. Los
                 Angeles points to studies it claims show that recidivism rates
                 for illegal aliens are not disproportionate relative to the
                 general population and to news articles describing studies
                 that it claims show that sanctuary policies do not lead to
                 increased crime rates. According to Los Angeles, DOJ
                 ignored these studies and articles, and also failed to make a
                 careful study of how community policing relates to civil
                 immigration enforcement. Because DOJ adopted its two
                 scoring factors without reviewing relevant evidence, Los
                 Angeles argues, DOJ’s scoring factors are arbitrary and
                 capricious, and thus invalid under the APA.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 31 of 380 Page ID #:2995




                                  CITY OF LOS ANGELES V. BARR                        31

                     We disagree. Under the APA, an agency must give
                 adequate reasons for its decision, and DOJ has done so here.
                 DOJ has reasonably determined that “illegal immigration
                 enforcement is a public safety issue [that] can be addressed
                 most effectively through the principles of community
                 policing.” And because the Certification “relate[s] to non-
                 citizens who are being detained and who have committed
                 crimes or are suspected of having committed crimes,” DOJ
                 reasonably concluded that “[w]orking with the federal
                 government to enforce the federal immigration laws against
                 aliens who have committed crimes or are suspected of
                 having committed crimes makes communities safer.” As the
                 Supreme Court has noted, “increasing rates of criminal
                 activity by aliens” and federal immigration authorities’
                 failure to remove “deportable criminal aliens” have been the
                 subject of congressional concern. Demore, 538 U.S. at 518.

                     Moreover, the studies and articles cited by Los Angeles
                 do not undercut DOJ’s conclusion that removing aliens who
                 are convicted or suspected of crimes makes communities
                 safer. At most, the studies and articles provide some
                 evidence that the recidivism rate for removable aliens who
                 engaged in criminal activities is comparable to the
                 recidivism rate for U.S. citizens and aliens who are not
                 removable; such studies do not bear on whether addressing
                 illegal immigration enforcement through community-
                 oriented policing can make communities safer. 12



                     12
                        See, e.g., Bianca E. Bersani, An Examination of First and Second
                 Generation Immigrant Offending Trajectories, 31 Just. Q. 315, 335
                 (2014); Jennifer S. Wong, Laura J. Hickman & Marika Suttorp-Booth,
                 Examining Recidivism Among Foreign-Born Jail Inmates: Does
                 Immigration Status Make a Difference over the Long Term?, 16 Global
                 Crime 265, 280–81 (2015).
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 32 of 380 Page ID #:2996




                 32             CITY OF LOS ANGELES V. BARR

                 Accordingly, there is no basis for Los Angeles’s argument
                 that DOJ acted counter to the evidence before it.

                     Los Angeles may believe that addressing illegal
                 immigration is not the most effective way to improve public
                 safety, but the wisdom of DOJ’s policy is not an element of
                 our arbitrary and capricious review. We may not “substitute
                 [our] judgment for that of the agency.” State Farm, 463 U.S.
                 at 43. And DOJ “need not demonstrate to [our] satisfaction
                 that the reasons for the new policy are better than the reasons
                 for the old one; it suffices that the new policy is permissible
                 under the statute, that there are good reasons for it, and that
                 the agency believes it to be better[.]” FCC v. Fox Television
                 Stations, Inc., 556 U.S. 502, 515 (2009) (emphasis in
                 original).

                     We conclude that DOJ’s policy decision has a “rational
                 connection” to the goal of enhancing public safety and was
                 not counter to the evidence before the agency, and therefore
                 is not arbitrary and capricious. Alaska Oil, 815 F.3d at 554.

                                               ***

                    In sum, DOJ’s use of the two scoring factors is well
                 within its statutory discretion, is not arbitrary and capricious,
                 and complies with the constitutional restrictions imposed on
                 congressional action under principles of federalism and the
                 Spending Clause.

                      REVERSED.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 33 of 380 Page ID #:2997




                                  CITY OF LOS ANGELES V. BARR                        33

                 WARDLAW, Circuit Judge, dissenting:

                     A quarter of a century ago, in 1994, the United States
                 Congress passed the Public Safety Partnership and
                 Community Policing Act (the Act), which established the
                 Community Oriented Policing Services (COPS) grant
                 program. Congress’s purpose was to increase the number of
                 “cops on the beat” and to enhance officers’ interaction
                 within their communities to improve communication and
                 cooperation; that is, to create “community partnerships”
                 between police officers and the communities they serve.
                 Congress specified twenty-three “purposes for which grants
                 may be made” but to date has appropriated funds for only
                 two of those purposes: (1) to rehire officers who were laid
                 off due to budgetary concerns for deployment in community-
                 oriented policing, and (2) to hire and train new additional
                 officers for deployment in community-oriented policing.
                 Thus, since authorizing grants for community-oriented
                 policing, a term well understood by Congress in 1994 to
                 connote partnering with the community, Congress’s sole
                 appropriations have been to fund deployment of more
                 officers on the streets. 1

                    Congress funds states and localities that deploy
                 community-oriented policing through the COPS grant
                 program. It delegated the administration of the COPS grant
                 program to the Department of Justice (DOJ). In 1994,
                 Attorney General Janet Reno created the COPS Office
                 within DOJ to handle applications and the awards of grants

                     1
                       The majority opinion is simply inaccurate on this point. See
                 Majority Op. at 7 n.2. It is only for the COPS Hiring Program—the grant
                 program at issue here—that Congress has ever appropriated funds for the
                 community-oriented policing purposes delineated in 34 U.S.C.
                 § 10381(b)(1) and (2).
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 34 of 380 Page ID #:2998




                 34               CITY OF LOS ANGELES V. BARR

                 to cities and states for community-oriented policing.
                 Through its entire existence, the COPS grant program has
                 been administered with this congressional purpose in mind.

                     That is, until 2017, when DOJ decided to usurp the
                 COPS funds for its own immigration policy directives. As
                 part of a broader effort to divert federal funds from
                 congressionally authorized purposes to the Trump
                 Administration’s efforts to press state and local police into
                 federal immigration enforcement, Attorney General
                 Jefferson B. Sessions III imposed new preferences for
                 obtaining COPS grant awards that effectively substitute
                 “federal law enforcement” for “community” in the
                 “community partnerships” Congress sought to fund through
                 the Act. Congress did not contemplate general policing
                 when devoting funds for community-oriented policing, and
                 it certainly did not contemplate federal immigration
                 enforcement when it attempted to reduce crime by adding
                 “cops on the beat.”

                     Because the term “community-oriented policing” had in
                 1994 and has through today a commonly understood
                 meaning that excludes federal immigration enforcement
                 functions, the new federal immigration preferences are, as
                 the district court held, ultra vires as a matter of law. I
                 therefore respectfully dissent from the majority’s holding
                 that DOJ’s diversion of COPS grant funding from
                 community policing to civil immigration enforcement is
                 lawful. 2



                      2
                       I agree with the majority and the district court that the City of Los
                 Angeles has standing and that the case is not moot under the “capable of
                 repetition yet evading review” exception.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 35 of 380 Page ID #:2999




                                  CITY OF LOS ANGELES V. BARR                        35

                                                   I.

                    A. History of Community-Oriented Policing in the
                                     United States

                     To comprehend just how antithetical to the concept of
                 community-oriented policing DOJ’s new federal
                 immigration considerations are, one must have an
                 understanding of what community partnership means, the
                 history and development of the principles it embraces, and
                 the history of the COPS grant program itself. Community-
                 oriented policing is “a collaboration between the police and
                 the community that identifies and solves community
                 problems.” 3 This policing strategy, which emerged in the
                 1970s, is rooted in the principle that “the police are the
                 public and the public are the police.” 4 In the 1960s and
                 1970s, unstable social conditions, scandals, and recessions
                 led to cuts in the ranks of police departments across the
                 country, driving the need for policing reform. 5 Despite


                     3
                      Bureau of Justice Assistance, U.S. Dep’t of Justice, Understanding
                 Community Policing: A Framework for Action vii (1994) [hereinafter
                 1994 Monograph].
                     4
                     Id. at 5–7 (quoting Sir Robert Peel’s remarks upon establishing the
                 London Metropolitan Police).
                      5
                        Gayle Fisher-Stewart, Int’l City/Cty. Mgmt. Ass’n, Community
                 Policing Explained: A Guide for Local Governments 3 (2007)
                 [hereinafter 2007 Local Government Guide] (report created with COPS
                 Office support); George L. Kelling & Mark H. Moore, The Evolving
                 Strategy of Policing, Perspectives on Policing, Nov. 1988, at 8–9
                 (citation omitted) (publication of National Institute of Justice, U.S.
                 Department of Justice, and the Program in Criminal Justice Policy and
                 Management, John F. Kennedy School of Government, Harvard
                 University); Michael Norman, One Cop, Eight Square Blocks, N.Y.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 36 of 380 Page ID #:3000




                 36                  CITY OF LOS ANGELES V. BARR

                 tactical use of automobiles for crime-preventive patrol and
                 rapid response to calls for service, the 1960s had ushered in
                 an era of rising crime and fear. 6 The civil rights and antiwar
                 movements further challenged the legitimacy of police and
                 police tactics. 7 Police were inadequately equipped to serve
                 their socially and culturally diverse communities. 8 The
                 public’s “erosion of confidence” in the police translated into
                 a significant loss of political and financial support. 9

                     Recognizing the inability of existing police practices to
                 curb rising civil disorder and crime, police administrators,
                 civic leaders, and politicians sought to remedy frayed police-
                 community relations and reform how law enforcement
                 related to the communities it served. 10 These reforms
                 emphasized community contribution and support to
                 legitimize police activity—and to create a partnership
                 between the community and the police to meet public safety
                 goals. 11



                 Times Mag. (Dec. 12, 1993), https://nyti.ms/29jx5SU (last visited May
                 22, 2019).
                      6
                          Kelling & Moore, supra note 5, at 8.
                      7
                          Id.
                      8
                          1994 Monograph, supra note 3, at 6.
                      9
                          Kelling & Moore, supra note 5, at 9.

                      10
                       See 1994 Monograph, supra note 3, at 7; see also 2007 Local
                 Government Guide, supra note 5, at 3.
                      11
                           See Kelling & Moore, supra note 5, at 11–12.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 37 of 380 Page ID #:3001




                                    CITY OF LOS ANGELES V. BARR                    37

                     The hallmark of community-oriented policing is a return
                 to a historical policing mainstay: foot patrol, or, “cops on the
                 beat.” 12 Government reports, academic studies, and news
                 articles consistently formulate community-oriented policing
                 as a strategy based on building trust between police and the
                 communities they serve through direct interaction with
                 individuals within the communities. 13 As a 1994 DOJ
                 monograph on community policing explained:

                            The foundations of a successful community
                            policing strategy are the close, mutually
                            beneficial ties between police and
                            community members. Community policing
                            consists of two complementary core
                            components, community partnership and
                            problem solving. To develop community
                            partnership, police must develop positive
                            relationships with the community, must
                            involve the community in the quest for better
                            crime control and prevention, and must pool
                            their resources with those of the community
                            to address the most urgent concerns of
                            community members. Problem solving is the
                            process through which the specific concerns
                            of communities are identified and through


                     12
                          Id. at 10; Norman, supra note 5.

                     13
                        See, e.g., 1994 Monograph, supra note 3, at 13–17; Kelling &
                 Moore, supra note 5, at 12; Office of Cmty. Oriented Policing Servs.,
                 U.S. Dep’t of Justice, Community Policing Defined 1 (2014); U.S. Gen.
                 Accounting Office, GAO/GGD-96-4, Community Policing: Information
                 on the “COPS on the Beat” Grant Programs 1 (1995) [hereinafter 1995
                 GAO Report].
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 38 of 380 Page ID #:3002




                 38                  CITY OF LOS ANGELES V. BARR

                             which the most appropriate remedies to abate
                             these problems are found. 14

                     More “cops on the beat” proved enormously politically
                 popular and, more importantly, measurably contributed to
                 public safety. 15 Studies conducted throughout the 1970s
                 suggest that foot patrol “reduced fear, increased citizen
                 satisfaction with police, improved police attitudes toward
                 citizens, and increased the morale and job satisfaction of
                 police.” 16 Significantly, the foot patrol experiments of this
                 decade suggested that the more information police learned
                 directly from community members, the better police could
                 effectively combat crime. 17

                     By the 1980s, most law enforcement agencies had
                 adopted community-oriented policing practices. 18 Around
                 1980, DOJ began to support community-oriented policing
                 efforts through various implementation and research
                 grants. 19  Many police departments participated in
                 “demonstration projects” in the early 1980s, “reflecting an




                      14
                           1994 Monograph, supra note 3, at 13.

                      15
                           Kelling & Moore, supra note 5, at 10.
                      16
                           Id.

                      17
                           Id.
                      18
                           2007 Local Government Guide, supra note 5, at 3.
                      19
                           1995 GAO Report, supra note 13, at 1.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 39 of 380 Page ID #:3003




                                    CITY OF LOS ANGELES V. BARR                      39

                 innovative period for the development of practical
                 application of the community policing paradigm.” 20

                     Over the 1980s and early 1990s, community-oriented
                 policing continued to gain momentum and wider acceptance
                 by law enforcement agencies. 21 It is estimated that by 1992,
                 50% of police departments in cities with populations of
                 50,000 or more had adopted some form of community
                 policing. 22 A 1994 survey found that 80% of police chiefs
                 and over 50% of sheriffs questioned stated that their
                 departments had already adopted community policing or
                 desired to adopt it in the future. 23

                     On December 20, 1993, President Clinton announced an
                 award of approximately $50 million in grants to 74 cities to
                 hire 658 more police officers “to put more police on the
                 street and expand community policing.” 24 Describing these

                     20
                        Willard M. Oliver & Elaine Bartgis, Community Policing: A
                 Conceptual Framework, 21 Policing: Int’l J. Police Strategy & Mgmt.
                 490, 490 (1998).
                     21
                          See Norman, supra note 5.
                     22
                          Oliver & Bartgis, supra note 20, at 490.

                     23
                          Id.
                     24
                         Community Policing Grants Announcement, C-SPAN (Dec. 20,
                 1993), https://www.c-span.org/video/?53243-1/community-policing-
                 grants-announcement (last visited May 22, 2019); Policing Hiring
                 Supplement Program, Bureau of Justice Assistance Fact Sheet (Bureau
                 of Justice Assistance, U.S. Dep’t of Justice), Nov. 1995, at 2,
                 https://www.ncjrs.gov/pdffiles/polhirng.pdf (last visited May 22, 2019);
                 see also Sharon LaFraniere et al., FY 1994, Wash. Post (Apr. 9, 1993),
                 https://www.washingtonpost.com/archive/politics/1993/04/09/fy-1994/f
                 62d729a-d631-44cf-8a2c-c4d90b96f44f/?utm_term=.d4d4d6569379
                 (last visited May 22, 2019) (“Clinton proposes [in his FY 1994 budget]
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 40 of 380 Page ID #:3004




                 40                  CITY OF LOS ANGELES V. BARR

                 first 74 awards of the Police Hiring Supplement Program 25
                 as a “down payment” on a goal to hire 100,000 police
                 officers across the country, President Clinton remarked, “we
                 know community policing works.” 26 Mayor Richard
                 Riordan of Los Angeles campaigned on a pledge to put
                 thousands more police officers on the street, and his newly
                 elected administration secured on behalf of Los Angeles one
                 of the first 74 awards, receiving $4 million to train and pay
                 54 new recruits. 27 By May 1994, DOJ had awarded
                 $100 million more to 176 jurisdictions to hire or rehire
                 1,365 officers. 28

                      B. The Public Safety Partnership and Community
                                    Policing Act of 1994

                     Against this backdrop, Congress passed the Act to
                 establish the COPS grant program. Pub. L. No. 103-322,
                 §§ 10001–10003, 108 Stat. 1796, 1807–15 (codified as


                 spending $50 million on ‘community policing’ programs that strike to
                 get officers out of patrol cars and more in touch with neighborhoods.”).
                      25
                        DOJ distributed funds for the Police Hiring Supplement Program
                 from the Supplemental Appropriations Act of 1993, Pub. L. No. 103-50,
                 107 Stat. 241. See David Teasley & JoAnne O’Bryant, Cong. Res. Serv.,
                 97-196 GOV, The Community Oriented Policing Services (COPS)
                 Program: An Overview 3 (2003).
                      26
                           Community Policing Grants Announcement, supra note 24.
                      27
                        NBC Today Show: Los Angeles Gets Federal COPS Grant—But
                 Is It Enough? (NBC television broadcast Dec. 21, 1993) (referencing
                 Mayor Richard Riordan’s campaign promise to put 3,500 new officers
                 on the street).
                      28
                           Policing Hiring Supplement Program, supra note 24, at 2.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 41 of 380 Page ID #:3005




                                 CITY OF LOS ANGELES V. BARR                        41

                 amended at 34 U.S.C. §§ 10381–10389). Enacted as part of
                 the Violent Crime Control and Law Enforcement Act of
                 1994, the Act authorized grants for community-oriented
                 policing: techniques that “strengthen the relationship
                 between the police and the people they serve, fostering trust
                 and increasing accountability.” H.R. Rep. No. 103-324, at 7
                 (1993).     As a House Report stated, “[t]he newest
                 development in law enforcement techniques is also one of
                 the oldest—police officers walking a beat.” Id. at 6. The
                 Act’s express purposes include “substantially increas[ing]
                 the number of law enforcement officers interacting directly
                 with members of the community (‘cops on the beat’)” and
                 “provid[ing] additional and more effective training to law
                 enforcement to enhance their problem solving, service, and
                 other skills needed in interacting with members of the
                 community.” 29 § 10002, 108 Stat. at 1807. As reported out
                 of the House Judiciary Committee, the bill was enacted “to
                 allow grants to increase police presence, to expand and
                 improve cooperative efforts between law enforcement
                 agencies and members of the community to address crime
                 and disorder problems, and otherwise to enhance public
                 safety.” H.R. Rep. No. 103-324, at 1.

                     The Act rested on Congress’s findings that community-
                 oriented policing would enhance public safety: “community-
                 oriented policing (‘cops on the beat’) enhances
                 communication and cooperation between law enforcement

                     29
                        The other two stated purposes are to “encourage the development
                 and implementation of innovative programs to permit members of the
                 community to assist State, Indian tribal government, and local law
                 enforcement agencies in the prevention of crime in the community” and
                 to “encourage the development of new technologies to assist State,
                 Indian tribal government, and local law enforcement agencies in
                 reorienting the emphasis of their activities from reacting to crime to
                 preventing crime.” Id.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 42 of 380 Page ID #:3006




                 42             CITY OF LOS ANGELES V. BARR

                 and members of the community; such communication and
                 cooperation between law enforcement and members of the
                 community significantly assists in preventing and
                 controlling crime and violence, thus enhancing public
                 safety.” 103 Cong. Rec. 23,376, 23,475 (1994). Similarly,
                 the House Judiciary Committee Report noted three purposes
                 for the COPS grants: “to increase police presence, to
                 enhance police-community cooperation in addressing crime
                 and disorder, and otherwise to enhance public safety.” H.R.
                 Rep. No. 103-324, at 9 (emphasis added).

                     Consistent with the Act’s statutory purposes, Congress
                 authorized the Attorney General to “make grants . . . to
                 increase police presence, to expand and improve cooperative
                 efforts between law enforcement agencies and members of
                 the community to address crime and disorder problems, and
                 otherwise to enhance public safety.” § 10003, 108 Stat.
                 at 1808 (inserting new sections 1701 to 1709 into title I of
                 the Omnibus Crime Control and Safety Streets Act of 1968).
                 In October 1994, Attorney General Janet Reno established
                 the COPS Office to distribute and monitor congressional
                 appropriations for statutorily authorized programs, including
                 the COPS Hiring Program grant program. 30

                     Nothing in the congressional record nor the Act itself
                 remotely mentions immigration or immigration enforcement
                 as a goal. And nothing in the Act discusses “federal
                 partnerships” for civil immigration enforcement. In the
                 quarter-century of the Act’s existence, Congress has not
                 once denoted civil immigration enforcement as a proper
                 purpose for COPS grants.


                      30
                       Teasley & O’Bryant, supra note 25, at 3. The COPS Hiring
                 Program is one of six grant programs the COPS Office administers.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 43 of 380 Page ID #:3007




                               CITY OF LOS ANGELES V. BARR                 43

                            C. COPS Hiring Program Grants

                     The Act, codified at 34 U.S.C. §§ 10381 to 10389,
                 delegates to the Attorney General the authority to (1) “carry
                 out a single grant program” under which he makes grants for
                 twenty-three congressionally determined purposes, with
                 permission to extend preferential consideration under three
                 specified circumstances, 34 U.S.C. § 10381(a), (b), (c);
                 (2) “prescribe by regulation or guidelines” information
                 contained in applications for COPS grants, id. § 10382(b);
                 and (3) oversee the ministerial processes involved in
                 administering, monitoring, and evaluating funded projects,
                 id. §§ 10385–10386. Congress periodically updates the
                 statutory purposes for COPS Office grants. See, e.g., Law
                 Enforcement Mental Health and Wellness Act of 2017, Pub.
                 L. No. 115-113, 131 Stat. 2276, 2276 (2018) (codified at
                 34 U.S.C. § 10381(b)(23)) (adding “peer mentoring mental
                 health and wellness pilot programs” as a purpose for COPS
                 grants). These statutory provisions underscore Congress’s
                 stated purposes in passing the Community Policing Act of
                 1994. See § 10002, 108 Stat. at 1807.

                     For COPS Hiring Program grants, Congress has
                 appropriated funds to solicit applications and award grants
                 for hiring or rehiring “law enforcement officers for
                 deployment in community-oriented policing.” 34 U.S.C.
                 § 10381(b)(1)–(2). In the history of the grant program,
                 Congress has only ever appropriated funds for these two
                 purposes. That is, Congress has yet to authorize funding for
                 the remaining twenty-one purposes for which the COPS
                 Office may make grants.

                    As Congress directed, jurisdictions must apply to the
                 Attorney General to receive COPS funding. Id. § 10382(a).
                 Congress empowered the Attorney General to prescribe the
                 application’s form and contents but also mandated several
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 44 of 380 Page ID #:3008




                 44             CITY OF LOS ANGELES V. BARR

                 explicit application requirements. Id. § 10382(b), (c). Grant
                 applicants must, for example, “demonstrate a specific public
                 safety need” and “explain how the grant will be utilized to
                 reorient the affected law enforcement agency’s mission
                 toward community-oriented policing or enhance its
                 involvement in or commitment to community-oriented
                 policing.” Id. § (c)(2), (10). Grant applicants must also
                 identify a “crime and disorder problem/focus area” that
                 officers hired with COPS Hiring Program funding would
                 address “to ensure that [applicants] satisfy the requirements
                 for COPS Office funding” and “to ensure that ultimately the
                 additional grant-funded officers . . . will initiate or enhance
                 [an] agency’s capacity to implement community policing
                 strategies and approaches.”

                     Each year, the COPS Office scores and ranks each
                 submitted application to determine which applications to
                 fund. The electronic COPS Hiring Program application
                 system assigns a specific (and undisclosed) number of points
                 for each answer an applicant jurisdiction provides. The
                 Office categorizes each question on the application as falling
                 into the “fiscal health,” “crime,” or “community policing”
                 categories; generally, answers in the “fiscal health” category
                 account for 20% of the final score, answers to “crime”
                 questions for 30%, and answers to “community policing”
                 questions for 50%.

                     COPS grants are competitive; congressional
                 appropriations have been historically inadequate to fund the
                 amount of grant requests. Accordingly, since the fiscal year
                 2011 application cycle, the COPS Office has determined
                 priority focus areas for the COPS Hiring Program and
                 awarded bonus points to applications that focus on that
                 year’s priority areas. The bonus points give a competitive
                 advantage to the applicant. Jurisdictions also receive bonus
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 45 of 380 Page ID #:3009




                                  CITY OF LOS ANGELES V. BARR                        45

                 points if catastrophic events have affected their law
                 enforcement agencies. Furthermore, Congress permitted the
                 Attorney General to “give preferential consideration, where
                 feasible” specifically to applications that commit to
                 contributing more than 25% of the grant to hiring and
                 rehiring officers. Id. § 10381(c)(1). Congress also permitted
                 the Attorney General to accord preferential consideration to
                 applications from states with safe harbor laws for human
                 trafficking victims—that is, for this limited factor unrelated
                 to COPS grant purposes. See id. § 10381(c)(2)–(3). DOJ
                 usually announces the awards by September 30 of each year.

                    D. Federal Funding in the Trump Administration

                     The Trump Administration was openly determined to
                 deprive jurisdictions with so-called “sanctuary” policies of
                 federal funds. Five days after his inauguration, President
                 Trump attempted to withhold federal funding from
                 “sanctuary” jurisdictions by executive order in an effort to
                 deliver on his campaign promise to “end the sanctuary cities
                 that have resulted in so many needless deaths.”31 See Exec.
                 Order No. 13,768, 82 Fed. Reg. 8799 (Jan. 25, 2017)
                 (“Enhancing Public Safety in the Interior of the United
                 States”). Section 9(a) of the executive order directs “the
                 Attorney General and the Secretary” to “ensure that
                 jurisdictions that willfully refuse to comply with 8 U.S.C.

                     31
                         Philip Bump, Here’s What Donald Trump Said in His Big
                 Immigration Speech, Annotated, Wash. Post (Aug. 31, 2016),
                 http://wapo.st/2cg2kS9?tid=ss_tw&utm_term=.146ecbf7c567            (last
                 visited May 23, 2019); see also Office of the Press Sec’y, President
                 Donald J. Trump Taking Action Against Illegal Immigration, White
                 House (June 28, 2017), http://www.whitehouse.gov/the-press-
                 office/2017/06/28/president-donald-j-trump-taking-action-against-illeg
                 al-immigration (last visited May 23, 2019) (quoting the President’s
                 August 31, 2016, remarks).
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 46 of 380 Page ID #:3010




                 46              CITY OF LOS ANGELES V. BARR

                 1373 (sanctuary jurisdictions) are not eligible to receive
                 Federal grants, except as deemed necessary for law
                 enforcement purposes by the Attorney General or the
                 Secretary.” Id. at 8801. Within three months, a federal
                 district court preliminarily enjoined Section 9(a), a decision
                 made permanent that fall. See County of Santa Clara v.
                 Trump, 275 F. Supp. 3d 1196 (N.D. Cal. 2017), aff’d in part,
                 vacated in part, remanded sub nom. City & County of San
                 Francisco v. Trump, 897 F.3d 1225 (9th Cir. 2018); County
                 of Santa Clara v. Trump, 250 F. Supp. 3d 497 (N.D. Cal.
                 2017). Our court agreed that the President’s attempt to wrest
                 for his policy goals the power of the purse vested exclusively
                 in Congress violated the U.S. Constitution’s separation of
                 powers. City & County of San Francisco v. Trump, 897 F.3d
                 1225, 1231–35 (9th Cir. 2018).

                      In March 2017, Attorney General Jefferson B. Sessions
                 III ordered a review of all DOJ activities, including all grant
                 programs such as the COPS grant program. Memorandum
                 from Jefferson B. Sessions III, U.S. Attorney Gen., to Heads
                 of Dep’t Components & U.S. Attorneys, Supporting Federal,
                 State, Local and Tribal Law Enforcement (Mar. 31, 2017). 32
                 According to the March 2017 memorandum, this review
                 would ensure that all DOJ activities “fully and effectively
                 promote[d]” several “principles” to advance the DOJ
                 mission statement. Id. at 2. One principle declared that
                 “[c]ollaboration between federal and local law enforcement
                 is important, and jurisdictions whose law enforcement
                 agencies accept funding from the Department are expected
                 to adhere to the Department’s grant conditions as well as to
                 all federal laws.” Id.


                      32
                          https://www.justice.gov/opa/press-release/file/954916   (last
                 visited May 23, 2019).
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 47 of 380 Page ID #:3011




                                  CITY OF LOS ANGELES V. BARR                           47

                     This review resulted in major changes to COPS Office
                 programs. For example, Attorney General Sessions’s
                 directive reduced the COPS Collaborative Reform Initiative
                 for Technical Assistance, which DOJ created to help reform
                 beleaguered police departments, from a program that
                 investigated and suggested reforms to police departments to
                 a mere grant-making body. See Press Release, U.S. Dep’t of
                 Justice, Department of Justice Announces Changes to the
                 Collaborative Reform Initiative (Sep. 15, 2017). 33 And, in
                 July 2017, Attorney General Sessions limited the award of
                 grants under the Edward Byrne Memorial Justice Assistance
                 Grant (Byrne JAG) Program, which awards funding for local
                 criminal justice efforts through a statutory formula, see 34
                 U.S.C. § 10152, to only those jurisdictions that “allow
                 federal immigration access to detention facilities, and
                 provide 48 hours notice before they release an illegal alien
                 wanted by federal authorities.” Press Release, U.S. Dep’t of
                 Justice, Attorney General Sessions Announces Immigration
                 Compliance Requirements for Edward Byrne Memorial
                 Justice Assistance Grant Programs (July 25, 2017). 34 To
                 date, every court to consider the challenges to immigration
                 enforcement conditions the Trump DOJ imposed on the



                      33
                           https://www.justice.gov/opa/pr/department-justice-announces-
                 changes-collaborative-reform-initiative (last visited May 23, 2019); see
                 also Mary Kay Mallonee & Eli Watkins, DOJ Scaling Back Program to
                 Reform Police Departments, CNN Pol. (Sep. 15, 2017),
                 https://www.cnn.com/2017/09/15/politics/doj police-program/index.ht
                 ml (last visited May 23, 2019).
                     34
                          http://www.justice.gov/opa/pr/attorney-general-sessions-announces-
                 immigration-compliance-requirements-edward-byrne-memorial             (last
                 visited May 23, 2019).
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 48 of 380 Page ID #:3012




                 48               CITY OF LOS ANGELES V. BARR

                 Byrne JAG grants has soundly rejected them as
                 unconstitutionally exceeding DOJ’s statutory authority. 35

                     Turning to the COPS Hiring Program grants, DOJ
                 decided, for the first time in the fiscal year 2017 application
                 cycle, to award bonus points to jurisdictions that committed
                 to “partnering with the federal law enforcement to address
                 illegal immigration.” Applicants could earn these bonus
                 points by partnering with the federal government in two
                 ways. First, they could select “illegal immigration” as the
                 focus area on their applications. 36 This focus area required
                 jurisdictions to detail how newly hired officers would
                 cooperate with federal immigration authorities through
                 “information sharing, 287(g) partnerships, task forces and
                 honoring detainers.”

                    These means of “partnering with the federal law
                 enforcement” were well understood methods of federal

                      35
                         See City of Philadelphia v. Attorney Gen., 916 F.3d 276, 284–91
                 (3d Cir. 2019); City of Chicago v. Sessions, 888 F.3d 272, 283–87 (7th
                 Cir.), vacated in part on other grounds, No. 17-2991, 2018 WL 4268817
                 (7th Cir. June 4, 2018); New York v. Dep’t of Justice, 343 F. Supp. 3d
                 213, 227–31 (S.D.N.Y. 2018), appeal docketed sub nom. City of New
                 York v. Whitaker, No. 19-275 (2d Cir. Jan. 28, 2019); City & County of
                 San Francisco v. Sessions, 349 F. Supp. 3d 924, 945–48, 954–55 (N.D.
                 Cal. 2018), appeal docketed sub nom. City & County of San Francisco
                 v. Whitaker, No. 18-17308 (9th Cir. Dec. 4, 2018); City of Chicago v.
                 Sessions, 321 F. Supp. 3d 855, 874–76 (N.D. Ill. 2018); City of
                 Philadelphia v. Sessions, 309 F. Supp. 3d 289, 321 (E.D. Pa. 2018), aff’d
                 in part, vacated in part sub nom. City of Philadelphia v. Attorney Gen.,
                 916 F.3d 276 (3d Cir. 2019).
                      36
                         The other fiscal year 2017 focus areas were: “child and youth
                 safety focus,” “drug abuse education, prevention, and intervention,”
                 “homeland security problems,” “nonviolent crime problems and quality-
                 of-life policing,” “building trust and respect,” “traffic/pedestrian safety
                 problems,” and “violent crime problems.”
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 49 of 380 Page ID #:3013




                                CITY OF LOS ANGELES V. BARR                  49

                 deployment of local police officers in civil immigration
                 enforcement. With “information sharing,” state and local
                 police share arrest data with the Federal Bureau of
                 Investigation (FBI). See Cristina Rodríguez, Enforcement,
                 Integration, and the Future of Immigration Federalism, 5 J.
                 on Migration & Hum. Security 509, 519 (2017). Pursuant to
                 8 U.S.C. § 1722, the FBI then shares that information with
                 the Department of Homeland Security (DHS), which
                 compares the arrest data to that in its own databases to
                 determine whether an individual in state or local custody is
                 removable. Id. A “287(g) partnership” authorizes the
                 Attorney General in limited circumstances to enter into a
                 formal agreement for state or local officers to act as
                 immigration officers, “subject to the direction and
                 supervision of the Attorney General.”              8 U.S.C.
                 § 1357(g)(1), (3); see also Arizona v. United States, 567 U.S.
                 387, 408–09 (2012). The “task force” model of 287(g)
                 agreements “makes immigration status checks part of state
                 or local police work in the field.” Hiroshi Motomura,
                 Immigration Outside the Law 79 (2014); see also Arizona,
                 567 U.S. at 410–13. Finally, “honoring detainers” asks state
                 and local law enforcement to comply with DHS requests to
                 advise the agency of when individuals in their custody would
                 otherwise be released, so that DHS can arrange to assume
                 custody. See 8 C.F.R. § 287.7(a); see also City & County of
                 San Francisco, 897 F.3d at 1241 n.7.

                     Second, two months after the 2017 applications were
                 due, DOJ announced a bonus consideration: applicants could
                 submit a “Certification of Illegal Immigration Cooperation”
                 (Cooperation Certification), which required a jurisdiction’s
                 highest-ranking law enforcement official and government
                 executive to certify that the jurisdiction had already or would
                 “implement rules, regulations, policies, and/or practices
                 that” provide DHS (1) “access to any of the governing
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 50 of 380 Page ID #:3014




                 50               CITY OF LOS ANGELES V. BARR

                 body’s correctional or detention facilities in order to meet
                 with an alien (or an individual believed to be an alien) and
                 inquire as to his or her right to be or to remain in the United
                 States” (the “access” requirement) and (2) “advance notice
                 as early as practicable . . . to DHS regarding the scheduled
                 release date and time of an alien in the jurisdiction’s custody
                 when DHS requests such notice in order to take custody of
                 the alien” (the “notice” requirement). Announcing the
                 Cooperation Certification option, Attorney General Sessions
                 explained that local and state law enforcement agency
                 cooperation with federal authorities “make[s] all of us safer
                 by helping remove dangerous criminals from our
                 communities.” Press Release, U.S. Dep’t of Justice,
                 Department of Justice Announces Priority Consideration
                 Criteria for COPS Office Grants (Sep. 7, 2017). 37 At no
                 point has DOJ indicated that the “illegal immigration” focus
                 area and Cooperation Certification (together, the “federal
                 immigration preferences”) are in any way related to
                 community-oriented policing.

                     In fiscal year 2017, the COPS Office received 1142
                 applications requesting $409,028,743 in funding. Los
                 Angeles requested $3.125 million to hire 25 officers for the
                 city’s Community Safety Partnership Program. It neither
                 selected “illegal immigration” as its focus area nor submitted
                 a signed Cooperation Certification. One out of the 90 large
                 applicant jurisdictions and 6 out of the 1029 small applicant
                 jurisdictions selected “illegal immigration” as a focus area.
                 Approximately 39% of the large jurisdictions and 47% of the
                 small jurisdictions submitted the Cooperation Certification.


                      37
                           https://www.justice.gov/opa/pr/department-justice-announces-
                 priority-consideration-criteria-cops-office-grants (last visited May 23,
                 2019).
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 51 of 380 Page ID #:3015




                                 CITY OF LOS ANGELES V. BARR                       51

                     The COPS Office denied Los Angeles’s application on
                 November 28, 2017. The week before, on November 20,
                 2017, the COPS Office awarded $98,503,539 to 179
                 jurisdictions for the fiscal year 2017 application cycle.
                 Attorney General Sessions personally announced the 2017
                 awards. He recognized that eighty percent of the grantees
                 “have agreed to cooperate with federal immigration
                 authorities in their detention facilities” and “applaud[ed
                 grantees’] commitment to the rule of law and to ending
                 violent crime, including violent crime stemming from illegal
                 immigration.”

                     Aside from abstract allusions to public safety, DOJ has
                 never articulated how the federal immigration preferences
                 relate to community-oriented policing. This is no doubt
                 because enforcement of federal immigration policy is
                 entirely unrelated to community-oriented policing, as amici
                 current and former prosecutors and law enforcement
                 leaders 38 point out. And this is why DOJ’s imposition of the
                 illegal immigration focus area and Cooperation Certification
                 was enjoined by the district court: by imposing conditions
                 that are unrelated—indeed, antithetical—to the goals of
                 community-oriented policing, DOJ exceeded its delegated
                 powers to administer the COPS grant program.

                                                 II.

                     DOJ exceeded its statutory authority specifically by
                 giving preference to jurisdictions willing to partner with
                 federal immigration enforcement authorities. Its decision to

                     38
                        The amici include current and former assistant U.S. attorneys,
                 DOJ attorneys, district attorneys, police department chiefs, state’s
                 attorneys, and sheriffs.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 52 of 380 Page ID #:3016




                 52               CITY OF LOS ANGELES V. BARR

                 implement both the illegal immigration focus area and the
                 Cooperation Certification is foreclosed by the text, structure,
                 and purpose of the Community Policing Act. 39 See La. Pub.
                 Serv. Comm’n v. FCC, 476 U.S. 355, 359 (1986). “[A]n
                 agency literally has no power to act . . . unless and until
                 Congress confers power upon it.” Id. at 374. Here, the Act
                 both prescribes the directives the Attorney General must
                 follow and circumscribes the discretion he may exercise in
                 executing the COPS grant program. “When Congress limits
                 the purpose for which a grant can be made, it can be
                 presumed that it intends that the dispersing agency make its
                 allocations based on factors solely related to the goal of
                 implementing the stated statutory purposes in a reasonable
                 fashion, rather than taking irrelevant or impermissible
                 factors into account.” Robbins v. Reagan, 780 F.2d 37, 48
                 (D.C. Cir. 1985) (per curiam). When agencies “act
                 improperly . . . what they do is ultra vires.” City of Arlington
                 v. FCC, 569 U.S. 290, 297 (2013). The federal immigration
                 preferences flout the clear congressional purpose of COPS
                 grants—to promote partnership between local law
                 enforcement and the communities they serve—by instead
                 favoring partnerships between local police and federal

                      39
                         The majority goes astray by finding no meaning in Congress’s use
                 of the term “community-oriented policing” and then deferring under
                 Chevron to DOJ’s Orwellian effort to define “community-oriented
                 policing” to include “partnering with federal law enforcement to address
                 illegal immigration.” Chevron deference is particularly unwarranted
                 here because we can discern congressional intent “through the use of the
                 traditional techniques of statutory interpretation.” Ariz. Cattle Growers’
                 Ass’n v. U.S. Fish & Wildlife, 273 F.3d 1229, 1237 (9th Cir. 2001)
                 (quoting Chem. Mfrs. Ass’n v. Nat. Res. Def. Council, Inc., 470 U.S. 116,
                 152 (1985)); see Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc.,
                 467 U.S. 837 (1984). As the Supreme Court made clear in Chevron,
                 “[t]he judiciary is the final authority on issues of statutory construction
                 and must reject administrative constructions which are contrary to clear
                 congressional intent.” Chevron, 467 U.S. at 843 n.9.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 53 of 380 Page ID #:3017




                                 CITY OF LOS ANGELES V. BARR                        53

                 immigration authorities. See 34 U.S.C. § 10381(b)(1)–(2);
                 H.R. Rep. No. 103-324, at 7.

                     Congress did not authorize COPS grants for anything
                 other than placing additional state and local cops on the beat
                 to promote community partnerships. 34 U.S.C. § 10382
                 authorizes DOJ to evaluate the applications of law
                 enforcement agencies competing for limited grant funding,
                 but in exercising this discretion, DOJ must adhere to
                 Congress’s express purpose of promoting local and state law
                 enforcement agencies’ efforts to “interact[] directly with
                 members of the community.” § 10002, 108 Stat. at 1807;
                 see also 34 U.S.C. § 10381(b)(1)–(2); cf. Alexander v.
                 Sandoval, 532 U.S. 275, 291 (2001) (“Agencies may play
                 the sorcerer’s apprentice but not the sorcerer himself.”). For
                 example, grant applications must require law enforcement
                 agencies to “explain how the grant will be utilized to reorient
                 the affected law enforcement agency’s mission toward
                 community-oriented policing or enhance its involvement in
                 or commitment to community-oriented policing.” 34 U.S.C.
                 § 10382(c)(10). Congress also specifically permitted the
                 Attorney General to give “preferential consideration” to
                 applicants in only three specified circumstances, none of
                 which is related to immigration. Id. § 10381(c). For
                 example, section 10381(c)(2) and (3) specifically
                 encourages states and localities to adopt a federal policy
                 priority—treating human trafficking victims leniently—
                 otherwise unrelated to the goal of promoting community-
                 oriented policing. The clear import of this section
                 demonstrates Congress’s intention to authorize DOJ to
                 accord preference beyond community-oriented policing only
                 where it expressly authorizes DOJ to do so. 40 If, as DOJ

                     40
                       Congress well understood the problems of illegal immigration
                 when it enacted the Community Policing Act. In fact, title XIII of the
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 54 of 380 Page ID #:3018




                 54              CITY OF LOS ANGELES V. BARR

                 urges, the agency has unfettered discretion to impose
                 additional preferences, subsection (c) has no meaning. See
                 Chubb Custom Ins. Co. v. Space Sys./Loral, Inc., 710 F.3d
                 946, 965–66 (9th Cir. 2013).

                     The illegal immigration focus area impermissibly
                 extends preferences to partnerships between local police and
                 federal immigration authorities, contravening the Act’s
                 identified purpose of “law enforcement officers interacting
                 directly with members of the community.” § 10002,
                 108 Stat. at 1807. The current COPS grant application
                 instructions require jurisdictions that select the illegal
                 immigration focus area to “specify your focus on partnering
                 with the federal law enforcement to address illegal
                 immigration for information sharing, 287(g) partnerships,
                 task forces and honoring detainers.” It is telling that in no
                 other focus area on the application is the applicant required
                 to explain how it would use the grant to partner with the
                 federal government as opposed to partnering with the
                 community it serves. Furthermore, whereas the “illegal
                 immigration” focus area mandates specific commitment to
                 four conjunctive avenues of cooperation with federal
                 immigration enforcement, all other focus areas allow for
                 wide discretion by applicants to propose program ideas
                 implementing those areas. For example, the “drug abuse
                 education, prevention, and intervention” focus area instructs
                 applicants to “specify your focus on education, prevention,
                 and intervention to combat drug use and abuse; for example,



                 Violent Crime Control and Law Enforcement Act of 1994 (of which the
                 Community Policing Act comprises title I) addresses “criminal aliens
                 and immigration enforcement.” See §§ 130001–130010, 108 Stat.
                 at 2023–31. Nonetheless, Congress chose to omit illegal immigration in
                 the Community Policing Act.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 55 of 380 Page ID #:3019




                                   CITY OF LOS ANGELES V. BARR                           55

                 marijuana, heroin, prescription opioids, etc.” (Emphases
                 added).

                     Congress never contemplated that COPS funds would be
                 used to finance state or local police officers performing the
                 function of federal immigration officers, as certifying
                 “section 287(g) partnerships” would suggest. See 8 U.S.C.
                 § 1357(g)(1). Under § 1357 itself, local police officers
                 operating under an agreement to carry out the functions of
                 federal immigration officers must be “at the expense of the
                 State or political subdivision.” Id. Congress could not have
                 contemplated the absurdity of the Attorney General
                 awarding grants to fund the section 287(g) partnerships that
                 states were statutorily bound to pay for themselves. And it’s
                 difficult to see how awarding a grant for state or local police
                 to act as federal immigration officers furthers the
                 congressional purpose of community-oriented policing. 41

                     The required focus on “honoring detainers” is no less
                 problematic. Detainers, federal immigration enforcement
                 requests for local jurisdictions to use their own funds to
                 detain individuals in their custody after the individuals’
                 scheduled release, foist upon local police federal policy
                 priorities that have nothing to do with community-oriented
                 policing. See 8 C.F.R. § 287.7; City & County of San

                     41
                         It is the majority opinion that distorts the plain language of
                 § 1357(g)(1), which reads: “the Attorney General may enter into a
                 written agreement with a State, or any political subdivision of a State,
                 pursuant to which an officer or employee of the State or subdivision, who
                 is determined by the Attorney General to be qualified to perform a
                 function of an immigration officer in relation to the investigation,
                 apprehension, or detention of aliens in the United States (including the
                 transportation of such aliens across State lines to detention centers), may
                 carry out such function at the expense of the State or political subdivision
                 and to the extent consistent with State and local law.”
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 56 of 380 Page ID #:3020




                 56              CITY OF LOS ANGELES V. BARR

                 Francisco, 897 F.3d at 1241 n.7. DOJ offers no explanation
                 plausibly connecting detainer requests to “enhanc[ing]
                 police-community cooperation.” H.R. Rep. No. 103-324,
                 at 9 (emphasis added).

                     The Cooperation Certification is likewise ultra vires.
                 DOJ argues that the federal immigration preferences are a
                 permissible exercise of DOJ’s authority under § 10381(b)(1)
                 and (2) because “illegal immigration enforcement is a public
                 safety issue” that “can be addressed most effectively through
                 the principles of community policing that [the COPS Hiring
                 Program] promotes.” But providing federal immigration
                 authorities advance notice of detainees’ release and access
                 to local jails, as the Cooperation Certification demands, is
                 completely untethered to “the principles of community
                 policing” authorizing the COPS grant program. See
                 34 U.S.C. § 10381(b)(1)–(2).       It may be that illegal
                 immigration enforcement is a public safety issue, but, as the
                 City of Los Angeles argues, demanding that local police
                 partner with federal immigration enforcement could well
                 erode the trust and mutual respect on which community
                 policing depend, to the detriment of public safety. A 2017
                 Pew Research Center survey reported that two-thirds of
                 Hispanic immigrants and about half of all Hispanic adults in
                 the United States worry “a lot” or “some” about the
                 deportation of themselves or someone close to them. 42 With
                 this rising fear of federal immigration enforcement, police
                 officers have reported a concomitant decline in crime
                 reporting. As of April 2017, for example, reports in Los

                      42
                        Latinos and the New Trump Administration, Pew Research Ctr.:
                 Hispanic Trends (Feb. 23, 2017), http://www.pewhispanic.org/2017/
                 02/23/latinos-and-the-new-trump-administration/ (last visited May 23,
                 2019).
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 57 of 380 Page ID #:3021




                                   CITY OF LOS ANGELES V. BARR                          57

                 Angeles of sexual assault among Latinos dropped 25% and
                 reports of domestic violence by 10% compared to the year
                 prior. 43 Chief of the Los Angeles Police Department Charlie
                 Beck explained that these downturns were likely due to fear
                 of the federal government. 44 Unreported and therefore
                 unpunished crimes lead to “greater numbers of perpetrators
                 at large,” posing a clear threat to community safety. 45 In
                 fact, a 2012 COPS Office study identified federal
                 immigration enforcement as detrimental to “local trust-
                 building” because immigrant communities “may attribute
                 immigration raids or other federal immigrant enforcement
                 activities to local police and, therefore, mistrust community
                 policing efforts.” 46



                     43
                         Jennifer Medina, Too Scared to Report Sexual Abuse. The Fear:
                 Deportation., N.Y. Times (Apr. 30, 2017), https://nyti.ms/2pifXFC (last
                 visited May 23, 2019) (reporting “a sharp downturn in reports of sexual
                 assault and domestic violence among Latinos throughout the country
                 [since the 2016 presidential election that] many experts attribute . . . to
                 fears of deportation”); see also James Queally, Fearing Deportation,
                 Many Domestic Violence Victims Are Steering Clear of Police and
                 Courts, L.A. Times (Oct. 9, 2017), https://www.latimes.com/local/
                 lanow/la-me-ln-undocumented-crime-reporting-20171009-story.html
                 (last visited May 23, 2019).
                     44
                          Medina, supra note 43.
                      45
                          Rafaela Rodrigues et al., Nat’l Immigrant Women’s Advocacy
                 Project, Promoting Access to Justice for Immigrant and Limited English
                 Proficient Crime Victims in an Age of Increased Immigration
                 Enforcement: Initial Report from a 2017 National Survey 103 (2018),
                 http://library.niwap.org/wp-content/uploads/Immigrant-Access-to-
                 Justice-National-Report.pdf (last visited May 23, 2019).
                     46
                      Pradine Saint-Fort et al., Engaging Police in Immigrant
                 Communities: Promising Practices from the Field 4 (Oct. 2012),
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 58 of 380 Page ID #:3022




                 58             CITY OF LOS ANGELES V. BARR

                    The Seventh Circuit has similarly recognized that the
                 Cooperation Certification’s notice and access requirements
                 could result in under-reported crime and thereby undermine
                 public safety:

                        [P]ersons who are here unlawfully—or who
                        have friends or family members here
                        unlawfully—might avoid contacting local
                        police to report crimes as a witness or a
                        victim if they fear that reporting will bring the
                        scrutiny of the federal immigration
                        authorities to their home. . . .           [T]he
                        reluctance to report . . . could be magnified in
                        communities where reporting could turn a
                        misdemeanor into a deportation. And the
                        failure to obtain . . . cooperation could both
                        hinder law enforcement efforts and allow
                        criminals to freely target communities with a
                        large undocumented population, knowing
                        that their crimes will be less likely to be
                        reported.

                 City of Chicago, 888 F.3d at 280.

                     All policing is ultimately designed with public safety in
                 mind. But, all policing is not community-oriented policing,
                 which fosters partnership between the police and their
                 communities, not the partnerships between police and
                 federal immigration enforcement that the federal
                 immigration preferences require. Because such a focus is
                 directly at odds with, and arguably undermines the very

                 https://goo.gl/ZGQfJA (last visited May 23, 2019) (funded by and
                 published in partnership with the COPS Office).
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 59 of 380 Page ID #:3023




                                  CITY OF LOS ANGELES V. BARR                          59

                 purpose of, the Act and the COPS grant program, the
                 Attorney General exceeded his authority by adding them as
                 preferences for grant awards. 47

                                                   III.

                     The COPS grant program was enacted to increase the
                 number of “cops on the beat” who would enter into
                 partnership with their communities, furthering trust and
                 respect, with the ultimate goal of public safety. DOJ may
                 have imposed the federal immigration preferences because it
                 shares that goal of public safety, but that is where the
                 mutuality between the Community Policing Act and DOJ’s
                 immigration enforcement policy ends. The preference for
                 applicants who abandon community partnerships in favor of
                 federal immigration partnerships is directly contrary to the
                 language, structure, history, and purpose of the Act. By
                 enacting the COPS grant program, Congress did not
                 authorize DOJ to coopt local and state officers into carrying
                 out the current or any other presidential administration’s
                 agenda, unrelated to community-oriented policing. 48

                     47
                        Because I would hold that the DOJ’s imposition of the federal
                 immigration preferences is ultra vires, my analysis does not reach the
                 spending clause or Administrative Procedure Act violations. Whichever
                 of the three violations we consider, however, the fundamental point is
                 the same: Congress did not authorize the Attorney General to act with
                 unfettered discretion in imposing conditions for COPS grants unrelated
                 to community-oriented policing.
                     48
                        As the district court noted, DOJ’s “broad interpretation of [its]
                 authority carries extraordinary implications. If the Attorney General can
                 favor applicants based on any factors relevant to public safety, he enjoys
                 nearly limitless discretion to select grant awardees in ways not even
                 tangentially related to community policing.” Today’s political agenda is
                 to increase federal immigration enforcement; tomorrow’s may be to
                 increase enforcement of federal gun registration and licensing. Both are
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 60 of 380 Page ID #:3024




                 60             CITY OF LOS ANGELES V. BARR

                 Cooperation between local police and federal immigration
                 enforcement oppugns the police-community partnership the
                 COPS Hiring Program was created to promote. I would
                 therefore affirm the district court’s order permanently
                 enjoining DOJ from including the illegal immigration focus
                 area and Cooperation Certification on its COPS grant
                 applications and from using these considerations as
                 preferences in awarding COPS grants.




                 related to public safety; neither is related to community-oriented
                 policing.
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 61 of 380 Page ID #:3025




       $5&+,9(6 | 1993




       One Cop, Eight Square Blocks
       By MICHAEL NORMAN          DEC. 12, 1993




       $ERXWWKH$UFKLYH
       This is a digitized version of an article from The Times’s print archive,
       before the start of online publication in 1996. To preserve these articles as
       they originally appeared, The Times does not alter, edit or update them.

       Occasionally the digitization process introduces transcription errors or other
                                                                               % D UU
                                                                        HVY 
       problems. Please send reports of such problems to
       archive_feedback@nytimes.com.                            Q J H O
                                                                               
                                                                    RV$ Q-XO\
                                                            R I  /      R
                                                L Q  &LW\ UFKLYHG
                                         FLWHG D
                                         R 
                                        1




    5HDGVWRULHVDPRQWKIRUIUHH&UHDWHDQDFFRXQWRUORJLQ
     &217,18(




KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 62 of 380 Page ID #:3026




                                                                                      % D UU
                                                                          J H O HVY 
                                                                 / R V $Q -XO\
                                                               
                                                           \RI LYHGRQ
                                                    & L W
                                               LQ               FK
                                         FLWHG DU
                                         R 
                                        1




           9,(:3$*(,17,0(60$&+,1(



       December 12, 1993, Page 006064 %X\5HSULQWV
       The New York Times Archives




KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 63 of 380 Page ID #:3027
       It will always come down to this -- one mutt, one cop, eye to eye, struggling
       for control of the street. The cop is Kevin Jett, Badge No. 19980, Beat 12,
       Sector George, the 52d Precinct in the northwest Bronx. The mutt is Killer, a
       Jamaican drug dealer with arctic eyes and a taste for letting blood.

       The cop patrols on foot from East 194th Street to East 198th Street, from
       Decatur Avenue to Valentine Avenue -- one man, eight square blocks,
       perhaps 12,000 people. Most of these, in the officer's words, are "upstanding
       citizens." They work hard, worry about their children, struggle to survive.
       Among them, however, boldly encamped on corners or lying in alleyways, is
       a species of citizen that Kevin Jett has come to despise: the urban predator -
       - Cuco and Sweet Pea, Gravy and Chisel Head, Scarface and Killer.

       In the gathering warmth of a summer day, the officer has turned down
       Valentine in search of a murder suspect, a Jamaican dealer named Leopold.
       As it happens, Killer is on the street, his first day back after a while away.

       Killer shot a man a few months back, a rival in the drug trade, then left the
       man for dead. The victim, however, recovered. When Killer discovered his
       blunder, he fled, eventually to Philadelphia, where his nemesis caught up 
                                                                              Y     DUU
                                                                                    %in
                                                                          V 
       with him. There, Killer was shot. Naturally, neither man sought comfort
                                                                       OHKevin          
                                                               $ Q
       the law, so the police had no case. But "we knew the deal," J H
                                                                   says            
                                                                                  Jett.
                                                         R I  / RV       Q - XO\
                                                 &LW\in a while LYIHGtoR bring him down
       "Killer's feared around here, so every
                                           L Q once
                                                               F K   got
                                                         DU on Valentine, the officer
                                     LWHGaround
       a peg." And today, spottingFhim             
                                                   the bend
       has decided to do just that. R
                                           
                                1
                                    $'9(57,6(0(17




       "Hey! Killer!"



KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
           Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 64 of 380 Page ID #:3028
       The dealer wheels, his face sour, his eyes full of rage.

       "What you call me Killer for!" he snaps. "You know my name."

       Kevin Jett had only wanted to tweak the mutt, not force a duel. But one
       word has led to another and a line has been drawn, and now, too, from out
       of nowhere, come Killer's supernumeraries, five in all, among them a giant
       in a track shirt.

       "Where's Leopold?" Jett asks. He stands squarely in front of Killer, but he
       can sense that the others are close. "Why don't you tell him to turn himself
       in?"

       Killer lets the question dangle. His hands are deep in the pouch of his
       hooded sweatshirt -- hooded sweatshirt? On a day as hot as this? Maybe
       Killer has poor circulation. "Don't know where Leopold is." He's sullen and
       still full of fire. "I'm not into that -- that life anymore, man."

       Jett closes the distance, closer . . . closer . . . so close, now, Killer can see the
       flakes of breakfast oatmeal still in the officer's teeth.

                                                                                     % D UU
       "There's no reason for you to get angry," says the cop. "What are V
                                                                           O    Y trying 
                                                                             H you
                                                                         H
                                                                     $Q -XO\
                                                                       J
       to do? Show off in front of your friends here?"
                                                               R V 
                                                   L W \  RI/ HGRQ
       Killer spits and curses.
                                     L W H G LQ& DUFKLY
                                   F              
                                                Jett
                                            
                                  1R
       "You just tell Leopold if you see   him,"       goes on.

       "I'll tell him," says Killer, pulling back from the edge, but still sullen, still
       snarling.

       "You know what I like about you Killer? I'll ask you a question and you'll
       stand there and lie to me."

       And all at once, Kevin Jett turns his back and walks silently away. Around
       the corner on East 194th Street, the officer looks over his shoulder.

       "Guys like Killer will eat you alive, even with the uniform on. They can sense
       fear, smell it like a dog smells it. Some of the mopes will come right out and
       tell you you're nothing, and you don't want that, oh, no. If you're going to do
       this job, wear this uniform, you definitely don't want that. If it gets around
       that you're soft, that without your nightstick and gun you can't fight, that's
       bad. If you allow someone to smoke a joint in front of you or curse you out,
       word will spread throughout the neighborhood like a disease. You're a beat
       cop, out here every day, alone, so you set standards right away, and for those
       that don't like it. . . . "


KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 65 of 380 Page ID #:3029

       THERE HAS ALWAYS BEEN A SHARP EYE IN THE streets: the colonial
       watch, the gaslight bluebottles, the Roaring 20's copper. Even after the
       advent of the radio car, most cities still relied on foot patrol, the cop on the
       beat. By the 1970's however, the role of the police had changed. Department
       after department, rocked by scandals and racked by recessions, saw their
       ranks shrink. Many decided to narrow their job to emergency response --
       911, a cop in a car racing from call to call, crime scene to crime scene. Soon,
       the police became isolated, strangers in the neighborhoods they were sworn
       to serve and, worse, little more than a passing annoyance to criminals.
       Disturbed by this state of affairs, a new generation of police executives
       began to experiment. In the late 70's, in Flint, Mich., and Newark, they took
       a lesson from history and put bluebottles back on the beat.

       Watching all this was Herman Goldstein, a law professor at the University of
       Wisconsin in Madison. From his work in criminology, he knew the
       experiments would fail if the police simply followed form: answered calls,
       filled out reports, made arrests. They needed to focus on substance, which
       meant attacking the circumstances that make crime possible.

                                                                                          %         DUU
       Goldstein proposed what he called a basic "problem-solving method."
                                                                              H O H VYStep
       1: Analyze the problem. If there is a rash of burglariesin
                                                                    R V $QanJapartment
                                                                                    X O\
       building, find out when the thefts occur, what
                                                     L W \    I/ theyGoccur
                                                             Rfloors    H   RQ-on and
                                           G     &
                                             LQinformation     UF    LY solutions. Train a
                                                                  toKfashion
       what's being taken. Step 2: Use this
                                   F L W H                   D
                                                       building security, install
       tenant watch, persuade the landlord
                                               improve
                                                 to
                                1Rhow
       alarms and show the tenants       to cage their windows and secure their
       doors. Step 3: Follow up. Watch the building, stay current with the tenants.

       In time Goldstein's method and the experiments in foot patrol coalesced in
       the practice known as "community policing." While some of the early trials
       in regular foot patrol had little real effect on crime, people in the test
       neighborhoods embraced the idea. The beat cop was back, and no matter
       what the statistics said, the neighborhood seemed somehow more secure.

       Encouraged by this reception, a number of places, Portland, Ore., and
       Madison, Wis., among them, adopted the practice. By 1990, Lee P. Brown,
       then Commissioner in New York, declared community policing "the
       dominant philosophy" in his department. But in New York, a city of
       quarreling multitudes, the most densely populated major municipality in the
       country, community policing has been slow to take hold.

       Part of the problem is the size and nature of the force. The N.Y.P.D., with
       more than 31,000 uniformed officers, is the largest such force in the United
       States. Its bureaucracy, which includes 8,000 civilian workers, is inflexible.


KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 66 of 380 Page ID #:3030
       Its rank-and-file officers, wedded to traditions that date from the middle of
       the last century, resist new ideas. What is more, the new policing demands a
       special breed of officer, tough but skilled, and smart -- an organizer, a
       planner, an ombudsman. Finally, there are the streets, which seem meaner
       and more savage than anywhere else -- perhaps, say beat cops, too tough for
       tenant patrols and problem-solving protocols and nuisance-abatement
       programs.

       In New York, then, community policing is a mass experiment in urban
       order, maybe the largest and most important policing experiment any
       government has tried to conduct.

       The question is, can a city this large, hobbled by chronic budget deficits and
       a hidebound bureaucracy, make it work in a violent world?

       THE SKY IS CLEAR THIS MORNING, THE SUN white-hot. On Briggs
       Avenue, Kevin Jett stops in front of No. 2773, an apartment building with an
       elegant arch. Last summer a clique of teen-agers used the entryway as their
       hangout; by early fall, three boys in that clique -- boys absorbed by drugs --
       were killed.                                                                   
                                                                                 Y   %DUU
       "That sobered the others up," says Kevin Jett. "They got jobs.
                                                                      Q J H OHV realized
                                                                           They          
                                                                R V$          XO\   
       what was going to come of hanging out and doing
                                                        R I  / nothing."
                                                                        R Q  -
                                            L Q  &LW\ UFKLYHG
       Two teen-age girls are sitting  HGthe steps
                                   FLWon             D the arch. One has a
                                                     under
                                                
                                             nose. Ponytail is talking about getting a
                                 1  R  her
       ponytail, the other a gold ring in
       job. Gold Ring is talking about her boyfriend, who is "on vacation," a
       neighborhood term for a stretch in jail.

       "I don't need no job," says Gold Ring. "I got a man to support me. He got
       money."

       Jett asks: "Doing what?" She laughs, sheepishly.

       "So, what's he do?" Jett again asks, pressing for an answer he already knows.

       "He makes lots of loot -- that's what he do," says the girl, sticking her tongue
       out.

       "You ought to get yourself a regular man," says Jett.

       "A regular man?" The girl shakes her head. "Ain't none of them out here."

       In fact, there are legions of men and women leading respectable lives on
       Beat 12. They pack the aisles of the Roman Catholic Church, they usher their
       children through the streets to school, they crowd the busy bodegas and


KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 67 of 380 Page ID #:3031
       Laundromats. Without the regulars -- day laborers, office workers, welfare
       mothers -- the neighborhood would surely fall, as have so many others in
       the Bronx. But more and more of late, the regulars -- and their allies, the
       police -- wonder how long they can hold their ground.

       So many stores have been robbed so often that many, including the Post
       Office, conduct business from behind thick Plexiglas partitions. Some streets
       are so dangerous that the auxiliary police won't drive down them. And when
       regular patrol officers respond to calls in some zones they are often met with
       "air mail," bricks and chunks of concrete that rain down from above.

       At night Beat 12 echoes with gunfire, much of it random; few here are
       foolish enough to sleep with their bed by a window. When the gunmen have
       a target, as they often do, the next morning the neighbors are out with
       broom and hose sweeping blood from the sidewalk. All this, of course,
       creates an air of dread, a feeling best expressed by a T-shirt popular among
       teen-age boys. "Back up," it reads, "and live."

       NOW AND THEN KEVIN JETT does traditional police work -- writing
       tickets, making collars -- but usually only in passing. The sector cars answer 
       most emergencies. And special units -- narcotics, morals and so on    Y
                                                                              --  %DUU
                                                                                  work
                                                                  Q J H OHV          
       the streets.                                            $ RV             
                                                                                  XO\
                                                         R I  /          R Q -
                                               Q 
       Jett's main mission is to insinuateLhimself&LW\into  theF K LY HG
                                                                   lives of the people on his
       beat, to walk and talk, analyze
                                          G trouble
                                   FLWHtheir           DUthen find a way to stop it.
                                                        and
                                            
                                        a clearinghouse
                                 1  R
       He's a collector of suggestions,                       for complaints. He listens,
       weighs options, takes action.

       Sometimes he attacks the context of crime, the disrepair and disorder that
       make mayhem possible -- drunks on a corner, drug addicts in a lobby, trash
       on the sidewalk, burned-out cars in the street. And sometimes he moves
       against the criminals themselves -- a burglar preying on a building, a
       motorcycle gang staking out a block.

       All of this seems to take place more at random than by plan. Kevin Jett is
       not a textbook cop. He has not read the department's new problem-solving
       manuals and knows almost nothing of Herman Goldstein's methods; his
       training in community policing was so short and superficial that he barely
       remembers it. He embraces the objectives of community policing, but seems
       to work more by instinct than design. In short, he is no poster boy for
       community policing. He's a street cop, a grunt who relies more on old-
       fashioned savvy than problem-solving protocols. As an average cop, one who
       has to moonlight to make ends meet, he stands as a good test of the new
       police science.


KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 68 of 380 Page ID #:3032
       Down East 194th Street, then north on Bainbridge, then west to Valentine.
       Across the street four young Hispanic Americans are sitting on the hood of a
       car. "Let's stop," says Jett. "Just stand here."

       He hooks his hands in his gun belt and studies the scene. "They've been
       dealing heroin up here. I've been in the precinct five years and I've watched
       them grow up from kids. They were about nothing then, so I guess I
       shouldn't expect much now. You hope things will change, but they don't."

       A moment later, the group moves on and the officer seems satisfied. "If they
       don't know my name at least they know there's a big black cop who's always
       around. That's my reputation. I like that."

       Always around? Not in this neighborhood, or anywhere else. With vacations,
       furloughs and sick leave, court time, paper work, meetings, training
       sessions, special assignments and details, the average beat cop can spend as
       much as half of his regular 43-hour week off the street. To put it another
       way, if a neighborhood sees its cop 1 hour out of every 10, it's lucky.

       Actually, Kevin Jett is hardly ever around. He tries to stagger his shifts to UU
                                                                                Y % D
                                                                        OH
       create the illusion of omnipresence -- one of the new tactics. But   V 
                                                                            while   this
                                                                                         
                                                                  Q J H             
                                                      R I  / RV$ says
       gambit fools some people -- "Man, you is always working!"
                                                                      Q  -    O\
                                                                           aXsurprised
       mutt -- it does not mollify the regulars. LW\
                                         LQ& DUFKLY          HGR
                                 L W H G
                               F 194th Street,
       Down Valentine toward East
                                         half a block from the corner, a
                                     
                             1Rwith reddish hair corners the officer. A pack
       middle-aged Hispanic woman
       of boys, she says, have been smoking marijuana in front of her building.

       "I tell them to leave. I tell them I live here 18 years. They say, 'So what?' "

       The officer looks down the block. Four teen-agers are standing in front of
       the Right Spot pizza parlor.

       "That them?" he asks.

       "That's them," says the woman.

       "Yo!" yells Jett. "C'mere!"

       They are 14, perhaps 15 years old.

       "You keep hanging out all day," he tells them, "and you're going to get in
       trouble, or catch a bullet. Don't destroy the neighborhood you live in."

       "It wasn't us," one of them says. "It was our friend."



KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 69 of 380 Page ID #:3033
       "I saw you," says the woman, so angry she begins to shake. "Don't come in
       our building! You got no business here! I don't want our kids to see the
       reefer. It's dirty. Dirty!" And suddenly she begins to cry.

       Jett leans forward. "You hear her," he tells the boys, in a voice so soft it's
       almost lost in traffic. "This is somebody's mother."

       SATURDAY AFTERNOON AND THE STATION house is quiet. A sergeant
       mans the front desk. To his right an officer answers the phone.

       The sergeant is writing in a log book and complaining out loud. "Another
       community event and it's pulling officers from the sector cars, but that's
       community policing. It's great, huh? We're all community policing."

       The cop on the phone cups his hand on the mouthpiece. "Yeah, the
       community policing unit does something and we have to clean up the mess."

       "Ten years," the sergeant goes on, "they've had it for 10 years and it's a
       failure, but the department keeps trying it because it's the new thing."

       In one form or another, New York has had a cop on the beat since 1783.
                                                                                        % D  UU
       Even in the 1970's, when most of the force rode patrol cars, thereVwere
                                                                          J H O H Y still   
       walking posts and trial programs in foot patrol. Today,       $ Q
                                                                       on average,  \  
                                                                                    about     40
                                                          R I  / RV2,700   Q  - XO1,320
       officers in each precinct walk a neighborhood:
                                            L Q  & LW\   some
                                                                F KLY HGR cops  on
       beats, or roughly 20 percent of
                                   F     G patrolforce.
                                     LWHthe             DUThe experiment is broad,
       and the results, so far, show just 
                                          complicated and difficult the job of
                                         how
       radically restructuring the  R
                                  1police really is.
       In the subculture of the station house, the answer to crime is swift
       punishment, not social work. To many cops, community policing is too
       "soft" to deal with the mopes and knuckleheads roaming the streets. Even
       those officers who joined the force because they wanted to "help people," as
       so many of them put it, do not relish the role of "government liaison,"
       "problem-solving facilitator" and community organizer.

       "If you live in Mayberry R.F.D. then it will work, but I don't see it happening
       in New York," says one cop, speaking anonymously for fear of official
       censure. Now an undercover man, he walked a beat for more than a year. "I
       don't think a police officer should be involved in community organizing. The
       department also wants you to solve long-term problems, but that was
       impossible -- the drug problem, that's never going to go away. Community
       policing -- it sounds great, but I think it's a big waste of time."

       The bureaucracy adds to the problems by rewarding cops for "turning
       numbers," making arrests, not for solving problems. Then there are the dual


KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 70 of 380 Page ID #:3034
       diseases of brutality and corruption. Beat cops, for the most part, are on
       their own -- historically a risky practice, particularly in New York. In the
       early 1970's, a commission headed by Judge Whitman Knapp revealed an
       entrenched system of corruption -- thousands of cops on the take, mostly
       from bookmakers and gamblers. This year, two decades after the Knapp
       Commission's final report, another commission, this one headed by a former
       judge, Milton Mollen, found new pockets of corruption: small clusters of
       brutal cops beating up drug dealers and stealing their merchandise and
       cash.

       Finally, as the most trenchant critics of community policing point out, it
       makes little sense for the police department to become "client oriented," to
       take its marching orders from the people it serves, if the rest of the city
       government continues on its centralized, bureaucratic, self-absorbed ways.
       To truly reform the police, one must first reform the other agents of
       government -- the sanitation inspector, the Health Department officer and
       so on -- making them problem solvers too, directed by the community and
       working in concert with the police. It makes little sense, for example, for the
       Police Department to target a building for action if it's going to take the
       Department of Housing Preservation and Development a year or more%          toDUU
                                                                                 
                                                                       H
       evict dealers from their apartments. It's not a foothill that has
                                                                     J   O
                                                                         toHVbeYmoved,
                                                                                     
                                                                $ Q              
       it's a mountain.                                  /RV
                                                    \RI LYHGRQ          -XO\
                                             & L W
       THE DAY HE LEARNED THE           GLQ planned
                                  FLWHdepartment      DUFK to hire him, Kevin Jett
                                         
       drove to his parents' house in Mount  to break the good news.
                                           Vernon
                                      
                                1R
       His father was elated. "Go on, boy." he said. "Go on!" His mother, however,
       seemed heavy-hearted. "A policeman?" she said. "Kevin, are you sure you
       really want to do this?"

       By his own lights, Kevin Maurice Jett, 31 years old, a former amateur boxer
       and black belt in karate, six feet, 200 pounds, strong and swift, is a mama's
       boy.

       He calls his mother several times a week. She asks if he's wearing his
       bulletproof vest; she worries the dealers will target him. Not long ago he
       bought a beeper so she would always be able to reach him. "The beeper
       makes her feel better," he says. "But I don't tell her half the things that
       happen on my beat."

       Bennie Ruth Jett, an assistant teacher at an elementary school, and her
       husband, Morris Jett, a supervisor with the city Housing Authority, were
       born and raised in Mississippi. Twenty-eight years ago they came north in
       search of a better life, settling in the Bronx on the ninth floor of a 22-story


KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 71 of 380 Page ID #:3035
       building in a public-housing project, the Mott Haven Houses.

       Bennie Ruth's passion was the Pentecostal Church. She sent her children --
       Bruce, Cheryl and Kevin -- to Bible study and encouraged them to sing in
       the choir. Kevin, the youngest, spent so much time singing hymns and
       studying scripture his friends starting calling him Church Boy.

       Mott Haven then was not as mean and dangerous as it is now, but it was still
       a place to be wary. So the Jetts set down rules: no smoking, drinking or
       languishing on the corner. After school, there were chores, then homework.

       Church Boy went to Christopher Columbus High School, and it was there,
       one winter day midway through his freshman year, that he learned just how
       savage the streets can be.

       He was on his way home in the late afternoon, walking along Pelham
       Parkway toward a subway station, when, nearing a corner, he heard footfalls
       from behind. By the time he turned, he was surrounded.

       There were 13 in all, he says, white teen-agers, poised for an attack. He
       fought off the first, then the second -- even then he was sturdy and quickDUU
                                                                                          %
       and well schooled in self-defense. Soon, however, the gang overwhelmed
                                                                              H O H VY 
       him. They beat his face and kicked and pummeledRhis          V  $QJ And-Xthen
                                                                       body.          O\he
                                                               /
                                                            RIthat        RQ his ear
       saw a silver blade catch the light, a sharp
                                                 & L W \
                                                      blade            H G
                                                                    sliced  through
                                          H G LQagain.     DU F KLY onto the subway,
                                      L W
                                    F            apartment, where he sank into a
       and came though his coat, again      and           He  struggled
                                              
                                       
       then up the stairs to his family's
                                   1Rthe
                                            ninth-floor
       chair. His mother came into          room. "What happened?" she asked. He
       looked up . . . then collapsed at her feet.

       ROLL CALL. THE AFTERNOON SHIFT. DOWN Webster to East 194th
       street, then up a block to Decatur. On the southeast corner looms a soot-
       stained brick building with Tudor trim, 384 East 194th Street, six stories, 81
       shabby apartments -- a haven, the police say, for drug dealers.

       The sidewalks are empty, the building quiet. "To look at it now," says Kevin
       Jett, "you wouldn't think it's notorious. Now is when real-estate brokers
       bring clients to see apartments. Little do those clients know what lurks in
       the shadows."

       Informers say that business is booming, with at least 3,000 packets of
       heroin and hundreds of vials of crack sold every day. The dealers use women
       -- mothers, wives and girlfriends -- to fetch their stock. They are organized
       and they are ruthless. "You get personal with these guys," an informant told
       the police, "and they'll just blow you away."



KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 72 of 380 Page ID #:3036
       The building is just outside Kevin Jett's beat, but he regularly slides a block
       east to check it. Sometimes he stands on the corner, as he is doing now, his
       thick arms folded across his chest, a bugbear in blue frightening away flocks
       of buyers.

       Occasionally he'll cross the street and wade into the circle of young mutts
       who do the dealers' work -- the lookouts and ushers and cashiers. He'll ask
       for identification, demand to know what they're doing there -- question after
       question until he forces them to scatter. But a beat cop has to circulate, so
       he'll move on, up the hill toward Valentine, knowing, without looking back,
       that the boys have returned and the next sale is already under way.

       The police in the 52d have tried everything to rout the dealers from Decatur
       Avenue, all the tricks from the old book, all the techniques from the new.
       Narcotics squads have conducted operations and made arrests. Building
       inspectors have issued 800 housing-code violations to prod the landlord to
       fix the building and evict the dealers. Police lawyers have invoked the city's
       padlock law and closed down crooked storefronts. Beat cops have talked to
       the "good" tenants, mining them for information; they've also used traffic
       tickets and miscellaneous summonses to harass the dealers and scare off UU
                                                                          V  Y %D 
       their trade. Nothing has worked.                                OH
                                                                        Q JH           
                                                                     $             \ 
                                                       \ R
       The tenants are terrified, and all the tickets and I  /RV are
                                                             citations  RQ  -XsoO many
                                                                            like
                                             L Q    W
                                                  &Lconsider F K    HG of money,"
                                                                  LYvolumes
                                          G
       "flea bites," as one cop put it, "when    you
                                    FLWHrevenuefrom     D  U  the
       the profit from drug sales, the             rent.    (The building is owned by
                                          
                                 1R Its lawyer, Irwin Cohen of Brooklyn, says his
       L. P. East 194th Street Realty.
       client knows of no tenants who are selling drugs.)

       Still, every month when the precinct captain, the community-policing
       lieutenant, the sergeants and beat officers gather to identify the precinct's
       five most pressing problems, 384 East 194th Street is near the top of the list.
       They hope one day to build a case with enough arrests and complaints to
       convince a Federal court that the building is a "crime instrument" that
       should be seized, cleaned out and turned over to a nonprofit community
       group. But such a legal procedure takes time. Meanwhile, Kevin Jett's
       supervisors urge him to look for a "creative" solution to the problem.

       "Here's the creative solution to that problem," says Kevin Jett, shaking his
       large fist at the building.

       Up 196th Street to Valentine. School is out and the street is crowded with
       children.

       "Excuse me, Mr. Policeman."


KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
           Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 73 of 380 Page ID #:3037
       There are two of them, dark-eyed girls with wan smiles.

       "Hey, hi," says Kevin Jett.

       The taller of the two is holding a plastic cage. Inside are two hamsters, one
       very large, one very small. The large one is chasing the small one, round and
       round and round. And their keeper is worried.

       "Do you think," she asks, "do you really think the father will eat the baby?"

       Bennie Ruth Jett was afraid of animals, save the goldfish she allowed in the
       house, so Kevin Jett knows nothing of hamsters. But a beat cop must have
       an answer for everything, even a head-hunting rodent.

       "I don't think the father will eat him," says the officer, watching the chase.
       "But you got to get the mother to help."

       "Oh," said the little girl, her voice fading. "I just wanted the baby. I gave the
       mother away."

       Down East 196th Street to Decatur. Across the street comes a short, stout 
                                                                             Y 
       boy leading a short, stout dog, both scowling. The dog is a pit bull,the  %DUisU
                                                                                  boy
                                                                 Q J H OHV          
       J. J.                                                 $
                                                              RV            XO\ 
                                                      R I  /          Q  -
                                             Q 
       "Oh, my, my, my," says Kevin Jett, L"here
                                           
                                                   W\ theKterror
                                                 &Lcomes    F  LYHGofR the
                                  FLWHatG384 East
       neighborhood. Now J. J. lives               DUStreet, so you can guess
                                                    194th
                                  R 
       what he's into. He told me he's   that dog to hate cops. He used to be
                                       raising
                                1
       the balls of a gang that robbed kids. Now he's a steerer, leading customers to
       the dealers at 384. He was away for a few months in a juvenile detention
       center. They should have kept him until he was 40."

       OFF THE BEAT, FOR THE moment, on Kingsbridge Road, headed for the
       New Capitol diner and lunch.

       Kingsbridge Road is like a suq, or bazaar, clothing and shoe stalls as packed
       as old closets, produce stands with the world's fruit piled high. In the stacks
       of sugar cane and mangoes, there's a little Santo Domingo; in the cans of
       rambutan, a breath of Bombay. No neighborhood in New York is more
       eclectic: Koreans, Puerto Ricans, Albanians and Mexicans, Irish, Jamaicans,
       Italians and Guyanese.

       Up the street comes Joanne Pritchard of Valentine Avenue with her
       companion and son.

       "How you doin', Kevin?"



KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
           Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 74 of 380 Page ID #:3038
       "Doin' fine, how about you?"

       "Well, do you believe they shot a dealer in the chest on our street?"

       "I heard a little about it this morning."

       "We knew him," she says. "He was a nice guy, real nice to the kids. I'll tell ya,
       we're getting outta here. I got to get the hell out. It's really changed, the
       neighborhood. People have tried to bring it back, but. . . . "

       "Yeah, ah huh, I hear you."

       As it happens, two of the precinct's detectives are sitting across the street in
       a dark sedan. Jett walks over and leans down to the open window.

       "What was the deal on Valentine?"

       One dealer shot another, says one of the detectives. The victim was Tony
       Manning.

       "Tan-gray Maxima?" asks Jett.

                                                                                  % D UU
       "Yeah," says the detective, "that's the car."
                                                                      J H O HVY 
                                                             / R V $Q -XO\
       "Why did he get it?"                                
                                                      \RI LYHGRQ
                                               & L W
       "Some kind of dispute. Don't    HGLQknow
                                   FLWreally         
                                                    yet.  UFKknow the saying, 'Dead
                                                         DYou
                                         
                                1R
       men tell no tales.' "

       For the moment, the murder troubles Kevin Jett. The drug dealer, his line of
       work aside, gave the police their "props," their respect. He was discreet
       about his business and well liked by his neighbors. Still, Jett says, "I guess if
       you live by the sword, you die by the sword."

       Turkey burgers, yellow rice and marinara sauce. He eats light, lifts weights,
       runs to keep trim. After the meal, three more turns of the beat, then down to
       Webster to catch a bus back to the precinct.

       Aboard climbs a young Jamaican, a thin man with a toothy grin. He looks
       toward the back for a seat, but, spotting the officer, decides to stand in front,
       by the door.

       Jett looks up and smiles. Toothy Grin is new to the neighborhood, an
       apprentice in the drug trade.

       "Let's go up front," says Jett.



KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
           Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 75 of 380 Page ID #:3039
       Toothy Grin loses his glow. He looks at the driver. The bus isn't stopping.
       He's trapped.

       Jett slides up next to him.

       "What is it?" says the officer.

       "I just be riding here, man," says the Jamaican, the grin now a faint smile.

       "Guess you heard what happened to Tony Manning."

       "I don't hear no-ting, man."

       "You heard."

       "No, man, what you say?"

       "Better stay out of trouble or you might end up the same way."

       Back at the station house, the shift is changing, with cops coming, cops
       going and the first arrests of the late afternoon crowding the cells. Jett
       climbs the stairs to the second floor and finds the detective in charge of theUU
                                                                                  %D
       Manning case, a stocky man with a square face.
                                                                         HVY
                                                                           OH        
                                                                    Q J           
       "What happened?" Jett asks.                      R I  / RV$ Q-XO\
                                                                       R
                                           L Q  &LW\ UFKLYHG
                                     LWHG and
       The detective digs in a largeFfolder         D
                                                  fishes out a stack of snapshots.
                                           
       "Enjoy," he says.         1R
       Tony Manning, in blue jeans and a denim jacket, is lying face down on a
       white tile landing in front of an apartment at 2685 Valentine Avenue. The
       landing is covered in blood. Next to the body is a large red V-shaped smear,
       as if the victim had tried to raise himself before he died. He was shot twice.
       The first bullet entered his chest and struck an artery. This was the fatal
       shot. The second bullet hit him in the groin. This was a message.

       "My, my, my," says Kevin Jett, shaking his head. "Look at that."

       "How old was he?" someone asks.

       The detective looks at the folder. "Thirty-two," he says. "But don't feel sorry
       for him. He wasn't one of the good guys. Shouldn't even investigate this one.
       Waste of the city's money."

       Kevin Jett wasn't so sure. That night at home, he did his laundry, cooked
       some fish and wondered to himself how Tony Manning, by all accounts a


KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 76 of 380 Page ID #:3040
       polite and civil man, came to "waste his life" selling drugs. "I kept thinking,
       he wasn't a bad, bad guy. He wasn't a real thorn in my side. Maybe I'm
       getting soft."

       HE BOXED HIS WAY INTO THE Golden Gloves. He ran track. He played
       football. At the end of his senior year, Kevin Jett graduated with honors, but
       when it came time to sort through the scholarships and choose a college, he
       stayed home, close to his church and his mother, and enrolled at the City
       College of New York. He studied education, then began to think about the
       law. Along the way, he married a woman from his church and soon had a
       daughter, Charisse. Then he began to drift, away from his studies and out of
       his marriage.

       He ended up in front of a sorting machine at the Post Office, "brain dead"
       and desperately wishing he were somewhere else. He took the test for the
       Police Department and passed, but when he was called to report, his wife
       protested that she was afraid. Before long the marriage had dissolved, and in
       April 1987, Kevin Jett reported for duty with Training Company 8746 at the
       New York City Police Academy.

                                                                                     %us:D        UU
       Across the six months that followed, he heard lots of advice. "Theytold
                                                                                 V Y          
       'It's a war out there. You're going to lock people up on a$Monday Q J HOH and on
                                                                                        a
                                                                /     
                                                                  RVyou.'      -   \
                                                                                 XOtrue.
                                                          R I               Q
       Wednesday, they'll be back on the street looking
                                                & L W \       for
                                                                    LY HGR
                                                                          That was        We
                                             Q theDjobUFwill     K get killed in the line of
                                    F   WH L on
       were also told that someone youGknow
                                      L               
       duty. That was true, too."           
                                            
                                        1R
       Some of the training was easy. "Being from Mott Haven I already knew how
       to treat people in the streets -- like you want to be treated, even the bad
       guys, until they show you disrespect." The book work, however, left him
       struggling, so much so he almost gave it up. "I just kept thinking about
       graduation, that day when you wear the white gloves and stand and salute
       with your family watching."

       His first day on the job, he left for work from his parents' house. "My mother
       said, 'Be careful.' I turned around and said, 'What do you mean?' Then I
       realized, Wow -- I'm a cop."

       After six months of field training, he was assigned to the Five-Two, a
       precinct of about 300 officers on Webster Avenue in the northwest Bronx.
       He walked short foot posts at first -- back and forth on the same stretch --
       then rode in a sector car. In 1991, he volunteered for the precinct's small
       community policing unit. He liked the flexible shifts -- beat cops set their
       own hours -- and, he says, "I like to work alone with no one looking over my
       shoulder." He was assigned to Beat 12, one of the most dangerous in the


KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
           Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 77 of 380 Page ID #:3041
       precinct.

       He surveyed the neighborhood and sized up the "players." Then he did what
       beat cops have always done to make the terrain theirs -- he set out to
       establish a presence.

       "You have to project an image, especially if you work alone. So you have a
       little talk with the knuckleheads, introduce yourself and tell them where
       your coming from. You say: 'I'm Officer Jett. This is my neighborhood. If
       you mess up and I see you around, I'm going to take care of you.' "

       His background, of course, helped him do his job. "The average white rookie
       out of the academy on a beat like this is terrified. I grew up in Mott Haven,
       and the mutts understand that that's different from East Cupcake, Long
       Island. They feel that guys who came from there are soft.

       "I also tell the rookies that sometimes you can use bluff, trickery and deceit
       with the bad guys. Some of the knuckleheads say, 'Without that gun you
       ain't nothing.' I say, 'If we have to do it, let's do it.' Then I say: 'This is my
       job. Let me do my job and you get on about your business.'
                                                                                     % D UU
       "If I have to fight, I'm the type who hits first and radios for help
                                                                          H O  VY 
                                                                              Hsecond.
                                                                 to$
                                                                        J
                                                                      Q you up Oand
                                                                                  \ 
       Most cops don't know how to fight. My technique is      R V  pick        X
       body-slam you to the concrete. Bam. &LW\R
                                                           I/
                                                                    HG RQ-
                                       L W H G LQ DUFKLY
                                     F                
                                                  nomatter
       "Of course, you got to remember that
                                                        who you are, there will be
       somebody bigger, so you 1      R 
                                   have to have the gift of gab. Once at the corner of
       Briggs and 194, I saw a guy I hadn't seen in the neighborhood before. He
       was only about 5 feet 8 inches, but he had muscles coming out of his ears. I
       said, 'Damn, that guys's got some muscles.'

       "I go into a video store for a routine check and pretty soon this woman
       comes in and says there's a guy outside who had slapped her and had some
       money that belonged to her. I went outside. She says, 'Officer, officer, there's
       the guy who slapped me.' It was the guy with the muscles -- I mean, muscles
       in his neck, in his knees, in his toes, muscles everywhere. I said, 'Damn.' She
       says, 'They call him 'Grape Ape.' I said, 'Damn.' Then she said, 'He just got
       out of jail.' I said, 'Oh, no.' Then she leans over to me and whispers in my
       ear: 'The last time it took 10 cops to lock him up. His arms were so big they
       couldn't get them together to cuff him. They needed two sets.' I said, 'Lady,
       you ain't helping me none.' I could see myself going though the plate-glass
       window.

       "I said to myself: 'Shoot, you don't want to get into a fight with this guy. You



KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 78 of 380 Page ID #:3042
       don't know how many of those 10 cops got hurt.' I said, 'I better do some
       talking.' I wasn't going to walk up and say, 'Look, give her the money or I'm
       going to lock you up.' So I said: 'Excuse me, fella. Could you come here for a
       minute.' I said: 'Look, I heard you just got out of jail. Here's the charges you
       face so far: robbery, assault three, and if you want to fight me, it will be
       assault on a police officer. Why don't you give her the money and you can
       walk.' He said, 'O.K., officer.' I was so happy."

       Kevin Jett keeps his uniform spotless and neatly pressed. He carries a .38-
       caliber Ruger revolver with a four-inch barrel, two extra cylinders with six
       rounds each, handcuffs, a can of Mace and a radio. He also packs two
       additional pieces of equipment not listed in the regulations.

       The first is a pair of black leather driving gloves. In the beginning, he wore
       the gloves as prophylactics, to search addicts and dealers, anyone with cuts
       or open sores. Then, perhaps acting on his boxer's instincts, he began
       wearing them for trouble. Now the gloves are a kind of signature. "When
       people see me with my gloves on," he says, "they know it's not about talking
       to anyone." Another part of his kit is a pocketful of quarters, which, every
       day, he slips into the hands of the small, often thirsty fold that tugs at his UU
       trousers or trails him wide-eyed and silent along the street. OHVY
                                                                                 %D 
                                                                    Q JH             
                                                                 $          O\
       IT IS JUST AFTER 7 P.M. and Ted Husted\is     R I /RVto order
                                                      calling        RQ -Xmonthly
                                                                        the
       meeting of the Bainbridge-MarionG  L Q &LW
                                           Community      UFK LYHG a neighborhood
                                                          Association,
                                   LWH
       group bent on beating backFthe mutts.   D
                                     
                               1R
       Kevin Jett is at the head of the table. Meetings like these are part of his
       routine. Last month, the precinct commander, Capt. Raymond Redmond,
       was there. So were 150 angry and emotive citizens.

       Tonight, the mood is different. There have been some changes in the
       neighborhood. "We've seen more police on the beat and more sector cars,"
       Ted Husted is telling his neighbors. "And now that they've put helicopters
       up, there's not as much gunfire at night. We've even seen Captain Redmond
       on patrol in the neighborhood, so it's not just show. We don't have any
       promises, but they're doing something."

       Kevin Jett leans back and smiles.

       The meeting is in the parish center of Our Lady of Refuge Roman Catholic
       Church. The church and the church school are one side of 196th Street. P.S.
       46 is on the other. Together they anchor the neighborhood and are a large
       part of the reason that Ted Husted, a teacher, and Milton Mendoza, a
       carpenter, have not fled.


KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 79 of 380 Page ID #:3043
       They own homes on Bainbridge Avenue, across the street from the public
       school. They are neighbors and friends. In the fight for the streets, they are
       also a flanking force for police. If they and others like them leave, the
       knuckleheads will overrun the neighborhood.

       Ted Husted teaches second grade at P.S. 46. He and his wife, Jo Anne, will
       not let their three children walk the streets or visit the homes of their
       friends. "Maybe a drug dealer might be living next door to the apartment
       they would go to and maybe someone looking for that dealer will get the
       wrong address, break down the door and start shooting," Ted Husted says.
       The Husteds lead a Cub Scout pack, a Girl Scout troop and the local Little
       League -- recreation for 600 children. Without them, there would be
       nothing but makeshift basketball in the street. More and more, however, the
       Husteds talk about leaving. To them, the neighborhood seems lawless.

       "If a guy can drive down the block with his radio blasting so loud it shakes
       the buildings and no one stops him, then he might as well drive down the
       street with a megaphone announcing, 'I have drugs.' " It is a neighborhood
       with a hollow heart, says Husted, a place with no moral center. "Parents in
       this neighborhood teach their children they're entitled to certain things,
                                                                                        % D  UU
                                                                                            like
       if the local bodega is price-gouging, it's O.K. to take what youHwant
                                                                           J   O HVYand walk
                                                                                             
                                                                         Q
                                                                       $ the-worst    
       out without paying." And children, of course, tend
                                                          R I  / RtoVabsorb Q    XO\ of
                                                    &LW\ seen
       society, not the best. "I talked to kids who've               Y   R 'Sleeping With
                                                                        HGlike
                                               L Q             F K  L
                                                                  movies
       the Enemy.' One of my studentsFLWHGsaid:'Yeah,
                                                     myDUDad took me. It was great.
       The guy slapped the [ expletive       of that [ expletive ] ' -- I'm talking about
                                         ] out
                                   1 R
       a second grader here."

       Their values have become so warped, so twisted that violence, in the end, is
       the only ethos most people know. "I have one student in class who refused to
       do anything. One day I said, 'Joey, why don't you do what I tell you to do?'
       He said, 'Because you don't really want me to do that.' I said, 'What gives
       you that impression?' He said, 'If you really wanted me to do it, you'd hit
       me.' "

       MILTON Mendoza grew up in the Bronx. His father was a laborer, his
       mother worked in a sweatshop. Five years ago, he and his wife, Aurora, a
       nurse, and their two children moved into a house a few doors down from the
       Husteds'. It's a fine house, with a modern kitchen and parquet floors. Milton
       Mendoza the carpenter knows his trade. He has worked hard getting his
       place in shape. In a year, he says, he hopes it is owned by someone else.

       It was winter when they arrived and the neighborhood was quiet. Then came
       the spring and the mutts emerged from their dens. They urinated on the


KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 80 of 380 Page ID #:3044
       sidewalk in front of his house, burglarized cars along the curb and filled the
       street with gunfire. One morning Milton Mendoza found three bullet holes
       near his front door.

       He is 39, a man who has taken his lumps. "I come from the streets," he says.
       "I know how to handle myself." And yet:

       One evening in November 1990, as he was driving home from work,
       something crashed against his car. He pulled to the curb to see what had
       happened and discovered that a teen-ager had tossed a brick at him. "I
       asked the kid, 'What are you doing?' He looked at me and said, 'Get the hell
       out of here or I'll put you in a body bag.' I thought of my family and said to
       myself, 'This guy is a moron.' So I started to walk away. Suddenly, seven or
       eight guys were surrounding me. The kid slapped me. So I grabbed him and
       slammed him against the building. I got in the car and took off.

       "I was only a couple blocks from home. I stopped at the house to pick up the
       wife. When I came out, I saw them on the corner just down from my door. I
       figured I'd better try to talk to them. All of a sudden someone hit me from
       behind with a baseball bat. I went down. They sat me up and gave me 25 or 
       30 shots. Just about then the mailman came by and yelled at them.YI was         %DUU
                                                                             H    V
                                                                               OHforearm,    
                                                                         Q J              
                                                                   RV$I hadQpins      
       trying to block some of the blows with my arms. They broke            my              my
                                                           R I  /              -XinO\my
       wrist, my fingers. They dislocated an ankle\and
                                                       W 
                                                     &LWhen
                                                               a  knee.
                                                                     YHGweR
                                              L Q              F KL
       hand, a carpenter with pins in his
                                     F L WHG hand.
                                                         DUI  grew up     had fistfights,
       but today you look at the wrong person
                                             the wrong way and they want to
       shoot you, stab you, beat 1   R brains out -- they want to kill you. These kids
                                   your
       are like time bombs."

       STREET COPS CALL HIM Popeye. He is short and muscular, with a balding
       pate and a canny smile. He worked his way from cadet to Commissioner --
       the cops' cop. This year, an election year, is Ray Kelly's last as the top cop.
       New York's Mayor-elect, Rudolph W. Giuliani, has appointed William J.
       Bratton, the Police Commissioner in Boston, New York's next Police
       Commissioner. All three men support community policing.

       But Giuliani's campaign promise to push the police to make more street
       arrests contradicts the whole idea of the new police science. The
       professionals know that wholesale arrests are a pointless exercise when
       courts are overbooked and prisons are beyond capacity. "Turning numbers,"
       as the police call it, does little to lower fear or restore order.

       Ray Kelly believes that the upstanding citizens he has served all his
       professional life are more perceptive than most politicians grant. He's
       walked a beat, he ought to know. "The public," he says, "wants a more


KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
           Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 81 of 380 Page ID #:3045
       personal relationship with the police."

       So the Commissioner committed himself to community policing. It's a "work
       in progress," says Ray Kelly. And progress is slow.

       It has not been easy to sell the rank and file on the value of problem-solving
       protocols. Young cops have the lights-and-siren syndrome; they're all action.
       And the veterans, those who have been on the job five years or more, suspect
       that community policing is a smoke screen for "social work." They're angry
       at the courts, the revolving door of justice, and they're careworn by the
       suffering they see in the streets. Many are so cynical, so demoralized, they
       echo the ethos of the streets: justice is swift and sure, some say, only at the
       end of a nightstick. Kelly knows too that many of his beat cops are ill trained
       and poorly supervised. Field officers get just two days of training in
       community policing, and the sergeants who direct them on the job
       frequently do little more than "scratch," or sign, their log books.

       Even Kelly's executive corps has often failed him. Who knows how many
       tradition-bound captains, inspectors, commanders and chiefs have issued
       daily orders that sabotaged the new philosophy. Recently two such
                                                                                    % D UU
                                                                             HVY an 
       commanders -- apparently convinced that a cop out of sight is a corrupt         cop
                                                                       J H O
       -- stopped their beat officers from patrolling in apartment
                                                             / R V $Q -XO\
                                                                       buildings,
       essential tactic in community policing. "They're    
                                                      \RI paranoid   RQ integrity,"
                                               & L W            LY HGabout
                                            Q                  K watch your back, to
                                   F L WHGL whole
       says one precinct commander. "The
                                                      DUisFto
                                                      idea
       make sure nothing happens, so you    move up to the next slot."
                                             can
                                            
                                        1R
       But it is the Commissioner who directs the department, not a small corps of
       cautious traditionalists. And it is unlikely the new Commissioner will change
       policies. "We're moving," says Kelly, "there's no going back."

       Out in the precincts, the rank and file watches and waits. Some cops long for
       the old days. Others believe Kelly is right: community policing is here to
       stay.

       On most mornings the troops under his command find Capt. Raymond
       Redmond, the precinct commander at the Five-Two, an amiable boss, one
       worthy of respect. He jogs through the precinct and every week spends
       hours walking a different beat. "The old precinct commander," says Jett,
       "could barely walk to his car."

       Redmond runs the Five-Two with an even hand, an approachable autocrat.
       This morning, however, the word has spread that the boss is grumpy.

       "Well, yeah, I am grumpy and I don't care if my cops don't like it."



KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
           Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 82 of 380 Page ID #:3046
       He's piqued, in part, from a trip he made the day before to 1 Police Plaza. He
       had traveled to headquarters for a ceremony to honor the good work of
       several community police officers, among them one of his own.

       "They take them down there and give them a certificate. A certificate? I
       would have given them a detective shield. That's a reward."

       EARLY AFTERNOON and Kevin Jett is back on the job, in the cool, wood-
       paneled rectory of Our Lady of Refuge, conferring with the pastor, the Rev.
       John Jenik.

       Father Jenik is a multifarious man, 49 years old, a firebrand from the 1960's
       who abandoned his bourgeois background, joined the church and, some 20
       years ago, began a career with the poor in the Bronx. The archetype of the
       urban priest, he can quote from St. Augustine, plot urban policy, curse like a
       drunken marine.

       He arrived at Our Lady in 1978 and formed the Fordham Bedford Housing
       Corporation, a nonprofit group that restores and runs buildings seized by
       the city or the courts. Then he went after the dealers. He organized boycotts
       of the stores that were drug fronts, then held marches and Masses and%
                                                                                D UU
                                                                               vigils
                                                                         VY 
       at the neighborhood's "hot spots."                          JHOH
                                                                 $Q -XO\    
                                                          / R V
       The dealers were angry; the priest was&
                                               L W \RIbusiness.
                                               hurting
                                                               LY H  RQbefore long,
                                                                   GAnd
                                          LQ           DUFKwho daily walks his
                                   LWHG John
       John Jenik -- blond-haired,Fblue-eyed
                                                    
                                                      Jenik,
                                                "There's big money out here,"
                                      
       parish unescorted -- had a price
                                       
                                        on head.
                                           his
                                1R
       he says. "You get in the dealers' way and you get killed."

       Which is why Kevin Jett has come to the rectory today. Father Jenik has
       planned another all-night vigil and Mass -- this time at the hottest spot in
       the neighborhood, 384 East 194th Street, the six-story heroin house on
       Decatur.

       "Well, Father, we're going to bring in big lights and flood the building and
       we're going to put people on the roof to make sure you don't get any
       airmail," says Kevin Jett.

       "Good," says the priest. "We'll gather in the church and walk down from
       there. Thanks, Kevin."

       Out on the street, the cop looks back at the rectory. "Father Jenik is a thorn
       in everyone's side," he says. "But he's a good thorn."

       Across the street at P.S. 46, the afternoon session has just started. "Let's pay
       them a visit," says the cop, and he heads up the steps and though the gray


KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
           Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 83 of 380 Page ID #:3047
       Gothic arch.

       Kevin Jett "owns" P.S. 46, and everyone in the neighborhood, including the
       school's principal, Aramina Ferrer, knows it. "He's told the bad element in
       the street, 'You don't come into my school and mess with my teachers and
       my kids,' " says Ferrer. "I feel like he's part of the staff."

       The patron of P.S. 46 is always on hand. He speaks to classes about safety
       and drugs; he roams the peach-colored halls under the big clocks to keep the
       building secure; and when the final bell rings, he's on the corner, chasing
       away dealers and ne'er-do-wells.

       Last year, when an angry parent confronted the assistant principal, Ferrer
       turned to Kevin Jett.

       "I got five cops and went to the house. I asked him what happened, 'Why did
       you assault a teacher?' He said: 'I didn't assault him, I moshed him.' I said:
       'Oh, you moshed him. Well this is my school, you hear me? Mine. And I
       don't like nobody coming into my school and moshing the teachers.' I said,
       'You do it again, and you'll be getting locked up.' I said, 'If you really have an
                                                                                        U
       urge to fight, we can accommodate you.' "                                  %DU
                                                                         J H O HVY 
       When Kevin Jett surveys his career, three days come
                                                              / R V $Qto him:
                                                                    back
                                                                              -X O\
                                                                                 the
                                                            
                                                         RI theHevening
       morning he helped close the smoke shop
                                                & L W
                                                     on\Briggs,  LY  GRQ he saved the
                                            LQ and             K
                                                          DUFafternoon
                                   FLWHtoGbreathe
       life of an asthmatic struggling
                                                     the             he addressed the
       final assembly of fourth graders       
                                        atP.S. 46.
                                 1R
       "Come on into the auditorium," he is saying now. "Let me show you where I
       stood." He climbs some stairs, turns a corner and steps onto the stage.
       "Here, right here by the piano. See, this is where you stand. Then you have
       to shake everybody's hand. I wore my best dress shoes that day. Patent
       leather. Really shines."

       He steps forward for a moment and stands silently on the apron, looking out
       into the quiet hall and the long rows of empty seats.

       "I love what I do," he says. "But I'm not going to make detective here. No,
       that's not going to happen."

       ANY DAY NOW, JETT IS scheduled to be transferred, most likely to a job as
       a narcotics officer in the Organized Crime Control Bureau. In New York
       there's no reward for walking a beat; no detective's gold shield, no sergeant's
       stripes, no cash bonus. The path to promotion and a raise is still through the
       special units -- narcotics, vice, organized crime. And Kevin Jett must move
       up: to support his three children he supplements his base pay of $3,100 a


KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 84 of 380 Page ID #:3048
       month with his earnings in a supermarket as a part-time fishmonger. By all
       standards, his own and those of his superiors, Kevin Jett has succeeded.
       Crime statistics in his monthly community policing log show that when he
       was off the beat for any substantial period, there were more burglaries,
       robberies, car thefts. His sources on the street have told him that when he's
       sick, injured or on leave, drugs sales go up, too. He attributes his success to
       his size, strength and background: a black belt in karate, a Bronxite wise in
       the ways of the streets. "Not every cop can work single patrol," he says. "I
       grew up in the city. I faced everything the knuckleheads faced." The
       advocates of community policing, however, would argue that even a less
       streetwise cop, one from East Cupcake, could have assumed ownership of
       Beat 12. It might have taken more time, but a smart, determined cop armed
       with the penal code can, they say, "establish a presence" anywhere.

       To be sure, the baneful reality -- the swarms of drug dealers, gun merchants,
       loan sharks, pimps, robbers, burglars and extortionists -- powerfully
       suggests otherwise. But no one knows for sure. After rising inexorably for
       more than a generation, reported crimes have declined in New York for two
       straight years, to the lowest level since 1985. Yet officials are reluctant to
       ascribe the trend to any one factor, or even to recognize the existence of       %aDUU
                                                                                     
                                                                                 Y on 
       trend based on such notoriously unreliable statistics. There is    H O
                                                                            noHVdata
                                                               R V    Q J
                                                                   $narrow     X O\ 
                                                                        RQ-
       community policing either, and the case studies/     are too           and
                                                  L W \  RI        HG 
       anecdotal to serve as proof.
                                        LQ    &      FK        LY
                                  FLWHG DU
                                   R -- marrying a cop to a piece of ground
       The basic idea of community policing
                                 1 move onto a beat, roust the bad guys and teach
       -- seems sound. If a cop can
       the upstanding citizens how to resist their return, then that's one piece of
       ground where crime is unlikely to breed. But the job of organizing and
       educating places like Beat 12 is more daunting than the job of patrolling
       them. As one insider put it, "half the community is cheering the cops on, but
       the other half is still throwing things at them." And without the community,
       there is no community policing.

       To imagine an N.Y.P.D. devoted entirely to community policing is to
       understand how far the department still has to go. It might have to be twice
       as large, perhaps 60,000 or 70,000 officers assisted by 15,000 to 20,000
       civilian workers, with an annual budget of about twice the current $1.7
       billion. A third or more of the force would be on foot patrol, covering the
       most dangerous and crime-plagued beats 24 hours a day. Cops would be
       community leaders, practiced in the political art of pushing city bureaucrats
       -- in sanitation, health and human services -- to do their jobs.

       The officer on the beat would patrol where and when he wanted. His


KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 85 of 380 Page ID #:3049
       supervisors would be true colleagues, teaming up on tasks. The department
       would be decentralized; most decisions would be made by precinct
       commanders and supervisors in concert with neighborhood groups. All the
       support services -- from the sector cars to the vice squad -- would be
       organized around the beats and would work closely with the cop on the
       street.

       In reality, of course, the municipal budget is tight and growing tighter, and
       the municipal mind is ill disposed to bureaucratic reorganization. Cops want
       to be crime fighters not problem solvers, Alexanders whacking the Gordian
       knot rather than unraveling it. The average cop sees himself as a lone agent,
       isolated and besieged, the mutts in front of him, his department nipping at
       his heels.

       And there is more -- the overwhelming issues of crime and punishment,
       rehabilitation, new prisons, disintegrating families, murderous teens,
       turbulent schools, immigration, the economic isolation of the inner cities,
       racial warfare, gutter politics, urban alienation and fear so rampant it
       threatens to make the idea of compassion a concept from another age.

                                                                                      % D UU
                                                                               HVY 
       Can community policing work? Yes.
                                                                         J H O
                                                              / R V $Q       -X O\atthe
       Does it work in the tough precincts of New York?     
                                                         RI by accident
                                                               Again,  yes, though,
                                                & L W \much      LY HGRQas design.
                                           LQ
       moment, only by degrees and, at times,     as
                                                              FK
                                    FLWHG DU
                                    R    patrol cars, narcotics division and
                                        squads,
       Will the entire force -- detective
                                  1 Will the "dominant philosophy" ever become
       so on -- adopt the new science?
       dominant practice? Herman Goldstein says that David Couper, the recently
       retired Police Chief of Madison, Wis., spent 20 years trying to reform that
       city's tiny 311-member force. By that measure, New York won't have a
       comprehensive community police force until the year 4000.

       Perhaps the problem-solving and organizing can wait a bit. In the Bronx, at
       least, it seems enough for now just to have some bluebottles back on the
       beat.

       The reporting in this article draws on the work of the following: Michael J.
       Farrell, associate director, Vera Institute of Justice, New York; Michael A.
       Julian, coordinator of community policing, New York Police Department;
       George L. Kelling, professor of criminal justice at Northeastern University
       and lecturer in public policy at the John F. Kennedy School of Government,
       Harvard University; Felice Kirby, director for anticrime activities at the
       Citizens Committee for New York City; Mark H. Moore, Guggenheim
       Professor of Criminal Justice Policy and Management at the Kennedy


KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
           Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 86 of 380 Page ID #:3050
       School; Michael E. Smith, director of the Vera Institute of Justice; Robert
       Trojanowicz, director of the National Center for Community Policing,
       Michigan State University; Robert Wasserman, research fellow with the
       Program in Criminal Justice Policy and Management at the Kennedy School.


       $YHUVLRQRIWKLVDUWLFOHDSSHDUVLQSULQWRQ'HFHPEHURQ3DJHRIWKH1DWLRQDOHGLWLRQZLWK
       WKHKHDGOLQH2QH&RS(LJKW6TXDUH%ORFNV7RGD\ V3DSHU _ 6XEVFULEH




   1(:6
                                                                                         % D UU
   :RUOG
                                                                             J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
   86
                                                       & L W
                                                  LQ               FK
   3ROLWLFV                                 FLWHG DU
                                            R 
   1<                                    1
   %XVLQHVV

   7HFK

   6FLHQFH

   +HDOWK

   6SRUWV

   (GXFDWLRQ

   2ELWXDULHV

   7RGD\ V3DSHU

   &RUUHFWLRQV


   23,1,21

   7RGD\ V2SLQLRQ



KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 87 of 380 Page ID #:3051
   2S(G&ROXPQLVWV

   (GLWRULDOV

   2S(G&RQWULEXWRUV

   /HWWHUV

   6XQGD\5HYLHZ

   9LGHR2SLQLRQ


   $576

   7RGD\ V$UWV

   $UW 'HVLJQ

   %RRNV

   'DQFH

   0RYLHV

   0XVLF
                                                                                      % D UU
   1<&(YHQWV*XLGH
                                                                          J H O HVY 
                                                                 / R V $Q -XO\
   7HOHYLVLRQ                                                  
                                                           \RI LYHGRQ
                                                    & L W
                                               LQ               FK
   7KHDWHU
                                         FLWHG DU
                                         R 
   9LGHR$UWV
                                        1
   /,9,1*

   $XWRPRELOHV

   &URVVZRUG

   )RRG

   (GXFDWLRQ

   )DVKLRQ 6W\OH

   +HDOWK

   -REV

   0DJD]LQH

   1<&(YHQWV*XLGH

   5HDO(VWDWH



KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 88 of 380 Page ID #:3052
   70DJD]LQH

   7UDYHO

   :HGGLQJV &HOHEUDWLRQV


   /,67,1*6 025(

   5HDGHU&HQWHU

   &ODVVLILHGV

   7RROV 6HUYLFHV

   1<&(YHQWV*XLGH

   0XOWLPHGLD

   3KRWRJUDSK\

   9LGHR

   1<76WRUH

   7LPHV-RXUQH\V
                                                                                      % D UU
   6XEVFULEH
                                                                          J H O HVY 
                                                                 / R V $Q -XO\
   0DQDJH0\$FFRXQW                                           
                                                           \RI LYHGRQ
                                                    & L W
                                               LQ               FK
   1<7&R
                                         FLWHG DU
                                         R 
   68%6&5,%(
                                        1
   +RPH'HOLYHU\

   'LJLWDO6XEVFULSWLRQV


   &URVVZRUG


   (PDLO1HZVOHWWHUV


   *LIW6XEVFULSWLRQV


   *URXS6XEVFULSWLRQV


   (GXFDWLRQ5DWH


   0RELOH$SSOLFDWLRQV


   5HSOLFD(GLWLRQ



KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
2QH&RS(LJKW6TXDUH%ORFNV7KH1HZ<RUN7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 89 of 380 Page ID #:3053


                                            7KH1HZ<RUN7LPHV&RPSDQ\ 3ULYDF\ 7HUPVRI6HUYLFH

                                                             6LWH0DS +HOS 6LWH)HHGEDFN




                                                                                      % D UU
                                                                          J H O HVY 
                                                                 / R V $Q -XO\
                                                               
                                                           \RI LYHGRQ
                                                    & L W
                                               LQ               FK
                                         FLWHG DU
                                         R 
                                        1




KWWSVZZZQ\WLPHVFRPPDJD]LQHRQHFRSHLJKWVTXDUHEORFNVKWPO>30@
   Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 90 of 380 Page ID #:3054
86'HSDUWPHQWRI-XVWLFH                                                                                                       57
                                                                                                                                   0(
                                                                                                                                      17 2) -
                                                                                                                                             86




                                                                                                                            3$




                                                                                                                                                7,
                                                                                                                                                  &(
2IILFHRI-XVWLFH3URJUDPV




                                                                                                                          '(
                                                                                                                          %- $ & (




                                                                                                                                              * 29&
                                                                                                                                                  06
                                                                                                                           2) )




                                                                                                                                               5$
                                                                                                                                  ,-




                                                                                                                                1
                                                                                                                                ,
                                                                                                                                                  -




                                                                                                                                               6
                                                                                                                                 2 ) 2-- ' 3 % 52
Bureau of Justice Assistance                                                                                                         - 86 7 , & ( 3




Nancy E. Gist, Director


                   3ROLFH+LULQJ6XSSOHPHQW3URJUDP
2Q$XJXVW86$WWRUQH\*HQHUDO-DQHW5HQR                HQIRUFHPHQWRIILFHUVDQGDFRPPLWPHQWWRXVLQJFRP
DQQRXQFHGWKHFUHDWLRQRIWKH3ROLFH+LULQJ6XSSOHPHQW              PXQLW\SROLFLQJWRDGGUHVVFULPHDQGFULPHUHODWHG
3URJUDPDQHZPLOOLRQFRPSHWLWLYHJUDQWSURJUDP               SUREOHPV6WDWHODZHQIRUFHPHQWDJHQFLHVFRXOGDSSO\LI
DZDUGLQJJUDQWVGLUHFWO\WRODZHQIRUFHPHQWMXULVGLFWLRQV           WKH\KDGODZHQIRUFHPHQWMXULVGLFWLRQDQGSURYLGHGOR
WRKLUHDQGRUUHKLUHDGGLWLRQDOVZRUQODZHQIRUFHPHQW              FDOODZHQIRUFHPHQWVHUYLFHVWRFRPPXQLWLHVZLWKLQWKH
RIILFHUV7KLVSURJUDPIXQGHGE\DVXSSOHPHQWDODSSUR             6WDWH
SULDWLRQE\&RQJUHVVUHSUHVHQWVSDUWRIWKH&OLQWRQ
                                                                                        % D UU
$GPLQLVWUDWLRQ¶VFRPPLWPHQWWRPDNLQJ$PHULFD¶V                    )HGHUDO6KDUH
                                                                         J H  O HVY 
QHLJKERUKRRGVVDIHUWKURXJKFRPPXQLW\SROLFLQJVWUDWH
                                                              R V  $Q -XO\
                                                                  )RUHDFKRIILFHUIXQGHGXQGHUWKLVSURJUDPWKH)HGHUDO
                                                     
JLHVWKDWDGGUHVVFULPHDQGFULPHUHODWHGSUREOHPV7KHRI  /              Q
                                                                         RDZDUGRUJUDQWDPRXQW
                                            & L W \            LY H G
                                                                   VKDUH                          FRXOGQRWH[FHHGWKHJUHDWHU
                                       L Q
SURJUDPLVDGPLQLVWHUHGE\WKH%XUHDXRI-XVWLFH$VVLV
                                                           F K
                              FLWHG DU
                                                                   RISHUFHQWRIWKHWRWDOVDODU\DQGEHQHILWVRYHUWKHOLIHRI
WDQFH %-$ RIWKH86'HSDUWPHQWRI-XVWLFH '2- 
                                                                   WKHJUDQWXSWRDPD[LPXPRIRUSHUFHQWRI
                                       
                              R
7KHJRDOVRIWKH3ROLFH+LULQJ6XSSOHPHQW3URJUDPDUH
                            1
                                                                   WKHWRWDOVDODU\DQGEHQHILWVRYHUWKHOLIHRIWKHJUDQW7KH
                                                                   DXWKRUL]HG)HGHUDOVKDUHSHURIILFHUFRXOGEHLQFUHDVHGLI
  ❑ 7RLQFUHDVHWKHQXPEHURIVZRUQODZHQIRUFHPHQW
       RIILFHUVVHUYLQJDUHDVZKHUHWKH\DUHQHHGHGPRVW           WKHDJHQF\VXEPLWWHGVXIILFLHQWHYLGHQFHRIH[WUDRUGLQDU\
                                                                    HFRQRPLFKDUGVKLSGXHWRIDFWRUVVXFKDVHFRQRPLFGLVOR
   ❑ 7RLPSURYHWKHORQJWHUPDELOLW\RIODZHQIRUFH
                                                                    FDWLRQQDWXUDOGLVDVWHURURWKHUVHYHUHPLWLJDWLQJFLUFXP
       PHQWDJHQFLHVWRHQJDJHLQFRPPXQLW\SROLFLQJE\
       GHSOR\LQJDGGLWLRQDOVZRUQODZHQIRUFHPHQW                   VWDQFHV$QLQFUHDVHLQWKH)HGHUDOVKDUHZDVJUDQWHGRQO\
       RIILFHUV                                                    LQWKHPRVWH[WUHPHFLUFXPVWDQFHV
   ❑ 7RSUHYHQWFULPHSURPRWHSUREOHPVROYLQJDQG                 0D[LPXP$ZDUG$PRXQW
       HQKDQFHSXEOLFVDIHW\WKURXJKLQQRYDWLYHFULPH
       SUHYHQWLRQLQFOXGLQJFRPPXQLW\SROLFLQJ                    0D[LPXPDZDUGDPRXQWVZHUHEDVHGRQWKHSRSXODWLRQ
)LIW\SHUFHQWRIWKHPLOOLRQDYDLODEOHIRUWKHVH               RIWKHMXULVGLFWLRQVHUYHGE\WKHDSSOLFDQWV
JUDQWV PLOOLRQ ZDVDZDUGHGWRDSSOLFDQWVVHUYLQJ                ❑ $PD[LPXPRIPLOOLRQRYHUWKHOLIHRIWKH
MXULVGLFWLRQVZLWKSRSXODWLRQVRIDQGDERYH                     JUDQWIRUMXULVGLFWLRQVwith a population of less
DQGSHUFHQW PLOOLRQ ZDVDZDUGHGWRDSSOLFDQWV                   than 150,000
VHUYLQJMXULVGLFWLRQVZLWKSRSXODWLRQVRIOHVVWKDQ                   ❑ $PD[LPXPRIPLOOLRQRYHUWKHOLIHRIWKH
7KHVHIXQGVDUHWREHXVHGWRKHOSSD\WKHVDOD                JUDQWIRUMXULVGLFWLRQVwith a population between
ULHVDQGIULQJHEHQHILWVH[FOXGLQJRYHUWLPHRIQHZO\                   150,000 and 749,999
VZRUQDQGRUUHKLUHGRIILFHUVIRUD\HDUSHULRG                    ❑ $PD[LPXPRIPLOOLRQRYHUWKHOLIHRIWKH
                                                                         JUDQWIRUMXULVGLFWLRQVwith a population between
(OLJLELOLW\5HTXLUHPHQWV                                                 750,000 and 2 million
(OLJLELOLW\IRUWKH3ROLFH+LULQJ6XSSOHPHQW3URJUDP                  ❑ $PD[LPXPRIPLOOLRQRYHUWKHOLIHRIWKH
ZDVOLPLWHGWRODZHQIRUFHPHQWDJHQFLHVDQGDFRQVRUWLD                  JUDQWIRUMXULVGLFWLRQVwith a population in excess
RIODZHQIRUFHPHQWDJHQFLHVWKDWFRXOGGHPRQVWUDWH                       of 2 million
ERWKDVLJQLILFDQWQHHGIRUDGGLWLRQDOVZRUQODZ                    1RZDLYHURIWKHPD[LPXPDZDUGDPRXQWVZDVDOORZHG
   Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 91 of 380 Page ID #:3055



$SSOLFDWLRQ5HTXLUHPHQWV                                           $ZDUG,QIRUPDWLRQ
$SSOLFDWLRQVIRUWKH3ROLFH+LULQJ6XSSOHPHQW3URJUDP              2Q'HFHPEHU'2-DQQRXQFHGWKHILUVW
ZHUHGHYHORSHGE\ODZHQIRUFHPHQWDJHQFLHVLQFRQVXO              DZDUGVWRWDOLQJDSSUR[LPDWHO\PLOOLRQWRORFDOODZ
WDWLRQZLWKFRPPXQLW\JURXSVDQGDSSURSULDWHSXEOLF                HQIRUFHPHQWDJHQFLHVWRKLUHRIILFHUV2Q)HEUXDU\
DQGSULYDWHDJHQFLHV7KHDSSOLFDWLRQVUHIOHFWHGHDFK              WKHVHFRQGURXQGRIDZDUGVZDVDQQRXQFHG
FRPPXQLW\¶VXQLTXHQHHGVDQGUHVSRQVLYHQHVVWRORFDO               ZLWKORFDOODZHQIRUFHPHQWDJHQFLHVUHFHLYLQJJUDQWV
FLUFXPVWDQFHV$SSOLFDQWVZHUHUHTXLUHGWR                        IRUDWRWDORIPLOOLRQWRKLUHRUUHKLUHSROLFHRI
   ❑ 'HPRQVWUDWHWKHMXULVGLFWLRQ¶VSXEOLFVDIHW\QHHG             ILFHUV2Q0D\WKHWKLUGURXQGZDVDQ
       IRUDGGLWLRQDOVZRUQODZHQIRUFHPHQWRIILFHUVDV           QRXQFHGZLWKMXULVGLFWLRQVUHFHLYLQJIXQGVWRKLUHD
       ZHOODVWKHUHDVRQ V WKDWORFDOIXQGLQJZDVQRW            WRWDORIRIILFHUVIRUDSSUR[LPDWHO\PLOOLRQ
       DYDLODEOHWRPHHWWKHVHQHHGVLQFOXGLQJDGHVFULS         ,QWRWDOWKHSURJUDPKDVIXQGHGMXULVGLFWLRQVDFURVV
       WLRQRIWKHMXULVGLFWLRQ¶VRYHUDOOFULPHVLWXDWLRQ         WKHFRXQWU\IRUDWRWDORIDGGLWLRQDOODZHQIRUFH
   ❑ ,QFOXGHD\HDUVWUDWHJ\IRUFRPPXQLW\SROLFLQJ              PHQWRIILFHUVLQDOO6WDWHV2IWKHUHFLSLHQWV
       LQWKHMXULVGLFWLRQWKDWVSHFLILHGKRZDGGLWLRQDO           ZHUHIURPFLW\WRZQWRZQVKLSDQGFRXQW\SROLFHGH
       VZRUQRIILFHUVZRXOGOHDGWRLQFUHDVHGFRPPX               SDUWPHQWVVHUYLQJMXULVGLFWLRQVUDQJLQJLQSRSXODWLRQ
       QLW\SROLFLQJWDUJHWHGDJDLQVWFULPHDQGUHODWHG
                                                                   IURPPRUHWKDQPLOOLRQLQ/RV$QJHOHV&DOLIRUQLD
       SUREOHPVLQWKHMXULVGLFWLRQ
                                                                   WRLQ'XQFDQ0LVVLVVLSSL1LQHWHHQFRXQW\VKHULII¶V
   ❑ 6SHFLI\KRZWKHKLULQJRUUHKLULQJRIDGGLWLRQDO              GHSDUWPHQWVUHFHLYHGDZDUGVHLWKHUGLUHFWO\RULQGLUHFWO\
       VZRUQODZHQIRUFHPHQWRIILFHUVZRXOGKHOSWKH               IURPWKLVSURJUDP7KHVHLQFOXGHVKHULII¶VGHSDUW
       MXULVGLFWLRQLPSOHPHQWFRPPXQLW\SROLFLQJDFWLYLWLHV
                                                                   PHQWVRWKHUVWKDWUHFHLYHGDZDUGVDVSDUWRIDFRQVRU
   ❑ 'HVFULEHKRZWKHDSSOLFDQWLQWHQGHGWRFRQWLQXH
       WKHSURMHFWDQGUHWDLQWKHSRVLWLRQVFUHDWHGZLWK                  %   UU
                                                                   WLXPDQGWKDWZLOOFRQWUDFWZLWKFLWLHVWKDWUHFHLYHG
                                                                              D
       WKHSURMHFWIXQGVIROORZLQJWKHFRQFOXVLRQRIWKH
                                                              J H O HVY 
                                                                   DZDUGVWRSURYLGHODZHQIRUFHPHQWVHUYLFHV7ZR6WDWH

                                                           $Q -XO\
       JUDQWSHULRG                                               SROLFHGHSDUWPHQWV²,OOLQRLVDQG0DLQH²UHFHLYHG
                                                    / R V         DZDUGV7KUHHFRQVRUWLDRIODZHQIRUFHPHQWDJHQFLHV
                                        & L   \RI LYHGRQ
   ❑ 'LVFXVVWKHDYDLODELOLW\DQGXVHRIQRQSURMHFW
                                             W                     UHFHLYHGDZDUGVDFRQVRUWLXPLQ2UHJRQFRPSRVHGRID
                                   LQ
       IXQGVDQGUHVRXUFHVIURPRWKHURUJDQL]DWLRQV
                                                     FK
                             FLWHG DU
        )HGHUDO6WDWHORFDORUSULYDWH SURYLGLQJWKH          FRXQW\VKHULII6WDWHSROLFHDQGVL[PXQLFLSDOSROLFHGH
                                                                   SDUWPHQWVDFRQVRUWLXPRIDFRXQW\VKHULIIDQGWZRFLW\
                                 
       IXQGVRXUFHVWKHIXQGDPRXQWVDQGKRZWKH
                            1R 
       UHVRXUFHVZHUHWREHXVHG                                  SROLFHGHSDUWPHQWVLQ8WDKDQGDFRQVRUWLXPRIFLW\SR
   ❑ ,QFOXGHDEXGJHWDQGEXGJHWQDUUDWLYHWKDW                    OLFHDQGFRXQW\VKHULIIVLQ.DQVDV,QDGGLWLRQWZR1D
       VSHFLILFDOO\LGHQWLILHGWKHQXPEHURIRIILFHUVWR           WLYH$PHULFDQWULEHV WKH&KRFWDZLQ0LVVLVVLSSLDQGWKH
       EHKLUHGWKHVDODU\DQGIULQJHEHQHILWVSHURIILFHU       1LVTXDOO\LQ:DVKLQJWRQ DQGRQHWUDQVLWSROLFHGH
       DQGWKHWRWDOVDODU\DQGIULQJHEHQHILWVFRVWV             SDUWPHQW /RV$QJHOHV&RXQW\0HWURSROLWDQ7UDQVLW
$SSOLFDQWVDOVRFHUWLILHGWKDW)HGHUDOIXQGVPDGHDYDLO           $XWKRULW\ UHFHLYHGJUDQWV
DEOHXQGHUWKHJUDQWZRXOGQRWEHXVHGWRVXSSODQW6WDWH
RUORFDOIXQGVEXWZRXOGEHXVHGH[FOXVLYHO\WRLQFUHDVH
                                                                   )RU)XUWKHU,QIRUPDWLRQ
WKHDPRXQWRI6WDWHRUORFDOIXQGVWKDWZRXOGEHDYDLO            7RREWDLQDFRS\RI3ROLFH+LULQJ6XSSOHPHQW3URJUDP
DEOHIRUODZHQIRUFHPHQWSXUSRVHVLQWKHDEVHQFHRI                JXLGHOLQHVRUIRUIXUWKHULQIRUPDWLRQFRQWDFW
)HGHUDOIXQGV
                                                                   %XUHDXRI-XVWLFH$VVLVWDQFH&OHDULQJKRXVH
$SSOLFDWLRQ'HDGOLQHV                                              32%R[
                                                                   5RFNYLOOH0'±
$SSOLFDWLRQVIRUIXQGLQJXQGHUWKH3ROLFH+LULQJ                   7HO±±±
6XSSOHPHQW3URJUDPZHUHFRQVLGHUHGFRPSHWLWLYHO\LQ                )D[±±±
WKUHHURXQGVZLWKIXQGLQJGLVWULEXWHGRYHUWKHWKUHH              %XOOHWLQ%RDUG6\VWHP±±±
URXQGV$SSOLFDWLRQVZHUHGXHRQ2FWREHU                 ,QWHUQHWORRN#QFMUVDVSHQV\VFRP
1RYHPEHUDQG'HFHPEHU
                                                                   86'HSDUWPHQWRI-XVWLFH5HVSRQVH&HQWHU
                                                                   7HO±±±


                                                                                                                 )6
                                                                                                             1RYHPEHU
                                                               
)< 7KH:DVKLQJWRQ3RVW                                           3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 92 of 380 Page ID #:3056


   7KH:DVKLQJWRQ3RVW



FY 1994

By Sharon LaFraniere ,
Peter Behr ,
John Lancaster ,
Mary Jordan and
Thomas W. Lippman
April 9, 1993

President Clinton's $1.52 trillion tax and spending plan is out. The 1994 budget consists of 1,478 pages,
weighs 5.11 pounds and costs $43. Clinton's goal: to reorder priorities and carve $447 billion from
deficits over five years. This is a summary of how he plans to do that.

AGRICULTURE

$900 Million Reduction; No Major Subsidy Change

The Agriculture Department proposed cutting about $900 million from its $68 billion operation. But
department officials warn their cost projections are based on unpredictable factors like the weather and
market prices. Officials expect to save money by closing field offices, cutting a subsidy to honey
producers and restricting farm subsidies for those who earn $100,000 or more in non-farm income.
President Clinton is not seeking major changes in the farm subsidy programs until 1996. He is
proposing funding increases for rural housing, meat inspection and the Women, Infants and Children
(WIC) food program.

Sharon LaFraniere

                                                                                                          % D UU
COMMERCE

                                                                                           J  H   O HVY 
Large Increase Slated To Build Competitiveness
                                                                          /  R  V  $Q -XO\
                                                                        
                                                                   RI thanks to H
                                                         &   L W
Commerce gets the biggest departmental increase, on a percentage
                                                                \basis,       L Y     GRQboost in
                                                                                    a large-scale

                                                  LQ to strengthen
                                           WHGabove
spending on research and technology programs intended
                                                                    DU.S.   K competitiveness.
                                                                        UFindustrial
                                      15 Lpercent
At $3.5 billion, Commerce's budget is F                         
                                                           and Technology (NIST), the agency
                                                    of Standards
                                                       its spending level in President Bush's final

                                              
                                   1R R&D and help smaller companies access new production
budget. A major increase goes to The National Institute
leading federal efforts to boost manufacturing
technologies. NIST's budget request is $535.2 million, up 39 percent from the previous year, to expand
research and training centers.

More funds go to build the federal "information highway," a proposed fiber-optic network designed to
connect computers in universities, businesses, government agencies and, eventually, private residences.
The Census Bureau and the Bureau of Export Administration are Commerce's only agencies to shrink.

Peter Behr

DEFENSE

Modest Personnel Cuts; Tough Choices Deferred

The fiscal 1994 defense budget is more remarkable for what it doesn't change than what it does. The
president's spending plan -- $263 billion in budget authority; $277 billion in actual spending -- kills no
major weapons program, makes only modest personnel reductions and defers until next year most
tough decisions about the size and shape of the post-Cold War military. In fact, the higher actual
spending figure reflects the Pentagon's efforts to complete several weapons programs, including the B-2
bomber. Total budget savings are roughly $12 billion beyond Bush's plan.

The budget hints at where the Clinton administration will end up on defense. The plan would cut $2.5
billion from the Strategic Defense Initiative anti-missile system and accelerate cuts in force structure.

The largest savings, $5.8 billion, would come out of procurement accounts, achieved mostly by scaling
back weapons purchases or slipping production schedules. In the short term, the military will continue




KWWSVZZZZDVKLQJWRQSRVWFRPDUFKLYHSROLWLFVI\IGDGFI 
)< 7KH:DVKLQJWRQ3RVW                                           3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 93 of 380 Page ID #:3057


producing Cold War-era weapons systems like submarine-launched Trident II ballistic missiles and
F-22 fighters.

Defense Secretary Les Aspin has acknowledged that the changes in the 1994 budget amount to little
more than "treading water." But he promises a more aggressive approach during the next budget cycle.

John Lancaster

EDUCATION Service Program, Direct Lending Proposed

Those looking for a big federal investment in education will be disappointed. Clinton's new budget
doesn't even seek the same level of increase in education as Bush did in his last year.

However, there are major changes in what this administration wants to do with its $30 billion -- about
the same as was appropriated for this fiscal year: The department wants to phase in a new direct lending
program, one that aims to lower students' interest rates; launch a national service program, so students
can work off college bills through community service; and spend millions for capital improvements to
historically black colleges and minority teacher fellowships. Secretary Richard W. Riley said 1994 is a
year for structural change and "the proper thing to do" now isn't "to pour money into old programs."

Mary Jordan

ENERGY

For First Time, Cleanup Gets as Much as A-Arms

Energy's budget is a post-World War II landmark: The amount for environmental restoration and waste
management at the department's nuclear weapons plants almost equals the amount for weapons

                                                                                                               % D UU
                                                                                                       HVY 
production and handling. The department plans to spend $6.65 billion for weapons development and

                                                                                               J  H  O
                                                                                      $nowQsitting idle
testing, stockpile management, naval reactors and other defense-related activities. The environmental

                                                                               / R V
cleanup allocation is $6.55 billion, including $721 million for former weapons plants
                                                                                                     - X O\
while cleanup programs are developed.
                                                             &   L W \RI LYHGRQ
                                        F  L W H GLQfigure at$5.9
Secretary Hazel R. O'Leary put the weapons spending
                                                                       DUFdown
                                                                        billion,
                                                                                 K 19 percent from fiscal
                                                       
1993, but the actual amount is $6.65 billion, including money   left over from earlier years. The total
                                         R      
changes are increases for solar and1
budget request is $19.6 billion, up from $19   billion this year. Beyond the weapons programs, the biggest
                                      renewable energy research -- up from $251 million to $327 million --
and for "fundamental science research," up from $2.7 billion to $2.9 billion, including $628 million for
the Superconducting Super Collider.

-- Thomas W. Lippman

EPA

Spending Cut Proposed, With 6% From Superfund

An administration that prides itself on its commitment to the environment has chosen a funny way to
show it: cutting the budget for the Environmental Protection Agency. Administrator Carol M. Browner
gamely tried to portray her 1994 budget as an increase, but to do it she had to count as fiscal 1994 funds
about $915 million in spending included in the administration's job stimulus package -- which is fiscal
1993 money. Absent the stimulus funds, the EPA's budget would go from $6.9 billion in fiscal 1993 to
about $6.4 billion next year, a decrease of almost 8 percent. Significant reductions include a 6 percent
cut in the Superfund program to clean up hazardous waste sites.

-- Tom Kenworthy

HHS

Medical, Security Programs Hold With Inflation

The Health and Human Services budget jumps from $592 billion this year to $641 billion in fiscal 1994,
which includes $44 billion in Social Security, Medicare and Medicaid to match inflation. That would




KWWSVZZZZDVKLQJWRQSRVWFRPDUFKLYHSROLWLFVI\IGDGFI 
)< 7KH:DVKLQJWRQ3RVW                                           3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 94 of 380 Page ID #:3058


have been higher but for plans to save $53 billion over five years by controlling payments to doctors and
hospitals. Secretary Donna E. Shalala emphasized new planned spending of $840 million for
immunizations, up $400 million over what Congress provided for 1993; $4.2 billion for Head Start, up
$1.4 billion; a new $60 million block grant to strengthen troubled families; $1.4 billion, up $328 million,
for women's health programs; and $10.7 billion, up $1.2 billion, for disease prevention.

-- Spencer Rich

HUD

Slight Total Increase; Housing Programs Frozen Secretary Henry Cisneros outlined a $25.4 billion
discretionary budget for the Department of Housing and Urban Development, a $200 million increase
over 1993 outlays. Neither figure includes the $2.9 billion requested as part of Clinton's stimulus
package. Cisneros defended what he called "unfair attacks" in Congress against the stimulus package's
$2.5 billion in community development grants. The HUD budget requests $4.2 billion in grants,
whether the stimulus package is approved or not. The budget also abandoned efforts to fold new public
housing and housing for the elderly and disabled into a third program, but froze the individual
allocations at 1993 levels.

-- Guy Gugliotta

INTERIOR

Parks, Wildlife Service Get Big Increases

The Interior Department gets not only an 8 percent increase in funding under the new budget, from $9
billion to $9.5 billion, but a significant shift in emphasis to parks, conservation and wildlife. The

                                                                                                               % D UU
                                                                                                    HtheirVY 
National Park Service and U.S. Fish and Wildlife Service budgets would go up by 19 percent and 18

                                                                                            J  H  O
percent, respectively. The Interior budget also assumes increases in the fees ranchers pay to graze
                                                                                        Q property. O\
                                                                              R     $federal
                                                                                 Vreconciliation
stock on federal lands, and a first-ever royalty on gold and other minerals taken from
                                                                           /                       -X
The White House was criticized for agreeing not to push for those fees Iinbudget               Q
                                                                 \   R                     R
legislation, but Interior Secretary Bruce Babbitt said hewill
                                                 G   L Q                 U F K  LYHG
                                                           &doLWthat administratively.
                                        FLWH
                                                             D
                                               
-- Tom Kenworthy

JUSTICE
                                     1R
Budget Stays Flat; Policing Funds Sought

The Justice Department's budget would remain flat at $11.2 billion. Clinton proposes spending $50
million on "community policing" programs that strive to get officers out of patrol cars and more in touch
with neighborhoods. About $25 million would go for a "Police Corps" to provide scholarships to college
students who pursue law enforcement careers. The department estimates it can save about $116 million
in administrative and personnel costs, including travel for conferences and training. There are no new
funds for prison construction after fiscal 1994 -- a big change from Bush's plans.

-- Sharon LaFraniere

LABOR

Employment, Training Set for Added Funds

Labor gets a major increase for employment and training programs, keeping with Clinton's call for more
spending -- or "investment" -- to help those who lose their jobs due to corporate downsizing, defense
cuts and the North American Free Trade Agreement. Funds for employment and training would rise
from $5.8 billion to $7.5 billion, but actual spending would be slightly less than this year because much
of the money -- spent on a program year, not a fiscal-year basis -- won't be paid out until summer. To
pay for these programs, $5 billion will be cut elsewhere. Overall, labor's budget goes down from $47.9
billion in 1993 to $40.4 billion next year. Most of the cut reflects the expiration of the Emergency
Unemployment Compensation Act, an unemployment trust fund.




KWWSVZZZZDVKLQJWRQSRVWFRPDUFKLYHSROLWLFVI\IGDGFI 
)< 7KH:DVKLQJWRQ3RVW                                           3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 95 of 380 Page ID #:3059


-- Frank Swoboda

STATE

Toward 'Redirecting' U.S. Foreign Policy

Secretary of State Warren Christopher said the new foreign affairs budget "begins the process of
redirecting our foreign policy" and "reforming our foreign policy institutions" such as the State
Department, the Agency for International Development and international broadcasting agencies.

Overall, the international affairs budget calls for $21.6 billion, about $450 million more than fiscal 1993,
and $21.3 billion in actual outlays, or spending, within fiscal 1994. Some programs saw major increases,
including $300 million more for the former Soviet Union; $170 million more for peace-keeping efforts;
$100 million more for population programs; $50 million for a new non-proliferation fund; and $35
million more for international environmental programs.

The administration also proposed $98 million for U.S. payments to the United Nations in fiscal 1994
and $163 million in the next year to end Washington's debtor status there.

Cuts of more than $400 million were announced in security assistance programs, mainly by phasing out
a Special Defense Acquisition Fund.

Because of the cut in the size of the total program, the $3 billion allocated to Israel and $2.1 billion to
Egypt make up 87 percent of all security assistance funding proposed for fiscal 1994.

Don Oberdorfer

TRANSPORTATION

                                                                                                       % D UU
10 Percent Increase; Shift to R&D
                                                                                          J H O HVY 
                                                                              R V   $QHowever,-if XO\
                                                                                  1993.
                                                                          /
                                                                         I would be theGsame
The $40.24 billion Transportation Department budget is 10.2 percent greater than
                                                                      Rbudget            RQas this
                                                              L W \
Clinton's fiscal 1993 economic stimulus package is passed, the 1994
                                                                                   H
                                              H G    Q&-- wouldgoDforUFinfrastructure,
year's. As usual, the major share of the budget -- 71Lpercent                 KLY mainly
                                          L W
highway building and repair.           F
                                                       
                                    1
However, the budget represents a major  R   in philosophy from 12 years of GOP budgets. Clinton
                                          change
recommends increased funding for transit and more money for research and development into new
transportation systems such as high-speed rail and "intelligent" vehicle and highway systems.
Transportation Secretary Federico Pena described it as "transit-friendly."

Amtrak funding would remain at current levels, unlike past years when Republican administrations
repeatedly tried to kill the passenger train corporation.

-- Don Phillips

TREASURY

Cuts in Customs, ATF; Increase for the IRS

The Treasury operating budget remains virtually frozen at 1993 levels.

Spending in many areas -- such as the Financial Management Service, the U.S. Customs Service and the
Bureau of Alcohol, Tobacco and Firearms -- is trimmed by about 1 to 2 percent. However, the Treasury's
biggest bureaucracy -- the Internal Revenue Service -- gets about a 9 percent increase to help it get
tougher on taxpayer enforcement, up to $20.4 million from $18.7 million, and fulfill a key Clinton
campaign promise. Some enforcement areas in the department get cut, however: air and marine
interdiction and financial crimes enforcement, which would be $21 million, down from $24 million.

Treasury's total budget would rise substantially, however, because it includes interest payments made
on the steadily rising national debt. Clinton has asked for $318.9 billion for fiscal 1994, up from $301.7
billion estimated for 1993.




KWWSVZZZZDVKLQJWRQSRVWFRPDUFKLYHSROLWLFVI\IGDGFI 
)< 7KH:DVKLQJWRQ3RVW                                           3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 96 of 380 Page ID #:3060


-- Steven Mufson

VETERANS

$1 Billion Increase; Homeless Initiatives

The fiscal 1994 budget request for the Department of Veterans Affairs is $36.4 billion, a $1 billion
increase. The VA said that is about a 5 percent rise in discretionary spending over the fiscal 1993
appropriation.

The VA's medical programs would receive $15.6 billion, with $287 million of that going to equip and
staff newly completed construction projects. About $100 million would be spent to recover funds owed
the VA from insurance companies and third parties. The recovery effort should bring in $668 million in
fiscal 1994, the department said. The VA's benefits programs would get $19.5 billion, including a cost-
of-living adjustment for persons receiving veterans benefits and up to $7 million to support 100 housing
loans for Native American veterans under a pilot project.

VA Secretary Jesse Brown issued a statement pointing out that the fiscal 1994 budget proposal includes
$53.8 million for initiatives aimed at the homeless and $47.6 million for post-traumatic stress disorder
programs.

-- Stephen Barr

The New Regime will resume Monday.


                                                 0 Comments

Mary Jordan
                                                                                     % D UU
                                                                             O HVY 
Mary Jordan is a Pulitzer Prize-winning correspondent currently writing about politics. She spent 14 years as a Washington Post foreign correspondent based in Tokyo, Mexico City a

                                                                         J H
                                                                / R V $Q -XO\
                                                              
                                                          \RI LYHGRQ
                                                   & L W
                                              LQ               FK
                                        FLWHG DU
                                        R 
                                       1
                           Others cover stories. We uncover them.
                     Limited time offer: Get unlimited digital access for less than $1/week.

                                                Try 1 month for $1


                                                Send me this offer

       Already a subscriber? Sign in




KWWSVZZZZDVKLQJWRQSRVWFRPDUFKLYHSROLWLFVI\IGDGFI 
+HUH¶VZKDW'RQDOG7UXPSVDLGLQKLVELJLPPLJUDWLRQVSHHFKDQQRWDWHG 7KH:DVKLQJW 3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 97 of 380 Page ID #:3061


   7KH:DVKLQJWRQ3RVW

The Fix

Here’s what Donald Trump said in his big immigration speech, annotated

By Philip Bump
August 31, 2016

Donald Trump delivered his long-awaited speech outlining his immigration policy on
Wednesday night in Phoenix, the city where he launched his campaign on the same issue last
year. A transcript of Trump's speech is below. Sections in yellow have been annotated by The
Fix team and will offer more information when clicked.

Thank you, Phoenix. I am so glad to be back in Arizona.

The state that has a very, very special place in my heart. I love people of Arizona and together we
are going to win the White House in November.

Now, you know this is where it all began for me. Remember that massive crowd also. So, I said
let's go and have some fun tonight. We're going to Arizona, OK?

This will be a little bit different. This won't be a rally speech, per se. Instead, I'm going to deliver
a detailed policy address on one of the greatest challenges facing our country today, illegal
immigration.

I've just landed having returned from a very important and special meeting with the President

                                                                                                    % D UU
                                                                                         OHVY 
of Mexico, a man I like and respect very much. And a man who truly loves his country, Mexico.

And, by the way, just like I am a man who loves my country, the United States. QJH

                                                                   /  R  V  $           -   XO\
                                                          W      I guns, and people
                                                            \Rcash,             G     Q
                                                                                   Racross
                                                LQ     L
We agree on the importance of ending the illegal flow of drugs,
                                                      &                K  LY  H
                                       LWHG DUF
our border, and to put the cartels out of business.
                                    F
my love for the people of Mexico,1   Rthe
                                   and
                                              and friendship
                                        leadership
We also discussed the great contributions of Mexican-American   citizens to our two countries,
                                                                     between Mexico and the
United States. It was a thoughtful and substantive conversation and it will go on for awhile. And,
in the end we're all going to win. Both countries, we're all going to win.

This is the first of what I expect will be many, many conversations. And, in a Trump
administration we're going to go about creating a new relationship between our two countries,
but it's going to be a fair relationship. We want fairness.

But to fix our immigration system, we must change our leadership in Washington and we must
change it quickly. Sadly, sadly there is no other way. The truth is our immigration system is
worse than anybody ever realized. But the facts aren't known because the media won't report on
them. The politicians won't talk about them and the special interests spend a lot of money trying
to cover them up because they are making an absolute fortune. That's the way it is.

Today, on a very complicated and very difficult subject, you will get the truth. The fundamental
problem with the immigration system in our country is that it serves the needs of wealthy
donors, political activists and powerful, powerful politicians. It's all you can do. Thank you.
Thank you.

Let me tell you who it does not serve. It does not serve you the American people. Doesn't serve
you. When politicians talk about immigration reform, they usually mean the following, amnesty,
open borders, lower wages. Immigration reform should mean something else entirely. It should
mean improvements to our laws and policies to make life better for American citizens.




KWWSVZZZZDVKLQJWRQSRVWFRPQHZVWKHIL[ZSKHUHVZKDWGRQDOGWUXPSVDL 
+HUH¶VZKDW'RQDOG7UXPSVDLGLQKLVELJLPPLJUDWLRQVSHHFKDQQRWDWHG 7KH:DVKLQJW 3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 98 of 380 Page ID #:3062


Thank you. But if we're going to make our immigration system work, then we have to be
prepared to talk honestly and without fear about these important and very sensitive issues. For
instance, we have to listen to the concerns that working people, our forgotten working people,
have over the record pace of immigration and its impact on their jobs, wages, housing, schools,
tax bills and general living conditions.

These are valid concerns expressed by decent and patriotic citizens from all backgrounds, all
over. We also have to be honest about the fact that not everyone who seeks to join our country
will be able to successfully assimilate. Sometimes it's just not going to work out. It's our right, as
a sovereign nation to chose immigrants that we think are the likeliest to thrive and flourish and
love us.

Then there is the issue of security. Countless innocent American lives have been stolen because
our politicians have failed in their duty to secure our borders and enforce our laws like they have
to be enforced. I have met with many of the great parents who lost their children to sanctuary
cities and open borders. So many people, so many, many people. So sad. They will be joining me
on this stage in a little while and I look forward to introducing, these are amazing, amazing
people.

Countless Americans who have died in recent years would be alive today if not for the open
border policies of this administration and the administration that causes this horrible, horrible
thought process, called Hillary Clinton.


                                                                                                        UU
This includes incredible Americans like 21 year old Sarah Root. The man who killed her arrived

                                                                                                  % D
                                                                                            HVY 
at the border, entered Federal custody and then was released into the U.S., think of it, into the

                                                                                     J
U.S. community under the policies of the White House Barack Obama and Hillary Clinton.
                                                                                       H  O
Weak, weak policies. Weak and foolish policies.
                                                                        / R V  $Q -XO\
                                                                    I 
                                                              \atRlarge.           RQ
                                                     &   L W                LY H Ggraduated
                                            GLoneQ day beforeher
He was released again after the crime, and now he's out   there
                                                                        FK
                                                                          Sarah
                                                                   DUdeath.
                                                                                had

                                    FLWHclass
from college with a 4.0, top student in her
                                                             
                                               policy was Grant Ronnebeck, a 21-
year-old convenience store clerk1
                                    R
Also among the victims of the Obama-Clinton     open-border
                                  and a really good guy from Mesa, Arizona. A lot of you have
known about Grant.

He was murdered by an illegal immigrant gang member previously convicted of burglary, who
had also been released from federal custody, and they knew it was going to happen again.

Another victim is Kate Steinle. Gunned down in the sanctuary city of San Francisco, by an illegal
immigrant, deported five previous times. And they knew he was no good.

Then there is the case of 90-year-old Earl Olander, who was brutally beaten and left to bleed to
death in his home, 90 years old and defenseless. The perpetrators were illegal immigrants with
criminal records a mile long, who did not meet Obama administration standards for removal.
And they knew it was going to happen.

In California, a 64-year-old Air Force veteran, a great woman, according to everybody that knew
her, Marilyn Pharis, was sexually assaulted and beaten to death with a hammer. Her killer had
been arrested on multiple occasions but was never, ever deported, despite the fact that
everybody wanted him out.

A 2011 report from the Government Accountability Office found that illegal immigrants and
other non-citizens, in our prisons and jails together, had around 25,000 homicide arrests to
their names, 25,000.




KWWSVZZZZDVKLQJWRQSRVWFRPQHZVWKHIL[ZSKHUHVZKDWGRQDOGWUXPSVDL 
+HUH¶VZKDW'RQDOG7UXPSVDLGLQKLVELJLPPLJUDWLRQVSHHFKDQQRWDWHG 7KH:DVKLQJW 3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 99 of 380 Page ID #:3063


On top of that, illegal immigration costs our country more than $113 billion a year. And this is
what we get. For the money we are going to spend on illegal immigration over the next 10 years,
we could provide 1 million at-risk students with a school voucher, which so many people are
wanting.

While there are many illegal immigrants in our country who are good people, many, many, this
doesn't change the fact that most illegal immigrants are lower skilled workers with less
education, who compete directly against vulnerable American workers, and that these illegal
workers draw much more out from the system than they can ever possibly pay back.

And they're hurting a lot of our people that cannot get jobs under any circumstances.

But these facts are never reported. Instead, the media and my opponent discuss one thing and
only one thing, the needs of people living here illegally. In many cases, by the way, they're
treated better than our vets.

Not going to happen anymore, folks. November 8th. Not going to happen anymore.

The truth is, the central issue is not the needs of the 11 million illegal immigrants or however
many there may be -- and honestly we've been hearing that number for years. It's always 11
million. Our government has no idea. It could be 3 million. It could be 30 million. They have no
idea what the number is.

Frankly our government has no idea what they're doing on many, many fronts, folks.

But whatever the number, that's never really been the central issue. It will never be a central
                                                                                                                 % D UU
issue. It doesn't matter from that standpoint. Anyone who tells you that the core issue is the VY
                                                                                                Q  J  H   OH
                                                                                                                    
                                                                                    RV$ Q-XO\
needs of those living here illegally has simply spent too much time in Washington.

                                                                        R   I  /                 Rknow this,
                                                           
Only the out-of-touch media elites think the biggest problems
                                                       L Q   &   LW\facing America K  L Y   -- G
                                                                                            Hmillion
                                                                                                you

                                          L W
this is what they talk about, facing American
                                              H  G   
                                                    society  today
                                                                     
                                                                    is
                                                                         D
                                                                       that   U F
                                                                            there    are 11          illegal
                                       F                          
immigrants who don't have legal status. And, they also
                                                     it'sthink  the biggest thing, and you know

                                    1R
this, it's not nuclear, and it's not ISIS, it's not  Russia,      not  China,   it's global warming.

To all the politicians, donors, and special interests, hear these words from me and all of you
today. There is only one core issue in the immigration debate, and that issue is the well-being of
the American people.

Nothing even comes a close second. Hillary Clinton, for instance, talks constantly about her
fears that families will be separated, but she's not talking about the American families who have
been permanently separated from their loved ones because of a preventable homicide, because
of a preventable death, because of murder.

No, she's only talking about families who come here in violation of the law. We will treat
everyone living or residing in our country with great dignity. So important.

We will be fair, just, and compassionate to all, but our greatest compassion must be for our
American citizens.

Thank you.

President Obama and Hillary Clinton have engaged in gross dereliction of duty by surrendering
the safety of the American people to open borders, and you know it better than anybody right
here in Arizona. You know it.




KWWSVZZZZDVKLQJWRQSRVWFRPQHZVWKHIL[ZSKHUHVZKDWGRQDOGWUXPSVDL 
+HUH¶VZKDW'RQDOG7UXPSVDLGLQKLVELJLPPLJUDWLRQVSHHFKDQQRWDWHG 7KH:DVKLQJW 3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 100 of 380 Page ID #:3064


President Obama and Hillary Clinton support sanctuary cities. They support catch and release
on the border. They support visa overstays. They support the release of dangerous, dangerous,
dangerous, criminals from detention. And, they support unconstitutional executive amnesty.

Hillary Clinton has pledged amnesty in her first 100 days, and her plan will provide Obamacare,
Social Security, and Medicare for illegal immigrants, breaking the federal budget.

On top of that she promises uncontrolled, low-skilled immigration that continues to reduce jobs
and wages for American workers, and especially for African-American and Hispanic workers
within our country. Our citizens.

Most incredibly, because to me this is unbelievable, we have no idea who these people are,
where they come from. I always say Trojan horse. Watch what's going to happen, folks. It's not
going to be pretty.

This includes her plan to bring in 620,000 new refugees from Syria and that region over a short
period of time. And even yesterday, when you were watching the news, you saw thousands and
thousands of people coming in from Syria. What is wrong with our politicians, our leaders if we
can call them that. What the hell are we doing?

Hard to believe. Hard to believe. Now that you've heard about Hillary Clinton's plan, about
which she has not answered a single question, let me tell you about my plan. And do you notice -
-

And do you notice all the time for weeks and weeks of debating my plan, debating, talking about

                                                                                                      % D UU
                                                                                                VY 
it, what about this, what about that. They never even mentioned her plan on immigration

                                                                                     J  H  O Hshe's
                                                                               $byQthe way. -XO\
because she doesn't want to get into the quagmire. It's a tough one, she doesn't know what

                                                                        R  V 
                                                                   I/                RtheQinput
doing except open borders and let everybody come in and destroy our country

                                                         L W \  Rplan         H G  
                                       W H G
from federal immigration offices, veryLgreat
                                              LQ& thetop
While Hillary Clinton meets only with donors and lobbyists,
                                             people. Among 
                                                              my
                                                                  D U FKLY
                                                                       was crafted with

                                   F                              immigration experts

                                             
anywhere in this country, who represent workers, not  corporations, very important to us.

                                1R
I also worked with lawmakers, who've led on this issue on behalf of American citizens for many
years. And most importantly I've met with the people directly impacted by these policies. So
important.

Number one, are you ready? Are you ready?

We will build a great wall along the southern border.

And Mexico will pay for the wall.

One hundred percent. They don't know it yet, but they're going to pay for it. And they're great
people and great leaders but they're going to pay for the wall. On day one, we will begin working
on intangible, physical, tall, power, beautiful southern border wall.

We will use the best technology, including above and below ground sensors that's the tunnels.
Remember that, above and below.

Above and below ground sensors. Towers, aerial surveillance and manpower to supplement the
wall, find and dislocate tunnels and keep out criminal cartels and Mexico you know that, will
work with us. I really believe it. Mexico will work with us. I absolutely believe it. And especially
after meeting with their wonderful, wonderful president today. I really believe they want to
solve this problem along with us, and I'm sure they will.




KWWSVZZZZDVKLQJWRQSRVWFRPQHZVWKHIL[ZSKHUHVZKDWGRQDOGWUXPSVDL 
+HUH¶VZKDW'RQDOG7UXPSVDLGLQKLVELJLPPLJUDWLRQVSHHFKDQQRWDWHG 7KH:DVKLQJW 3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 101 of 380 Page ID #:3065


Number two, we are going to end catch and release. We catch them, oh go ahead. We catch
them, go ahead.

Under my administration, anyone who illegally crosses the border will be detained until they are
removed out of our country and back to the country from which they came.

And they'll be brought great distances. We're not dropping them right across. They learned that.
President Eisenhower. They'd drop them across, right across, and they'd come back. And across.

Then when they flew them to a long distance, all of a sudden that was the end. We will take
them great distances. But we will take them to the country where they came from, OK?

Number three. Number three, this is the one, I think it's so great. It's hard to believe, people
don't even talk about it. Zero tolerance for criminal aliens. Zero. Zero.

Zero. They don't come in here. They don't come in here.

According to federal data, there are at least 2 million, 2 million, think of it, criminal aliens now
inside of our country, 2 million people criminal aliens. We will begin moving them out day one.
As soon as I take office. Day one. In joint operation with local, state, and federal law
enforcement.

Now, just so you understand, the police, who we all respect -- say hello to the police. Boy, they
don't get the credit they deserve. I can tell you. They're great people. But the police and law
enforcement, they know who these people are.

                                                                                                        % D UU
                                                                                                  HVY 
They live with these people. They get mocked by these people. They can't do anything about

                                                                                           J  H O
                                                                                    $Q -XO\
these people, and they want to. They know who these people are. Day one, my first hour         in

                                                                           / R  V
                                                              \likeRthatI term. LYou     RitQ
office, those people are gone.

                                                      &  L W                      Y H  Gcall
                                                 LQ                           K
                                       LWHG DUF
And you can call it deported if you want. The press  doesn't                          can
whatever the hell you want. They'reF gone.

Beyond the 2 million, and there are R    of additional criminal illegal immigrants who
                                 1   vast numbers
have fled, but their days have run out in this country. The crime will stop. They're going to be
gone. It will be over.

They're going out. They're going out fast.

Moving forward. We will issue detainers for illegal immigrants who are arrested for any crime
whatsoever, and they will be placed into immediate removal proceedings if we even have to do
that.

We will terminate the Obama administration's deadly, and it is deadly, non-enforcement
policies that allow thousands of criminal aliens to freely roam our streets, walk around, do
whatever they want to do, crime all over the place.

That's over. That's over, folks. That's over.

Since 2013 alone, the Obama administration has allowed 300,000 criminal aliens to return back
into United States communities. These are individuals encountered or identified by ICE, but
who were not detained or processed for deportation because it wouldn't have been politically
correct.

My plan also includes cooperating closely with local jurisdictions to remove criminal aliens
immediately. We will restore the highly successful Secure Communities Program. Good




KWWSVZZZZDVKLQJWRQSRVWFRPQHZVWKHIL[ZSKHUHVZKDWGRQDOGWUXPSVDL 
+HUH¶VZKDW'RQDOG7UXPSVDLGLQKLVELJLPPLJUDWLRQVSHHFKDQQRWDWHG 7KH:DVKLQJW 3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 102 of 380 Page ID #:3066


program. We will expand and revitalize the popular 287(g) partnerships, which will help to
identify hundreds of thousands of deportable aliens in local jails that we don't even know about.

Both of these programs have been recklessly gutted by this administration. And those were
programs that worked.

This is yet one more area where we are headed in a totally opposite direction. There's no
common sense, there's no brain power in our administration by our leader, or our leaders.
None, none, none.

On my first day in office I am also going to ask Congress to pass Kate's Law, named for Kate
Steinle.

To ensure that criminal aliens convicted of illegal reentry receive strong mandatory minimum
sentences. Strong.

And then we get them out.

Another reform I'm proposing is the passage of legislation named for Detective Michael Davis
and Deputy Sheriff Danny Oliver, to law enforcement officers recently killed by a previously
deported illegal immigrant.

The Davis-Oliver bill will enhance cooperation with state and local authorities to ensure that
criminal immigrants and terrorists are swiftly, really swiftly, identified and removed. And they
will go face, believe me. They're going to go.

                                                                                                 % D UU
                                                                                         HVY 
We're going to triple the number of ICE deportation officers.

                                                                                Q J H  O
                                                                             $identifying
Within ICE I am going to create a new special deportation task force focusedon           and \

                                                               R I  / R V
                                                                                     Q  -  XO
                                                           \                    R
                                                      &LW               LYHG
quickly removing the most dangerous criminal illegal immigrants   in America who have evaded

                                             G   L Q
justice just like Hillary Clinton has evaded justice, OK?
                                                                   U F K
                                      FLWH
                                                       D
                                           
Maybe they'll be able to deport her.

                                   1  R  
The local police who know every one of these criminals, and they know each and every one by
name, by crime, where they live, they will work so fast. And our local police will be so happy that
they don't have to be abused by these thugs anymore. There's no great mystery to it, they've put
up with it for years, and no finally we will turn the tables and law enforcement and our police
will be allowed to clear up this dangerous and threatening mess.

We're also going to hire 5,000 more Border Patrol agents. Who gave me their endorsement,
16,500 gave me their endorsement.

And put more of them on the border instead of behind desks which is good. We will expand the
number of border patrol stations significantly.

I've had a chance to spend time with these incredible law enforcement officers, and I want to
take a moment to thank them. What they do is incredible.

And getting their endorsement means so much to me. More to me really than I can say. Means
so much. First time they've ever endorsed a presidential candidate.

Number four, block funding for sanctuary cities. We block the funding. No more funds.

We will end the sanctuary cities that have resulted in so many needless deaths. Cities that refuse
to cooperate with federal authorities will not receive taxpayer dollars, and we will work with
Congress to pass legislation to protect those jurisdictions that do assist federal authorities.




KWWSVZZZZDVKLQJWRQSRVWFRPQHZVWKHIL[ZSKHUHVZKDWGRQDOGWUXPSVDL 
+HUH¶VZKDW'RQDOG7UXPSVDLGLQKLVELJLPPLJUDWLRQVSHHFKDQQRWDWHG 7KH:DVKLQJW 3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 103 of 380 Page ID #:3067


Number five, cancel unconstitutional executive orders and enforce all immigration laws.

We will immediately terminate President Obama's two illegal executive amnesties in which he
defied federal law and the Constitution to give amnesty to approximately 5 million illegal
immigrants, 5 million.

And how about all the millions that are waiting on line, going through the process legally? So
unfair.

Hillary Clinton has pledged to keep both of these illegal amnesty programs, including the 2014
amnesty which has been blocked by the United States Supreme Court. Great.

Clinton has also pledged to add a third executive amnesty. And by the way, folks, she will be a
disaster for our country, a disaster in so many other ways.

And don't forget the Supreme Court of the United States. Don't forget that when you go to vote
on November 8. And don't forget your Second Amendment. And don't forget the repeal and
replacement of Obamacare.

And don't forget building up our depleted military. And don't forget taking care of our vets.
Don't forget our vets. They have been forgotten.

Clinton's plan would trigger a constitutional crisis unlike almost anything we have ever seen
before. In effect, she would be abolishing the lawmaking powers of Congress in order to write
her own laws from the Oval Office. And you see what bad judgment she has. She has seriously
bad judgment.
                                                                                                       % D UU
Can you imagine? In a Trump administration all immigration laws will be enforced,J         H  O HVY 
                                                                               V      Q
                                                                                 $this
                                                                                         will be
                                                                                                   O\
                                                                         / R                   -X
                                                                 \RI AndLICE            RQ
enforced. As with any law enforcement activity, we will set priorities. But    unlike

                                                         &  L W
administration, no one will be immune or exempt from enforcement.
                                                                                Y  H  GBorder
                                                                                    and
                                                 theLQway their jobs are supposed
                                                                          FK to be done.
                                     FLWHG DU
Patrol officers will be allowed to do their jobs


                                            is subject to deportation. That is what it
Anyone who has entered the United States illegally
                                      R
means to have laws and to have 1  a country. Otherwise we don't have a country.

Our enforcement priorities will include removing criminals, gang members, security threats,
visa overstays, public charges. That is those relying on public welfare or straining the safety net
along with millions of recent illegal arrivals and overstays who've come here under this current
corrupt administration.

Number six, we are going to suspend the issuance of visas to any place where adequate
screening cannot occur.

According to data provided by the Senate Subcommittee on Immigration, and the national
interest between 9/11 and the end of 2014, at least 380 foreign born individuals were convicted
in terror cases inside the United States. And even right now the largest number of people are
under investigation for exactly this that we've ever had in the history of our country.

Our country is a mess. We don't even know what to look for anymore, folks. Our country has to
straighten out. And we have to straighten out fast.

The number is likely higher. But the administration refuses to provide this information, even to
Congress. As soon as I enter office I am going to ask the Department of State, which has been
brutalized by Hillary Clinton, brutalized.




KWWSVZZZZDVKLQJWRQSRVWFRPQHZVWKHIL[ZSKHUHVZKDWGRQDOGWUXPSVDL 
+HUH¶VZKDW'RQDOG7UXPSVDLGLQKLVELJLPPLJUDWLRQVSHHFKDQQRWDWHG 7KH:DVKLQJW 3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 104 of 380 Page ID #:3068


Homeland Security and the Department of Justice to begin a comprehensive review of these
cases in order to develop a list of regions and countries from which immigration must be
suspended until proven and effective vetting mechanisms can be put in place.

I call it extreme vetting right? Extreme vetting. I want extreme. It's going to be so tough, and if
somebody comes in that's fine but they're going to be good. It's extreme.

And if people don't like it, we've got have a country, folks. Got to have a country. Countries in
which immigration will be suspended would include places like Syria and Libya. And we are
going to stop the tens of thousands of people coming in from Syria. We have no idea who they
are, where they come from. There's no documentation. There's no paperwork. It's going to end
badly folks. It's going to end very, very badly.

For the price of resettling one refugee in the United States, 12 could be resettled in a safe zone in
their home region. Which I agree with 100 percent. We have to build safe zones and we'll get the
money from Gulf states. We don't want to put up the money. We owe almost $20 trillion.
Doubled since Obama took office, our national debt.

But we will get the money from Gulf states and others. We'll supervise it. We'll build safe zones
which is something that I think all of us want to see.

Another reform, involves new screening tests for all applicants that include, and this is so
important, especially if you get the right people. And we will get the right people. An ideological
certification to make sure that those we are admitting to our country share our values and love
our people.
                                                                                                    % D UU
                                                                                      J H   O HVY 
                                                                               $Qnearly-XO\
Thank you. We're very proud of our country. Aren't we? Really? With all it's going through,
we're very proud of our country. For instance, in the last five years, we've V
                                                                       / R  admitted
                                                                     I according
100,000 immigrants from Iraq and Afghanistan. And these\two
                                                     &   L W   Rcountries
                                                                             LY H  GRto QPew
                                               LQ practice
                                           HGthey
Research, a majority of residents say that the barbaric
                                                                      UFKkillings against women
                                                                 ofDhonor
                                     FLWwhat       say. 
                                                
are often or sometimes justified. That's

                                     R    
                                 1 Right? And we're admitting them to our country.
That's what they say. They're justified.
Applicants will be asked their views about honor killings, about respect for women and gays and
minorities. Attitudes on radical Islam, which our president refuses to say and many other topics
as part of this vetting procedure. And if we have the right people doing it, believe me, very, very
few will slip through the cracks. Hopefully, none.

Number seven, we will insure that other countries take their people back when they order them
deported.

There are at least 23 countries that refuse to take their people back after they've been ordered to
leave the United States. Including large numbers of violent criminals, they won't take them
back. So we say, OK, we'll keep them. Not going to happen with me, not going to happen with
me.

Due to a Supreme Court decision, if these violent offenders cannot be sent home, our law
enforcement officers have to release them into your communities.

And by the way, the results are horrific, horrific. There are often terrible consequences, such as
Casey Chadwick's tragic death in Connecticut just last year. Yet despite the existence of a law
that commands the Secretary of State to stop issuing visas to these countries.

Secretary Hillary Clinton ignored this law and refused to use this powerful tool to bring nations
into compliance. And, they would comply if we would act properly.




KWWSVZZZZDVKLQJWRQSRVWFRPQHZVWKHIL[ZSKHUHVZKDWGRQDOGWUXPSVDL 
+HUH¶VZKDW'RQDOG7UXPSVDLGLQKLVELJLPPLJUDWLRQVSHHFKDQQRWDWHG 7KH:DVKLQJW 3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 105 of 380 Page ID #:3069


In other words, if we had leaders that knew what they were doing, which we don't.

The result of her misconduct was the release of thousands and thousands of dangerous criminal
aliens who should have been sent home to their countries. Instead we have them all over the
place. Probably a couple in this room as a matter of fact, but I hope not.

According to a report for the Boston Globe from the year 2008 to 2014 nearly 13,000 criminal
aliens were released back into U.S. communities because their home countries would not, under
any circumstances, take them back. Hard to believe with the power we have. Hard to believe.

We're like the big bully that keeps getting beat up. You ever see that? The big bully that keeps
getting beat up.

These 13,000 release occurred on Hillary Clinton's watch. She had the power and the duty to
stop it cold, and she decided she would not do it.

And, Arizona knows better than most exactly what I'm talking about.

Those released include individuals convicted of killings, sexual assaults, and some of the most
heinous crimes imaginable.

The Boston Globe writes that a Globe review of 323 criminals released in New England from
2008 to 2012 found that as many as 30 percent committed new offenses, including rape,
attempted murder and child molestation. We take them, we take them.

Number eight, we will finally complete the biometric entry-exit visa tracking system, which we
                                                                                                                  % D UU
                                                                                                         HVY 
need desperately. For years Congress has required biometric entry-exit visa tracking systems,

                                                                                                J  H   O
                                                                                        $Q -XO\
but it has never been completed. The politicians are all talk, no action, never happens.           Never

                                                                             I  / R  V
                                                                                               RQ You
happens.

                                                           &   L W \it'sRalways     LY  H Gdecision.
                                                 GLQthat thissystem
Hillary Clinton, all talk. Unfortunately when there
                                            WHensure
                                        FLwill
                                                          is action
                                                                                 K
                                                                            DisUinFplace.
                                                                                   the wrong
ever notice? In my administration we
                                                                                       And, I will tell you,
                                                       We will have a proper tracking system.
                                         R
it will be on land, it will be on sea, it will be in air.
                                    1
Approximately half of new illegal immigrants came on temporary visas and then never, ever left.
Why should they? Nobody's telling them to leave. Stay as long as you want, we'll take care of
you.

Beyond violating our laws, visa overstays, pose -- and they really are a big problem, pose a
substantial threat to national security. The 9/11 Commission said that this tracking system
would be a high priority and would have assisted law enforcement and intelligence officials in
August and September in 2001 in conducting a search for two of the 9/11 hijackers that were in
the United States expired visas.

And, you know what that would have meant, what that could have meant. Wouldn't that have
been wonderful, right? What that could have meant?

Last year alone nearly half a million individuals overstayed their temporary visas. Removing
these overstays will be a top priority of my administration.

If people around the world believe they can just come on a temporary visa and never, ever leave,
the Obama-Clinton policy, that's what it is, then we have a completely open border, and we no
longer have a country.

We must send a message that visa expiration dates will be strongly enforced.

Number nine, we will turn off the jobs and benefits magnet.




KWWSVZZZZDVKLQJWRQSRVWFRPQHZVWKHIL[ZSKHUHVZKDWGRQDOGWUXPSVDL 
+HUH¶VZKDW'RQDOG7UXPSVDLGLQKLVELJLPPLJUDWLRQVSHHFKDQQRWDWHG 7KH:DVKLQ 3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 106 of 380 Page ID #:3070


We will ensure that E-Verify is used to the fullest extent possible under existing law, and we will
work with Congress to strengthen and expand its use across the country.

Immigration law doesn't exist for the purpose of keeping criminals out. It exists to protect all
aspects of American life. The work site, the welfare office, the education system, and everything
else.

That is why immigration limits are established in the first place. If we only enforced the laws
against crime, then we have an open border to the entire world. We will enforce all of our
immigration laws.

And the same goes for government benefits. The Center for Immigration Studies estimates that
62 percent of households headed by illegal immigrants use some form of cash or non-cash
welfare programs like food stamps or housing assistance.

Tremendous costs, by the way, to our country. Tremendous costs. This directly violates the
federal public charge law designed to protect the United States Treasury. Those who abuse our
welfare system will be priorities for immediate removal.

Number 10, we will reform legal immigration to serve the best interests of America and its
workers, the forgotten people. Workers. We're going to take care of our workers.

And by the way, and by the way, we're going to make great trade deals. We're going to
renegotiate trade deals. We're going to bring our jobs back home. We're going to bring our jobs
back home.

                                                                                                           % D UU
We have the most incompetently worked trade deals ever negotiated probably in the history of
                                                                                         J  H  O HVY 
the world, and that starts with NAFTA. And now they want to go TPP, one of the
                                                                           / R V $Q  great disasters.
                                                                                                -  X  O\
                                                               \want     
                                                                 RIto leave Arizona    RifQthey
                                                      &
We're going to bring our jobs back home. And if companies  L W                 LY  H Gand
                                       L W H GaLlotQof trouble
want to leave other states, there's going to be
                                     F                           D
                                                                 for them.   K not going to be so
                                                                         UFIt's
                                               sellwillitbeintoconsequence.
easy. There will be consequence. Remember that. There                              They're not going

                                 1R
to be leaving, go to another country, make   the product,               the United States,
end up with is no taxes and total unemployment. It's not going to happen. There will be
                                                                                           and all we


consequences.

We've admitted 59 million immigrants to the United States between 1965 and 2015. Many of
these arrivals have greatly enriched our country. So true. But we now have an obligation to them
and to their children to control future immigration as we are following, if you think, previous
immigration waves.

We've had some big waves. And tremendously positive things have happened. Incredible things
have happened. To ensure assimilation we want to ensure that it works. Assimilation, an
important word. Integration and upward mobility.

Within just a few years immigration as a share of national population is set to break all
historical records. The time has come for a new immigration commission to develop a new set of
reforms to our legal immigration system in order to achieve the following goals.

To keep immigration levels measured by population share within historical norms. To select
immigrants based on their likelihood of success in U.S. society and their ability to be financially
self- sufficient.

We take anybody. Come on in, anybody. Just come on in. Not anymore.




KWWSVZZZZDVKLQJWRQSRVWFRPQHZVWKHIL[ZSKHUHVZKDWGRQDOGWUXPSVDL 
+HUH¶VZKDW'RQDOG7UXPSVDLGLQKLVELJLPPLJUDWLRQVSHHFKDQQRWDWHG 7KH:DVKLQ 3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 107 of 380 Page ID #:3071


You know, folks, it's called a two-way street. It is a two-way street, right? We need a system that
serves our needs, not the needs of others. Remember, under a Trump administration it's called
America first. Remember that.

To choose immigrants based on merit. Merit, skill, and proficiency. Doesn't that sound nice?
And to establish new immigration controls to boost wages and to ensure that open jobs are
offered to American workers first. And that in particular African-American and Latino workers
who are being shut out in this process so unfairly.

And Hillary Clinton is going to do nothing for the African-American worker, the Latino worker.
She's going to do nothing. Give me your vote, she says, on November 8th. And then she'll say, so
long, see you in four years. That's what it is.

She is going to do nothing. And just look at the past. She's done nothing. She's been there for 35
years. She's done nothing. And I say what do you have to lose? Choose me. Watch how good
we're going to do together. Watch.

You watch. We want people to come into our country, but they have to come into our country
legally and properly vetted, and in a manner that serves the national interest. We've been living
under outdated immigration rules from decades ago. They're decades and decades old.

To avoid this happening in the future, I believe we should sunset our visa laws so that Congress
is forced to periodically revise and revisit them to bring them up to date. They're archaic.
They're ancient. We wouldn't put our entire federal budget on autopilot for decades, so why
should we do the same for the very, very complex subject of immigration?
                                                                                                            % D UU
                                                                                          J  H O HwillVY 
                                                                                 $onQthis issue
So let's now talk about the big picture. These 10 steps, if rigorously followed and enforced,
                                                                              V                      in O\
                                                                   R I  / R
accomplish more in a matter of months than our politicians have accomplished
                                                                                             Q   -   X
                                                              \                           R
                                                                       not a politician, because
                                                                                  HGtell you. I write
                                                        &LW
the last 50 years. It's going to happen, folks. Because I am proudly                               I am

                                              G   L
not behold to any special interest, I've spent alotQofmoney on my campaign,
                                                                       U F K  LYI'll
those checks. Nobody owns Trump.FL
                                         WH
                                                         D
                                   1your
I will get this done for you and for
                                           We'll do it right. You'll be proud of our country
                                      Rfamily.
again. We'll do it right. We will accomplish all of the steps outlined above. And, when we do,
peace and law and justice and prosperity will prevail. Crime will go down. Border crossings will
plummet. Gangs will disappear.

And the gangs are all over the place. And welfare use will decrease. We will have a peace
dividend to spend on rebuilding America, beginning with our American inner cities. We're going
to rebuild them, for once and for all.

For those here illegally today, who are seeking legal status, they will have one route and one
route only. To return home and apply for reentry like everybody else, under the rules of the new
legal immigration system that I have outlined above. Those who have left to seek entry --

Thank you. Thank you. Those who have left to seek entry under this new system -- and it will be
an efficient system -- will not be awarded surplus visas, but will have to apply for entry under
the immigration caps or limits that will be established in the future.

We will break the cycle of amnesty and illegal immigration. We will break the cycle. There will
be no amnesty.

Our message to the world will be this. You cannot obtain legal status or become a citizen of the
United States by illegally entering our country. Can't do it.




KWWSVZZZZDVKLQJWRQSRVWFRPQHZVWKHIL[ZSKHUHVZKDWGRQDOGWUXPSVDL 
+HUH¶VZKDW'RQDOG7UXPSVDLGLQKLVELJLPPLJUDWLRQVSHHFKDQQRWDWHG 7KH:DVKLQ 3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 108 of 380 Page ID #:3072


This declaration alone will help stop the crisis of illegal crossings and illegal overstays, very
importantly. People will know that you can't just smuggle in, hunker down and wait to be
legalized. It's not going to work that way. Those days are over.

Importantly, in several years when we have accomplished all of our enforcement and
deportation goals and truly ended illegal immigration for good, including the construction of a
great wall, which we will have built in record time. And at a reasonable cost, which you never
hear from the government.

And the establishment of our new lawful immigration system then and only then will we be in a
position to consider the appropriate disposition of those individuals who remain.

That discussion can take place only in an atmosphere in which illegal immigration is a memory
of the past, no longer with us, allowing us to weigh the different options available based on the
new circumstances at the time.

Right now, however, we're in the middle of a jobs crisis, a border crisis and a terrorism crisis
like never before. All energies of the federal government and the legislative process must now be
focused on immigration security. That is the only conversation we should be having at this time,
immigration security. Cut it off.

Whether it's dangerous materials being smuggled across the border, terrorists entering on visas
or Americans losing their jobs to foreign workers, these are the problems we must now focus on
fixing. And the media needs to begin demanding to hear Hillary Clinton's answer on how her
policies will affect Americans and their security.
                                                                                                    % D UU
                                                                                       H  O    VY 
                                                                                            Hfrom
                                                                                    J
                                                                               $Q -XO\
These are matters of life and death for our country and its people, and we deserve answers
                                                                             
                                                                        R  V
                                                                 RI/ HGRQ
Hillary Clinton. And do you notice, she doesn't answer.

                                                         L W \ 
                                      L W H G LQ & DUFKLY
She didn't go to Louisiana. She didn't go to Mexico.She was  invited.

She doesn't have the strength or theF                   great again. Believe me.
                                                    America
                                                
                                     stamina to make
                                             
What we do know, despite the lack
                                        curiosity, is that Hillary Clinton promises a radical
                                 1ofRmedia
amnesty combined with a radical reduction in immigration enforcement. Just ask the Border
Patrol about Hillary Clinton. You won't like what you're hearing.

The result will be millions more illegal immigrants; thousands of more violent, horrible crimes;
and total chaos and lawlessness. That's what's going to happen, as sure as you're standing there.

This election, and I believe this, is our last chance to secure the border, stop illegal immigration
and reform our laws to make your life better. I really believe this is it. This is our last time.
November 8. November 8. You got to get out and vote on November 8.

It's our last chance. It's our last chance. And that includes Supreme Court justices and Second
Amendment. Remember that.

So I want to remind everyone what we're fighting for and who we are fighting for.

I am going to ask -- these are really special people that I've gotten to know. I'm going to ask all
of the "Angel Moms" to come join me on the stage right now.

These are amazing women.
These are amazing people.

I've become friends with so many. But Jamiel Shaw, incredible guy, lost his son so violently. Say
just a few words about your child.




KWWSVZZZZDVKLQJWRQSRVWFRPQHZVWKHIL[ZSKHUHVZKDWGRQDOGWUXPSVDL 
+HUH¶VZKDW'RQDOG7UXPSVDLGLQKLVELJLPPLJUDWLRQVSHHFKDQQRWDWHG 7KH:DVKLQ 3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 109 of 380 Page ID #:3073


SPEAKER: My son Ronald da Silva (ph) was murdered April 27, 2002 by an illegal alien who
had been previously deported. And what so -- makes me so outrageous is that we came here
legally.

Thank you, Mr. Trump. I totally support you. You have my vote.

TRUMP: Thank you, thank you.

SPEAKER: God bless you.

TRUMP: You know what? Name your child and come right by. Go ahead.

SPEAKER: Laura Wilkerson. And my son was Joshua Wilkerson. He was murdered by an illegal
in 2010. And I personally support Mr. Trump for our next president.

SPEAKER: My name is Ruth Johnston Martin (ph). My husband was shot by an illegal alien. He
fought the good fight but he took his last breath in 2002. And I support this man who's going to
change this country for the better. God bless you.

SPEAKER: My name Maureen Maloney (ph), and our son Matthew Denise (ph) was 23 years old
when he was dragged a quarter of a mile to his death by an illegal alien, while horrified
witnesses were banging on the truck trying to stop him.

SPEAKER: Our son Matthew Denise, if Donald Trump were president in 2011, our son Matthew
Denise and other Americans would be alive today.


                                                                                                    % D UU
                                                                                               VY 
SPEAKER: Thank you. My name is Kathy Woods (ph). My son Steve (ph), a high school senior,
17 years old, went to the beach after a high school football game. A local gang came along,OH
                                                                                     J  H   nine
                                                                                $Qmurdered-himXO\
members. The cars were battered to -- like war in Beirut. And all I can say isthey
                                                                         R  V
                                                                   I/secure andGourRchildren
                                                          L W
and if Mr. Trump had been in office then the border would have
                                                              \  Rbeen                 Q
                                               LQ& DUFKLY                   H
would not be dead today.

                                    F  L W H G              is named Eric Zapeda (ph). He was
SPEAKER: Hi. My name is Brenda Sparks (ph), and
                                                      son
                                                     my

                                     Ronly to be murdered by an illegal in 2011. His
                                 1
raised by a legal immigrant from Honduras
murderer never did a second in handcuffs or jail. Got away with killing an American. So I'm
voting for trump. And by the way, so is my mother.

SPEAKER: My name is Dee Angle (ph). My cousin Rebecca Ann Johnston (ph), known as Becky,
was murdered on January the 1st, 1989 in North Little Rock, Arkansas. Thank you. And if you
don't vote Trump, we won't have a country. Trump all the way.

SPEAKER: I'm Shannon Estes (ph). And my daughter Shaley Estes (ph), 22 years old, was
murdered here in Phoenix last July 24 by a Russian who overstayed his visa. And vote Trump.

SPEAKER: I'm Mary Ann Mendoza, the mother of Sergeant Brandon Mendoza, who was killed
in a violent head-on collision in Mesa.

Thank you.

I want to thank Phoenix for the support you've always given me, and I want to tell you what. I'm
supporting the man who will -- who is the only man who is going to save our country, and what
we our going to be leaving our children.

SPEAKER: I'm Steve Ronnebeck, father of Grant Ronnebeck, 21 years old. Killed January 22,
2015 by an illegal immigrant who shot him in the face. I truly believe that Mr. Trump is going to
change things. He's going to fight for my family, and he's going to fight for America.




KWWSVZZZZDVKLQJWRQSRVWFRPQHZVWKHIL[ZSKHUHVZKDWGRQDOGWUXPSVDL 
+HUH¶VZKDW'RQDOG7UXPSVDLGLQKLVELJLPPLJUDWLRQVSHHFKDQQRWDWHG 7KH:DVKLQ 3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 110 of 380 Page ID #:3074


TRUMP: These are amazing people, and I am not asking for their endorsement, believe me that.
I just think I've gotten to know so many of them, and many more, from our group. But they are
incredible people and what they're going through is incredible, and there's just no reason for it.
Let's give them a really tremendous hand.

That's tough stuff, I will tell you. That is tough stuff. Incredible people.

So, now is the time for these voices to be heard. Now is the time for the media to begin asking
questions on their behalf. Now is the time for all of us as one country, Democrat, Republican,
liberal, conservative to band together to deliver justice, and safety, and security for all
Americans.

Let's fix this horrible, horrible, problem. It can be fixed quickly. Let's our secure our border.

Let's stop the drugs and the crime from pouring into our country. Let's protect our social
security and Medicare. Let's get unemployed Americans off the welfare and back to work in their
own country.

This has been an incredible evening. We're going to remember this evening. November 8, we
have to get everybody. This is such an important state. November 8 we have to get everybody to
go out and vote.

We're going to bring -- thank you, thank you. We're going to take our country back, folks. This is
a movement. We're going to take our country back.

Thank you.
                                                                                                       % D UU
                                                                                       J H   O HVY 
                                                                              $Q -XO\
Thank you.

                                                                     /  R V
by the way, if you haven't been looking to what'sQ    &  L W\RIworldpolls
This is an incredible movement. The world is talking about it. The
                                                         happening at theK LY  H  GtheRlastQitthree
                                                                          is talking about      and


                                       LWHGYou
or four days I think you should startFlooking.
                                               L should startlooking.
                                                   been
                                                                DUF
                                                                               over


                                                        
                                            
                                 1RAmerican
Together we can save American lives,              jobs, and American futures. Together we can
save America itself. Join me in this mission, we're going to make America great again.

Thank you. I love you. God bless you, everybody. God bless you. God bless you, thank you.


                                           526 Comments

Philip Bump
Philip Bump is a correspondent for The Washington Post based in New York. Before joining The Post in 2014, he led politics coverage for the Atlantic Wire. Follow B




                      Others cover stories. We uncover them.
                Limited time offer: Get unlimited digital access for less than $1/week.

                                            Try 1 month for $1


                                            Send me this offer

      Already a subscriber? Sign in




KWWSVZZZZDVKLQJWRQSRVWFRPQHZVWKHIL[ZSKHUHVZKDWGRQDOGWUXPSVDL 
3UHVLGHQW'RQDOG-7UXPS7DNLQJ$FWLRQ$JDLQVW,OOHJDO,PPLJUDWLRQ_7KH:KLWH+RXVH
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 111 of 380 Page ID #:3075
                                                                    &$+/**)/ )/
                                                                                                                                   open-


                                                                        FACT SHEETS                                                search


                  3UHVLGHQW'RQDOG-7UXPS7DNLQJ$FWLRQ$JDLQဧ,OOHJDO
                                                                  ,PPLJUDWLRQ

                                                          IMMIGRATION          ..0 *)ѷJune 28, 2017




                             ALL NEWS



                                                                         % D UU
                                                               H O HVY 
                   “              LQ  & L W
                                                   / R V
                                              \RI LYHGRQ
                                                    FK
                                                             J
                                                          $Q -XO\
                   :HDUHSURWHFWLQJWKHIUHHGRPVRIODZDELGLQJ
                            FLWHG DU
                            R 
                           1
                   $PHULFDQVDQGZHDUHJRLQJDIWHUWKHFULPLQDO
                   JDQJVDQGFDUWHOVWKDWSUH\RQRXULQQRFHQW
                   FLWL]HQV”
                   President Donald J. Trump



                   TAKING ACTION TO COMBAT ILLEGAL IMMIGRATION: For too long, politicians across
                   the country have failed to enforce the immigration laws already on the books.


                   ғ    0./(*)/#.$)*Ȃ$ Ѷ- .$ )/*)' ѵ-0(+$.& +$)"#$.+-*($. ./*/#
                       ( -$)+ *+' )/&$)"/$*)/* )!*- *0-*0)/-4ҁ.$(($"-/$*)'2.ѵ

                       ғ - .$ )/-0(+ҁ.+*'$$ .#1 '- 4#)$(+/Ѷ2$/#ху+ - )/! 2 -
                           ++- # ).$*).)$)($..$'  )/-$ .//# .*0/#2 ./*- -*(+- /*/#

KWWSVZZZZKLWHKRXVHJRYEULHILQJVVWDWHPHQWVSUHVLGHQWGRQDOGMWUXPSWDNLQJDFWLRQLOOHJDOLPPLJUDWLRQ>30@
3UHVLGHQW'RQDOG-7UXPS7DNLQJ$FWLRQ$JDLQVW,OOHJDO,PPLJUDWLRQ_7KH:KLWH+RXVH
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 112 of 380 Page ID #:3076
                            .( /$( './4 -ѵ

                   ғ    )/# !$-./рпп4.ȅ -- .$ )/-0(+.$") 3 0/$1 - -.*)$(($"-/$*)
                           )!*- ( )/Ѷ (($"-/$*))0./*(.)!*- ( )/җ Ҙ#.. )) -'4уп+ - )/
                       (*- )!*- ( )/) (*1'+ -/$*).*(+- /*/# .( /$( './4 -ѵ

                       ғ  -'4цф+ - )/*!/# . $'' "''$ ).#1  )*)1$/ -$($)'.2$/#*Ȃ ). .
                            -)"$)"!-*(#*($$ )..0'//*. 30'0. )-0"Ҋ- '/ #-" .ѵ

                       ғ -- ./.*!*)1$/ -$($)''$ ).'$( 4) -'4сп+ - )/$)/#$./$(
                            *(+- /*/# .( /$( './4 -ѵ

                   ғ    )!$.'4 -спрцѶ #.- (*1 сѶцшч-$($)'")"( ( -.Ѷ*(+- /*сѶпфц
                       -$($)'")"( ( -.$)''*!!$.'4 -спрхѵ

                       ғ     #..+ $!$''4/-" / Ҋрт-$($)'")"( ( -.!*-- (*1'*)
                            $(($"-/$*)1$*'/$*).ѵ
                                                                                          % D UU
                   ғ                                                        J H O HVY )!*-
                       - .$ )/-0(+#./ /*./- )"/# )/# *0)/-4ҁ.$'$/4/*        /# '2.)
                                                                         Q                
                       ./*+$'' "''$ ).//# *- -ѷ \RI/
                                                                  RV$ Q-XO\
                                                  L Q  &LW     FK  LYHGR
                                         F L WHG           DU
                                                       
                                               
                       ғ      #.$- / /# #$-$)"*!фѶппп$/$*)'*-   -/-*'" )/.)рпѶппп 
                                       1 R   
                          " )/.ѵ

                       ғ       #.*- - /# *)./-0/$*)*!2''*)/# .*0/# -)*- -)+-$*-$/$5 
                            !0).$)#$.0" //* "$)$/.*)./-0/$*)ѵ


                   SUPPORTING LEGISLATION TO ENFORCE OUR LAWS: President Trump is supporting
                   legislation in Congress that begins to address sanctuary cities and aliens who
                   repeatedly enter our country in violation of our laws.


                   ғ - .$ )/-0(+.0++*-/./# +.." *!/# *)/0-4!*--$($)'./җ ѵѵтпптҘѵ

                       ғ *-$)"/*-  )/ -1-Ҋ --$.+*''Ѷчп+ - )/*!( -$)..0++*-/ )$)"
                            /# +-/$ *!.)/0-4$/$ ./#/- !0. /*/0-)*1 --$($)'$'' "''$ )./*
                              -'0/#*-$/$ .ѵ




KWWSVZZZZKLWHKRXVHJRYEULHILQJVVWDWHPHQWVSUHVLGHQWGRQDOGMWUXPSWDNLQJDFWLRQLOOHJDOLPPLJUDWLRQ>30@
3UHVLGHQW'RQDOG-7UXPS7DNLQJ$FWLRQ$JDLQVW,OOHJDO,PPLJUDWLRQ_7KH:KLWH+RXVH
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 113 of 380 Page ID #:3077
                   ғ ) -/# $''Ѷ// .)'*'$/$ ./#/- !0. /*!*''*2  -''2)/#/+- 1 )/
                           '2 )!*- ( )/*Ȃ$$'.!-*(**+ -/$)"2$/#  -'0/#*-$/$ .2$'')*'*)" -
                           -  $1  -/$)"-)/.!-*(/#  +-/( )/.*! 0./$ җ Ҙ) *( ') 0-$/4
                           җ Ҙѵ

                       ғ    )./ Ѷ// .)'*'$/$ ./#/# - /*  -''22$''. "-)/..#$ȅ 
                           /*2-./# (ѵ

                       ғ #  - /-4*! *( ') 0-$/4)- !0. /*/-).! -$'' "''$ ).$) 
                           0./*4/*0/#*-$/$ ./#/- !0. /***+ -/ 2$/#  -'$(($"-/$*)0/#*-$/$ .ѵ

                   ғ - .$ )/-0(+.0++*-/./# +.." *! / ҁ. 2җ ѵѵтппуҘѵ

                       ғ # '2$.)( ȅ -тсҊ4 -Ҋ*' / / $)' Ѷ2#*Ѷ*-$)"/*'2 )!*- ( )/
                           *Ȃ$$'.Ѷ2."0)) *2)$)-*4'$"#/'' " '44фҊ/$(  +*-/ -$($)'
                           $'' "''$ )2$/#. 1 )+-$*-! '*)4*)1$/$*).ѵ

                                                                                        UU      
                                                                                  %D).2#*-
                       ғ # '22*0'$)- . /# ()/*-4+ )'/$ .!*-$'' "''$        Ҋ )/ -/#
                                                                            J H O HVY 
                                                                   / R V $Q -XO\
                           )$/ // ./*0+/*/2*4 -.$)  -'+-$.*)ѵ
                                                                 
                                                             \RI LYHGRQ
                                                      & L W
                                                  Q -/# )$/
                       ғ   '' "''$ ).2#*-GҊL)/
                                           LWH                   FK .-  '$"$' /*0+/*сф4 -.*!
                                                                DU//                                                            -'
                                         F                
                           +-$.*)ѵ
                                               
                                       1R
                       ғ    )#$. Ȃ*-/./*# '+/# 1$/$(.*!/# . -$( .Ѷ/# - .$ )/*- - /# - /$*)*!
                           /#  +-/( )/*! *( ') 0-$/4ҁ.$/$(.*! (($"-/$*)-$( )"" ( )/
                           җ Ҙ*Ȃ$ .*/# 1$/$(.*!/# -$($)'/.*!$'' "''$ ).2$'')*'*)" -
                           $")*- ѵ


                   A PROMISE TO THE AMERICAN PEOPLE: While running for President, Donald Trump
                   promised the American people that he would bring law and order back to our
                   broken immigration system.


                   ғ .- .$ )/$')$/ *)0"0./трѶспрхѶ- .$ )/-0(+.$ѷ

                       ғ ҂ 2$'' )/# .)/0-4$/$ ./#/#1 - .0'/ $).*()4) ' .. /#.ѵ
                           $/$ ./#/- !0. /***+ -/ 2$/#  -'0/#*-$/$ .2$'')*/-  $1 /3+4 -
                           *''-.Ѷ)2 2$''2*-&2$/#*)"- ../*+..' "$.'/$*)/*+-*/ //#*.


KWWSVZZZZKLWHKRXVHJRYEULHILQJVVWDWHPHQWVSUHVLGHQWGRQDOGMWUXPSWDNLQJDFWLRQLOOHJDOLPPLJUDWLRQ>30@
3UHVLGHQW'RQDOG-7UXPS7DNLQJ$FWLRQ$JDLQVW,OOHJDO,PPLJUDWLRQ_7KH:KLWH+RXVH
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 114 of 380 Page ID #:3078
                     %0-$.$/$*)./#/*..$./  -'0/#*-$/$ .ѵ҃

                       ғ ҂*0)/' ..$))* )/( -$)'$1 .#1  )./*' ) 0. *0-+*'$/$$).#1
                           !$' $)/# $-0/4/*. 0- *0-*- -.) )!*- *0-'2.ѵ҃

                       ғ ҂*2$./# /$( !*-''*!0.Ѷ.*) *0)/-4Ѷ (*-/) +0'$)Ѷ'$ -')
                           *). -1/$1 Ѷ/*)/*" /# -/* '$1 -%0./$ ).! /4). 0-$/4!*-''
                           ( -$).




                                                                                          % D UU
                                                            7KH:KLWH+RXVH
                                                                             J H O HVY 
                                                                   / R V $Q -XO\
                                                                 
                                                             \RI LYHGRQ
                                                      & L W
                                                  LQ                 K
                                           F LWHG DUF
                         LIVE           JOBS
                                           R  GET INVOLVED          COPYRIGHT POLICY          PRIVACY POLICY
                                         1


                                                                                      




KWWSVZZZZKLWHKRXVHJRYEULHILQJVVWDWHPHQWVSUHVLGHQWGRQDOGMWUXPSWDNLQJDFWLRQLOOHJDOLPPLJUDWLRQ>30@
$WWRUQH\*HQHUDO V0HPRUDQGXP6XSSRUWLQJ)HGHUDO6WDWH/RFDODQG7ULEDO/DZ(QIRUFHPHQW_'HSDUWPHQWRI-XVWLFH
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 115 of 380 Page ID #:3079



                                                                                                             Search this site                      6HDUFK




    $%287             285$*(1&<                 35,25,7,(6              1(:6           5(6285&(6                   &$5((56            &217$&7

   Home                                                                                                                                    6+$5(



     $77251(<*(1(5$/ 60(025$1'806833257,1*)('(5$/67$7(/2&$/$1'
     75,%$//$:(1)25&(0(17

   Attorney General's Memorandum Supporting Federal, State, Local and Tribal Law Enforcement




                                                                                        % D UU
                                                                            J H O HVY 
                                                                   / R V $Q -XO\
                                                                 
                                                             \RI LYHGRQ
                                                      & L W
                                                 LQ               FK
                                           FLWHG DU
                                           R 
                                          1



      86'HSDUWPHQWRI-XVWLFH                          HQ(63$f2/         $UFKLYH                                 %XGJHW 3HUIRUPDQFH
       3HQQV\OYDQLD$YHQXH1:                         &RQWDFW'2-        $FFHVVLELOLW\                           2IILFHRIWKH,QVSHFWRU
      :DVKLQJWRQ'&                                              ,QIRUPDWLRQ4XDOLW\                     *HQHUDO
                                                                             3ULYDF\3ROLF\                          1R)($5$FW
      6WD\&RQQHFWHGZLWK-XVWLFH                                           /HJDO3ROLFLHV 'LVFODLPHUV            )RU(PSOR\HHV
                                                                             6RFLDO0HGLD                            )2,$
                                                                                                                     86$JRY




      (PDLO8SGDWHV




KWWSVZZZMXVWLFHJRYRSDSUHVVUHOHDVHILOH>30@
$WWRUQH\*HQHUDO V0HPRUDQGXP6XSSRUWLQJ)HGHUDO6WDWH/RFDODQG7ULEDO/DZ(QIRUFHPHQW_'HSDUWPHQWRI-XVWLFH
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 116 of 380 Page ID #:3080



                                                                                                             Search this site                      6HDUFK




    $%287             285$*(1&<                 35,25,7,(6              1(:6           5(6285&(6                   &$5((56            &217$&7

   Home                                                                                                                                    6+$5(



     $77251(<*(1(5$/ 60(025$1'806833257,1*)('(5$/67$7(/2&$/$1'
     75,%$//$:(1)25&(0(17

   Attorney General's Memorandum Supporting Federal, State, Local and Tribal Law Enforcement




                                                                                        % D UU
                                                                            J H O HVY 
                                                                   / R V $Q -XO\
                                                                 
                                                             \RI LYHGRQ
                                                      & L W
                                                 LQ               FK
                                           FLWHG DU
                                           R 
                                          1



      86'HSDUWPHQWRI-XVWLFH                          HQ(63$f2/         $UFKLYH                                 %XGJHW 3HUIRUPDQFH
       3HQQV\OYDQLD$YHQXH1:                         &RQWDFW'2-        $FFHVVLELOLW\                           2IILFHRIWKH,QVSHFWRU
      :DVKLQJWRQ'&                                              ,QIRUPDWLRQ4XDOLW\                     *HQHUDO
                                                                             3ULYDF\3ROLF\                          1R)($5$FW
      6WD\&RQQHFWHGZLWK-XVWLFH                                           /HJDO3ROLFLHV 'LVFODLPHUV            )RU(PSOR\HHV
                                                                             6RFLDO0HGLD                            )2,$
                                                                                                                     86$JRY




      (PDLO8SGDWHV




KWWSVZZZMXVWLFHJRYRSDSUHVVUHOHDVHILOH>30@
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 117 of 380 Page ID #:3081




                                                               % D UU
                                                   J H O HVY 
                                          / R V $Q -XO\
                                        
                                    \RI LYHGRQ
                             & L W
                        LQ               FK
                  FLWHG DU
                  R 
                 1
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 118 of 380 Page ID #:3082




                                                               % D UU
                                                   J H O HVY 
                                          / R V $Q -XO\
                                        
                                    \RI LYHGRQ
                             & L W
                        LQ               FK
                  FLWHG DU
                  R 
                 1
'HSDUWPHQWRI-XVWLFH$QQRXQFHV&KDQJHVWRWKH&ROODERUDWLYH5HIRUP,QLWLDWLYH_23$_'HSDUWPHQWRI-XVWLFH
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 119 of 380 Page ID #:3083



                                                                                                                Search this site                 6HDUFK




    $%287              285$*(1&<                 35,25,7,(6             1(:6             5(6285&(6                 &$5((56           &217$&7

   Home » Office of Public Affairs » News                                                                                                6+$5(



     -867,&(1(:6
                                                                                                                           Speeches and Press
                                              Department of Justice                                                        Releases
                                                Office of Public Affairs                                                   Videos

                                                                                                                           Photos
   FOR IMMEDIATE RELEASE                                                              Friday, September 15, 2017


         'HSDUWPHQWRI-XVWLFH$QQRXQFHV&KDQJHVWRWKH&ROODERUDWLYH
                                5HIRUP,QLWLDWLYH
   The Department of Justice today announced significant changes to the Office of Community
   Oriented Policing Services (COPS Office) Collaborative Reform Initiative for Technical Assistance
                                                                                                % D UU
                                                                                         HVY 
   to better align the program with the principles outlined by the Attorney General in support of local
                                                                                  J  H O
   law enforcement and the original intent of the authorizing statute. The changes are effective

                                                                      / R V $Q -XO\
   immediately and will provide targeted assistance directly to local law enforcement based on their
                                                                    
                                                              \RI LYHGRQ
   identified needs and requests.
                                                       & L W
   “Changes to this program will fulfill F
                                              HGLQ 
                                           LWcommitment    to 
                                                                 DUFK
                                         my
                                                              respect local control and accountability,
                                                to local law enforcement to fight violent crime,”
   while still delivering important tailoredresources
                                         R
                                      1
   said Attorney General Jeff Sessions. “This is a course correction to ensure that resources go to
   agencies that require assistance rather than expensive wide-ranging investigative assessments that
   go beyond the scope of technical assistance and support.”

   Earlier this year, the Attorney General released a memorandum stating that all Department of
   Justice activities would be reviewed by Department of Justice leadership to ensure that they fully
   and effectively promote the principles outlined in the memo. Today’s announcement is the
   conclusion of that review for the Collaborative Reform Initiative. These changes will return control
   to the public safety personnel sworn to protect their communities and focus on providing real-time
   technical assistance to best address the identified needs of requesting agencies to reduce violent
   crime.

   The COPS Office is a federal agency responsible for advancing community policing nationwide:
   www.cops.usdoj.gov.


   Component(s):                                                  Press Release Number:
   Community Oriented Policing Services                           17-1010
   (COPS)

                                                                                       Updated September 15, 2017




KWWSVZZZMXVWLFHJRYRSDSUGHSDUWPHQWMXVWLFHDQQRXQFHVFKDQJHVFROODERUDWLYHUHIRUPLQLWLDWLYH>30@
'HSDUWPHQWRI-XVWLFH$QQRXQFHV&KDQJHVWRWKH&ROODERUDWLYH5HIRUP,QLWLDWLYH_23$_'HSDUWPHQWRI-XVWLFH
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 120 of 380 Page ID #:3084
      86'HSDUWPHQWRI-XVWLFH                          HQ(63$f2/           $UFKLYH                                %XGJHW 3HUIRUPDQFH
       3HQQV\OYDQLD$YHQXH1:                         &RQWDFW'2-          $FFHVVLELOLW\                          2IILFHRIWKH,QVSHFWRU
      :DVKLQJWRQ'&                                                ,QIRUPDWLRQ4XDOLW\                    *HQHUDO
                                                                               3ULYDF\3ROLF\                         1R)($5$FW
      6WD\&RQQHFWHGZLWK-XVWLFH                                             /HJDO3ROLFLHV 'LVFODLPHUV           )RU(PSOR\HHV
                                                                               6RFLDO0HGLD                           )2,$
                                                                                                                      86$JRY




      (PDLO8SGDWHV




                                                                                        % D UU
                                                                            J H O HVY 
                                                                   / R V $Q -XO\
                                                                 
                                                             \RI LYHGRQ
                                                      & L W
                                                 LQ               FK
                                           FLWHG DU
                                           R 
                                          1




KWWSVZZZMXVWLFHJRYRSDSUGHSDUWPHQWMXVWLFHDQQRXQFHVFKDQJHVFROODERUDWLYHUHIRUPLQLWLDWLYH>30@
'2-VFDOLQJEDFNSURJUDPWRUHIRUPSROLFHGHSDUWPHQWV&113ROLWLFV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 121 of 380 Page ID #:3085
                                                                  6835(0(&2857

                                                                       )$&76),567

                                                                      (/(&7,21




      6HDUFK &11




   '2-VFDOLQJEDFNSURJUDPWRUHIRUPSROLFH
   GHSDUWPHQWV
   %\0DU\.D\0DOORQHHDQG(OL:DWNLQV&11
   8SGDWHG30(7)UL6HSWHPEHU




                                                                                       % D UU
                                                                           J H O HVY 
                                                                  / R V $Q -XO\
                                                                
                                                            \RI LYHGRQ
                                                     & L W
                                                LQ               FK
                                          FLWHG DU
                                          R 
                                         1




   6725<+,*+/,*+76                                                   &11 ²7KH-XVWLFH'HSDUWPHQWDQQRXQFHG)ULGD\
                                                                  WKDWLWLVVLJQLILFDQWO\VFDOLQJEDFNDSURJUDPFUHDWHG
      3ROLFHGHSDUWPHQWVFRXOGVLJQXSIRUWKH
      SURJUDPYROXQWDULO\                                         GXULQJWKH2EDPDDGPLQLVWUDWLRQWRKHOSUHIRUPSROLFH


KWWSVZZZFQQFRPSROLWLFVGRMSROLFHSURJUDPLQGH[KWPO>30@
'2-VFDOLQJEDFNSURJUDPWRUHIRUPSROLFHGHSDUWPHQWV&113ROLWLFV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 122 of 380 Page ID #:3086
                                                                  GHSDUWPHQWVDIWHUFRQWURYHUVLDOLQFLGHQWVVXFKDV
      6HVVLRQVRUGHUHGWKH-XVWLFH'HSDUWPHQW
      WRUHYLHZDOOSURJUDPVLQYROYLQJORFDOODZ                  SROLFHLQYROYHGVKRRWLQJV
      HQIRUFHPHQW
                                                                  7KHGHSDUWPHQWZLOOQRORQJHULVVXHDXGLWUHSRUWVRI
                                                                  SROLFHGHSDUWPHQWVRUVXJJHVWUHIRUPVLQVWHDGLWZLOO
   IRFXVRQDVVLVWLQJORFDOODZHQIRUFHPHQWDJHQFLHVZLWKVSHFLILFJUDQWVDLPHGDWILJKWLQJYLROHQW
   FULPH

   8QGHUWKHGHSDUWPHQW V2IILFHRI&RPPXQLW\2ULHQWHG3ROLFLQJ6HUYLFHV &236 SROLFH
   GHSDUWPHQWVFRXOGVLJQXSIRUWKHSURJUDPYROXQWDULO\DQGZRUNZLWK-XVWLFH'HSDUWPHQWRIILFLDOV
   WRLPSURYHWUXVWEHWZHHQSROLFHDQGWKHSXEOLF%XWDFFRUGLQJWRDEDFNJURXQGGRFXPHQW
   SURYLGHGE\WKH-XVWLFH'HSDUWPHQWWKHSURJUDPRYHUWKHSDVWVHYHUDO\HDUVHYROYHGWRPXFK
   EURDGHULQYHVWLJDWLRQVRISROLFHGHSDUWPHQWVDQGOHGWRWHQVLRQDQGDPRUHDGYHUVDULDO
   UHODWLRQVKLSEHWZHHQ-XVWLFHDQGWKHSDUWLFLSDWLQJGHSDUWPHQWV


   &KDQJHVWRWKLVSURJUDPZLOOIXOILOOP\FRPPLWPHQWWRUHVSHFWORFDOFRQWURODQGDFFRXQWDELOLW\
                                                                           UU  
                                                                     Y%D
   ZKLOHVWLOOGHOLYHULQJLPSRUWDQWWDLORUHGUHVRXUFHVWRORFDOODZHQIRUFHPHQWWRILJKWYLROHQWFULPH
                                                                       V
                                                             Q J H O H
                                                                          
                                                         RV$ Q-XO\
   VDLG$WWRUQH\*HQHUDO-HII6HVVLRQV7KLVLVDFRXUVHFRUUHFWLRQWRHQVXUHWKDWUHVRXUFHVJRWR
                                                 R I  /       R
                                     L Q   &LW\ UFKLYHG
   DJHQFLHVWKDWUHTXLUHDVVLVWDQFHUDWKHUWKDQH[SHQVLYHZLGHUDQJLQJLQYHVWLJDWLYHDVVHVVPHQWV
                                          
                             FLWHG D
   WKDWJREH\RQGWKHVFRSHRIWHFKQLFDODVVLVWDQFHDQGVXSSRUW
                              R 
                           1
   2Q0DUFK6HVVLRQVGLUHFWHGWKH-XVWLFH'HSDUWPHQWWRUHYLHZDOORILWVSURJUDPVLQYROYLQJ
   ORFDOODZHQIRUFHPHQWLQFOXGLQJWKLVSURJUDPWKH&ROODERUDWLYH5HIRUP,QLWLDWLYHIRU7HFKQLFDO
   $VVLVWDQFHZKLFK&236DGPLQLVWHUHG)ULGD\ VDQQRXQFHPHQWEURXJKWWKHUHYLHZWRDFORVH

   7KH-XVWLFH'HSDUWPHQW VPRYHZDVPHWZLWKLPPHGLDWHFULWLFLVPIURPVRPHFRUQHUV

   5RQDOG'DYLVDFULPLQDOMXVWLFHUHIRUPDGYRFDWHZKRZDVWKH&236KHDGXQGHUIRUPHU
   3UHVLGHQW%DUDFN2EDPDWROG&11KHGLVDJUHHVZLWKWKH-XVWLFH'HSDUWPHQW VVKLIWDQGVDLG
   WKHFKDQJHVPHDQLW VQRORQJHUFROODERUDWLYHUHIRUP

   7KH-XVWLFH'HSDUWPHQWVDLGWKHFKDQJHVZLOODOORZLWWREHWWHUDVVLVWORFDOODZHQIRUFHPHQW
   DJHQFLHVLQILJKWLQJJDQJVDQGLOOHJDOGUXJDFWLYLW\DQGRWKHUFULPHV

   'DYLVFRXQWHUHGWKDWWKH-XVWLFH'HSDUWPHQWDOUHDG\GLGWKRVHWDVNVZHOO

   7KHWKLQJV$WWRUQH\*HQHUDO6HVVLRQVVD\VKH VVKLIWLQJWRDUHDFWXDOO\WKLQJVWKH'HSDUWPHQW


KWWSVZZZFQQFRPSROLWLFVGRMSROLFHSURJUDPLQGH[KWPO>30@
'2-VFDOLQJEDFNSURJUDPWRUHIRUPSROLFHGHSDUWPHQWV&113ROLWLFV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 123 of 380 Page ID #:3087
   RI-XVWLFHGLG'DYLVVDLG

   7KH&RQJUHVVLRQDO%ODFN&DXFXVFULWLFL]HGWKHGHFLVLRQDQGQRWHGLWFDPHDVSURWHVWVZHUH
   XQGHUZD\LQ6W/RXLVRYHUDMXGJHILQGLQJDIRUPHUSROLFHRIILFHUQRWJXLOW\IRUWKHVKRRWLQJGHDWK
   RIDEODFNPDQ

   7KLVGHFLVLRQLVZURQJUHFNOHVVLQVHQVLWLYHDQGLPPDWXUHFDXFXV&KDLUPDQ&HGULF
   5LFKPRQG'/RXLVLDQDVDLGLQWKHVWDWHPHQW,WDOVRIXUWKHUGLYLGHVSROLFHGHSDUWPHQWVDQG
   FRPPXQLWLHVULFKDQGSRRUEODFNDQGZKLWH

   7KH$&/8OLNHZLVHVODPPHGWKHPRYH

   7RGD\ VDQQRXQFHPHQWIURP$WWRUQH\*HQHUDO-HII6HVVLRQVWRHQGDSURJUDPWKDWSURYLGHV
   UHVRXUFHVWRLPSURYHSROLFHFRPPXQLW\UHODWLRQVDVZHNQRZLWLVWUXO\DSSDOOLQJVDLG.DQ\D
   %HQQHWW$PHULFDQ&LYLO/LEHUWLHV8QLRQOHJLVODWLYHFRXQVHO7KHSROLFHGHSDUWPHQWVEHQHILWLQJ
   IURPWKHVHUHVRXUFHVLQFOXGHG6DLQW$QWKRQ\0LQQHVRWD1RUWK&KDUOHVWRQ6RXWK&DUROLQDDQG
   0LOZDXNHHDOOSODFHVZKHUHZHZLWQHVVHGWUDXPDWLFIDWDOSROLFHVKRRWLQJVDQGSROLFH
                                                                         % D UU
                                                                   HVY 
   GHSDUWPHQWIDLOXUHV
                                                             J H O
                                                    / R V $Q -XO\
                                                  
                                              \RI LYHGRQ
   %HQQHWWDGGHG(QGLQJWKHSURJUDPLVDELJPLVWDNHWKDWZLOODGYHUVHO\LPSDFWFRPPXQLWLHVRI
                                       & L W
                                  LQ               FK
   FRORU
                            FLWHG DU
                            R 
                          1
   7KH/HDGHUVKLS&RQIHUHQFHRQ&LYLODQG+XPDQ5LJKWVVODPPHGWKHPRYHDVRQHRIPDQ\
   VWHSVWKH-XVWLFH'HSDUWPHQWXQGHU6HVVLRQVKDVWDNHQWRXQGR2EDPDHUDSURJUDPV

   (QGLQJSURJUDPVWKDWKHOSEXLOGWUXVWEHWZHHQSROLFHDQGWKHFRPPXQLWLHVWKH\VHUYHZLOORQO\
   KXUWSXEOLFVDIHW\VDLG9DQLWD*XSWDWKHKHDGRIWKHRUJDQL]DWLRQZKROHGWKH-XVWLFH
   'HSDUWPHQW VFLYLOULJKWVGLYLVLRQXQGHU2EDPD

   7KH0LOZDXNHH3ROLFH'HSDUWPHQWZKLFKHQJDJHGLQWKHSURJUDPDIWHUDQRIILFHUVKRWDQGNLOOHG
   'RQWUH+DPLOWRQLQLVVXHGDVWDWHPHQWLQDQWLFLSDWLRQRIWKHFKDQJHVZKLFKPHDQD
   UHYLHZRIWKHSROLFHGHSDUWPHQWXQGHUWKHLQLWLDWLYHZRXOGQRWEHFRPSOHWHG0LOZDXNHH3ROLFH
   &KLHI(GZDUG)O\QQVDLGLWZDVXQIRUWXQDWHWKHILQDOYHUVLRQRIWKHUHSRUWZKLFKLQFOXGHVWKH
   SROLFHGHSDUWPHQW VIHHGEDFNZRXOGQRWEHUHOHDVHGDQGKHWRRNLVVXHZLWKSDUWVRIWKHUHSRUW
   FULWLFDORIKLVGHSDUWPHQWWKDWKDGEHHQSURGXFHG




KWWSVZZZFQQFRPSROLWLFVGRMSROLFHSURJUDPLQGH[KWPO>30@
'2-VFDOLQJEDFNSURJUDPWRUHIRUPSROLFHGHSDUWPHQWV&113ROLWLFV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 124 of 380 Page ID #:3088




                                                                        $GYHUWLVHPHQW




                                                                             

                                                                       &21*5(66

                                                                  6835(0(&2857

                                                                      )$&76),567

                                                                      (/(&7,21




                                                                                               % D UU
                                                                                 J H  O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                    Q  & L W
          &DEOH1HZV1HWZRUN7XUQHU%URDGFDVWLQJ6\VWHP,QF$OO5LJKWV5HVHUYHG&116DQV
                                                                      K
                                                                                                         &DEOH1HZV1HWZRUN
                                                 L                 F
                                       FLWHG DU
                                             7HUPVRIVHUYLFH_3ULYDF\JXLGHOLQHV_$G&KRLFHV


                                       R  
                                     1




KWWSVZZZFQQFRPSROLWLFVGRMSROLFHSURJUDPLQGH[KWPO>30@
$WWRUQH\*HQHUDO6HVVLRQV$QQRXQFHV,PPLJUDWLRQ&RPSOLDQFH5HTXLUHPHQWVIRU(GZDUG%\UQH0HPRULDO-XVWLFH$VVLVWDQFH*UDQW3URJUDPV_23$_'HSDUWPHQW
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 125 of 380 Page ID #:3089



                                                                                                            Search this site                        6HDUFK




    $%287             285$*(1&<                35,25,7,(6             1(:6            5(6285&(6                &$5((56              &217$&7

   Home » Office of Public Affairs » News                                                                                                6+$5(



     -867,&(1(:6
                                                                                                                       Speeches and Press
                                            Department of Justice                                                      Releases
                                              Office of Public Affairs                                                 Videos

                                                                                                                       Photos
   FOR IMMEDIATE RELEASE                                                                Tuesday, July 25, 2017


      $WWRUQH\*HQHUDO6HVVLRQV$QQRXQFHV,PPLJUDWLRQ&RPSOLDQFH
     5HTXLUHPHQWVIRU(GZDUG%\UQH0HPRULDO-XVWLFH$VVLVWDQFH*UDQW
                               3URJUDPV
   The Department of Justice today posted a solicitation for the Edward Byrne Memorial Justice
                                                                                                 % D UU
                                                                                          HVY 
   Assistance Grant Programs (“Byrne JAG”). Recipients for FY 2017 will be notified of new
                                                                                   J H  O
   conditions of their grants that will increase information sharing between federal, state, and local

                                                                       / R V $Q -XO\
   law enforcement, ensuring that federal immigration authorities have the information they need to
                                                                     
                                                                \RI LYHGRQ
   enforce immigration laws and keep our communities safe.
                                                         & L W
                                              HGLQ because
                                        allLWof us less safe
   "So-called 'sanctuary' policies make F                            FK
                                                                  DUthey
                                                                       intentionally undermine our
                                               
   laws and protect illegal aliens who havecommitted
                                      1Rimmigration and even human trafficking by perpetuating the
                                                           crimes,” Attorney General Jeff Sessions said.
   “These policies also encourage illegal
   lie that in certain cities, illegal aliens can live outside the law. This can have tragic consequences,
   like the 10 deaths we saw in San Antonio this weekend. As part of accomplishing the Department
   of Justice's top priority of reducing violent crime, we must encourage these 'sanctuary'
   jurisdictions to change their policies and partner with federal law enforcement to remove
   criminals. From now on, the Department will only provide Byrne JAG grants to cities and states
   that comply with federal law, allow federal immigration access to detention facilities, and provide
   48 hours notice before they release an illegal alien wanted by federal authorities. This is consistent
   with long-established cooperative principles among law enforcement agencies. This is what the
   American people should be able to expect from their cities and states, and these long overdue
   requirements will help us take down MS-13 and other violent transnational gangs, and make our
   country safer."

   Attachment(s):                                              Component(s):
   Download Byrne JAG Grant Policy                             Office of the Attorney General
   Backgrounder
                                                               Press Release Number:
   Topic(s):                                                   17-826
   Grants
   Immigration


                                                                                     Updated November 8, 2017




KWWSVZZZMXVWLFHJRYRSDSUDWWRUQH\JHQHUDOVHVVLRQVDQQRXQFHVLPPLJUDWLRQFRPSOLDQFHUHTXLUHPHQWVHGZDUGE\UQHPHPRULDO>30@
$WWRUQH\*HQHUDO6HVVLRQV$QQRXQFHV,PPLJUDWLRQ&RPSOLDQFH5HTXLUHPHQWVIRU(GZDUG%\UQH0HPRULDO-XVWLFH$VVLVWDQFH*UDQW3URJUDPV_23$_'HSDUWPHQW
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 126 of 380 Page ID #:3090



      86'HSDUWPHQWRI-XVWLFH                        HQ(63$f2/          $UFKLYH                               %XGJHW 3HUIRUPDQFH
       3HQQV\OYDQLD$YHQXH1:                       &RQWDFW'2-         $FFHVVLELOLW\                         2IILFHRIWKH,QVSHFWRU
      :DVKLQJWRQ'&                                             ,QIRUPDWLRQ4XDOLW\                   *HQHUDO
                                                                            3ULYDF\3ROLF\                        1R)($5$FW
      6WD\&RQQHFWHGZLWK-XVWLFH                                          /HJDO3ROLFLHV 'LVFODLPHUV          )RU(PSOR\HHV
                                                                            6RFLDO0HGLD                          )2,$
                                                                                                                  86$JRY




      (PDLO8SGDWHV




                                                                                      % D UU
                                                                          J H O HVY 
                                                                 / R V $Q -XO\
                                                               
                                                           \RI LYHGRQ
                                                    & L W
                                               LQ               FK
                                         FLWHG DU
                                         R 
                                        1




KWWSVZZZMXVWLFHJRYRSDSUDWWRUQH\JHQHUDOVHVVLRQVDQQRXQFHVLPPLJUDWLRQFRPSOLDQFHUHTXLUHPHQWVHGZDUGE\UQHPHPRULDO>30@
'HSDUWPHQWRI-XVWLFH$QQRXQFHV3ULRULW\&RQVLGHUDWLRQ&ULWHULDIRU&2362IILFH*UDQWV_23$_'HSDUWPHQWRI-XVWLFH
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 127 of 380 Page ID #:3091



                                                                                                                 Search this site                     6HDUFK




    $%287              285$*(1&<                 35,25,7,(6              1(:6             5(6285&(6                   &$5((56            &217$&7

   Home » Office of Public Affairs » News                                                                                                     6+$5(



      -867,&(1(:6
                                                                                                                             Speeches and Press
                                              Department of Justice                                                          Releases
                                                Office of Public Affairs                                                     Videos

                                                                                                                             Photos
   FOR IMMEDIATE RELEASE                                                             Thursday, September 7, 2017


     'HSDUWPHQWRI-XVWLFH$QQRXQFHV3ULRULW\&RQVLGHUDWLRQ&ULWHULDIRU
                            &2362IILFH*UDQWV
   The Department of Justice today announced additional priority consideration criteria for FY 2017
   Office of Community Oriented Policing Services (COPS Office) grants. Jurisdictions for FY 2017
                                                                                              % D UU
                                                                                     HVY 
   were notified that their applications would receive additional points in the application scoring
                                                                              J  H O
   process if their agencies cooperate with federal law enforcement to address illegal immigration,

                                                                   / R V $Q -XO\
   ensuring that federal immigration authorities have the full ability to enforce immigration laws and
                                                                 
                                                             \RI LYHGRQ
   keep our communities safe.
                                                      & L W
                                                 LQ               FK
                                        FLWHG DU
                                           law
                                      1 R
   “Cities and states that cooperate with federal     enforcement make all of us safer by helping
   remove dangerous criminals from our communities,” Attorney General Jeff Sessions said. “This
   cooperation is supported by the vast majority of the American people, and jurisdictions with these
   policies in place should be acknowledged for their commitment to ending violent crime, including
   violent crime stemming from illegal immigration. Today, the Justice Department announced it will
   recognize jurisdictions that commit to the rule of law by awarding additional points in the
   application scoring process for COPS Office grants. My hope is that this recognition will further
   incentivize every jurisdiction in America to collaborate with federal law enforcement and help us
   make this country safer.”

   Attachment(s):                                                 Press Release Number:
   Download COPS Grant Cooperation                                17-976
   Backgrounder

   Component(s):
   Office of the Attorney General

                                                                                         Updated September 7, 2017




      86'HSDUWPHQWRI-XVWLFH                           HQ(63$f2/           $UFKLYH                                 %XGJHW 3HUIRUPDQFH
       3HQQV\OYDQLD$YHQXH1:                          &RQWDFW'2-          $FFHVVLELOLW\                           2IILFHRIWKH,QVSHFWRU



KWWSVZZZMXVWLFHJRYRSDSUGHSDUWPHQWMXVWLFHDQQRXQFHVSULRULW\FRQVLGHUDWLRQFULWHULDFRSVRIILFHJUDQWV>30@
'HSDUWPHQWRI-XVWLFH$QQRXQFHV3ULRULW\&RQVLGHUDWLRQ&ULWHULDIRU&2362IILFH*UDQWV_23$_'HSDUWPHQWRI-XVWLFH
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 128 of 380 Page ID #:3092
      :DVKLQJWRQ'&                                                 ,QIRUPDWLRQ4XDOLW\                     *HQHUDO
                                                                                3ULYDF\3ROLF\                          1R)($5$FW
      6WD\&RQQHFWHGZLWK-XVWLFH                                              /HJDO3ROLFLHV 'LVFODLPHUV            )RU(PSOR\HHV
                                                                                6RFLDO0HGLD                            )2,$
                                                                                                                        86$JRY




      (PDLO8SGDWHV




                                                                                         % D UU
                                                                             J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                                  LQ               FK
                                            FLWHG DU
                                            R 
                                           1




KWWSVZZZMXVWLFHJRYRSDSUGHSDUWPHQWMXVWLFHDQQRXQFHVSULRULW\FRQVLGHUDWLRQFULWHULDFRSVRIILFHJUDQWV>30@
/DWLQRVDQGWKH1HZ7UXPS$GPLQLVWUDWLRQ_3HZ5HVHDUFK&HQWHU          3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 129 of 380 Page ID #:3093


18 0 %(56 )$ &76 $1 '7 5(1' 66 +$3, 1* < 285 : 25 /'                      $ %28 7   ) 2//2 :   0<$ &&2 81 7     ' 21$ 7(




                                                              Hispanic Trends

                   0( 18                           5 ( 6( $5 & +  $5 ( $6   Search



     ) (%58 $5< 




     Latinos and the New Trump
     Administration
     Growing share say situation of U.S. Hispanics is worsening
     %<3(:5(6($5&+&(17(567$)) +7736:::3(:5(6($5&+25*67$))3(:5(6($5&+&(17(567$)) 


     Hispanics are divided about what a Donald Trump presidency means for their place in America, according

                                                                                         % D UU
     to a Pew Research Center survey of Hispanic adults taken before his inauguration. The survey also finds
                                                                                      
                                                                            O     Y that about
                                                                              HVand                of Hispanics are
                                                                                              half
     worried about the deportation of someone they know. $Q
                                                                        J H
     that a rising share believes the situation of U.S. Hispanics is worsening
                                                                                         
                                                       R I  / RV          Q - XO\
                                               &are  
                                                 LW\confident     Y    R
                                                                   HGtheir
     About half (54%) of Hispanics say
                                     G  L Q 
                                            they
                                                           U F K L
                                                                about      place in America after Trump’s election
                               L W H
                             F (41%) saythey
     while four-in-ten Hispanics                       D
                                                  have serious concerns about their place in America.
                                        
                          1R
     (https://www.pewhispanic.org/2017/02/23/latinos-and-the-new-trump-administration/ph-02-23-17_latinos-trump-
     00-05/) Hispanics who do not hold U.S. citizenship and do not hold a green card – a group likely to be in
     the country without authorization – are more likely than the U.S. born and other immigrants to express
     concern.1 Among likely unauthorized immigrants, 55% say they have serious concerns about their place in
     the country after Trump’s election. Meanwhile, 38% of U.S.-born Hispanics and 34% of Hispanic
     immigrants who are U.S. citizens say they have serious concerns about their place in America. And among
     Hispanic immigrants who are lawful permanent residents, 49% say the same.

     When it comes to progress for Hispanics as a group in the U.S., Hispanics are divided. Half (49%) say the
     situation of U.S. Hispanics today is about the same as it was a year ago, while 32% say it has worsened and
     16% say their group’s situation has improved.

     (https://www.pewhispanic.org/2017/02/23/latinos-and-the-new-trump-administration/ph-02-23-17_latinos-trump-
     00-04/) But the share of Hispanics that see the state of U.S. Hispanics worsening has grown in recent years.
     For example, the share today that says the group’s situation has worsened is about double the share that
     said the same in 2013 (15%) (https://www.pewhispanic.org/2013/12/18/5-politics-personal-finances-group-
     progress/) . At the same time, the share that says the situation of U.S. Hispanics is about the same compared
     with a year ago is down from 58% in 2013. And the share that says the group’s situation is better than a
     year ago is down from 25% in 2013.




KWWSVZZZSHZKLVSDQLFRUJODWLQRVDQGWKHQHZWUXPSDGPLQLVWUDWLRQ                                         
/DWLQRVDQGWKH1HZ7UXPS$GPLQLVWUDWLRQ_3HZ5HVHDUFK&HQWHU          3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 130 of 380 Page ID #:3094



    Among Hispanics, a growing share of many key
    subgroups say that the state of U.S. Hispanics has
    deteriorated. For example, 42% of Hispanic
    immigrants who do not hold U.S. citizenship and
    do not hold a green card today say that the
    situation of U.S. Hispanics has worsened in the
    past year, up from 24% who said the same in
    2014. Some 38% of Hispanic immigrants who
    hold U.S. citizenship say this today, up from 21%
    who said the same in 2014. And 29% of U.S.-born
    Hispanics say that Hispanics are worse off today
    than one year ago, up from 17% in 2014. By
    comparison, Hispanic immigrants who are lawful
    permanent residents are as likely today (26%) as
    in 2014 (24%) to say the group’s situation in the
    U.S. has worsened.

    These findings emerge from a new, nationally
    representative bilingual telephone survey of 1,001
    Hispanic adults conducted from Dec. 7, 2016,
                                                                                  % D UU
    through Jan. 15, 2017, on landline and cellular
                                                                      J H O HVY 
    telephones by SSRS for Pew Research Center. The
                                                            / R V $Q -XO\
                                                        I 
                                           & L
    survey’s margin of error for the full sample
                                                W \isRplus     LY HGRQ
                           F L W H
    or minus 3.6 percentage points GatLQthe 95%DUFK
    confidence level.
                                    
                        1R
    The U.S. Hispanic population stood at 57 million
    (http://www.census.gov/newsroom/press-
    releases/2016/cb16-107.html) in 2015 and is among
    the nation’s fastest growing groups. It is also a
    largely U.S.-born population – 66% were born
    here. Among Hispanics who were born in another
    country, roughly three-in-ten are lawful
    permanent residents and about four-in-ten are
    unauthorized immigrants. (Unauthorized
    immigrants from Latin America make up 78
    (https://www.pewhispanic.org/2016/09/20/overall-
    number-of-u-s-unauthorized-immigrants-holds-
    steady-since-2009/ph_2016-09-20_unauthorized-
    19/) % of all unauthorized immigrants as well.) At
    the same time, the group’s population growth has
    slowed
    (https://www.pewhispanic.org/2016/09/08/latino-
    population-growth-and-dispersion-has-slowed-since-




KWWSVZZZSHZKLVSDQLFRUJODWLQRVDQGWKHQHZWUXPSDGPLQLVWUDWLRQ              
/DWLQRVDQGWKH1HZ7UXPS$GPLQLVWUDWLRQ_3HZ5HVHDUFK&HQWHU          3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 131 of 380 Page ID #:3095


    the-onset-of-the-great-recession/) in recent years
    and is now driven more by births
    (https://www.pewhispanic.org/2014/04/29/hispanic-
    nativity-shift/) in the U.S. than the arrival of new
    immigrants, driving down the group’s foreign-born share (https://www.pewhispanic.org/2015/09/15/the-
    impact-of-slowing-immigration-foreign-born-share-falls-among-14-largest-us-hispanic-origin-groups/) in recent
    years.

    Deportation worries

    (https://www.pewhispanic.org/2017/02/23/latinos-
    and-the-new-trump-administration/ph-02-23-
    17_latinos-trump-00-03/) The U.S. Department of
    Homeland Security this week
    (https://www.washingtonpost.com/politics/trump-
    administration-seeks-to-prevent-panic-over-new-
    immigration-enforcement-
    policies/2017/02/21/a2a695a8-f847-11e6-bf01-
    d47f8cf9b643_story.html?hpid=hp_rhp-top-table-

                                                                               UU
    main_immigration-1157a%3Ahomepage%

                                                                         % D
                                                                   HVY 
    2Fstory&utm_term=.7ae666938f2b) issued new

                                                             J H O
                                                          $Q -XO\
    immigration enforcement policies that widen the
    pool of unauthorized immigrants prioritized for /RV

                                          & L W \RI LYHGRQ
                                     LQ
    deportation to include those who have   committed

                             FLWHG charges,
    an act that will result in criminal
                                                  DUFK
                                                 those

                                     and those
    charged with a crime but not convicted,
                                  
                                 regardless of
                          1Roffense
    convicted of a criminal
    severity, among other things.2 In recent weeks,
    immigrants around the nation have grown
    concerned about stepped-up deporations




    (https://www.washingtonpost.com/national/immigrant-community-on-high-alert-fearing-trumps-deportation-
    force/2017/02/11/e5c30d06-f06f-11e6-9973-c5efb7ccfb0d_story.html?utm_term=.753a9b88caeb) under the new
    administration.

    According to the new survey, which was taken before Trump’s inauguration and the reported rise in
    deportration concerns, Hispanics are split in their concern about deportation. About half (47%) of Hispanic
    adults, regardless of their immigration status, say they worry “a lot” or “some” that they themselves, a
    family member or a close friend, could be deported, while 52% say they are worried “not at all” or “not
    much.”




KWWSVZZZSHZKLVSDQLFRUJODWLQRVDQGWKHQHZWUXPSDGPLQLVWUDWLRQ                                    
/DWLQRVDQGWKH1HZ7UXPS$GPLQLVWUDWLRQ_3HZ5HVHDUFK&HQWHU          3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 132 of 380 Page ID #:3096


    Worries about deportation among immigrants are greatest for those who do not hold U.S. citizenship and
    do not hold a green card: 67% say they worry a lot (45%) or some (22%) about the deportation of
    themselves or someone close to them. And among immigrants who are lawful permanent residents, 66%
    say they are worried about deportation of themselves or someone close to them. Both of these groups are
    potentially subject to deportation. By comparison, one-third (33%) of U.S.-born Hispanics say they are
    worried about deportation of someone they know, while 55% say they worry not much or not at all about
    deportation.

    Deportation concerns among Hispanics are little changed from 2013, when 46% of Hispanics said they
    worried, and is down from 52% in 2010. Overall, all major subgroups of Hispanics have seen a decline in
    their worry about deportation or no change in recent years. For example, in 2010, 84% of Hispanic
    immigrants who were not U.S. citizens and not lawful permanent residents said they worried a lot or some
    that they or someone close to them could be deported, about 17 percentage points higher than today.
    Meantime, the share of U.S.-born Hispanics who said the same in 2010 was 32%, similar to today’s 33%.

    Top priorities for the new administration and Congress in 2017

    (https://www.pewhispanic.org/2017/02/23/latinos-
    and-the-new-trump-administration/ph-02-23-
    17_latinos-trump-00-02/) Despite the prominence
    of immigration issues in last year’s presidential
                                                                              % D UU
    campaign, U.S. Hispanics do not rate them a top
                                                                  J H O HVY 
    issue for the new administration or Congress, a
                                                         / R V $Q -XO\
                                                       
                                                 \RofI LYHGRQ
    polling by Pew Research CenterLQ    &  L W
    pattern similar to that found in previous years

                            F L W H G              D UFK
    (https://www.pewresearch.org/fact-      
                             R  
                         1
    tank/2014/06/02/top-issue-for-hispanics-hint-its-
    not-immigration/) . According to the new survey,
    46% say dealing with the issue of immigration
    should be a top priority for the new
    administration and Congress in 2017, ranking last
    among the five priorities tested in the new survey.

    Instead, Hispanics identify education as a top
    priority issue for the new Trump administration
    and for the new Congress among those tested.
    Fully 73% say improving the educational system
    should be a top priority in 2017. Other top
    priorities include defending the country from future terrorist attacks (69%) and strengthening the nation’s
    economy (66%). Following these three issues is reducing health care costs (54%).

    This rating of issue priorities among Latinos is similar to that of the U.S. general public, though there are
    some differences. According to a recent Pew Research Center survey of U.S. adults (https://www.people-
    press.org/2017/01/24/after-seismic-political-shift-modest-changes-in-publics-policy-agenda/) , defending the
    country from terrorism (76%), strengthening the nation’s economy (73%) and improving the educational
    system (69%) are rated as the top three prirorities of more than 20 tested. On terrorism and the economy,




KWWSVZZZSHZKLVSDQLFRUJODWLQRVDQGWKHQHZWUXPSDGPLQLVWUDWLRQ                                   
/DWLQRVDQGWKH1HZ7UXPS$GPLQLVWUDWLRQ_3HZ5HVHDUFK&HQWHU          3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 133 of 380 Page ID #:3097


    the share of U.S. adults who rate these as top issues is higher than the share of Latinos who say the same.
    On reducing health care costs, 66% rate the issue as a top priority for Trump and Congress, again a higher
    share than among Latinos. Meanwhile, on immigration, 43% of U.S. adults say immigration is a top
    priority, a share similar to that of Latinos.

    More broadly, this pattern for top issues among U.S. Latinos has been fairly consistent for a number of
    years in Pew Research Center surveys. In fall 2016 (https://www.pewhispanic.org/2016/10/11/democrats-
    maintain-edge-as-party-more-concerned-for-latinos-but-views-similar-to-2012/) , the top issues for Latinos were
    education, the economy and health care. And in December 2008
    (https://www.pewhispanic.org/2009/01/15/hispanics-and-the-new-administration/) , as President-elect Barack
    Obama prepared to take office for the first time, Latinos cited the economy, education, health care and
    national security as top issues for the new administration.3


    Partisan differences in views of Trump and Obama

    (https://www.pewhispanic.org/?
    attachment_id=25471) Latino views about the kind
    of president Trump will be and how former
    President Obama’s administration will be viewed
    splits along party lines.

                                                                             % D UU
    (https://www.pewhispanic.org/2017/02/23/latinos-
                                                                 J H O HVY 
    and-the-new-trump-administration/ph-02-23-
                                                        / R V $Q -XO\
                                                      
                                                 \RI LYHGRQ
                                             L W
    17_latinos-trump-00-00/) Overall, 40% of Hispanic
                                          &
                           F L W H GLQor terrible
    adults think Trump will be a poor
                                                 D UFK
                                           
                                         average
                                       good
    president while 28% say he will be an
                                      
                           R
    president and 22% say he    
                               will 
                                    be a      or great
                        1
    president. But there are sharp divides by political
    party. About half (53%) of Hispanic Republicans
    say Trump will be a good or great president. By
    comparison, Hispanic Democrats hold the
    opposite view: 58% say Trump will be a poor or
    terrible president.4

    Divisions along party lines also exist in Latinos’ views about the Obama administration. Two-thirds (66%)
    of Latino Democrats say his administration’s accomplishments will be better remembered than its failures.
    By contrast, 59% of Latino Republicans say the failures will outweigh accomplishments. Overall, half of
    Latinos (48%) say the Obama administration’s accomplishments will outweigh its failures, while 36% say
    the opposite.



        V 7HUPLQRORJ\



      1. A Pew Research Center analysis of Current Population Survey data indicates that approximately 98% of Hispanic immigrants who are neither
         U.S. citizens nor lawful permanent residents are unauthorized immigrants. (Livingston, 2009) ճ




KWWSVZZZSHZKLVSDQLFRUJODWLQRVDQGWKHQHZWUXPSDGPLQLVWUDWLRQ                                                             
/DWLQRVDQGWKH1HZ7UXPS$GPLQLVWUDWLRQ_3HZ5HVHDUFK&HQWHU          3DJHRI
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 134 of 380 Page ID #:3098


      2. In 2014, there were an estimated 11.1 million unauthorized
         immigrants in the U.S. ճ

      3. Pew Research Center surveys of Latino adults have asked
         about top issues in different ways. For example, in fall 2016,
         the question about issue priorities tied the importance of each
         issue to how Latinos might vote in the then upcoming election.
         In a report from 2009, the question asked Latinos about a
         select list of issues and how much of a priority they should be
         for the then new Obama administration. ճ

      4. A new Pew Research Center survey of U.S. adults taken one
         month into the Trump presidency finds that 76% of Hispanics
         disapprove of the way Trump is handling his job as president
         (56% of all U.S. adults say the same). The survey also finds
         that 72% of Hispanics have an unfavorable view of Trump
         (57% of all U.S. adults say the same). ճ




                                                                            % D UU
                                                                J H O HVY 
                                                       / R V $Q -XO\
                                                     
                                                 \RI LYHGRQ
                                          & L W
                                     LQ               FK
                               FLWHG DU
                               R 
                              1




KWWSVZZZSHZKLVSDQLFRUJODWLQRVDQGWKHQHZWUXPSDGPLQLVWUDWLRQ        
7RR6FDUHGWR5HSRUW6H[XDO$EXVH7KH)HDU'HSRUWDWLRQ7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 135 of 380 Page ID #:3099
        86 | Too Scared to Report Sexual Abuse. The Fear: Deportation.                                                  
                                                                                                                      $FFRXQW




                   Too Scared to Report Sexual
                   Abuse. The Fear:
                   Deportation.
 “I don’t know who to believe or what is safe to do to protect myself,” said Yanet, who stepped forward to file a sexual abuse case
 years ago but is having second thoughts about continuing to pursue it. Megan Miller for The New York Times




                                                                                       % D UU
                                                                           J H O HVY 
                                                                  / R V $Q -XO\
                                                                
                                                            \RI LYHGRQ
                                                     & L W
                                                LQ               FK
                                          FLWHG DU
                                          R 
                                         1




KWWSVZZZQ\WLPHVFRPXVLPPLJUDQWVGHSRUWDWLRQVH[XDODEXVHKWPO>30@
7RR6FDUHGWR5HSRUW6H[XDO$EXVH7KH)HDU'HSRUWDWLRQ7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 136 of 380 Page ID #:3100




                   “I don’t know who to believe or what is safe to do to protect myself,” said Yanet, who stepped

                                                                                  % D UU
                   forward to file a sexual abuse case years ago but is having second thoughts about continuing
                   to pursue it. Megan Miller for The New York Times
                                                                      J H O HVY 
                                                             / R V $Q -XO\
                                                           
                                                       \RI LYHGRQ
                                             Q  & L W
                   %\ -HQQLIHU0HGLQD LWHGL
                                     F                 DUFK
                                         
                   $SULO  1R                                                                  

                   LOS ANGELES — Cristina’s husband had hit and threatened her repeatedly
                   for years, she said, but it wasn’t until last year that she began to fear for the
                   safety of her young children, too. Reluctantly, she reported him and filed a
                   police report.

                   Cristina, an immigrant from Mexico who arrived in the United States as a
                   teenager in the 1980s, began to apply for a special visa for victims of abuse
                   that would set her on a path to citizenship and her own freedom. Then last
                   month, she told her lawyer that she no longer wanted to apply. She was too
                   fearful, she said, not of her husband, but of the government.

                   “I am scared they will find me,” Cristina, who lives in a suburb of Los
                   Angeles, said in an interview, asking that her last name not be used.


KWWSVZZZQ\WLPHVFRPXVLPPLJUDQWVGHSRUWDWLRQVH[XDODEXVHKWPO>30@
7RR6FDUHGWR5HSRUW6H[XDO$EXVH7KH)HDU'HSRUWDWLRQ7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 137 of 380 Page ID #:3101
                   Domestic violence has always been a notoriously difficult crime to
                   prosecute. It often takes victims years to seek help, and they frequently
                   have to be persuaded to testify against their assailants. And for many
                   undocumented victims, taking that step has become exceedingly difficult
                   because of fears that the government will detain and deport them if they
                   press charges, according to law enforcement officials, lawyers and
                   advocates from across the country.

                   Since the presidential election, there has been a sharp downturn in reports
                   of sexual assault and domestic violence among Latinos throughout the
                   country, and many experts attribute the decline to fears of deportation.
                   Law enforcement officials in several large cities, including Los Angeles,
                   Houston and Denver, say the most dangerous fallout of changes in policy
                   and of harsh statements on immigration is that fewer immigrants are
                   willing to go to the police.
                                                                                   % D UU
                                                                               Y
                                                                            HVhas            more than
                   The number of Latinos reporting rapes in Houston Q J H O
                                                                                        by
                                                                                     fallen
                                                                                      
                                                       R I  / RV$ lastQyear,
                                                                           -    
                                                                             XO\Art
                                              & L W 
                   40 percent this year from the \same       period
                                                                LYHGR                Acevedo, chief of
                                         GLQ Dsaid
                                    FLWHDepartment,
                   the Houston Police                      UFKthis month. The drop, he added,
                                              
                                            of
                                       
                                  1R
                   “looks like the beginnings      people not reporting crime.”

 <RXKDYHIUHHDUWLFOHVUHPDLQLQJ
 6XEVFULEHWR7KH7LPHV
                   In Los Angeles this year, reports of domestic violence among Latinos have
                   dropped by 10 percent and reports of sexual assault by 25 percent from a
                   year ago, declines that Charlie Beck, the chief of the Police Department,
                   said were likely due to fear of the federal government. Dozens of service
                   providers and lawyers interviewed said immigrant women were deciding
                   not to report abuse or press charges.

                   “We’ve always told our clients that even if you are undocumented, you
                   don’t need to worry about it — the officers are going to protect you,” said
                   Kate Marr, executive director of the Legal Aid Society of Orange County,
                   Calif. The level of fear now, however, is unlike anything Ms. Marr has seen
                   in her nearly two decades of work with domestic violence survivors, she


KWWSVZZZQ\WLPHVFRPXVLPPLJUDQWVGHSRUWDWLRQVH[XDODEXVHKWPO>30@
7RR6FDUHGWR5HSRUW6H[XDO$EXVH7KH)HDU'HSRUWDWLRQ7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 138 of 380 Page ID #:3102
                   said.

                   “Everything we’ve ever told our clients is out the window,” she said. “It’s so
                   demoralizing and so frightening to imagine what happens if it continues.”

 An image from a security video at a courthouse in El Paso showing a woman who was arrested by Immigration and Customs
 Enforcement agents in February, moments after she received a protective order.




                                                                                       % D UU
                                                                           J H O HVY 
                                                                  / R V $Q -XO\
                                                                
                                                            \RI LYHGRQ
                                                     & L W
                                                LQ               FK
                                          FLWHG DU
                                          R 
                                         1




KWWSVZZZQ\WLPHVFRPXVLPPLJUDQWVGHSRUWDWLRQVH[XDODEXVHKWPO>30@
7RR6FDUHGWR5HSRUW6H[XDO$EXVH7KH)HDU'HSRUWDWLRQ7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 139 of 380 Page ID #:3103




                                                                                       % D UU
                                                                           J H O HVY 
                                                                  / R V $Q -XO\
                                                                
                                                            \RI LYHGRQ
                                                     & L W
                                                LQ               FK
                                          FLWHG DU
                                          R 
                                         1


                   An image from a security video at a courthouse in El Paso showing a woman who was arrested
                   by Immigration and Customs Enforcement agents in February, moments after she received a
                   protective order.



                   The fear among immigrants was exacerbated by a case in El Paso, where
                   Immigration and Customs Enforcement agents arrested a woman in
                   February moments after she received a protective order against the man
                   she said had abused her. The United States Commission on Civil Rights, a
                   bipartisan independent agency, urged federal officials this past week to
                   reconsider their courthouse arrest tactics. The agency said the Texas case
                   and other courthouse arrests were having a chilling effect on immigrants
                   throughout the country.

KWWSVZZZQ\WLPHVFRPXVLPPLJUDQWVGHSRUWDWLRQVH[XDODEXVHKWPO>30@
7RR6FDUHGWR5HSRUW6H[XDO$EXVH7KH)HDU'HSRUWDWLRQ7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 140 of 380 Page ID #:3104

                   The Department of Justice declined to comment on the concerns about
                   increased fear among immigrants.

                   Laura’s House, which helps hundreds of victims of domestic violence in
                   Orange County each year, routinely asks clients about their immigration
                   status so it can help them apply for visa protections if necessary. Under
                   what is known as a U visa, victims of certain crimes receive permission to
                   stay in the United State if they assist the police — and the promise of the
                   visa often persuades victims of sexual assault and domestic violence to
                   come forward.

                   Previously, nearly half of the more than 70 new cases that Laura’s House
                   received each month came from undocumented immigrants. In the last
                   three months, that number has dropped to less than one a week.

                                                                          UU years before
                                                                      %Dfor
                   Many women share the concerns of April, 23, who waited
                                                                         O H V Y 
                                                                       H
                                                                    $QJ -Xand
                   pressing charges against the father of her children               asked that her
                                                                                  who
                                                              R V              O\
                   full name not be used.
                                                  L W \  RI/ HGRQ
                                     L W H G LQ& DUFKLY
                   “I would call theFpoliceand    another name or make a neighbor call,”
                                                use
                                    R   
                   said April, who1came across the border from Mexico when she was about 8
                   and lives in Orange County. “When he came after me, he’d say that I would
                   get sent back to Mexico and never see my kids again. I believed him for a
                   long time.”

                   Capt. James Humphries, who oversees the special victims investigations
                   division in Montgomery County, Md., said he saw the willingness to report
                   drastically backsliding in the county, where immigrants make up a large
                   portion of the population. His unit has received roughly half the calls for
                   sexual assault and domestic violence this year that it did in the same period
                   last year, he said.

                   “It’s a constant challenge for us to reassure the community that the way we
                   work has not changed and that the White House cannot dictate to us how to
                   police,” Captain Humphries said. “It affects all crimes across the board, but

KWWSVZZZQ\WLPHVFRPXVLPPLJUDQWVGHSRUWDWLRQVH[XDODEXVHKWPO>30@
7RR6FDUHGWR5HSRUW6H[XDO$EXVH7KH)HDU'HSRUWDWLRQ7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 141 of 380 Page ID #:3105
                   if you don’t have domestic victims coming forward, the reality is that they
                   do not trust the police.”

                   However, Sheriff Chuck Jenkins of nearby Frederick County, Md., has been
                   a vocal proponent of strict immigration enforcement and said he had seen
                   no evidence of decreased crime reporting among the immigrants there.

                   “They don’t want to be victimized by anyone else,” Sheriff Jenkins said.
                   “Nothing that we do on the streets has anything to do with immigration
                   status, and folks in the immigrant communities, both legal and illegal, are
                   smart enough to know that.”

 Noemi Sanchez, 46, emigrated illegally from Mexico nearly 30 years ago and waited for years before reporting an abusive
 partner to the police. She now works with other survivors of domestic violence in Suffolk County, on Long Island, N.Y., and said
 the “fear is stronger than ever — anyone from above could keep us in custody and deport us.” an Rong Xu for The New York Times




                                                                                       % D UU
                                                                           J H O HVY 
                                                                  / R V $Q -XO\
                                                                
                                                            \RI LYHGRQ
                                                     & L W
                                                LQ               FK
                                          FLWHG DU
                                          R 
                                         1




KWWSVZZZQ\WLPHVFRPXVLPPLJUDQWVGHSRUWDWLRQVH[XDODEXVHKWPO>30@
7RR6FDUHGWR5HSRUW6H[XDO$EXVH7KH)HDU'HSRUWDWLRQ7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 142 of 380 Page ID #:3106




                                                                                           % D
                                    Noemi Sanchez, 46, emigrated illegally from Mexico nearly 30 UU
                                                                                   O HVY 
                                    years ago and waited for years before reporting an abusive
                                                                               J H
                                                                          V $Q -XO\
                                    partner to the police. She now works with other survivors of
                                                                      / R
                                                                    
                                                                \RI LYHGRQ
                                    domestic violence in Suffolk County, on Long Island, N.Y., and
                                                         & L W
                                                    LQ               FK
                                          FLWHG DU
                                    said the “fear is stronger than ever — anyone from above could
                                    keep us in custody and deport us.”
                                                   New York Times
                                               forThe
                                          R
                                    an Rong Xu
                                        1

                   Still, others who work with victims say the impact of the fear is difficult to
                   overstate.

                   In Austin, Tex., the nonprofit organization SAFE provides forensic exams
                   for sexual assault survivors, and more than half of the clients are Latino.
                   While the organization does not have precise numbers, Kelly White, the
                   chief executive, said that fewer rape victims were coming forward this year,
                   and that many call the organization’s hotline for support but say they do
                   not want to contact law enforcement.

                   In Nassau County on Long Island, N.Y., the district attorney’s Office of
                   Immigrant Affairs tip line for crime victims used to get up to 10 calls a
                   week. But it has had none since December. And at End Domestic Abuse


KWWSVZZZQ\WLPHVFRPXVLPPLJUDQWVGHSRUWDWLRQVH[XDODEXVHKWPO>30@
7RR6FDUHGWR5HSRUW6H[XDO$EXVH7KH)HDU'HSRUWDWLRQ7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 143 of 380 Page ID #:3107
                   Wisconsin, which helps about 700 women a year get restraining orders
                   against their partners, the requests this year have dropped to almost zero,
                   the lead attorney there said.

                   The Los Angeles County Domestic Violence Council typically received
                   about a half-dozen calls a week, with at least half from Spanish speakers.
                   But since January, it has received only two calls, said Olivia Rodriguez, the
                   executive director.

                   “This is not normal,” Ms. Rodriguez said. “They assume that if they call a
                   government entity it’s all connected, that they will be reported to ICE and
                   sent away. So instead they are just taking the abuse.”

                   Yanet, 56, who asked that her last name not be used out of fear of
                   deportation, said she had endured more than a decade of abuse from her
                   husband in El Salvador, where victims of assault have little recourse, before
                                                                                      UU
                                                                          %DShe mostly
                                                                      VYago.
                   she decided to flee to the United States several years
                                                                       H OH           
                                                                   Q J            
                   worked as a cook in Los Angeles kitchens
                                                       R I  / RV$and Qin-2005
                                                                             XO\ tried to obtain a visa
                   meant for women escaping
                                          L Q   LW\
                                                 &violence.  F KLYHGR
                                   FLWHG DU
                   But the lawyer she
                                   R to tried to force her to perform oral sex in
                                       went
                                 1
                   exchange for his help, she said. Yanet initially worried about reporting him
                   to the police, but she did file a report after deciding she would not be
                   victimized again. Now she is reluctant to move ahead with both the charges
                   and her visa application.

                   “Every day I am scared that something will happen and afraid to even walk
                   out of the door,” she said. “Doing something to get the attention of the
                   government is worse. I don’t know who to believe or what is safe to do to
                   protect myself.”

                   Worries over deportation will only increase the feelings of fear and
                   isolation for victims of sexual assault or domestic violence, said Wanda
                   Lucibello, a former prosecutor in the Brooklyn district attorney’s office.

                   For years, Ms. Lucibello said, the office and other local law enforcement

KWWSVZZZQ\WLPHVFRPXVLPPLJUDQWVGHSRUWDWLRQVH[XDODEXVHKWPO>30@
7RR6FDUHGWR5HSRUW6H[XDO$EXVH7KH)HDU'HSRUWDWLRQ7KH1HZ<RUN7LPHV
            Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 144 of 380 Page ID #:3108
                   worked to make people feel comfortable that they could report crimes
                   without fear that they would then become a target for deportation. Under
                   the Obama administration, victims of crime were not considered a priority
                   for deportation, and many local law enforcement agencies went out of their
                   way to make inroads with immigrants.

                   “When you’re talking about immigrant communities, you’re talking about
                   perceptions and whether those perceptions are accurate or not,” Ms.
                   Lucibello said. “If the perception is that there is a greater risk if you go to
                   the police, you are going to be less likely to do so, and you are more likely to
                   stay in an abusive relationship until you need to seek treatment at a
                   hospital.”

                   She added: “It’s really the opposite of what anyone should want. All of this
                   strengthens the abusive partner.”

                                                                                                      % D UU
                   /L]5REELQVFRQWULEXWHGUHSRUWLQJIURP1HZ<RUN
                                                                                       J H O HVY 
                                                                           / R V  $Q -XO\
                                                                         
                                                                   \RI LYHGRQ
                                                               L W
                   $YHUVLRQRIWKLVDUWLFOHDSSHDUVLQSULQWRQ$SULORQ3DJH$RIWKH1HZ<RUNHGLWLRQZLWKWKHKHDGOLQH
                                                            &
                                                      LQ                  FK
                                             FLWHG DU
                   7RR6FDUHGWR5HSRUW$EXVH)RU)HDURI%HLQJ'HSRUWHG2UGHU5HSULQWV_7RGD\¶V3DSHU_6XEVFULEH



                                              R
                   5HDG&RPPHQWV      1
                            5HDG  &RPPHQWV




                   5HODWHG&RYHUDJH


                   $SULO               Vetting Delays Snarl Path to Citizenship for
                                                Thousands in Military


 &RPPHQWV 
 7RR6FDUHGWR5HSRUW6H[XDO$EXVH7KH)HDU'HSRUWDWLRQ6NLSWR&RPPHQWV
 7KHFRPPHQWVVHFWLRQLVFORVHG 7RVXEPLWDOHWWHUWRWKHHGLWRUIRUSXEOLFDWLRQZULWHWR OHWWHUV#Q\WLPHVFRP
 5HDGHU3LFNV
 $OO
 /RDGLQJ
 6XEVFULEHWR7KH7LPHVIRUDZHHN
 <RXKDYHIUHHDUWLFOHVUHPDLQLQJ
 6((0<237,216




KWWSVZZZQ\WLPHVFRPXVLPPLJUDQWVGHSRUWDWLRQVH[XDODEXVHKWPO>30@
7RR6FDUHGWR5HSRUW6H[XDO$EXVH7KH)HDU'HSRUWDWLRQ7KH1HZ<RUN7LPHV
          Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 145 of 380 Page ID #:3109
       7KH1HZ<RUN7LPHV




       &DUERQIUHHHOHFWULFLW\*OXWHQIUHHGXPSOLQJV                                                                 *RWR+RPH3DJHª
       $QGHYHU\VWRU\LQEHWZHHQ
     1(:6
       6XEVFULEHWR7KH7LPHVIRUDZHHN
     23,1,21


     $576


     /,9,1*


     /,67,1*6 025(

                                                             7KH1HZ<RUN7LPHV&RPSDQ\

                                                                                       % D UU 6LWH0DS
                                                                                 HVY 
     &RQWDFW8V    :RUNZLWKXV    $GYHUWLVH    <RXU$G&KRLFHV     3ULYDF\      7HUPVRI6HUYLFH   7HUPVRI6DOH   +HOS   6XEVFULSWLRQV
                                                                           J H O
                                                                  / R V $Q -XO\
                                                                
                                                            \RI LYHGRQ
                                                     & L W
                                                LQ               FK
                                          FLWHG DU
                                          R 
                                         1




KWWSVZZZQ\WLPHVFRPXVLPPLJUDQWVGHSRUWDWLRQVH[XDODEXVHKWPO>30@
)HDULQJGHSRUWDWLRQPDQ\GRPHVWLFYLROHQFHYLFWLPVDUHVWHHULQJFOHDURISROLFHDQGFRXUWV/RV$QJHOHV7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 146 of 380 Page ID #:3110
    7KHHDUWKTXDNHFRXOGKDYHEHHQVRPXFK
    ZRUVH+HUH¶VZK\




    'RGJHUVPDQDJHU'DYH5REHUWVZRXOGOLNHD
    :KLWH+RXVHLQYLWDWLRQWRGHFOLQH

         It is a story that Jocelyn Maya, program supervisor at the domestic violence shelter Su
         Casa in Long Beach, has heard often this year.

    (DUWKTXDNHSUHSDUHGQHVV:KDWWRGREHIRUH²
    DQGGXULQJ²DELJRQH




    'DPDJHWRKRPHVEXWQRGHDWKVUHSRUWHGLQ
                                                                                   % D UU
    PDJQLWXGH&DOLIRUQLDHDUWKTXDNH
                                                                       J H O HVY 
                                                              / R V $Q -XO\
                                                            
                                                        \RI LYHGRQ
                                                 & L W
                                            LQ               FK
                                      FLWHG DU
                                       R
                                    1




         /DWLQRVDUHUHSRUWLQJIHZHUVH[XDODVVDXOWVDPLGDFOLPDWHRIIHDULQLPPLJUDQWFRPPXQLWLHV/$3'VD\V


         0$5 _     30




KWWSVZZZODWLPHVFRPORFDOODQRZODPHOQXQGRFXPHQWHGFULPHUHSRUWLQJVWRU\KWPO>30@
)HDULQJGHSRUWDWLRQPDQ\GRPHVWLFYLROHQFHYLFWLPVDUHVWHHULQJFOHDURISROLFHDQGFRXUWV/RV$QJHOHV7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 147 of 380 Page ID #:3111
         In the first six months of 2017, reports of domestic violence have declined among Latino
         residents in some of California's largest cities, a retreat that crisis professionals say is
         driven by a fear that interacting with police or entering a courthouse could make
         immigrants easy targets for deportation.




         President Trump's aggressive stance on illegal immigration, executive orders greatly
         expanding the number of people who can be targeted for deportation and news reports of
         U.S. Customs and Immigration Enforcement agents making arrests at courthouses have
         contributed to the downturn, according to civil liberties and immigrant rights advocates.

         In Los Angeles, Latinos reported 3.5% fewer instances of spousal abuse in the first six
         months of the year compared with 2016, while reporting among non-Latino victims was
         virtually unchanged, records show. That pattern extends beyond Los Angeles to cities
         such as San Francisco and San Diego, which recorded even steeper declines of 18% and
         13%, respectively.                                            DUU                %
                                                                                H O H VY 
                                                                       R V  $QJ -XO\
                                                           L W \  RI/ HGRQ
                                              L W H G LQ& DUFKLY
                                            F            
                                                     
                                           1R




KWWSVZZZODWLPHVFRPORFDOODQRZODPHOQXQGRFXPHQWHGFULPHUHSRUWLQJVWRU\KWPO>30@
)HDULQJGHSRUWDWLRQPDQ\GRPHVWLFYLROHQFHYLFWLPVDUHVWHHULQJFOHDURISROLFHDQGFRXUWV/RV$QJHOHV7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 148 of 380 Page ID #:3112




                                                                                                       % D UU
                                                                                      J H   O HVY 
                                                                         / R V  $Q -XO\ %ULDQYDQGHU%UXJ/RV$QJHOHV7LPHV
                                                                       
                                                                   \RI LYHGRQ
         6KHULII V'HSXW\0DULQR*RQ]DOH]WDONVZLWKFRPPXQLW\PHPEHUVGXULQJDEORFNPHHWLQJLQ&XGDK\

                                                            & L W
                                                       LQ           DUFK
         Domestic violence is traditionally  FLWHG anunder-reported                    crime. Some police officials and
                                                       
                                                   without legal status also may become targets for other
         advocates now say immigrants    1R
         crimes because of their reluctance to contact law enforcement.

         The Long Beach abuse victim, fearing she had no other recourse, sent her oldest children
         back to Mexico to live with relatives.



         "We're supposed to be that assurance that they don't have. That safety net," Maya said.
         "But it's getting harder for us to have a positive word for them and say: 'It's going to be
         OK. You can go into a courtroom. You can call the police.' "




KWWSVZZZODWLPHVFRPORFDOODQRZODPHOQXQGRFXPHQWHGFULPHUHSRUWLQJVWRU\KWPO>30@
)HDULQJGHSRUWDWLRQPDQ\GRPHVWLFYLROHQFHYLFWLPVDUHVWHHULQJFOHDURISROLFHDQGFRXUWV/RV$QJHOHV7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 149 of 380 Page ID #:3113




                                                                                         % D UU
                                                                             J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                                  LQ               FK
                                            FLWHG DU
                                            R 
                                           1




          /RV$QJHOHV7LPHV



         Los Angeles County sheriff's Deputy Marino Gonzalez said he addresses such
         apprehension frequently as he patrols the streets of East L.A. — even though his
         department doesn't question people about their immigration status.



KWWSVZZZODWLPHVFRPORFDOODQRZODPHOQXQGRFXPHQWHGFULPHUHSRUWLQJVWRU\KWPO>30@
)HDULQJGHSRUWDWLRQPDQ\GRPHVWLFYLROHQFHYLFWLPVDUHVWHHULQJFOHDURISROLFHDQGFRXUWV/RV$QJHOHV7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 150 of 380 Page ID #:3114
         "They're afraid of us. And the reason they're afraid of us is because they think we're going
         to deport them. They don't know that we don't deport them; we don't ask for their
         immigration status," he said. "They just gotta go based on what they see on social media
         and what they hear from other people."

         On a warm afternoon, Gonzalez pulled his cruiser to a stop near a row of apartments in
         Cudahy, ahead of a community meeting in a predominantly Spanish-speaking
         neighborhood. There was a lone woman waiting for Gonzalez and a few other deputies,
         offering lemonade to passersby.




         The mood in the city was tense. The night before, a pro-Trump demonstrator protesting
         the city's sanctuary status had been arrested on suspicion of brandishing a gun. Gonzalez
         and city officials went door-to-door, flashing smiles and speaking Spanish to residents,
         urging them to attend the meeting.

                                                                              % D UU
         Gonzalez spoke calmly to the assembly of several dozen     H O  VY sipping
                                                                        Hpeople      from Styrofoam
                                                                Q J             
         cups.
                                                    R I  / RV$ Q-XO\
                                                                  R
                                        L Q  &LW\ UFKLYHG
         "We're not here to ask F
                                     G
                                  LWHwhere       Dfrom," he said in Spanish, drawing thankful
                                you
                                             
                                               you're
                                    
         nods.                1R
         Gonzalez, who came to the U.S. from Mexico as a child, said he knows why people are
         scared, but hopes face-to-face conversations will persuade more victims to come forward.

                                                                          $'9(57,6(0(17




KWWSVZZZODWLPHVFRPORFDOODQRZODPHOQXQGRFXPHQWHGFULPHUHSRUWLQJVWRU\KWPO>30@
)HDULQJGHSRUWDWLRQPDQ\GRPHVWLFYLROHQFHYLFWLPVDUHVWHHULQJFOHDURISROLFHDQGFRXUWV/RV$QJHOHV7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 151 of 380 Page ID #:3115
         "The community here, they don't know, and they won't know, unless we reach out," he
         said.



            :H¶UHQRWKHUHWRDVN\RXZKHUH\RX¶UHIURP
                                                           ²/26$1*(/(6&2817<6+(5,)) 6'(3$570(17'(387<0$5,12*21=$/( =



            6KDUHTXRWH OLQN




                                                                                         % D UU
                                                                             J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                                  LQ               FK
                                            FLWHG DU
                                            R 
                                           1




KWWSVZZZODWLPHVFRPORFDOODQRZODPHOQXQGRFXPHQWHGFULPHUHSRUWLQJVWRU\KWPO>30@
)HDULQJGHSRUWDWLRQPDQ\GRPHVWLFYLROHQFHYLFWLPVDUHVWHHULQJFOHDURISROLFHDQGFRXUWV/RV$QJHOHV7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 152 of 380 Page ID #:3116




         6KHULII VGHSXW\0DULQR*RQ]DOH]OHIWWDONVZLWKGHSXWLHVZKLOHLQYHVWLJDWLQJDGLVWXUEDQFHLQ0D\ZRRG %ULDQYDQGHU%UXJ/RV$QJHOHV
         7LPHV



         ICE officials also said they do not target crime victims for deportation and, in fact, often
         extend visas to those who report violent crime and sexual abuse.

         Officials in the agency's Los Angeles office declined to be interviewed. ICE issued a
         statement dismissing links between immigration enforcement       % D
                                                                             andUUa decline in crime
                                                                    VY 
         reporting among immigrants as "speculative and Q      JHOH
                                                             irresponsible."
                                                              $         \ 
                                                       / R V       -X O
                                           & L W \RI LYHGRQ
                                        LQ from an overallK
                                  LWH  DUF
         The drop in reporting couldGresult                      decrease in domestic violence crimes,
                                F
                                     
         the agency said. But police statistics   reviewed by The Times suggest that statement is
                                R  
                              1 in domestic violence reports among Latinos in several cities is far
         inaccurate. The decline
         steeper than overall declines in reporting of those crimes.

         In Los Angeles and San Diego, reporting of domestic violence crimes remained
         unchanged among non-Latinos. The decline among Latinos in San Diego was more than
         double the overall citywide decrease, records show. In San Francisco, the reporting
         decline among Latinos was nearly triple the citywide decrease.

         The pattern extends outside California.

         In April, Houston police Chief Art Acevedo said the number of Latino victims reporting
         sexual assault had dropped 42% in his city. In Denver, at least nine women abandoned
         pursuit of restraining orders against their abusers after immigration enforcement agents
         were filmed making an arrest in a city courthouse earlier this year, according to City Atty.
         Kristi Bronson.



KWWSVZZZODWLPHVFRPORFDOODQRZODPHOQXQGRFXPHQWHGFULPHUHSRUWLQJVWRU\KWPO>30@
)HDULQJGHSRUWDWLRQPDQ\GRPHVWLFYLROHQFHYLFWLPVDUHVWHHULQJFOHDURISROLFHDQGFRXUWV/RV$QJHOHV7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 153 of 380 Page ID #:3117
         Claude Arnold, who oversaw ICE operations in Southern California from 2010 to 2015,
         said misconceptions about the agency may be driving the downswing. Crime victims are
         far more likely to receive a visa application than a removal order by reporting an attack,
         he said.

         "ICE still has a policy that we don't pursue removal proceedings against victims or
         witnesses of crime, and I haven't seen any documented instances where that actually
         happened," he said. "To a great degree, we facilitate those people having legal status in
         the U.S."




                                                                                         % D UU
                                                                             J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                                  LQ               FK
                                            FLWHG DU
                                            R 
                                           1




         ,&(DJHQWVPDNHDUUHVWVDWFRXUWKRXVHVVSDUNLQJEDFNODVKIURPDWWRUQH\VDQGVWDWHVXSUHPHFRXUW


         0$5 _     $0




         Nationwide, the number of arrests made by ICE agents for violations of immigration law


KWWSVZZZODWLPHVFRPORFDOODQRZODPHOQXQGRFXPHQWHGFULPHUHSRUWLQJVWRU\KWPO>30@
)HDULQJGHSRUWDWLRQPDQ\GRPHVWLFYLROHQFHYLFWLPVDUHVWHHULQJFOHDURISROLFHDQGFRXUWV/RV$QJHOHV7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 154 of 380 Page ID #:3118
         surged by 37% in the first half of 2017. In Southern California, those arrests increased by
         4.5%.

         Arnold said some immigrants' rights activists have helped facilitate a climate of fear by
         spreading inaccurate information about ICE sweeps that either didn't happen, or were in
         line with the Obama administration's policies.

         But professionals who deal with domestic violence victims say the perception of hardcore
         enforcement tactics under Trump has led to widespread panic.

         Adam Dodge, legal director at an Orange County domestic violence shelter called Laura's
         House, said that before February, nearly half of the center's client base were immigrants
         in the country illegally. That month, ICE agents in Texas entered a courthouse to arrest a
         woman without legal status who was seeking a restraining order against an abuser.

         "We went from half our clients being undocumented, to zero undocumented clients," he
         said.
                                                                                   % D UU
                                                                      J H O HVY byICE    
                                                                                          agents
         A video recording earlier this year of a father being
                                                              V  $ Q  arrested
                                                                               O\                moments after
                                                            R
                                                         I/ school          X
                                                                           - a similar effect on abuse
         dropping his daughter off at a Lincoln
                                               L W \  RHeights  H G RQhad
         victims in neighboring Boyle
                                    W H G  LQ& said
                                          Heights,    D UFKLY Melendez, director of wellness
                                                            Rebeca
                                F L          Center.
         programs for the East L.A.      
                                       Women's
                              1R
                                                                          $'9(57,6(0(17




         "They instilled the ultimate fear into our community," she said. "They know they can
         trust us, but they are not trusting very many people past us."




KWWSVZZZODWLPHVFRPORFDOODQRZODPHOQXQGRFXPHQWHGFULPHUHSRUWLQJVWRU\KWPO>30@
)HDULQJGHSRUWDWLRQPDQ\GRPHVWLFYLROHQFHYLFWLPVDUHVWHHULQJFOHDURISROLFHDQGFRXUWV/RV$QJHOHV7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 155 of 380 Page ID #:3119
         Even when victims come forward, defense attorneys sometimes use the specter of ICE as
         a weapon against them, to the frustration of prosecutors.

         In the Bay Area, a Daly City man was facing battery charges earlier this year after flashing
         a knife and striking the mother of his girlfriend, according to court records. The man's
         defense attorney raised the fact that the victim was in the country illegally during pretrial
         hearings, although a judge eventually ruled that evidence was irrelevant and inadmissible
         at trial, records show.

         The case ended in a hung jury. But when prosecutors sought a retrial, the victim said she
         would not cooperate, in part, because her immigration status was raised during the trial,
         said Max Szabo, a spokesman for the San Francisco district attorney's office.




                                                                                         % D UU
                                                                             J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                                  LQ               FK
                                            FLWHG DU
                                            R 
                                           1




KWWSVZZZODWLPHVFRPORFDOODQRZODPHOQXQGRFXPHQWHGFULPHUHSRUWLQJVWRU\KWPO>30@
)HDULQJGHSRUWDWLRQPDQ\GRPHVWLFYLROHQFHYLFWLPVDUHVWHHULQJFOHDURISROLFHDQGFRXUWV/RV$QJHOHV7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 156 of 380 Page ID #:3120




         /$3'RIILFHUVLQYHVWLJDWHDUHSRUWHGGLVWXUEDQFHLQD6\OPDUPRELOHKRPHSDUN 5REHUW*DXWKLHU/RV$QJHOHV7LPHV



         San Francisco Dist. Atty. George Gascon said the case was one of several where his
         prosecutors felt defense attorneys sought to leverage heightened fears of deportation
         against victims. He believes that tactic, combined with ICE's     % D UU priorities and
                                                                           expanded
                                                               J H O HVY reporting
                                                                               among immigrants
         presence in courthouses, is driving down domestic   Q violence    
                                                 R I  / RV$ Q-XO\
                                             W\
         in the city's sprawling Latino and Asian
                                            &L              GR
                                                    communities.
                                                      LYH
                                    G  L Q        UFK
                               FLWH
                                            D
                             1 R  as a "replay" of the fear he saw in the immigrant
         Gascon described the situation
         community while he was the police chief in Mesa, Ariz., during notorious Maricopa
         County Sheriff Joe Arpaio's crusade against people without legal status, which led to
         accusations of racial profiling.

         Stephanie Penrod, managing attorney for the Family Violence Law Center in Oakland,
         also said the number of immigrants without legal status willing to seek aid from law
         enforcement has dwindled.

         Abusers frequently will threaten to call immigration enforcement agents on their victims,
         a threat Penrod believes has more teeth now given ICE's increased presence in
         courthouses.

         "The biggest difference for us now is those threats are legitimate," she said. "Previously
         we used to advise them we couldn't prevent an abuser from calling ICE, but that it was
         unlikely ICE would do anything."



KWWSVZZZODWLPHVFRPORFDOODQRZODPHOQXQGRFXPHQWHGFULPHUHSRUWLQJVWRU\KWPO>30@
)HDULQJGHSRUWDWLRQPDQ\GRPHVWLFYLROHQFHYLFWLPVDUHVWHHULQJFOHDURISROLFHDQGFRXUWV/RV$QJHOHV7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 157 of 380 Page ID #:3121
         If the problem persists, Gascon fears the consequences could be deadly.

         "The level of violence increases," he said. "It could, in some cases, lead to severe injury or
         homicide."

         Times staff writer Kate Mather contributed to this report.

         james.queally@latimes.com

         Follow @JamesQueallyLAT for crime and police news in California.

         ALSO

         Hard-line White House immigration proposals could derail deal to protect 'Dreamers'

         California becomes 'sanctuary state' in rebuke of Trump immigration policy

         San Diego police to continue using gunshot detection system,% DUU some criticism
                                                                      despite
                                                                                H O H VY 
                                                                       R V  $QJ -XO\
                                                           L W \  RI/ HGRQ
                                              L W H G LQ& DUFKLY
                                            F            
                                                     
                                           1R
         (VVHQWLDO&DOLIRUQLD1HZVOHWWHU
         0RQGD\6DWXUGD\


         A roundup of the stories shaping California.



          (17(5 <285 (0$,/ $''5(66




         -DPHV4XHDOO\



         James Queally writes about crime and policing in Southern California for the Los Angeles Times. A part of the team of reporters that
         won a Pulitzer Prize for coverage of the 2015 terror attack at the Inland Regional Center in San Bernardino, Queally has written
         extensively about violence, police pursuits, street racing and hate crimes since coming to The Times. A Brooklyn native, he moved
         West in 2014 after spending five years covering crime and police news for the Star-Ledger in New Jersey. In that time he profiled
         Frank Lucas, the drug kingpin who inspired the film “American Gangster,” and wrote a series of stories that revealed how the state’s
         largest police departments failed to solve thousands of nonfatal shootings, which led to policy changes. Not content with real-life
         crimes, he also makes up fictional ones: Queally's debut crime novel, “Line Of Sight,” will be published by Polis Books in 2020.


KWWSVZZZODWLPHVFRPORFDOODQRZODPHOQXQGRFXPHQWHGFULPHUHSRUWLQJVWRU\KWPO>30@
)HDULQJGHSRUWDWLRQPDQ\GRPHVWLFYLROHQFHYLFWLPVDUHVWHHULQJFOHDURISROLFHDQGFRXUWV/RV$QJHOHV7LPHV
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 158 of 380 Page ID #:3122

                                                                          $'9(57,6(0(17




      6LJQXSIRURXUQHZVOHWWHUV
      6XEVFULEHIRUXQOLPLWHGDFFHVV
         $ERXW&RQWDFW

         $UFKLYHV

         &ODVVLILHGV

         7HUPV

         6LWHPDS

         $GYHUWLVLQJ

            &RUUHFWLRQV

            3ULYDF\SROLF\

            /$7LPHVFDUHHUV
                                                                                            % D UU
            )LQGDMRE
                                                                               J H  O HVY 
            6KRS
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                                  LQ               FK
                                            FLWHG DU
                                            R  &RS\ULJKW/RV$QJHOHV7LPHV
                                           1




KWWSVZZZODWLPHVFRPORFDOODQRZODPHOQXQGRFXPHQWHGFULPHUHSRUWLQJVWRU\KWPO>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 159 of 380 Page ID #:3123

      7KLVLVWKHKWPOYHUVLRQRIWKHILOHKWWSOLEUDU\QLZDSRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI
      *RRJOHDXWRPDWLFDOO\JHQHUDWHVKWPOYHUVLRQVRIGRFXPHQWVDVZHFUDZOWKHZHE
      7LS7RTXLFNO\ILQG\RXUVHDUFKWHUPRQWKLVSDJHSUHVV&WUO)RUΣ) 0DF DQGXVHWKHILQGEDU


                                                                                                                                                   3DJH




                                                                                     %   UU
                        3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPV
                                                                                         D
                                                                        J H  O HVY 
                          LQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUFHPHQW,QLWLDO5HSRUWIURPD1DWLRQDO
                                                                    $Q
                                                                    6XUYH\
                                                                     RV
                                                                           

                                                                              - XO\ 
                                                             R I  /      RQ 
                                                 L Q  &LW\ UFKL0D\
                                                                      YHG
                                          FLWHG D
                                             
                             %\5DIDHOD5RGULJXHV,PPLJUDQW:RPHQ/DZDQG3ROLF\)HOORZ1DWLRQDO,PPLJUDQW
                                          R 
                                       1
                                 :RPHQ¶V$GYRFDF\3URMHFW$PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ
                           $OLQD+XVDLQ,PPLJUDQW:RPHQ/DZDQG3ROLF\)HOORZ1DWLRQDO,PPLJUDQW:RPHQ¶V
                                     $GYRFDF\3URMHFW$PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ
                         $PDQGD&RXWXUH&DUURQ3K'&DQGLGDWH'HSDUWPHQWRI6RFLRORJ\8QLYHUVLW\RI7RURQWR
                          /HVO\H(2UORII$GMXQFW3URIHVVRUDQG'LUHFWRU1DWLRQDO,PPLJUDQW:RPHQ¶V$GYRFDF\
                                         3URMHFW$PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZDQG
                        1DZDO+$PPDU'HDQ&ROOHJHRI+XPDQLWLHVDQG6RFLDO6FLHQFHVDQG3URIHVVRURI/DZDQG
                                                      -XVWLFHDW5RZDQ8QLYHUVLW\1HZ-HUVH\

                            Introduction

                               7KLVUHSRUWH[SORUHVWKHLPSDFWRIWKDWSXEOLFGLVFXVVLRQVDERXWLPPLJUDWLRQWKHULVHLQ
                      DQWLLPPLJUDQWVHQWLPHQWLQWKHSXEOLFGLVFRXUVHDQGWKHLQFUHDVHGIHGHUDOLPPLJUDWLRQ
                      HQIRUFHPHQWDUHKDYLQJRQLPPLJUDQWFULPHYLFWLPVDQGWKHLUZLOOLQJQHVVWRVHHNKHOSIURP
                      FRXUWVSROLFHSURVHFXWRUVYLFWLPDGYRFDWHVDQGDWWRUQH\V,QSDUWLFXODUZHDUHLQWHUHVWHGLQ
                      XQGHUVWDQGLQJWKHH[SHULHQFHVRILPPLJUDQWDQGOLPLWHG(QJOLVKSURILFLHQW /(3 FULPHYLFWLPV
                      LQDFFHVVLQJWKHMXVWLFHV\VWHP

                               7RXQGHUVWDQGKRZLQFUHDVHGLPPLJUDWLRQHQIRUFHPHQWLVDIIHFWLQJLPPLJUDQWFULPH
                      YLFWLPVZHFRQGXFWHGRQOLQHVXUYH\VZLWKIRXUGLIIHUHQWJURXSVRISURIHVVLRQDOV±MXGJHV


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 160 of 380 Page ID #:3124
                  SROLFHSURVHFXWRUVDQGYLFWLPDGYRFDWHVDWWRUQH\V7KHJRDOZDVWROHDUQDERXWMXGJHV¶ODZ
                  HQIRUFHPHQWRIILFLDOV¶SURVHFXWRUV¶DQGYLFWLPDGYRFDWHV¶DQGDWWRUQH\V¶REVHUYDWLRQVRI
                  GLIIHUHQFHVLQWKHLUZRUNZLWKLPPLJUDQWDQG/(3YLFWLPVDQGDERXWLPPLJUDQWYLFWLPV¶
                  ZLOOLQJQHVVRUUHWLFHQFHWRDFFHVVKHOS7KHVXUYH\RIYLFWLPDGYRFDWHVDQGYLFWLPV¶DWWRUQH\V
                  FRQWDLQHGWZRGLIIHUHQWW\SHVRITXHVWLRQV0DQ\TXHVWLRQVDVNHGWKHDGYRFDWHDWWRUQH\
                  SDUWLFLSDQWVWRUHSO\ZLWKWKHQXPEHURIWKHLULPPLJUDQWYLFWLPFOLHQWVZKRKDGPDGHDSDUWLFXODU
                  FKRLFHRUKDGWKHH[SHULHQFHGHVFULEHGLQWKHTXHVWLRQ2WKHUTXHVWLRQVDVNHGDGYRFDWHVDQG
                  DWWRUQH\VWRUHSRUWPRUHJHQHUDOO\DERXWWKHLULPPLJUDQWYLFWLPFOLHQWV¶H[SHULHQFHV,QVRPH
                  LQVWDQFHVZHDLPHGWRXQGHUVWDQGEHWWHUWKHFRPPRQWKHPHVHPHUJLQJIURPWKHVHMXVWLFHV\VWHP
                  SURIHVVLRQDOV¶H[SHULHQFHVZLWKLPPLJUDQWDQG/(3YLFWLPV7KHUHVXOWVRIWKLVVXUYH\SURYLGHD
                  FRPSOH[SLFWXUHGHYHORSHGIURPPXOWLSOHSHUVSHFWLYHVGHVFULELQJ

                                 :KHWKHUIHDUVDERXWLPPLJUDWLRQHQIRUFHPHQWDQGLPPLJUDWLRQVWDWXVFRQFHUQVDUH


                             7KHDXWKRUVZLVKWRWKDQNWKHPDQ\LQWHUQVDQG'HDQV¶)HOORZVDW$PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZIRU

                      WKHLUFROODERUDWLRQDQGKDUGZRUNLQFOXGLQJ7ROXORSH$GHWD\R0RQLFD%DWHV5DFKHO1\DNRWH\*UDFH/RJDQ0DH0F&DXOH\
                      =RH0RUJDQ*HQHVLV0DUWHDQG1LFROH'L2ULR7KHDXWKRUVDOVRZLVKWRWKDQNWKH-XGJHV/DZ(QIRUFHPHQWRIILFLDOVDQG
                      $GYRFDWHVZKRSURYLGHGWKHLUDVVLVWDQFHDQGLQVLJKWV
                                                1DWLRQDO,PPLJUDQW:RPHQ¶V$GYRFDF\3URMHFW 1,:$3SURQRXQFHGnew-app
                                                                   $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ
                                                                  1HEUDVND$YHQXH1:ā:DVKLQJWRQ'&
                                                         R āQLZDS#ZFODPHULFDQHGXāZFODPHULFDQHGXQLZDS

                                                                                              % D UU
                                                                                J H O HVY 
  3DJH
                                                                       / R V $Q -XO\
                                                                     
                                                                 \RI LYHGRQ
                                                          & L W
                                                    LQ                FK
                                             FLWHG DU
                                             R  
                                            1
                                            o $ULVLQJLQFRXUWURRPVLQFULPLQDODQGIDPLO\ODZFDVHV
                                             o $IIHFWLQJWKHZLOOLQJQHVVRILPPLJUDQWDQG/(3FULPHYLFWLPVWRFRRSHUDWH
                                                ZLWKSROLFHDQGSURVHFXWRUVRQFULPLQDOLQYHVWLJDWLRQVDQGSURVHFXWLRQV
                                             o ,QIOXHQFLQJWKHDELOLW\RIODZHQIRUFHPHQWWRKROGRIIHQGHUVDFFRXQWDEOH
                                             o ,PSDFWLQJFRPPXQLW\SROLFLQJDQGUHODWLRQVKLSVEHWZHHQODZHQIRUFHPHQW
                                                DJHQFLHVDQGLPPLJUDQWFULPHYLFWLPV¶DGYRFDWHVDQGDWWRUQH\V
                                             o 'HWHUULQJLPPLJUDQWFULPHYLFWLPV¶DQGWKHLUFKLOGUHQ¶VDFFHVVWRWKHMXVWLFH
                                                V\VWHPIRUKHOS
                                             o &RQWULEXWLQJWRLPPLJUDQWFULPHYLFWLPV¶IHDUVWKDWJRLQJWRFRXUWDQG
                                                DWWHQGLQJSURFHHGLQJVDWFRXUWKRXVHVDUHQRWVDIHDQG
                                             o 'HFUHDVLQJYLFWLPV¶ZLOOLQJQHVVWRSXUVXHFULPHYLFWLPUHODWHGSURWHFWLRQ
                                                LQFOXGLQJWKRVHDYDLODEOHXQGHULPPLJUDWLRQIDPLO\DQGSXEOLFEHQHILWVODZ

                               7KHVXUYH\LQVWUXPHQWVTXHVWLRQVUHTXLUHGSDUWLFLSDQWVWRSURYLGHHYLGHQFHEDVHG
                      LQIRUPDWLRQUHJDUGLQJWKHLUH[SHULHQFHZRUNLQJZLWKLPPLJUDQWDQG/(3YLFWLPVRIFULPH LH
                      QXPEHUVDQGSHUFHQWDJHV ZKLOHDOVRRIIHULQJUHVSRQGHQWVWKHRSSRUWXQLW\WRSURYLGHQDUUDWLYH
                      FRPPHQWDU\RQWKHLUZRUN7KHVXUYH\VZHUHGHYHORSHGWRLQFOXGHTXHVWLRQVWKDWDUHVSHFLILFDOO\
                      UHOHYDQWWRHDFKSURIHVVLRQDOJURXS¶VVSKHUHRIZRUNDQGLQWHUDFWLRQZLWKLPPLJUDQWDQG/LPLWHG
                      (QJOLVK3URILFLHQW /(3 SRSXODWLRQV7KHVXUYH\VFRQWDLQHGTXHVWLRQVWKDWDOORZHGXVWR
                      DQDO\]HWKHGDWDZHFROOHFWERWKTXDQWLWDWLYHO\DQGTXDOLWDWLYHO\DVZHOODVWRWUDFNYDULRXV
                      FKDQJHVLQHDFKJURXS¶VLQWHUDFWLRQZLWKLPPLJUDQWDQG/(3SRSXODWLRQVLQDQG

KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 161 of 380 Page ID #:3125
                  3URVHFXWRUVZHUHDVNHGWRFRPSDUHWKHSDVW\HDUWKHSDVWWKUHH\HDUVDQGWKHSDVWILYH\HDUVZLWK
                  SUHYLRXV\HDUV

                               1,:$3GLVWULEXWHGWKHVXUYH\WRLWVOLVWRIDWWRUQH\VDGYRFDWHVMXGJHVODZ
                      HQIRUFHPHQWRIILFLDOVDQGRUJDQL]DWLRQVWKDWZRUNHGZLWKRUVRXJKWWUDLQLQJRUDVVLVWDQFHLQFDVH
                      RILPPLJUDQWYLFWLPVZRPHQDQGFKLOGUHQ,QDGGLWLRQVHYHUDOSURIHVVLRQDORUJDQL]DWLRQV
                      DVVLVWHG1,:$3E\VHQGLQJWKHVXUYH\WRWKHLUHPDLOOLVWVLQFOXGLQJWKH3ROLFH([HFXWLYH
                      5HVHDUFK)RUXPWKH1DWLRQDO&RXQFLORI-XYHQLOHDQG)DPLO\&RXUW-XGJHVWKH$VVRFLDWLRQRI
                      3URVHFXWLQJ$WWRUQH\VDQGDQXPEHURIQDWLRQDODQGVWDWHZLGHRUJDQL]DWLRQVZRUNLQJRQ
                      GRPHVWLFYLROHQFHVH[XDODVVDXOWRULPPLJUDQW¶VLVVXHV

                               $WRWDORILQGLYLGXDOVIURPDZLGHYDULHW\RISURIHVVLRQVDQGQXPHURXVMXULVGLFWLRQV
                      SDUWLFLSDWHGLQWKHVXUYH\GXULQJ2FWREHUDQG1RYHPEHURI2QHKXQGUHGDQGHLJKW 
                      -XGJHVDQGFRXUWVWDIIIURPWZHQW\ILYH  VWDWHVUHWXUQHGWKHLUNational Survey of Judges
                      7ZRKXQGUHGDQGWKLUW\WZR  ODZHQIRUFHPHQWRIILFLDOVIURPWZHQW\IRXU  VWDWHV
                      UHWXUQHGWKHLUNational Law Enforcement Survey$WRWDORIILIW\  SURVHFXWRUVIURPQLQHWHHQ
                        VWDWHVUHWXUQHGWKHLUNational Prosecutors Survey7KUHHKXQGUHGDQGHLJKW\QLQHYLFWLP
                      DGYRFDWHVDQGDWWRUQH\VIURPDOOVWDWHVDQGWKH'LVWULFWRI&ROXPELDFRPSOHWHGThe National
                      Victim Advocates and Attorneys Survey.

                               $OOIRXUSURIHVVLRQDOJURXSVUHSRUWHGGHWDLOVDERXWWKHYDULHW\RIZD\VWKHLUZRUNZLWK

                                                                                            %   UU
                      LPPLJUDQWFULPHYLFWLPVDQG/(3KDVEHFRPHPRUHGLIILFXOWLQWKHSDVWWZR\HDUV-XGJHV
                                                                                                D
                                                                                    HVY 
                      UHSRUWHGRQKRZLPPLJUDWLRQVWDWXVLVEHLQJXVHGPRUHIUHTXHQWO\E\OLWLJDQWVRIIHQVLYHO\DJDLQVW
                                                                             J  H O
                                                                    / R V $Q -XO\
                      LPPLJUDQWYLFWLPVLQDUDQJHRIIDPLO\DQGFULPLQDOFRXUWFDVHV3URVHFXWRUVVLPLODUO\UHSRUWHG
                                                                  
                                                              \RI LYHGRQ
                      WKDWGHIHQVHDWWRUQH\VDUHUDLVLQJLPPLJUDWLRQVWDWXVRIFULPHYLFWLPVLQFULPLQDOFDVHVDQGWKDW
                                                   Q   & L W         K
                      LPPLJUDQWYLFWLPV¶ZLOOLQJQHVVWRFRRSHUDWHLQFULPLQDOSURVHFXWLRQVLVGHFOLQLQJ/DZ
                                                  L     F
                                            FLWHG DU
                                            R 
                                           1
                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                     



  3DJH




                      HQIRUFHPHQWSHUVRQQHOREVHUYHGDGHFOLQHLQLPPLJUDQWYLFWLPV¶ZLOOLQJQHVVWRFRRSHUDWHLQ
                      FULPLQDOSURVHFXWLRQVDVZHOODQLQFUHDVHLQGLIILFXOW\RILQYHVWLJDWLQJFULPLQDOFDVHVLQYROYLQJ
                      LPPLJUDQWFULPHYLFWLPVEHFDXVHRILPPLJUDQWDQG/(3YLFWLPV¶UHOXFWDQFHWRFRRSHUDWH
                      6LPLODUO\YLFWLPDGYRFDWHVDQGDWWRUQH\VVDZGHFOLQHVLQWKHQXPEHURILPPLJUDQWYLFWLPV
                      ZLOOLQJWRILOHIRUFLYLOSURWHFWLRQRUGHUVDQGIRU9$:$DQG8YLVDLPPLJUDWLRQUHOLHIDQGWKH
                      QXPEHURILPPLJUDQWGRPHVWLFYLROHQFHYLFWLPVZLOOLQJWRFDOOWKHSROLFHIRUKHOS

                               7KLVUHSRUWLVGLYLGHGLQWRILYHSDUWVSDUWRQHFRQFHQWUDWHVRQUHVXOWVIURPWKHNational
                      Survey of JudgesSDUWWZRIRFXVHVRQWKHILQGLQJVRIWKHNational Law Enforcement SurveySDUW
                      WKUHHSURYLGHVWKHUHVXOWVDQGDQDO\VLVRIWKHNational Prosecutors SurveyDQGSDUWIRXU
                      H[DPLQHVWKHUHVXOWVRIWKHNational Victim Advocates and Attorneys Survey. 3DUWILYHRIIHUV
                      EURDGSROLF\UHFRPPHQGDWLRQVDQGFRQFOXVLRQVEDVHGRQWKHGDWDIURPDOOIRXUVXUYH\V


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 162 of 380 Page ID #:3126



                                                                               7$%/(2)&217(176

                                  Report Section                                                                                       Page

                               3DUW2QH 1DWLRQDO6XUYH\RI-XGJHV««««««««««««
                               3DUW7ZR 1DWLRQDO6XUYH\RI/DZ(QIRUFHPHQW2IILFLDOV«««««
                               3DUW7KUHH 1DWLRQDO6XUYH\RI3URVHFXWRUV«««««««««««
                               3DUW)RXU 1DWLRQDO6XUYH\RI9LFWLP$GYRFDWHVDQG$WWRUQH\V«««
                               3DUW)LYH 3ROLF\5HFRPPHQGDWLRQVDQG&RQFOXVLRQV««««««




                                                                                         % D UU
                                                                             J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                                  LQ               FK
                                            FLWHG DU
                                            R 
                                           1




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                     



  3DJH




                      3DUW2QH1DWLRQDO6XUYH\RI-XGJHV

                      Findings from 2017 National Survey of Judges (Judicial Survey)



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 163 of 380 Page ID #:3127
                           7KH1DWLRQDO,PPLJUDQW:RPHQ¶V$GYRFDF\3URMHFW 1,:$3 $PHULFDQ8QLYHUVLW\
                  :DVKLQJWRQ&ROOHJHRI/DZFRQGXFWHGDVXUYH\RI-XGJHVDQGFRXUWVWDIIDQGFRXUW
                  DGPLQLVWUDWRUVIURPVWDWHVGXULQJ1RYHPEHUDQG'HFHPEHU7KHDLPRIWKHVXUYH\ZDV
                  WROHDUQIURPMXGLFLDOREVHUYDWLRQVUHJDUGLQJFDVHVWKDWFRPHEHIRUHFRXUWVLQYROYLQJLPPLJUDQW
                  DQG/(3YLFWLPV7KHVXUYH\TXHVWLRQVSDUWLFXODUO\H[DPLQHGWKHLQWHUVHFWLRQRILPPLJUDWLRQ
                  VWDWXVDQGLPPLJUDWLRQFRQFHUQVZLWKVWDWHIDPLO\DQGFULPLQDOFRXUWSURFHHGLQJV,WDOVR
                  H[SORUHGZKHWKHUMXGJHVDQGFRXUWDGPLQLVWUDWRUVDUHREVHUYLQJFKDQJHVLQWKHLPPLJUDQW
                  YLFWLPV¶ZLOOLQJQHVVWRSDUWLFLSDWHLQYDULRXVW\SHVRIFRXUWSURFHHGLQJVLQUHODWLYHWR

                              -XGJHVSDUWLFLSDWLQJLQWKHVXUYH\ZHUHIURPGLIIHUHQWVWDWHV)LJXUHSURYLGHVDQ
                      RYHUYLHZRIWKHUHJLRQDO GLVWULEXWLRQDPRQJSDUWLFLSDWLQJMXGJHV -XGLFLDOVXUYH\SDUWLFLSDQWV
                      SUHVLGHGRYHUDZLGHUDQJHRIGLIIHUHQWW\SHVRIVWDWHFRXUWSURFHHGLQJV 6HHILJXUH 

                                                         )LJXUH5HJLRQDO'LVWULEXWLRQ$PRQJ&RXUWV
                                                                              Q 


                                                                                  
                                                                                                                  




                                                                                                        % D  UU
                                                                                          J  H  O HVY 
                                                                      
                                                                            / R V $Q -XO\
                                                                          
                                                                     \RI LYHGRQ
                                                              & L W
                                                         LQ                FK 
                                              FLWHG DU
                                                                                                


                                                      
                                             :HVW Q
                                                            6RXWK Q 
                                             1 R                              0LG$WODQWLF Q       0LGZHVW Q                        3DFLILF Q 




                             7KHVWDWHVZHUHJURXSHGLQWRWKHIROORZLQJUHJLRQV0LGGOH$WODQWLF   1<3$1-'&'(0' 1HZ(QJODQG 1+
                      0(975,0$&7 0LGZHVW 1'016'1(,$02.6:,0,,/,12+ 6RXWK 2.7;$5/$.<7106
                      $/)/*$6&1&9$:9 :HVW 07,':<1987&2$=10 3DFLILF :$25&$$.+, 
                            6WDWHVSDUWLFLSDQWVLQWKH6XUYH\0LGZHVW ,1,$.60,011(2+:, 0LG$WODQWLF '(3$ 3DFLILF :$25

                      &$$. 6RXWK $5)//$1&717; :HVW $=&2191087




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                    




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 164 of 380 Page ID #:3128
  3DJH




                                                  )LJXUH7\SHVRI&RXUW3URFHHGLQJV-XGJH6XUYH\
                                                                    3DUWLFLSDQWV+HDU
                                    
                                                                                                                                 
                                     
                                                                                                                    
                                                                                                  
                                                                                 
                                                                    
                                     
                                                      
                                     

                                       

                                                        +RXVLQJ Q                        'HOLQTXHQF\ Q 

                                                        *XDUGLDQVKLS Q                   'HSHQGHQF\ Q 

                                                        'LYRUFH Q                        &KLOGVXSSRUW Q 

                                                        &XVWRG\ Q                        7UDIILF Q 


                                                                                                      UU
                                                        &ULPLQDO Q                       3URWHFWLRQ2UGHUV Q 

                                                                                                % D
                                                                                   J H O HVY 
                                                                         R  V $Q -XO\
                                0RVWMXGJHV Q  UHSRUWHGWKDWWKH\KDYHDODUJHQXPEHURI/(3UHVLGHQWVOLYLQJ
                                                                       /
                                                                     
                                                                  I RIMXGJHVUHSRUWHGZRUNLQJLQMXULVGLFWLRQVWKDWGLG
                      LQWKHLUMXULVGLFWLRQV$QRWKHU
                                                       & L W \Q R         LY HGRQ
                                           F L W HGLQ DUFK
                      QRWKDYHDODUJH/(3SRSXODWLRQOLYLQJLQWKHFRXUW¶VMXULVGLFWLRQDQG       Q  RISDUWLFLSDQWV
                                                      
                                                 
                      VDLGWKH\GLGQRWNQRZ7KRVHSDUWLFLSDWLQJLQWKHMXGLFLDOVXUYH\URXWLQHO\ZRUNHGZLWK/(3
                                         1 R   
                      YLFWLPVZKRVSRNHGLIIHUHQWODQJXDJHV7KHODQJXDJHVPRVWFRPPRQO\HQFRXQWHUHGDIWHU
                      6SDQLVKLQFOXGHG9LHWQDPHVH5XVVLDQ&KLQHVH$UDELFDQG.RUHDQ )LJXUH 5HVSRQGHQWV
                       Q  LQGLFDWHGWKDWWKHLUFRXUWVDOVRHQFRXQWHUYLFWLPVZKRVSHDNRWKHUODQJXDJHV
                      LQFOXGLQJ$PHULFDQ6LJQ/DQJXDJH$PKDULF&DPERGLDQ&HUXQGL&KLQHVH 0DQGDULQDQG
                      &DQWRQHVH )DUVL+LQGL+PRQJ.DQMDEDO/DRWLDQ0DP1HSDOL3ROLVK3RUWXJXHVH3XQMDEL
                      5XVVLDQ5RPDQLDQ6RPDOLDQG6ZDKLOL




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 165 of 380 Page ID #:3129




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                     



  3DJH




                                               )LJXUH3URSRUWLRQRI&RXUWV(QFRXQWHULQJ/(3
                                                             9LFWLPV%\/DQJXDJH
                                                                      Q 
                                           6SDQLVK                                                                         

                                      9LHWQDPHVH                               

                                           5XVVLDQ
                                                                                                     UU
                                                                       

                                                                                               % D
                                                                                         HVY 
                                           &KLQHVH                   

                                                                                   J H O
                                              $UDELF            
                                                                         / R V $Q -XO\
                                                                RI 
                                             .RUHDQ
                                                              & L W \       LY HGRQ
                                                          LQ               K
                                            7DJDORJ
                                                F  LWHG DUF
                                    +DLWLDQ&UHROH
                                                R   
                                             1                                                                    




                              6XUYH\SDUWLFLSDQWVZRUNHGLQFRXUWVWKDWVHUYHGFRPPXQLWLHVDQGMXULVGLFWLRQVZLWK
                      GLYHUVHSRSXODWLRQVL]HV 6HH)LJXUH 0RUHRIWKHMXGLFLDOVXUYH\SDUWLFLSDQWV Q 
                      VHUYHGUXUDODQGVPDOOHUMXULVGLFWLRQV XQGHU WKDQVHUYHGODUJHUFLWLHVDQGPHWURSROLWDQ
                      FRPPXQLWLHV Q   6HH)LJXUH 


                                                         )LJXUH3RSXODWLRQ'HQVLW\2I&RXUW V
                                                                        -XULVGLFWLRQ
                                                                                     Q 
                                                                                      


                                              

                                                                                                               RUPRUH

                                                                                                               WR
                                                                                                




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 166 of 380 Page ID #:3130
                                                                                                               WR

                                                                                                               /HVVWKDQWR




                                                   




                              7KHVXUYH\UHVSRQGHQWVUHYHDOHGWKHH[WHQWWRZKLFKFRXUWVRXWVLGHRIODUJHXUEDQFHQWHUV
                      ZHUHHQFRXQWHULQJLPPLJUDQWFULPHYLFWLPVDQGFKLOGUHQLQFRXUWFDVHV7KHVXUYH\ILQGLQJV
                      VHHILJXUH FRQILUPZKDWFHQVXVGDWDDQGDVWXG\FRPPLVVLRQHGE\WKH&KLFDJR&RXQFLORQ




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                    



  3DJH




                                                                                            % D UU
                                                                                    O HVY 
                      *OREDO$IIDLUV VKRZWKDWWKHUHKDVEHHQDVKLIWLQLPPLJUDQWVHWWOHPHQWWUHQGVLQWKH8QLWHG
                                                                               J  H
                                                                    / R V $Q -XO\
                      6WDWHVIURPODUJHFLWLHVDQGWRORFDWLRQVRXWVLGHRIWUDGLWLRQDOLPPLJUDQWJDWHZD\FLWLHV$
                                                                  
                                                              \RI LYHGRQ
                      VXEVWDQWLDOQXPEHURIWKRVHSDUWLFLSDWLQJLQWKHVXUYH\UHSRUWHGLPPLJUDQWDQG/(3SRSXODWLRQV
                                                       & L W
                                                 LQ                FK
                                         FLWHG DU
                      EHLQJVHUYHGE\FRXUWVLQUXUDOFRPPXQLWLHVDFURVVWKHFRXQWU\


                                         R  
                                          )LJXUH3RSXODWLRQ'HQVLW\YV3HUFHQWDJHRI&RXUWV
                                       1
                                               5HSRUWLQJ/DUJH/(33RSXODWLRQVLQ7KHLU-XULVGLFWLRQ
                                                                                        Q 


                                                                                                                                       
                                                                                                               
                                
                                  
                                                                                 
                                                                      
                                  
                                                                                                       
                                                                                                                                  
                                   
                                             OHVVWKDQ                                                          
                                                                                  3RSXODWLRQGHQVLW\


                                                                                          12    <(6



                                 -XGJHV&RXUWV6LJQLQJ89LVD&HUWLILFDWLRQV79LVD&HUWLILFDWLRQVDQG6SHFLDO
                                 ,PPLJUDQW-XYHQLOH6WDWXV 6,-6

                          3DUWLFLSDQWVLQWKHMXGLFLDOVXUYH\ZHUHDVNHGWRLQGLFDWHZKHWKHUMXGJHVLQWKHLUFRXUWV
                      VLJQHG8YLVDFHUWLILFDWLRQVLQFDVHVRILPPLJUDQWFULPHYLFWLPV7YLVDFHUWLILFDWLRQVLQFDVHV


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 167 of 380 Page ID #:3131
                  LQYROYLQJLPPLJUDQWKXPDQWUDIILFNLQJYLFWLPDQGRULVVXHG6SHFLDO,PPLJUDQW-XYHQLOH6WDWXV
                   6,-6 ILQGLQJVLQFDVHVRILPPLJUDQWFKLOGUHQZKRKDGVXIIHUHGDEXVHDEDQGRQPHQWRUQHJOHFW
                   ³6LJQLQJ&RXUWV´ 7KHPDMRULW\ Q  VXUYH\HGLQGLFDWHGWKDWMXGJHVLQWKHLUFRXUWVGR
                  QRWVLJQ8RU7YLVDFHUWLILFDWLRQVDQGDOVRGRQRWVLJQ6,-6ILQGLQJV ³1RQ6LJQLQJ&RXUWV´ 
                   6HHILJXUH 

                                   )LJXUH&RXUWV6LJQLQJ8RU79LVD&HUWLILFDWLRQVRU6SHFLDO,PPLJUDQW
                                                               -XYHQLOH6WDWXV)LQGLQJV
                                                                         Q 
                                                       89LVD                     79LVD               6,-6)LQGLQJV
                                                       &HUWLILFDWLRQV         &HUWLILFDWLRQV
                                                                                                            
                                <HV6LJQLQJ                                                          
                                &RXUWV



                             7KHUHSRUWVKRZVWKDWLPPLJUDWLRQLVUHVSRQVLEOHIRUWKHSRSXODWLRQJURZWKLQILYHPHWURDUHDVLQFOXGLQJPHWURDUHDVRI

                      &KLFDJR5RFNIRUGDQG$NURQ$GGLWLRQDOO\WKHUHSRUWVKRZVJURZLQJLPPLJUDQWSRSXODWLRQVRXWVLGHWUDGLWLRQDOJDWHZD\FLWLHV
                      7KHLPPLJUDQWSRSXODWLRQLQFLWLHVOLNH&KDPSDLJQ8UEDQDKDGJURZQSHUFHQWLQWRSHUFHQWLQDQG
                      0LQQHDSROLV WRSHUFHQW See 5RE3DUDOImmigration a Demographic Lifeline in Midwestern Metros7KH&KLFDJR
                      &RXQFLORQ*OREDO$IIDLUV 0DUFK  KWWSVZZZWKHFKLFDJRFRXQFLORUJSXEOLFDWLRQLPPLJUDWLRQGHPRJUDSKLFOLIHOLQH
                      PLGZHVWHUQPHWURV


                                                                                           % D UU
                                                                               J H O HVY 
                                                                      / R V $Q -XO\
                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                         
                                                                    
                                                                \RI LYHGRQ
                                                         & L W
                                                    LQ               FK
                                             FLWHG DU
  3DJH
                                             R 
                                           1

                                1R±1RQ6LJQLQJ                                                                                             
                                &RXUWV
                                'RQRWNQRZ                                                                                                  
                                                                                                                                        


                         0RVW6LJQLQJ&RXUWVVLJQHGLQRQO\RQHW\SHRIFDVH7KHIROORZLQJFKDUDFWHUL]HV6LJQLQJ
                      &RXUWV ZKLFKFRPSULVHZKHUHQ RIWKHSDUWLFLSDQWVZRUN 
                             Q  RIWKHVHFRXUWVKDGMXGJHVZKRVLJQHGLQRQO\RQHFDVHW\SH HLWKHU8YLVDV
                                7YLVDVRU6,-6ILQGLQJV DQG
                             Q  RIWKHVHFRXUWVVLJQPRUHWKDQRQHRIWKHIRUPVRIFHUWLILFDWLRQRUILQGLQJV
                                  &RQJUHVVKDVDXWKRUL]HGVWDWHFRXUWMXGJHVWRVLJQ


                           7KHVXUYH\VRXJKWWRDVVHVVMXGJHV NQRZOHGJHDERXW8YLVDVDQGWKHMXGLFLDOUROHDV8YLVD
                      FHUWLILHUV0RUHWKDQWZRWKLUGVRIMXGJHVSDUWLFLSDWLQJLQWKHVXUYH\ Q  UHSRUWHGWKDW



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 168 of 380 Page ID #:3132
                  WKH\ZHUHVLJQLQJ8YLVDFHUWLILFDWLRQVZHUHZLOOLQJWRVLJQEXWKDGQRWEHHQDVNHGWRVLJQRU
                  ZDQWHGPRUHWUDLQLQJRQ8YLVDFHUWLILFDWLRQE\MXGJHV7KHUHVXOWVVKRZWKDWWKHUHLVD
                  VXEVWDQWLDOSHUFHQWDJHRIMXGLFLDOVXUYH\SDUWLFLSDQWV Q  ZKRZHUHHLWKHUVLJQLQJ8
                  YLVDFHUWLILFDWLRQVRUNQHZDERXWFHUWLILFDWLRQEXWKDGQRWEHHQDVNHGWRVLJQDFHUWLILFDWLRQ
                  +RZHYHUPDQ\MXGLFLDOSDUWLFLSDQWV Q  UHSRUWHGWKDWWKH\ODFNHGNQRZOHGJHDERXW
                  ERWK8YLVDVDQGFHUWLILFDWLRQ$GGLWLRQDOO\WKHUHZDVDWKLUGJURXSRIMXGJHV Q  ZKR
                  ZHUHLQWHUHVWHGLQUHFHLYLQJWUDLQLQJRQ8YLVDVDQGFHUWLILFDWLRQ 6HHILJXUH %RWKMXGJHV
                  ZKRZHUHVLJQLQJ Q  DQGMXGJHVZKRZHUHQRWVLJQLQJ Q  ZHUHLQWHUHVWHGLQ
                  UHFHLYLQJWUDLQLQJRQ8YLVDFHUWLILFDWLRQE\MXGJHV5HVSRQVHVWRWKHTXHVWLRQDERXWZKHWKHU
                  WKHUHKDVEHHQDFKDQJHLQWKHQXPEHUVRILPPLJUDQWYLFWLPVVHHNLQJ8YLVDFHUWLILFDWLRQRU7
                  YLVDFHUWLILFDWLRQIURPFRXUWVEHWZHHQDQGVKRZHGQRFKDQJHLQDODUJHPDMRULW\RI
                  FRXUWV 89LVDQ 79LVDQ  +RZHYHUDVPDOOQXPEHURISDUWLFLSDQWV
                  UHSRUWHGDQLQFUHDVHLQFHUWLILFDWLRQUHTXHVWV 89LVDQ 79LVDQ   6HHILJXUH
                  




                                                                                          % D UU
                                                                              J H O HVY 
                                                                     / R V $Q -XO\
                                                                   
                                                               \RI LYHGRQ
                                                        & L W
                                                   LQ               FK
                                             FLWHG DU
                                             R 
                                            1



                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                     



  3DJH




                                            )LJXUH'R<RX8QGHUVWDQG:KDWD89LVDLVDQGWKH5ROHRID
                                                              -XGJHDVD89LVD&HUWLILHU"
                                                                                            Q 


                               <HV,ZRXOGOLNHWUDLQLQJRQ8YLVDFHUWLILFDWLRQE\                                   
                                                           MXGJHV




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 169 of 380 Page ID #:3133
                                              <HV,KDYHVLJQHG8YLVDFHUWLILFDWLRQV                                     

                               1REXW,ZRXOGOLNHWUDLQLQJRQ8YLVDFHUWLILFDWLRQ                                                  
                                                         E\MXGJHV
                                <HVEXW,KDYHQHYHUEHHQDVNHGWRVLJQD8YLVD                                                                 
                                                       FHUWLILFDWLRQ

                                                                                          1R                                                        


                                                                                                                                



                           6WDWHFRXUWVDUHDXWKRUL]HGE\IHGHUDOVWDWXWHWRVLJQ6,-6ILQGLQJVLQDQ\VWDWHFRXUW
                      SURFHHGLQJZKHUHWKHFRXUWKDVMXULVGLFWLRQWRHQWHUFRXUWRUGHUVUHJDUGLQJWKHFXVWRG\RU
                      SODFHPHQWRIDFKLOG6,-6LVDIRUPRILPPLJUDWLRQUHOLHIWKDWRIIHUVSURWHFWLRQIRULPPLJUDQW
                      FKLOGUHQZKRKDYHEHHQDEXVHGDEDQGRQHGRUQHJOHFWHGE\RQHRUERWKRIWKHFKLOG¶VSDUHQWV,Q
                      RUGHUWRDSSO\IRU6,-6DQLPPLJUDQWFKLOGZKRKDVVXIIHUHGRQHRUPRUHRIWKHKDUPVOLVWHGLQ
                      WKH6,-6VWDWXWHPXVWREWDLQDVWDWHFRXUWRUGHUFRQWDLQLQJVSHFLILF6,-6ILQGLQJVDVDSUHUHTXLVLWH
                      WRWKHFKLOGEHLQJDEOHWRILOHIRU6,-6LPPLJUDWLRQSURWHFWLRQV

                          2YHUDTXDUWHU Q  RIVXUYH\SDUWLFLSDQWVUHSRUWHGWKDWMXGJHVLQWKHLUFRXUWLVVXHG
                      6SHFLDO,PPLJUDQW-XYHQLOH6WDWXV 6,-6 ILQGLQJVDQG Q  VWDWHGWKDWWKHLUFRXUWVGLGQRW
                      LVVXH6,-6ILQGLQJV$GGLWLRQDOO\ Q  RIUHVSRQGLQJFRXUWVWDIIGLGQRWNQRZZKHWKHU
                                                                                                     
                                                                                                   UUJXDUGLDQVKLS
                      6,-6ILQGLQJVZHUHLVVXHGE\MXGJHVLQWKHLUFRXUWV7KRVHSDUWLFLSDWLQJLQWKHMXGLFLDOVXUYH\
                                                                                                 D
                      UHSRUWHGLVVXLQJ6,-6ILQGLQJVPRVWFRPPRQO\LQGHSHQGHQF\ QY   %                   
                                                                                 H O H V              
                      Q  FXVWRG\ Q  DQGSURWHFWLRQRUGHU Q
                                                                         V              O\     
                                                                             $QJ -FDVHV-XGJHVDOVRUHSRUWHG
                                                                                           6HHILJXUH
                                                                  I / R         Q    X
                      LVVXLQJ6,-6RUGHUVLQGLYRUFHGHOLQTXHQF\DQGFKLOGVXSSRUWFDVHV
                                                                R                                            6RPH
                                                            \                 R
                                               G  L   &LW         UF   LYHG
                      SDUWLFLSDQWV Q  UHSRUWHGWKDWUHTXHVWVIRU6,-6ILQGLQJVIRUDEXVHGDEDQGRQHGRU
                                                     Q                 K
                                         FLWH
                                                       D
                      QHJOHFWHGLPPLJUDQWFKLOGUHQZHQWXSLQFRPSDUHGWREXWPRVWSDUWLFLSDQWV       
                                              
                      Q  UHSRUWHGQRFKDQJH
                                            1R




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                     



  3DJH




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 170 of 380 Page ID #:3134

                                           )LJXUH-XGJHV,VVXHG6,-6ILQGLQJV,QD5DQJHRI6WDWH&RXUW
                                                                      3URFHHGLQJV
                                                                                            Q 

                                                                                                                           

                                                                                                             
                                                                                            
                                                                                   
                                            


                                             

                                                  3URWHFWLRQRUGHUV Q                              'LYRUFHGHOHTXHQF\FKLOGVXSSRUW Q 

                                                  &XVWRG\ Q                                       *XDUGLDQVKLS Q 

                                                  'HSHQGHQF\ Q 




                               3DUWLFLSDQWVLQWKHMXGLFLDOVXUYH\ZHUHDVNHGZKHWKHUWKHQXPEHURIFDVHVLQYROYLQJ
                      LPPLJUDQWRU/(3YLFWLPVFKDQJHGLQUHODWLYHWR6RPHMXGJHVUHSRUWHGDQLQFUHDVH
                      LQLPPLJUDQWYLFWLPVFRPLQJWRFRXUWLQLQVHYHUDOW\SHVRIFDVHV2WKHUMXGJHVUHSRUWHGD
                      GHFOLQHLQYLFWLPSDUWLFLSDWLRQLQFULPLQDOSURWHFWLRQRUGHUVDQGFXVWRG\FDVHV 6HHILJXUH 

                                                                                             % D UU
                                                                                   H O HVY 
                                            )LJXUH-XGLFLDO6XUYH\3DUWLFLSDQWV5HSRUWLQJ&KDQJHVLQ
                                                                                 J
                                                                      / R V $Q -XO\
                                                                    
                                                                \RI UHODWLYHWR
                                           1XPEHUVRI&DVHV,QYROYLQJ)RUHLJQ%RUQ/(39LFWLPVLQ
                                                         & L W           LY HGRQ
                                                    LQ               FK
                                             FLWHG DU                     Q 
                                                   
                                        1R                                                        
                                                                                                                                                        
                          
                                                                    
                                                                                                                    
                                                                                      
                          
                          
                                           
                          
                                                                                                           
                                                                                                                                       
                                                                                                                                                    
                                                                                                                                                
                          
                           
                                      &ULPLQDO           3URWHFWLRQ             &XVWRG\     'HSHQGHQF\         &KLOGVXSSRUW         'LYRUFH         (OGHUDEXVH
                                                           RUGHUV

                                                      0XFK6RPHZKDW/RZHU                   6RPHZKDW0XFK+LJKHU                     1R&KDQJH




                            6LJQLQJ&RXUWVDQG1RQ6LJQLQJ&RXUWV

                          6LJQLQJ&RXUWVGLIIHUHGIURP1RQ6LJQLQJ&RXUWVLQWKHLUFRPSDULVRQVRIWKHQXPEHURI
                      FDVHVLQYROYLQJLPPLJUDQWRU/(3YLFWLPVDSSHDULQJLQVWDWHFRXUWSURFHHGLQJVLQUHODWLYH
                      WR)LJXUHVDQGVXPPDUL]HWKHVHUHVXOWV




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 171 of 380 Page ID #:3135


                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                         )LJXUHSigning Courts Report Increases LQ,PPLJUDQW9LFWLP3DUWLFLSDWLRQLQ)DPLO\
                               &RXUW3URFHHGLQJ LQFRPSDUHGWR 5HODWLYHWR1RQ6LJQLQJ&RXUWV
                        ,PPLJUDQW/(39LFWLP                       5DWHDW:KLFK6LJQLQJYV1RQ6LJQLQJ&RXUWV
                        3DUWLFLSDWLRQLQ)DPLO\/DZ                5HSRUWHG,QFUHDVHVLQRYHU
                        3URFHHGLQJV
                           &KLOGVXSSRUW                                WLPHVKLJKHU
                           &XVWRG\                                      WLPHVKLJKHU
                           &KLOG$EXVH1HJOHFW                          WLPHVKLJKHU
                           'LYRUFH                                      WLPHVKLJKHU
                           &LYLOSURWHFWLRQRUGHUV                      WLPHVKLJKHU


                                                                                            % D UU
                                                                                 H O VY Observing
                           )LJXUH$+LJKHU3URSRUWLRQRINon-Signing CourtsHReport
                                                                                                    No Changes LQ
                                                                               J
                                                                          $Q -XO\          
                               WKH5DWHVRI,PPLJUDQW9LFWLP3DUWLFLSDWLRQLQ)DPLO\&RXUW&DVHV     WR
                                                                   / R V
                                                        L W \  RI          HG RQ
                                                              &RPSDUHGWR6LJQLQJ&RXUWV
                                                LQ  &                 LY
                                                                    FK 5DWHDW:KLFK1RQ6LJQLQJ&RXUWV&RPSDUHG
                                         FLWHG DU WR6LJQLQJ&RXUWV5HSRUW2EVHUYLQJNo
                              ,PPLJUDQW/(39LFWLP
                          3DUWLFLSDWLRQLQ)DPLO\/DZ
                          3URFHHGLQJV
                                          R                         Change In Immigrant Victim Participation
                                       1
                              &KLOG6XSSRUW                                  WLPHVKLJKHU
                                &LYLOSURWHFWLRQRUGHUV                                   WLPHVKLJKHU
                                'LYRUFH                                                   WLPHVKLJKHU
                                &XVWRG\                                                   WLPHVKLJKHU
                                &KLOGDEXVHQHJOHFW                                       WLPHVKLJKHU


                              )RUFULPLQDOSURFHHGLQJVDVXEVWDQWLDOSRUWLRQRIWKRVHUHVSRQGLQJWRWKHMXGLFLDOVXUYH\
                       Q  LQ6LJQLQJ&RXUWVDQG Q  LQ1RQ6LJQLQJ&RXUWVUHSRUWHGWKDWWKH\DUH
                      VHHLQJPRUHFULPLQDOFDVHVLQYROYLQJLPPLJUDQWFULPHYLFWLPVLQFRPSDUHGWR
                      $PRQJWKRVHIURP6LJQLQJ&RXUWV Q  UHSRUWHGLQFUHDVHVLQ8YLVDFHUWLILFDWLRQUHTXHVWV
                      DQG Q  UHSRUWHGQRFKDQJHLQQXPEHUVRI8YLVDFHUWLILFDWLRQUHTXHVWVUHFHLYHGGXULQJ
                      DQG:LWKUHJDUGWRUHTXHVWVIRU6,-6ILQGLQJV Q  RI6LJQLQJ&RXUWMXGJHV
                      UHSRUWHGLQFUHDVHVLQ6,-6UHTXHVWVLQFRPSDUHGWRDQG Q  UHSRUWHGQR
                      FKDQJHLQWKHQXPEHURIUHTXHVWVUHFHLYHG

                              ,QTXDOLWDWLYHUHVSRQVHVWRWKHVXUYH\SDUWLFLSDQWVLQWKHMXGLFLDOVXUYH\LQFOXGHG
                      LQIRUPDWLRQWKDWSURYLGHVLQVLJKWLQWRZK\³6LJQLQJ&RXUWV´DUHVHHLQJLQFUHDVHVLQLPPLJUDQW
                      YLFWLPZLOOLQJQHVVWRWXUQWRFRXUWVIRUKHOS6RPHRIWKHLUDQVZHUVQRWHG

                                 ,QTXDOLWDWLYHUHVSRQVHVWRWKHVXUYH\SDUWLFLSDQWVLQFOXGHGLQIRUPDWLRQWKDWSURYLGHV


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 172 of 380 Page ID #:3136
                  LQVLJKWLQWRZK\6LJQLQJ&RXUWVDUHVHHLQJLQFUHDVHVLQLPPLJUDQWYLFWLPV¶ZLOOLQJQHVVWRWXUQWR
                  FRXUWVIRUKHOS6RPHRIWKHLUDQVZHUVQRWHG
                                       5HDVRQVWKDWLPPLJUDQWYLFWLPVFRQWLQXHGVHHNLQJSURWHFWLRQRUGHUVDWWKHVDPH
                                            RUKLJKHUUDWHLQFRPSDUHGWRLQFOXGH
                                                o -XGJHVKDYHPDGHLWFOHDUWKDWDWWRUQH\VFDQQRWVLPSO\UDLVHDOOHJDWLRQV
                                                    UHJDUGLQJDSDUW\¶VRUFKLOG¶VLPPLJUDWLRQVWDWXVDVDQHJDWLYHRUSRVLWLYH




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                                                  LVVXH7KLVHYLGHQFHLVOLPLWHGWRFDVHVZKHUHLWLVERWKUHOHYDQWDQGD
                                                  SDUW\SUHVHQWVHYLGHQFHWRVXSSRUWDQ\FODLPZLWKUHJDUGWRLPPLJUDWLRQ
                                                  VWDWXV

                                                                                              %   UU
                                              o 3DUWLFLSDQWVLQWKHMXGLFLDOVXUYH\QRWHGWKDWSURWHFWLRQRUGHUILOLQJV
                                                                                                  D
                                                                                J  H O HVY 
                                                  GURSSHGGXULQJWKHILUVWKDOIRIIURPLPPLJUDQWDQG/(3YLFWLPV

                                                                      / R V $Q -XO\
                                                  +RZHYHUSDUWLFLSDQWVUHSRUWHGWKDWDVFRXUWVWRRNVWHSVWROHWLPPLJUDQW
                                                                    
                                                                \RI LYHGRQ
                                                  FRPPXQLW\PHPEHUVNQRZWKDW,&(LVQRWZHOFRPHLQFRXUWKRXVHV
                                                         & L W
                                                    LQ            DUFK
                                                  SDUWLFXODUO\LQIDPLO\FRXUWDQGSURWHFWLRQRUGHUFDVHVWKHQXPEHURI
                                            FLWHGLPPLJUDQWYLFWLPVVHHNLQJSURWHFWLRQRUGHUVLQFUHDVHGLQFOXGLQJWROHYHOV
                                                                
                                                  
                                           1R EH\RQGLQVRPHMXULVGLFWLRQV
                                                  :KHQYLFWLPVDUHDIUDLGWRDSSHDULQFRXUWGXHWRDIHDUWKDWFRPLQJWR
                                                  FRXUWZRXOGOHDGWRWKHYLFWLPEHLQJVXEMHFWWRLPPLJUDWLRQHQIRUFHPHQW
                                                  FRXUWVKDYHDXWKRUL]HGYLFWLPVWRSDUWLFLSDWHLQSURWHFWLRQRUGHUDQG
                                                  GLYRUFHFDVHVWHOHSKRQLFDOO\

                      3URWHFWLRQVIRU,PPLJUDQW&ULPH9LFWLPVLQ&RXUWKRXVHV

                                7KH86'HSDUWPHQWRI+RPHODQG6HFXULW\ '+6 KDVVHYHUDOSXEOLFDWLRQVWKDWKHOS
                      LPPLJUDQWFULPHYLFWLPVWKHLUDGYRFDWHVDQGDWWRUQH\VWKHFRXUWVDQGODZHQIRUFHPHQW
                      SURIHVVLRQDOVWRLGHQWLI\VFUHHQIRUDQGXQGHUVWDQGLPPLJUDWLRQSURWHFWLRQVGHVLJQHGWRKHOS
                      LPPLJUDQWYLFWLPVRIGRPHVWLFYLROHQFHVH[XDODVVDXOWVWDONLQJGDWLQJYLROHQFHKXPDQ
                      WUDIILFNLQJDQGRWKHUFULPLQDODFWLYLWLHV7KHVH'+6PDWHULDOVLQFOXGH
                                       '+6,QIRJUDSKLF3URWHFWLRQVIRU,PPLJUDQW9LFWLPV
                                       86&LWL]HQVKLSDQG,PPLJUDWLRQ6HUYLFH 86&,6 ,PPLJUDWLRQ2SWLRQVIRU
                                           9LFWLPVRI&ULPH
                                       86'HSDUWPHQWRI-XVWLFH'RPHVWLF9LROHQFHDQGWKH,QWHUQDWLRQDO0DUULDJH
                                           %URNHU5HJXODWLRQ$FW
                                       86&,6&RQWLQXHG3UHVHQFH7HPSRUDU\,PPLJUDWLRQ6WDWXVIRU9LFWLPVRI
                                           +XPDQ7UDIILFNLQJ
                                       86&,6,PPLJUDWLRQ5HOLHIIRU$EXVHG&KLOGUHQ6SHFLDO,PPLJUDQW-XYHQLOH


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 173 of 380 Page ID #:3137
                                6WDWXV



                             'HS¶W¶RI+RPHODQG6HFXULW\3URWHFWLRQIRU,PPLJUDQW9LFWLPV1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7

                       -DQXDU\  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVGKVSURWHFWLRQVOLQNV$OH[DQGUD%URZQ/HVO\H
                      2UORII The Department of Homeland Security’s Interactive Infographic on Protections for Immigrant Victims in 1$7¶/
                      ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7 )HEUXDU\  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVGKVLQWHUDFWLYH
                      LQIRJUDSKLFRQSURWHFWLRQVIRULPPLJUDQWYLFWLPV7UDQVODWLRQVDYDLODEOH&KLQHVH3RUWXJXHVH6SDQLVK5XVVLDQDQG
                      7KDL See 1,:$3 The Department of Homeland Security’s Interactive Infographic on Protections for Immigrant Victims, in
                      1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7 )HEUXDU\ KWWSQLZDSOLEUDU\ZFODPHULFDQHGXGKVSURWHFWLRQVIRU
                      LPPLJUDQWYLFWLPV
                             1,:$30XOWLOLQJXDO0DWHULDOVE\/DQJXDJHin 1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7

                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXWRSLFPXOWLOLQJXDOPDWHULDOVODQJXDJH
                              'HS¶W¶RI-XVWLFH'RPHVWLF9LROHQFHDQGWKH,QWHUQDWLRQDO0DUULDJH%URNHU5HJXODWLRQ$FWin 1$7¶L ,00,*5$17

                      :20(1¶6 $'92&$&< 352-(&7  
                           'HS¶W¶RI+RPHODQG6HFXULW\&RQWLQXHG3UHVHQFH7HPSRUDU\,PPLJUDWLRQ6WDWXVIRU9LFWLPVRI+XPDQ7UDIILFNLQJin

                      1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7 -XO\  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVGKVFRQWLQXHG
                      SUHVHQFHEURFKXUHKWWSVZZZLFHJRYGRFOLEKXPDQWUDIILFNLQJSGIFRQWLQXHGSUHVHQFHSGI
                             'HS¶W¶RI+RPHODQG6HFXULW\,PPLJUDWLRQ5HOLHIIRU$EXVHG&KLOGUHQ6SHFLDO,PPLJUDQW-XYHQLOH6WDWXVin 1$7¶/

                      ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7 0D\  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVXVFLVBVLMVBEURFKXUH




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                  



                                                                                          % D UU
                                                                                  HVY 
  3DJH
                                                                            J H O
                                                                 / R V $Q -XO\
                                                               
                                                           \RI LYHGRQ
                                                    & L W
                                              LQ                FK
                                       FLWHG DU
                              7KHVXUYH\VRXJKWWROHDUQDERXWWKHH[WHQWWRZKLFKWKHVHLPSRUWDQWLQIRUPDWLRQDO
                                          
                      EURFKXUHVGHYHORSHGE\86JRYHUQPHQWDJHQFLHVZHUHEHLQJLQFOXGHGE\FRXUWVLQWKH“Know
                                        R
                                     1
                      Your Rights” LQIRUPDWLRQWKDWFRXUWVPDNHDYDLODEOHWRWKHSXEOLF7KHVXUYH\DOVRDVNHG
                      ZKHWKHUFRXUWVZHUHPDNLQJDYDLODEOHNQRZ\RXUULJKWVLQIRUPDWLRQIRULPPLJUDQWFULPHYLFWLPV
                      GHYHORSHGE\RWKHUHQWLWLHV7KHPDMRULW\RIWKRVHSDUWLFLSDWLQJLQWKHMXGLFLDOVXUYH\ Q 
                      UHSRUWHGWKDWHLWKHUWKHLUFRXUWVGRQRWLQFOXGHLQWKHPDWHULDODYDLODEOHDWFRXUWKRXVHV³Know
                      Your Rights´LQIRUPDWLRQRQLPPLJUDWLRQODZFULPHYLFWLPDQGFKLOGUHQSURWHFWLRQV Q 
                      RUWKDWWKH\GLGQRWNQRZ Q  LIWKHVHPDWHULDOVZHUHLQFOXGHLQWKHLQIRUPDWLRQWKHLU
                      FRXUWVPDNHVSXEOLFO\DYDLODEOH 6HHILJXUH 

                                                )LJXUH'R&RXUWV0DNH$YDLODEOH.QRZ<RXU5LJKWV
                                                  ,QIRUPDWLRQRQ,PPLJUDWLRQ5HOLHIRI&ULPH9LFWLPV"
                                                                                                Q 

                                                                                                                         
                                                                                                           
                                                                                         
                                                                               



                                                   

                                        <HVZHGLVWULEXWH.QRZ<RXU5LJKWVLQIRUPDWLRQIRULPPLJUDQWFULPHYLFWLPVGHYHORSHG
                                        E\WKH86'HSDUWPHQWRI+RPHODQG6HFXULW\


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 174 of 380 Page ID #:3138
                                       <HVZHGLVWULEXWH.QRZ<RXU5LJKWVLQIRUPDWLRQIRULPPLJUDQWFULPHYLFWLPVGHYHORSHG
                                       E\RWKHUV
                                       1R

                                       ,GRQRWNQRZ




                               &RQQHFWLQJLPPLJUDQWYLFWLPVZKRFRPHWRFRXUWIRUKHOSZLWKYLFWLPDQGOHJDOVHUYLFHV
                      RUJDQL]DWLRQVZLWKH[SHUWLVHRQWKHOHJDOULJKWVRILPPLJUDQWFULPHYLFWLPVDQGFKLOGUHQDVZHOO
                      DVH[SHULHQFHVHUYLQJLPPLJUDQWYLFWLPVLVDQLPSRUWDQWUROHFRXUWVFDQSOD\,QWKH
                      National Center for State Courts FRQGXFWHG National Institute of Justice IXQGHGUHVHDUFKRQ
                      DFFHVVWRSURWHFWLRQRUGHUVIRU/(3GRPHVWLFYLROHQFHYLFWLPVZKLFKUHFRPPHQGHGWKDWFRXUWV

                            ³,QFUHDVHWKHFRXUWV¶FROODERUDWLRQZLWKFRPPXQLW\EDVHGRUJDQL]DWLRQV´DQG³&ROODERUDWH
                            ZLWKFRPPXQLW\EDVHGRUJDQL]DWLRQVWRLGHQWLI\/(3FRPPXQLWLHVWKDWPD\KDYHQRDFFHVV
                            WRFRXUWDQGWREHWWHUXQGHUVWDQGWKHEDUULHUVWRDFFHVVIDFHGE\/(3SHUVRQVLQFOXGLQJWKRVH
                            VHHNLQJSURWHFWLRQRUGHUV´




                      KWWSVZZZXVFLVJRYVLWHVGHIDXOWILOHV86&,6*UHHQ&DUG*UHHQ&DUG7KURXJKD-RE3('6,-B%URFK
                      XUHB0%B5HYLVHGBSGI
                              %5(1'$ .8(.(57(7$/7+( 1$7,21$/ &(17(5)2567$7( &285766(59,1* /,0,7(' (1*/,6+ 352),&,(17 /(3



                                                                                                UU
                      %$77(5(' :20(1$1$7,21$/ 6859(<2)7+(&28576 &$3$&,7< 72 3529,'( 3527(&7,21 25'(56  

                                                                                          % D
                                                                                    HVY 
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVODQJJRYZKLWHSDSHULPSURYLQJFRXUWVFDSDFLW\%5(1'$ .8(.(57(7$/7+(

                                                                                H O
                      1$7,21$/ &(17(5)2567$7( &28576:+,7( 3$3(5,03529,1*7+(&28576¶&$3$&,7< 72 6(59( /,0,7(' (1*/,6+
                                                                              J
                                                                     / R V $Q -XO\
                      352),&,(17 3(56216 6((.,1* 3527(&7,21 25'(56   KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVODQJJRYZKLWHSDSHU
                      LPSURYLQJFRXUWVFDSDFLW\
                                                                   
                                                               \RI LYHGRQ
                                                        & L W
                                                   LQ               FK
                                            FLWHG DU
                                            R 
                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                  
                                          1

  3DJH




                               0RUHWKDQDGHFDGHODWHUWKLVVXUYH\VRXJKWWROHDUQWKHH[WHQWWRZKLFKLQFDVHVRI
                      LPPLJUDQWFULPHYLFWLPVFRXUWVKDGHVWDEOLVKHGWKHVHUHODWLRQVKLSVDQGZHUHPDNLQJUHIHUUDOV
                      IRULPPLJUDQWYLFWLPVWRFRPPXQLW\EDVHGSURJUDPVZLWKH[SHUWLVHVHUYLQJLPPLJUDQWDQG/(3
                      YLFWLPV7KLUW\VHYHQSHUFHQW Q  RIMXGLFLDOVXUYH\SDUWLFLSDQWVUHSRUWHGWKDWWKHLU
                      FRXUWVZHUHSURYLGLQJLQIRUPDWLRQWRYLFWLPVDERXWFRPPXQLW\EDVHGRUJDQL]DWLRQVZLWK
                      H[SHUWLVHVHUYLQJLPPLJUDQWYLFWLPV 6HHILJXUH

                                                    )LJXUH'R&RXUWV3URYLGH,QIRUPDWLRQWR/LWLJDQWV
                                                       UHJDUGLQJ6HUYLFHV$YDLODEOHWR+HOS,PPLJUDQW
                                                              &ULPH9LFWLPVLQWKH&RPPXQLW\"
                                                                                               Q 




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 175 of 380 Page ID #:3139
                                                                           
                                                                                                                 




                                                                                         

                                                                                  <HV     1R      ,GRQ¶WNQRZ



                               7KHVXUYH\DOVRVRXJKWWROHDUQDERXWWKHH[WHQWLPPLJUDWLRQVWDWXVRISDUWLHVZDV
                      DIIHFWLQJWKHLUZLOOLQJQHVVWRSDUWLFLSDWHLQVWDWHFRXUWSURFHHGLQJVDQGZKHWKHUWKHVXUYH\
                      SDUWLFLSDQWVREVHUYHGDQ\GLIIHUHQFHVEHWZHHQDQG$JUHDWHUSHUFHQWDJHRIWKRVH
                      SDUWLFLSDWLQJLQWKHVXUYH\UHSRUWHGWKDWFRXUWFDVHVZHUHLQWHUUXSWHGGXHWRLPPLJUDQWYLFWLPV¶
                      7KHVXUYH\DOVRVRXJKWWROHDUQWKHH[WHQWWRZKLFKSDUWLHV¶LPPLJUDWLRQVWDWXVZDVDIIHFWLQJ
                      WKHLUZLOOLQJQHVVWRSDUWLFLSDWHLQVWDWHFRXUWSURFHHGLQJVDQGZKHWKHUWKHVXUYH\SDUWLFLSDQWV
                      REVHUYHGDQ\GLIIHUHQFHVEHWZHHQDQG$JUHDWHUSHUFHQWDJHRISDUWLFLSDQWVUHSRUWHG
                      WKDWFRXUWFDVHVZHUHEHLQJLQWHUUXSWHGGXHWRLPPLJUDQWYLFWLPV¶IHDURIFRPLQJWRFRXUWLQ
                      WKDQLQ 6HHILJXUH 



                                                                                         % D UU
                                                                             J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                                  LQ               FK
                                            FLWHG DU
                                            R 
                                           1




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                                                   )LJXUH([WHQWWR:KLFKWKH&RXUW3URFHVVKDV
                                                   EHHQ,QWHUUXSWHG'XHWR9LFWLP V)HDURI&RPLQJ
                                                                WR&RXUWLQYV
                                                                                          Q 


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 176 of 380 Page ID #:3140
                                                                                                                             
                                       
                                                                                                            
                                       
                                       
                                       
                                       
                                       
                                        
                                                                       1R                                                 <HV


                                                                                            



                               $VXEVWDQWLDOQXPEHURIWKRVHSDUWLFLSDWLQJLQWKHMXGLFLDODGGLWLRQDOO\VXUYH\UHSRUWHG
                      WKDWLPPLJUDWLRQVWDWXVZDVEHLQJUDLVHGRIIHQVLYHO\E\DQRSSRVLQJSDUW\LQIDPLO\FRXUWFDVHV
                      DJDLQVWDYLFWLPLQDFULPLQDOFDVHDQGDJDLQVWDQRWKHUSDUHQWLQIDPLO\DQGFKLOGDEXVHFDVHV
                      PRUHIUHTXHQWO\LQFRPSDUHGWR 6HHILJXUH $OPRVWDWKLUGRIMXGLFLDO
                      SDUWLFLSDQWVUHSRUWHGREVHUYLQJWKLVRFFXUULQJLQFLYLOSURWHFWLRQRUGHUFDVHV Q  DQG
                      FXVWRG\FDVHV Q  DQGMXVWXQGHUDTXDUWHU Q  UHSRUWHGWKHVHVWUDWHJLHVEHLQJ
                      XVHGLQGLYRUFHFDVHV

                                              )LJXUH([WHQWWR:KLFK,PPLJUDWLRQ6WDWXVLV5DLVHG
                                                      $JDLQVW2SSRVLQJ3DUW\LQYV
                                                                        Q                 
                                                                                         Y   %DUU
                          
                                                                              Q J H OHV          
                            
                                                                          RV$ Q-XO\                                                                 

                                                                  R I  /      R
                            
                                                      L Q  &LW\ UFKLYHG              
                                                                                                                                         
                                                G
                                               FLWH         D
                                                          
                                               R
                            

                            
                                             1
                                            
                                                                      
                                                                                      
                                                                                                                                     
                            

                                                                                                                                               
                                                                                                                                         
                             
                                      &ULPLQDO          &LYLO          &XVWRG\      'LYRUFH     &KLOGVXSSRUW'HSHQGHQF\'HOLTXHQF\(OGHUDEXVH
                                                    SURWHFWLRQ
                                                      RUGHUV

                                                   0XFK6RPHZKDW/RZHU                    6RPHZKDW0XFK+LJKHU                     1R&KDQJH




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                         



  3DJH


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 177 of 380 Page ID #:3141



                               -XGJHVZHUHDOVRDVNHGWRGHVFULEHWKHNLQGVRILVVXHVWKDWOHDGWRLPPLJUDWLRQVWDWXV
                      EHLQJUDLVHGLQWKHFRXUWV0RVWRIWKHMXGJHVZKRSURYLGHGDQVZHUV Q  LQGLFDWHGWKDW
                      LPPLJUDWLRQVWDWXVZDVUDLVHGDVDIRUPRIWKUHDWWRLQIRUPDXWKRULWLHVDERXWDOLWLJDQW¶VVWDWXV
                      'HSRUWDWLRQFRQFHUQVZHUHDOVRUDLVHGLQFULPLQDOFDVHV Q  RUDVDIRUPRIWKUHDWLQRWKHU
                      FDVHV Q  0RUH6LJQLQJ&RXUWVUHSRUWHGKHDULQJPRUHFDVHVLQWKDQLQZKHUH
                      SDUWLHVUDLVHGWKHLPPLJUDWLRQVWDWXVRIDQRSSRVLQJSDUW\YLFWLPRUSDUHQWWKDQ1RQ6LJQLQJ
                      &RXUWV 6HHILJXUH 

                                               )LJXUH6LJQLQJDQG1RQ6LJQLQJ&RXUWV5HSRUWLQJ+LJKHU
                                                   5DWHVRI,PPLJUDWLRQ6WDWXV%HLQJ5DLVHG$JDLQVWDQ
                                                          2SSRVLQJ3DUW\LQYV Q 
                                                                                                                                
                                                                                                              
                                                                                                                                      
                                                                                              
                                                                                                                                              
                                                                          
                                                                                                       
                                                                                   
                                                                                                                                                       
                                                  
                                                                                                          % D UU
                                                                                           J H O HVY 
                                                                                    $Q -XO\ &LYLO
                                     
                                           &KLOG$EXVH
                                                                            / R  V
                                                               &XVWRG\&KLOG6XSSRUW'LYRUFH                                       &ULPLQDO    'HOLQTXHQF\
                                           DQG1HJOHFW
                                                              & L W \RI LYHGRQ                            3URWHFWLRQ             &DVHV
                                                        L Q                 F K
                                             FLWHG DU
                                                                                                               2UGHUV


                                             R                        6LJQLQJ&RXUWV        1RQ6LJQLQJ&RXUWV
                                           1
                              7KRVHSDUWLFLSDWLQJLQWKHMXGLFLDOVXUYH\VKDUHGGHVFULSWLRQVLOOXVWUDWLQJKRZ
                      LPPLJUDWLRQUHODWHGIHDUVWKUHDWVLPPLJUDWLRQUHODWHGDEXVHDQGLPPLJUDWLRQHQIRUFHPHQWDW
                      FRXUWKRXVHVKDYHEHHQLPSHGLQJDFFHVVWRMXVWLFHIRULPPLJUDQWDQG/(3YLFWLPVDQGOLWLJDQWV
                      -XGJHVUHSRUWHG
                      ([DPSOHVRILPPLJUDWLRQUHODWHGDEXVHLQFOXGH
                                 o 7DNLQJDQGUHIXVLQJWRUHWXUQDOLWLJDQW¶VSDVVSRUWRURWKHULPSRUWDQWGRFXPHQW
                                 o 7KUHDWVWRNLGQDSFKLOGUHQ
                                 o 7KUHDWVWRUHSRUWRSSRVLQJSDUW\WR,&(LIWKH\GRQRWGRZKDWWKHWKUHDWHQLQJSDUW\
                                    ZDQWV
                                 o 7KUHDWVE\OLWLJDQWVWRUHSRUWWKHRSSRVLQJSDUW\WRLPPLJUDWLRQDXWKRULWLHVIRU
                                    GHSRUWDWLRQ7KHMXGJHIXUWKHUQRWHG
                                                  ƒ³:KLOHWKHVHWKUHDWVWRUHSRUWWRLPPLJUDWLRQDUHQRWQHZLPPLJUDQW
                                                      YLFWLPVDQGOLWLJDQWVEHOLHYHWKDWWKHDEXVHUFULPHSHUSHWUDWRURU
                                                      RSSRVLQJSDUW\ZLOOEHVXFFHVVIXOLQJHWWLQJ,&(WRDFWRQWKHVHUHSRUWV
                                                      LQ´
                                 o 3DUWLHVDQGDWWRUQH\VIHHOPRUHFRPIRUWDEOHUDLVLQJLPPLJUDWLRQVWDWXVRIIHQVLYHO\
                                    DJDLQVWDQRSSRVLQJSDUW\LQWKDQSUHYLRXVO\³,W¶VDGLVWXUELQJWUHQG´
                                 o 5HVSRQGHQWVLQSURWHFWLRQRUGHUFDVHVXVHWKHLUFRQWURORYHUWKHYLFWLP¶VLPPLJUDWLRQ


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 178 of 380 Page ID #:3142
                             VWDWXVDVOHYHUDJHDQGDQRWKHUIRUPRIHPRWLRQDODEXVH




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                      ([DPSOHVRIKRZLPPLJUDWLRQVWDWXVLVFRPLQJXSLQFULPLQDOFDVHVLQFOXGH
                                 o :LWQHVVHVDUHDIUDLGWRFRPHWRFRXUWWRWHVWLI\
                                       ƒ,QVRPHFDVHVHYHQYLFWLPVFRPSHOOHGWRWHVWLI\DVDPDWHULDOZLWQHVVLQD
                                            FULPLQDOFDVHDUHDIUDLGWRFRPHWRFRXUW
                               o -XURUVDVNLQJDERXWDSDUW\¶VLPPLJUDWLRQVWDWXV
                               o 'HIHQVHDWWRUQH\VUDLVLQJWKH8YLVDDVDQDWWHPSWWRXQGHUPLQHWKHWHVWLPRQ\RI
                                   VH[XDODVVDXOWYLFWLPV
                      ,QFXVWRG\FDVHVWKH³LPPLJUDWLRQVWDWXVRIWKHPRWKHULVUDLVHGLQDFUXGHDWWHPSWWRVKRZ
                          LQVWDELOLW\LQSDUHQWLQJ´
                                                                                          % D UU
                                                                                      Y
                      -XGJHVDUHFDOOHGXSRQPRUHRIWHQWRPDNHUXOLQJVWKDWSUHFOXGHDOLWLJDQW¶VDELOLW\WRUDLVH
                                                                                                  HV                  
                                                                           $ Q JHO \
                          LPPLJUDWLRQVWDWXVLVVXHVDERXWDQRWKHUSDUW\RUYLFWLPDEVHQWSURRIRISUREDWLYHYDOXHDQG
                                                                         
                          UHOHYDQFH
                                                            \  R I /RV RQ-XO
                                                      &LW             LYHG
                      3DUWLHVLQIDPLO\FRXUWPDWWHUVDUHFRQFHUQHGDERXWWKHLPSDFWGLYRUFHFRXOGKDYHRQD
                                                      GLQ                  UFK
                                           FLWH            D
                            SDUW\¶VLPPLJUDWLRQVWDWXVDQGDUHFRQFHUQHGWKDWFRPLQJWRFRXUWLQDIDPLO\ODZFDVHFRXOG
                                                       
                                              
                            IRUFHDYLFWLPRUSDUW\WREHVHSDUDWHGIURPWKHLUIDPLO\
                                           1R
                              7KRVHSDUWLFLSDWLQJLQWKHMXGLFLDOVXUYH\ZHUHDVNHGLIWKH\ZHUHDZDUHRIWKH9$:$
                      FRQILGHQWLDOLW\ODZVWKDWSODFHOLPLWVRQLPPLJUDWLRQHQIRUFHPHQWDFWLRQVSHUPLWWHGDW
                      FRXUWKRXVHV7KHPDMRULW\ Q  UHSRUWHGNQRZLQJVRPHWKLQJDERXWWKHVH9$:$
                      FRQILGHQWLDOLW\ODZSURWHFWLRQVDQGIHZHU Q  QRWHGWKDWWKH\ZHUHXQDZDUHDERXWWKHVH
                      9$:$FRQILGHQWLDOLW\SURWHFWLRQV 6HHILJXUH 

                                                        )LJXUH/HYHORI$ZDUHQHVVRIWKH9LROHQFH
                                                          $JDLQVW:RPHQ$FW&RQILGHQWLDOLW\/DZV
                                                                             Q 
                                                                                         
                                                                                                      




                                                                              


                                                                1RWDZDUH           .QRZVVRPHWKLQJ            .QRZVDORW



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 179 of 380 Page ID #:3143

                              $FURVVDZLGHUDQJHRIFLYLOIDPLO\DQGFULPLQDOFRXUWSURFHHGLQJVWKHYDVWPDMRULW\
                       WR RIWKRVHUHVSRQGLQJWRWKHMXGLFLDOVXUYH\UHSRUWHGEHLQJFRQFHUQHGDERXWWKH
                      LPSDFWLQFUHDVHGLPPLJUDWLRQHQIRUFHPHQWFRXOGKDYHRQDFFHVVWRMXVWLFHIRULPPLJUDQWDQG
                      /(3YLFWLPVDQGZLWQHVVHV$VXEVWDQWLDOSHUFHQWDJHRIWKHVHMXGJHV  UHSRUWHGWKDW
                      WKH\ZHUHYHU\FRQFHUQHGDERXWWKLVLVVXH 6HHILJXUH




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                        



  3DJH




                                          )LJXUH-XGJHV /HYHORI&RQFHUQ$ERXWWKH,PSDFWRI
                                                                                      % D UU
                                                                                HVY 
                                        ,PPLJUDWLRQ(QIRUFHPHQWRQ,PPLJUDQWDQG/(3/LWLJDQWVE\
                                                                          J H O
                                                                      $Q
                                                                   &DVH7\SH       \
                                                                 \  R I /RV RQ-XO
                                                               W              G
                                                     G
                                        &ULPLQDO QWH
                                                          LQ&L DUFKLYH              
                                               F  L          
                                                                                                                                       

                                                        
                                            1RQ 
                                                                                 
                                  &KLOGVXSSRUW                                                                                                  
                                                                          
                                                                                                             
                                          'LYRUFH Q                                                                                  
                                                                               
                                                                                                             
                                         &XVWRG\ Q                                                                                   
                                                                               
                                                                                                              
                             'RPHVWLFYLROHQFH Q                                                                                         
                                                                          
                                                                                                                
                           (OGHUDEXVHQHJOHFW Q                                                                                   
                                                                             
                                                                                                              
                           &KLOGDEXVHQHJOHFW Q                                                                                         
                                                                          
                                                                                                               
                        &LYLOSURWHFWLRQRUGHUV Q                                                                                        
                                                                          
                                                                                                                   
                                  6H[XDODVVDXOW Q                                                                                   
                                                                        
                                                                                                                          
                             +XPDQWUDIILFNLQJ Q                                                                                   
                                                                     

                                                                                                                                    

                                                                  9HU\&RQFHUQHG           &RQFHUQHG         QRWFRQFHUQHG




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 180 of 380 Page ID #:3144
                           3DUWLFLSDQWVLQWKHMXGLFLDOVXUYH\ZHUHDVNHGWRUHSRUWWKHQXPEHUDQGW\SHVRIFDVHV
                  ZKHUHRIILFLDOVIURPWKH'+6ZHUHLQYROYHGLQLPPLJUDWLRQHQIRUFHPHQWDFWLYLWLHVLQWKHLU
                  FRXUWKRXVHV7KH\UHSRUWHGRQFDVHV FLYLO FULPLQDO ZKHQLPPLJUDWLRQHQIRUFHPHQW
                  DFWLYLWLHVZHUHFDUULHGRXWDWWKHLUFRXUWKRXVHVLQDQG7KHQXPEHURIFDVHVRI
                  LPPLJUDWLRQHQIRUFHPHQWLQFRXUWKRXVHVLQFUHDVHGE\IURPWR 6HHILJXUH 
                  7KLVLQFUHDVHLQFOXGHGDLQFUHDVHLQLQFLGHQWVRIFRXUWKRXVHHQIRUFHPHQWLQQRQFULPLQDO
                  FDVHVDQGDLQFUHDVHLQFRXUWKRXVHHQIRUFHPHQWLQFULPLQDOFDVHV 7KHSDUWLFLSDQWVLQWKH
                  MXGLFLDOVXUYH\DOVRLGHQWLILHGWKHW\SHRIFDVHVLQZKLFKHQIRUFHPHQWDFWLRQVRFFXUUHGGXULQJ
                  DQGZHUHDVIROORZV
                                  &ULPLQDOFDVHV±


                             7KHMXGJHV¶VXUYH\GLGQRWDVNMXGJHVWRGLVWLQJXLVKEHWZHHQYLFWLPVDQGRIIHQGHUVZKHQGLVFXVVLQJFRXUWKRXVH

                      HQIRUFHPHQWWDNHQLQFULPLQDOFDVHV+RZHYHUDVGLVFXVVHGLQWKHUHVXOWRIWKH1DWLRQDO6XUYH\RI$GYRFDWHVDQG$WWRUQH\V
                      EHORZUHSRUWLQJRQLPPLJUDWLRQHQIRUFHPHQWDFWLRQVWDNHQDWFRXUWKRXVHVDJDLQVWLPPLJUDQWFULPHYLFWLPVLQFRXUWIRU
                      FULPLQDOPLVGHPHDQRU Q  DQGIHORQ\FULPLQDO Q PDWWHUV 6HHILJXUH ,WLVQRWFOHDUIURPWKHVXUYH\GDWDZKHWKHU
                      WKHYLFWLPVZKRZHUHVXEMHFWWRLPPLJUDWLRQHQIRUFHPHQWDFWLRQVZHUHLQFRXUWDVGHIHQGDQWVRUDVYLFWLPLQWKHFULPLQDOFRXUW
                      FDVHV8QGHU9$:$FRQILGHQWLDOLW\ODZVLPPLJUDWLRQHQIRUFHPHQWDJDLQVWDYLFWLPDWDFRXUWKRXVHLQFRQQHFWLRQZLWKDQ\
                      FULPLQDOFLYLORUIDPLO\ODZFDVHUHODWHGWRWKHGRPHVWLFYLROHQFHVH[XDODVVDXOWRURWKHUFULPLQDODFWLYLW\WKHYLFWLPVXIIHUHG
                      ZRXOGUHTXLUHDILOLQJE\,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQWRIDQDIILGDYLWGHPRQVWUDWLQJWKDW9$:$FRQILGHQWLDOLW\ZDV
                      QRWYLRODWHGLQWDNLQJDQ\SDUWRIDQLPPLJUDWLRQHQIRUFHPHQWDFWLRQSee, ,1$6HFWLRQ86& H 




                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ
                                                                                            % D UU                                                             

                                                                                J H O HVY 
                                                                       / R V $Q -XO\
                                                                     
                                                                 \RI LYHGRQ
  3DJH
                                                          & L W
                                                     LQ               FK
                                               FLWHG DU
                                               R 
                                              1
                                  )DPLO\FRXUWFDVHV SURWHFWLRQRUGHUFXVWRG\FKLOGZHOIDUH ±
                                  (PSOR\PHQWDQGFLYLOFDVHV±



                                      )LJXUH,QVWDQFHVRI,PPLJUDWLRQ(QIRUFHPHQWDW&RXUWKRXVHVLQ
                                                               DQG5HSRUWHGE\-XGJHV
                                        7\SHVRIFDVHV<HDU                                                                                            
                                        )DPLO\                                                                                                              
                                       (PSOR\PHQW                                                                                                           
                                       &ULPLQDO                                                                                                           
                                       2WKHUFLYLO                                                                                                         
                                       7RWDO(QIRUFHPHQW$FWLRQV                                                                                          
                                  3HUFHQWDJH,QFUHDVHLQUHODWLYHWR                                                                  
                                  3HUFHQWDJH,QFUHDVHLQ&ULPLQDO&DVHVLQ                                                                 
                                  UHODWLYHWR
                                  3HUFHQWDJH,QFUHDVHLQ)DPLO\&DVHVLQ                                                                   
                                  UHODWLYHWR

                                  -XGJHVUHSRUWHGFRXUWKRXVHHQIRUFHPHQWLQIDPLO\RUFLYLOFRXUWFDVHVLQDZLGHYDULHW\RI

KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 181 of 380 Page ID #:3145
                  VWDWHVDFURVVWKHFRXQWU\LQFOXGLQJ&DOLIRUQLD)ORULGD.DQVDV/RXLVLDQD1HZ0H[LFR1RUWK
                  &DUROLQD2UHJRQ:DVKLQJWRQDQG:LVFRQVLQ,Q-DQXDU\,&(LVVXHGDQHZSROLF\RQ
                  FRXUWKRXVHHQIRUFHPHQWWKDWOLPLWVZKHQDQGLQZKLFKW\SHVRISURFHHGLQJVLPPLJUDWLRQ
                  HQIRUFHPHQWRIILFLDOVFDQXQGHUWDNHLPPLJUDWLRQHQIRUFHPHQWDFWLRQVLQFRXUWKRXVHV 7KLV
                  SROLF\VHYHUHO\OLPLWVFRXUWKRXVHHQIRUFHPHQWDFWLRQV LQQRQFULPLQDOFDVHVDQGUHTXLUHVWKDW
                  WKH)LHOG2IILFH'LUHFWRUWKH6SHFLDO$JHQWLQ&KDUJHRUWKHLUGHVLJQHHVSHFLILFDOO\DXWKRUL]HV
                  FRXUWKRXVHHQIRUFHPHQWLQDQRQFULPLQDOFDVHDJDLQVWDSDUWLFXODULQGLYLGXDOLPPLJUDQW
                  ,PPLJUDQWFULPHYLFWLPVZKRDUHHQWLWOHGXQGHUIHGHUDOODZWR9$:$FRQILGHQWLDOLW\
                  SURWHFWLRQVVKRXOGEHSURWHFWHGE\WKLVSROLF\DQG9$:$FRQILGHQWLDOLW\ODZVDQGSROLFLHVIRU
                  FRXUWKRXVHHQIRUFHPHQW

                              2QHRIWKHMXVWLILFDWLRQVWKH,&(FRXUWKRXVHHQIRUFHPHQWSROLF\SURYLGHVIRU
                      LPPLJUDWLRQHQIRUFHPHQWDWFRXUWKRXVHVLVWKDW³FRXUWKRXVHDUUHVWVDUHRIWHQQHFHVVLWDWHGE\WKH
                      XQZLOOLQJQHVVRIMXULVGLFWLRQVWRFRRSHUDWHZLWK,&(LQWKHWUDQVIHURIFXVWRG\RIDOLHQVIURPWKHLU
                      SULVRQVDQGMDLOV´ ,WLVLPSRUWDQWWRQRWHWKDWSDUWLFLSDWLQJMXGJHVUHSRUWHGLPPLJUDWLRQ

                             86,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQWFAQ on Sensitive Locations and Courthouse Arrests1$7¶/ ,00,*5$17

                      :20(1¶6 $'92&$&< 352-(&7 ODVWXSGDWHG-DQXDU\  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVLFHVHQVLWLYH
                      ORFDWLRQFRXUWKRXVHIDT
                             See National Map of Local Entanglement with ICE,00,*5$17 /(*$/ 5(6285&( &(17(5 -DQ 

                      KWWSVZZZLOUFRUJORFDOHQIRUFHPHQWPDS%U\DQ*ULIILWKDQG-HVVLFD09DXJKDQMaps: Sanctuary Cities, Counties, and
                      States, &(17(5)25,00,*5$7,21 678',(6 -XO KWWSVFLVRUJ0DS6DQFWXDU\&LWLHV&RXQWLHVDQG6WDWHV
                              86,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQWFAQ on Sensitive Locations and Courthouse Arrests1$7¶/ ,00,*5$17



                                                                                                                            % D UU
                      :20(1¶6 $'92&$&< 352-(&7 ODVWXSGDWHG-DQXDU\  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVLFHVHQVLWLYH
                                                                                                                         
                                                                                                               HVY 
                      ORFDWLRQFRXUWKRXVHIDT
                                                                                                        J  H O
                                                                                                $Q -XO\
                             ICE Courthouse Enforcement Policies and VAWA Confidentiality Protections for Immigrant Crime Victims1$7¶/

                      ,00,*5$17  :      ¶ $
                                   20(1 6    '92&$&<   352-(&7
                                                                                      /  R   V
                                                                 -DQ KWWSQLZDSOLEUDU\ZFODPHULFDQHGXFRXUWKRXVHSURWHFWLRQVDQG
                                                                                   
                      FULPHYLFWLPV
                                                                    &   L W \RIon SensitiveLY  H  GRand Q
                            

                                                         G    L Q
                              86,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQWFAQ
                                                                                    U F  K       Locations     Courthouse Arrests1 ¶ ,
                                                                                                                                   $7 / 00,*5$17

                      : 20(1 6¶ $ '92&$&<  3
                                                FLWH
                                            52-(&7
                                                                       D
                                                       ODVWXSGDWHG-DQXDU\    KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVLFHVHQVLWLYH

                                                        
                      ORFDWLRQFRXUWKRXVHIDT

                                             1R
                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                 



  3DJH




                      HQIRUFHPHQWDWFRXUWKRXVHVLQQRQFULPLQDOFDVHVLQDQGDQGWKHVHFDVHVLQFOXGHG
                      UHSRUWVRILPPLJUDWLRQHQIRUFHPHQWRFFXUULQJLQIDPLO\DQGFLYLOFRXUWVLQVWDWHVZKHUHWKHUHLVD
                      KLJKOHYHORIFRRSHUDWLRQEHWZHHQVWDWHDQGORFDOODZHQIRUFHPHQWDQGIHGHUDOLPPLJUDWLRQ
                      HQIRUFHPHQWRIILFLDOV HJ1RUWK&DUROLQD.DQVDV)ORULGD:LVFRQVLQDQG/RXLVLDQD 

                               2QO\ Q  RIWKHMXGJHVDQGFRXUWVWDIISDUWLFLSDWLQJLQWKHVXUYH\UHSRUWHGWKDW
                      WKHLUFRXUWVKDGDSROLF\DGGUHVVLQJLPPLJUDWLRQHQIRUFHPHQWDWFRXUWKRXVHV6LJQLQJ&RXUWV
                       Q  ZHUHPRUHOLNHO\WKDQ1RQ6LJQLQJ&RXUWV Q  WRKDYHDGRSWHGSROLFLHVRQ
                      VWHSVFRXUWVVKRXOGWDNHLILPPLJUDWLRQHQIRUFHPHQWRIILFLDOVFRPHWRMXGJHV¶FRXUWURRPV 6HH
                      ILJXUH $VPDOOQXPEHURIMXGJHVVKDUHGNQRZLQJDERXWDQGRUREVHUYDWLRQVRI,&(RIILFLDOV
                      LQWKHSDUNLQJORWVRXWVLGHFRXUWKRXVHV Q  DQG,&(DJHQWVIROORZLQJLQWHUSUHWHUVLQWR


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 182 of 380 Page ID #:3146
                  FRXUWKRXVHKDOOZD\V Q  

                                                            )LJXUH([LVWHQFHRID3ROLF\LQWKH&RXUWV
                                                              UHJDUGLQJ,&(RIILFLDOVLQWKH&RXUWURRP
                                                                                             Q 
                                                
                                                                      
                                                                                   
                                                  

                                                  

                                                  
                                                                                                                                
                                                                                                                   
                                                  

                                                   
                                                                             1R                                           <HV

                                                                              1RQVLJQLQJ&RXUWV         6LJQLQJ&RXUWV




                              &RXUWVWKDWKDGLPSOHPHQWHGSROLFLHVUHJDUGLQJLPPLJUDWLRQHQIRUFHPHQWDWFRXUWKRXVHV
                                                                                                 UU
                      UHSRUWHGWKDWWKHLUFRXUWKRXVHSROLFLHVLQFOXGHGEXWZHUHQRWOLPLWHGWRWKHIROORZLQJSURYLVLRQV
                                                                                          %D
                                                                                        Y
                                                                                 HOHV              
                            ,PPLJUDWLRQRIILFLDOVDUHSURKLELWHGIURPWDNLQJDQ\DFWLRQLQDFRXUWURRPDEVHQWD
                                                                             $QJ -XO\
                                                                       R V 
                                                                   RI/ HGRQ
                                VHULRXVSXEOLFVDIHW\LVVXH:KHWKHURUQRWWKHFLUFXPVWDQFHVFRQVWLWXWHDVHULRXVSXEOLF
                                                           L W \ 
                                                     LQ& DUFKLY
                                VDIHW\LVVXHLVGHFLGHGE\WKHFRXUWQRWE\LPPLJUDWLRQHQIRUFHPHQWRIILFLDOV
                                           F L W H G
                            ,PPLJUDWLRQHQIRUFHPHQWRIILFHUVIDUHSURKLELWHGURPLQWHUUXSWLQJDFRXUWSURFHHGLQJIRU
                                DQ\UHDVRQ          
                                                 
                                         1R
                            $OOODZHQIRUFHPHQWRIILFHUVLQFOXGLQJLPPLJUDWLRQHQIRUFHPHQWRIILFHUVDUHSURKLELWHG
                                IURPPDNLQJDUUHVWVDQGIURPLQLWLDWLQJRIDQ\LPPLJUDWLRQHQIRUFHPHQWDFWLRQRIDQ\
                                SHUVRQLQRSHQFRXUWXQOHVVDQGXQWLOWKHSURFHHGLQJLQYROYLQJWKDWSHUVRQKDVEHHQ
                                FRQFOXGHG
                            (DFKMXGJHLVSHUPLWWHGWRUHVWULFWDQ\DFWLYLW\WKDWLQWHUIHUHVZLWKFRXUWURRPRSHUDWLRQV
                                 ,IDQLPPLJUDWLRQHQIRUFHPHQWRIILFLDOIDLOVWRFRPSO\ZLWKMXGLFLDORUGHUVWKHMXGJHLV
                                 SHUPLWWHGWRFRQWDFWFRXUWVHFXULW\DQGRUGHWHUPLQHLIFRQWHPSWSURFHHGLQJVVKRXOGEH
                                 LQLWLDWHGDJDLQVWWKHLPPLJUDWLRQRIILFHU




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                            &RXUWSROLFLHVSURKLELWLPPLJUDWLRQRIILFLDOVIURPHQWHULQJFRXUWURRPVWRFRQGXFWDQ\RI
                                 WKHLURIILFLDOGXWLHV,IDQLPPLJUDWLRQRIILFLDOHQWHUVDFRXUWURRPWKHMXGJHVZLOODVN


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 183 of 380 Page ID #:3147
                          WKHPWROHDYHDQGD0DUVKDOOZLOOHVFRUWWKHPRXWRIWKHFRXUWURRP
                      ,PPLJUDWLRQDUUHVWVPD\QRWEHSUHIRUPHGLQWKHFRXUWKRXVHDQGFRXUWVHFXULW\DUH
                                  UHTXLUHGWRFRQWDFWWKHORFDO,&('LVWULFW2IILFHWRUHSRUWLPPLJUDWLRQRIILFLDOVZKR
                                  DUULYHDWFRXUWWRFRQGXFWLPPLJUDWLRQHQIRUFHPHQWDFWLYLWLHV

                                  ,Q7KHLU2ZQ:RUGV-XGJHV&RQFHUQVLQ&DVHV,QYROYLQJ,PPLJUDQWRU/(3
                                  9LFWLPV

                           $WWKHHQGRIWKHVXUYH\SDUWLFLSDQWVLQWKHMXGLFLDOVXUYH\ZHUHDVNHGWRLGHQWLI\RWKHU
                      FRQFHUQVRUFKDOOHQJHVWKH\KDYHREVHUYHGLQFDVHVLQYROYLQJLPPLJUDQWRU/(3YLFWLPVWKDW
                      ZHUHQRWDGGUHVVHGLQWKHVXUYH\6HYHUDOMXGJHVUHSRUWHGWKDWIHDURIFRPLQJWRFRXUWZRUU\
                      DQGGLVWUXVWRIWKHSROLFHFRXUWVMXVWLFHV\VWHPDQGJHWWLQJLQYROYHGZLWKDQ\JRYHUQPHQW
                      DJHQFLHVLPSHGHVDFFHVVWRMXVWLFHIRULPPLJUDQWV Q  7KHVXJJHVWLRQZDVPDGHE\RQH
                      MXGJHWKDWLQFUHDVHGFRPPXQLW\RXWUHDFKE\WKHFRXUWVRQWKHIURQWHQGZLOOKHOSLPPLJUDQW
                      YLFWLPVDQGLPPLJUDQWFRPPXQLWLHVOHDUQDERXWKHOSDYDLODEOHWRFULPHYLFWLPVDQGFKLOGUHQ
                      IURPWKHFRXUWV%XLOGLQJUHODWLRQVKLSVZLWKFRPPXQLW\RUJDQL]DWLRQVVHUYLQJLPPLJUDQWVFRXOG
                      HQFRXUDJHPRUHLPPLJUDQWFULPHYLFWLPVWRUHSRUWWRSROLFHDQGFRXUWVDERXWWKHDEXVHWKH\KDYH
                      VXIIHUHG

                      $GGLWLRQDOO\VHYHUDOMXGJHV Q  FRPPHQWHGDERXWWKHQHHGIRUPRUHTXDOLILHGLQWHUSUHWHUVWKH
                      GLIILFXOW\RIREWDLQLQJTXDOLILHGLQWHUSUHWHUVLQUXUDODUHDVDQGWKDWDFFHVVWRTXDOLILHGLQWHUSUHWHUV
                      VKRXOGQRWEHOLPLWHGWRFRXUWSURFHHGLQJV-XGJHVQRWHGWKDWTXDOLILHGLQWHUSUHWHUVDUHQHHGHGWR

                                                                                               % D UU
                      DVVLVWLQSUHSDUDWLRQIRUFRXUW HJLQFOHUNVRIILFHVDQGRWKHUFRXUWVHUYLFHVRUFRXUWRUGHUHG

                                                                                 J H O HVY 
                      SURJUDPV 7KHFRQFHUQVUDLVHGE\MXGJHVUHJDUGLQJ/(3OLWLJDQWV¶QHHGVIRULQWHUSUHWHUVDUH

                                                                      / R V $Q -XO\
                      FRQVLVWHQWZLWKEHVWSUDFWLFHV3URYLGLQJTXDOLILHGLQWHUSUHWHUVWRKHOS/(3SHUVRQVDFFHVVWKH
                                                                    
                                                               \RI  LYHGRQ
                      IXOOUDQJHRIFRXUWVHUYLFHVLQFOXGLQJFRXUWFOHUNV¶RIILFHVDQGFRXUWRUGHUHGSURJUDPVDQG
                                                        & L W
                      VHUYLFHVLVERWKUHFRPPHQGHGLQ    DQGUHTXLUHGFK
                                               FLWHG DU
                                                      




                                               R 
                                              1




                             %5(1'$ .8(.(57(7$/7+( 1$7,21$/ &(17(5)2567$7( &285766(59,1* /,0,7(' (1*/,6+ 352),&,(17         /(3
                      %$77(5(' :20(1$1$7,21$/ 6859(<2)7+(&28576 &$3$&,7< 72 3529,'( 3527(&7,21 25'(56  
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVODQJJRYZKLWHSDSHULPSURYLQJFRXUWVFDSDFLW\
                              /HWWHUIURP7KRPDV(3HUH]$VVLVWDQW$WWRUQH\*HQHUDO86'HS¶WRI-XVWWR&KLHI-XVWLFH6WDWH&RXUW$GPLQLVWUDWRUV

                      1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7 $XJXVW  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVODQJDFFHVVGRM
                      FRXUWVOHWWHU




                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                      


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 184 of 380 Page ID #:3148


  3DJH




                      3DUW7ZR1DWLRQDO6XUYH\RI/DZ(QIRUFHPHQW2IILFLDOV)LQGLQJVIURP1DWLRQDO
                      6XUYH\RILaw Enforcement Agencies

                                7KH1DWLRQDO,PPLJUDQW:RPHQ¶V$GYRFDF\3URMHFW 1,:$3 $PHULFDQ8QLYHUVLW\
                      :DVKLQJWRQ&ROOHJHRI/DZFRQGXFWHGDVXUYH\RIODZHQIRUFHPHQWRIILFLDOVLQVWDWHV
                      GXULQJ2FWREHUDQG1RYHPEHU7KHDLPRIWKHVXUYH\ZDVWRXQGHUVWDQGFKDQJHVLQODZ
                      HQIRUFHPHQWRIILFLDOV¶LQWHUDFWLRQVZLWKLPPLJUDQWDQG/(3YLFWLPVLQWKHLUFRPPXQLWLHV0RUH
                      VSHFLILFDOO\WKHVXUYH\VRXJKWWRH[SORUHZKHWKHUODZHQIRUFHPHQWRIILFLDOVDUHVHHLQJFKDQJHV
                      LQLPPLJUDQWYLFWLPV¶FRRSHUDWLRQDQGZLOOLQJQHVVWRUHSRUWFULPHVDQGLQODZHQIRUFHPHQWV¶
                      DELOLW\WRLQYHVWLJDWHFULPHVLQYROYLQJLPPLJUDQWDQG/(3YLFWLPVLQFRPSDUHGWR

                               /DZHQIRUFHPHQWRIILFLDOVIURPGLIIHUHQWVWDWHVSDUWLFLSDWHGLQWKHVXUYH\ )LJXUH
                      SURYLGHVDQRYHUYLHZRIWKHUHJLRQDOGLVWULEXWLRQDPRQJSDUWLFLSDWLQJODZHQIRUFHPHQW
                      RIILFLDOV +DOI Q  RIWKRVHZKRSDUWLFLSDWHGLQWKHVXUYH\ZHUHIURPWKH6RXWK 6HH
                      ILJXUH 3DUWLFLSDQWVLQWKHVXUYH\ZHUHHPSOR\HGE\SROLFHGHSDUWPHQWV Q  

                                                                                            %   UU
                      VKHULII¶VRIILFHV Q  VWDWHSROLFHRIILFHV Q  DQGE\RIILFHVRIWKHSURVHFXWRURU
                                                                                                D
                      LQVSHFWRUJHQHUDO Q                                     VY               
                                                                              $ Q JHOH \
                                                                    R I /RV RQ-XO
                                               )LJXUH5HJLRQDO'LVWULEXWLRQ$PRQJ/DZ
                                                                \ 
                                                   G  L Q &LW         UFKLYHG
                                                         (QIRUFHPHQW6XUYH\3DUWLFLSDQWV
                                              FLWH
                                                           D $JHQFLHV
                                                  
                                             1R
                                               6287+1                                                       


                                0,''/($7/$17,&1                                           


                                             0,':(671                    


                                               3$&,),&1               


                                          02817$,11                  

                                       1(:(1*/$1'1                  




                           7KHODZHQIRUFHPHQWRIILFLDOVSDUWLFLSDWLQJLQWKHVXUYH\LQFOXGHGDEDODQFHGPL[RIODZ
                      HQIRUFHPHQWSURIHVVLRQDOV2YHUKDOI Q  RIWKHVXUYH\SDUWLFLSDQWVZHUHSDWURO
                      XQLIRUPHG RIILFHUVGHSXWLHV RUGHWHFWLYHVDQGDQRWKHU Q  ZHUHODZHQIRUFHPHQW
                      RIILFLDOVLQVXSHUYLVRU\RUPDQDJHULDOUROHV 6HHILJXUH 



                             7KHDXWKRUVZLVKWRWKDQN6WDFH\,YLH'HWHFWLYH$OH[DQGULD3ROLFH'HSDUWPHQW0LFKDHO/D5LYLHUH,QYHVWLJDWRU6DOHP




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 185 of 380 Page ID #:3149
                      3ROLFH'HSDUWPHQW'HWHFWLYH6KHOOL6RQQHQEHUJ%RLVH3ROLFH'HSDUWPHQWDQG$QWRQLR)ORUHV6HUJHDQW,QVSHFWRU6DQ
                      )UDQFLVFR3ROLFH'HSDUWPHQWIRUWKHLUDVVLVWDQFHZLWKWKLVDUWLFOH
                             3URVHFXWRUVSDUWLFLSDWHGLQWKHVXUYH\IURPWKHIROORZLQJVWDWHV$.$=&$&2)/*$,',/,$/$0'0$

                      0,1(102+253$717;879$:9:,
                            7KHVWDWHVZHUHJURXSHGLQWRWKHIROORZLQJUHJLRQV0LGGOH$WODQWLF 1<3$1-'&'(0' 1HZ(QJODQG 1+

                      0(975,0$&7 0LGZHVW 1'016'1(,$02.6:,0,,/,12+ 6RXWK 2.7;$5/$.<7106
                      $/)/*$6&1&9$:9 :HVW 07,':<1987&2$=10 3DFLILF :$25&$$.+, 




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                                         



  3DJH




                                       )LJXUH6XUYH\3DUWLFLSDQW/DZ(QIRUFHPHQW2IILFLDOVE\5DQN
                                                                                             Q 
                              

                             WV                                                                                                                                 
                             DQ
                             G 
                                                                                            % D UU
                                                                                      HVY 
                             Q
                             R
                                                                                J H O
                                                                             $Q -XO\
                                                                                                                                          
                             HVS
                                                                      / R V
                                                                 \RI LYHGRQ
                             I5
                               
                                                          & L W
                                                     LQ               FK
                                               FLWHG DU 
                                                                                          
                             WDJHVR
                              
                                                R 
                             HUFHQ
                             3             1
                                
                                        &DSWDLQQ ([HFXWLYH/HYHO           6HUJHDQW          /LHXWHQDQW       $JHQF\+HDG          'HWHFWLYH         2IILFHU'HSXW\
                                                               Q                Q                 Q                Q                Q                    Q 

                                                                                   3DUWLFLSDQW2IILFHUV 5DQN



                                6HYHQW\WZRSHUFHQW Q  RIRIILFHUVSDUWLFLSDWLQJLQWKHVXUYH\ZRUNHGLQD
                      VSHFLDOL]HGXQLW 6HHILJXUH 


                                             )LJXUH6XUYH\3DUWLFLSDQWV:RUNLQJLQ6SHFLDOL]HG8QLWV
                                                                                              Q 

                                                 6H[XDO$VVDXOW Q                                                                                             

                        &RPPXQLW\2XWUHDFK(QJDJHPHQW Q                                                                                              

                                           'RPHVWLF9LROHQFH Q                                                                                      

                                                    &KLOG$EXVH Q                                                                      

                                                  (OGHU$EXVHQ Q                                                            

                                            +XPDQ7UDIILFNLQJ Q                                                      



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 186 of 380 Page ID #:3150
                                      &ULPLQDO,QYHVWLJDWLRQV Q                                    

                          3ROLFH$GPLQLVWUDWLRQ/HDGHUVKLS Q                                                         &ULPLQDOLQYHVWLJDWLRQV
                                                                                                                         LQFOXGHFULVLVLQWHUYHQWLRQ
                                                          3DWURO Q                            
                                                                                                                         KRPLFLGHQDUFRWLFVUREEHU\
                           )LQDQFLDO)UDXG3URSHUW\&ULPHV Q                                                        VSHFLDORSHUDWLRQV6:$7

                                                    7UDIILF':, Q                   

                                                                                                                                    



                               7KHVXUYH\ZDVVXFFHVVIXOLQUHDFKLQJODZHQIRUFHPHQWRIILFLDOVZKRVHUYHFRPPXQLWLHV
                      RIGLIIHUHQWVL]HVDQGZKRRIILFHUVFKDUDFWHUL]HGDVUXUDO Q  XUEDQ Q  RUD
                      FRPELQDWLRQRIERWK Q   6HHILJXUH 




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                           



  3DJH


                                                                                           % D UU
                                                                              J H O HVY 
                                                                     / R V $Q -XO\
                                                                   
                                                               \RI LYHGRQ
                                             )LJXUH/DZ(QIRUFHPHQW$JHQFLHV        -XULVGLFWLRQV
                                                        & L W
                                                   LQ               FK Q 
                                             FLWHG DU
                                                 
                                                                               

                                            1R 


                                                                                                           




                                                                         5XUDOQ     8UEDQQ       %RWKQ 




                               7KHPDMRULW\RIWKHSDUWLFLSDWLQJODZHQIRUFHPHQWRIILFHUV Q  ZRUNHGLQODUJHU
                      FLWLHVDQGPHWURSROLWDQDUHDV 6HHILJXUH 

                                                 )LJXUH6L]HRI&RPPXQLWLHV6HUYHGE\/DZ
                                                (QIRUFHPHQW2IILFLDOV3DUWLFLSDWLQJLQWKH6XUYH\
                                                                                       Q 

                                         /HVVWKDQ Q                 



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 187 of 380 Page ID #:3151
                                       WR Q                      

                                      WR Q                     

                                      WR Q                          

                                   WR Q                                  

                                   WR Q                                                    

                                     RUPRUH Q                                                                                  

                                                                                                                   



                              0RVWRIWKHODZHQIRUFHPHQWRIILFLDOVSDUWLFLSDWLQJLQWKHVXUYH\ Q  
                      UHJDUGOHVVRIUDQNXQLWDVVLJQPHQWRUFRPPXQLW\SRSXODWLRQVL]HUHSRUWHGWKDWWKH\HQFRXQWHU
                      ODUJHQXPEHUVRI/(3YLFWLPVOLYLQJLQWKHLUMXULVGLFWLRQVZKRUHTXLUHWKHVHUYLFHVLQWHUSUHWHUV
                      7KRVH/(3YLFWLPVVSHDNDZLGHYDULHW\RIODQJXDJHVLQFOXGLQJDQGLQRUGHURIPRVWWROHDVW
                      VSRNHQ6SDQLVK.RUHDQ$UDELF9LHWQDPHVH&KLQHVHDQG8UGX6HHILJXUHIRUWKHWRS
                      ODQJXDJHVODZHQIRUFHPHQWRIILFLDOVUHSRUWHGDVHQFRXQWHULQJ




                                                                                         % D UU
                                                                             J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   
                                                  LQ               FK
                                           FLWHG DU
                                           R 
  3DJH                                1




                                        )LJXUH7RSODQJXDJHVHQFRXQWHUHGE\/DZ(QIRUFHPHQW
                                                                     2IILFLDOV

                              6SDQLVK Q                                                                                           

                                .RUHDQ Q                                                  

                                 $UDELF Q                                                

                           9LHWQDPHVH Q                                            

                               &KLQHVH Q                                     

                                  8UGX Q                              

                                5XVVLDQ Q                         

                        +DLWLDQ&UHROH Q                    



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 188 of 380 Page ID #:3152
                                 7DJDORJ Q                  

                                   6RPDOL Q             

                                                                                                                                               



                              6HYHUDOODZHQIRUFHPHQWRIILFLDOV Q  SURYLGHGGHWDLOVDERXWRWKHUODQJXDJHV LQ
                      DGGLWLRQWRWKRVHLQILJXUH WKDWLPPLJUDQWDQG/(3FULPHYLFWLPVDQGZLWQHVVHVWKH\
                      HQFRXQWHUVSHDN7KHVHODQJXDJHVLQFOXGHG$PKDULF$PHULFDQ6LJQ/DQJXDJH)DUVL
                      %XUPHVH)UHQFK+PRQJ%RVQLDQ)UHQFK&UHROH+PRQJ-DSDQHVH.DUHQ.KPHU.LUXQGL
                      .LQ\DUZDQGD.L]LJDX/DRWLDQ1HSDOHVH3DVKWX3RUWXJXHVH5RPDQLDQ6RPDOL6XGDQHVH
                      6ZDKLOL7ZL8NUDLQLDQ8]EHNDQGVHYHUDOLQGLJHQRXVODQJXDJHVIURP*XDWHPDOD

                                   /DZ(QIRUFHPHQW$JHQFLHV6LJQLQJ89LVD&HUWLILFDWLRQVDQG79LVD&HUWLILFDWLRQV

                               /DZHQIRUFHPHQWRIILFLDOVZHUHDVNHGWRLQGLFDWHZKHWKHUWKHLUDJHQF\VLJQHG8YLVD
                      FHUWLILFDWLRQVDQGRU7YLVDFHUWLILFDWLRQVLQFDVHVRIIRUHLJQERUQRU/(3FULPHRUKXPDQ
                      WUDIILFNLQJYLFWLPV2YHUDWKLUG Q  RIODZHQIRUFHPHQWRIILFLDOUHVSRQGHQWVVDLGWKDW
                      WKHLUDJHQFLHVVLJQHG8YLVDFHUWLILFDWLRQVIRU/(3DQGIRUHLJQERUQYLFWLPV 6HHILJXUH 7KH
                      UHVSRQVHVIRU7YLVDFHUWLILFDWLRQVZHUHORZHUVKRZLQJWKDW Q  RIWKHSDUWLFLSDQWV¶
                      DJHQFLHVVLJQHG7YLVDFHUWLILFDWLRQV 6HHILJXUH 7KHUHDUHLPSRUWDQWGLIIHUHQFHVEHWZHHQ
                      WKH8DQG7YLVDSURJUDPVWKDWKHOSH[SODLQZK\ODZHQIRUFHPHQWRIILFLDOVUHSRUWWKDWPRUHRI
                      WKHLUDJHQFLHVDUHVLJQLQJ8YLVDVFRPSDUHGWR7YLVDV)LUVWLWLVLPSRUWDQWWRXQGHUVWDQGWKDW
                                                                                               % D UU
                      REWDLQLQJD8YLVDFHUWLILFDWLRQLVDVWDWXWRU\SUHUHTXLVLWH WRDYLFWLP¶VDELOLW\WRILOHD8YLVD
                                                                                 J H O HVY 
                      DSSOLFDWLRQ,QD7YLVDDSSOLFDWLRQWKHFHUWLILFDWLRQLVQRWUHTXLUHGEXWLVSUHIHUUHGDQG
                                                                            $Q -XO\
                                                                    /RV
                      KHOSIXO$VDUHVXOWDOWKRXJK'+6HQFRXUDJHVODZHQIRUFHPHQWDJHQFLHVWRVLJQ7YLVD
                                                                               RI                   RQ
                                                                        L W \                  H   G
                                                    L W H  G  LQ& DUFKLY
                               ,1$ D   8F
                            

                                                                 
                                                  86&LWL]HQVKLSDQG,PPLJUDWLRQ6HUYLFHV'+6)HG5HJ    6HS  ³DQ

                                                  R
                      DOLHQYLFWLPPXVWLQFOXGHDFHUWLILFDWLRQIURPVXFKDJHQF\LQVXSSRUWRIKLVRUKHUUHTXHVWIRU8QRQLPPLJUDQWVWDWXV´ &)5
                       F  LL 
                             ' ¶ ¶ +
                                 (3 7 2)
                                              1
                                           20(/$1'  6(&85,7<  8
                                                                $1'   79 / (
                                                                         ,6$   $:   1)25&(0(17  5(6285&(    *
                                                                                                            8,'(  1 ¶ ,
                                                                                                                   $7 / 00,*5$17   :       ¶
                                                                                                                                      20(1 6

                      $'92&$&< 352-(&7  1RYHPEHU  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVGKVXSGDWHGXFHUWLILFDWLRQUHVRXUFH
                      JXLGH




                                           $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                               



  3DJH




                      FHUWLILFDWLRQV DGYRFDWHVDQGDWWRUQH\VZRUNLQJZLWK8YLVDYLFWLPVPXVWREWDLQDFHUWLILFDWLRQ
                      ,QD7YLVDFDVHDOWKRXJKWKH7YLVDFHUWLILFDWLRQLVSUHIHUUHGHYLGHQFHE\'+6LIDYLFWLP¶V
                      DWWRUQH\SURYLGHVHYLGHQFHWR'+6WKDWWKH\UHTXHVWHGWKHFHUWLILFDWLRQDQGRQHZDVQRW
                      SURYLGHG WKHLPPLJUDQWKXPDQWUDIILFNLQJYLFWLPPD\SURFHHGWRILOHD7YLVDDSSOLFDWLRQDQG
                      SURYHHOLJLELOLW\ZLWKRXWSURYLGLQJD7YLVDFHUWLILFDWLRQ

                                                 )LJXUH,V\RXUDJHQF\VLJQLQJ89LVDFHUWLILFDWLRQV


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 189 of 380 Page ID #:3153
                                                            LQFDVHVRIIRUHLJQERUQRU/(3YLFWLPV"


                                                                                                                   



                                                                   




                                                                                                        


                                                                     <HVQ          1RQ          'RQRWNQRZQ 




                                                )LJXUH,V\RXUDJHQF\VLJQLQJ7YLVDFHUWLILFDWLRQV
                                                        LQFDVHVRIKXPDQWUDIILFNLQJYLFWLPV"

                                                                                                           



                                                                                        % D UU
                                                                            J H O HVY 
                                                                   / R V $Q -XO\ 
                                                                 
                                                             \RI LYHGRQ
                                                      & L W
                                                  LQ  DUFK
                                             FLWHG      
                                                 
                                            1R

                                                                    <HVQ          1RQ          'RQRWNQRZQ 




                            '(3¶7¶ 2) +20(/$1' 6(&85,7<8$1' 79,6$ /$: (1)25&(0(17 5(6285&( *8,'(1$7¶/ ,00,*5$17 :20(1¶6

                      $'92&$&< 352-(&7  1RYHPEHU  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVGKVXSGDWHGXFHUWLILFDWLRQUHVRXUFH
                      JXLGH
                             '(3¶7¶ 2) +20(/$1' 6(&85,7<8$1' 79,6$ /$: (1)25&(0(17 5(6285&( *8,'(1$7¶/ ,00,*5$17 :20(1¶6

                      $'92&$&< 352-(&7  1RYHPEHU  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVGKVXSGDWHGXFHUWLILFDWLRQUHVRXUFH
                      JXLGH




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                  



  3DJH




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 190 of 380 Page ID #:3154

                               $OWKRXJKLPPLJUDQWKXPDQWUDIILFNLQJYLFWLPVFDQILOHIRUD7YLVDZKHQODZ
                      HQIRUFHPHQWDJHQFLHVIDLOWRFHUWLI\WUDIILFNLQJYLFWLPVFDQQRWREWDLQWKHVSHFLDOSURWHFWLRQV
                      IURPGHSRUWDWLRQDQGHFRQRPLFVXSSRUW&RQJUHVVGHVLJQHGIRULPPLJUDQWYLFWLPVRIKXPDQ
                      WUDIILFNLQJZLWKRXWDVVLVWDQFHIURPODZHQIRUFHPHQWRIILFLDOV&RQWLQXHGSUHVHQFHLVGHVLJQHGWR
                      RIIHULPPHGLDWHKHOSDQGSURWHFWLRQWRVWDELOL]HYLFWLPVRIVHYHUHIRUPVRIKXPDQWUDIILFNLQJ
                      ZKRDUHSRWHQWLDOZLWQHVVHVLQDWUDIILFNLQJLQYHVWLJDWLRQRUSURVHFXWLRQ 7KHVXUYH\IRXQGWKDW
                      RQO\ Q  RISDUWLFLSDWLQJODZHQIRUFHPHQWRIILFLDOV¶DJHQFLHVVHHNFRQWLQXHGSUHVHQFH
                      IRULPPLJUDQWKXPDQWUDIILFNLQJYLFWLPV 6HHILJXUH 7KLVLVVXUSULVLQJLQOLJKWRIWKH86
                      '+6¶VHQFRXUDJHPHQWRIODZHQIRUFHPHQWRIILFLDOVWRUHTXHVWFRQWLQXHGSUHVHQFHIURP,&(
                      RIILFLDOVRQEHKDOIRILPPLJUDQWVZKRDUHYLFWLPVRUSRWHQWLDOZLWQHVVHVLQKXPDQWUDIILFNLQJ
                      SURVHFXWLRQV

                                                 )LJXUH,V\RXUDJHQF\VHHNLQJFRQWLQXHGSUHVHQFH
                                                         LQFDVHVRIKXPDQWUDIILFNLQJYLFWLPV"

                                                                                                               




                                                                                                       % D UU         


                                                                                      J H O HVY 
                                                            
                                                                         / R V $Q -XO\
                                                                       
                                                                \RI LYHGRQ
                                                         & L W
                                                    LQ                  FK
                                              FLWHG DU
                                              R 
                                             1                <HVQ       1RQ        'RQRWNQRZQ 




                            ³6LJQLQJ$JHQFLHV´&RPSDUHGWR³1RQ6LJQLQJ$JHQFLHV´

                              7KLVUHSRUWFDWHJRUL]HVODZHQIRUFHPHQWDJHQFLHVDVHLWKHU6LJQLQJ$JHQFLHVRU1RQ
                      6LJQLQJ$JHQFLHV6LJQLQJ$JHQFLHVDUHODZHQIRUFHPHQWDJHQFLHVWKDWVLJQRQHRUPRUHRIWKH
                      IROORZLQJIRUPV
                                 8YLVDFHUWLILFDWLRQ
                                 7YLVDFHUWLILFDWLRQRU
                                 5HTXHVWVIRUFRQWLQXHGSUHVHQFH




                             1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7    DHS Roll Call Video on U Visa Certification and T Visa Endorsement
                      by Law Enforcement (Part 2)<2878%( -XO  KWWSVZZZ\RXWXEHFRPZDWFK"Y 2W2BYG&0
                            86,00,*5$7,21$1'&867206 (1)25&(0(17&217,18(' 35(6(1&( 7(0325$5< ,00,*5$7,21 67$786)259,&7,06

                      2) +80$1 75$)),&.,1*1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7           -XQ  KWWSOLEUDU\QLZDSRUJZS
                      FRQWHQWXSORDGV'+6&RQWLQXHG3UHVHQFH%URFKXUHSGI'(3¶7¶ 2) +20(/$1' 6(&85,7<8$1' 79,6$ /$: (1)25&(0(17
                      5(6285&( *8,'(1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7  1RYHPEHU 
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVGKVXSGDWHGXFHUWLILFDWLRQUHVRXUFHJXLGH $QDSSOLFDWLRQIRU&3VKRXOGEH
                      LQLWLDWHGLPPHGLDWHO\XSRQLGHQWLILFDWLRQRIDYLFWLPRIKXPDQWUDIILFNLQJ



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 191 of 380 Page ID #:3155


                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                               7KHFODVVLILFDWLRQRIDODZHQIRUFHPHQWDJHQF\DVRQHWKDWGRHVQRWFHUWLI\LQFOXGHVODZ
                      HQIRUFHPHQWRIILFLDOVZKRUHSRUWHGWKDWWKHLUDJHQFLHVGRQRWFHUWLI\2IILFLDOVZKRUHSRUWHGWKDW
                      WKH\GRQRWNQRZZKHWKHUWKHLUDJHQF\VLJQV8YLVDV7YLVDVRUVHHNVFRQWLQXHGSUHVHQFHRQ
                      EHKDOIRILPPLJUDQWYLFWLPVRIKXPDQWUDIILFNLQJDUHH[FOXGHGIURPWKH6LJQLQJ1RQ6LJQLQJ
                      FODVVLILFDWLRQ 6HHILJXUH ,WLVLPSRUWDQWWRQRWHWKHWKHQXPEHURIODZHQIRUFHPHQW
                      RIILFHUVSDUWLFLSDWLQJLQWKHVXUYH\UHSRUWLQJWKDWWKH\GLGQRWNQRZDERXWWKHLUDJHQFLHV
                      FHUWLILFDWLRQSROLFLHVRUSUDFWLFHVPD\EHLQSDUWDUHIOHFWLRQRIWKHQXPEHUVRISDWURORIILFHUV
                      ZKRSDUWLFLSDWHGLQWKHVXUYH\ Q  7KHIDFWWKDWSDWURORIILFHUVPD\EHOHVVIDPLOLDU
                      DERXWGHSDUWPHQWFHUWLILFDWLRQSUDFWLFHVDQGSURFHGXUHVWKDQRIILFHUVZRUNLQJLQVSHFLDOL]HGXQLWV
                      RUZLWKUDQNVRIGHWHFWLYHRUKLJKHULVQRWQHFHVVDULO\XQXVXDO$OVRWKHODZHQIRUFHPHQW
                      RIILFLDOVZRUNLQJLQVPDOOHUFRPPXQLWLWHVSDUWLFXODUO\WKRVHWKDWDUHPRUHUXUDOWKDWKDYHPRUH
                      UHFHQWO\H[SHULHQFHGJURZWKLQWKHLPPLJUDQWSRSXODWLRQVLQWKHLUFRPPXQLWLHVPD\EHOHVV
                                                                                              % D UU
                      FRQQHFWHGZLWKWKHLULPPLJUDQWSRSXODWLRQVDQGWKHFRPPXQLW\EDVHGDGYRFDWHVDQGDWWRUQH\V
                                                                                        VY 
                      RUJDQL]DWLRQVWKDWVHUYHLPPLJUDQWFULPHYLFWLPV          JHOH
                                                                             $Q -XO\         
                                                                      / R V
                                                           & L W \RI 2IILFHV$QVZHULQJ'R1RW.QRZ
                                             )LJXUH3URVHFXWRUV
                                                                          LY HGRQ
                                                     LQ            DUFK
                                               FLWHG:KHQ$VNHG,I7KHLU2IILFH6LJQV5HTXHVWV
                                                                 
                                                   
                                             1R
                                                                                                      

                                                                      
                                       


                                       


                                       


                                       


                                        
                                                                             'R1RW.QRZ

                                                      89LVD Q           79LVD Q          &RQWLQXHG3UHVHQFH Q 



                              ³1RQ6LJQLQJ$JHQFLHV´DUHDJHQFLHVWKDWGRQRWVLJQDQ\RIWKHVHFHUWLILFDWLRQVRU
                      UHTXHVWV)LJXUHSURYLGHVDQRYHUYLHZRIWKHVLJQLQJSUDFWLFHVRIWKHSDUWLFLSDWLQJODZ
                      HQIRUFHPHQWRIILFLDOV

                               )LJXUH/DZ(QIRUFHPHQW$JHQFLHV6LJQLQJ8RU79LVD&HUWLILFDWLRQVRU
                                                      5HTXHVWLQJ&RQWLQXHG3UHVHQFH


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 192 of 380                                                    Page ID #:3156
                    'RHVWKH$JHQF\6LJQ"                    89LVD         79LVD                                                 &RQWLQXHG
                                                             &HUWLILFDWLRQV &HUWLILFDWLRQV                                         3UHVHQFH5HTXHVWV
                                                                                                                                         
                    <HV 6LJQLQJ$JHQFLHV                                                                                    
                    1R 1RQ6LJQLQJ$JHQFLHV                                                                                  
                    'RQRWNQRZ 1RQ6LJQLQJ$JHQFLHV                                                                    
                    7RWDOV                                                                                               




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                     



  3DJH




                          7KHPDMRULW\RIODZHQIRUFHPHQWRIILFHUVSDUWLFLSDWLQJLQWKHVXUYH\GRQRWNQRZLIWKHLU
                      DJHQFLHVVLJQ8YLVDFHUWLILFDWLRQV  7YLVDFHUWLILFDWLRQV  RUZKHWKHUWKH\VHHN
                      FRQWLQXHGSUHVHQFHIURP'+6RQEHKDOIRIKXPDQWUDIILFNLQJYLFWLPV  2IWKHODZ
                                                                                                % D UU
                      HQIRUFHPHQWRIILFLDOVZKRDUHDZDUHRIWKHLUDJHQF\¶VVLJQLQJSUDFWLFHVWKHPDMRULW\ZRUNIRU
                                                                                             
                                                                                  H O HVY 
                      DJHQFLHVWKDWVLJQ8YLVDFHUWLILFDWLRQV Q  RUPDNHFRQWLQXHGSUHVHQFHUHTXHVWV
                                                                                J                                   
                                                                              Q               
                                                                 R I    RV$ Q-XO\
                      Q  7KLVLVQRWWKHFDVHIRU7YLVDFHUWLILFDWLRQVWKHPDMRULW\RIODZHQIRUFHPHQWRIILFLDOV
                                                                       /
                                                       & L W \          LYHGR
                      ZKRDUHDZDUHRIWKHLUDJHQF\¶VVLJQLQJSUDFWLFHVGRQRWVLJQ7YLVDFHUWLILFDWLRQV Q  
                       6HHILJXUH         GLQ
                                            FLWH               DUFK
                                                      
                                                
                                           1R &HUWLILFDWLRQVRU5HTXHVWLQJ&RQWLQXHG3UHVHQFH
                                               )LJXUH6XUYH\3DUWLFLSDQW$JHQFLHV6LJQLQJ8RU79LVD

                              
                                                    
                              
                                                                                                                                  
                              

                                                                                                                                              
                              
                                                                                                                      
                              

                              

                              

                               
                                                      &HUWLI\LQJ 6LJQLQJ$JHQFLHV                               1RW&HUWLI\LQJ 1RQ6LJQLQJ$JHQFLHV

                                               8YLVD <HV 1R               7YLVD \HV 1R           &RQWLQXHG3UHVHQFH \HV 1R 



                           $GGLWLRQDOO\LWLVLPSRUWDQWWRQRWHWKDWRIDOOVXUYH\SDUWLFLSDQWV Q   Q 
                      ZRUNHGLQVLJQLQJDJHQFLHV$PRQJ6LJQLQJ$JHQFLHVWKHODUJHVWSURSRUWLRQVLJQHG8YLVD
                      FHUWLILFDWLRQV Q  DQGZHUHOHVVDFWLYHLQDVVLVWLQJKXPDQWUDIILFNLQJYLFWLPVDSSO\LQJ
                      IRU7YLVDV Q  DQGVHHNLQJFRQWLQXHGSUHVHQFH Q  


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 193 of 380 Page ID #:3157
                                                     )LJXUH3HUFHQWRI$OO&HUWLI\LQJ$JHQFLHV7KDW6LJQ
                                                         &HUWLILFDWLRQVRU0DNH5HTXHVWV%\&DVH7\SH
                                                                                        Q $JHQFLHV


                                                                                   

                                             
                                                                                                                  


                                              



                                                

                                       6LJQ89LVD&HUWLILFDWLRQV Q          6LJQ79LVD&HUWLILFDWLRQV Q      5HTXHVW&RQWLQXHG3UHVHQFH Q 




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   


                                                                                          % D UU
  3DJH                                                                    J H O HVY 
                                                                   / R V $Q -XO\
                                                                 
                                                             \RI LYHGRQ
                                                      & L W
                                                 LQ               FK
                                         FLWHG DU
                                             
                          6HYHUDOVLJQLQJDJHQFLHVVLJQHGLQPRUHWKDQRQHW\SHRIFDVH7KHIROORZLQJOLVWDQGILJXUH
                                         R 
                                       1
                      SUHVHQWWKHVXUYH\ILQGLQJVUHJDUGLQJWKHH[WHQWWRZKLFK6LJQLQJ$JHQFLHVDUHVLJQLQJRU
                      PDNLQJUHTXHVWVRQEHKDOIRILPPLJUDQWYLFWLPVLQPXOWLSOHFDVHW\SHV
                             Q  VLJQHGLQRQO\RQHW\SHRIFDVH8YLVDFHUWLILFDWLRQV7YLVDFHUWLILFDWLRQVRU
                                UHTXHVWVIRUFRQWLQXHGSUHVHQFH
                             Q  VLJQHGLQWZRRIWKHWKUHHRIWKHVHW\SHVRIFDVHVDQG
                             Q  VLJQHGLQDOOWKUHHW\SHVRIFDVHV8YLVDFHUWLILFDWLRQV7YLVDFHUWLILFDWLRQV
                                 DQGUHTXHVWVIRUFRQWLQXHGSUHVHQFH


                                          )LJXUH$JHQFLHV6LJQLQJ2QHRU0RUH&DVH7\SH8RU7
                                               9LVD&HUWLILFDWLRQRU&RQWLQXHG3UHVHQFH5HTXHVWV
                                                                                6LJQLQJ$JHQFLHV 

                                                                                   




                                                                                                               
                                                                          




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 194 of 380 Page ID #:3158

                                             6LJQ&DVH7\SH Q                 6LJQ&DVH7\SHV Q                6LJQ$OO&DVH7\SHV Q 



                          -XVWRYHUDTXDUWHU Q  RISDUWLFLSDWLQJODZHQIRUFHPHQWRIILFLDOVZRUNLQJLQ6LJQLQJ
                      $JHQFLHVSURYLGHGWKHQXPEHURI8YLVDFHUWLILFDWLRQVWKHLUDJHQF\VLJQVDQQXDOO\7KHQXPEHU
                      RI8FHUWLILFDWLRQVVLJQHGDQQXDOO\UDQJHGIURPWR)LJXUHSURYLGHVGHWDLOVDERXWWKH
                      QXPEHURIFHUWLILFDWLRQVVLJQHGDQQXDOO\E\WKHVXUYH\SDUWLFLSDQWV¶DJHQFLHV IRUWKRVHZKR
                      UHSRUWHGVXFKQXPEHUV 

                                                    )LJXUH1XPEHURI89LVD&HUWLILFDWLRQV6LJQHG
                                                            $QQXDOO\E\3DUWLFLSDWLQJ$JHQFLHV
                                               
                                                                               
                                               
                                             FLHV
                                               
                                             JHQ
                                                                                                             
                                             I$
                                               
                                                                                    
                                             HUR
                                               
                                             PE                                                                                           
                                             X
                                             1

                                               
                                                                   
                                                                                               UU
                                                                          
                                                                                         % D
                                                                                   HVY 
                                                                          1XPEHURI&HUWLILFDWLRQV6LJQHG$QQXDOO\
                                                                             J H O
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                                  LQ               FK
                                           FLWHG DU
                                           R 
                                         1
                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                      



  3DJH




                                   3RSXODWLRQVVHUYHGE\6LJQLQJDQG1RQ6LJQLQJ/DZ(QIRUFHPHQW$JHQFLHV

                             7KHGDWDFROOHFWHGE\WKHVXUYH\DOORZHGIRUDQDQDO\VLVRIZKHWKHUDQGKRZ6LJQLQJ
                      $JHQFLHVGLIIHUHGIURP1RQ6LJQLQJ$JHQFLHVZLWKUHJDUGWRVHYHUDOWRSLFVH[SORUHGLQWKH
                      VXUYH\7KHPDMRULW\RIODZHQIRUFHPHQWRIILFLDOVZRUNLQJLQ6LJQLQJ$JHQFLHVZRUNHGLQ
                      MXULVGLFWLRQVZLWKODUJH/(3SRSXODWLRQV Q  $PRQJWKHSDUWLFLSDQWVZRUNLQJLQ
                      1RQ6LJQLQJ$JHQFLHV Q  ZRUNHGLQMXULVGLFWLRQVZLWKODUJH/(3SRSXODWLRQVDQG
                       Q  ZRUNHGLQMXULVGLFWLRQVWKDWVHUYHVPDOOHU/(3SRSXODWLRQV 6HHILJXUH 

                                               )LJXUH-XULVGLFWLRQVZLWK/DUJH/(33RSXODWLRQV
                                                   6LJQLQJ&RPSDUHGWR1RQ6LJQLQJ$JHQFLHV



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 195 of 380 Page ID #:3159
                                                                                                                

                                                                     
                                               
                                                                                   

                                                                                                                         


                                                 
                                                               1RQ6LJQLQJ Q                          6LJQLQJ Q 

                                                          /DUJH/(3SRSXODWLRQ 6LJQLQJ 1RQ6LJQLQJ 

                                                          'RHVQRWKDYHODUJH/(3SRSXODWLRQ 6LJQLQJ 1RQ6LJQLQJ 



                                 /DZHQIRUFHPHQWRIILFLDOVZRUNLQJLQ6LJQLQJ$JHQFLHVUHSRUWHGWKDWWKHSRSXODWLRQ
                      VL]HVRIWKHLUMXULVGLFWLRQVYDU\ZLGHO\6LJQLQJ$JHQFLHVZHUHORFDWHGLQMXULVGLFWLRQVZLWK
                      SRSXODWLRQVL]HVRIRUPRUH Q  RIWR Q  RI
                      WR Q  DVZHOODVVPDOOMXULVGLFWLRQVZLWKOHVVWKDQLQKDELWDQWV 
                      Q  $OPRVWKDOI Q  RIWKH1RQ6LJQLQJDJHQFLHVKRZHYHUZHUHORFDWHGLQVPDOO
                      MXULVGLFWLRQV OHVVWKDQ 6LPLODUO\ Q  RIWKHODZHQIRUFHPHQWRIILFLDOVZRUNLQJ
                      LQ1RQ6LJQLQJ$JHQFLHVZRUNHGLQODUJHMXULVGLFWLRQVZLWKRYHULQKDELWDQWV 6HH
                      ILJXUH 
                                                                                         % D UU
                                                                             J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                                  LQ               FK
                                            FLWHG DU
                                            R 
                                           1




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                                              )LJXUH3RSXODWLRQ6HUYHG6LJQLQJYV1RQ6LJQLQJ
                                                                     $JHQFLHV
                                              
                                                                                                                                   



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 196 of 380 Page ID #:3160
                                   
                                   
                                   
                                                                                                                             
                                   
                                                        
                                                                                                            
                                                                                                
                                                                          
                                   
                                   
                                    
                                    
                                              /HVV7KDQ       WR        WR        RU0RUH
                                                     Q                      Q                       Q                     Q 

                                                                    1RQ6LJQLQJ$JHQFLHV            6LJQLQJ$JHQFLHV




                      7KH,PSDFWRI,QFUHDVHG,PPLJUDWLRQ(QIRUFHPHQWDQG&RPPXQLW\3ROLFLQJ

                              2QHRIWKHREMHFWLYHVRIWKLVVXUYH\ZDVWRGRFXPHQWZKHWKHUDQGLIVRWKHH[WHQWWR
                      ZKLFKLQFUHDVHGLPPLJUDWLRQHQIRUFHPHQWDIIHFWHGODZHQIRUFHPHQW¶VDELOLW\WRSURWHFWDQGVHUYH
                      LPPLJUDQWDQG/(3FRPPXQLWLHV5HFHLYLQJLQIRUPDWLRQIURPFRPPXQLW\PHPEHUVDERXW
                      SHUSHWUDWHGFULPHVLVLPSRUWDQWIRUHIIHFWLYHSROLFLQJ

                               7KHVXUYH\SDUWLFLSDQWVSURYLGHGLQIRUPDWLRQDERXWWKHLUDJHQF\¶VFRPPXQLW\SROLFLQJ
                                                                                           % D UU
                      HIIRUWVZLWKLPPLJUDQWFRPPXQLWLHVLQWKHLUMXULVGLFWLRQV7KHPDMRULW\RISDUWLFLSDQWV 
                                                                                   V  Y             
                                                                        $ Q JHOH \
                      Q  LQGLFDWHGWKDWWKHLUDJHQFLHVZHUHLQYROYHGLQFRPPXQLW\SROLFLQJHIIRUWVZLWKLPPLJUDQW
                      DQG/(3FRPPXQLWLHV 6HHILJXUH  /RV
                                                                  RI     RQ   -XO
                                                           L W \        HG
                                              L W H G LQ& DUFKLY
                                                  )LJXUH,V<RXU$JHQF\,QYROYHG,Q&RPPXQLW\
                                            F            
                                                     
                                                   3ROLFLQJZLWK,PPLJUDQWDQG/(3&RPPXQLWLHV
                                           1R                                            Q 

                                                                                




                                                                                                            




                                                                                <HV Q           1R Q 




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
         Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 197 of 380 Page ID #:3161
  3DJH




                               3ROLFHGHSDUWPHQWVVWDIIHGFRPPXQLW\SROLFLQJHIIRUWVZLWKLPPLJUDQWDQG/(3
                      FRPPXQLWLHVLQGLIIHUHQWZD\V2YHUKDOIRIWKHGHSDUWPHQWVLQZKLFKRIILFLDOVUHVSRQGLQJWRWKH
                      VXUYH\VWDIIHGWKHVHFRPPXQLW\SROLFLQJHIIRUWVZLWKGHGLFDWHGFRPPXQLW\RXWUHDFKHQJDJHPHQW
                      RIILFHUV Q  DQGRUGLVWULFWEDVHGRIILFHUVZKRVHJRDOLVFRPPXQLW\HQJDJHPHQW 
                      Q  &LYLOLDQOLDLVRQSHUVRQQHOZHUHLQYROYHGLQVWDIILQJFRPPXQLW\SROLFLQJHIIRUWVZLWK
                      LPPLJUDQWDQG/(3FRPPXQLWLHVLQ Q  RIVXUYH\SDUWLFLSDQWV¶GHSDUWPHQWV 6HHILJXUH
                       

                                        )LJXUH7\SHVRI&RPPXQLW\3ROLFLQJ(IIRUWVZLWK,PPLJUDQW
                                                                &RPPXQLWLHV
                             
                                                      
                                                                                             
                             
                             
                                                                                                                                          
                             
                             


                                                                                                                     UU
                             

                                                                                                               % D
                                                                                                     HVY 
                             

                                                                                            J   H  O
                                                                                    $Q -XO\
                             
                                           'HGLFDWHGFRPPXQLW\
                                                                           / R  V
                                                                             'LVWULFWEDVHGRIILFHUVZKRVHJRDOLV       &LYLOLDQOLDLVRQSHUVRQQHOQ 
                                  RXWUHDFKHQJDJHPHQWRIILFHUVQ  RI                    R  Q
                                                               &LW\ UFKLYHG
                                                                               FRPPXQLW\HQJDJHPHQWQ     

                                                        L Q 
                                             FLWHG D
                                              R  
                                7KHGDWDUHYHDOGLIIHUHQFHVEHWZHHQ6LJQLQJ$JHQFLHVDQG1RQ6LJQLQJ$JHQFLHVLQWKHLU
                                          1
                      VWDIILQJRIFRPPXQLW\SROLFLQJHIIRUWVZLWKLPPLJUDQWDQG/(3FRPPXQLWLHV$JUHDWHU
                      SURSRUWLRQRI6LJQLQJ$JHQFLHVKDYHGHGLFDWHGFRPPXQLW\RXWUHDFKDQGRUHQJDJHPHQWRIILFHUV
                      WKDQ1RQ6LJQLQJ$JHQFLHV Q YHUVXVQ  0RUH6LJQLQJ$JHQFLHVKDGFLYLOLDQ
                      OLDLVRQSHUVRQQHOLQWKHDJHQF\¶VFRPPXQLW\SROLFLQJHIIRUWVLQFOXGLQJELOLQJXDOYLFWLP
                      DGYRFDWHVZRUNLQJIRUWKHODZHQIRUFHPHQWDJHQF\DOPRVWWZLFHDVPDQ\6LJQLQJ Q 
                      WKDQ1RQ6LJQLQJ$JHQFLHV Q FLYLOLDQOLDLVRQV $OPRVWGRXEOHWKHQXPEHURI6LJQLQJ
                      $JHQFLHVKDGGLVWULFWEDVHGRIILFHUVLQFRPPXQLW\HQJDJHPHQWDFWLYLWLHV Q YHUVXV
                      Q   6HHILJXUH 




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 198 of 380 Page ID #:3162




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                        



  3DJH




                                           )LJXUH&RPPXQLW\3ROLFLQJ(IIRUWVIRU6LJQLQJDQG1RQ
                                                                6LJQLQJ$JHQFLHV

                                                                                                                                   
                                             &LYLOLDQOLDLVRQSHUVRQQHO 1 
                                                                                                                


                               'LVWULFWEDVHGRIILFHUVZKRVHJRDOLVFRPPXQLW\                                                            
                                                                                                                    
                                                                                                                % UU
                                             HQJDJHPHQW 1 

                                                                                                          Y     D
                                                                                                 OHV                 
                                                                                           Q J H                                                  
                                                                                   RV$ Q-XO\
                         'HGLFDWHGFRPPXQLW\RXWUHDFKHQJDJHPHQWRIILFHUV
                                                  1 
                                                                          R I  /          R
                                                                                                                          

                                                               &LW   \             LYHG     
                                                       G  L Q                 U F K
                                              FLWH                  D
                                                                                                                                                 

                                                               
                                                     
                                           1R
                                                                                   6LJQLQJ    1RQVLJQLQJ




                               $FFRUGLQJWRWKHODZHQIRUFHPHQWVXUYH\SDUWLFLSDQWVVRPHRIWKHLUDJHQFLHV
                      H[SHULHQFHGDGHFOLQHLQWKHQXPEHURILPPLJUDQWFRPPXQLW\PHPEHUVZKRDUHZLOOLQJWRILOH
                      FRPSODLQWV Q  DQGZKRDUHZLOOLQJWRZRUNZLWKRIILFLDOVLQFULPLQDOFDVHV 
                      Q  LQFRPSDUHGWR 6HHILJXUH 6RPHRIILFLDOVUHSRUWHGWKDWLPPLJUDQWVLQ
                      WKHLUFRPPXQLWLHVZHUHPRUHZLOOLQJWRZRUNZLWKODZHQIRUFHPHQWRQFULPLQDOFDVHV 
                      Q  YRFDOL]HFRPSODLQWV Q  DWWHQGHYHQWVSODQQHGE\ODZHQIRUFHPHQW Q 
                      $OPRVWDWKLUG Q  UHSRUWHGLPSURYHGTXDOLW\RISROLFHLPPLJUDQWFRPPXQLW\UHODWLRQV
                       6HHILJXUH 




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 199 of 380 Page ID #:3163




                                          $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                              



  3DJH




                                                                                          %D 
                                           )LJXUH&KDQJH)URPWRLQ6SHFLILF&RPPXQLW\
                                                                                                                        UU
                                                                                    V  Y
                                                                             Q JHOH \
                                               3ROLFLLQJ:RUNZLWK,PPLJUDQWDQG/(3&RPPXQLWLHV
                                                                          $
                                                             \  R I /RV Q 
                                                                              RQ -XO
                                                          LW
                                                           &          LYH  G
                                                 H G  L Q       D UFK
                                  
                                              FLW                                                    

                                                                      

                                             1R
                                  

                                                                                                                                                         
                                  
                                                                                                                                        
                                                                                                                                                         
                                  
                                                                                                
                                                                                                               
                                                
                                                            
                                                                                                                                               
                                  

                                    
                                                               :LOOLQJQHVVRI                                                  7KHQXPEHURI
                                                                  LPPLJUDQW            :LOOLQJQHVVRI    &RPPHQGDWLRQV          VRFLDOHYHQWV
                                              &RPSODLQWV                                                                                          4XDOLW\RISROLFH
                                                                 FRPPXQLW\              FRPPXQLW\          DFFRODGHV            FRPPXQLW\
                                            FRPLQJIURPWKH                                                                                          LPPLJUDQW
                                                                PHPEHUVWR               JURXSVWR        FRPLQJIURP           PHPEHUVDUH
                                               LPPLJUDQW                                                                                            FRPPXQLW\
                                                                 ZRUNZLWK                YRFDOL]H         LPPLJUDQW          ZLOOLQJWRDWWHQG
                                              FRPPXQLW\                                                                                               UHODWLRQV
                                                                 RIILFHUVRQ            FRPSODLQWV         FRPPXQLW\               ZLWKODZ
                                                Q                                                                                                    Q 
                                                               FULPLQDOFDVHV             Q               Q               HQIRUFHPHQW
                                                                   Q                                                             Q 
                                   /HVV                                                                                                     
                                   0RUH                                                                                                   

                                   6DPH                                                                                                   

                                                                                /HVV              0RUH        6DPH



                                 :KHQDVNHGDERXWWKHHIIHFWVRIFRPPXQLW\SROLFLQJHIIRUWVLQUHODWLYHWR

KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 200 of 380 Page ID #:3164
                  JUHDWHUSURSRUWLRQRIVLJQLQJDJHQFLHVUHSRUWHGPRUHFRRSHUDWLRQIURPLPPLJUDQWFRPPXQLW\
                  PHPEHUVRQFULPLQDOFDVHVWKDQQRQVLJQLQJDJHQFLHV Q  YVQ  2QTXHVWLRQV
                  UHJDUGLQJWKHRYHUDOOTXDOLW\RIFRPPXQLW\SROLFLQJPRUHODZHQIRUFHPHQWRIILFHUVZRUNLQJLQ
                  VLJQLQJDJHQFLHVWKDQQRQVLJQLQJDJHQFLHVUHSRUWHGLPSURYHPHQWVLQWKHTXDOLW\RILPPLJUDQW
                  FRPPXQLW\ODZHQIRUFHPHQWUHODWLRQVKLSVLQUHODWLYHWR Q YVQ  

                                7KHQDUUDWLYHVSURYLGHGE\ODZHQIRUFHPHQWVXUYH\SDUWLFLSDQWVVKRZHGVRPHGHWDLOHG
                      H[SODQDWLRQVRIKRZDQGZK\WKLVLQFUHDVHLQWKHLU6LJQLQJDJHQFLHVRFFXUUHG2IILFHUVUHSRUWHG
                      WKDWWKH\KDYHLQFUHDVHGWKHLUFRPPXQLW\SROLFLQJDQGRXWUHDFKZLWKLPPLJUDQWDQG/(3
                      FRPPXQLWLHVVSHFLILFDOO\EHFDXVHWKH\ZHUHVHHLQJWKHGHFOLQHLQFRRSHUDWLRQDQGDULVHLQIHDU
                      RIODZHQIRUFHPHQW,WDSSHDUVWKDWWKHVHFRPPXQLW\RXWUHDFKDFWLYLWLHVFRPELQHGZLWKWKHIDFW
                      WKDWWKHODZHQIRUFHPHQWDJHQFLHVZHUHDOVR6LJQLQJ8YLVDFHUWLILFDWLRQVDVZHOODVLQVRPH
                      FDVHV7YLVDFHUWLILFDWLRQVDQGFRQWLQXHGSUHVHQFHOHDGWRWKHLQFUHDVHLQWKHLPPLJUDQW
                      FRPPXQLWLHV¶ZLOOLQJQHVVWRZRUNZLWKWKHP7KLVDELOLW\WRLQFUHDVHWKHLPPLJUDQW
                      FRPPXQLWLHV¶ZLOOLQJQHVVWRZRUNZLWKWKHSROLFHFDQEHDWWULEXWHGWRWKHTXDOLW\RISROLFHDQG
                      LPPLJUDQWFRPPXQLW\UHODWLRQVDQGKDVUHVXOWHGLQFRRSHUDWLRQRQFULPLQDOLQYHVWLJDWLRQV 6HH
                      ILJXUHVDQG 




                                                                                           % D UU
                                                                                 H O HVY 
                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ
                                                                               J                                                                               
                                                                      / R V $Q -XO\
                                                                    
                                                                \RI LYHGRQ
                                                         & L W
                                                    LQ               FK
  3DJH
                                             FLWHG DU
                                             R 
                                           1

                                              )LJXUH6LJQLQJ$JHQFLHV&KDQJHVLQ(IIHFWLYHQHVVRI
                                              &RPPXQLW\3ROLFLQJ:LWK,PPLJUDQW&RPPXQLWLHV
                                                                  &RPSDUHGWR
                                                                                                                                   
                                                          
                                                                                                                                                
                                                                                                
                                                                                                                                                   
                                                                                                              
                                        
                                                                                                                                
                                                              
                                                                                    
                                                                                                       
                                                                                                                                             
                                        
                                         
                                                                 :LOOLQJQHVVRI                        7KHQXPEHURI
                                                                  LPPLJUDQW         :LOOLQJQHVVRI      VRFLDOHYHQWV    &RPPHQGDWLRQ
                                                &RPSODLQWV                                                                                      4XDOLW\RI
                                                                  FRPPXQLW\           FRPPXQLW\          FRPPXQLW\        VDFFRODGHV
                                               FRPLQJIURP                                                                                       SROLFH
                                                                  PHPEHUVWR           JURXSVWR          PHPEHUV          FRPLQJIURP
                                              WKHLPPLJUDQW                                                                                   LPPLJUDQW
                                                                   ZRUNZLWK            YRFDOL]H        DUHZLOOLQJWR       LPPLJUDQW
                                                FRPPXQLW\                                                                                     FRPPXQLW\
                                                                   RIILFHUVRQ        FRPSODLQWV      DWWHQGZLWKODZ       FRPPXQLW\
                                                   Q                                                                                      UHODWLRQV Q 
                                                                 FULPLQDOFDVHV          Q            HQIRUFHPHQW            Q 
                                                                      Q                                    Q 
                                 /HVV                                                                                                

                                 0RUH                                                                                               



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 201 of 380 Page ID #:3165
                                 7KH6DPH                                                                                             

                                                                               /HVV       0RUH            7KH6DPH




                                           )LJXUH1RQ6LJQLQJ$JHQFLHV&KDQJHVLQ(IIHFWLYHQHVVRI
                                              &RPPXQLW\3ROLFLQJ:LWK,PPLJUDQW&RPPXQLWLHV
                                                                 &RPSDUHGWR
                                                                             
                                                                                                                  
                                                                                                                                                            
                                                                                                                                       
                                                                                                  
                                          
                                          
                                                                                                                                                       
                                                                
                                                                                                                         
                                                                                                      
                                                                                                                                                 
                                          
                                           
                                                                    :LOOLQJQHVVRI                      7KHQXPEHURI
                                                                     LPPLJUDQW        :LOOLQJQHVVRI     VRFLDOHYHQWV     &RPPHQGDWLRQ
                                                    &RPSODLQWV                                                                                      4XDOLW\RI
                                                                     FRPPXQLW\         FRPPXQLW\          FRPPXQLW\         VDFFRODGHV
                                                   FRPLQJIURP                                                                                       SROLFH
                                                                     PHPEHUVWR         JURXSVWR          PHPEHUV          FRPLQJIURP
                                                  WKHLPPLJUDQW                                                                                    LPPLJUDQW
                                                                      ZRUNZLWK          YRFDOL]H         DUHZLOOLQJWR      LPPLJUDQW
                                                    FRPPXQLW\                                                                                     FRPPXQLW\
                                                                      RIILFHUVRQ      FRPSODLQWV       DWWHQGZLWKODZ      FRPPXQLW\
                                                       Q                                                                                      UHODWLRQV Q 
                                                                    FULPLQDOFDVHV         Q           HQIRUFHPHQW               Q 
                                                                         Q                                  Q 
                                                                                           UU
                                   /HVV                                
                                                                                        %  D
                                                                                                                                                

                                                                              HVY 
                                   0RUH                      
                                                                            Q  J H O
                                                                                                                                            
                                   7KH6DPH                  

                                                                R I  / RV$ Q-XO\
                                                                                                                                             


                                                           &LW\ U/HVV        R
                                                                          YHG0RUH
                                                 G  L Q             F KL           7KH6DPH

                                            FLWH
                                                          D
                                               
                                           1R

                                          $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                          



  3DJH




                             7KH,PSDFWRI,QFUHDVHG,PPLJUDWLRQ(QIRUFHPHQW5HODWLRQVKLSVZLWK)HGHUDO
                      ,PPLJUDWLRQ(QIRUFHPHQW$JHQFLHVDQGWKH$ELOLW\WR,QYHVWLJDWH&ULPHV3HUSHWUDWHG
                      $JDLQVW,PPLJUDQW9LFWLPV

                               /DZHQIRUFHPHQWRIILFLDOVSDUWLFLSDWLQJLQWKHVXUYH\ZHUHDOVRDVNHGZKHWKHUDQGKRZ
                      WKHLUDJHQFLHVFRRSHUDWHGZLWKIHGHUDOLPPLJUDWLRQHIIRUWVDVSRUWUD\HGLQILJXUH

                                                )LJXUH&RRSHUDWLRQZLWK)HGHUDO,PPLJUDWLRQ(IIRUWV
                                                 6LJQLQJ$JHQFLHV&RPSDUHGZLWK1RQ6LJQLQJ$JHQFLHV


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 202 of 380 Page ID #:3166
                                                                                                Q 
                                                                                                                              
                                                             'RQRWNQRZ Q 
                                                                                                                                           

                        <HVEXWZHGRQRWUHSRUWYLFWLPVRIFULPHV Q 
                                                                                                                             
                                                                                                                          
                                                                                                                    
                                                                         1R Q 
                                                                                                            
                                                                                                              
                                                       <HVLQRWKHUZD\V Q 
                                                                                                       
                                                                                                       
                           <HVZHSDUWLFLSDWHLQWKH J SURJUDP Q 
                                                                                                  

                                                                                                                                   

                                                                             6LJQLQJ$JHQFLHV      1RQ6LJQLQJ$JHQFLHV



                                0RUHWKDQDTXDUWHU Q  RIODZHQIRUFHPHQWDJHQFLHVUHSRUWHGWKDWWKH\GRQRW
                      FRRSHUDWHZLWKIHGHUDOLPPLJUDWLRQHQIRUFHPHQWHIIRUWVZKHQWKHWDUJHWRIWKHHQIRUFHPHQW
                      DFWLRQLVDFULPHYLFWLP-XVWDVWKHGDWDVKRZHGPRUHFRRSHUDWLRQIURPLPPLJUDQWFRPPXQLWLHV
                      ZLWK6LJQLQJDJHQFLHVWKH\VKRZWKDWDVOLJKWO\KLJKHUSURSRUWLRQRI6LJQLQJDJHQFLHV 
                      Q  WKDQ1RQ6LJQLQJDJHQFLHV Q  DIILUPDWLYHO\H[FOXGHGLPPLJUDQWDQG/(3FULPH
                      YLFWLPVIURPWKHLUDJHQFLHVFRRSHUDWLRQZLWKIHGHUDOLPPLJUDWLRQHQIRUFHPHQWRIILFLDOV
                      $GGLWLRQDOO\DJUHDWHUSHUFHQWDJHRIODZHQIRUFHPHQWRIILFHUVZRUNLQJLQ1RQ6LJQLQJWKDQ

                                                                                           %   UU
                      6LJQLQJDJHQFLHVGLGQRWNQRZZKDWWKHLUDJHQFLHVSROLFLHVRUSUDFWLFHVZHUHZLWKUHJDUGWR
                                                                                               D
                                                                               H O H VY 7KHUHPDLQLQJ
                      FRRSHUDWLRQZLWKIHGHUDOLPPLJUDWLRQHIIRUWV Q YVQ      
                                                                                                  
                                                                        $ Q J               
                       Q  RIRIILFHUVVXJJHVWHGWKDWWKHLUDJHQFLHVFRRSHUDWHGZLWKIHGHUDOLPPLJUDWLRQHIIRUWVLQ
                                                                  I/RV                O\
                      RWKHUZD\VLQFOXGLQJ
                                                                    \R         Q-X
                                                       L Q  & L W
                                                                        FK LYHGR
                                              FLWHG DU
                                        1RWLI\LQJ,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQW   ,&( ZKHQWKH\HQFRXQWHU

                                               R 
                                            SUHYLRXVO\GHSRUWHGIHORQV  Q 
                                           1
                                        :RUNLQJZLWK,&(RQFULPLQDOLQYHVWLJDWLRQVRIJDQJVGUXJVDQGKXPDQ
                                            WUDIILFNLQJ Q  
                                        2QO\FRPPXQLFDWLQJZLWK,&(DERXWSHUVRQVKDYHEHHQDUUHVWHG Q  DQG
                                        $VVLVWDQFHZLWKVHUYLFHRIIHGHUDOMXGLFLDOZDUUDQWV,&(ZDUUDQWVMDLOKROGVDQG
                                              QRWLI\LQJ,&(DERXWWKHUHOHDVHWLPHVDQGGDWHVRISHUSHWUDWRUVIURPMDLO Q  


                             7KHIDFWWKDWDODUJHPDMRULW\RIVXUYH\SDUWLFLSDQWDJHQFLHVZHUHSROLFHGHSDUWPHQWV
                       Q  DVRSSRVHGWR6KHULII¶V2IILFHV Q  PD\H[SODLQZK\WKHQXPEHURIVXUYH\




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                    



  3DJH




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 203 of 380 Page ID #:3167
                  SDUWLFLSDQWVUHSRUWLQJWKDWWKHLUDJHQF\FROODERUDWHVZLWK,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQW
                  RQZDUUDQWVDQGMDLOKROGVPD\EHORZ 6HHILJXUH 

                                                          )LJXUH/DZ(QIRUFHPHQW$JHQF\7\SH
                                                                            Q 
                                                                      


                                          


                                          


                                          


                                          
                                                                                               
                                                                                                                   
                                           

                                                    3ROLFHGHSDUWPHQW Q             6KHULII VRIILFH Q         6WDWHSROLFH Q 




                                $QXPEHURITXHVWLRQVLQWKHVXUYH\DVNHGODZHQIRUFHPHQWRIILFLDOVWRFRPSDUHWKHLU
                                                                                           % D UU
                      DELOLW\WRLQYHVWLJDWHFULPHVSHUSHWUDWHGDJDLQVWLPPLJUDQWDQG/(3YLFWLPVLQUHODWLYHWR
                                                                              J H O HVY 
                      )RUW\WZRSHUFHQW Q  RIDOOUHVSRQGHQWVIHOWWKDWIHGHUDOLPPLJUDWLRQKDG
                                                                    / R V $Q -XO\
                      DIIHFWHGSROLFHFRPPXQLW\UHODWLRQVKLSVZLWKIRUHLJQERUQDQG/(3FRPPXQLWLHVZKHUHDV
                                                               RI              Q
                                                        &LW\
                       Q  IHOWLWKDGQRW 6HHILJXUH
                                                      LQ DUFKLY        HGR
                                            F L W H G
                                                       
                                         )LJXUH'R\RXIHHOWKDWIHGHUDOLPPLJUDWLRQKDVDIIHFWHG
                                                    
                                                  
                                          1R
                                          SROLFHFRPPXQLW\UHODWLRQVKLSVZLWKIRUHLJQERUQDQG/(3
                                                                 FRPPXQLWLHV"



                                                                                                                 



                                                                 




                                                                                <HV Q         1R Q 



                             +RZHYHUODZHQIRUFHPHQWRIILFLDOVIURP6LJQLQJ$JHQFLHVUHSRUWHGWKDWLPPLJUDWLRQ
                      HQIRUFHPHQWLVKDYLQJDJUHDWHULPSDFWRQWKHLUZRUNZLWKLPPLJUDQWDQG/(3FRPPXQLWLHVWKDQ
                      1RQ6LJQLQJDJHQFLHV)LIW\IRXUSHUFHQW Q  RI6LJQLQJDJHQFLHVREVHUYHGDQLPSDFWRI




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 204 of 380 Page ID #:3168

                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                      LPPLJUDWLRQHQIRUFHPHQWRQWKHLUUHODWLRQVKLSVZLWKLPPLJUDQWDQG/(3FRPPXQLWLHVFRPSDUHG
                      WR Q  RI1RQ6LJQLQJDJHQFLHV 6HHILJXUH 

                                             )LJXUH+DV)HGHUDO,PPLJUDWLRQ(QIRUFHPHQW$IIHFW
                                            &RPPXQLW\3ROLFLQJ5HODWLRQVKLSVZLWK,PPLJUDQWDQG/(3
                                                &RPPXQLWLHV"6LJQLQJYV1RQ6LJQLQJ$JHQFLHV
                        
                                                                                                                                         
                                                      
                                                                                                                 
                                                                           
                        

                        

                          
                                                                                             % D   UU
                                                    <HV
                                                                              J H O HVY  1R
                                                                       V$
                                                                             Q 1RQ6LJQLQJ$JHQFLHV
                                                                                        O\ 1 
                                                   6LJQLQJ$JHQFLHV 1 R
                                                                   /              - X
                                                     & L W \RI LYHGRQ
                                                LQ                  FK
                                        FLWHG DU
                              7KHODZHQIRUFHPHQWRIILFLDOVSDUWLFLSDWLQJLQWKHVXUYH\ZHUHDVNHGWRH[SODLQWKH
                                        R  
                      LPSDFWRILPPLJUDWLRQHQIRUFHPHQWRQWKHLUFRPPXQLWLHV5HVSRQGHQWVZKREHOLHYHGWKDWIHGHUDO
                                     1
                      LPPLJUDWLRQSROLFLHVKDGLQGHHGDIIHFWHGFRPPXQLW\SROLFHUHODWLRQVKLSVZLWKIRUHLJQERUQRU
                      /(3SRSXODWLRQV Q  ZHUHDVNHGWRHODERUDWHRQZKDWWKH\EHOLHYHGZHUHWKHPDLQFDXVHVIRU
                      WKHFKDQJHGUHODWLRQVKLSV7KHUHVSRQVHVUHFHLYHGIDOOLQWRWKHILYHFDWHJRULHVOLVWHGLQILJXUH


                                                     )LJXUH(IIHFWVRI,PPLJUDWLRQ(QIRUFHPHQWRQ
                                                    3ROLFH&RPPXQLW\5HODWLRQVKLSVZLWK)RUHLJQ%RUQ
                                                                      RU/(3SRSXODWLRQV

                                          )HDURISROLFH7KDWSROLFHLVURXQGLQJXS
                                                                                                                                               
                                                       LPPLJUDQWV Q 


                                                                           2WKHU Q                                              

                                      )HGHUDOLPPLJUDWLRQSROLFLHV DVUHSRUWHGLQ
                                                                                                                        
                                                PHGLD FDXVLQJIHDU Q 


                                                            )HDURIGHSRUWDWLRQ Q                              


                                                                     *HQHUDO)HDU Q                            




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 205 of 380 Page ID #:3169
                                                                                                  




                               7KHPRVWIUHTXHQWO\VWDWHGLPSDFWZDVWKDWLPPLJUDQWDQG/(3FRPPXQLW\PHPEHUV
                      EHOLHYHGWKDWORFDOODZHQIRUFHPHQWDQGIHGHUDOLPPLJUDWLRQHQIRUFHPHQWDJHQFLHVRSHUDWH
                      VLPLODUO\,PPLJUDQWYLFWLPVDQGLPPLJUDQWFRPPXQLW\PHPEHUVDVVXPHGWKDWFDOOLQJSROLFHIRU




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                      KHOSZRXOGUHVXOWLQODZHQIRUFHPHQWWXUQLQJYLFWLPVRYHUWRIHGHUDOLPPLJUDWLRQHQIRUFHPHQW
                      RIILFLDOV0DQ\ODZHQIRUFHPHQWRIILFLDOVUHVSRQGHQWWRWKHVXUYH\H[SUHVVHGWKHLUIUXVWUDWLRQ
                      WKDWGHVSLWHWKHLUHIIRUWVWRDVVLVWLPPLJUDQWDQG/(3SRSXODWLRQVPDQ\LQWKHFRPPXQLW\DUH
                      KHVLWDQWWRUHDFKRXWWRODZHQIRUFHPHQWEHFDXVHWKH\EHOLHYHORFDOODZHQIRUFHPHQWKDYHWKH
                                                                                               DUU
                      DXWKRULW\ DQGLQVRPHFDVHVWKHGHVLUH WRGHSRUWWKHVHLQGLYLGXDOV3DUWLFLSDQWVVWDWHG
                                                                                        VY%           
                                                                                JHOH              
                                       7KDWLPPLJUDQWSRSXODWLRQV³IHDUWKHSROLFHLVJRLQJWRGHSRUWWKHPZKHQRXU
                                                                              $Q -XO\
                                                                       / R V
                                                                  \RI LYHGRQ
                                           SULPDU\JRDOLVWRDVVLVWWKHP«>P@VRWGRQRWXQGHUVWDQGWKHGLIIHUHQFHLQ
                                                           & L W
                                                      LQ               FK
                                           MXULVGLFWLRQDQGUHVSRQVLELOLW\´
                                             FLWHG DU
                                       ³/(3FRPPXQLWLHVPDQ\WLPHVGRQRWUHDOL]HWKDWORFDOOHYHOODZHQIRUFHPHQWDUH

                                                
                                           QRWGLUHFWO\LQYROYHGLQHQIRUFLQJ)HGHUDO/DZ´DQG
                                             R
                                           1
                                           ³7KHUHLVDVHQVHRIIHDURIFRPPXQLFDWLQJZLWKSROLFHEHFDXVHWKH\VHHXVDVDQ
                                            H[WHQVLRQRI,&(´

                                 3DUWLFLSDQWVDOVRVXJJHVWHGWKDW
                                       0HPEHUVRIWKHLUFRPPXQLW\³OLYHLQDGDLO\DQGSHUYDVLYHFOLPDWHRIIHDU´DQG
                                       $UH³DIUDLGWRJRWRDGRFWRU VDSSRLQWPHQWRUHYHQWDNHWKHLUFKLOGUHQWRVFKRRO
                                            >7@KH\DUHDIUDLGWRRSHQWKHLUGRRUVWKLQNLQJWKDWLVLPPLJUDWLRQ,RIWHQKHDU
                                            PRPVFRQFHUQHGDERXWGHSRUWDWLRQDQGOHDYLQJWKHLUFKLOGUHQEHKLQG´


                               6RPHSDUWLFLSDQWVLQWKHVXUYH\GLVFXVVHGKRZWKH\DWWHPSWHGWRFRXQWHUDFWWKHLQFUHDVHG
                      IHDUDPRQJWKHLPPLJUDQWDQG/(3SRSXODWLRQVWKH\VHUYHE\LQFUHDVLQJFRPPXQLW\HQJDJHPHQW
                      HIIRUWV2QHSDUWLFLSDQWVWDWHG

                                      $OWKRXJKZHKDYHH[SHULHQFHGDQGLQFUHDVHLQZLOOLQJQHVVP\LPSUHVVLRQLVWKLVLVD
                                 UHVXOWRIWKHHIIRUWVZHKDYHPDGHWRUHDFKWKHLPPLJUDQWDQG/(3FRPPXQLW\DQGPDNH
                                 LWNQRZQZHDUHDYDLODEOHWRKHOSDQGWKH\GRQ WQHHGWRIHDUUHDFKLQJRXWWRXV7KH
                                 LQIRUPDWLRQWKHLPPLJUDQWSRSXODWLRQLVUHFHLYLQJIURPRXWVLGHRXUFRPPXQLW\YLD
                                 PHGLDSHUVRQDOFRQWDFWVRUIHGHUDOJRYHUQPHQWVWDWHPHQWVVWLOONHHSVPDQ\IURPIHHOLQJ
                                 VDIHUHSRUWLQJFULPHVWRXV


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 206 of 380 Page ID #:3170
                      $QRWKHUH[SODLQHG

                                      7KHQHZVFUHDWHGIURPWKHQHZ)HGHUDOSURJUDPVFRQWLQXHVWRDIIHFWRXUDELOLW\WREH
                                 HIILFLHQWDQGHIIHFWLYHZLWKFRPPXQLW\JURXSV:HKDYHKDGWRLQFUHDVHRXURXWUHDFK
                                 DQGVRFLDOHYHQWVWRSXWDVWRSWRWKHIDOVHQHZVVWRULHVDQGSHUFHSWLRQV

                                7REHWWHUDVVHVVZKHWKHUDQGKRZWKHH[SHULHQFHVRILPPLJUDQWDQG/(3YLFWLPVPD\EH
                      GLIIHUHQWIURPFULPHYLFWLPVJHQHUDOO\LQWKHFRPPXQLWLHVVHUYHGE\ODZHQIRUFHPHQWRIILFHUV
                      ZHDVNHGRIILFHUVWRUHSRUWWKHLUH[SHULHQFHVZLWKFULPHYLFWLPUHSRUWLQJE\WKHSRSXODWLRQDVD
                      ZKROHIRUFHUWDLQFULPHVLQWKHLUFRPPXQLWLHV7KHVXUYH\ZDVSDUWLFXODUO\LQWHUHVWHGLQ
                      OHDUQLQJDERXWFULPHVFRYHUHGE\WKH8DQG7YLVDSURJUDPVLQFOXGLQJGRPHVWLFYLROHQFHVH[XDO
                      DVVDXOWFKLOGHOGHUDEXVHKXPDQWUDIILFNLQJVWDONLQJDQGRWKHUYLROHQWFULPHV)RUFRPSDULVRQ
                      WKHVXUYH\DOVRDGGHGRQHFRPPRQQRQYLROHQWFULPHFDWHJRU\SURSHUW\FULPHVWRWKHVXUYH\
                      OLVW)LJXUHLOOXVWUDWHVWKDWZKLOHIRUPRVWFULPHVPRUHWKDQKDOIRIWKHRIILFHUVUHVSRQGLQJWR
                      WKHVXUYH\DUHVHHLQJQRFKDQJHLQFULPHUHSRUWLQJDPRQJWKHJHQHUDOSRSXODWLRQEHWZHHQ




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                                                  



  3DJH
                                                                                           % D UU
                                                                              J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                                   LQ                 K
                                           LWHG DUF
                      FRPSDUHGWRRYHUDWKLUGRIWKHMXULVGLFWLRQVDUHH[SHULHQFLQJKLJKHUOHYHOVRIFULPH
                                         F
                                         R   
                      UHSRUWLQJLQUHODWLYHWR7KHVHFULPHVLQFOXGHSURSHUW\FULPHV   Q  
                                      1 Q  VH[XDODVVDXOW Q  DQGKXPDQWUDIILFNLQJ Q
                      GRPHVWLFYLROHQFH                                                                                                                       

                                                  )LJXUH1XPEHURI&ULPHV%HLQJ5HSRUWHGLQ
                                                                   &RPSDUHGWR
                                                                                                                                                                 
                                                                                                                              
                                                                                                                                                                              
                                                                                  
                                                                                                                                               
                                                      
                                         
                                                                                          
                                         
                                                                                                                           
                                                                                                                                                                 
                                                                                                                                                       
                                                                                                                          
                                         
                                             
                                                                                                                                                        .LGQDSSLQ
                                                                                                                                                            J
                                                                                                                            (OGHU
                                                   3URSHUW\        'RPHVWLF      6H[XDO         +XPDQ         &KLOG                                  $EGXFWLRQ         ([WRUWLRQ
                                                                                                                        DEXVH([          6WDONLQJ
                                                    FULPHV         YLROHQFH      DVVDXOW      WUDIILFNLQJ    DEXVH                                    )DOVH          %ODFNPDLO
                                                                                                                        SORLWDWLRQ         Q 
                                                    Q            Q         Q            Q        Q                                       LPSULVRQ         Q 
                                                                                                                            Q 
                                                                                                                                                          PHQW
                                                                                                                                                         Q 
                                    /RZHU                                                                                                               
                                    +LJKHU                                                                                                        
                                    1R&KDQJH                                                                                                     



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 207 of 380 Page ID #:3171
                                                                           /RZHU          +LJKHU           1R&KDQJH



                              7KLVVXUYH\¶VILQGLQJVUHJDUGLQJODZHQIRUFHPHQWDJHQFLHVLQYROYHGLQHIIHFWLYH
                      FRPPXQLW\SROLFLQJZLWKLPPLJUDQWDQG/(3FRPPXQLWLHVDQGWKHLPPLJUDQWDQGYLFWLP
                      DGYRFDF\DWWRUQH\RUJDQL]DWLRQVVHUYLQJLPPLJUDQWFULPHYLFWLPV VHHILJXUHV PD\KHOS
                      H[SODLQZK\WKHUHDUHLQFUHDVHVLQFULPHUHSRUWLQJGXULQJFRPSDUHGWRE\DQXPEHURI
                      WKHODZHQIRUFHPHQWDJHQFLHVSDUWLFLSDWLQJLQWKLVVXUYH\ 6HHILJXUH 

                               7KHGDWDVKRZDGLIIHUHQFHEHWZHHQ6LJQLQJDQG1RQ6LJQLQJDJHQFLHVUHJDUGLQJWKH
                      QXPEHUVRIDJHQFLHVREVHUYLQJORZHUUDWHVRIFULPHUHSRUWLQJLQWKHLUFRPPXQLWLHVJHQHUDOO\IRU
                      FHUWDLQFULPHVFRPSDULQJZLWK7KLVZDVSDUWLFXODUO\FOHDUIRUYLROHQFHDJDLQVW
                      ZRPHQDQGIDPLO\YLROHQFHFULPHV 6HH)LJXUH 7KLVTXHVWLRQZDVQRWOLPLWHGWRLPPLJUDQW
                      YLFWLPV7KHOHYHORIDQDO\VLVWKDWKDVEHHQDEOHWREHFRPSOHWHGZLWKWKHGDWDWRGDWHKDVQRW
                      LQFOXGHGDPRUHGHWDLOHGDQDO\VLVRIWKLVTXHVWLRQE\WKHVL]HRIWKH/(3DQGLPPLJUDQW
                      SRSXODWLRQVWKDWVXUYH\SDUWLFLSDQWVZKRDQVZHUHGWKLVTXHVWLRQVHUYHG+RZHYHULWDSSHDUV
                      IURPWKLVGDWDWKDW6LJQLQJ$JHQFLHVDQGDJHQFLHVLQYROYHGLQFRPPXQLW\SROLFLQJZLWK
                      LPPLJUDQWFRPPXQLWLHVPD\EHPRUHDWWXQHGWRGURSVLQUHSRUWLQJRIYLROHQFHDJDLQVWZRPHQ
                      FULPHVJHQHUDOO\




                                                                                          % D UU
                                                                              J H O HVY 
                                                                     / R V $Q -XO\
                                                                   
                                                               \RI LYHGRQ
                                                        & L W
                                                   LQ               FK
                                            FLWHG DU
                                            R 
                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                  
                                          1
  3DJH




                                        )LJXUH1RQ6LJQLQJ$JHQFLHV5HSRUWLQJ/RZHU5DWHV'HFOLQHVLQ
                                      5HSRUWLQJRIWKH)DPLO\9LROHQFHDQG9LROHQFH$JDLQVW:RPHQ&ULPHVLQ
                                                  WKH&RPPXQLW\*HQHUDOO\&RPSDUHGWR

                                                                                             
                                 &KLOG$EXVH 6LJQLQJ 1RQ6LJQLQJ 
                                                                                                                            

                                                                                   
                                     6WDONLQJ 6LJQLQJ 1RQ6LJQLQJ 
                                                                                                                                   

                                                                                             
                         +XPDQ7UDIILFNLQJ 6LJQLQJ 1RQ6LJQLQJ 
                                                                                                                                         

                                                                                                        
                        'RPHVWLF9LROHQFH 6LJQLQJ 1RQ6LJQLQJ 
                                                                                                                                         

                                                                                                        
                             6H[XDO$VVDXOW 6LJQLQJ 1RQ6LJQLQJ 



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 208 of 380 Page ID #:3172
                                                                                                                                               

                                                                                                        

                                                                               1RQ6LJQLQJ        6LJQLQJ




                          :KHQDVNHGWRFRPSDUHLPPLJUDQWYLFWLPV¶ZLOOLQJQHVVWRFRRSHUDWHLQUHODWLYHWR
                      VHYHUDOSROLFHRIILFLDOVUHSRUWHGGHFOLQHLQLPPLJUDQWDQG/(3YLFWLP¶VZLOOLQJQHVVWR
                      FRRSHUDWHZLWKODZHQIRUFHPHQWLQWKHLUMXULVGLFWLRQV 6HHILJXUH 2IILFHUVUHSRUWLQJ
                      UHGXFWLRQVLQLGHQWLILHGWKHIROORZLQJDUHDVZKHUHLPPLJUDQWDQG/(3YLFWLPVZHUHOHVV
                      ZLOOLQJWRVHHNDVVLVWDQFH

                            0DNLQJSROLFHUHSRUWV± 
                            ,QYHVWLJDWLRQVZKHQWKHSROLFHDUULYHDWDFULPHVFHQH± 
                            3RVWFULPHVFHQHLQYHVWLJDWLRQV± 
                            :RUNLQJZLWKSURVHFXWRUV± 
                            :RUNLQJZLWKYLFWLPZLWQHVVDGYRFDWHV 




                                                                                         % D UU
                                                                             J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                                  LQ               FK
                                            FLWHG DU
                                            R 
                                           1




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                                            )LJXUH7RS$UHDVRI,PPLJUDQW /(39LFWLPV 5HGXFHG
                                              :LOOLQJQHVVWR6HHN$VVLVWDQFH)URP/DZ(QIRUFHPHQW




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 209 of 380 Page ID #:3173
                                         :RUNLQJZLWK3URVHFXWRUV                                                                   



                                 3RVW&ULPH6FHQH,QYHVWLJDWLRQV                                                                          



                                   ,QYHVWLJDWLRQVDW&ULPH6FHQHV                                                                          



                                              0DNLQJ3ROLFH5HSRUWV                                                                         


                                                                                                                                   



                              7KHVXUYH\DVNHGSDUWLFLSDWLQJODZHQIRUFHPHQWDJHQFLHVWRUHSRUWRQWKHH[WHQWWRZKLFK
                      WKH\ZHUHREVHUYLQJGLIIHUHQFHVLQWKHZLOOLQJQHVVRILPPLJUDQWDQG/(3FULPHYLFWLPVWRDVVLVW
                      ODZHQIRUFHPHQWRIILFLDOVLQFULPLQDOLQYHVWLJDWLRQVDQGSURVHFXWLRQVLQFRPSDUHGWR
                      :LWKUHJDUGWRFULPHVFHQHLQYHVWLJDWLRQVZLOOLQJQHVVWRPDNHSROLFHUHSRUWVDQGZLOOLQJQHVVWR
                      ZRUNZLWKSROLFHLQSRVWFULPHVFHQHLQYHVWLJDWLRQVH[DPLQLQJWKHREVHUYDWLRQVUHSRUWHGE\ODZ
                      HQIRUFHPHQWRIILFLDOVZRUNLQJDW6LJQLQJ$JHQFLHVDQG1RQ6LJQLQJ$JHQFLHVWKHUHZHUH
                      LPSRUWDQWGLIIHUHQFHVEHWZHHQDJHQFLHV¶H[SHULHQFHV7KHVXUYH\IRXQGWKDW6LJQLQJ$JHQFLHV
                      UHSRUWHGJUHDWHUGHFOLQHVDQGJUHDWHULQFUHDVHVLQLPPLJUDQWDQG/(3YLFWLPZLOOLQJQHVVWR

                                                                                           % D UU
                      FRRSHUDWHZLWKODZHQIRUFHPHQWDWHDFKRIWKHVHWKUHHVWDJHVRIFULPLQDOLQYHVWLJDWLRQWKDQ1RQ
                      6LJQLQJ$JHQFLHV 6HHILJXUH                          HVY
                                                                                 JHO \        
                                                                            $ Q
                                                              \  R I /RV RQ-XO
                                                 G  L Q &LW         UFKLYHG
                                            FLWH
                                                         D
                                               
                                           1R




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
         Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 210 of 380 Page ID #:3174
  3DJH




                                        )LJXUH6LJQLQJ$JHQFLHV2EVHUYH%RWK0RUH'HFOLQHDQG0RUH
                                       ,QFUHDVHLQ&RRSHUDWLRQ)URP,PPLJUDQWDQG/(39LFWLPV7KDQ1RQ
                                                    6LJQLQJ$JHQFLHVLQFRPSDUHGWR
                                                                                                                   
                                                                                                                                                                  
                                                                                          
                        
                        
                                                                                
                                                                                                                                     
                                                                                                                                                          
                                                                                         
                                                                                                                                           
                                                                                                                                                                   
                        
                         
                                 6LJQLQJ$JHQFLHV        1RQ6LJQLQJ           6LJQLQJ$JHQFLHV             1RQ6LJQLQJ          6LJQLQJ$JHQFLHV          1RQ6LJQLQJ
                                 )LOH3ROLFH5HSRUWV   $JHQFLHV)LOH3ROLFH      $VVLVWLQ&ULPH           $JHQFLHV$VVLVWLQ    $VVLVWLQ3RVW&ULPH     $JHQFLHV$VVLVWLQ
                                      Q        5HSRUWV Q       6FHQH,QYHVWLJDWLRQV            &ULPH6FHQH         6FHQH,QYHVWLJDWLRQV     3RVW&ULPH6FHQH
                                                                                   Q                 ,QYHVWLJDWLRQV            Q             ,QYHVWLJDWLRQV
                                                                                                                Q                                         Q 

                                                                              /RZHU               +LJKHU              1R&KDQJH


                                                                                           % D UU
                                                                             J H  O HVY 
                                                                   / R V $Q -XO\
                               7KHVHGLIIHUHQFHVEHWZHHQWKHH[SHULHQFHVRI6LJQLQJYV1RQ6LJQLQJ$JHQFLHVZHUH
                                                                 
                                                             \RI LYHGRQ
                      IRXQGDFURVVDZLGHUDQJHRIFULPLQDOFDVHVLQFOXGLQJGRPHVWLFYLROHQFHVH[XDODVVDXOWDQG
                                                      & L W
                                                 LQ               FK
                      FKLOGDEXVH)LJXUHVSURYLGHGHWDLOVUHJDUGLQJODZHQIRUFHPHQWVXUYH\SDUWLFLSDQW¶V
                                         FLWHG DU
                      REVHUYDWLRQVRILPPLJUDQWYLFWLPFRRSHUDWLRQLQFULPLQDOFDVHVLQFRPSDUHGWRE\WKH
                                             
                      W\SHRIFULPLQDOFDVH([DPLQLQJWKHVHILQGLQJVWRJHWKHUZLWKWKHDQVZHUVWRWKHTXDOLWDWLYH
                                         R  
                                       1
                      VXUYH\TXHVWLRQVUHSRUWHGRQSDJHVRIWKLVUHSRUWLWDSSHDUVWKDWDV6LJQLQJ$JHQFLHV
                      REVHUYHGGURSVLQLPPLJUDQWFULPHYLFWLPV¶ZLOOLQJQHVVWRSDUWLFLSDWHWKHVHDJHQFLHVLQFUHDVHG
                      WKHLUFRPPXQLW\SROLFLQJRXWUHDFKDQGWKLVOHDGWRLQFUHDVHVLQWKHZLOOLQJQHVVRILPPLJUDQW
                      YLFWLPVWRFRRSHUDWHZLWKODZHQIRUFHPHQWLQYHVWLJDWLQJFULPHVFRPPLWWHGDJDLQVWLPPLJUDQW
                      YLFWLPV
                                          )LJXUH,PPLJUDQW$QG/(39LFWLP V:LOLQJQHVV
                                          $VVLVVW:LWK&ULPH6FHQH,QYHVWLJDWLRQV,Q9V
                                                           6LJQLQJ$JHQFLHV
                                                                              /RZHU         1R&KDQJH           +LJKHU


                                   '20(67,&9,2/(1&(1                                                                                  

                                        6(;8$/$66$8/71                                                                                  

                                              &+,/'$%86(1                                                                               

                                  +80$175$)),&.,1*1                                                                                     

                                                   67$/.,1*1                                                                                

                                      3523(57<&5,0(61                                                                                  

                                                (;7257,211                                                                                   



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 211 of 380 Page ID #:3175
                        (/'(5$%86((;3/2,7$7,211                                                                           




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                                          )LJXUH,PPLJUDQW$QG/(39LFWLP V:LOLQJQHVV
                                          Assist With Crime Scene Investigations LQYV
                                                        1RQVLJQLQJ$JHQFLHV
                                                                            /RZHU          1R&KDQJH     +LJKHU


                                   '20(67,&9,2/(1&(1                                                                            
                                       6(;8$/$66$8/71               
                                                                                               %  D
                                                                                                   UU                                 

                                                                                   J H O HVY    
                                           &+,/'$%86(1                
                                                                                 Q                                                       

                                                                    R I  / RV$ Q-XO\
                                                               &LW\         HGR
                                  +80$175$)),&.,1*1                                                                               
                                               67$/.,1*1 
                                                        L Q            U F K LY
                                               L W H G              D
                                                                                                                                       
                                            F
                                     3523(57<&5,0(61
                                                         
                                                           
                                                                                                                          

                                             R   
                                          1(;7257,211                                                                            

                        (/'(5$%86((;3/2,7$7,211                                                                                 




                                        )LJXUH,PPLJUDQW$QG/(39LFWLP V:LOLQJQHVVWR
                                        ILOH3ROLFH5HSRUWV,Q9V6LJQLQJ$JHQFLHV
                                                                            /RZHU          1R&KDQJH     +LJKHU


                                       6(;8$/$66$8/7 1                                                                  

                                             &+,/'$%86( 1                                                                 

                                      3523(57<&5,0(6 1                                                                   

                                  +80$175$)),&.,1* 1                                                                     

                                                 67$/.,1* 1                                                                 

                                               (;7257,21 1                                                                  

                                   '20(67,&9,2/(1&( 1                                                                    

                        (/'(5$%86((;3/2,7$7,21 1                                                                          



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 212 of 380 Page ID #:3176




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                                                                                                                        
                                       )LJXUH,PPLJUDQW$QG/(39LFWLP V:LOLQJQHVV
                                                                                    Y   %DUU
                                                                         Q J H OHV
                                          7R File Police RepRUWV,Q9V1RQ     
                                                                     RV$ Q-XO\        
                                                             R I  /      R
                                                          \ VLJQLQJ$JHQFLHV
                                                           &LW         LYHG
                                                   G  L Q       D U F K
                                             FLWH           /RZHU    1R&KDQJH                   +LJKHU

                                                    
                                           1R
                                        6(;8$/$66$8/71                                                                      

                                             &+,/'$%86(1                                                                 

                                      3523(57<&5,0(61                                                                    

                                  +80$175$)),&.,1*1                                                                      

                                                67$/.,1*1                                                                  

                                               (;7257,211                                                                  

                                   '20(67,&9,2/(1&(1                                                                     

                        (/'(5$%86((;3/2,7$7,211                                                                          



                                        )LJXUH,PPLJUDQW$QG/(39LFWLP V:LOLQJQHVV
                                       $VVLVVW:LWK3RVWFULPH6FHQH,QYHVWLJDWLRQV,Q
                                                        9V6LJQLQJ$JHQFLHV
                                                                            /RZHU        1R&KDQJH       +LJKHU


                                   '20(67,&9,2/(1&( 1                                                                     
                                       6(;8$/$66$8/7 1                                                                   
                                             &+,/'$%86( 1                                                                 



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 213 of 380 Page ID #:3177
                                  +80$175$)),&.,1* 1                                                                      
                                                 67$/.,1* 1                                                                  
                                      3523(57<&5,0(6 1                                                                   
                                               (;7257,21 1                                                                  
                        (/'(5$%86((;3/2,7$7,21 1                                                                          




                                                                                         % D UU
                                                                             J H O HVY 
                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   

                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                                  LQ               FK
                                           FLWHG DU
  3DJH

                                           R 
                                         1

                                          )LJXUH,PPLJUDQW$QG/(39LFWLP V:LOLQJQHVV
                                         Assisst With Post-crime Scene Investigations ,Q
                                                       9V1RQVLJQLQJ$JHQFLHV
                                                                            /RZHU       1R&KDQJH        +LJKHU


                                   '20(67,&9,2/(1&(1                                                                           

                                        6(;8$/$66$8/71                                                                      

                                             &+,/'$%86(1                                                                       

                                  +80$175$)),&.,1*1                                                                         

                                                 67$/.,1*1                                                                      

                                      3523(57<&5,0(61                                                                     

                                               (;7257,211                                                                       

                        (/'(5$%86((;3/2,7$7,211                                                                               




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 214 of 380 Page ID #:3178
                              $ERXWDTXDUWHURIERWK6LJQLQJDQG1RQ6LJQLQJDJHQFLHVUHSRUWHGGHFOLQHVLQ
                      LPPLJUDQWDQG/(3FULPHYLFWLPZLOOLQJQHVVWRZRUNZLWKSURVHFXWRUVRQFULPLQDOLQYHVWLJDWLRQV
                      DQGSURVHFXWLRQV 6HHILJXUH 

                                        )LJXUH3HUFHQWRI/DZ(QIRUFHPHQW$JHQFLHV5HSRUWLQJ7KDWLQ
                                       &RPSDUHGWR,PPLJUDQWDQG/(39LFWLPVDUH/HVV:LOOLQJ
                                                                 WR$VVLVW3URVHFXWRUV
                                                                          

                        

                                                                                                                 

                        

                        

                                                                 6LJQLQJ$JHQFLHV 1            1RQ6LJQLQJ$JHQFLHV 1 




                               6RPHRIWKHVHGLIIHUHQFHVEHWZHHQ6LJQLQJDQG1RQ6LJQLQJMXULVGLFWLRQVPD\EH
                      DWWULEXWHGWRWKHIDFWWKDW6LJQLQJMXULVGLFWLRQVDSSHDUIURPWKHFRPPXQLW\SROLFLQJGDWD

                                                                                             % D UU
                      GLVFXVVHGDERYHDQGLQILJXUHVWREHPRUHLQYROYHGZLWKWKHLPPLJUDQWFRPPXQLWLHVWKH\
                                                                                     O HVY 
                      VHUYHWKDQ1RQ6LJQLQJMXULVGLFWLRQV7KLVDOORZHG6LJQLQJ$JHQFLHVWRJDXJHWKHFKDQJHVZLWK
                                                                                 J H
                                                                       / R V $Q -XO\
                      WKHLPPLJUDQWDQG/(3SRSXODWLRQWKDWZDVRQWKHLUUDGDUDQGWKH\UHVSRQGHG$OVR6LJQLQJ
                                                               \ RI           RQ
                      DJHQFLHV¶FHUWLILFDWLRQSUDFWLFHVEULQJRIILFHUVZRUNLQJIRUWKHVHDJHQFLHVLQPRUHIUHTXHQW
                                                        & L W             LY HG
                                               HGLQ DUFK
                      FRQWDFWZLWKLPPLJUDQWDQG/(3FULPHYLFWLPVZKRFRPPXQLFDWHZLWKRIILFHUVDERXWYLFWLPV¶
                      IHDUVDQGFRQFHUQVFLW           
                                            R
                                           1

                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                               7KLVWUHQGLQWKHGDWDLVUHLQIRUFHGE\WKHGLIIHUHQFHVEHWZHHQ6LJQLQJDQG1RQ6LJQLQJ
                      $JHQFLHVZLWKUHJDUGWRWKHZLOOLQJQHVVE\LPPLJUDQWDQG/(3YLFWLPVWRZRUNZLWKSROLFH
                      GHSDUWPHQWV¶EDVHGYLFWLPDGYRFDWHVDQGYLFWLPZLWQHVVVWDII6LJQLQJDJHQFLHVPRUHIUHTXHQWO\
                      UHSRUWHGLQFUHDVHVLQLPPLJUDQWYLFWLPFRRSHUDWLRQZLWKYLFWLPZLWQHVVVWDIIWKDQ1RQ6LJQLQJ
                      DJHQFLHV Q YVQ  $OVRFRQVLVWHQWZLWKWKHFRPPXQLW\SROLFLQJGDWDDQGWKH
                      TXDOLWDWLYHUHVSRQVHVSURYLGHGE\ODZHQIRUFHPHQWVXUYH\SDUWLFLSDQWVDVOLJKWO\KLJKHU
                      SHUFHQWDJHRI6LJQLQJDJHQFLHVWKDQ1RQ6LJQLQJDJHQFLHVWRVDZDGHFOLQHLQLPPLJUDQW
                      YLFWLPV¶ZLOOLQJQHVVWRZRUNZLWKYLFWLPDGYRFDWHVSROLFHGHSDUWPHQWVWDII Q YV
                      Q   6HHILJXUH



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 215 of 380 Page ID #:3179

                                               )LJXUH:LOOLQJQHVVRI,PPLJUDQWDQG/(39LFWLPVWRZRUN
                                                    ZLWK9LFWLP$GYRFDWHVLQ&RPSDUHGWR

                                                                                      

                             

                                                                             

                                                                                                               
                                                                                                                                                     
                                                                                                                                           
                                                                                                                        
                                                     
                             

                             

                               

                               
                                                  /RZHU                          1R&KDQJH                           +LJKHU                     8QVXUH

                                                                     6LJQLQJ$JHQFLHV 1              1RQ6LJQLQJ$JHQFLHV 1 



                               /DZHQIRUFHPHQWRIILFLDOVZHUHDVNHGWRUHSRUWRQWKHUHDVRQVPRVWFRPPRQO\JLYHQWR
                      WKHPE\LPPLJUDQWDQG/(3FULPHYLFWLPVIRUQRWFRRSHUDWLQJRUQRWFRQWLQXLQJWRFRRSHUDWH
                      ZLWKODZHQIRUFHPHQWDVWKHFULPLQDOFDVHPRYHVIURPDFULPHVFHQHLQYHVWLJDWLRQWRDSROLFH
                                                                                             % D UU
                      UHSRUWWRWKHSRVWFULPHVFHQHLQYHVWLJDWLRQDQGSRWHQWLDOO\WRDSURVHFXWLRQ,PPLJUDWLRQVWDWXV
                                                                              J H  O HVY 
                      UHODWHGFRQFHUQVZHUHWKUHH  RIWKHWRSVL[  FRQFHUQVYLFWLPVKDGDQGUHDVRQVYLFWLPV
                                                                          $Q -XO\
                                                                 /RV
                      SURYLGHGIRUQRQFRRSHUDWLRQ 6HHILJXUHVDQG
                                                                  RI         RQ
                                                          L W \           HG
                                            L W H G LQ& DUFKLY
                          ,WLVLPSRUWDQWWRQRWHWKDWDFFHVVWROHJDOLPPLJUDWLRQVWDWXVEULQJVZLWKLWDFFHVVWROHJDO
                                         F             
                                                     
                      ZRUNDXWKRUL]DWLRQ$VDUHVXOWLQFDVHVRILPPLJUDQWGRPHVWLFYLROHQFHRUZRUNSODFHVH[XDO
                                                 
                                       1R
                      DVVDXOWYLFWLPVFRQFHUQVDERXWWKHYLFWLP¶VLQDELOLW\WRVXSSRUWKHUVHOIDQGKHUFKLOGUHQLIVKH
                      OHDYHVOHDGVLPPLJUDQWYLFWLPVWRVWD\LQDEXVLYHHPSOR\PHQWDQGKRPHVIRUXQWLOWKHYLFWLP
                      REWDLQVOHJDOZRUNDXWKRUL]DWLRQWKURXJKWKHYLFWLP¶V9$:$RU8YLVDLPPLJUDWLRQFDVH
                      )LJXUHOLVWVWKHWRSVL[FRQFHUQVODZHQIRUFHPHQWRIILFLDOVUHSRUWHGDVFRQFHUQVLPPLJUDQW
                      YLFWLPVKDYHVKDUHGZLWKWKHP$GGLWLRQDOO\ILJXUHSURYLGHVPRUHGHWDLOVDERXWWKHUDQJHRI

                             /HVO\H(2UORII1DWLRQDO6XUYH\RQ7LPLQJRI$FFHVVWR:RUN$XWKRUL]DWLRQE\,PPLJUDQW9LFWLP9$:$6HOI

                      3HWLWLRQHUVDQG89LVD$SSOLFDQWV/(*$/ 020(1780 6HS  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVLPPTUHI
                      WLPLQJDFFHVVZRUNDXWKRUL]




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                     



  3DJH




                      LPPLJUDQWYLFWLPV¶FRQFHUQVDQGUHDVRQVIRUWKHLUQRQFRRSHUDWLRQZLWKQXPHURXVMXVWLFHV\VWHP


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 216 of 380 Page ID #:3180
                  RIILFLDOVDVUHSRUWHGE\WKHSDUWLFLSDQWVLQWKHODZHQIRUFHPHQWVXUYH\0DQ\RIWKHIDFWRUVOLVWHG
                  DUHVLPLODUWRDOOFULPHYLFWLPVZKRH[SHULHQFHIDPLO\YLROHQFHVH[XDODVVDXOWVWDONLQJDQG
                  KXPDQWUDIILFNLQJ
                                           )LJXUH7RS5HDVRQV)RU,PPLJUDQWDQG/(39LFWLPV 1RQ
                                                        &RRSHUDWLRQ:LWK/DZ(QIRUFHPHQW

                                             )HDURISHUSHWUDWRUUHWDOLDWLRQ Q                                                                     


                               7KUHDWVWRKDUPYLFWLPLIWKH\FRRSHUDWHG Q                                                                         


                                                            )HDURIGHSRUWDWLRQ Q                                                                 

                            7KUHDWVWRKDUPPHPEHUVRIYLFWLP VIDPLO\LIYLFWLP
                                                                                                                                                
                                               FRRSHUDWHG Q 

                            ,QDELOLW\WRVXSSRUWWKHPVHOYHVDQGRUWKHLUFKLOGUHQ
                                                                                                                                           
                                           ZLWKRXWSHUSHWUDWRU Q 

                        3HUSHWUDWRUWKUHDWHQHGWRWXUQYLFWLPLQWRLPPLJUDWLRQ
                                                                                                                                         
                                         RIILFLDOVLIFRRSHUDWHG Q 

                                                                                                                                          




                                                                                            % D UU
                                                                                J H O HVY 
                                                                       / R V $Q -XO\
                                                                     
                                                                 \RI LYHGRQ
                                                          & L W
                                                     LQ               FK
                                               FLWHG DU
                                               R 
                                              1




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 217 of 380 Page ID #:3181
                             $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                             



  3DJH




                                           )LJXUH5HDVRQV,PPLJUDQWDQG/(39LFWLPVJDYH/DZ
                                                       (QIRUFHPHQWIRU1RQ&RRSHUDWLRQ
                                         
                                                              
                                                                       
                                                                              
                                                                                          
                                                                                                   
                                                                                                                   


                                                                                                                                  

                                                                                                                                        

                                                                                                                                                 
                             



                                                                                                                            UU
                              
                                                )HDURISHUSHWUDWRUUHWDOLDWLRQ Q 
                                                                                                                     % D
                                             7KUHDWVWRKDUPYLFWLPLIWKH\FRRSHUDWHG Q 
                                                                                                 J H   O HVY 
                                                                                / R   V  $Q -XO\
                                             )HDURIGHSRUWDWLRQ Q 
                                                                              
                                                                       \RI VIDPLO\LIYLFWLPFRRSHUDWHG
                                                               &  L W
                                             7KUHDWVWRKDUPPHPEHUVRIYLFWLP
                                                                                      LY  H  GRQ                 Q 
                                                    G    L Q                 U F K
                                              LWH
                                                                 D
                                            F,QDELOLW\WRVXSSRUWWKHPVHOYHVDQGRUWKHLUFKLOGUHQZLWKRXWSHUSHWUDWRU Q 


                                               
                                             3HUSHWUDWRUWKUHDWHQHGWRWXUQYLFWLPLQWRLPPLJUDWLRQRIILFLDOVLIFRRSHUDWHG
                                           1R'RQRWZDQWWREUHDNXSIDPLO\   Q 
                                                                                                                              Q 



                                                )HDURIEHLQJVHSDUDWHGIURPFKLOGUHQ Q 

                                                )HDUWKH\ZRXOGORVHKRXVLQJDQGEHFRPHKRPHOHVVLIWKH\OHIWSHUSHWUDWRU Q

                                                7KUHDWVWRKDUPYLFWLP VFKLOGUHQLIYLFWLPFRRSHUDWHG Q 
                                                ,PSDFWRQWKHYLFWLP VFKLOGUHQ Q 

                                                ,QZRUNSODFHDEXVHFDVHVYLFWLPVQHHGVWKHMREWRVXSSRUWWKHLUIDPLOLHV Q 
                                                7KUHDWVWRKDUPSHWVLIYLFWLPFRRSHUDWHG Q 



                          0RUHRYHUWKHVXUYH\VKRZHGWKDWSROLFHRIILFHUVDUHIDFLQJLQFUHDVHGFKDOOHQJHVLQ
                      LQYHVWLJDWLQJFULPHVLQYROYLQJLPPLJUDQWDQG/(3YLFWLPVLQUHODWLYHWR$VLJQLILFDQW
                      SHUFHQWDJH  RIODZHQIRUFHPHQWRIILFLDOVIHOWWKDWIHGHUDOLPPLJUDWLRQHQIRUFHPHQW
                      SUDFWLFHVZHUHDIIHFWLQJSROLFHFRPPXQLW\UHODWLRQVKLSVZLWKIRUHLJQERUQDQG/(3
                      FRPPXQLWLHV 6HHILJXUH 




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 218 of 380 Page ID #:3182




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                                                 )LJXUH+DYH)HGHUDO,PPLJUDWLRQ(QIRUFHPHQW
                                                    (IIHFWHG<RXU$JHQFLHV &RPPXQLW\3ROLFLLQJ
                                               5HODWLRQVKLSVZLWK)RUHLJQ%RUQDQG/(3&RPPXQLWLHV


                                                                                          % D UU
                                                                              J H O HVY 
                                                                     / R V $Q -XO\  
                                                                   
                                                              \RI LYHGRQ
                                                       & L W
                                                  LQ            FK
                                            FLWHG DU
                                            R 
                                           1
                                                                                <HV Q        1R Q 




                           $ODUJHSURSRUWLRQRIODZHQIRUFHPHQWRIILFLDOVWDNLQJWKHVXUYH\UHSRUWHGWKDWVRPHFULPHV
                      LQYROYLQJLPPLJUDQWDQG/(3YLFWLPVZHUHEHFRPLQJKDUGHUWRLQYHVWLJDWHLQFRPSDUHGWR
                      GXHWRYLFWLPQRQFRRSHUDWLRQ)HDUVWKUHDWVDQGFRQFHUQVWKDWYLFWLPFRRSHUDWLRQZLOO
                      WULJJHUWKHYLFWLP¶VGHSRUWDWLRQDUHLPSRUWDQWIDFWRUVLQYLFWLP¶VQRQFRRSHUDWLRQGHFLVLRQV 6HH
                      ILJXUH 



                                             )LJXUH7RS&ULPHV+DUGHUWR,QYHVWLJDWH'XHWR1RQ
                                                        &RRSHUDWLRQZLWK/DZ(QIRUFHPHQW


                                   &KLOG$EXVH Q                                                                         


                                         6H[XDO$VVDXOW                                                                            
                                             Q 



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 219 of 380 Page ID #:3183
                                    +XPDQ7UDIILFNLQJ                                                                                         
                                            Q 

                                   'RPHVWLF9LROHQFH
                                                                                                                                                     
                                         Q 

                                                                                                                          



                          /DZHQIRUFHPHQWRIILFLDOVUHSRUWHGWKDWDZLGHUDQJHRIFULPHVJRXQUHSRUWHGDQGKDYH
                      EHFRPHKDUGHUWRLQYHVWLJDWHZKHQWKHYLFWLPVDUHLPPLJUDQWRUOLPLWHG(QJOLVKSURILFLHQW
                      )LJXUHOLVWVWKHFULPHVPDQ\RIILFHUVUHSRUWHGKDYHEHFRPHPRUHGLIILFXOWWRLQYHVWLJDWHDQG
                      SURVHFXWHLQFRPSDUHGWR7KHVHLQFOXGH

                            'RPHVWLFYLROHQFH± 




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                         



  3DJH

                                                                                          % D UU
                                                                              J H O HVY 
                                                                     / R V $Q -XO\
                            +XPDQWUDIILFNLQJ±              
                                                               \RI LYHGRQ
                                                        & L W
                            6H[XDODVVDXOW± 
                                          F  L W H GLQ DUFK
                            &KLOGDEXVH±  
                                                  
                                        1R
                            ([WRUWLRQ%ODFNPDLO±
                            (OGHUDEXVHDQGH[SORLWDWLRQ 
                            )HORQLRXVDVVDXOWV± 


                                              )LJXUH&ULPHVWKDWDUHXQGHUUHSRUWHGRUKDUGHUWR
                                                       LQYHVWLJDWHLQFRPSDUHGWR
                        

                                      
                                                                                                                          'RPHVWLFYLROHQFH Q 
                                              
                                                                                                                          +XPDQWUDIILFNLQJ Q 
                        
                                                                                                                             6H[XDODVVDXOW Q 
                                                             
                                                                                                                          &KLOGDEXVH Q 
                                                                    
                                                                                                                             ([WRUWLRQEODFNPDLO Q 
                                                                                
                                                                                                                          3URSHUW\FULPHV Q 
                                                                                                    
                                                                                                                          (OGHUDEXVHH[SORLWDWLRQ Q 
                                                                                                          
                                                                                                                             )HORQLRXVDVVDXOWV Q 
                        
                                                                                                                             6WDONLQJ Q 
                                                                                                                          0XUGHUPDQVODXJKWHU Q 



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 220 of 380 Page ID #:3184
                          




                               7KHUHVSRQVHVRIWKHODZHQIRUFHPHQWRIILFLDOVHPSOR\HGE\6LJQLQJDJHQFLHVLQGLFDWLQJ
                      WKDWYDULRXVFULPHVZHUHEHFRPLQJXQGHUUHSRUWHGDQGRUKDUGHUWRLQYHVWLJDWHGLIIHUHGJUHDWO\
                      IURPWKRVHHPSOR\HGE\1RQ6LJQLQJDJHQFLHV 6HHILJXUHVDQG 7KHFULPHVWKDW
                      VXEVWDQWLDOQXPEHUVRIODZHQIRUFHPHQWRIILFHUVZRUNLQJLQ6LJQLQJDJHQFLHVUHSRUWKDYH
                      EHFRPHKDUGHUWRLQYHVWLJDWHLQFOXGHGRPHVWLFYLROHQFH Q YVQ  DQGVH[XDO
                      DVVDXOW Q YVQ  $JUHDWHUSURSRUWLRQRIODZHQIRUFHPHQWRIILFHUVLQ1RQ
                      6LJQLQJDJHQFLHVLQGLFDWHGWKDWPXUGHUPDQVODXJKWHUKDVEHFRPHXQGHUUHSRUWHGKDUGHUWR
                      LQYHVWLJDWHWKDQ6LJQLQJDJHQFLHV Q YVQ  $VOLJKWO\KLJKHUSHUFHQWDJHRI
                      RIILFLDOVIURP1RQ6LJQLQJWKDQ6LJQLQJDJHQFLHVUHSRUWHGWKDWKXPDQWUDIILFNLQJDQG
                      H[WRUWLRQEODFNPDLOLVEHFRPLQJXQGHUUHSRUWHGKDUGHUWRLQYHVWLJDWH Q YVQ 
                      Q YVQ   6HHILJXUH 




                                                                                          % D UU
                                                                              J H O HVY 
                                                                     / R V $Q -XO\
                                                                   
                                                               \RI LYHGRQ
                                                        & L W
                                                   LQ               FK
                                            FLWHG DU
                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                  

                                            R 
                                          1
  3DJH




                                              )LJXUH&ULPHV7KDW+DYH%HFRPH8QGHUUHSRUWHGRU+DUGHU
                                                WR,QYHVWLJDWHLQYVE\6LJQLQJDQG1RQ6LJQLQJ
                                                                            $JHQFLHV

                                                                                                            
                                       3URSUHW\&ULPHV 1 
                                                                                                            
                                                                                                    
                                                 6WDONLQJ 1 
                                                                                                           
                                                                                                                 
                                      )HORQLRXV$VVDXOW 1 
                                                                                                        
                                                                                                                            
                                            &KLOG$EXVH 1 
                                                                                                                                     
                                                                                                                 
                               (OGHU$EXVH([SORLDWLRQ 1 
                                                                                                                         
                                                                                                                                   
                                   ([WRUWLRQ%ODFNPDLO 1 
                                                                                                                   
                                                                                                                                                 
                                     +XPDQ7UDIILFNLQJ 1 
                                                                                                                                           



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 221 of 380 Page ID #:3185
                                                                                                        
                               0XUGHU0DQVODXJKWHU 1 
                                                                                       
                                                                                                                                    
                                        6H[XDO$VVDXOW 1 
                                                                                                                                                     
                                                                                                                                         
                                    'RPHVWLF9LROHQFH 1 
                                                                                                                                                           

                                                                                                                                       

                                                                                       1RQ6LJQLQJ      6LJQLQJ



                           ,PSRUWDQWO\DOPRVWRIODZHQIRUFHPHQWRIILFLDOVSDUWLFLSDWLQJLQWKHVXUYH\UHSRUWHG
                      WKDWEDUULHUVIDFLQJ/(3DQGLPPLJUDQWYLFWLPVUHVXOWHGLQJUHDWHUQXPEHUVRISHUSHWUDWRUVDW
                      ODUJHLQWKHLUFRPPXQLWLHV 6HHILJXUH 

                                               )LJXUH'RWKHEDUULHUVIDFLQJ/(3DQGLPPLJUDQW
                                               YLFWLPVUHVXOWLQJUHDWHUQXPEHUVRISHUSHWUDWRUVDW
                                                             ODUJHLQ\RXUFRPPXQLWLHV"
                                                                     




                                                                                                                  

                                                                                             % D UU
                                                                                J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                            

                                                       & L W
                                                  LQ               FK
                                            FLWHG DU
                                            R  <HV Q             1R Q       8QVXUH Q 
                                           1




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                      



  3DJH




                           6XUYH\SDUWLFLSDQWVSURYLGHGPRUHGHWDLORQWKHLPSDFWRIWKLVZKHQDVNHGZKHWKHUWKH
                      EDUULHUVDIIHFWLQJLPPLJUDQWDQG/(3YLFWLPVKDGDGYHUVHHIIHFWV 6HHILJXUH $VLJQLILFDQW
                      QXPEHURIWKRVHSDUWLFLSDWLQJLQWKHVXUYH\UHSRUWHGDQDGYHUVHLPSDFWRQYLFWLPFRPPXQLW\
                      DQGRIILFHUVDIHW\+LJKHUSURSRUWLRQVRI6LJQLQJ$JHQFLHVUHSRUWHGLPSDFWVRQFRPPXQLW\
                      VDIHW\DQGWKHLUDELOLW\WRKROGRIIHQGHUVDFFRXQWDEOHWKDQ1RQ6LJQLQJ$JHQFLHV 6HHILJXUH
                       



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 222 of 380 Page ID #:3186
                                                    )LJXUH$GYHUVH,PSDFWRI1RQ&RRSHUDWLRQRI
                                                    ,PPLJUDQWDQG/(39LFWLPVZLWK/DZ(QIRUFHPHQW


                                                                                                                 
                                                           2IILFHU6DIHW\ Q 
                                                                                                                             
                                             $ELOLW\WR3URWHFW&ULPH9LFWLPV«
                                                                                                                              
                                                    &RPPXQLW\6DIHW\ Q 
                                                                                                                                   
                                   $ELOLW\WR6HUYHDQG3URWHFW,PPLJUDQW«
                                                                                                                                           
                                       $ELOLW\WR+ROG9LROHQW3HUSHWUDWRUV«

                                                                                                                                          




                                              )LJXUH6LJQLQJDQG1RQ6LJQLQJ$JHQFLHV5HSRUWLQJ2QWKH
                                           ,PSDFW7KDW%DUULHUV([SHULHQFHG%\,PPLJUDQWDQG/(39LFWLPV+DYH
                                              RQ9LFWLPDQG&RPPXQWL\6DIHW\DQG2IIHQGHU$FFRXQWDELOLW\
                                                                                                        % D UU
                                                                                             H O H VY 
                                                                                          J
                                                                                         $Q -XO\
                                                                                                                                                
                                   $ELOLW\WR3URWHFW,PPLJUDQWDQG/(39LFWLPV
                                                                                   R V
                                                                             RI/ HGRQ
                                                                                                                                                  

                                                                     L W \ 
                                                            LQ& DUFKLY
                                                                                                                                                 

                                                F  L W   G
                                      $ELOLW\WR3URWHFW&ULPH9LFWLPV*HQHUDOO\
                                                       H                                                                                       

                                                              
                                                       
                                             1R
                                                                                                                                   
                                                                  &RPPXQLW\6DIHW\
                                                                                                                                                

                                                                                                                                     
                              $ELOLW\WR+ROG9LROHQW3HUSHWUDWRUV$FFRXQWDEOH
                                                                                                                                                   

                                                                                                                                  

                                                                 1RQ6LJQLQJ$JHQFLHV Q           6LJQLQJ$JHQFLHV Q 



                           /DZHQIRUFHPHQWRIILFLDOVDOVRUHSRUWHGWKDWWKHGHFOLQHLQLPPLJUDQWYLFWLPFRRSHUDWLRQLV
                      OHDGLQJWRLQFUHDVHGUHFLGLYLVPE\SHUSHWUDWRUVRIDUDQJHRIFULPHVLQWKHLUFRPPXQLWLHV
                      LQFOXGLQJGRPHVWLFDQGVH[XDOYLROHQFHFULPHV$JUHDWHUSURSRUWLRQRIODZHQIRUFHPHQW
                      RIILFLDOVIURP6LJQLQJDJHQFLHVUHSRUWHGLQFUHDVHGUHFLGLYLVPWKDQWKRVHIURP1RQ6LJQLQJ




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                         



  3DJH




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 223 of 380 Page ID #:3187


                      DJHQFLHVLQFRPSDUHGWRLQFOXGLQJZLWKUHJDUGWRIHORQLRXVDVVDXOW YV
                      SURSHUW\FULPHV YV DQGKXPDQWUDIILFNLQJ YV  6HHILJXUH 

                                      )LJXUH3HUFHQWDJHRI$JHQFLHV5HSRUWLQJ0RUH5HFLGLYLVPLQ
                                      &RPSDUHGWRE\7\SHRI&ULPHIRU6LJQLQJDQG1RQ
                                                                6LJQLQJ$JHQFLHV

                                                                                                                                     
                              )HORQLRXV$VVDXOW 6,JQLQJ 1RQ6LJQLQJ 
                                                                                                                                                           
                                                                                                                                   
                               3URSUHW\&ULPHV 6LJQLQJ 1RQ6LJQLQJ 
                                                                                                                                                 
                                                                                                             
                             +XPDQ7UDIILFNLQJ 6LJQLQJ 1RQ6LJQLQJ 
                                                                                                                                           
                                                                                                                                                     
                             'RPHVWLF9LROHQFH 6LJQLQJ 1RQ6LJQLQJ 
                                                                                                                                          
                                                                                                            
                            ([WRUWLRQ%ODFNPDLO 6LJQLQJ 1RQ6LJQLQJ 
                                                                                                                                         
                                                                                                            
                                 6H[XDO$VVDXOW 6LJQLQJ 1RQ6LJQLQJ 
                                                                                                                                     
                                                                                                            
                                                                                                            UU
                        0XUGHU0DQVODXJKWHU 6LJQLQJ 1RQ6LJQLQJ 
                                                                                                                                   
                                                                                                      % D
                                         6WDONLQJ 6LJQLQJ 1RQ6LJQLQJ 
                                                                                          J H O HVY    
                                                                                      $ Q            
                                      &KLOG$EXVH 6LJQLQJ 1RQ6LJQLQJR I
                                                                                /RV RQ-XO\ 
                                                            L Q  &LW\ UFKLYHG                          

                                                   LWHG1RQ6LJQLQJ
                         (OGHU$EXVH([SORLDWLRQF6LJQLQJ
                                                                   D            

                                                                                            

                                            1R                                                                                                     

                                                               1RQ6LJQLQJ$JHQFLHV Q             6LJQLQJ$JHQFLHV Q 




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 224 of 380 Page ID #:3188



                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                      Part Three: National Survey of Prosecutors
                      Findings from 2017 National Survey of Prosecutors

                                 ,QWURGXFWLRQWRWKH3DUWLFLSDWLQJ3URVHFXWRUV

                               $WRWDORISURVHFXWRUVSDUWLFLSDWHGLQWKHVXUYH\IURPVWDWHV )LJXUHSURYLGHVDQ
                      RYHUYLHZRIWKHUHJLRQDOGLVWULEXWLRQDPRQJWKHSDUWLFLSDWLQJSURVHFXWRUV 0RUHWKDQKDOIRI
                      WKRVHZKRSDUWLFLSDWHGLQWKHVXUYH\ZHUHIURPWKH6RXWKRIWKH8QLWHG6WDWHVDQGPRUH
                      SDUWLFXODUO\IURPWKHVWDWHRI9LUJLQLD Q   6HHILJXUH 



                                                                                          UU  
                                                                                    Y%D
                                                )LJXUH5HJLRQDO'LVWULEXWLRQ$PRQJ3URVHFXWRUV
                                                                                   V
                                                                             HOH
                                                                           QQJ
                                                                                         
                                                               R I  / RV$ Q-XO\
                                                                             R
                                                   L Q  &LW\ UFKLYHG
                                            FLWHG D
                                                                                     



                                            R 
                                           1
                                                                      
                                                                                                             



                                                                                                      


                                                       0LGZHVWQ             0RXQWDLQQ              3DFLILFQ          6RXWKQ 



                              0RVWVXUYH\SDUWLFLSDQWVZRUNHGIRUORFDOPXQLFLSDORUFRXQW\SURVHFXWRURIILFHV 
                      Q  DQGDQRWKHU Q  ZRUNHGIRUVWDWHSURVHFXWRU¶VRIILFHV 6HHILJXUH 




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 225 of 380 Page ID #:3189




                             3URVHFXWRUVSDUWLFLSDWHGLQWKHVXUYH\IURPWKHIROORZLQJVWDWHV$=&$)/*$+,,'/$0,01021&10

                      2+2.25719$:$:,
                            7KHVWDWHVZHUHJURXSHGLQWRWKHIROORZLQJUHJLRQV0LGGOH$WODQWLF 1<3$1-'&'(0' 1HZ(QJODQG 1+

                      0(975,0$&7 0LGZHVW 1'016'1(,$02.6:,0,,/,12+ 6RXWK 2.7;$5/$.<7106
                      $/)/*$6&1&9$:9 :HVW 07,':<1987&2$=10 3DFLILF :$25&$$.+, 




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                  



  3DJH




                                                               )LJXUH7\SHRI3URVHFXWRU V2IILFH
                                                                                             Q 

                                                                                          % D UU
                                                                                    HVY 
                                                                                          

                                                                              J H O
                                                                     / R V $Q -XO\
                                                                   
                                                               \RI LYHGRQ
                                                        & L W                            

                                                   LQ               FK
                                             FLWHG DU
                                             R  
                                            1

                                                                                                         

                                                               /RFDOQ         0XQLFLSDOQ           6WDWHQ          2WKHUQ 



                               6XUYH\SDUWLFLSDQWVZRUNHGLQSURVHFXWRURIILFHVWKDWVHUYHMXULVGLFWLRQVZLWKGLYHUVH
                      SRSXODWLRQVL]HV 6HHILJXUH 7KHODUJHVWQXPEHURIVXUYH\SDUWLFLSDQWV Q  VHUYHG
                      MXULVGLFWLRQVWKDWDUHERWKXUEDQDQGUXUDO$QRWKHU Q  VHUYHGRQO\XUEDQMXULVGLFWLRQV
                      DQG Q  VHUYHGMXULVGLFWLRQVWKDWZHUHH[FOXVLYHO\UXUDO 6HHILJXUH 

                                                                       )LJXUH7\SHRI-XULVGLFWLRQ
                                                                                               Q 

                                                                                                               




                                                                 



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 226 of 380 Page ID #:3190




                                                                                                                    




                                                                     5XUDO Q          8UEDQ Q            %RWK Q 



                               2YHUKDOI Q  RIWKHSURVHFXWRUVSDUWLFLSDWLQJLQWKHVXUYH\UHSRUWHGVHUYLQJ
                      VPDOOHUMXULVGLFWLRQVZLWKSRSXODWLRQVXQGHU$OLWWOHPRUHWKDQTXDUWHU  RIWKH
                      SURVHFXWRUVSDUWLFLSDWLQJLQWKHVXUYH\VHUYHODUJHFLWLHVZLWKSRSXODWLRQVRIPRUHWKDQ
                       6HHILJXUH 




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   

                                                                                         % D UU
                                                                             J H O HVY 
                                                                          $Q -XO\
  3DJH
                                                                   / R V
                                                       & L W \RI LYHGRQ
                                                  LQ               FK
                                            FLWHG DU
                                                   
                                                )LJXUH3RSXODWLRQ'HQVLW\2I3URVHFXWRUV
                                           1R 
                                                                                  2IILFH V-XULVGLFWLRQ
                                                                                              Q 

                                                                                                           




                                                                                                             
                                                                          



                                                               RUPRUH Q              WR Q 

                                                               WR Q  /HVVWKDQ Q 



                               0RVWRIWKHSDUWLFLSDQWVZRUNHGLQDVSHFLDOL]HGXQLW)LIW\QLQHSHUFHQW Q  ZRUNHGLQ
                      DGRPHVWLFYLROHQFHXQLWWKLUW\WKUHHSHUFHQW Q  ZRUNHGLQDVH[XDODVVDXOWXQLWWKLUW\
                      SHUFHQW Q  LQDFKLOGDEXVHXQLWDQGWZHQW\SHUFHQW Q  LQDKXPDQWUDIILFNLQJ 6HH
                      ILJXUH 


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 227 of 380 Page ID #:3191

                                                             )LJXUH6XUYH\3DUWLFLSDQWV:RUNLQJLQ
                                                                          6SHFLDOL]HG8QLWV
                                                                                          Q 

                                                'RPHVWLFYLROHQFHQ                                                        

                                                    6H[XDODVVDXOWQ                                  

                                                          &KLOGDEXVHQ                             

                                                 +XPDQWUDIILFNLQJQ                           

                                                           (OGHUDEXVHQ                 

                                                        9LFWLP:LWQHVVQ            

                                         /HDGHUVKLS0DQDJHPHQWQ                    

                                                                                                                              



                               7KHPDMRULW\ Q  RISDUWLFLSDQWVLQWKHVXUYH\LQGLFDWHGWKDWWKHLUMXULVGLFWLRQ
                      KDVDODUJHQXPEHURI/LPLWHG(QJOLVK3URILFLHQW /(3 UHVLGHQWV7KHHLJKWODQJXDJHVPRVW
                      HQFRXQWHUHGE\WKHSURVHFXWRUVDUHOLVWHGLQILJXUH,QRUGHURIPRVWWROHDVWVSRNHQWKHVHV
                      ODQJXDJHVDUH6SDQLVK Q  9LHWQDPHVH Q  DQG&KLQHVH Q  ZHUH

                                                                                               D U U 
                      WKHWKUHHPRVWFRPPRQO\HQFRXQWHUHGODQJXDJHV 6HHILJXUH 7ZHQW\QLQHSHUFHQW       Q  RI

                                                                                   O H V Y% 
                      SURVHFXWRUVUHSRUWHGWKDWWKH\FRPPRQO\HQFRXQWHUODQJXDJHVWKDWDUHQRWLQFOXGHGLQWKHWRS
                                                                            QJ   H           
                      ODQJXDJHVOLVWHGLQILJXUH7KHVHSURVHFXWRUVSURYLGHGDGGLWLRQDOGHWDLOVDERXWZKLFK
                                                                          $                 
                                                                    R V               X  O\
                                                               I/               Q-
                      ODQJXDJHVWKHFULPHYLFWLPVDQGZLWQHVVHVWKH\HQFRXQWHUHGVSHDN7KHODQJXDJHVLQFOXGHG
                                                                \R
                                                   L Q  & L W
                                                                    FKLYHGR
                                           FLWHG DU
                                           R 
                                         1
                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                      $PKDULF$PHULFDQ6LJQ/DQJXDJH&KXXNHVH)DUVL+¶PRQJ,ORFDQR-DSDQHVH.RUHDQ
                      0DUVKDOOHVH1DKXDWO6RPDOL6DPRDQDQGVHYHUDOLQGLJHQRXVODQJXDJHVIURP*XDWHPDOD

                                             )LJXUH3URSRUWLRQRI3URVHFXWRUV6HUYLQJ/(39LFWLPV
                                                                %\/DQJXDJH6SRNHQ
                                                                                       Q 
                                        6SDQLVK Q                                                                              

                                    9LHWQDPHVH Q                                      

                                        &KLQHVH Q                               

                                          $UDELF Q                              



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 228 of 380 Page ID #:3192
                                           2WKHU Q                                  

                                          .RUHDQ Q                                

                                         7DJDORJ Q                              

                                         5XVVLDQ Q                              

                                   +DLWLDQ&UHROH Q                

                                                                                                                                 




                         3URVHFXWLRQ$JHQFLHV6LJQLQJ89LVD&HUWLILFDWLRQV79LVD&HUWLILFDWLRQVDQGRU
                      5HTXHVWLQJ&RQWLQXHG3UHVHQFH

                               3URVHFXWRUVZHUHDVNHGWRLQGLFDWHZKHWKHUWKHLUDJHQF\VLJQHG8YLVDFHUWLILFDWLRQV
                      DQGRU7YLVDFHUWLILFDWLRQVLQFDVHVRIIRUHLJQERUQRU/(3FULPHYLFWLPVRUKXPDQWUDIILFNLQJ
                      YLFWLPV7KHPDMRULW\LQGLFDWHGWKDWWKHLUDJHQFLHV Q  VLJQ8YLVDFHUWLILFDWLRQVIRU
                      /(3DQGIRUHLJQERUQYLFWLPV)RU7YLVDFHUWLILFDWLRQVRQO\ Q  RISURVHFXWRUVUHSRUWHG
                      WKDWWKHLURIILFHVVLJQHG7YLVDFHUWLILFDWLRQV7KH86'HSDUWPHQWRI+RPHODQG6HFXULW\
                      HQFRXUDJHVSURVHFXWRUVWRVHHNFRQWLQXHGSUHVHQFHIURPLPPLJUDWLRQDQG&XVWRPV(QIRUFHPHQW
                       ,&( RIILFLDOVRQEHKDOIRILPPLJUDQWVZKRDUHYLFWLPVRUSRWHQWLDOZLWQHVVHVLQKXPDQ
                                                                                            % D UU
                      WUDIILFNLQJSURVHFXWLRQV /HVVWKDQDTXDUWHU Q  RIWKHSDUWLFLSDQWVLQWKHVXUYH\
                                                                                      VY 
                                                                               JHOH             
                      LQGLFDWHGWKDWWKHLUSURVHFXWRURIILFHVVHHNFRQWLQXHGSUHVHQFHIRUKXPDQWUDIILFNLQJYLFWLPV
                                                                            $Q -XO\
                                                                     / R V
                                                         & L W \RI LYHGRQ
                                                    LQ               FK
                                              FLWHG DU
                                              R 
                                             1
                             86,00,*5$7,21$1'&867206 (1)25&(0(17&217,18(' 35(6(1&( 7(0325$5< ,00,*5$7,21 67$786)259,&7,06

                      2) +80$1 75$)),&.,1*1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7           -XQ  KWWSOLEUDU\QLZDSRUJZS
                      FRQWHQWXSORDGV'+6&RQWLQXHG3UHVHQFH%URFKXUHSGI'(3¶7¶ 2) +20(/$1' 6(&85,7<8$1' 79,6$ /$: (1)25&(0(17
                      5(6285&( *8,'(1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7 1RYHPEHU 
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVGKVXSGDWHGXFHUWLILFDWLRQUHVRXUFHJXLGH $QDSSOLFDWLRQIRU&3VKRXOGEH
                      LQLWLDWHGLPPHGLDWHO\XSRQLGHQWLILFDWLRQRIDYLFWLPRIKXPDQWUDIILFNLQJ




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                    



  3DJH




                              7KHPDMRULW\RISURVHFXWRUVUHSRUWHG WKDWWKHLUDJHQFLHVGRQRWVLJQ7YLVDV 
                      Q  DQGDUHQRWVHHNLQJFRQWLQXHGSUHVHQFH Q  7KHPDMRULW\RISURVHFXWRUV
                      UHSRUWHGWKDWWKHLUDJHQFLHVDUH6LJQLQJ89LVDFHUWLILFDWLRQV Q   6HHILJXUH 



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 229 of 380 Page ID #:3193
                                                  )LJXUH$JHQFLHV6LJQLQJDQG1RW6LJQLQJ89LVDRU
                                                       79LVDFHUWLILFDWLRQVRU&RQWLQXHG3UHVHQFH
                                     
                                                                                                                                              
                                                         

                                      
                                                                                                                       
                                                                                   
                                                                          
                                      

                                        
                                                                      &HUWLI\LQJ                                              1RW&HUWLI\LQJ

                                                 89LVD Q Q                 79LVD Q Q              &RQWLQXHG3UHVHQFH Q Q 




                           2IWKRVHZKRDUHLQFOXGHGLQWKHGRQRWFHUWLI\FDWHJRU\PDQ\UHSRUWHGWKDWWKH\GRQRW
                      NQRZZKHWKHUWKHLUDJHQF\LV6LJQLQJ8YLVDFHUWLILFDWLRQV7YLVDFHUWLILFDWLRQVRUZDV
                      UHTXHVWLQJFRQWLQXHGSUHVHQFHRQEHKDOIRILPPLJUDQWFULPHYLFWLPVDQGKXPDQWUDIILFNLQJ
                      YLFWLPV 6HHILJXUH 



                                             )LJXUH3URVHFXWRUV 2IILFHV$QVZHULQJ'R1RW.QRZ
                                                                                            U
                                                                                      %DU
                                                    :KHQ$VNHG,I7KHLU2IILFH6LJQV5HTXHVWV«
                                                                                J H O HVY 
                             
                                                                       / R V $Q -XO\        
                                                                 R I           R Q
                                                            &LW\ UFKLYHG
                                                                                
                             
                                                     L Q 
                                              FLWHG D
                                                  
                             

                                             1R 
                             
                                                                    
                             


                             


                              
                                                                                                'R1RW.QRZ

                                                                89LVDVQ             79LVDVQ           &RQWLQXHG3UHVHQFHQ 




                             7KLVLQFOXGHVSURVHFXWLRQRIILFHVZKRUHSRUWHGWKDWWKHLUDJHQFLHVDUHQRWVLJQLQJDQGVXUYH\SDUWLFLSDQWVZKRUHSRUWHG

                      WKH\GLGQRWNQRZZKHWKHUWKHLUDJHQF\ZDVFHUWLI\LQJRUUHTXHVWLQJFRQWLQXHGSUHVHQFH




                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                  




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
         Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 230 of 380 Page ID #:3194
  3DJH




                            ³6LJQLQJ$JHQFLHV´&RPSDUHGWR³1RQ6LJQLQJ$JHQFLHV´

                              $VLJQLILFDQWPDMRULW\ Q  RIWKHDJHQFLHVZKHUHWKHSURVHFXWRUVSDUWLFLSDWLQJLQ
                      WKHVXUYH\ZRUNHGDUH³6LJQLQJ$JHQFLHV´7KHUHPDLQLQJ Q  SDUWLFLSDWLQJLQWKH
                      VXUYH\ZRUNHGLQ³1RQ6LJQLQJ$JHQFLHV´ 6HHILJXUH 

                                        )LJXUH3DUWLFLSDQWV:RUNLQJLQ3URVHFXWRUV2IILFHVWKDWDUH
                                          6LJQLQJ8RU79LVD&HUWLILFDWLRQDQGRU6HHNLQJ&RQWLQXHG
                                                                     3UHVHQFH



                                                                     




                                                                                                  %
                                                                                                      
                                                                                                      D  UU
                                                                                  J H O HVY 
                                                                       /  R  V $Q -XO\
                                                                     
                                                              \RI LYHGRQ
                                                       & L W
                                                  LQ 6LJQLQJ$JHQFLHVFQ K
                                           FLWHG DU
                                                                                    1RQ6LJQLQJ$JHQFLHV Q 



                                           R 
                                        1
                                 6LJQLQJDJHQFLHVZHUHGHILQHGDVSURVHFXWRUV¶RIILFHVWKDWVLJQHGDWOHDVWRQHRIWKH
                      IROORZLQJ

                                       8YLVDFHUWLILFDWLRQV
                                       7YLVDFHUWLILFDWLRQV
                                       5HTXHVWVIRUFRQWLQXHGSUHVHQFH

                      0RVWSURVHFXWRUVSDUWLFLSDWLQJLQWKHVXUYH\VLJQHG8YLVDFHUWLILFDWLRQV Q  'HWDLOV
                      DERXWVXUYH\SDUWLFLSDQWSURVHFXWRUVSUDFWLFHVRIVLJQLQJ8DQGRU7YLVDFHUWLILFDWLRQVDQGRU
                      FRQWLQXHGSUHVHQFHUHTXHVWVDUHUHSRUWHGLQ)LJXUH

                            )LJXUH3URVHFXWLRQ$JHQFLHV6LJQLQJ8RU79LVD&HUWLILFDWLRQVRU5HTXHVWLQJ
                                                              &RQWLQXHG3UHVHQFH
                              'RHVWKH$JHQF\6LJQ"                                    89LVD                  79LVD                  &RQWLQXHG
                                                                                   &HUWLILFDWLRQV          &HUWLILFDWLRQV          3UHVHQFH5HTXHVWV
                                                                                                                                            
                        <HV 6LJQLQJ$JHQFLHV                                                                                 
                        1R 1RQ6LJQLQJ$JHQFLHV                                                                                
                        'RQRWNQRZ 1RQ6LJQLQJ$JHQFLHV                                                                     
                        7RWDOV                                                                                             


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 231 of 380 Page ID #:3195


                            $PRQJWKH Q  RISURVHFXWLRQDJHQFLHVZKRUHSRUWHGZRUNLQJLQ6LJQLQJ$JHQFLHV




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                             Q  VLJQHGRQO\RQHW\SHRIYLVDV8YLVDV7YLVDVRUUHTXHVWVIRUFRQWLQXHG
                                SUHVHQFH
                             Q  VLJQHGWZRRIWKHWKUHHW\SHVRIFDVHV8YLVDFHUWLILFDWLRQV7YLVD
                                FHUWLILFDWLRQVRUVHHNLQJUHTXHVWVIRUFRQWLQXHGSUHVHQFHDQG
                             Q  VLJQHGLQDOOWKUHHRIWKHFDVHW\SHV8YLVDFHUWLILFDWLRQV7YLVDFHUWLILFDWLRQV
                                 DQGVHHNLQJUHTXHVWVIRUFRQWLQXHGSUHVHQFH



                                                                                       %   UU
                         3UDFWLFHVRI89LVD&HUWLILFDWLRQV79LVD&HUWLILFDWLRQVDQG6HHNLQJ5HTXHVWVIRU
                                                                                           D
                      &RQWLQXHG3UHVHQFH                                         Y
                                                                                  OHV            
                                                                            Q J H           
                                                                R I    RV$ Q-XO\
                              7KHVXUYH\DOVRDVNHGTXHVWLRQVDERXWYLVDFHUWLILFDWLRQSUDFWLFHVHPSOR\HGE\
                                                                      /
                                                  L Q  & LW\
                                                                      F KLYHGR
                      SURVHFXWRU¶VRIILFHV7KHIROORZLQJDUHGHWDLOVDERXWWKH8YLVD79LVDDQGUHTXHVWVIRU

                                         FLWHG DU
                      FRQWLQXHGSUHVHQFHSUDFWLFHV

                                         R  
                              89LVD&HUWLILFDWLRQ3UDFWLFHV
                                       1
                              $PRQJVXUYH\SDUWLFLSDQWV Q  UHSRUWHGKDYLQJDIRUPDO8YLVDFHUWLILFDWLRQ
                      SROLF\RUV\VWHPLQSODFH 6HHILJXUH 




                                       )LJXUH$JHQFLHV7KDW+DYH,PSOHPHQWHGD3ROLF\RU)RUPDO
                                             6\VWHPIRU3URFHVVLQJ89LVD&HUWLILFDWLRQ5HTXHVWV
                                                                                         Q 




                                                                      

                                                                                                              




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 232 of 380 Page ID #:3196
                                                       +DYH3ROLF\RU)RUPDO6\VWHP Q                 +DYH1R3ROLF\RU6\VWHP Q 




                              (LJKWHHQRIWKHWKLUW\IRXU  SURVHFXWRUVSDUWLFLSDWLQJLQWKHVXUYH\ZKRZRUNLQ
                      DJHQFLHVWKDWVLJQ8YLVDFHUWLILFDWLRQVUHSRUWHGWKHQXPEHUVRIYLVDVWKH\VLJQDQQXDOO\ 6HH
                      ILJXUH 7KHVHSURVHFXWRUV¶DJHQFLHVUHSRUWHGVLJQLQJDWRWDORI8YLVDFHUWLILFDWLRQV
                      DQQXDOO\7KHQXPEHURI8YLVDFHUWLILFDWLRQVVLJQHGUDQJHGIURPWR




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                                                                                                  % D UU
                                                                                      J H O HVY 
                                                   )LJXUH1XPEHURI89LVD&HUWLILFDWLRQV6LJQHG
                                                                             R V  $Q -XO\
                                                                                 $QQXDOO\
                                                                     RI  /         RQ
                                                              L W \               HG
                                              
                                                L W H G LQ&         D U F KLY
                                             F         
                                                          
                                                            
                                                                                             

                                                 
                                            FLHV 
                                           1JHQR
                                              
                                             I$                                                                                       
                                             HUR 
                                             PE
                                             X 
                                             1
                                                   
                                                                                WR                                     
                                                                                              

                                                                              1XPEHURI&HUWLILFDWLRQV6LJQHG




                               0DQ\SURVHFXWRUVZKRZRUNLQ6LJQLQJ$JHQFLHVUHSRUWHGWKDWWKH\KDYHLPSOHPHQWHG
                      EHVWSUDFWLFHVUHFRPPHQGHGIRU8YLVDFHUWLILFDWLRQE\WKH86'HSDUWPHQWRI+RPHODQG
                      6HFXULW\ '+6  ([DPSOHVRIUHFRPPHQGHGSUDFWLFHVLQFOXGHVLJQLQJ8YLVDVVRRQDIWHUWKH
                      DJHQF\UHFHLYHVWKHFDVH Q LPSOHPHQWHGWKLV FHUWLI\LQJEDVHGRQGHWHFWLRQLQFOXGLQJ
                      ZKHQWKHLURIILFHGHFLGHVQRWWRSURVHFXWH Q  DQGVLJQLQJFHUWLILFDWLRQVLQFORVHGFDVHV
                       Q  +RZHYHUWKHVXUYH\DOVRIRXQGFHUWLILFDWLRQSUDFWLFHVWKDWDUHQRWUHFRPPHQGHGRU
                      UHTXLUHGE\'+6$VXEVWDQWLDOSHUFHQWDJHRIUHVSRQGHQWV Q  VLJQ8YLVDFHUWLILFDWLRQV
                      DIWHUWKHFULPLQDOFDVHLVFRPSOHWHG 0DQ\SURVHFXWRUV¶RIILFHV Q  UHSRUWHGWKDW


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 233 of 380 Page ID #:3197
                  HPSOR\ERWKRIWKHVHSUDFWLFHV 6HHILJXUH 




                             6HH'(3¶7¶ 2) +20(/$1' 6(&85,7<8$1' 79,6$ /$: (1)25&(0(17 5(6285&( *8,'(1$7¶/ ,00,*5$17

                      :20(1¶6 $'92&$&< 352-(&7 1RYHPEHU  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVGKVXSGDWHGXFHUWLILFDWLRQ
                      UHVRXUFHJXLGH ³7KHUHLVQRUHTXLUHGWLPHZKHQ\RXPD\RUPD\QRWVLJQDFHUWLILFDWLRQ,WLVSRVVLEOHWRVLJQD
                      FHUWLILFDWLRQDWDQ\VWDJHLQWKHFDVHLQFOXGLQJDWWKHSRLQWRIGHWHFWLRQGXULQJDQLQYHVWLJDWLRQZKHQWKHSURVHFXWRULQLWLDWHVD
                      SURVHFXWLRQEHIRUHDWULDOZKHWKHURUQRWWKHYLFWLPLVQHHGHGWRWHVWLI\DQGDIWHUWKHFDVHLVFRQFOXGHG´ 
                              7UDLQLQJWRROVIRUSURVHFXWRUVRQEHVWSUDFWLFHVIRUSURVHFXWLRQVLQFDVHVLQYROYLQJLPPLJUDQWYLFWLPVFDQDVVLVW

                      SURVHFXWRUV¶RIILFHVLQGHYHORSLQJFDVHVWUDWHJLHVWKDWERWKUHPRYHEDUULHUVDQGDGGUHVVFRQFHUQVWKDWOHDGSURVHFXWRUVWRGHOD\
                      FHUWLILFDWLRQVDQGSURPRWHDKLJKHUSUREDELOLW\RIDWWDLQLQJFRQYLFWLRQVLQWKHVHFDVHV7RROVFDQEHDFFHVVHGDW
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSURVHFXWRUVWRROV


                                                                                            % D UU
                                                                                J H O HVY 
                                                                         R V $Q -XO\
                                          $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ
                                                                       /                                                                                                                 
                                                                     
                                                                 \RI LYHGRQ
                                                          & L W
                                                     LQ               FK
                                              FLWHG DU
  3DJH
                                              R 
                                            1


                                                                    )LJXUH89LVD&HUWLILFDWLRQ3UDFWLFH
                                                                                                       Q 
                             
                                                  
                                                                                
                             
                                                                                                               
                          IILFHV
                                                                                                                                             
                             
                          UV 2
                          WR
                             
                          VHFX
                                                                                                                                                       Q 
                          UR                                                                                                                                           
                          I3
                          R 
                                        6LJQ8FHUWLILFDWLRQV        $OORIWKHVHSUDFWLFHV               6LJQ8YLVD                  6LJQV8YLVDV                 6LJQ8YLVD
                                     DIWHUFDVHLVFRPSOHWHG                    Q                    FHUWLILFDWLRQVIRU        FHUWLILFDWLRQVIRUFDVHV     FHUWLILFDWLRQVIRUFDVHV
                                                 Q                                                      FORVHGFDVHV            VRRQDIWHUWKHFDVHLV      WKDW\RXURIILFHLVQRW
                                                                                                              Q                          RSHQHG                    SURVHFXWLQJ
                                                                                                                                             Q                           Q 




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 234 of 380 Page ID #:3198


                               $OWKRXJKLWFDQEHKHOSIXOIRUSURVHFXWLRQDJHQFLHVWRLPSOHPHQW8YLVDFHUWLILFDWLRQ
                      SROLFLHVWKH\DUHDXWKRUL]HGWRFHUWLI\ZLWKRXWKDYLQJWRLPSOHPHQWDFHUWLILFDWLRQSROLF\XQGHU
                      IHGHUDOUHJXODWLRQV 3URVHFXWRU¶VRIILFHVFDQLQLWLDWHFHUWLILFDWLRQSUDFWLFHVZLWKFHUWLILFDWLRQV
                      EHLQJVLJQHGE\WKHKHDGRIWKHSURVHFXWLRQDJHQF\ HJWKHHOHFWHGSURVHFXWRURU'LVWULFW
                      $WWRUQH\ RUE\SURVHFXWRUVZLWKVXSHUYLVRU\DXWKRULW\ZKRPWKHDJHQF\KHDGGHVLJQDWHV

                               6XUYH\SDUWLFLSDQWVZRUNLQJLQDJHQFLHVWKDWKDGHVWDEOLVKHG8YLVDFHUWLILFDWLRQSROLFLHV
                      RUSUDFWLFHVSURYLGHGWKHIROORZLQJH[DPSOHVRIWKHLU8YLVDSUDFWLFHV
                                  7KH8YLVDFHUWLILFDWLRQVDUHDOOURXWHGWRDQGSURFHVVHGE\DGHGLFDWHGWHDPRI
                                      SURVHFXWRUVDQGVXSSRUWVWDIIGHVLJQDWHGDV8YLVDFHUWLILHUV
                                  (DFKSURVHFXWLRQEUDQFKKDVGHVLJQDWHGGHSXWLHVWKDWVLJQ8YLVDFHUWLILFDWLRQVIRU
                                      YLFWLPVLQWKHLUUHVSHFWLYHFDVHORDG
                                  6HYHUDOVHQLRUSURVHFXWRUVDUHGHVLJQDWHGDV8YLVDFHUWLILHUVIRUWKHDJHQF\
                                  9LFWLPDGYRFDWHVDQGYLFWLPZLWQHVVVWDIIDUHLQYROYHGLQUHYLHZLQJDQGSUHSDULQJ8
                                      YLVDFHUWLILFDWLRQUHTXHVWVIRUILQDOUHYLHZE\WKH8YLVDGHVLJQDWHGSURVHFXWRU
                                      FHUWLILHU DJHQF\KHDGRUGHVLJQDWHGFHUWLILHU 
                                  8YLVDFHUWLILFDWLRQUHTXHVWVDUH8UHYLHZHGE\WKHSURVHFXWRUZKRSURVHFXWHGWKH
                                      YLFWLP¶VFDVHZKRGUDIWVWKH8YLVDFHUWLILFDWLRQDQGVHQGVLWWRWKHDJHQF\¶V8YLVD
                                      FHUWLILHUIRUVLJQDWXUHDQGRU
                                                                                                    UU
                                  $JHQF\VWDIIFRQGXFWDWKRURXJKFDVHUHYLHZVSHDNZLWKSURVHFXWRUVDQGODZ
                                                                                                                          %D
                                                                                              Y
                                                                                        HOHV            
                                           HQIRUFHPHQWRIILFLDOVLQYROYHGLQWKHFDVHLQVRPHFDVHVPD\LQWHUYLHZWKHYLFWLP
                                                                                                    $QJ -XO\
                                                                                             R  V 
                                                               8 &        L W \ RI/ YH5 GRQ* 1 ¶ ,
                             '(3¶7¶ 2)   + 20(/$1' 6
                                                              
                                                        (&85,7<

                                                           G     L Q
                                                                   $1'
                                                                         79
                                                                            ,6$   / (
                                                                                  $:
                                                                                           F K  L
                                                                                       1)25&(0(17

                                                                                         U
                                                                                                    (6285&(    8,'(      $7 / 00,*5$17     :20(1 6¶

                                                   FLWH                       D
                      $'92&$&< 352-(&7        1RYHPEHU     KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVGKVXSGDWHGXFHUWLILFDWLRQUHVRXUFH
                      JXLGH
                                                                      
                                                                  79 / ( 
                                                     6 
                                                 1R
                            '(3¶7¶ 2) 20(/$1'
                                           +           (&85,7<8 $1'     ,6$    $:   1)25&(0(17   5
                                                                                                    (6285&(   *
                                                                                                              8,'(  1 ¶ ,
                                                                                                                      $7 / 00,*5$17    : 20(1 6¶
                      $'92&$&< 352-(&7        1RYHPEHU      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVGKVXSGDWHGXFHUWLILFDWLRQUHVRXUFH
                      JXLGH




                                            $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                 



  3DJH




                                           FROOHFWDQGYHULI\LQIRUPDWLRQDERXWWKHYLFWLP¶VKHOSIXOQHVVLQFOXGLQJEXWQRWOLPLWHG
                                           WRSROLFHUHSRUWVFDOOVLQYHVWLJDWLYHLQWHUYLHZVZLWKSROLFHDQGSURVHFXWRUVDQG
                                           SURYLGHWKLVLQIRUPDWLRQWRWKHLUSURVHFXWLRQDJHQF\FHUWLILHUV

                                           79LVD&HUWLILFDWLRQ3UDFWLFHV

                               2YHUKDOI Q  RIWKHSDUWLFLSDWLQJSURVHFXWRUVUHSRUWHGHPSOR\LQJWKH'+6
                      VXSSRUWHGEHVWSUDFWLFHV RIVLJQLQJ7YLVDFHUWLILFDWLRQVVRRQDIWHUWKHFDVHLVRSHQHG7KH\DUH
                      DOVRVLJQLQJ8YLVDFHUWLILFDWLRQVIRUFORVHGFDVHV Q  DQGLQFDVHVWKHLURIILFHKDV


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 235 of 380 Page ID #:3199
                  GHFLGHGQRWWRSURVHFXWH Q  $VGLVFXVVHGDERYHLQDGGLWLRQWRWKHVH7YLVD
                  FHUWLILFDWLRQSUDFWLFHVOHVVWKDQDTXDUWHU Q  RIWKHSURVHFXWRUVVXUYH\HGZHUHDOVR
                  UHTXHVWLQJFRQWLQXHGSUHVHQFHIRUKXPDQWUDIILFNLQJYLFWLPVIURPIHGHUDOLPPLJUDWLRQ
                  DXWKRULWLHVIRUYLFWLPVDQGZLWQHVVHVRIKXPDQWUDIILFNLQJFULPLQDOLQYHVWLJDWLRQVDQG
                  SURVHFXWLRQV

                               +RZHYHUWKHPDMRULW\ Q  RIWKHSURVHFXWRUVSDUWLFLSDWLQJLQWKHVXUYH\
                      UHSRUWHGWKDWWKH\RIWHQZDLWWRVLJQ7YLVDFHUWLILFDWLRQVXQWLODIWHUWKHFDVHLVFRPSOHWHG 6HH
                      ILJXUH 7KHGDWDVKRZVWKDWDPRQJWKHSURVHFXWRUVSDUWLFLSDWLQJLQWKHVXUYH\WKH
                      SHUFHQWDJHZDLWLQJWRVLJQ7YLVDVXQWLODIWHUSURVHFXWLRQLVFRPSOHWHLVKLJKHUWKDQIRU8YLVDV
                       YV $VGLVFXVVHGDERYHUHJDUGLQJ8YLVDVSURVHFXWRUVRIKXPDQWUDIILFNHUVFRXOG
                      LPSURYHRXWFRPHVRIWUDIILFNLQJSURVHFXWRUVE\HPSOR\LQJSURVHFXWLRQVWUDWHJLHVWKDWLQFOXGH
                      HDUO\FHUWLILFDWLRQIRU7YLVDYLFWLPV

                               (DUO\FHUWLILFDWLRQSUDFWLFHVVKRXOGEHSDUWRIDSUHWULDOVWUDWHJ\WKDWSUHSDUHVSURVHFXWRUV
                      WREHUHDG\WRUHVSRQGHIIHFWLYHO\ZKHQGHIHQVHFRXQVHOUDLVHVWKHLPPLJUDWLRQVWDWXVRIWKH
                      YLFWLPRU8RU7YLVDFHUWLILFDWLRQLQWKHFULPLQDOFDVH,IWKHYLFWLP¶VFUHGLELOLW\LVFKDOOHQJHG
                      E\WKHGHIHQVHXVLQJWKH8RU7YLVDSURVHFXWRUVFDQLQWURGXFHWKHYLFWLP¶VSULRUFRQVLVWHQW
                      VWDWHPHQWVLQWKHFULPLQDOFDVH7KLVHYLGHQFHEHFRPHVDGPLVVLEOHHYLGHQFHWRUHKDELOLWDWHWKH
                      YLFWLPVKRZLQJWKDWWKHYLFWLP¶VWHVWLPRQ\DWWULDOLVWKHVDPHDVWKHVWDWHPHQWVWKHYLFWLPPDGH
                      WRODZHQIRUFHPHQWDQGSURVHFXWRUVEHIRUHWKHYLFWLPOHDUQHGDERXWWKH8RU7YLVDSURJUDP


                                                                                            % D UU
                                                                                J H O HVY 
                                                                       / R V $Q -XO\
                                                                     
                                                                 \RI LYHGRQ
                                                          & L W
                                                     LQ               FK
                                               FLWHG DU
                                               R 
                                              1


                             '(3¶7¶ 2) +20(/$1' 6(&85,7<8$1' 79,6$ /$: (1)25&(0(17 5(6285&( *8,'(1$7¶/ ,00,*5$17 :20(1¶6

                      $'92&$&< 352-(&7  1RYHPEHU  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVGKVXSGDWHGXFHUWLILFDWLRQ
                      UHVRXUFHJXLGH ³,WLVSRVVLEOHWRVLJQDWDQ\VWDJHRIWKHFDVHLQFOXGLQJDWWKHSRLQWRIGHWHFWLRQ«DQGDIWHUWKHFDVHLV
                      FORVHG´  ³PD\VLJQZKHQWKHSURVHFXWRUGHFLGHGQRWWRSURVHFXWH´ 
                             7UDLQLQJWRROVIRUSURVHFXWRUVRQEHVWSUDFWLFHVIRUSURVHFXWLRQVLQFDVHVLQYROYLQJLPPLJUDQWYLFWLPVFDQDVVLVW

                      SURVHFXWRUV¶RIILFHVLQGHYHORSLQJFDVHVWUDWHJLHVWKDWERWKUHPRYHEDUULHUVDQGDGGUHVVFRQFHUQVWKDWOHDGSURVHFXWRUVWRGHOD\
                      FHUWLILFDWLRQVDQGSURPRWHDKLJKHUSUREDELOLW\RIDWWDLQLQJFRQYLFWLRQVLQWKHVHFDVHV7RROVFDQEHDFFHVVHGDW
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSURVHFXWRUVWRROV




                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                  



  3DJH




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 236 of 380 Page ID #:3200

                                                                   )LJXUH79LVD&HUWLILFDWLRQ3UDFWLFHV
                                                                                                Q 
                                               
                              
                                                                                    

                                                                                                                 

                              

                              
                                                                                                                                                    
                              

                              

                               
                                     6LJQ7FHUWLILFDWLRQVDIWHU      6LJQV7YLVDVFHUWLILFDWLRQV      6LJQ7YLVDFHUWLILFDWLRQV      6LJQ7YLVDFHUWLILFDWLRQV
                                         FDVHLVFRPSOHWHG             IRUFDVHVVRRQDIWHUWKH              IRUFORVHGFDVHV          IRUFDVHVWKDW\RXURIILFH
                                                  Q                        FDVHLVRSHQHG                         Q                     LVQRWSURVHFXWLQJ
                                                                                   Q                                                               Q 



                                 3RSXODWLRQVVHUYHGE\6LJQLQJDQG1RQ6LJQLQJ3URVHFXWRUV¶2IILFHV

                              7KHVXUYH\GDWDHQDEOHGWKHDQDO\VLVRIZKHWKHUDQGKRZ6LJQLQJ$JHQFLHVDQG1RQ
                      6LJQLQJ$JHQFLHVGLIIHU7KHPDMRULW\ Q  RISURVHFXWRUVLQWKH³6LJQLQJ$JHQFLHV´

                                                                                          % D UU
                      ZRUNHGLQMXULVGLFWLRQVZLWKODUJH/LPLWHG(QJOLVK3URILFLHQW /(3 SRSXODWLRQV$PRQJWKH
                                                                                 O HVY 
                      ³1RQ6LJQLQJ$JHQFLHV´ Q  UHSRUWHGWKDWWKH\ZRUNHGLQMXULVGLFWLRQVZLWKODUJH/(3
                                                                            J H
                                                                      V $Q -XO\
                      SRSXODWLRQVDQG Q  UHSRUWHGWKDWWKH\ZRUNHGLQMXULVGLFWLRQVWKDWVHUYHVPDOO/(3
                                                                  / R
                                                                
                      SRSXODWLRQV 6HHILJXUH 
                                                       Q W\RI
                                                         &L       K LYH  GRQ
                                                 G  L          U F
                                            FLWH          D
                                           )LJXUH/(33RSXODWLRQ9V6LJQLQJDQG1RQ
                                                       
                                               
                                           1R                 VLJQLQJ$JHQFLHV
                                                                                          1 
                                                    


                                                                                                                                     

                                                                     


                                                                                                                    




                                                    /$5*(/(3323                                               121/$5*(/(3323
                                                      1 1                                                         1 1 


                                                                       6LJQLQJDJHQFLHV          1RQVLJQLQJ$JHQFLHV



                               7KHSURVHFXWRUVLQ6LJQLQJ$JHQFLHVVHUYHGMXULVGLFWLRQVZLWKDZLGHUDQJHRISRSXODWLRQ
                      VL]HV6LJQLQJ$JHQFLHVZHUHORFDWHGLQMXULVGLFWLRQVZLWKSRSXODWLRQVL]HVRIRUPRUH
                       Q  RIWR Q  RIWR Q  DVZHOODV




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 237 of 380 Page ID #:3201

                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                      VPDOOMXULVGLFWLRQVZLWKOHVVWKDQLQKDELWDQWV Q  ,QFRQWUDVWWKHPDMRULW\RI
                      SURVHFXWRUVZRUNLQJLQ1RQ6LJQLQJ$JHQFLHV Q  ZRUNHGLQVPDOOMXULVGLFWLRQVZLWK
                      SRSXODWLRQVRIOHVVWKDQ 6HHILJXUH 7KHGDWDDOVRVKRZHGWKDWSURVHFXWRUVZRUNLQJ
                      LQVLJQLQJDJHQFLHVZHUHQRWOLPLWHGWRODUJHUMXULVGLFWLRQVZLWKVLJQLILFDQW/(3SRSXODWLRQV
                      )LJXUHLOOXVWUDWHVWKDWPDQ\RIWKHSURVHFXWRUVZRUNLQJLQVLJQLQJDJHQFLHVZHUHZRUNLQJLQ
                      VPDOOHUFRPPXQLWLHVZLWKVPDOOHU/(3SRSXODWLRQV




                                               )LJXUH3RSXODWLRQVHUYHGYV6LJQLQJ$JHQFLHV
                                                                                        Q 
                                                                                                                       

                                   
                                                                                                         % D UU
                                                       
                                                                                       J  H  O HVY 

                                                                                $Q
                                   
                                                                                  V           O\
                                   
                                               
                                                                  \  R I  /  R
                                                                                      R  Q   -X                            
                                                              L W                   HG
                                                        LQ& DUFKLY
                                                                       
                                     
                                             F L W H G
                                                        
                                            RUPRUH
                                                            WR       WR       /HVVWKDQ
                                                   
                                           1R
                                               Q Q                Q  Q               Q Q               Q Q 

                                                                    1RQVLJQLQJ$JHQF\           6LJQLQJDJHQF\




                                                )LJXUH3RSXODWLRQYV/HS3RSXODWLRQ
                                            
                                                                                                 
                                                                                                                                   




                                                                                                                            
                                                                                                        
                                                    


                                      25025(           72         72          /(667+$1
                                           1 1                    1 1                  1 1                   1 1 


                                                                       /DUJH/(33RS          1RQ/DUJH/(33RS




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 238 of 380 Page ID #:3202
                                  ,PPLJUDWLRQ6WDWXV,VVXHVLQ&ULPLQDO3URVHFXWLRQV

                               7KHVXUYH\H[SORUHGZKHWKHUWKHIUHTXHQF\RIGHIHQVHUDLVLQJLPPLJUDWLRQVWDWXVLVVXHV
                      DERXWYLFWLPVRUZLWQHVVHVRIDFULPHLQVWDWHFRXUWVKDVFKDQJHGLQWKHSDVWILYHWKUHHDQGRQH
                      \HDU V 7KHPDMRULW\RISDUWLFLSDWLQJSURVHFXWRUV Q  LQGLFDWHGWKDWLPPLJUDWLRQVWDWXV
                      LVVXHVZHUHUDLVHGLQVWDWHFULPLQDOFRXUWVFDVHVPRUHIUHTXHQWO\LQWKHSDVWILYH\HDUVWKDQHYHU




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                     



  3DJH




                      EHIRUH+RZHYHUWKHH[WHQWWRZKLFKLPPLJUDWLRQLVVXHVZHUHUDLVHGDERXWDFULPHYLFWLPRU
                      ZLWQHVVDSSHDUVWREHGURSSLQJVOLJKWO\ZLWKWLPH1HYHUWKHOHVVDWOHDVWKDOIRISURVHFXWRUV
                      UHVSRQGLQJWRWKLVTXHVWLRQ Q  UHSRUWHGWKDWWKHFDVHVZKHUHGHIHQVHFRXQVHOLVUDLVLQJ
                      LPPLJUDWLRQVWDWXVRIWKHYLFWLPLQFULPLQDOSURVHFXWLRQVUHPDLQVKLJK7KHSHUFHQWRI

                                                                                            % D UU
                      SURVHFXWRUVUHSRUWLQJKLJKHUUDWHVRIWKLVGHIHQVHFRXQVHOUDLVHWKHLPPLJUDWLRQVWDWXVRIWKH

                                                                             J  H O HVY  Q  DQGLQ
                      YLFWLPDVDGHIHQVHVWUDWHJ\LQWKHSDVW\HDUVFRPSDUHGWRSULRU\HDUVZDV
                      WKHSDVW\HDUFRPSDUHGWRSULRU\HDUVZDV Q$  Q 6HHILJXUH
                                                                                            
                                                                R I  / RV   Q -XO\
                                                                           R
                                                    L Q  &LW\ UFKLYHG
                                          )LJXUH)UHTXHQF\RIGHIHQVHUDLVLQJ,PPLJUDWLRQVWDWXV
                                            FLWHG D
                                                 
                                       LVVXHVDERXWYLFWLPVRUZLWQHVVHVRIDFULPHLQVWDWHFRXUWFDVHV
                                          1 R  
                            
                                                            
                            
                                                                                                     
                                                                                                                                             
                            
                                                                                                                                             
                                                                                                     
                            

                                                            
                            


                            


                                                                                                                            

                             
                                    3DVW\HDUV FRPSDUHGWRSUHYLRXV       3DVW\HDUV FRPSDUHGWRSUHYLRXV       3DVW\HDU FRPSDUHGWRSUHYLRXV
                                                 \HDUV  Q                              \HDUV Q                                \HDUV Q 


                                                    /RZHU Q               +LJKHU Q                1R&KDQJH Q 



                              7KHVXUYH\DOVRVRXJKWWRH[DPLQHWKHH[WHQWWRZKLFKSURVHFXWRUVZRUNLQJLQERWK
                      6LJQLQJ$JHQFLHVDQG1RQ6LJQLQJ$JHQFLHVZHUHHQFRXQWHULQJFULPLQDOGHIHQVHFRXQVHOUDLVLQJ


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 239 of 380 Page ID #:3203
                  LPPLJUDWLRQVWDWXVRIYLFWLPVLQDFULPLQDOSURVHFXWLRQ$OWKRXJKSURVHFXWRUVLQ6LJQLQJ
                  $JHQFLHVUHSRUWHGHQFRXQWHULQJFDVHVZKHUHGHIHQVHFRXQVHODWWHPSWVWRUDLVHWKHLPPLJUDWLRQ
                  VWDWXVRIDYLFWLPLQDFULPLQDOSURVHFXWLRQPRUHIUHTXHQWO\WKDQQRQVLJQLQJDJHQFLHVWKH
                  QXPEHURISURVHFXWRUVHQFRXQWHULQJWKLVDSSHDUVWREHGHFOLQLQJVOLJKWO\RYHUWKHSDVW\HDUV
                   6HHILJXUH 




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



                                                                                         % D UU
  3DJH
                                                                             J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                                   LQ                 K
                                           F LWHG DUF
                                            R 
                                          )LJXUH3HUFHQWDJH2I3URVHFXWRUV      6LJQLQJ9V
                                          1
                                         1RQVLJQLQJ  :KR5HSRUWHG$+LJKHU)UHTXHQF\2I
                                          'HIHQVH5DLVLQJ,PPLJUDWLRQ6WDWXV,VVXHV$ERXW
                                       9LFWLPV2U:LWQHVVHV2I$&ULPH,Q6WDWH&RXUW&DVHV
                                                                       6LJQLQJ$JHQFLHV        1RQ6LJQLQJ$JHQFLHV
                                        
                                                                                                                                

                                                    

                                                                                                                                          




                               3$67<($56 1 1                       3$67<($56 1 1                        3$67<($5 1 1 




                               2QHFRQWULEXWLQJIDFWRUWRWKLVGHFOLQHRIGHIHQVHDWWRUQH\VUDLVLQJWKHYLFWLPV
                      LPPLJUDWLRQVWDWXVFRXOGEHWKHWUDLQLQJWKDWSURVHFXWRUVDUHUHFHLYLQJRQEHVWSUDFWLFHVIRU
                      SURVHFXWLRQRIFULPLQDOFDVHVLQYROYLQJLPPLJUDQWFULPHYLFWLPV,QDJURZLQJQXPEHURI
                      MXULVGLFWLRQVSURVHFXWRUVDUHVXFFHVVIXOLQDUJXLQJWKDWUDLVLQJWKHLPPLJUDWLRQVWDWXVRIDYLFWLP



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 240 of 380 Page ID #:3204
                  RUZLWQHVVLQDFULPLQDOFDVHLVSUHMXGLFLDODQGLUUHOHYDQWDQGVKRXOGEHH[FOXGHGIURPWKH
                  FULPLQDOFDVH ,QFDVHVLQYROYLQJLPPLJUDQWFULPHYLFWLPVDQGZLWQHVVHVSURVHFXWRUVVKRXOG
                  FRQVLGHUWKLVDSSURDFKLQDGGLWLRQXVHRISULRUFRQVLVWHQWVWDWHPHQWVDQG9$:$FRQILGHQWLDOLW\
                  ODZVDVVWUDWHJLHVWRHGXFDWHWKHMXU\DQGOLPLWWKHLPSDFWRILPPLJUDWLRQVWDWXVTXHVWLRQVRU
                  HYLGHQFHRQWKHMXU\

                               ,QFDVHVZKHUHWKHSURVHFXWRULVQRWDEOHWRNHHSLPPLJUDWLRQVWDWXVLVVXHVRXWRIWKH
                      FULPLQDOFDVHDOWRJHWKHUDQDOWHUQDWHVWUDWHJ\LVVXFFHVVIXOO\EHLQJHPSOR\LQJE\SURVHFXWRUV,I
                      WKHGHIHQVHFRXQVHOTXHVWLRQVWKHZLWQHVVRUSUHVHQWVHYLGHQFHDWWDFNLQJWKHFUHGLELOLW\RIWKH
                      LPPLJUDQWYLFWLPZLWQHVVDOOHJLQJWKDWWKHYLFWLPLVO\LQJDERXWWKHFULPHYLFWLPL]DWLRQWRJDLQ
                      DFFHVVWRLPPLJUDWLRQVWDWXVSURVHFXWRUVFDQVHWRXWDWLPHOLQHGHVFULELQJZKHQWKHYLFWLP
                      OHDUQHGDERXWLPPLJUDWLRQUHOLHIDQGWKHQLQWURGXFHWKHYLFWLP VSULRUFRQVLVWHQWVWDWHPHQWVDV
                      UHEXWWDO $VSURVHFXWRUVWDNHWKLVDSSURDFKLQMXULVGLFWLRQVDFURVVWKHFRXQWU\WKH\DUHPRUH
                      VXFFHVVIXOLQJDLQLQJFRQYLFWLRQVDQGWKHQXPEHURIFDVHVLQZKLFKGHIHQVHFRXQVHOUDLVHVWKH8
                      RU7YLVDVDVDGHIHQVHWDFWLFLQFULPLQDOFDVHRIWHQGHFOLQHV
                            1,:$3DQG$(TXLWDVWKH3URVHFXWRUV5HVRXUFHRQ9LROHQFH$JDLQVW:RPHQKDYHEHHQ
                                  WUDLQLQJSURVHFXWRUVRQWKHVHEHVWSUDFWLFHVIRUSURVHFXWRUV UHVSRQVHZKHQGHIHQVH
                                  DWWRUQH\VUDLVHDQ\RIWKHIROORZLQJWKUHHLVVXHVLQDSURVHFXWLRQLQYROYLQJDQLPPLJUDQW
                                  YLFWLPRUZLWQHVV7KHYLFWLP VLPPLJUDWLRQVWDWXVEHUDLVHGE\WKHGHIHQVHDWWRUQH\E\
                                  GXULQJFURVVH[DPLQDWLRQRIWKHLPPLJUDQWYLFWLPRUZLWQHVVE\SUHVHQWLQJHYLGHQFHLQ
                                  WKHFDVHRURWKHUPHDQV

                                                                                                                     % D UU
                              See :$5(*7(;7 16 See also Evidence Rule 413 - UnpackingV
                                                                                                         O H   Y           
                            

                                                                                                Q J   H
                                                                                                   IRUWKFRPLQJ  
                                                                                                             Washington’s New Procedural
                      Protections for Immigrants, 1:/$:<(5     :
                                                              $6+,1*721     6
                                                                          7$7(

                                                                                I
                                                                                  % $
                                                                                 $5

                                                                                   /   V$Court Discovery1
                                                                                      RCriminal
                                                                                      662&,$7,21

                                                                                                          - XO\¶ ,
                            

                                                                             R
                              Training Tools for Prosecutors on the U Visa, VAWA and
                                                                         \                        R  Q        $7 / 00,*5$17   :      ¶
                                                                                                                                 20(1 6

                      $ '92&$&<  352-(&7

                                                        G   L   &LW             U F   LYHG
                                          1RYHPEHU  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSURVHFXWRUVWRROV
                                                               Q                      K
                                                 FLWH
                                                                    D
                                             1   R  
                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                  



  3DJH




                            :KHQWKHGHIHQVHWULHVWRLPSXJQWKHYLFWLP VFUHGLELOLW\E\DUJXLQJWKDWWKHYLFWLPLV
                                O\LQJRUKDVPDGHXSWKHDEXVHRURWKHUFULPHYLFWLPL]DWLRQLQRUGHUWRREWDLQD8RU7
                                YLVDRU9$:$VHOISHWLWLRQ
                            %HVWSUDFWLFHVIRUUHVSRQGLQJWRGLVFRYHU\UHTXHVWVVHHNLQJLQIRUPDWLRQDERXWDYLFWLPRU
                                  ZLWQHVVHVLPPLJUDWLRQFDVHILOHWKHH[LVWHQFHRIDQLPPLJUDWLRQFDVHGHFLVLRQVPDGHLQ
                                  WKHYLFWLP VLPPLJUDWLRQFDVHRUWKH8RU7YLVDFHUWLILFDWLRQ


                              ,PPLJUDQWDQG/(39LFWLPV:LOOLQJQHVV:RUN:LWK3URVHFXWRUVRYHUWKH/DVW
                      )LYH7KUHHDQG2QH<HDU V

                              0RUHWKDQDTXDUWHURISURVHFXWRUVSDUWLFLSDWLQJLQWKHVXUYH\UHSRUWHGKLJKHUOHYHOVRI
                      ZLOOLQJQHVVE\LPPLJUDQWDQG/(3YLFWLPVWRZRUNZLWKSURVHFXWRUVLQWKHSDVW\HDUVUHODWLYH


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 241 of 380 Page ID #:3205
                  WR\HDUVEHIRUH,PPLJUDQWDQG/(3YLFWLPVZHUHZLOOLQJWRZRUNZLWKSURVHFXWRUVRQVH[XDO
                  DVVDXOWFDVHV Q  GRPHVWLFYLROHQFHFDVHV Q  VWDONLQJ Q  DQGFKLOG
                  DEXVHFDVHV Q   6HHILJXUH 


                                           )LJXUH:LOOLQJQHVVRI)RUHLJQRU/(39LFWLPVWR:RUN:LWK
                                                3URVHFXWRULQWKH3DVW<HDUVE\7\SHRI3URFHHGLQJ
                                                                &RPSDUHG7R3ULRU<HDUV

                                
                                                                                                                                 



                                                                                                                      
                                                                                                                                                




                                                                                                                                    
                                               

                               +XPDQ          (OGHUDEXVH      3URSHUW\         *HQHUDO       &KLOGDEXVH       6WDONLQJ           'RPHVWLF   6H[XDODVVDXOW
                             WUDIILFNLQJ         Q        FULPHV Q     YLROHQWFULPHV        Q             Q              YLROHQFH       Q 
                                Q                                              Q 
                                                                                                  D U U   Q 

                                                                   /RZHU
                                                                                      O H Y% 
                                                                              1R&KDQJH V+LJKHU

                                                                            $ Q  J H
                                                                                           \   
                                                           \  R I /RV RQ-XO
                                              G  L Q &LW         UF K  LYHG
                                        FLWH
                                                      D
                                             
                              7KHSURVHFXWRUV¶UHVSRQVHVWRWKHTXHVWLRQVUHJDUGLQJLPPLJUDQWDQG/(3YLFWLPV¶
                                       1R
                      ZLOOLQJQHVVWRFRRSHUDWHZLWKWKHPDVOHVVRUWKHVDPHIRUWKHODVWWKUHH\HDUVFRPSDUHGWRHDUOLHU
                      \HDUV7KHRQO\W\SHRIFDVHIRUZKLFKDVXEVWDQWLDOQXPEHURISURVHFXWRUVUHSRUWHGDKLJKHU
                      OHYHORIYLFWLPZLOOLQJQHVVWRFRRSHUDWHZLWKSURVHFXWRUVLQWKHSDVW\HDUVFRPSDUHGWRSULRU
                      \HDUVLVVH[XDODVVDXOW Q  0RVWRIWKHSURVHFXWRUVKRZHYHUUHSRUWHGQRFKDQJHLQWKH
                      OHYHORIFRRSHUDWLRQRILPPLJUDQWDQG/(3YLFWLPV VHHILJXUH




                                           $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                      



  3DJH




                                           )LJXUH:LOOLQJQHVVRI)RUHLJQRU/(39LFWLPV7R:RUN:LWK
                                              3URVHFXWRU,Q7KH3DVW<HDUV &RPSDUHG7R3ULRU<HDUV



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 242 of 380 Page ID #:3206

                                                                                                                                   


                                                                                                                                   



                                                                                                                                      
                                

                              +XPDQ           (OGHUDEXVH        *HQHUDO          3URSHUW\            'RPHVWLF            &KLOGDEXVH   6WDONLQJ   6H[XDODVVDXOW
                             WUDIILFNLQJ         Q         YLROHQWFULPHV        FULPHV             YLROHQFH               Q         Q            Q 
                                Q                               Q               Q                 Q 

                                                                               /RZHU         1R&KDQJH           +LJKHU



                               7KHSURVHFXWRUV¶VXUYH\UHVSRQVHVUHJDUGLQJLPPLJUDQWDQG/(3YLFWLPV¶FRRSHUDWLRQ
                      ZLWKWKHPZLWKLQWKHLPPHGLDWHWKHSULRU\HDUZHUHDOVRVLJQLILFDQW :LWKLQWKHSDVW\HDUWKH
                      ZLOOLQJQHVVRILPPLJUDQWDQG/(3YLFWLPVWRFRRSHUDWHLQFULPLQDOSURVHFXWLRQVDFFRUGLQJWRWKH
                      SURVHFXWRUV¶UHVSRQVHVZDVORZHUWKDQWKH\KDGUHSRUWHGIRUHDUOLHU\HDUV 6HHILJXUH 7KH
                      FULPLQDOFDVHVIRUZKLFKLPPLJUDQWDQG/(3YLFWLPVZHUHOHDVWZLOOLQJWRFRRSHUDWHZHUH
                      GRPHVWLFYLROHQFH Q  VH[XDODVVDXOW Q  DQGFKLOGDEXVH Q  
                      +RZHYHUWKHVHZHUHQRWWKHRQO\W\SHVRIFDVHVZKHUHLPPLJUDQWDQG/(3YLFWLPVZHUHOHVV
                      ZLOOLQJWRFRRSHUDWHZLWKSURVHFXWRUV)LJXUHVKRZVWKHH[WHQWWRZKLFKLQWKHSDVW\HDU
                                                                                           % D UU
                      FRPSDUHGWRSULRU\HDUVLPPLJUDQWYLFWLPV¶ZLOOLQJQHVVWRZRUNZLWKSURVHFXWRUVLVGHFUHDVLQJ
                                                                                      Y
                                                                               HOHV             
                      IRUJHQHUDOYLROHQFHFULPHVVWDONLQJKXPDQWUDIILFNLQJSURSHUW\FULPHVDQGHOGHUDEXVH
                                                                                $QJ -XO\
                                                                          R V 
                                                              L W \  RI/ HGRQ
                                                 L W H G LQ& DUFKLY
                                               F            
                                                        
                                              1R




                             7KHVXUYH\ZDVDGPLQLVWHUHGEHWZHHQ2FWREHUDQG1RYHPEHU




                                           $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                           




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
         Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 243 of 380 Page ID #:3207
  3DJH




                                           )LJXUH:LOOLQJQHVVRI)RUHLJQRU/(39LFWLPV7R:RUN:LWK
                                               3URVHFXWRU,Q7KH3DVW<HDU&RPSDUHG7R3ULRU<HDUV


                                                                                                                           



                                                                                                                                
                                                                               
                                                                                                                                             




                                                                                                                                
                                                                                                                                             
                                                            


                                3URSHUW\       (OGHUDEXVH       +XPDQ           *HQHUDO         &KLOGDEXVH       6H[XDODVVDXOW   'RPHVWLF   6WDONLQJ
                             FULPHV Q          Q          WUDIILFNLQJ    YLROHQWFULPHV           Q              Q         YLROHQFH    Q 
                                                                  Q              Q                                                Q 

                                                                             /RZHU
                                                                                             % D UU
                                                                                           1R&KDQJH
                                                                                            
                                                                                                              +LJKHU


                                                                               J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                               6LQFHWKHPDMRULW\RIVXUYH\SDUWLFLSDQW¶SURVHFXWRUVZRUNHGLQ6LJQLQJ$JHQFLHVWKHQH[W
                                                       & L W
                      VHFWLRQRIWKLVUHSRUWORRNVSDUWLFXODUO\WKHGDWDIURPUHJDUGLQJLPPLJUDQWYLFWLPFRRSHUDWLRQZLWK
                                                  LQ               FK
                                          FLWHG DU
                      6LJQLQJ$JHQFLHV7KHVXUYH\VKRZVWKDWDODUJHQXPEHURISURVHFXWRUVZRUNLQJLQ6LJQLQJ

                                          R  
                      $JHQFLHVIRXQGWKDWLPPLJUDQWDQG/(3YLFWLPVPDLQWDLQHGHLWKHUWKHVDPHOHYHORUKLJKHUOHYHOV
                                        1
                      RIZLOOLQJQHVVWRFRRSHUDWHZLWKSURVHFXWRUVLQWKHSDVWDQG\HDUVUHODWLYHWR\HDUVSULRU 6HH
                      ILJXUHVDQG +RZHYHUWKLVOHYHORIFRRSHUDWLRQLQFDVHVRILPPLJUDQWFULPHYLFWLPV
                      GURSSHGLQWKHGXULQJWKHSDVW\HDUFRPSDUHGWRSULRU\HDUVSDUWLFXODUO\IRUGRPHVWLFYLROHQFH 
                       VH[XDODVVDXOW  DQGFKLOGDEXVH   6HHILJXUH 




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 244 of 380 Page ID #:3208




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                       



  3DJH




                                    )LJXUH6LJQLQJ$JHQFLHV5HSRUWLQJ:LOOLLQJQHVVRI,PPLJDQW
                                      9LFWLPVWR&RRSHUDWHG+LJKHURUWKH6DPHDV3ULRU<HDUVE\
                                                                  &ULPH
                                         


                                          


                                          
                                                                                           %  D UU
                                                                               J H O HVY 
                                          
                                                                      / R V $Q -XO\
                                                                    
                                                                \RI LYHGRQ
                                                         & L W
                                                    LQ               FK
                                              FLWHG DU
                                          


                                           
                                              R 
                                            1 (OGHU 3URSHUW\ +XPDQ                      *HQHUDO
                                                                                                      &KLOG                             6H[XDO    'RPHVWLF
                                                                                                 6WDONLQJ     YLROHQW
                                                    $EXVH        FULPHV          WUDIILFNLQJ                                    $EXVH   DVVDXOW   9LROHQFH
                                                                                                              FULPHV
                                   3DVW\HDUV                                                                                
                                   3DVW\HDUV                                                                                
                                   3DVW\HDU                                                                                 

                                                                  3DVW\HDUV                 3DVW\HDUV             3DVW\HDU




                             )LJXUH5HVSRQVHVRI3URVHFXWRUVLQ6LJQLQJ$JHQFLHVDERXW,PPLJUDQW9LFWLP V
                                   :LOOLQJQHVVWR&RRSHUDWH&RPSDUHGWR3ULRU<HDUV +LJKHURUWKH6DPH
                              7\SHVRIFULPHV                      3DVW\HDUV          3DVW\HDUV        3DVW\HDU
                                                                                                                                                        
                             (OGHU$EXVH                                                          
                             3URSHUW\FULPHV                                                      
                             +XPDQWUDIILFNLQJ                                                    
                             6WDONLQJ                                                             
                             *HQHUDOYLROHQWFULPHV                                               
                             &KLOG$EXVH                                                          
                             6H[XDODVVDXOW                                                       


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 245 of 380 Page ID #:3209
                       'RPHVWLF9LROHQFH                                     




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                              



  3DJH




                                                                                                % D UU
                                                                                    J H O HVY 
                                         )LJXUH'HFOLQHLQ:LOOLQJQHVVRI,PPLJUDQW&ULPH9LFWLPVWR
                                                                              V $Q -XO\
                                           &RRSDUDWH:LWK3URVHFXWRUVLQ6LJQLQJ$JHQFLHV3DVW\HDU
                                                                          / R
                                                                      I 
                                                           & L W             LY HGRQ
                                                                  \RFRPSDUHGWR3ULRU<HDUV
                                                      LQ                 FK
                                             FLWHG DU
                                                
                                                        
                                             R 
                                           1 
                                                       
                                                       
                                                      
                                                      
                                                      
                                                      
                                                      
                                                      
                                                                                                                     *HQHUDO
                                                              (OGHU       3URSHUW\        +XPDQ                                     &KLOG     6H[XDO     'RPHVWLF
                                                                                                      6WDONLQJ        YLROHQW
                                                              $EXVH        FULPHV       WUDIILFNLQJ                                 $EXVH     DVVDXOW    9LROHQFH
                                                                                                      Q         FULPHV
                                                             Q      Q         Q                                  Q    Q    Q 
                                                                                                                   Q 
                                                                                                                                                 
                                                                                                                       
                               3DVW<HDUYV3ULRU\HDUV                                                                            
                               3DVW<HDUYV3ULRU\HDUV                                                                         

                                                                3DVW<HDUYV3ULRU\HDUV            3DVW<HDUYV3ULRU\HDUV



                              7REHWWHUXQGHUVWDQGWKHIDFWRUVWKDWLPSHGHLPPLJUDQWDQG/(3YLFWLPV¶ZLOOLQJQHVVWR
                      FRRSHUDWHZLWKSURVHFXWRUV¶RIILFHVLQFULPLQDOFDVHVWKHVXUYH\DVNHGSURVHFXWRUVIRUWKH
                      UHDVRQVWKDWLPPLJUDQWDQG/(3YLFWLPVJDYHWKHPIRUQRWFRRSHUDWLQJRUQRWFRQWLQXLQJWR


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 246 of 380 Page ID #:3210
                  FRRSHUDWHLQDFULPLQDOLQYHVWLJDWLRQRUSURVHFXWLRQ7KHWRSWZRUHDVRQVSURVHFXWRUVUHSRUWHG
                  DUHFRQVLVWHQWZLWKWKHFRQFHUQVRIDOOYLFWLPVLQFULPLQDOSURVHFXWLRQV±IHDURISHUSHWUDWRU¶V
                  UHWDOLDWLRQ Q  DQGSHUSHWUDWRU¶VGLUHFWWKUHDWVWRKDUPWKHYLFWLPLIWKHYLFWLP
                  FRRSHUDWHV Q  )RULPPLJUDQWDQG/(3YLFWLPVWKHDGGLWLRQDOIHDUVWKDWWKHSHUSHWUDWRU
                  ZLOOKDYHWKHYLFWLPGHSRUWHG Q  DQGWKHSHUSHWUDWRU¶VGLUHFWWKUHDWVWRGHSRUWWKH
                  YLFWLP Q  DOVRSOD\DQLPSRUWDQWUROHLQWKHXQZLOOLQJQHVVWRFRRSHUDWH 6HHILJXUH
                   




                                                                                          % D UU
                                                                              J H O HVY 
                                                                           $Q -XO\
                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                       
                                                                    / R V
                                                        & L W \RI LYHGRQ
                                                   LQ               FK
  3DJH                                   FLWHG DU
                                            R 
                                          1

                                               )LJXUH5HDVRQVIRU/(39LFWLP V1RQ&RRSHUDWLRQZLWK
                                                                       3URVHFXWRUV
                                                                                                  Q 
                                                          )HDURISHUSHWUDWRUUHWDOLDWLRQ Q                                                         
                                                               7KUHDWVWRKDUPWKHYLFWLP Q                                                        
                                       ,QDELOLW\WRVXSSRUWWKHPVHOYHVWKHLUFKLOGUHQ Q                                                       
                               )HDURISHUSHWUDWRUWXUQLQJWKHPLQWR,PPRIILFLDOV Q                                                       
                                                  'RQRWZDQWWREUHDNXSWKHLUIDPLO\ Q                                                    
                                          )HDURIEHLQJVHSDUDWHGIURPWKHLUFKLOGUHQ Q                                                     
                                     7KUHDWVWRWXUQWKHPLQWRLPPLJUDWLRQRIILFLDOV Q                                                     
                                           6WRSSHGFRPPXQLFDWLQJZLWKSURVHFXWRUV Q                                                         
                                     )HDURIORVHKRXVLQJLIWKH\OHIWWKHSHUSHWUDWRU Q                                                    
                                        7KUHDWVWRKDUPWKHYLFWLP VIDPLO\PHPEHUV Q                                                       
                                                  7KUHDWVWRKDUPWKHYLFWLP VFKLOGUHQ Q                                             
                                                         ,PSDFWRQWKHYLFWLP¶VFKLOGUHQ Q                                      
                                                                 'LGQRWSURYLGHDUHDVRQ Q                                     
                                ,QZRUNSODFHDEXVHFDVHVWKHYLFWLPQHHGVWKHMRE Q                                



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 247 of 380 Page ID #:3211
                                      7KUHDWVWRKDUPSHWVLIWKHYLFWLPFRRSHUDWHG Q                           

                                                                                                                                           
                                                                                                                         RI5HVSRQGDQWV



                            3URVHFXWRUVDOVRSURYLGHGLQIRUPDWLRQDERXWWKHIDFWRUVWKDWDUHQHJDWLYHO\DIIHFWLQJ
                      SURVHFXWRUFRPPXQLW\UHODWLRQVKLSVZLWKIRUHLJQERUQRU/(3FRPPXQLWLHV7KHIDFWRUVPRVW
                      FRPPRQO\OLVWHGE\VXUYH\SDUWLFLSDQWVZHUH
                               9LFWLP¶VLQFUHDVHGIHDUDQGULVNRIGHSRUWDWLRQDQGIHDUWKDWGHSRUWDWLRQZLOOOHDGWR
                                   VHSDUDWLRQIURPFKLOGUHQ
                               7KHSUHVHQFHRILPPLJUDWLRQHQIRUFHPHQWRIILFLDOVIURPWKH'HSDUWPHQWRI+RPHODQG
                                   6HFXULW\DWVWDWHFRXUWKRXVHVIXHOVWKHYLFWLP¶VIHDUVWKDWFRPLQJWRFRXUWZLOOOHDGWR
                                   WKHLUGHSRUWDWLRQ
                               5LVHLQDQWLLPPLJUDQWVHQWLPHQWVLQFOXGLQJVWDWHPHQWVE\IHGHUDOJRYHUQPHQWRIILFLDOV
                                   WKDWIXUWKHUUHLQIRUFHGHSRUWDWLRQIHDUV
                               ,PPLJUDQWYLFWLPVPLVXQGHUVWDQGLQJRIWKHVHSDUDWHUROHVDQGMXULVGLFWLRQVRIVWDWH
                                   ORFDOSROLFHDQGSURVHFXWRUVYHUVXVWKHLPPLJUDWLRQHQIRUFHPHQWUROHRI,&(
                               /DFNRINQRZOHGJHDERXWKHOSDYDLODEOHIURPODZHQIRUFHPHQWSURVHFXWRUVDQG
                                   LPPLJUDWLRQUHOLHIIRULPPLJUDQWFULPHYLFWLPV
                               'LIILFXOWLHVLQFRPPXQLFDWLQJZLWK/(3YLFWLPVGXHWRODFNRIDFFHVVWRTXDOLILHG
                                    LQWHUSUHWHUV

                                                                                           % D UU
                                                                             J H  O HVY 
                                                                          $Q -XO\
                              7KHIDFWRUVFRQWULEXWLQJWRYLFWLPV¶IHDUVRIFRRSHUDWLQJZLWKSURVHFXWRUVLPSDFW
                                                                   / R V
                                                              \RI LYHGRQ
                      SURVHFXWRUV¶DELOLW\WRFULPLQDOO\FKDUJHDQGVXFFHVVIXOO\FRQYLFWSHUSHWUDWRUVRIFULPHV
                                                       & L W
                      FRPPLWWHGDJDLQVWLPPLJUDQWDQG/(3YLFWLPV3URVHFXWRUVSDUWLFLSDWLQJLQWKHVXUYH\QRWHGWKDW
                                                  LQ               FK
                                         FLWHG DU
                      YLFWLPV¶FRRSHUDWLRQLVIXQGDPHQWDOWRWKHSURVHFXWLRQ7KHIDFWRUVOLVWHGDERYHDQGWKRVH

                                          R    
                      FRQWDLQHGLQILJXUHRIWHQUHVXOWLQLPPLJUDQWRU/(3YLFWLPV¶GHFLVLRQVQRWWRSDUWLFLSDWHLQ
                                               
                                       1
                      FULPLQDOLQYHVWLJDWLRQVQRWWRFRRSHUDWHZLWKSURVHFXWRUVDQGRUQRWWRWHVWLI\LQFULPLQDO




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                      SURVHFXWLRQV:KHQYLFWLPVGHFLGHQRWWRFRRSHUDWHWKHSDUWLFLSDWLQJSURVHFXWRUVQRWHGWKDWWKLV
                      RIWHQUHVXOWVLQSURVHFXWRUV
                            1RWEHLQJDEOHWRSURYHWKHLUFDVHDWWULDO
                            'HFLGLQJQRWWRSURVHFXWHFDVHVWKDWDUHZHDNHUZLWKRXWWKHYLFWLP¶VWHVWLPRQ\
                            )LQGLQJWKHFULPLQDOFDVHDJDLQVWWKHSHUSHWUDWRUPRUHGLIILFXOWWRVXFFHVVIXOO\SURVHFXWH
                            $JUHHLQJWRSOHDVWKDWUHVXOWLQVKRUWHUVHQWHQFHVWKDWWKHSURVHFXWRUZRXOGKDYHEHHQ
                                DEOHWRPRUHVXFFHVVIXOLIYLFWLP¶VFRRSHUDWLRQ
                            :LQQLQJIHZHUFRQYLFWLRQV


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 248 of 380 Page ID #:3212
                           7KHVXUYH\DVNHGSURVHFXWRUVWRUDQNWKHFULPHVLQYROYLQJLPPLJUDQWDQG/(3YLFWLPV
                  WKDWKDYHEHFRPHLQFUHDVLQJO\XQGHUUHSRUWHGRUKDUGHUWRLQYHVWLJDWHDQGSURVHFXWHGXULQJWKH
                  SDVW\HDUUHODWLYHWRWKUHH\HDUVSULRU7KHLUUHVSRQVHVVKRZWKDWGRPHVWLFYLROHQFH Q  
                  VH[XDODVVDXOW Q  KXPDQWUDIILFNLQJ Q  DQGFKLOGDEXVH Q  DUHWKH
                  FULPHVWKDWKDYHEHFRPHLQFUHDVLQJO\XQGHUUHSRUWHGDQGKDUGHUWRLQYHVWLJDWHDQGRUSURVHFXWH
                   6HHILJXUH 


                                         )LJXUH8QGHUUHSRUWHG&ULPHV0RUH'LIILFXOW
                                       &ULPHV7R,QYHVWLJDWH ,17KH3DVW<HDU&RPSDUHGWR
                                                              7KUHH<HDUV$JR

                                   '20(67,&9,2/(1&( 1                                                     


                                        6(;8$/$66$8/7 1                                             

                                  +80$175$)),&.,1* 1                                         

                                             &+,/'$%86( 1                                 


                                                  67$/.,1* 1                            


                                                                                                    UU
                                      3523(57<&5,0(6 1                                

                                                                                              % D
                                                                                        HVY 
                                                                                                 Q 
                           *(1(5$/9,2/(17&5,0(6 1                          
                                                                                  J H O
                                                                      / R V $Q -XO\
                         (/'(5$%86((;3/2,7$7,21 1              
                                                                \RI LYHGRQ
                                                         & L W
                                                    LQ               FK 
                                           FLWHG 1  DU
                                )(/21,286$66$8/76



                                            R 1                      
                                        1
                            085'(50$16/$8*+7(5




                               7KHVXUYH\DOVRVRXJKWWRXQGHUVWDQGWKHZKHWKHUSURVHFXWRUVIURP6LJQLQJ$JHQFLHV
                      GLIIHUHGIURPSURVHFXWRUVIURP1RQ6LJQLQJ$JHQFLHVLQWHUPVRIWKHLUYLHZVDERXWZKHWKHUWKH
                      GHFOLQHLQLPPLJUDQWYLFWLPFRRSHUDWLRQQRWHGLQILJXUHZDVPDNLQJFDVHVLQYROYLQJ
                      LPPLJUDQWYLFWLPVKDUGHUWRLQYHVWLJDWHDQGSURVHFXWH$VILJXUHLOOXVWUDWHVDKLJKHU
                      SUHFHQWDJHRISURVHFXWRUVIURP6LJQLQJ$JHQFLHVFRPSDUHGWR1RQ6LJQLQJDJHQFLHVUHSRUWHG



                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                      WKDWFULPHVDJDLQVWLPPLJUDQWYLFWLPVZHUHXQGHUUHSRUWHGDQGZHUHKDUGHUWRSURVHFXWHLQWKH

KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 249 of 380 Page ID #:3213
                  SDVW\HDUFRPSDUHGWRWKUHH\HDUVDJR)RULQVWDQFH Q  RISURVHFXWRUVLQVLJQLQJ
                  DJHQFLHVLGHQWLILHGGRPHVWLFYLROHQFHDVXQGHUUHSRUWHGKDUGHUWRLQYHVWLJDWHFRPSDUHGWR
                   Q  RISURVHFXWRUVLQQRQVLJQLQJDJHQFLHV3URVHFXWRUVLQVLJQLQJDJHQFLHVDOVRLGHQWLILHGWKDW
                  LQWKHSDVW\HDUPXUGHU Q  KDVEHHQXQGHUUHSRUWHGKDUGHUWRLQYHVWLJDWHRUSURVHFXWH
                  FRPSDUHGWR\HDUVDJRFRPSDUHGWRIURP1RQ6LJQLQJ$JHQFLHV 6HHILJXUH 

                                            )LJXUH3HUFHQWDJH2I3URVHFXWRUV 6LJQLQJYV1RQ
                                       6LJQLQJ :KR6WDWHGWKH)ROORZLQJ&ULPHVDV8QGHUUHSRUWHG
                                         2U+DUGHU7R,QYHVWLJDWH2U3URVHFXWH&RPSDULQJ7KH3DVW
                                                            <HDU:LWK7KUHH  <HDUV$JR

                                                                           6LJQLQJ$JHQFLHV         1RQ6LJQLQJ$JHQFLHV

                                 '20(67,&9,2/(1&( 1                                                                               

                                      6(;8$/$66$8/7 1                                                                     

                                 +80$175$)),&.,1* 1                                                               

                                           &+,/'$%86( 1                                                   

                                                67$/.,1* 1                                           

                          *(1(5$/9,2/(17&5,0(6 1                                                           

                                )(/21,286$66$8/76 1                                            

                                                                                                 UU
                                                                                                  %D
                                     3523(57<&5,0(6 1                         

                                                                                        V  Y  
                       (/'(5$%86((;3/2,7$7,21 1                     
                                                                               Q J H OH         
                                                                                                  
                                                                       /   $
                                                                         RV        -XO\
                                                                     
                          085'(50$16/$8*+7(5 1 
                                                                 R I             R Q
                                                     L Q  &LW\ UFKLYHG
                                           FLWHG D
                                           R  
                                        1
                               3URVHFXWRUVDOVRLGHQWLILHGW\SHVRIFDVHVZKHUHUHFLGLYLVPKDVLQFUHDVHGLQWKHSDVWWKUHH
                      \HDUV7KHGDWDVKRZVWKDWWKHWRSWKUHHW\SHVRIFDVHVZLWKWKHODUJHVWLQFUHDVHLQUHFLGLYLVP
                      GXULQJWKDWWLPHSHULRGZHUHSURSHUW\FULPHV Q  YLROHQWFULPHVJHQHUDOO\ Q  
                      DQGGRPHVWLFYLROHQFH Q   6HHILJXUH 




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 250 of 380 Page ID #:3214
                             $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                                



  3DJH




                                        )LJXUH([WHQWWR:KLFK5HFLGLYLVP&KDQJHVLQ&ULPHV$JDLQVW
                                        )RULHJQ%RUQDQG/(39LFWLPVLQWKH3DVW<HDU&RPSDUHGWR7KUHH
                                                                     <HDUV$JR
                                      
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                       
                                         
                                               0XUGHU
                                                                          &KLOG      +XPDQ
                                                                                                     
                                                                                                  (OGHU
                                                                                                        %   D
                                                                                                       6H[XDO UU)HORQLRXV         'RPHVWLF
                                                                                                                                              *HQHUDO
                                                                                                                                                        3URSHUW\

                                                                                              OHVY DVVDXOW         
                                               PDQVODXJ     6WDONLQJ                                                                          YLROHQW
                                                   KWHU    Q 
                                                                     DEXVH
                                                                                  Q QJH Q 
                                                                              WUDIILFNLQJ     DEXVH
                                                                                                            
                                                                                                        Q   DVVDXOW          YLROHQFH
                                                                                                                                              FULPHV
                                                                                                                                                         FULPHV

                                                                                 $                   
                                                                                                -XO\ 
                                                                      Q                                          Q               Q                  Q 

                                                                        /RV  RQ
                                                  Q                                                                                          Q 
                                                              \RI
                               /HVV                 
                                                            & L W           L Y  H  G                                                               
                                                  GLQ 
                               1R'LIIHUHQFH
                                              F L W H             DUFK                                                            
                               0RUH
                                                   
                                                    
                                                                                                                              

                                             1R                           /HVV       1R'LIIHUHQFH    0RUH




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 251 of 380 Page ID #:3215




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                      Part Four: National Survey of Victim Advocates and Attorneys
                      Findings from 2017 National Survey of Victim Advocates and Attorneys


                               $WRWDORIDGYRFDWHVDQGDWWRUQH\VZKRZRUNZLWKLPPLJUDQWVXUYLYRUVRIGRPHVWLF

                                                                                                 %   UU
                      YLROHQFHVH[XDODVVDXOWFKLOGDEXVHHOGHUDEXVHKXPDQWUDIILFNLQJDQGRWKHUYLROHQWFULPHV
                                                                                                     D
                                                                                         HVY 
                      SDUWLFLSDWHGLQDQDWLRQDOVXUYH\DGPLQLVWHUHGLQ2FWREHUDQG1RYHPEHU
                                                                                   J H O
                                                                            $Q -XO\
                      $GYRFDWHDWWRUQH\VXUYH\SDUWLFLSDQWVZRUNHGZLWKDWRWDORILPPLJUDQWYLFWLPVZKRZHUH
                                                                  I  / R V
                      9$:$VHOISHWLWLRQHUVRU8YLVD7YLVDRUFLYLOSURWHFWLRQRUGHUDSSOLFDQWVEHWZHHQ-DQXDU\
                                                       & L
                      WR2FWREHU0RUHWKDQKDOIW \R      LY H  GRQ
                                                                         RIWKHYLFWLPVWKHVXUYH\SDUWLFLSDQWVZRUNHG
                                                  LQ                 FK
                                          FLWHG DU
                      ZLWKZHUHOLPLWHG(QJOLVKSURILFLHQW7KHVXUYH\SDUWLFLSDQWVZRUNHGIRUDJHQFLHVWKDWKDYH

                                          R    
                      VLJQLILFDQWH[SHULHQFHDVVLVWLQJLPPLJUDQWYLFWLPVKHOSLQJDWRWDORILPPLJUDQWYLFWLPV
                                               
                                        1
                      GXULQJWKLVVDPHWLPHSHULRG7KHLPPLJUDQWYLFWLPVWKH\UHSUHVHQWHGKDGDQDYHUDJHRIEHWZHHQ
                      DQGFKLOGUHQ 7KHPDMRULW\   RIWKHLPPLJUDQWYLFWLPV¶FKLOGUHQVHUYHGE\WKHVXUYH\
                      SDUWLFLSDQWVZHUH86FLWL]HQV

                              6XUYH\SDUWLFLSDQWVZRUNHGLQDOOVWDWHVDQGWKH'LVWULFWRI&ROXPELD)LJXUHEHORZ
                      VKRZVSHUFHQWDJHRISDUWLFLSDQWVLQHDFKUHJLRQRIWKH8QLWHG6WDWHV 7KHKLJKHVWSHUFHQWDJHRI
                      UHVSRQGHQWV Q  ZHUHLQWKH6RXWKHUQSDUWRIWKH8QLWHG6WDWHV ZLWKWKHJUHDWHVW
                      SURSRUWLRQLQ7H[DV Q  DQG)ORULGD Q   6HHILJXUH 

                                               )LJXUH5HJLRQDOGLVWULEXWLRQDPRQJ$GYRFDWHVDQG
                                                              $WWRUQH\V $JHQFLHV

                                                                                    
                                                         

                                                                                                
                                                                                                                               0LGGOH$WODQWLF Q 

                                                                                                                               1HZ(QJODQG Q 

                                                                                                                            0LGZHVW Q 

                                                                                                                               6RXWK Q 
                                                                                                     
                                                                                                                               0RXWDLQ Q 




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 252 of 380 Page ID #:3216
                                                                                                                                          3DFLILF Q 



                                                                   




                             7KHSHUFHQWDJHLVHTXDODJHQFLHV

                             7KHSHUFHQWDJHLVHTXDODJHQFLHV$YHUDJHQXPEHURIFKLOGUHQRIWKHLPPLJUDQWYLFWLPVWKDWDJHQFLHVUHSUHVHQWZDV

                      FKLOGUHQSHULPPLJUDQWYLFWLPFOLHQW
                             7KHSHUFHQWDJHLVHTXDODJHQFLHV

                             7KHVWDWHVZHUHJURXSHGLQWRWKHIROORZLQJUHJLRQV0LGGOH$WODQWLF 1<3$1-'&'(0' 1HZ(QJODQG 1+

                      0(975,0$&7 0LGZHVW 1'016'1(,$02.6:,0,,/,12+ 6RXWK 2.7;$5/$.<7106
                      $/)/*$6&1&9$:9 :HVW 07,':<1987&2$=10 3DFLILF :$25&$$.+, 
                            7KH6RXWKHUQ3DUWRIWKH8QLWHG6WDWHVKHUHFRQVLVWHGRI:HVW6RXWK&HQWUDO 2.7;$5/$ (DVW6RXWK&HQWUDO .<

                      7106$/ DQGWKH6RXWK$WODQWLF )/*$6&1&9$:9 




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                             



  3DJH

                                                                                            % D UU
                                                                             J H  O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                    Q  & L W
                              7KHJUHDWHVWQXPEHURIVXUYH\SDUWLFLSDQWVVHUYHGVPDOOHUDQGUXUDOFRPPXQLWLHV
                                                                      K
                                                                                                                  
                                                 L             DU F
                                             HGZRUNLQJLQFRPPXQLWLHVZLWKDSRSXODWLRQGHQVLW\RIWR
                      Q  ZLWK Q LW
                                         F                  
                                              
                      DQG Q  LQVPDOOLVRODWHGUXUDOFRPPXQLWLHVZLWKDSRSXODWLRQGHQVLW\RIOHVVWKDQ
                                               
                                       1 R
                      SHRSOH3DUWLFLSDQWVZRUNLQJLQODUJHFLWLHVDQGPHWURSROLWDQMXULVGLFWLRQVDFFRXQWHGIRU
                       Q  RIWKHWRWDOSDUWLFLSDQWV 6HHILJXUH 

                                               )LJXUH3RSXODWLRQ'HQVLW\LQ6XUYH\3DUWLFLSDQW V
                                                            6HUYLFH$UHDV $JHQFLHV
                                                                       
                                                                                                                             3RSXODWLRQFHQWHURUPRUH
                                                                                                                           Q 

                                                                                                                             0HWURSROLWDQDUHDWR
                                                                                                                           Q 

                                                                                                                             0LGVL]HGFRPPXQLW\WR
                                                                                                                              Q 

                                                                                                                             5XUDOWR Q 
                                                                                                

                                                                                                                             /HVVWKDQ Q 


                                                                



                              3DUWLFLSDQWVLQWKHDGYRFDWHVDWWRUQH\VVXUYH\LQFOXGHGDUDQJHRISURIHVVLRQDOVZKR
                      SURYLGHGLUHFWVHUYLFHVWRLPPLJUDQWVXUYLYRUVRIGRPHVWLFYLROHQFHVH[XDODVVDXOWFKLOGDEXVH

KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 253 of 380 Page ID #:3217
                  VWDONLQJGDWLQJYLROHQFHKXPDQWUDIILFNLQJDQGRWKHUFULPLQDODFWLYLWLHVFRYHUHGE\WKH8YLVD
                  SURJUDP 7KHVHSURIHVVLRQDOVLQFOXGHG
                                        9LFWLPDGYRFDWHVZRUNLQJDWVKHOWHUVUDSHFULVLVFHQWHUVYLFWLPVHUYLFHVDJHQFLHV
                                            LPPLJUDQWFRPPXQLW\EDVHGRUJDQL]DWLRQVDQGIDLWKEDVHGRUJDQL]DWLRQV
                                        9LFWLPDWWRUQH\VZRUNLQJLQOHJDODLGDQGOHJDOVHUYLFHVRUJDQL]DWLRQVSURJUDPV
                                            VHUYLQJGRPHVWLFYLROHQFHVH[XDODVVDXOWVWDONLQJGDWLQJYLROHQFHDQGFKLOG
                                            DEXVHYLFWLPVLPPLJUDQWULJKWVOHJDOVHUYLFHVDJHQFLHVSURERQRDWWRUQH\V
                                            ZRUNLQJLQODZILUPVDQGXQLYHUVLW\EDVHGYLFWLPDQGLPPLJUDQWFOLQLFV
                                        6RFLDOZRUNHUVDQGRWKHUVWDIIZRUNLQJDWFRPPXQLW\EDVHVRFLDOVHUYLFHV
                                            SURJUDPVVHUYLQJFULPHYLFWLPVDQGRULPPLJUDQWV
                                        +HDOWKDQGPHQWDOKHDOWKFDUHSURYLGHUVDQG
                                        9LFWLPZLWQHVVVWDIIZRUNLQJLQSURVHFXWRUV¶RIILFHV

                          2YHUKDOI Q  RISDUWLFLSDQWVLQWKHVXUYH\ZHUHYLFWLPDGYRFDWHVDQGDQRWKHU
                      Q  ZHUHDWWRUQH\VUHSUHVHQWLQJYLFWLPV$GGLWLRQDOO\RIVXUYH\SDUWLFLSDQWVZHUHYLFWLP
                      ZLWQHVVVSHFLDOLVWVZRUNLQJIRUSURVHFXWRUV¶RIILFHV 6HHILJXUH 7KHSURIHVVLRQDOV


                              ,1$6HFWLRQ D  8 8YLVDTXDOLI\LQJFULPLQDODFWLYLW\LQFOXGHVEXWLVQRWOLPLWHGWRUDSHWRUWXUHWUDIILFNLQJ

                      LQFHVWGRPHVWLFYLROHQFHVH[XDODVVDXOWDEXVLYHVH[XDOFRQWDFWSURVWLWXWLRQVH[XDOH[SORLWDWLRQIHPDOHJHQLWDOPXWLODWLRQ
                      VWDONLQJEHLQJKHOGKRVWDJHSHRQDJHLQYROXQWDU\VHUYLWXGHVODYHWUDGHNLGQDSSLQJDEGXFWLRQXQODZIXOFULPLQDOUHVWUDLQW
                      IDOVHLPSULVRQPHQWIUDXGLQIRUHLJQODERUFRQWUDFWLQJEODFNPDLOH[WRUWLRQPDQVODXJKWHUPXUGHUIHORQLRXVDVVDXOWZLWQHVV

                                                                                                 UU
                      WDPSHULQJREVWUXFWLRQRIMXVWLFHSHUMXU\VROLFLWDWLRQWRFRPPLWDQ\RIWKHDERYHPHQWLRQHGFULPHVRUany similar activity LQ
                      YLRODWLRQRIIHGHUDOVWDWHRUORFDOFULPLQDOODZ
                                                                                           % D
                                                                               J H O HVY 
                                                                      / R V $Q -XO\
                                                                    
                                                                \RI LYHGRQ
                                                         & L W
                                                    LQ               FK
                                             FLWHG DU
                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                                   

                                             R 
                                           1
  3DJH




                      SDUWLFLSDWLQJLQWKH1DWLRQDO6XUYH\RI9LFWLP$GYRFDWHVDQG$WWRUQH\VZLOOEHUHIHUUHGWRDV
                      ³DGYRFDWHVDQGDWWRUQH\V´WKURXJKRXWWKLVSDUWRIWKHUHSRUW

                                             )LJXUH7\SHRI2UJDQL]DWLRQ:KHUH6XUYH\3DUWLFLSDQWV
                                                                  :RUN $JHQFLHV
                                                                               

                                                                                                                                       +HDOWK0HQWDO+HDOWK6RFLDO
                                                                                                                                       6HUYLFHV Q 
                                              
                                                                                                                                       'RPHVWLFYLROHQFHVH[XDODVVDXOW
                                                                                                                                       YLFWLPDGYRFDWHV Q 

                                                                                                                                       ,PPLJUDQW&XOWXUDO)DLWKEDVHG
                                                                                                                                       RUJDQL]DWLRQ Q 

                                                                                                                                    $WWRUQH\VIRU9LFWLPV Q 




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 254 of 380 Page ID #:3218
                                                                                                      
                                                                                                                                  9LFWLP:LWQHVVVSHFLDOLVWV Q 




                               $GYRFDWHVDQGDWWRUQH\VSDUWLFLSDWLQJLQWKHVXUYH\ZHUHDVNHGTXHVWLRQVUHTXLULQJWZR
                      GLIIHUHQWW\SHVRIDQVZHUV)RUPRVWRIWKHVXUYH\SDUWLFLSDQWVZHUHDVNHGWRSURYLGHWKH
                      QXPEHUVRILPPLJUDQWYLFWLPFOLHQWVWKH\ZRUNHGZLWKDQGSURYLGHGDYDULHW\RIVHUYLFHVWR
                      GXULQJDQG7KHVHFRQGW\SHRITXHVWLRQVLQWKHVXUYH\UHTXLUHGWKH
                      DWWRUQH\VDGYRFDWHVWRUHSRUWZKDWWKH\KDYHREVHUYHGDERXWWKHLULPPLJUDQWYLFWLPFOLHQWV
                      JHQHUDOO\LQUHODWLYHWR

                               0DQ\YLFWLPDQGOHJDOVHUYLFHVRUJDQL]DWLRQVZKRZRUNZLWKYLFWLPVRIGRPHVWLFDQG
                      VH[XDOYLROHQFHDQGRWKHUFULPHVKDYHGHYHORSHGHIIHFWLYHZRUNLQJUHODWLRQVKLSVZLWKODZ
                      HQIRUFHPHQWDJHQFLHV ,WLVWKURXJKWKHVHUHODWLRQVKLSVWKDWYLFWLPDGYRFDWHVDQGDWWRUQH\V
                      SURYLGHDSDUWQHUVKLSZLWKMXVWLFHV\VWHPVWDII HJSROLFHSURVHFXWRUVFRXUWV ZKRSURPRWHWKH
                      ZLOOLQJQHVVDQGDELOLW\IRULPPLJUDQWVXUYLYRUVRIGRPHVWLFDQGVH[XDOYLROHQFHWRDFFHVVOHJDO
                      SURWHFWLRQVDQGVDIHW\SODQQLQJWKDWLVYLWDOWRWKHVDIHW\VHFXULW\DQGKHDOLQJRILPPLJUDQW
                      YLFWLPVDQGWKHLUFKLOGUHQ 7KHYDVWPDMRULW\ Q  RIWKLVVXUYH\¶VDWWRUQH\DGYRFDWH
                      SDUWLFLSDQWVUHSRUWHGKDYLQJRQJRLQJZRUNLQJUHODWLRQVKLSVZLWKODZHQIRUFHPHQWLQWKHLUORFDO
                      FRPPXQLWLHV 6HHILJXUH 7KHVHFORVHZRUNLQJUHODWLRQVKLSVDUHFRPPRQDQGEHVW
                                                                                                   UU
                      SUDFWLFHVIRUSURJUDPVZRUNLQJRQLVVXHVRIGRPHVWLFYLROHQFHDQGVH[XDODVVDXOW6HYHQW\QLQH
                                                                                                                       %D 
                                                                                                               V    Y
                                                                                               $  Q JHOH \¶ 
                            

                                                                                      / R V                -  X   O
                               6HH*LVHOOH+DVVHWDO89LVD/HJDO$GYRFDF\2YHUYLHZRI(IIHFWLYH3ROLFLHVDQG3UDFWLFHV1      ,
                                                                                                                              $7 / 00,*5$17

                      : 20(1 6 ¶ $'92&$&<   352-(&7
                                                                         L W \  RI            H  G  RQ
                                                        KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVXYLVDFROODERUDWLRQSROLF\EULHI1  ¶
                                                                                                                                          $7 /


                      &ULPLQDO-XVWLFH6\VWHP1 ¶ , GLQ:
                      ,00,*5$17   : 20(1 6¶ $'92&$&<     3
                                                        52-(&7
                                                                    & ¶ $ UF3KLY 
                                                                )DFW6KHHW,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW9LFWLPV¶$FFHVVWRWKH

                                                  F  L W H                D
                                                 $7 / 00,*5$17     20(1 6    '92&$&<   52-(&7


                                                                     
                                                     5  ,
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVLPSRUWDQFHRIFROODERUDWLRQYLFWLPV1  $7$/,$  /      1
                                                                                                                  (((7 $/   $7,21$/   6
                                                                                                                                       859(<2)
                      6
                      ,
                        (59,&(
                       00,*5$17
                                3
                                  : 20(1 6¶ $ 1R 3
                                             3
                                 529,'(5621 2/,&(
                                             '92&$&<
                                                          KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVUVFKSROLFHUHVSRQVHLPPLJUDQW
                                                      (63216(72 00,*5$17
                                                        52-(&7
                                                                              &
                                                                             5,0(   9
                                                                                    ,&7,06 89 &
                                                                                                ,6$                    /
                                                                                                      (57,),&$7,21$1' $1*8$*(  $&&(66   1 ¶
                                                                                                                                           $7 /


                      YLFWLPV
                             1DZDO+$PPDUHWDOBattered Immigrant Women in the United States and Protection Orders&5,0-8675(9

                         KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVEDWWHUHGZRPHQSURWHFWLRQRUGHUUHVHDUFK




                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                              



  3DJH




                      SHUFHQW Q  RIVXUYH\SDUWLFLSDQWDJHQFLHVZRUNHGLQDJHQFLHVWKDWVHUYHGYLFWLPVRI
                      GRPHVWLFYLROHQFHDQGVH[XDODVVDXOW 6HHILJXUH 

                                                      )LJXUH2UJDQL]DWLRQV:LWK2QJRLQJ5HODWLRQVKLSV
                                                              :LWK/DZ(QIRUFHPHQW $JHQFLHV



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 255 of 380 Page ID #:3219
                                                                              




                                                                                                                                                         <HV Q 


                                                                                                                                                         1R Q 



                                                                                                                  




                              7KHDYHUDJHOHQJWKRIWLPHWKHSDUWLFLSDQWVUHSRUWHGWKHLUDJHQF\KDGEHHQZRUNLQJZLWK
                      ODZHQIRUFHPHQWZDV\HDUV 3URJUDPVFROODERUDWHZLWKODZHQIRUFHPHQWRQFDVHVDQGRQ
                      FRPPXQLW\SROLFLQJHIIRUWVUHODWHGWRGRPHVWLFDQGVH[XDOYLROHQFHKXPDQWUDIILFNLQJDQGZLWK
                      LPPLJUDQWDQGOLPLWHG(QJOLVKSURILFLHQW /(3 FRPPXQLWLHV 6HHILJXUH 2WKHULVVXHV
                      ZKHUHWKH\FROODERUDWHGZLWKODZHQIRUFHPHQWLQFOXGHDVVLVWDQFHZLWKWUDQVSRUWDWLRQIRUYLFWLPV
                      DQGUHIHUULQJYLFWLPVIRULQWDNHDWWKHYLFWLPOHJDOVHUYLFHVRUJDQL]DWLRQ7KHPDMRULW\RIWKH
                      FROODERUDWLYHZRUNUHIOHFWVEHVWSUDFWLFHVZKHUHDGYRFDWHVDQGDWWRUQH\VSDUWLFLSDWHZLWKODZ
                      HQIRUFHPHQWERWKRQLQGLYLGXDOFDVHVRIFULPHYLFWLPVDQGRQ&RRUGLQDWHG&RPPXQLW\5HVSRQVH
                       &&5 WRGRPHVWLFYLROHQFHWHDPV DQG6H[XDO$VVDXOW5HVSRQVH7HDPV 6$57  73ULRU

                                                                                              % D UU
                      UHVHDUFKIRXQGWKDWWKHUHLVDVWURQJFRUUHODWLRQEHWZHHQRQJRLQJFROODERUDWLRQVEHWZHHQYLFWLP
                                                                                   O HVY 
                      DGYRFDWHVDWWRUQH\VRQGRPHVWLFDQGVH[XDOYLROHQFHLVVXHVDQGZKHWKHUDORFDOODZHQIRUFHPHQW
                                                                               J H
                                                                         $Q
                      DJHQF\VLJQV8YLVDFHUWLILFDWLRQRQEHKDOIRILPPLJUDQWYLFWLPV O\ 
                                                                   \  R I /RV RQ-X
                                                      G  L Q &LW         UFKLYHG
                                                 FLWH
                                                              D
                                                    
                                                1R



                             7KHSHUFHQWDJHLVHTXDODJHQFLHVUHSRUWLQJ

                             The   Blueprint for Safety35$;,6 ,17(51$7,21$/ KWWSSUD[LVLQWHUQDWLRQDORUJEOXHSULQWKRPHEOXHSULQWFRPPXQLWLHV
                       ODVWYLVLWHG$SU
                              5HEHFFD&DPSEHOOHWDOSexual Assault Response Team (SART) Implementation and Collaborative Process1$7¶&5,0

                      -8675()(5(1&( 6(59,&(   KWWSVZZZQFMUVJRYSGIILOHVQLMJUDQWVSGI SARRT Overview(1' 9,2/(1&(
                      $*$,167 :20(1 ,17(51$7,21$/ KWWSZZZHYDZLQWORUJ3$*(,'%HVW3UDFWLFHV5HVRXUFHV6$557V ODVWYLVLWHG$SU
                       
                             1$7$/,$ /(((7 $/1$7,21$/ 6859(<2)6(59,&( 3529,'(562132/,&( 5(63216(72,00,*5$17 &5,0( 9,&7,068

                      9,6$ &(57,),&$7,21$1'/$1*8$*( $&&(661$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7  
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVUVFKSROLFHUHVSRQVHLPPLJUDQWYLFWLPV




                                           $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                             



  3DJH



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 256 of 380 Page ID #:3220


                                              )LJXUH7\SHVRI,VVXHVDQG&DVHVRQ:KLFK9LFWLPV
                                            $GYRFDWHVDQG$WWRUQH\V&ROODERUDWHZLWK/DZ(QIRUFHPHQW
                        
                                  
                                                                     $JHQFLHV
                                                                                                                         'RPHVWLF9LROHQFH&DVHVDQG,VVXHV Q 


                                                                                                                         6H[XDO$VVDXOW&DVHVDQG,VVXHV Q 

                                           
                                                                                                                         &LYLO3URWHFWLRQ2UGHU&DVHV Q 

                        
                                                                                                                            +XPDQ7UDIILFNLQJ&DVHV Q 

                        
                                                                                                                            &HUWLILFDWLRQIRU,PPLJUDWLRQ&DVHV Q 

                                                 
                                                                                                                            &KLOG$EXVH&DVHV Q 
                                                             
                                                                   
                                                                                                                         %XLOGLQJUHODWLRQVKLSVZLWKODZHQIRUFHPHQW
                                                                                                                         FRPPXQLW\SROLFLQJ Q 

                                                                                                                          &ULPLQDO&DVHVRQO\ Q 
                                                                                                 
                                                                                                            
                                                                                                                            2WKHUW\SHVRIFDVHVDQGLVVXHV Q 
                          
                                                                                          % D UU
                                                                             J H O HVY 
                              7\SHVRI&DVHV,PPLJUDQW9LFWLPV3XUVXH
                                                                  / R V $Q -XO\
                                                                
                                                            \RI LYHGRQ
                                                     & L W
                                                LQ               FK
                              7KHYLFWLPDQGOHJDOVHUYLFHVDWWRUQH\VDQGDGYRFDWHVWRJHWKHUUHSRUWHGILOLQJDWRWDO
                                        FLWHG DU
                      FDVHVRQEHKDOIRILPPLJUDQWYLFWLPVRIGRPHVWLFYLROHQFHVH[XDODVVDXOWFKLOGDEXVH
                                            
                      KXPDQWUDIILFNLQJDQGRWKHUFULPLQDODFWLYLWLHVEHWZHHQ-DQXDU\DQG2FWREHU7KH
                                         R 
                                      1
                      WKUHHW\SHVRIFDVHVYLFWLPDWWRUQH\VDQGDGYRFDWHVSXUVXHGPRVWZHUH9$:$VHOI
                      SHWLWLRQV9$:$FDQFHOODWLRQRIUHPRYDOFDVHV Q  FLYLOSURWHFWLRQRUGHUV 
                      Q  DQG8YLVDV Q   6HHILJXUH ,QWKH9$:$VHOISHWLWLRQFDQFHOODWLRQ
                      RIUHPRYDOFDVHV Q  RIWKHFDVHVZHUHEDVHGRQEDWWHULQJH[WUHPHFUXHOW\VH[XDO
                      DVVDXOWRUFKLOGDEXVHSHUSHWUDWHGE\DFLWL]HQVSRXVHRUSDUHQW,Q Q  RIWKHFDVHVWKH
                      SHUSHWUDWRUZDVDODZIXOSHUPDQHQWUHVLGHQW

                               6XUYH\SDUWLFLSDQWV¶UHSRUWHGWKDWWKHFDVHVWKHLUDJHQFLHVILOHGRQEHKDOIRILPPLJUDQW
                      YLFWLPVLQUHODWLYHWRGHFOLQHGE\ FDVHVLQ±DQDYHUDJHRI
                      FDVHVPRQWKWRFDVHVLQ±DQDYHUDJHRIFDVHVPRQWK  7KLVRYHUDOOGHFOLQHLQ
                      FDVHVILOHGZDVFRPSRVHGRIVXEVWDQWLDOGHFOLQHVLQVRPHLPPLJUDWLRQFDVHW\SHVDQGLQFUHDVHVLQ
                      WKHQXPEHUVRISURWHFWLRQRUGHUVLPPLJUDQWYLFWLPVZHUHZLOOLQJWRILOH'HFOLQHVDQGLQFUHDVHV
                      E\FDVHW\SHZHUH
                                        'HFOLQHLQ9$:$VHOISHWLWLRQV±ORZHU   


                             7KHVXUYH\FROOHFWHGGDWDRQFDVHVDGYRFDWHDWWRUQH\SDUWLFLSDQWVKDQGOHGIRUWKHIXOO\HDURIDQGIRU-DQXDU\

                      WKURXJK2FWREHU7KHSHUPRQWKQXPEHURIFDVHVIRUDOORIWKHDJHQFLHVSDUWLFLSDWLQJZDVXVHGWRFRPSDUHWKHILOLQJUDWHV
                      LQDQG
                             $OOFDVHILOLQJQXPEHUVZHUHFDOFXODWHGE\WDNLQJWKHQXPEHUVRIFDVHVUHSRUWHGIRU-DQXDU\WKURXJK2FWREHU

                      GLYLGLQJE\WRDUULYHDWWKHDYHUDJHPRQWKO\FDVHILOLQJVDQGWKHQPXOWLSO\LQJE\WRREWDLQWKHIXOO\HDUSURMHFWHG




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 257 of 380 Page ID #:3221
                      QXPEHURIFDVHVILOHG




                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                 



  3DJH




                                        'HFOLQHLQ8YLVDV±ORZHU   
                                        ,QFUHDVHLQ7YLVDV±KLJKHU   
                                        ,QFUHDVHLQFLYLOSURWHFWLRQRUGHUVILOHG±KLJKHU   

                                7KHVXUYH\GDWDLOOXVWUDWHWKHH[WHQWWRZKLFKWKHFOLPDWHRILQFUHDVHGLPPLJUDWLRQ
                            HQIRUFHPHQWDQGDQWLLPPLJUDQWSXEOLFGLVFRXUVHKDYHIXHOHGIHDUVRIGHSRUWDWLRQDUHOHDGLQJ
                            EDWWHUHGLPPLJUDQWVSRXVHVDQGFKLOGUHQDEXVHGE\86FLWL]HQVDQGODZIXOSHUPDQHQW
                            UHVLGHQWVSRXVHVSDUHQWVDQGVWHSSDUHQWVORFNHGLQDEXVLYHKRPHV$JHQFLHVUHSRUWILOLQJ
                            DOPRVWWLPHV  ORZHUUDWHRIILOLQJ9$:$VHOISHWLWLRQVLQFRPSDUHGWR
                            7KHHIIHFWVRQEDWWHUHGLPPLJUDQWVLVDOVRUHIOHFWHGLQWKHGHFOLQHLQ8YLVDILOLQJVLQ
                            FRPSDUHGWRVLQFHGRPHVWLFYLROHQFHDQGFKLOGDEXVHFDVHVPDNHXS
                                                                                                    U
                            DSSUR[LPDWHO\RI8YLVDFDVHVILOHGQDWLRQDOO\          %DU
                                                                                  J H O HVY 
                                                                        / R V $Q -XO\
                                                 )LJXUH&DVH7\SHV3XUVXHGLQDQGE\
                                                                      
                                                                  \RI LYHGRQ
                                                           & L W
                                                  ,PPLJUDQW9LFWLPV:KRP$GYRFDWHVDQG$WWRUQH\V
                                                      LQ             UFK
                                                FLWHG D6HUYHG            &DVHV 
                                                     
                                               1R               
                                                                                                          9$:$VHOISHWLWLRQVDQG9$:$
                                                                                                             &DQFHOODWLRQRI5HPRYDO Q 


                                                                                                             &LYLO3URWHFWLRQ2UGHUV Q 
                                                                                           

                                                                                                             89LVDV Q 


                                                   
                                                                                                             79LVDV Q 




                                  7\SHVRI$EXVHDQG&ULPH9LFWLPL]DWLRQ6XIIHUHG

                               )LJXUHVKRZVWKHUHVSRQVHVRIWKHDGYRFDWHVDWWRUQH\V Q  DERXWWKHQXPEHUV
                      RIWKHRYHUODSSLQJIRUPVRIDEXVHWKHLU9$:$VHOISHWLWLRQLQJ8YLVDDQGSURWHFWLRQRUGHU
                      FOLHQWVDQGWKHLUFKLOGUHQVXIIHUHG7KHVXUYH\DVNHGWKHPWRFKHFNDOOWKDWDSSO\WRWKHFOLHQWV
                      WKH\VHUYHGLQDQG7KHUHZHUHDWRWDORIUHVSRQVHV$WWRUQH\VDQGDGYRFDWHV
                      UHSRUWHGWKDWWKHPDMRULW\RIWKHLUFOLHQWV DFURVVDOOW\SHV±8YLVD9$:$DQG&32 ZHUH


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 258 of 380 Page ID #:3222
                  YLFWLPVRIDEXVHWKDWLQFOXGHGERWKEDWWHULQJDQGVH[XDODVVDXOW UDQJLQJIURPIRU8YLVD
                  FOLHQWVWRIRU9$:$FOLHQWV ,QPDQ\UHODWLRQVKLSVWKLVZDVDFFRPSDQLHGE\H[WUHPH
                  FUXHOW\ UDQJLQJIURPIRUSURWHFWLRQRUGHUFOLHQWVWRIRU9$:$VHOISHWLWLRQHUV ,WLV
                  LPSRUWDQWWRQRWHWKDWLQPDQ\VWDWHVSURWHFWLRQRUGHUVDUHRQO\DYDLODEOHWRYLFWLPVRISK\VLFDO
                  DQGVH[XDODEXVHRURWKHUEHKDYLRUV HJVWDONLQJDWWHPSWHGDVVDXOWV WKDWFRQVWLWXWHFULPHV




                             /(6/<( (25/2))   3$,*( ()(/'0$11$7,21$/ 6859(<217+(7<3(62)&5,0,1$/ $&7,9,7,(6 (;3(5,(1&('%<8
                      9,6$ 5(&,3,(176   KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVXYLVDFULPLQDODFWLYLWLHVVXUYH\




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                                



  3DJH




                      XQGHUVWDWHODZ 7KHLPPLJUDWLRQODZGHILQLWLRQRIGRPHVWLFYLROHQFHLQFOXGHVIRUPVRI
                      H[WUHPHFUXHOW\WKDWPD\QRWEHFRQVLGHUHGDVFULPLQDORUDQDVVDXOW
                                                                                          % D UU
                                                                               H O HVY 
                               7KLVVXUYH\DOVRFDSWXUHGWKHH[WHQWWRZKLFKWKHDEXVHXQGHUO\LQJWKHFDVHVDGYRFDWHV
                                                                             J
                                                                    R V $Q -XO\
                      DQGDWWRUQH\VZHUHZRUNLQJZLWKLPPLJUDQWYLFWLPVRQLQFOXGHG7KH\LQFOXGHGFRRFFXUULQJ
                                                                  /
                                                                
                                                          \RI LYHGRQ
                      GRPHVWLFYLROHQFHDQGFKLOGDEXVHLWUDQJLQJIURPLQ8YLVDFDVHVWRLQ9$:$VHOI
                                                      &
                                         F L W HGLQ DUFK
                      SHWLWLRQLQJFDVHV DQGZHUHEDVHGH[FOXVLYHO\RQSK\VLFDODQGRUVH[XDODEXVHRIDFKLOG UDQJLQJ

                                               
                      IURPRU LQFLYLOSURWHFWLRQRUGHUFDVHVWRDKLJKRI WR LQ9$:$VHOI
                                       1R
                      SHWLWLRQLQJFDVHV:KLOHWKHUHZDVFRRFFXUUHQFHRIHOGHUDEXVHUHSRUWHG  UDQJLQJIURPIRU8
                      YLVDFOLHQWVWRIRU9$:$FOLHQWV LWQHYHUWKHOHVVORZHUWKDQWKDWRIFKLOGDEXVH 6HH
                      ILJXUH 




                                         )LJXUH7\SHVRI$EXVH0RVW2IWHQ6XIIHUHGE\$GYRFDWHV
                                        DQG$WWRUQH\V &OLHQWV%\&DVH7\SH $JHQFLHV
                                                        
                                                        
                                                        

                                                        
                                                        

                                                        
                                                        
                                                        
                                                        
                                                         
                                                                                6H[XDO
                                                                                                             &KLOG                                         3K\VLFDO
                                                                                DVVDXOW      %DWWHULQJ
                                                                  +XPDQ                                   DEXVHDQG          &KLOG    'DWLQJ                 DQG
                                                                                  DQG        DQGFKLOG                                          6WDONLQJ
                                                                 WUDIILFNLQJ                                 VH[XDO          DEXVH   9LROHQFH              VH[XDO



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 259 of 380 Page ID #:3223
                                                                                H[WUHPH        DEXVH
                                                                                                            DVVDXOW                                          DEXVH
                                                                                 FUXHOW\
                               9$:$                                                                                        
                               89LVD                                                                                         
                               79LVD                                                                                           
                               &32                                                                                              



                             $GGLWLRQDOO\DVPDOOSURSRUWLRQRIDGYRFDWHVDQGDWWRUQH\VUHSRUWHGZRUNLQJZLWK
                      LPPLJUDQWYLFWLPVZKRZHUHLQYROYHGLQWKHIROORZLQJFULPLQDODFWLYLWLHV



                             See   Restraining Orders:20(16/$:25* KWWSVZZZZRPHQVODZRUJODZVJHQHUDOUHVWUDLQLQJRUGHUV ODVWYLVLWHG$SU
                       Appendix N: Domestic Violence Includes Child Abuse and Child Neglect in 1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&<
                      352-(&763(&,$/ ,00,*5$17 -89(1,/( 67$786 %(1&+ %22.$*8,'(72%(67 35$&7,&()25-8'*(6$1'&28576  
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVDSSHQGL[QGRPHVWLFYLROHQFHDEXVHDQGQHJOHFW&DWKHULQH).OHLQ/HVO\H(
                      2UORII Providing Legal Protection for Battered Women: An Analysis of State Statutes and Case Law+RIVWUD/5HY
                       
                              /HVO\H(2UORIIHWDO%DWWHULQJRU([WUHPH&UXHOW\'UDZLQJ([DPSOHVIURP&LYLO3URWHFWLRQ2UGHUDQG)DPLO\/DZ

                      &DVHV1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7   KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVH[WUHPHFUXHOW\
                      H[DPSOHVSURWHFWLRQRUGHU




                                           $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ
                                                                                                    % D UU                                                        

                                                                                     J H O HVY 
                                                                          / R V $Q -XO\
  3DJH                                                               
                                                                    \RI LYHGRQ
                                                             & L W
                                                        LQ               FK
                                                FLWHG DU
                                                R 
                                              1
                                          %ODFNPDLOH[WRUWLRQSHUMXU\REVWUXFWLRQRIMXVWLFH±8YLVD Q                               &LYLO
                                              3URWHFWLRQRUGHUV Q  
                                          .LGQDSSLQJXQODZIXOUHVWUDLQWKRVWDJHWDNLQJWRUWXUH±8YLVD Q  
                                              &LYLO3URWHFWLRQ2UGHUV Q  
                                          )HORQLRXVDVVDXOWPXUGHUPDQVODXJKWHU±8YLVD Q  &LYLO3URWHFWLRQ
                                                RUGHUV Q  

                               $GYRFDWHVDWWRUQH\VZHUHDOVRDVNHGWRUHVSRQGWRTXHVWLRQVDERXWWKHW\SHVRIDEXVHWKH
                      FKLOGUHQRIWKHLU9$:$VHOISHWLWLRQLQJ8YLVDDQGSURWHFWLRQRUGHUFOLHQWVVXIIHUHGLQGHSHQWRI
                      RULQDGGLWLRQWRWKHDEXVHVXIIHUHGE\WKHLULPPLJUDQWSDUHQW$OOIRUPVRILPPLJUDWLRQUHOLHI
                      WKDWSURWHFWLPPLJUDQWFULPHYLFWLPVDOORZLPPLJUDQWSDUHQWVWRDSSO\IRUSURWHFWLRQZKHQWKHLU
                      FKLOGLVDEXVHGZKHWKHURUQRWWKHSDUHQWLVDOVRDEXVHG

                               6LPODUO\QRQDEXVHGSDUHQWVFDQEULQJFLYLOSURWHFWLRQRUGHUDFWLRQVRQEHKDOIRIWKHLU
                      DEXVHGFKLOGUHQ7KLVSUDFWLFHLVKRZHYHUOHVVFRPPRQWKDQDEXVHGLPPLJUDQWSDUHQWVILOLQJIRU
                      LPPLJUDWLRQUHOLHIEDVHGRQDEXVHRIWKHLUFKLOGUHQVRWKDWWKH\FDQVDIHO\WDNHVWHSVWRSURWHFW
                      WKHLUFKLOGUHQIURPRQJRLQJDEXVHDQGKHOSWKHLUFKLOGUHQKHDO 7KHVXUYH\DVNHGWKH
                      SDUWLFSDWLQJDGYRFDWHVDQGDWWRUQH\VWRFKHFNDOOWKDWDSSO\WRWKHFOLHQWVWKH\VHUYHGLQDQG
                      7KHPDMRULW\RIWKHDWWRUQH\VDQGDGYRFDWHVFOLHQWV¶FKLOGUHQ DFURVVDOOFOLHQWW\SHV8
                      YLVD7YLVD9$:$DQG&32 ZHUHSK\VLFDOO\RUVH[XDOO\DEXVHG 6HHILJXUH ,WLV


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 260 of 380 Page ID #:3224
                  LPSRUWDQWWRQRWHWKDWZKLOHPDQ\DWWRUQH\VDQGDGYRFDWHV Q  UHSRUWHGZRUNLQJZLWKFOLHQWV
                  ZKRVHFKLOGUHQKDGEHHQHLWKHUSK\VLFDOO\RUVH[XDOO\DVVDXOWHGDUHODWLYHO\ODUJHQXPEHU
                   Q  UHSRUWHGZRUNLQJZLWKFOLHQWVZKRVHFKLOGUHQKDGEHHQERWKSK\VLFDOO\and VH[XDOO\
                  DVVDXOWHG 




                                                                                                                          %  D  UU
                              6HHHJ8YLVDV,1$6HFWLRQ D   8 LL ,1$6HFWLRQ D J$HLLL      O     VY D 
                                                                                                               HDQG,1$6HFWLRQ
                            

                                                                                          & V6$
                                                                                                     Q $ 6 O\ 1 ¶ ,  % LL  
                              -
                             2$11(  /,1   &
                                             2//((1    2¶%
                                                         5,(1 ,
                                                                00,*5$7,21

                                                                          \
                                                                           5
                                                                                I        R
                                                                             (/,())25 +,/'
                                                                              R
                                                                                               (;8$/
                                                                                                           Q
                                                                                                       66$8/7

                                                                                                        R    -X
                                                                                    /KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVFKLPPUHOLHI
                                                                                                                859,9256 IN   $7 / 00,*5$17


                                                                  &LW                        LYHG
                      : 20(1 6¶ $'92&$&<    3
                                            52-(&7  (
                                                      032:(5,1*   6
                                                                  859,9256   

                                                          G  L Q                  U   F  K
                                                                       D
                      FKLOGVH[XDODVVDXOWVXUYLYRUV
                            
                                                  FLWH               
                              ,QWKHFDVHRIFKLOGUHQRI9$:$VHOISHWLWLRQHUVWKLVDEXVHZRXOGKDYHEHHQSHUSHWUDWHGE\WKHFKLOG¶VSDUHQWRU
                                                                   
                      VWHSSDUHQW
                                                             
                                               1R
                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                  



  3DJH




                                        )LJXUH7\SHVRI$EXVH0RVW2IWHQ6XIIHUHGE\&KLOGUHQRI
                                         $GYRFDWHV DQG$WWRUQH\V &OLHQWV%\&DVH7\SH
                                                                  $JHQFLHV
                                                        

                                                        

                                                        

                                                        

                                                        



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 261 of 380 Page ID #:3225
                                                       

                                                          
                                                                             6H[XDO     &KLOG
                                                                                                              %DWWWHULQJ                       3K\VLFDO
                                                                             DVVDXOW   SK\VLFDO
                                                                +XPDQ                               'DWLQJ        DQG                  &KLOG     DQG
                                                                                DQG       DQG                               6WDONLQJ
                                                               WUDIILFNLQJ                         YLROHQFH     FKKLOG                 DEXVH    VH[XDO
                                                                             H[WUHPH    VH[XDO
                                                                                                                DEXVH                           DEXVH
                                                                             FUXHOW\   DVVDXOW
                               9$:$                                                                            
                               89LVD                                                                              
                               79LVD&3                                                                            
                               &32                                                                                



                               7KHVXUYH\DOVRVRXJKWWROHDUQDERXWZKDWIRUPVRIDEXVHRFFXUDQGZLWKZKDW
                      IUHTXHQF\ZKHQLPPLJDQWFULPHYLFWLPVIDFHEDUULHUVLQVHHNLQJKHOSDQGUHWXUQWRRUDUHXQDEOH
                      WROHDYHDEXVLYHKRPHVRUHPSOR\PHQW)LJXUHUHSRUWVWKHSHUFHQWRILPPLJDQWYLFWLPVZKR
                      VWD\RUUHWXUQWRWKHLUDEXVHUE\W\SHRIFDVH LPPLJUDWLRQRUSURWHFWLRQRUGHU WKDWWKHLPPLJUDQW
                      YLFWLPLVSXUVXLQJ




                                                                                         % D UU
                                                                             J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                                  LQ               FK
                                            FLWHG DU
                                            R 
                                           1




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                     



  3DJH




                                        )LJXUH3HUFHQW2I,PPLJUDQW9LFWLPV:KR6WD\5HWXUQWR


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 262 of 380 Page ID #:3226
                                                        7KHLU$EXVHUVLQDQG FDVHV
                                     

                        

                        

                                                                                                                    9$:$6HOI3HWLWLRQHUV Q 

                                                                                                                       89LVD Q 
                        
                                                                                                                       79LVD Q 

                                                                                                                    &LYLO3URWHFWLRQ2UGHU&DVH Q 


                                                                             
                                                             
                                                                                                   
                          

                          


                               2IWKHSDUWLFLSDQWVZKRUHSRUWHGWKHLUFOLHQWVVWD\HGZLWKRUUHWXUQHGWRWKHLUDEXVHUV
                      DOPRVWWKUHHTXDUWHUV Q  VXIIHUHGGDLO\ZHHNO\RUPRQWKO\DEXVH
                                                                                                 D U U  6HHILJXUH
                                                                                    O H V Y% 
                      DQGWKHPDMRULW\VDLGWKHLUFOLHQWV UHJDUGOHVVRIFOLHQWW\SH VXIIHUHGIURPEDWWHULQJDQGVH[XDO
                                                                              QJ  H              
                      DVVDXOW 6HHILJXUHIRUDGHWDLOHGUHSRUWRIWKHW\SHVRIDEXVHVXIIHUHG
                                                                   / R V $  -X O\
                                                       & L W \RI LYHGRQ
                                               )LJXUH)UHTXHQF\RI$EXVHIRU9LFWLPV:KR
                                                  LQ               FK
                                            FLWHG DU
                                         6WD\HG5HWXUQHGWR7KHLU$EXVHUV     FDVHV
                                                 
                                    1R
                                                                           
                                                      
                        
                        
                                                                                                                                
                        
                                                                                                                
                                                                                                                                                    
                          
                          
                                  'DLO\ Q          :HHNO\            0RQWKO\           (YHU\           (YHU\            (YHU\          /HVVWKDQ
                                                       Q               Q             PRQWKV            PRQWKV             PRQWKV            HYHU\
                                                                                                           Q               Q              PRQWKV
                                                                                                                                                   Q 




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 263 of 380 Page ID #:3227
                             $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                                          



  3DJH




                                         )LJXUH$GYRFDWHVDQG$WWRUQH\V5HSRUWLQJ2QJRLQJ$EXVH
                                         9LFWLPVDQGWKHLU&KLOGUHQ6XIIHULIWKH\6WD\RU5HWXUQWR7KHLU
                                                       $EXVHUV   $JHQFLHV
                                                       

                                                       

                                                       

                                                       

                                                       

                                                       

                                                         
                                                                                                6H[XDO
                                                                    &KLOG
                                                                                                DVVDXOW       %DWWHULQJ                                 %DWWHULQJ
                                                                DEXVHDQG        +XPDQ                                     'DWLQJ    &KLOG

                                                                                                               UU
                                                                                                   DQG        DQGFKLOG                      6WDONLQJ   DQGVH[XDO
                                                                  VH[XDO       WUDIILFNLQJ
                                                                                                H[WUHPH
                                                                                                         % D  DEXVH
                                                                                                                          YLROHQFH   DEXVH
                                                                                                                                                          DVVDXOW

                                                                                                HVY 
                                                                   DVVDXOW
                                                                                  FUXHOW\
                                                                                          J H O
                               9$:$                       
                                                                           / R V $Q -     X  O\                                         
                                                                         
                                                                    \RI LYH
                               89LVD    
                                                            
                                                             
                                                              & L W                  GRQ                                                       


                                                F L W
                               79LVD&3    
                                                      H GLQ  D UFK                                                                
                               &32    
                                                                                                                                  

                                            1R

                         7\SHVRI%HQHILWV6HUYLFHVDQG-XVWLFH6\VWHP$VVLVWDQFH,PPLJUDQW9LFWLPVDUH
                      :LOOLQJWR6HHN

                               7KHDWWRUQH\VDQGDGYRFDWHVZHUHDVNHGZKDWVHUYLFHVWKHLU9$:$8YLVD7YLVDDQG
                      FLYLOSURWHFWLRQRUGHUFOLHQWVZHUHZLOOLQJWRVHHN 6HHILJXUHVDQG )LJXUHVKRZV
                      WKHUHVSRQVHVWKHDWWRUQH\VDGYRFDWHVJDYHUHJDUGLQJWKHLUFOLHQWV³OLNHOLKRRG´WRVHHNWKH
                      IROORZLQJVHUYLFHVKHDOWKFDUHYLFWLPV¶VHUYLFHVSXEOLFEHQHILWVDQGMXVWLFHV\VWHP
                      9LFWLPVZKRZHUHUHFHLYLQJDVVLVWDQFHIURPDGYRFDWHVDQGDWWRUQH\VZHUHZLOOLQJWRUHFHLYHD
                      ZLGHUDQJHRIYLFWLPVHUYLFHVKHDOWKFDUHDQGKRXVLQJDQGRWKHUSXEOLFEHQHILWV 6HHILJXUH
                       7UDIILFNLQJYLFWLPVZHUHVOLJKWO\OHVVOLNHO\WKDQRWKHUYLFWLPVWRVHHNWKHVHVHUYLFHV
                      9LFWLPVZHUHDOVRJHQHUDOO\ZLOOLQJZLWKWKHVXSSRUWRIYLFWLPDGYRFDWHVDQGDWWRUQH\WRDFFHVV
                      MXVWLFHV\VWHPKHOS 6HHILJXUH  +RZHYHUDVGLVFXVVHGLQPRUHGHWDLOEHORZWKH
                      DQDO\VLVRIGDWDRILQGLYLGXDOFOLHQWFKRLFHVLQDQGUHYHDOHGWKDWWKHLUFOLHQWV
                      FRQWLQXHGSDUWLFLSDWLRQSDUWLFXODUO\LQWKHMXVWLFHV\VWHPLVDIIHFWHGE\IHDURIQHJDWLYH




                             7KLVUHIHUVWRKHDOWKFDUHIRUWKHPVHOYHVDVZHOODVKHDOWKFDUHIRUFKLOGUHQ




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 264 of 380 Page ID #:3228
                             7KLVLVPDGHXSRIKHOSZLWKDQHPSOR\PHQWUDSHFULVLVFHQWHURUVH[XDODVVDXOWSURJUDPYLFWLPDGYRFDF\FRXQVHOLQJ

                      VHUYLFHVVKHOWHUDQGWKHGRPHVWLFYLROHQFHSURJUDPVHUYLFHVDQGYLFWLPDGYRFDF\
                             7KLVLQFOXGHVVWDWHDQGIHGHUDOSXEOLFEHQHILWVIRUWKHYLFWLPWKHPVHOYHVDQGRUIRUWKHYLFWLP¶VFKLOGUHQLQFOXGLQJEXWQRW

                      OLPLWHGWRVXEVLGL]HGFKLOGFDUHVHUYLFHVDQGKRXVLQJ
                             -XVWLFHV\VWHPDVVLVWDQFHIURPWKHERWKWKHFULPLQDODQGFLYLOMXVWLFHV\VWHPVLQFOXGHGKHOSIURPSURVHFXWRUVSROLFH

                      FRXUWVDQGVSHFLILFDOO\FLYLOSURWHFWLRQRUGHUVFXVWRG\FKLOGVXSSRUWDQGGLYRUFHLQIDPLO\FRXUWV
                            7KHVXUYH\TXHVWLRQQDLUHLQDGYHUWHQWO\GLGQRWOLVWVH[XDODVVDXOWSURJUDPVDVDVHUYLFHVDVDQRSWLRQIURPVXUYLYRUV

                      UHFHLYLQJFLYLOSURWHFWLRQRUGHUV




                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                                               



  3DJH




                      LPPLJUDWLRQFRQVHTXHQFHVRIMXVWLFHV\VWHPLQYROYHPHQWDQGSHUSHWUDWRU¶VWKUHDWVWRGHSRUWDWLRQ
                      PDGHWRWKRVHZKRSDUWLFLSDWH

                                              )LJXUH6HUYLFHV,PPLJUDQW9LFWLPVDUH:LOOLQJWR6HHN
                                                       %\&DVH7\SH $JHQFLHV
                                                                                             % D UU
                                                                                       HVY 
                                                           

                                                                                 J H O
                                                    
                                                                        / R V $Q -XO\
                                                                      
                                                                  \RI LYHGRQ
                                                    
                                                           & L W
                                                     GLQ DUFK
                                               FLWH
                                                    


                                                     
                                              1R                                                                                                                         'RPHV
                                                                                                                       3XEOLF
                                                                                        3XEOLF                                              6H[XDO      &RXQVH                 WLF
                                                                  9LFWLP   &KLOG                                       EHQHILW    5DSH
                                                                                       EHQHILW    &KLOGFD +RXVLQ                            DVVDXOW      OLQJ               YLROHQF
                                                                  +HDOWK +HDOWK                                       VIRU     FULVLV                          6KHOWHU
                                                                                        VIRU        UH         J                           SURJUD      6HUYLFH                H
                                                                    FDUH      FDUH                                     FKLOGUH   FHQWHU
                                                                                       YLFWLPV                                                 P           V                SURJUD
                                                                                                                           Q
                                                                                                                                                                               P
                               9$:$                                                                                              
                               89LVD                                                                                               
                               79LVD&3                                                                                           
                               &32                                                                                                     




                                             )LJXUH,PPLJUDQW9LFWLPV :LOOLQJQHVVWR7XUQWR-XVWLFH
                                              6\VWHPIRU+HOS%\&DVH7\SH $JHQFLHV
                                                            

                                                            

                                                            

                                                            



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 265 of 380 Page ID #:3229
                                                       

                                                       

                                                       

                                                       

                                                       

                                                       
                                                             (PSOR\PH    3URVHFXWR                                &KLOG                             3URWHFWLRQ
                                                                                        3ROLFH      &RXUWV                   'LYRUFH      &XVWRG\
                                                              QW&DVH         UV                                6XSSRUW                               2UGHUV
                               9$:$                                                                                  
                               89LVD                                                                                  
                               79LVD&3                                                                               
                               &32                                                                                     




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                            



  3DJH

                                                                                        % D UU
                                                                           J H O HVY 
                                                                  / R V $Q -XO\
                                                                
                                                            \RI LYHGRQ
                                                        L W
                             ,PPLJUDQW&ULPH9LFWLP¶V([SHULHQFHVZLWK,PPLJUDWLRQ(QIRUFHPHQW
                                                     &
                                                LQ               FK
                                        FLWHG DU
                             $NH\IRFXVRIWKLVVXUYH\LQYROYHGH[DPLQLQJWKHH[WHQWWRZKLFKLPPLJUDWLRQ
                                         R 
                      HQIRUFHPHQWLVDIIHFWLQJLPPLJUDQWFULPHYLFWLPV$GYRFDWHVDQGDWWRUQH\VZHUHDVNHGWRUHSRUW
                                      1
                      RQWKHQXPEHUVRIWKHLULPPLJUDQWYLFWLPFOLHQWVZKRLQDQGKDGEHHQVXEMHFWWRDQ
                      LPPLJUDWLRQHQIRUFHPHQWDFWLRQE\86'HSDUWPHQWRI+RPHODQG6HFXULW\HQIRUFHPHQWRIILFLDOV
                      ZKRZRUNHGDWHLWKHU,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQW ,&( RU&XVWRPVDQG%RUGHU
                      3DWURO &%3 7KLVLQFOXGHVEHLQJVWRSSHGTXHVWLRQHGGHWDLQHGGHSRUWHGRUKDGDQRWLFHWR
                      DSSHDULQLPPLJUDWLRQFRXUWLVVXHGDJDLQVWWKHP,QWRWDOFDVHVDGYRFDWHVDQGDWWRUQH\V¶
                      LPPLJUDQWYLFWLPFOLHQWVKDGEHHQVXEMHFWWRLPPLJUDWLRQHQIRUFHPHQWDFWLRQVLQDQG
                      7KLVFRQVWLWXWHRIWKHWRWDOQXPEHURILPPLJUDQWYLFWLPVFDVHV Q  WKDWDWWRUQH\DQG
                      DGYRFDWHVUHSRUWHGLQWKHVXUYH\9$:$VHOISHWLWLRQHUVDWOHDVWWZLFHDVOLNHO\DVLPPLJUDQW
                      YLFWLPVZLWKRWKHUW\SHRIFDVHVILOHG 8YLVDV7YLVDVDQGFLYLOSURWHFWLRQRUGHUV WRVXEMHFWWR
                      LPPLJUDWLRQHQIRUFHPHQW 9$:$VHOISHWLWLRQHUVFRPSDUHGWR8YLVD7YLVDDQG
                      SURWHFWLRQRUGHUV  6HHILJXUH 

                                        )LJXUH3HUFHQWRI,PPLJUDQW9LFWLPV&OLHQWV6XEMHFWHGWR
                                       ,PPLJUDWLRQ(QIRUFHPHQWLQDQGE\&OLHQW7\SH 
                                                   &DVHV 2XWRID7RWDORI&DVHV)LOHG
                                     
                        
                        
                                                                                                                                9$:$ Q 



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 266 of 380 Page ID #:3230
                        
                                                                                                                                   89LVD Q 
                                                                                 
                                                                                                                                   79LVDV Q 
                          
                                                                                                                                 &LYLO3URWHFWLRQ2UGHU Q 
                          
                                                                                                            
                          
                          



                               2XWRIWKHWRWDOQXPEHURILPPLJUDQWYLFWLPFOLHQWVH[SRVHGWRLPPLJUDWLRQHQIRUFHPHQW
                      LGHQWLILHGE\WKHDGYRFDWHVDWWRUQH\VLQWKLVVXUYH\RYHUWKUHHTXDUWHUV Q  RIWKHP
                      ZHUH9$:$VHOISHWLWLRQHUVZKRZHUHDEXVHGE\WKHLU86FLWL]HQRUODZIXOSHUPDQHQWUHVLGHQW
                      VSRXVHVRUSDUHQWV 6HHILJXUH 




                                                                                         % D UU
                                                                             J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                                  LQ               FK
                                           FLWHG DU
                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                             

                                           R 
                                         1
  3DJH




                                       )LJXUH(QIRUFHPHQW$FWLRQV$JDLQVW,PPLJUDQW9LFWLPV
                                      5HSRUWHG%\$GYRFDWHVDQG$WWRUQH\V%\&DVH7\SH
                                                                FDVHV

                                                                              
                                                                                      

                                                                                                                                       9$:$ Q 
                                                                           

                                                                                                                                       89LVD Q 


                                                                                                                                       79LVDV Q 


                                                                                                                                       &LYLO3URWHFWLRQ2UGHU
                                                                                                                                       &DVHV Q 




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 267 of 380 Page ID #:3231
                                                                                                                     




                               $GYRFDWHVDQGDWWRUQH\VZKRVDLGWKDWWKHLUFOLHQWVZHUHVXEMHFWHGWRLPPLJUDWLRQ
                      HQIRUFHPHQWZHUHDOVRDVNHGWRLGHQWLI\ZKDWOHGWRWKHHQIRUFHPHQWDFWLRQIRUHDFKRIWKHLU
                      FOLHQWV7KHSHUSHWUDWRURUSHUSHWUDWRU¶VIDPLO\PHPEHUVFDOOLQJLPPLJUDWLRQHQIRUFHPHQW
                      RIILFLDOVWRWXUQWKHYLFWLPLQIRULPPLJUDWLRQHQIRUFHPHQWZDVWKHDQVZHUJLYHQE\WKHODUJHVW
                      QXPEHURIDGYRFDWHVDWWRUQH\V3URYLGLQJWLSVDQGLQIRUPDWLRQDERXWWKHYLFWLPWR,&(RU&%3
                      DJHQWVDFFRXQWHGIRUDTXDUWHUWRRYHUDWKLUGRILPPLJUDWLRQHQIRUFHPHQWDFWLRQVLQLWLDWHG
                      DJDLQVWLPPLJUDQWYLFWLPVZKRZHUH9$:$VHOISHWLWLRQHUV Q  WUDIILFNLQJYLFWLPV 7
                      YLVDVQ  RUYLFWLPVZLWKSHQGLQJ8YLVDV Q   %DWWHUHGLPPLJUDQWYLFWLPVZKR
                      ZHUHFLYLOSURWHFWLRQRUGHUFOLHQWVZHUHPRVWRIWHQ  WDUJHWHGIRULPPLJUDWLRQHQIRUFHPHQW
                      GXULQJWUDIILFVWRSV2YHUDWKLUGRI8YLVDYLFWLPV Q  DQG Q  ZHUHWXUQHGLQ
                      IRULPPLJUDWLRQHQIRUFHPHQWZKHQWKH\KDGFDOOHGORFDOSROLFHRUVKHULIIVIRUKHOSDQGWKHSROLFH
                      DUULYHGDWDFULPHVFHQH )RUDGHWDLOHGEUHDNGRZQ6HHILJXUH 




                                                                                                                          % D   UU
                                                                                                      J  H  O HVY 
                                                                                       / R  V  $Q -XO\
                                                                                     
                                                                            \RI LYHGRQ
                                                                   &   L W
                                                            LQ                        FK
                                                 FLWHG DU
                                                  R  
                              7KHVHILQGLQJVLQWHUPVRISHUSHWUDWRU¶VUROHLQWULJJHULQJHQIRUFHPHQWDFWLRQVDJDLQVWYLFWLPVDUHFRQVLVWHQWZLWKSULRU
                                              1
                            

                      UHVHDUFKFRQGXFWHGLQ7KDWUHVHDUFKVLPLODUO\IRXQGWKDWZKHQ9$:$VHOISHWLWLRQHUVDQG8YLVDYLFWLPVZHUHVXEMHFWWR
                      LPPLJUDWLRQHQIRUFHPHQWWLSVIURPSHUSHWUDWRUVWULJJHUHGLPPLJUDWLRQHQIRUFHPHQWDJDLQVWYLFWLPVLQRIWKH9$:$
                      FDVHVDQGRIWKH8YLVDFDVHV.ULV]WLQD(6]DERHWDO(DUO\$FFHVVWR:RUN$XWKRUL]DWLRQ)RU9$:$6HOI3HWLWLRQHUV
                      DQG89LVD$SSOLFDQWV1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7  )HE 
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVILQDOBUHSRUWRQHDUO\DFFHVVWRHDGB




                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                                       )LJXUH0RWLYHVWKDW7ULJJHUHGWKH,PPLJUDWLRQ(QIRUFHPHQW
                                                       $FWLRQDQG FDVHV
                                      

                                       

                                       



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 268 of 380 Page ID #:3232
                                       

                                       

                                       

                                       

                                        
                                                 3HUSHWUDWRU                             9LFWLP                                                6WRSSHGE\
                                                      RU                              DUUHVWHGE\                                              ORFDOSROLFH
                                                                                                         (PSOR\HU            /DQGORUG                             6HFXUH
                                                SHUSHWUDWRU V                        SROLFHUHODWHG                                            XQUHODWHGWR
                                                                    7UDIILFVWRSV                      UHSRUWHGWKH        UHSRUWHGWKH                        FRPPXQLWLHV
                                                    IDPLO\                            WRLQFLGHQW                                                GRPHVWLF
                                                                                                            YLFWLP             YLFWLP                            SURJUDP
                                                   UHSRUWHG                              DJDLQVW                                                YLROHQFHRU
                                                     YLFWLP                               YLFWLP                                                WUDIILFVWRS
                            9$:$ Q                                                                                                               

                            89LVD Q                                              
                            79LVD Q                                                                                              

                            &32 Q                                  

                                                                9$:$ Q           89LVD Q            79LVD Q             &32 Q 



                           $GYRFDWHVDQGDWWRUQH\VZHUHDOVRDVNHGDERXWWKHORFDWLRQVZKHUHWKHLPPLJUDWLRQ
                      HQIRUFHPHQWDFWLRQVDJDLQVWWKHLUFOLHQWVWRRNSODFH2IWKHLPPLJUDWLRQHQIRUFHPHQW
                      DFWLRQVDJDLQVWYLFWLPVLGHQWLILHGE\DGYRFDWHVDQGDWWRUQH\VLQWKHVXUYH\RIWKHPRFFXUUHG
                      DJDLQVWLPPLJUDQWYLFWLPVLQFRQQHFWLRQZLWKWKHLUDSSHDUDQFHDWFRXUWKRXVHV$QRWKHURIWKH

                                                                                              % D UU
                      HQIRUFHPHQWDFWLRQV UHSRUWHGWRRNSODFHDWORFDWLRQVWKDW&RQJUHVVLQWKH9LROHQFH$JDLQVW
                                                                                      O HVY 
                      :RPHQ$FWSURKLELWHGLPPLJUDWLRQHQIRUFHPHQW$VSDUWRIWKH9$:$FRQILGHQWLDOLW\
                                                                                  J H
                                                                           V $Q -XO\
                      SURWHFWLRQVWKHUHLVDOLVWHGRISURWHFWHGORFDWLRQVZKHUHHQIRUFHPHQWDJDLQVWLPPLJUDQWFULPH
                                                                       / R
                                                                     
                                                               \RI7KHOLVWRI9$:$FRQILGHQWLDOLW\SURWHFWHGORFDWLRQV
                                                        &   W
                      YLFWLPVZDVWREHJHQHUDOO\SURKLELWHG
                                                           L               LY H GRQ
                      LQFOXGHV                GLQ
                                                FLWH                 UFK
                                                                        D
                                                      
                                        'RPHVWLFYLROHQFHVKHOWHUV
                                                  
                                            1R
                                        5DSHFULVLVFHQWHUV
                                        )DPLO\MXVWLFHFHQWHUV
                                        6XSHUYLVHGYLVLWDWLRQFHQWHUV
                                        9LFWLPVHUYLFHVDJHQFLHVDQG
                                        &RXUWKRXVHV³ RULQFRQQHFWLRQZLWKWKDWDSSHDUDQFHRIWKHDOLHQDWDFRXUWKRXVH
                                              LIWKHDOLHQLVDSSHDULQJLQFRQQHFWLRQZLWKDSURWHFWLRQRUGHUFDVHFKLOGFXVWRG\
                                              FDVHRURWKHUFLYLORUFULPLQDOFDVHUHODWLQJWRGRPHVWLFYLROHQFHVH[XDODVVDXOW

                             7KHHQIRUFHPHQWDFWLRQVZHUHFRQGXFWHGLQWKHIROORZLQJORFDWLRQVGRPHVWLFYLROHQFHVKHOWHU   Q  YLFWLPVVHUYLFH
                      DJHQFLHV Q  UDSHFULVLVFHQWHU Q  IDPLO\MXVWLFHFHQWHU Q  DQGVXSHUYLVHGYLVLWDWLRQ Q 
                            /HVO\H(2UORIIVAWA Confidentiality Protections for Immigrant Crime Victims1$7¶/ ,00,*5$17 :20(1¶6

                      $'92&$&< 352-(&7 -DQ  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXYDZDFRQILGHQWLDOLW\PDWHULDOVWRROV
                           ,1$6HFWLRQ H 




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                                       



  3DJH



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 269 of 380 Page ID #:3233


                                               WUDIILFNLQJRUVWDONLQJLQZKLFKWKHDOLHQKDVEHHQEDWWHUHGRUVXEMHFWWRH[WUHPH
                                               FUXHOW\RULIWKHDOLHQLVGHVFULEHGLQVXESDUDJUDSK 7 RU 8 RIVHFWLRQ
                                                D  ´

                           7KH$GYRFDWHVDWWRUQH\LGHQWLILHGDQRWKHUHQIRUFHPHQWDFWLRQV DJDLQVWWKHLULPPLJUDQW
                      YLFWLPFOLHQWVDWRWKHUSURWHFWHGORFDWLRQVDQGZKHUHLPPLJUDWLRQHQIRUFHPHQWVDUHSURKLELWHG
                      ,&(KDVORQJVWDQGLQJSROLFLHVGHVLJQHGWRSUHYHQWLPPLJUDWLRQHQIRUFHPHQWDFWLRQVDWVHQVLWLYH
                      ORFDWLRQV WKHVHLQFOXGH
                                        6FKRROV
                                        +RVSLWDOVDQG
                                        3ODFHVRIZRUVKLSDQGRWKHUUHOLJLRXVFHUHPRQLHV

                          )LJXUHSURYLGHVPRUHGHWDLOVUHJDUGLQJDWWRUQH\VDQGDGYRFDWHVUHVSRQVHVUHJDUGLQJ
                      SODFHVZKHUHWKHLULPPLJUDQWYLFWLPVIDFHGLPPLJUDWLRQHQIRUFHPHQWV

                                        )LJXUH/RFDWLRQV$W:KLFK,PPLJUDWLRQ(QIRUFHPHQW$FWLRQV
                                        :HUH,QLWLDWHG$JDLQVW,PPLJUDQW&ULPH9LFWLPVE\&DVH7\SH
                                                                    FDVHV
                                                         


                                                                                                % D UU
                                                                                          HVY 
                                                         

                                                                                    J H O
                                                     
                                                                           / R V $Q -XO\
                                                                         
                                                                     \RI LYHGRQ
                                                     
                                                              & L W
                                                         LQ               FK
                                                FLWHG DU
                                                R 
                                               1
                                                         
                                                               6XSHUYLV                           3ODFHVRI
                                                                                                              )DPLO\         5DSH      9LFWLP    'RPHVWLF
                                                                    HG                            ZRUVKLS                                                  7UDIILF   &RXUW
                                                                            +RVSLWDOV   6FKRROV               MXVWLFH        FULVLV   VHUYLFHV   YLROHQFH
                                                               YLVLWDWLRQ                         5HOLJLRXV                                                  VWRS     KRXVHV
                                                                              Q         Q                  FHQWHU        FHQWHU     DJHQF\     VKHOWHU
                                                                FHQWHU                            &HUHPRQ                                                   Q        Q 
                                                                                                               Q           Q        Q        Q 
                                                                  Q                              LHV Q 
                              9$:$6HOI3HWLWLRQ Q                                                                                          
                              89LVD Q                                                                                                       
                              79LVD Q                                                                                                        
                              &32 Q                                                                                                          

                                                      9$:$6HOI3HWLWLRQ Q             89LVD Q           79LVD Q        &32 Q 




                           )LJXUHSURYLGHVPRUHGHWDLOGRFXPHQWLQJWKHIDFWWKDWWKHLPPLJUDWLRQHQIRUFHPHQW
                      DFWLRQVLQLWLDWHGDJDLQVWLPPLJUDQWYLFWLPVDWFRXUWKRXVHVZHUHRFFXUULQJLQFRQQHFWLRQZLWK

                             ,1$6HFWLRQ   H  %
                             7KHHQIRUFHPHQWDFWLRQVZHUHFRQGXFWHGLQWKHIROORZLQJORFDWLRQVKRVSLWDOV   Q  VFKRROV Q  SODFHVRIZRUVKLS
                      DQGRWKHUUHOLJLRXVFHUHPRQ\ Q  
                             0HPRUDQGXPIURP-XOLH0\HUV$VVLVWDQW6HFUHWDU\86,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQWWR$OO)LHOG2IILFH

                      'LUHFWRUV Field Guidance on Enforcement Actions or Investigative Activities At or Near Sensitive Community Locations -XO
                        KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVJXLGDQFHHQIRUFHPHQWVHQVLWLYHFRPPXQLW\0HPRUDQGXPIURP-RKQ
                      0RUWRQ'LUHFWRU86,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQWWR)LHOG2IILFH'LUHFWRUVEnforcement Actions at or Focused on




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 270 of 380 Page ID #:3234
                      Sensitive Locations 2FW  KWWSVZZZLFHJRYGRFOLEHURRXWUHDFKSGISROLF\SGI




                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                               



  3DJH




                      FDVHVWKDWVKRXOGKDYHUHFHLYHG9$:$FRQILGHQWLDOLW\SURWHFWLRQ&RXUWKRXVHHQIRUFHPHQWZDV
                      RFFXUULQJZKHQLPPLJUDQWYLFWLPVZHUHJRLQJWRRUZHUHLQFRXUWVLQFRQQHFWLRQZLWKSURWHFWLRQ
                      RUGHUFDVHVFKLOGFXVWRG\FDVHVGRPHVWLFYLROHQFHFDVHVDQGRWKHUFDVHVUHODWHGWRVHHNLQJFLYLO
                      RUFULPLQDOFRXUWUHPHGLHVIRUWKHDEXVHRUFULPHYLFWLPL]DWLRQ

                              (DFKRIWKHHQIRUFHPHQWDFWLRQVUHODWHGWRFDVHVGHVFULEHGLQILJXUHRFFXUULQJDW
                      FRXUWKRXVHVWKDWLPPLJUDQWYLFWLPVZHUHUHSRUWHGLQWKHVXUYH\E\DGYRFDWHVDQGDWWRUQH\V
                       Q  LVSURKLELWHG9$:$FRQILGHQWLDOLW\¶VVWDWXWRU\SURWHFWLRQVDQGDVDUHVXOWVKRXOGKDYH
                      EHHQOHJDOO\DYRLGHG,QVWHDGWKHDGYRFDWHVDQGDWWRUQH\V¶FOLHQWVZHUHVXEMHFWHGWRLPPLJUDWLRQ
                      HQIRUFHPHQWLQFRQQHFWLRQZLWKWKHLUFRXUWKRXVHDSSHDUDQFH7KHPDMRULW\RIFLYLOSURWHFWLRQ
                      RUGHU &32 FOLHQWVKDGLPPLJUDWLRQHQIRUFHPHQWLQLWLDWHGDJDLQVWWKHPGXULQJGRPHVWLF
                                                                                             % D UU
                      YLROHQFHFRXUWDSSHDUDQFH Q  0DQ\RIWKHDGYRFDWHVDQGDWWRUQH\¶V¶7YLVDFOLHQWV
                                                                                          
                                                                               H O HVY 
                      ZKRZHUHYLFWLPVRIGRPHVWLFYLROHQFHUHODWHGKXPDQWUDIILFNLQJZHUHDOVRWDUJHWHGIRU
                                                                             J
                                                                     R V $Q -XOQ
                      LPPLJUDWLRQHQIRUFHPHQWGXULQJGRPHVWLFYLROHQFHFRXUWFDVHV
                                                                   /                    \  GXULQJGLYRUFH
                                                                 
                                                             \RI LYQ
                                                         L W
                      FRXUWFDVHV Q  DQGFXVWRG\FRXUWFDVHV
                                                      &                  HGRQ 8YLVDFOLHQWVRQWKHRWKHUKDQG
                                         F L W HGLQ DUFK
                      ZHUHRIWHQWDUJHWHGIRULPPLJUDWLRQHQIRUFHPHQWGXULQJFULPLQDOPLVGHPHDQRUFRXUWFDVHV     

                                                  FDVHV0DQ\9$:$VHOISHWLWLRQHUVWDUJHWHGIRU
                      Q  DQGGLYRUFHFDVHV Q
                                                  
                                      1R
                      LPPLJUDWLRQHQIRUFHPHQWGXULQJSURWHFWLRQRUGHUFDVHV   Q  DJDLQVWWKHLUFLWL]HQRU
                      ODZIXOSHUPDQHQWUHVLGHQWVSRXVHV6HHILJXUHIRUIXUWKHUGHWDLOV


                                     )LJXUH&DVH7\SH:KHQ,PPLJUDQW9LFWLPLV6XEMHFWWRDQ
                                         ,PPLJUDWLRQ(QIRUFHPHQW$FWLRQ,Q&RQQHFWLRQZLWKD
                                             &RXUWKRXVH$SSHDUDQFH &DVHV
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                          
                                                                                       &ULPLQDO                   &KLOG
                                                   +XPDQ      &ULPLQDO      &KLOG                   6H[XDO                                     3URWHFWLR   'RPHVWLF
                                                                                      PLVGHPH                  DEXVHQH    &XVWRG\   'LYRUFH
                                                 WUDIILFNLQ    IHORQ\      VXSSRUW                  DVVXDOW                                     QRUGHU    YLROHQFH
                                                                                        DQRU                     JOHFW      Q       Q 
                                                  J Q          Q          Q                      Q                                         Q         Q 
                                                                                         Q                      Q 
                            9$:$ Q                                                                                              
                            89LVDV Q                                                                                                       

                            79LVDV Q                                                                                                          
                            &32V Q                                                                                                                     



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 271 of 380 Page ID #:3235
                                                       9$:$ Q             89LVDV Q               79LVDV Q          &32V Q 



                          7KHVXUYH\DOVRREWDLQHGLQIRUPDWLRQIURPDGYRFDWHVDQGDWWRUQH\VDERXWZKHUHLQ
                      FRQQHFWLRQZLWKFRXUWKRXVHDSSHDUDQFHVWKHLULPPLJUDQWFULPHYLFWLPFOLHQWVZHUHEHLQJDUUHVWHG
                      DQGRUVXEMHFWHGWRLPPLJUDWLRQHQIRUFHPHQWDFWLRQV0RVWFOLHQWVZKRZHUHDUUHVWHGDW
                      FRXUWKRXVHVZHUHLQVLGHWKHFRXUWURRPDQGWKLVLVSDUWLFXODUO\W\SLFDOIRU8YLVDDQG9$:$
                      FOLHQWV 6HHILJXUH 




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                             



  3DJH




                                                )LJXUH/RFDWLRQRI&RXUWKRXVH(QIRUFHPHQW$FWLRQV
                                                         &RQGXFWHG$JDLVQW,PPLJUDQW9LFWLPV
                                                                                         % D UU
                                                                                   VY
                                                                      QOH             
                                                                               $ Q JH   \
                                                                         /RV RQ-XO
                                           
                              
                                                                 \  R I
                                                            &LW            LYHG
                                    
                                                    G  L Q              UFK
                                             F LWH  D
                              

                                                       
                               
                                                 
                                                 
                               
                                           1 R                                       
                                                                                                                                                    
                                                                                
                                                                                     
                               
                                    ,QVLGHWKHFRXUW      ,QSXEOLFDUHDV            2QWKH            :LWKLQWKUHH        ,QWKHFRXUWKRXVH         2WKHU Q 
                                      URRP Q             LQVLGHWKH        FRXUWKRXVHVWHSV        EORFNVRIWKH        SDUNLQJORW Q 
                                                        FRXUWKRXVH Q               Q             FRXUWKRXVH Q 

                                                   9$:$6HOI3HWLWLRQ Q                89LVD Q           79LVD Q           &32 Q 



                          9LFWLPDGYRFDWHVDQGDWWRUQH\VZHUHDVNHGWRUHSRUWRQO\DERXWLPPLJUDWLRQHQIRUFHPHQW
                      DFWLRQVWDNHQDJDLQVWLPPLJUDQWYLFWLPFOLHQWVDWFRXUWKRXVHV 7KHVWDWHVLQZKLFKDGYRFDWHV
                      DQGDWWRUQH\VUHSRUWHGFRXUWKRXVHHQIRUFHPHQWDFWLRQVDJDLQVWWKHLULPPLJUDQWYLFWLPFOLHQWV
                      ZHUH)ORULGD*HRUJLD1HYDGD1HZ0H[LFR2UHJRQ3HQQV\OYDQLD9HUPRQWDQG:LVFRQVLQ
                      7KHVHILQGLQJVDUHVLPLODUWRWKRVHGLVFXVVHGDERYHLQ6HFWLRQ,RIWKLVUHSRUWWKH1DWLRQDO
                      -XGLFLDO6XUYH\ WKHVWDWHVLQZKLFKWKLVVXUYH\GDWDIRXQGLPPLJUDWLRQHQIRUFHPHQWWREH
                      RFFXUULQJDJDLQVWLPPLJUDQWFULPHYLFWLPVZDVQRWOLPLWHGWRVWDWHVZLWKORZHUOHYHOVRI
                      FRRSHUDWLRQZLWKIHGHUDOLPPLJUDWLRQHQIRUFHPHQWRIILFLDOV7KHUHSRUWVRILPPLJUDWLRQ
                      HQIRUFHPHQWRFFXUULQJDJDLQVWLPPLJUDQWFULPHYLFWLPVZHUHRFFXUULQJPRVWO\LQFLYLODQG
                      IDPLO\FRXUWFDVHV VHHILJXUH DQGDOVRRFFXUUHGLQVWDWHVWKDWKDYHKLJKOHYHOVRI
                      FRRSHUDWLRQZLWKIHGHUDOLPPLJUDWLRQHQIRUFHPHQWDFWLYLWLHV HJ)ORULGD*HRUJLD1HYDGD
                      3HQQV\OYDQLDDQG:LVFRQVLQ 


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 272 of 380 Page ID #:3236
                      7KHPDSFRQWDLQHGLQ)LJXUHSURYLGHVDQLQIRJUDSKLFRYHUYLHZRIWKH-XGLFLDO6XUYH\¶V
                  ILQGLQJVUHJDUGLQJLPPLJUDWLRQHQIRUFHPHQWLQQRQFULPLQDOFDVHVWRJHWKHUZLWKWKH$GYRFDWHV
                  DQG$WWRUQH\V¶VXUYH\ILQGLQJVRQLPPLJUDWLRQHQIRUFHPHQWDWFRXUWKRXVHVDJDLQVWLPPLJUDQW
                  FULPHYLFWLPVLQERWKFLYLODQGFULPLQDOFDVHV7KHVWDWHVLQUHGDUHWKHVWDWHVLQZKLFKMXGJHV
                  DQGRUYLFWLPDGYRFDWHVDWWRUQH\VUHSRUWHGLPPLJUDWLRQHQIRUFHPHQWDFWLRQV




                             7KHTXHVWLRQVDERXWLPPLJUDWLRQHQIRUFHPHQWDVNHGLQWKHMXGJHV¶VXUYH\DVNHGDERXWLPPLJUDWLRQHQIRUFHPHQWDW

                      FRXUWKRXVHVJHQHUDOO\DQGGLGQRWVSHFLILFDOO\DVNDERXWLPPLJUDQWFULPHYLFWLPV'HVSLWHWKLVIDFWWKHVXUYH\GDWDUHYHDOHG
                      FDVHVLQZKLFKLPPLJUDWLRQHQIRUFHPHQWRFFXUUHGLQIDPLO\FRXUWFDVHVLQFOXGLQJSURWHFWLRQRUGHUVDQGFKLOGZHOIDUHFDVHVWKDW
                      ZHUHOLNHO\WRKDYHGLUHFWO\LQYROYHGYLFWLPV
                             )LJXUHVDQGLQWKLV6XUYH\5HSRUW

                             National Map of Local Entanglement with ICE,00,*5$17 /(*$/ 5(6285&( &(17(5 -DQ 

                      KWWSVZZZLOUFRUJORFDOHQIRUFHPHQWPDS%U\DQ*ULIILWKDQG-HVVLFD09DXJKDQMaps: Sanctuary Cities, Counties, and
                      States, &(17(5)25,00,*5$7,21 678',(6 -XO KWWSVFLVRUJ0DS6DQFWXDU\&LWLHV&RXQWLHVDQG6WDWHV




                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                  

                                                                                           % D UU
                                                                               J H O HVY 
  3DJH
                                                                      / R V $Q -XO\
                                                                    
                                                                \RI LYHGRQ
                                                         & L W
                                                    LQ               FK
                                             FLWHG DU
                                             R 
                                           1
                                       )LJXUH6WDWHVZLWK5HSRUWVE\-XGJHVRQ&RXUWKRXVH
                                   ,PPLJUDWLRQ(QIRUFHPHQWLQ)DPLO\(PSOR\PHQWDQG&LYLO&DVHVDQG
                                $GYRFDWHVRU$WWRUQH\V5HSRUWVRQ&RXUWKRXVH(QIRUFHPHQW$JDLQVW&ULPH
                                  9LFWLPV FDVHV$WWRUQH\V$GYRFDWHV6XUYH\-XGJHV6XUYH\




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 273 of 380 Page ID #:3237




                            ,PSDFWRI,PPLJUDWLRQ(QIRUFHPHQWRQ,PPLJUDQW&ULPH9LFWLPVDQG7KHLU&KLOGUHQ

                           7KHVXUYH\DOVRVRXJKWWREHWWHUXQGHUVWDQGWKHLPSDFWLPPLJUDWLRQHQIRUFHPHQWLQ
                      FRPPXQLWLHVDQGDWFRXUWKRXVHVKDVRQLPPLJUDQWFULPHYLFWLPVDQGWKHLUZLOOLQJQHVVWRWXUQWR
                      WKHMXVWLFHV\VWHPIRUKHOS7KHDGYRFDWHVDQGDWWRUQH\VZHUHWKHUHIRUHDVNHGWRLQGLFDWHWKH
                      H[SHULHQFHRIWKHLUFOLHQWVZKRDUHGRPHVWLFYLROHQFHYLFWLPVDQGWKHLUZLOOLQJQHVVWRFDOOWKH
                      SROLFHIRUKHOSLQFRPSDUHGWR7KH\UHSRUWHGFDVHVZKHUHYLFWLPVFDOOHGWKH
                      SROLFHIRUKHOS7KHQXPEHURILPPLJUDQWGRPHVWLFYLROHQFHYLFWLPVZLOOLQJWRFDOOWKHSROLFHIRU
                      KHOSGURSSHGLQYV 6HHILJXUH 




                                                                                            % D UU
                                                                                J H O HVY 
                                                                       / R V $Q -XO\
                                                                     
                                                                 \RI LYHGRQ
                                                          & L W
                                                     LQ               FK
                                               FLWHG DU
                                               R 
                                              1
                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                                                   )LJXUH'HFOLQH  LQWKH0RQWKO\5DWHRI
                                                     &DOOVWR3ROLFHRI+HOSE\,PPLJUDQWDQG/(3
                                                   'RPHVWLF9LROHQFH9LFWLPVLQ&RPSDUHGWR
                                                                     &DVHV
                                                                    
                                         

                                         
                                                                                                                      
                                         

                                         

                                         



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 274 of 380 Page ID #:3238
                                                                                                                



                           7KHDGYRFDWHVDQGDWWRUQH\VQRWHGWKDWWKHUHZHUHFDVHVRILPPLJUDQWFULPHYLFWLP
                      FOLHQWVZKRLQDQGGLGQRWFDOOWKHSROLFHIRUKHOSGHFLGHGQRWWRILOHDFRXUWFDVHRU
                      ILOHGEXWGLGQRWIROORZWKURXJKRQDFRXUWFDVHILOHG 6HHILJXUH 7KHVHFDVHVDUH
                      VXPPDUL]HGEHORZE\W\SH
                             &LYLOSURWHFWLRQRUGHUFOLHQWVQ 
                             9$:$FOLHQWVQ 
                             7UDIILFNLQJYLFWLPFOLHQWVQ  DQG
                             8YLVDFOLHQWV Q  




                                            )LJXUH3HUFHQWDJHRI,PPLJUDQW&ULPH9LFWLP&OLHQWV &DVHV
                                             :KHUH9LFWLPV'LG1RW&DOOWKH3ROLFH'HFOLQHGWR)LOHD&RXUW
                                               &DVHRU'LG1RW)ROORZ7KURXJKRQDFDVH)LOHG
                                                                        FDVHV
                              
                                                                                                           
                                                                                                                                   
                              


                                                                                                     % D UU
                                                                                               HVY 
                                                                               
                                                                                      J   H  O
                                                                           / R V $Q -XO\
                              
                                                                         
                                                                  \RI LYHGRQ
                                                         &   L W
                                                  LQ                      FK
                               
                                            FLWHG DU
                                            R 
                                              9$:$6HOI3HWLWLRQ  Q           89LVD Q       79LVD Q                &32 Q 
                                           1
                           $GGLWLRQDOO\WKHLQIRUPDWLRQSURYLGHGLQWKHVXUYH\UHJDUGLQJIHDUVFRQFHUQVDQGIDFWRUV
                      WKDWLQIOXHQFHLPPLJUDQWYLFWLPV¶LQGLYLGXDOGHFLVLRQVWRVHHNKHOSIURPWKHFLYLODQGRUFULPLQDO
                      MXVWLFHV\VWHPLVVXPPDUL]HGLQILJXUH3ULPDU\DPRQJWKHUHDVRQVIRUQRWVHHNLQJKHOSIURP
                      SROLFHRUFRXUWVDQGQRWIROORZLQJWKURXJKZLWKWKHVHDJHQFLHVDUHIHDURIGHSRUWDWLRQ 
                      Q  IHDUWKDWWKHSHUSHWUDWRUZLOOUHWDOLDWHE\FDOOLQJLPPLJUDWLRQHQIRUFHPHQWRIILFLDOVDQG




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                      UHSRUWLQJWKHYLFWLP Q   6HHILJXUH )HDURIORVLQJFKLOGUHQZDVWKHWKLUGIDFWRU
                       Q  )LJXUHSURYLGHVLQIRUPDWLRQDERXWWKHUDQJHRIIDFWRUVWKDWSOD\DUROHLQ
                      LQIOXHQFLQJLPPLJUDQWYLFWLPV¶UHWLFHQFHWRWXUQWRWKHMXVWLFHV\VWHPIRUKHOSDQG


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 275 of 380 Page ID #:3239
                  ILJXUHSURYLGHVGHWDLOVDERXWKRZWKHVHIDFWRUVPD\EHGLIIHUHQWDPRQJLPPLJUDQWYLFWLPVE\
                  FDVHW\SH



                                        )LJXUH5HDVRQV,PPLJUDQW9LFWLPV'LG1RW&DOOWKH3ROLFH
                                        IRU+HOS)LOHRU)ROORZ7KURXJK:LWKD&RXUW&DVH
                                                                 &DVHV
                                
                                                                                                                )HDURIGHSRUWDWLRQ Q 
                        
                                                                                                                )HDUWKDWSHUSHWUDWRUZRXOGUHWDOLDWHE\
                                                                                                                WXUQLQJLQYLFWLP Q 
                        
                                                                                                                )HDURIORVLQJFKLOGUHQ Q 
                                        
                                                                                                             )HDURILPPLJUDWLRQHQIRUFHPHQWDW
                                                                                                                FRXUWKRXVH Q 
                                                                                                                -XVWLFHV\VWHPZRXOGQRWEHOLHYHYLFWLP
                        
                                                                                                                EHFDXVHRIWKHLULPPLJUDWLRQVWDWXV Q 
                                                        
                                                                                                             )HDULWZRXOGOHDGWRLPPLJUDWLRQ
                                                                                                             HQIRUFHPHQW Q 
                                                                                                                3ROLFHZRXOGWXUQYLFWLPLQWRLPPLJUDWLRQ
                                                                                
                                                                                                             HQIRUFHPHQWRIILFLDOV Q 

                                                                                                              -XGJHZRXOGWXUQYLFWLPLQWRLPPLJUDWLRQ

                          
                                                                                         % D  UU
                                                                                                 
                                                                                                                HQIRUFHPHQWRIILFLDOV Q 


                                                                                   HVY LPPLJUDWLRQHQIRUFHPHQWRIILFLDOV
                                                                                            3URVHFXWRUZRXOGWXUQYLFWLPLQWR

                                                                           Q J H O
                                                                                                                         Q 
                          
                                                               R I  / RV$ Q-XO\
                                                                             R
                                                   L Q  &LW\ UFKLYHG
                                            FLWHG D
                                            R 
                                           1




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                        



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 276 of 380 Page ID #:3240

  3DJH




                                            )LJXUH5HDVRQV,PPLJUDQW9LFWLPV'LG1RW&DOOWKH3ROLFH
                                           IRU+HOS)LOHRU)ROORZ7KURXJK:LWKD&RXUW&DVH
                                                                %\&DVH7\SH &DVHV
                                      
                                      
                                      
                                      
                                      
                                      
                                      
                                         
                                                                                                       -XVWLFH
                                                                  )HDU                                 V\VWHP
                                                                                                                                     3ROLFH           -XGJH       3URVHFXWRU
                                                             SHUSHWUDWRU                 )HDURI      ZRXOGQRW        )HDULW
                                                                                                                                  ZRXOGWXUQ      ZRXOGWXUQ      ZRXOGWXUQ
                                                                 ZRXOG       )HDURI   LPPLJUDWLRQ     EHOLHYH      ZRXOGOHDG
                                                  )HDURI                                                                         YLFWLPLQWR    YLFWLPLQWR    YLFWLPLQWR
                                                             UHWDOLDWHE\     ORVLQJ   HQIRUFHPHQ        YLFWLP           WR
                                               GHSRUWDWLRQ                                                                       LPPLJUDWLRQ     LPPLJUDWLRQ     LPPLJUDWLRQ
                                                                KDYLQJ      FKLOGUHQ         WDW     EHFDXVHRI   LPPLJUDWLRQ
                                                  Q 
                                                                 YLFWLP      Q       FRXUWKRXVH
                                                                                                % D UU WKHLU    HQIRUFHPHQ
                                                                                                                                 HQIRUFHPHQ      HQIRUFHPHQ      HQIRUFHPHQ


                                                                                          HVY 
                                                                                                                                   WRIILFLDOV     WRIILFLDOV     WRIILFLDOV
                                                              GHSRUWHG                     Q      LPPLJUDWLRQ     W Q 

                                                                                    J H O                                            Q            Q             Q 

                                                                               $Q -XO\
                                                                Q                                     VWDWXV


                                                                     I  / R V   RQ 
                                                                                                        Q 
                            9$:$ Q                
                                                           & L W \R
                                                                     
                                                                             LY H G                                                                         

                                                        Q                  K
                                                  WHGL DUF
                            89LVD Q                                                                                                           
                            79LVD Q        FL      
                                                        
                                                                                                                                                           
                                                   
                                              1R
                            &32 Q                                                                                                                   




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 277 of 380 Page ID #:3241




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                



  3DJH




                            3DUW)LYH3ROLF\5HFRPPHQGDWLRQVDQG&RQFOXVLRQV

                            ,QLWLDO,PSOLFDWLRQVDQG5HFRPPHQGDWLRQV

                           2YHUWKHSDVW\HDUVWKHQXPEHUVRILPPLJUDQWVIURPOLQJXLVWLFDOO\DQGFXOWXUDOO\GLYHUVH
                      EDFNJURXQGVKDVVWHDGLO\LQFUHDVHG,PPLJUDQWVKDYHPRYHGEH\RQGWUDGLWLRQDOJDWHZD\VWDWHV
                      VHWWOLQJLQXUEDQDQGUXUDOFRPPXQLWLHVDFURVVWKHFRXQWU\SDUWLFXODUO\LQWKH6RXWKHDVWWKH
                      3DFLILF1RUWKZHVW0RXQWDLQ6WDWHVDQGWKH6XQ%HOW 7KHLPPLJUDQWSRSXODWLRQURVHE\
                      EHWZHHQDQG$VRI                                DUU
                                                                                   O H V Y% 
                                                                              QJ H
                              RIWKH86SRSXODWLRQLVIRUHLJQERUQ
                                                                            $                 
                                                                          
                                                                                           
                                                                      R V              X  O\
                                                          L W \   RI/ HGRQ-
                            RIWKH86SRSXODWLRQLVHLWKHUIRUHLJQERUQRUKDVRQHRUPRUHIRUHLJQERUQ
                                                                
                                SDUHQWV
                                             L W H G LQ& DUFKLY
                                           F             
                            RIFKLOGUHQLQWKH86XQGHUWKHDJHRIKDYHRQHRUPRUHLPPLJUDQWSDUHQWV

                                                    
                                        1R
                            RIFKLOGUHQLQLPPLJUDQWIDPLOLHVDUH86FLWL]HQV 


                           $VDUHVXOWJUHDWHUQXPEHUVRIFRXUWVODZHQIRUFHPHQWDJHQFLHVSURVHFXWRUV¶RIILFHVYLFWLP
                      DGYRFDWHVDQGDWWRUQH\VDFURVVWKHFRXQWU\ZLOOEHFDOOHGXSRQWRRIIHUDVVLVWDQFHWRLPPLJUDQW
                      YLFWLPVRIFULPHLQFOXGLQJSDUWLFXODUO\GRPHVWLFYLROHQFHVH[XDODVVDXOWFKLOGDEXVHVWDONLQJ
                      GDWLQJYLROHQFHDQGKXPDQWUDIILFNLQJ7KLVLQFOXGHVDJHQFLHVZRUNLQJLQQHZLPPLJUDQW
                      JDWHZD\FRPPXQLWLHVWKDWKDGQRWSUHYLRXVO\EHHQKRPHWRJURZLQJLPPLJUDQWSRSXODWLRQV

                          7KLVVXUYH\VKRZHGVRPHQRWDEOHGHFOLQHVLQLPPLJUDQWFULPHYLFWLPV¶ZLOOLQJQHVVWRVHHN
                      KHOSLQFRPSDUHGWR
                                  RIMXGLFLDOVXUYH\SDUWLFLSDQWVUHSRUWGHFOLQHVLQUHTXHVWVIRUSURWHFWLRQRUGHUVE\
                                      LPPLJUDQWYLFWLPV
                                  'HFOLQHVLQFRPSODLQWVILOHGE\WKHLPPLJUDQWFRPPXQLW\  DQGLQZLOOLQJQHVV
                                        RILPPLJUDQWFRPPXQLW\PHPEHUVDQGYLFWLPVWRFRRSHUDWHRQFULPLQDOFDVHV
                                      ZHUHUHSRUWHGE\ODZHQIRUFHPHQWVXUYH\SDUWLFLSDQWV
                                  /DZHQIRUFHPHQWRIILFHUVUHSRUWHGLQJUHDWHUGHWDLOWKHDUHDVLQZKLFKWKH\REVHUYHG
                                        GHFOLQHVLQLPPLJUDQWYLFWLPZLOOLQJQHVVWR
                                            o 0DNHDSROLFHUHSRUW±
                                            o 3DUWLFLSDWHLQFULPHVFHQHLQYHVWLJDWLRQV±

                             )RUH[DPSOH&DOLIRUQLD)ORULGD,OOLQRLV1HZ-HUVH\1HZ<RUNDQG7H[DV




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 278 of 380 Page ID #:3242
                            Changing   Patterns in U.S. Immigration and Population 'HFHPEHU 7KH3HZ&KDULWDEOH7UXVWV ODVWYLVLWHG
                      )HE  KWWSZZZSHZWUXVWVRUJHQUHVHDUFKDQGDQDO\VLVLVVXHEULHIVFKDQJLQJSDWWHUQVLQXVLPPLJUDWLRQ
                      DQGSRSXODWLRQ
                             United States Demographics0LJUDWLRQ3ROLF\,QVWLWXWH ODVWYLVLWHG)HE

                      KWWSVZZZPLJUDWLRQSROLF\RUJGDWDVWDWHSURILOHVVWDWHGHPRJUDSKLFV86
                             6RXUFHVFHQVXVGDWDUHSRUWHGE\0LJUDWLRQ3ROLF\,QVWLWXWH8QLWHG6WDWHV'HPRJUDSKLFV )RUHLJQERUQ

                      SRSXODWLRQ &HQVXV0LJUDWLRQ3ROLF\,QVWLWXWH&KLOGUHQLQ86,PPLJUDQW)DPLOLHV FLWL]HQFKLOGUHQXQGHUDJHRI
                      ZLWKRQHRUPRUHLPPLJUDQWSDUHQWVRI86SRSXODWLRQ FHQVXVGDWD7KH3HZ&KDULWDEOH7UXVWV&KDQJLQJ
                      3DWWHUQVLQ86,PPLJUDWLRQDQG3RSXODWLRQ 'HFHPEHU  DGXOWFLWL]HQFKLOGUHQRILPPLJUDQWSDUHQWV±6HFRQG
                      *HQHUDWLRQFLWL]HQV 
                             Children in U.S. Immigrant Families0LJUDWLRQ3ROLF\,QVWLWXWH ODVWYLVLWHG)HE 

                      KWWSVZZZPLJUDWLRQSROLF\RUJSURJUDPVGDWDKXEXVLPPLJUDWLRQWUHQGVFKLOGUHQ
                              Children in U.S. Immigrant Families0LJUDWLRQ3ROLF\,QVWLWXWH ODVWYLVLWHG)HE 

                      KWWSVZZZPLJUDWLRQSROLF\RUJSURJUDPVGDWDKXEXVLPPLJUDWLRQWUHQGVFKLOGUHQ
                              Changing Patterns in U.S. Immigration and Population 'HFHPEHU 7KH3HZ&KDULWDEOH7UXVWV ODVWYLVLWHG

                      )HE  KWWSZZZSHZWUXVWVRUJHQUHVHDUFKDQGDQDO\VLVLVVXHEULHIVFKDQJLQJSDWWHUQVLQXVLPPLJUDWLRQ
                      DQGSRSXODWLRQ




                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                



  3DJH



                                                                                              % D UU
                                                                                J H  O HVY 
                                                                           $Q -XO\
                                          o $VVLVWLQSRVWFULPHVFHQHFULPLQDOLQYHVWLJDWLRQV±
                                                                    / R V
                                                               \RI LYHGRQ
                                          o :RUNZLWKSURVHFXWRUV±
                                                        & L W
                                          o :RUNZLWKYLFWLPZLWQHVVVWDIIDWSROLFHDJHQFLHV±
                                                   LQ               FK
                                            FLWHG DU
                                  9LFWLPDGYRFDWHVDQGDWWRUQH\VSDUWLFLSDWLQJLQWKHVXUYH\UHSRUWHGD

                                            R  
                                          o GHFOLQHLQWKHQXPEHUVRI9$:$VHOISHWLWLRQVILOHGRQEHKDOIRI
                                          1 EDWWHUHGLPPLJUDQWVSRXVHVDQGFKLOGUHQRI86FLWL]HQVDQGODZIXO
                                                  SHUPDQHQWUHVLGHQWVE\WKHDJHQFLHVRQEHKDOIRILPPLJUDQWYLFWLPFOLHQWV
                                               o GHFOLQHLQWKHQXPEHUVRI8YLVDFDVHVILOHGE\WKHDJHQFLHVRQEHKDOIRI
                                                  LPPLJUDQWYLFWLPFOLHQWV
                                               o GHFOLQHLQWKHQXPEHURILPPLJUDQWGRPHVWLFYLROHQFHYLFWLPVZLOOLQJWR
                                                  FDOOWKHSROLFHIRUKHOS

                          ,QDGGLWLRQWRWKHVHILQGLQJVVKRZLQJGHFOLQHVLQLPPLJUDQWYLFWLPV¶ZLOOLQJQHVVWRVHHNKHOS
                      WKURXJKWKHMXVWLFHV\VWHPDQGZLOOLQJQHVVWRILOHIRULPPLJUDWLRQUHOLHIWKHUHZHUHDUHDVLQ
                      ZKLFKWKHILQGLQJVVKRZLQFUHDVHVLQYLFWLP¶VZLOLQHVVWRXVHWKHMXVWLFHV\VWHP7KHVHZHUH
                      REVHUYHGPRUHE\6LJQLQJ&RXUWVDQG6LJQLQJ$JHQFLHVWKDQWKRVHWKDWGRQRWVLJQ7KHVXUYH\
                      IRXQGWKDWWKDWZKHQFRXUWVODZHQIRUFHPHQWDJHQFLHVDQGSURVHFXWRUVDGRSWSUDFWLFHVSROLFLHV
                      DQGRUSURWRFROVWKDWUHVXOWLQ8DQG7YLVDFHUWLILFDWLRQVVXEPLWWLQJUHTXHVWVIRUFRQWLQXHG
                      SUHVHQFHDQGRULVVXHVWDWHFRXUWILQGLQJVIRULPPLJUDQWFKLOGUHQDSSO\LQJIRU6SHFLDO,PPLJUDQW
                      -XYHQLOH6WDWXVWKHPHVVDJHVHQWWRWKHLPPLJUDQWFRPPXQLW\E\WKHVH6LJQLQJ$JHQFLHVLV
                      VWURQJ7KLVDJHQF\RUFRXUWKRXVHLVDVDIHSODFHZKHUHLPPLJUDQWFULPHYLFWLPDQGDEXVHG
                      DEDQGRQHGRUQHJOHFWHGLPPLJUDQWFKLOGUHQFDQWXUQIRUKHOS(YHQLQWLPHVRILQFUHDVHG
                      LPPLJUDWLRQHQIRUFHPHQWDQGSXEOLFDQWLLPPLJUDQWGLVFRXUVH6LJQLQJ$JHQFLHVLQFOXGLQJ
                      FRXUWVODZHQIRUFHPHQWDQGSURVHFXWRUVUHSRUWVHHLQJLQFUHDVHVLQWKHZLOOLQJQHVVRI
                      LPPLJUDWLRQFULPHYLFWLPVWRWXUQWRWKHVHDJHQFLHVDQGFRXUWVIRUKHOS([DPSOHVLQFOXGH



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 279 of 380 Page ID #:3243
                          RIMXGJHVUHSRUWHGREVHUYLQJDQLQFUHDVHLQFLYLOSURWHFWLRQRUGHUILOLQJVE\
                                     LPPLJUDQWYLFWLPVDQGVLPLODUO\YLFWLPDGYRFDWHVDQGDWWRUQH\VUHSRUWHGILOLQJ
                                     PRUHFDVHVRQEHKDOIRILPPLJUDQWYLFWLPVLQFRPSDUHGWR
                                 RIMXGJHVUHSRUWHGDQLQFUHDVHLQFXVWRG\FDVHVLQYROYLQJLPPLJUDQWFULPH
                                       YLFWLPV

                           ,WLVLPSRUWDQWWRQRWHWKDWWKHTXDOLWDWLYHDQGTXDQWLWDWLYHGDWHFROOHFWHGLQWKHVXUYH\IRXQG
                      WKDWERWK6LJQLQJ$JHQFLHVDQG6LJQLQJ&RXUWVUHSRUWHGREVHUYLQJDUHDVRIGHFUHDVHVDQG
                      LQFUHDVHVRIZLOOLQJQHVVRILPPLJUDQWYLFWLPVWRDYDLOWKHPVHOYHVRIVHUYLFHVIURPWKHLUDJHQF\
                      RUFRXUW7KHTXDQWLWDWLYHGDWDFROOHFWHGIURPFRXUWVDQGODZHQIRUFHPHQWH[SODLQVWKDWDVSROLFH
                      RUFRXUWVZLWQHVVHGGHFOLQHVRFFXUULQJWKH\LQFUHDVHGWKHLUHIIRUWVWRUHDFKRXWWRWKHLPPLJUDQW
                      FRPPXQLW\DQGPDNHLWNQRZQWKDWWKHLUDJHQFLHVDQGFRXUWVZHUHVDIHSODFHVIRULPPLJUDQWV
                      7KHVHHIIRUWVUHVXOWHGLQDJUHDWHUZLOOLQJQHVVRILPPLJUDQWYLFWLPVWRXVHFRXUWVHUYLFHVDQG
                      VHHNKHOSIURPSROLFHLQFRPPXQLWLHVZKHUHWKHVHHIIRUWVZHUHXQGHUZD\DQGSDUWLFXODUO\ZKHQ
                      8YLVDFHUWLILFDWLRQFRQWLQXHGSUHVHQFHUHTXHVWVDQGMXGJHVVLJQLQJ6,-6RUGHUVZHUHDSDUWRI
                      WKHVHHIIRUWV6LJQLQJ$JHQFLHVDQG6LJQLQJ&RXUWVRIWHQZRUNZLWKQRQJRYHUQPHQWDO
                      FRPPXQLW\EDVHGDJHQFLHVSURYLGLQJOHJDODGYRFDF\DQGVRFLDOVHUYLFHVWRLPPLJUDQWYLFWLPV
                      7KH1DWLRQDO&HQWHUIRU6WDWH&RXUWVLVVXHGD:KLWH3DSHUWKDWUHFRPPHQGVWKDWFRXUWV
                      FROODERUDWHZLWKFRPPXQLW\EDVHGRUJDQL]DWLRQVWRLGHQWLI\EDUULHUVDQGGHYHORSVWUDWHJLHVWR




                                                                                         % D UU
                                                                             J H O HVY 
                                                                    / R V $Q -XO\
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                 
                                                  LQ               FK
                                           FLWHG DU
                                           R 
  3DJH                               1


                      LPSURYHDFFHVVWRWKHFRXUWVIRU/(3YLFWLPV 3ULRU1DWLRQDO,QVWLWXWHRI-XVWLFHIXQGHG
                      UHVHDUFKKDVIRXQGWKDWYLFWLPDGYRFDWHVDQGDWWRUQH\VSOD\DNH\UROHLQLPSURYLQJLPPLJUDQW
                      YLFWLPV¶ZLOOLQJQHVVWRILOHIRUFLYLOSURWHFWLRQRUGHUV

                           $QRWKHUWKHPHDFURVVGLVFLSOLQHVWKDWWKHVXUYH\GDWDUHYHDOHGLVWKDWDOWKRXJKLPPLJUDQW
                      YLFWLPVLQPDQ\FRPPXQLWLHVZLWKYLFWLPVILOLQJPRUHFDVHVDUHEHFRPLQJPRUHGLIILFXOWDQG
                      FRPSOH[
                                 -XGJHVREVHUYHGWKLVFRPSOH[LW\DVLQFOXGLQJ
                                            o 7KHLPPLJUDWLRQVWDWXVRIYLFWLPVEHLQJUDLVHGLQFULPLQDO  FLYLO
                                               SURWHFWLRQRUGHU  FXVWRG\  GLYRUFH  DQGRWKHUIDPLO\FRXUW
                                               FDVHV
                                            o &RXUWSURFHHGLQJVEHLQJLQWHUUXSWHGGXHWRYLFWLP¶VIHDUVRIFRPLQJWRFRXUW
                                                LQDQGLQ
                                            o ,QVWDQFHVRILPPLJUDWLRQHQIRUFHPHQWDWFRXUWKRXVHV  FULPLQDO
                                               IDPLO\FLYLO FULPLQDOIDPLO\FLYLO
                                            o -XGJHVUHSRUWLQJWKDWWKH\DUHFRQFHUQHGRUYHU\FRQFHUQHGDERXWWKHHIIHFW


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 280 of 380 Page ID #:3244
                                      LPPLJUDWLRQHQIRUFHPHQWLVKDYLQJRQWKHZLOOLQJQHVVRILPPLJUDQWDQG/(3
                                      OLWLJDQWVDQGYLFWLPVWRSDUWLFLSDWHLQFRXUWFDVHV([DPSOHVLQFOXGH
                                           ƒ+XPDQWUDIILFNLQJ±
                                           ƒ6H[XDODVVDXOW±
                                           ƒ'RPHVWLF9LROHQFH±
                                           ƒ&KLOGDEXVHDQGQHJOHFW±
                                           ƒ&XVWRG\±
                                           ƒ&ULPLQDO±
                          /DZHQIRUFHPHQWRIILFHUVUHSRUWHG
                                                     o 7KDWIHDUVDERXWGHSRUWDWLRQDQGYLFWLP¶VEHLQJWXUQHGLQE\SHUSHWUDWRUVWR
                                                        '+6DUHDPRQJWKHWRSUHDVRQVWKDWFULPLQDOFDVHVRIFULPHVFRPPLWWHG
                                                        DJDLQVWLPPLJUDQWDQG/(3YLFWLPVDUHXQGHUUHSRUWHGDQGEHFRPLQJKDUGHUWR
                                                        SURVHFXWH
                                                            ƒ'RPHVWLFYLROHQFH±
                                                            ƒ+XPDQWUDIILFNLQJ±
                                                            ƒ6H[XDODVVDXOW±
                                                            ƒ&KLOGDEXVH±
                                                            ƒ([WRUWLRQ%ODFNPDLO±
                                                            ƒ(OGHUDEXVHDQGH[SORLWDWLRQ
                                                            ƒ)HORQLRXVDVVDXOWV±

                                                     o 7KDWEDUULHUVWRFRRSHUDWLRQE\YLFWLPVDUHOHDGLQJWRJUHDWHUQXPEHUVRI
                                                        SHUSHWUDWRUVDWODUJHLQWKHLUFRPPXQLWLHV %DUU
                                                                                                               
                                                                                                      H O H VY 
                                                                                 6 R&V$:
                                                                                                QJ 3 , O\ & ¶&
                             %       .8
                                   5(1'$                7 1
                                                 (.(57(7$/      +(    &
                                                                            3RI
                                                                        $7,21$/

                                                                          \    / 2 R
                                                                                    (17(5)25 7$7(
                                                                                                      Q  -X
                                                                                                      28576   +,7(   $3(5   03529,1*7+( 28576     $3$&,7<

                      7 6
                        2   (59( /       (
                                    ,0,7('       3
                                                1*/,6+        3
                                                         52),&,(17

                                                               L Q &LW
                                                                      6(56216   ((.,1*

                                                                                  F   K     HGalso % .8
                                                                                        LYSee
                                                                                          527(&7,21   5'(56



                                                    L W H   G                 DU
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVVHUYLQJOHSZRPHQVXUYH\                        5(1'$     7 1
                                                                                                                              (.(57(7$/   +(    $7,21$/

                      &            6
                        (17(5)25 7$7(  &        F3
                                                6
                                                28576       /
                                                         (59,1*

                                                                  
                                                                    (
                                                                   ,0,7('
                                                                         
                                                                   2   KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVODQJJRYZKLWHSDSHU
                                                                          3  1*/,6+  /(3  %
                                                                                        52),&,(17   :       $1
                                                                                                        $77(5('      20(1 6   $7,21$/   859(<2)7+(
                      &        &        7 3
                                                               
                                                  R
                        28576      $3$&,7<      2   529,'(   527(&7,21      5'(56


                                     $ ' 1  86' ¶
                      LPSURYLQJFRXUWVFDSDFLW\
                             0   $5<     11    87721(7 $/            - 8
                                                                         (3 72) 8672            3           2
                                                                                           6($1' 87&20(62) 527(&7,21%        ,
                                                                                                                            5'(56%< $77(5(' 00,*5$17

                      :20(1 5(9,6(' ),1$/ 7(&+1,&$/ 5(3257   KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVIDPJRY
                      QLMWHFKQLFDOUHSRUWSURWHFWLRQRUGHUV




                                                $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                



  3DJH




                                            o 7KDWZKHQLPPLJUDQWYLFWLPVGRQRWFRRSHUDWHWKLVDIIHFWVRIILFHUVDIHW\
                                                   FRPPXQLW\VDIHW\  YLFWLPVDIHW\ DOOYLFWLPV
                                                LPPLJUDQWDQG/(3YLFWLPV DQGWKHDELOLW\WRKROGYLROHQWSHUSHWUDWRUV
                                                DFFRXQWDEOH 
                                    3URVHFXWRUVSDUWLFLSDWLQJLQWKHVXUYH\UHSRUWHG
                                                     o 7KDWLPPLJUDWLRQVWDWXVLVVXHVDERXWFULPHYLFWLPVZHUHEHLQJUDLVHGLQ
                                                        FULPLQDOFDVHVPRUHLQWKHSDVW\HDUVWKDQHYHUEHIRUH 
                                                     o 'HFOLQHVLQLPPLJUDQWYLFWLPV¶ZLOOLQJQHVVWRZRUNZLWKSURVHFXWRUVLQWKH

KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 281 of 380 Page ID #:3245
                                   SDVW\HDUFRPSDUHGWRSULRU\HDUV
                                       ƒ'RPHVWLFYLROHQFH± 
                                       ƒ6H[XDODVVDXOW± 
                                       ƒ&KLOGDEXVH± 
                                       ƒ6WDONLQJ± 
                                       ƒ+XPDQWUDIILFNLQJ± 
                                             o ,PPLJUDWLRQUHODWHGUHDVRQVIRUQRQFRRSHUDWLRQLQSURVHFXWLRQVLQFOXGHG
                                                   ƒ)HDUWKDWWKHSHUSHWUDWRUZLOOWXUQWKHYLFWLPLQWRLPPLJUDWLRQRIILFLDOV
                                                       ±
                                                   ƒ)HDURIEHLQJVHSDUDWHGIURPWKHLUFKLOGUHQ±
                                                   ƒ9LFWLPVUHFHLYLQJWKUHDWVIURPSHUSHWUDWRUVWRUHSRUWWKHYLFWLPWR
                                                         LPPLJUDWLRQRIILFLDOV±
                                             o 7KDWWKHIROORZLQJFULPHVDUHKDUGHUWRSURVHFXWHLQFDVHVLQYROYLQJ
                                                LPPLJUDQWYLFWLPV
                                                    ƒ'RPHVWLFYLROHQFH± 
                                                    ƒ6H[XDODVVDXOW± 
                                                    ƒ+XPDQWUDIILFNLQJ± 
                                                    ƒ&KLOGDEXVH± 


                            5HFRPPHQGDWLRQVIRU9LFWLP$GYRFDWHVDQG$WWRUQH\V


                                                                                             % D UU
                                $GYRFDWHVDQGDWWRUQH\VSOD\DFULWLFDOUROHLQLQIRUPLQJLPPLJUDQWYLFWLPVRIGRPHVWLF
                                                                                    O HVY 
                      DQGVH[XDOYLROHQFHDERXWWKHLUOHJDOULJKWVDQGRSWLRQVDQGIDFLOLWDWLQJDFFHVVWRMXVWLFHV\VWHP
                                                                               J  H
                                                                    / R V $Q -XO\
                      UHPHGLHVIRULPPLJUDQWYLFWLPVLQFOXGLQJKHOSIURPWKHFLYLODQGFULPLQDOMXVWLFHV\VWHPV    
                                                                  
                                                              \RI LYHGRQ
                                                       & L W
                      9LFWLPDGYRFDWHVDQGDWWRUQH\VSURYLGHHVVHQWLDOVXSSRUWDQGKHOSWRYLFWLPV,PPLJUDQWYLFWLPV

                                          F L W   GLQ DUFKZLOOKHDOIDVWHULIWKH\DEOHWRVXFFHVVIXOO\DFFHVV
                      DQGWKHLUFKLOGUHQ ZKRDUHRIWHQ86FLWL]HQV
                                                H
                                                  
                      WKHIXOOUDQJHRISXEOLFEHQHILWVDQGVHUYLFHVWKDWLPPLJUDQWYLFWLPVDUHOHJDOO\HOLJLEOHWRUHFHLYH
                                                    
                                        1R
                      XQGHUIHGHUDOLPPLJUDWLRQODZVVWDWHIDPLO\ODZVVWDWHDQGIHGHUDOSXEOLFEHQHILWVODZVDQGLQ
                      FULPLQDOFRXUWFDVHV

                              7KHVXUYH\VWKLVUHSRUWVXPPDUL]HVVKRZWKDWORQJVXVWDLQHGUHODWLRQVKLSVEHWZHHQ
                      DGYRFDF\OHJDOVHUYLFHVDJHQFLHVDQGODZHQIRUFHPHQWH[SHUWVRQYLROHQFHDJDLQVWZRPHQ
                      FRQWULEXWHVWRLPPLJUDQWYLFWLPV¶VDIHW\DQGDFFHVVWRMXVWLFH7KHSDUWLFLSDQWVLQWKHVXUYH\VZH
                      FRQGXFWHGKDYHKDGD\HDUZRUNLQJUHODWLRQVKLS6WURQJZRUNLQJUHODWLRQVKLSVWKDWDUHEXLOW
                      RYHUWLPHDQGLQYROYHZRUNRQDUDQJHRIGRPHVWLFYLROHQFHVH[XDODVVDXOWODQJXDJHDFFHVVDQG
                      LPPLJUDQWFRPPXQLW\LVVXHVOHDGWRSRVLWLYHRXWFRPHVIRULPPLJUDQWFULPHYLFWLPVDQGWKHLU

                             1DZDO+$PPDUHWDOBattered   Immigrant Women in the United States and Protection Orders&5,0-8675(9
                         KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVEDWWHUHGZRPHQSURWHFWLRQRUGHUUHVHDUFK




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                



  3DJH




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 282 of 380 Page ID #:3246
                      DFFHVVWRWKHFLYLODQGFULPLQDOMXVWLFHV\VWHPV 3DUWLFXODUO\LQWLPHVRILQFUHDVHGLPPLJUDWLRQ
                      HQIRUFHPHQWYLFWLPDGYRFDWHVDQGDWWRUQH\VQHHGWRGHYHORSDQGVWUHQJWKHQWKHLUUHODWLRQVKLSV
                      ZLWKODZHQIRUFHPHQWRIILFLDOVSURVHFXWRUVDQGQHHGWREXLOGUHODWLRQVKLSVZLWKFRXUWVWKDW
                      SURPRWHDFFHVVWRMXVWLFHIRULPPLJUDQWYLFWLPV

                               ,PPLJUDQWYLFWLPV¶DGYRFDWHVDQGDWWRUQH\VFDQEHQHILWWKHLUFOLHQWVE\EHLQJSURDFWLYHLQ
                      UHDFKLQJRXWWRODZHQIRUFHPHQWDQGSURVHFXWRUVDQGEULQJLQJWKHPWRWKHWDEOHZKHUHPXOWL
                      GLVFLSOLQDU\WHDPVDUHZRUNLQJWRJHWKHUWRUHVROYHLVVXHVDQGLPSURYHFRPPXQLW\UHVSRQVHVWR
                      GRPHVWLFDQGVH[XDOYLROHQFH&ORVHZRUNLQJUHODWLRQVKLSVEXLOWRYHUWLPHWKDWHVWDEOLVKPXWXDO
                      UHVSHFWDQGWUXVWFUHDWHVWURQJEULGJHVZLOOIDFLOLWDWHLPPLJUDQWDFFHVVWRFULPLQDODQGFLYLO
                      MXVWLFHV\VWHPUHOLHIIRULPPLJUDQWFULPHYLFWLPV

                               7KHVHUHODWLRQVKLSVIXUWKHUFUHDWHRSSRUWXQLWLHVIRUODZHQIRUFHPHQWDQGSURVHFXWRUVWR
                      MRLQYLFWLPDGYRFDWHVDQGDWWRUQH\VLQHIIRUWVWKDWKHOSHQVXUHWKDWLPPLJUDWLRQHQIRUFHPHQW
                      RIILFLDOVZLOOQRWLQLWLDWHSURKLELWHGLPPLJUDWLRQHQIRUFHPHQWDFWLRQVDJDLQVWLPPLJUDQWFULPH
                      YLFWLPV$GGLWLRQDOO\VWURQJDQGVXVWDLQHGUHODWLRQVKLSVEHWZHHQDGYRFDWHVDWWRUQH\VDQGODZ
                      HQIRUFHPHQWRIILFLDOVZLOODOVRHQVXUHWKDWODZHQIRUFHPHQWRIILFLDOVZLOOQRWLQLWLDWHLPPLJUDWLRQ
                      HQIRUFHPHQWZKHQWKHYLFWLP¶VSHUSHWUDWRUFDOOV,&(RU&%3WRWXUQWKHYLFWLPLQIRU
                      LPPLJUDWLRQHQIRUFHPHQWLQUHWDOLDWLRQIRUWKHYLFWLP¶VFRRSHUDWLRQLQDFULPLQDOFDVHRUIRUWKH
                      YLFWLPVHHNLQJDSURWHFWLRQRUGHURUFXVWRG\RIFKLOGUHQLQIDPLO\FRXUWV

                               9LFWLPDGYRFDWHVDQGDWWRUQH\VQHHGWRILOH9$:$7YLVDRU8YLVDLPPLJUDWLRQFDVHV
                                                                                             % D UU
                      DVHDUO\DVSRVVLEOHVRWKDWLPPLJUDQWFULPHYLFWLPVUHFHLYH9$:$FRQILGHQWLDOLW\SURWHFWLRQV
                                                                                          
                                                                               H O HVY 
                      DJDLQVWGHSRUWDWLRQ(DUO\ILOLQJFRPELQHGZLWKFROODERUDWLYHZRUNLQJUHODWLRQVKLSVZLWKODZ
                                                                             J
                                                                      R V $Q -XO\
                      HQIRUFHPHQWDQGSURVHFXWRUVFDQUHVXOWLQLQWHUYHQWLRQVE\WKHVHMXVWLFHV\VWHPSDUWQHUVZLWK
                                                                    /
                                                                  
                                                              \RI LYHGRQ
                                                    Q  & L W
                      LPPLJUDWLRQHQIRUFHPHQWRIILFLDOVWRSUHYHQWRUUHYHUVHHIIRUWVWRLQLWLDWHLPPLJUDWLRQ
                                            WHGL
                      HQIRUFHPHQWDFWLRQVDJDLQVWYLFWLPV
                                         FL                     DUFK
                                                  
                                          R
                               7KLVUHVHDUFKGRFXPHQWVWKHH[WHQWRIWKHULVNWKDWLPPLJUDWLRQHQIRUFHPHQWDFWLRQVDUH
                                       1
                      WULJJHUHGDJDLQVWYLFWLPVE\WKHLUSHUSHWUDWRUV¶FDOOVWR'+6DQGWKHH[WHQWWRZKLFKWKLVUHVHDUFK
                      IRXQGWKDWSHUSHWUDWRUVDUHSHUVXDGLQJODZHQIRUFHPHQWRIILFLDOVWRDUUHVWWKHYLFWLPZKHQWKH
                      YLFWLPFDOOVSROLFHIRUKHOS7KHUHVSRQVHWKDWYLFWLPDGYRFDWHVDQGDWWRUQH\VHPSOR\WRKHOS
                      LPPLJUDQWVXUYLYRUVVXEMHFWHGWRLPPLJUDWLRQHQIRUFHPHQWQHHGVWREHH[SDQGHGWRLQFOXGH
                      URXWLQHILOLQJRI9$:$FRQILGHQWLDOLW\YLRODWLRQFRPSODLQWVZKHQHYHUWKHIDFWVOHDGWKHYLFWLP
                      DWWRUQH\RUDGYRFDWHWREHOLHYHWKDWDFWLRQVRIWKHSHUSHWUDWRUOHGWRRUFRQWULEXWHGWRLPPLJUDWLRQ
                      HQIRUFHPHQWDFWLYLWLHVEHLQJLQLWLDWHGDJDLQVWWKHLPPLJUDQWFULPHYLFWLP

                               )LOLQJIRUPDO9$:$FRQILGHQWLDOLW\YLRODWLRQFRPSODLQWVFDQSOD\DQLPSRUWDQWUROHLQ
                      SUHYHQWLQJIXWXUHLPPLJUDWLRQHQIRUFHPHQWDFWLRQVDJDLQVWWKHYLFWLPZKLOH9$:$7DQG8YLVD
                      FDVHVDUHSHQGLQJ7KHVHFRPSODLQWVDOVRDUHXVHIXOLQLQIRUPLQJ'+6DERXWRIILFLDOVZKRDUH
                      YLRODWLQJ9$:$FRQILGHQWLDOLW\SURWHFWLRQVLQFOXGLQJE\IDLOLQJWRH[DPLQHWKH'+6&HQWUDO
                      ,QGH[6\VWHPWKDWZRXOGKDYHQRWLILHGWKHLPPLJUDWLRQHQIRUFHPHQWRIILFHUWKDWWKHLPPLJUDQW
                      DJDLQVWZKRPWKH\DUHFRQVLGHULQJHQIRUFHPHQWLVDYLFWLP&RPSODLQWVOHDGWRIRUPDO
                      LQYHVWLJDWLRQVE\WKH2IILFHRI&LYLO5LJKWVDQG&LYLO/LEHUWLHVDW'+6WKDWGUDZDWWHQWLRQWRWKH
                      LPPLJUDWLRQHQIRUFHPHQWRIILFLDO¶VFRQILGHQWLDOLW\YLRODWLRQVDQGHGXFDWHWKHRIILFHUDQGWKHLU


                             &LWH89LVD/HJDO$GYRFDF\2YHUYLHZRI(IIHFWLYH3ROLFLHVDQG3UDFWLFHV

                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVXYLVDFROODERUDWLRQSROLF\EULHI




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 283 of 380 Page ID #:3247

                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                 



  3DJH




                      VXSHUYLVRUVDERXWVWDWXHVUHJXODWLRQVSROLFLHVDQGGLUHFWLYHVWKDWDOO'+6SHUVRQQHODUHUHTXLUHG
                      WRIROORZ

                               7KHILQGLQJVIURPWKHMXGJH¶VVXUYH\KLJKOLJKWHGWKHH[WHQWWRZKLFKMXGJHVSDUWLFLSDWLQJ
                      LQWKHVXUYH\  NQHZDERXW8YLVDVEXWKDGQRWEHHQDVNHGWRVLJQ8YLVDFHUWLILFDWLRQV
                      7RRRIWHQDGYRFDWHVDQGDWWRUQH\VOLPLWWKHLU8YLVDFHUWLILFDWLRQUHTXHVWVWRORFDOODZ
                      HQIRUFHPHQWZKHQWKHUHDUHDQXPEHURIJRYHUQPHQWRIILFLDOVZKRFDQVLJQ8YLVDFHUWLILFDWLRQV
                      LQFOXGLQJMXGJHVFKLOGDQGDGXOWSURWHFWLYHVHUYLFHVWKH((2&DQGVWDWHDQGIHGHUDOODERU
                      DJHQF\VWDII $WWRUQH\VDQGDGYRFDWHVZRUNLQJZLWKLPPLJUDQWYLFWLPVQHHGWUDLQLQJRQ8YLVD
                      FHUWLILFDWLRQE\MXGJHVDQGWKHUDQJHRIFDVHVLQZKLFKYLFWLPVFDQVHHNFHUWLILFDWLRQIURPMXGJHV
                      ([DPSOHVRIWKHW\SHVRIFDVHVLQZKLFKMXGJHVFDQVLJQ8YLVDFHUWLILFDWLRQVEDVHGRQGHWHFWLRQ
                      RID8YLVDOLVWHGFULPLQDODFWLYLW\RFFXUULQJLQDFDVHEHIRUHWKHFRXUWLQFOXGHEXWDUHQRW
                      OLPLWHGWRFLYLOSURWHFWLRQRUGHUFXVWRG\DQGGLYRUFHFDVHV ,QPDQ\RIWKHVHFDVHVWKHYLFWLP
                                                                                             % D UU
                      PD\QHYHUKDYHFDOOHGWKHSROLFHIRUKHOSRUZKHQVKHGLGFDOOIRUKHOSWKHSROLFHGLGQRWVHFXUH
                                                                               J H O HVY 
                      WKHDVVLVWDQFHRIDTXDOLILHGLQWHUSUHWHUVRWKHYLFWLPZDVXQDEOHWRFRPPXQLFDWHZLWKODZ
                                                                     / R V $Q -XO\
                      HQIRUFHPHQWDWWKHFULPHVFHQH-XGJHVFDQFHUWLI\ZKHQWKHYLFWLPKDVFRPHWRFRXUWDQGILOHGD
                                                               RI                Q
                                                       &LW\                HGR
                      FDVHWKDWLQFOXGHVSURYLGLQJIDFWVWRWKHFRXUWDERXWWKHFULPLQDODFWLYLW\WKHYLFWLPVXIIHUHG
                                                   LQ DUFKLY
                                         F L W H G
                                                     
                                  5HFRPPHQGDWLRQVIRU&RXUWV
                                                   
                                               
                                       1R
                               )DPLO\FRXUWVDFURVVWKHFRXQWU\DUHVHHLQJJURZLQJQXPEHUVRILPPLJUDQWVVHHNLQJFLYLO
                      SURWHFWLRQRUGHUV8YLVDFHUWLILFDWLRQIURPMXGJHV FXVWRG\FKLOGVXSSRUWGLYRUFH
                      JXDUGLDQVKLSDQGVWDWHFRXUWILQGLQJVLQFDVHVRILPPLJUDQWFKLOGUHQZKRKDYHEHHQDEXVHG
                      DEDQGRQHGRUQHJOHFWHGE\RQHRIWKHLUSDUHQWVDSSO\LQJIRU6SHFLDO,PPLJUDQW-XYHQLOH6WDWXV
                       6,-6  6WDWHFRXUWVHQFRXQWHULPPLJUDQWFKLOGUHQDQGIDPLOLHVLQDZLGHUDQJHRIVWDWHFRXUW
                      SURFHHGLQJVLQFOXGLQJFLYLOSURWHFWLRQRUGHUVFXVWRG\GLYRUFHFKLOGVXSSRUWSDWHUQLW\
                      GHSHQGHQF\GHOLQTXHQF\WHUPLQDWLRQRISDUHQWDOULJKWVDQGDGRSWLRQV

                                ,VVXHVWKDWDULVHLQVWDWHFRXUWFDVHVLQYROYLQJLPPLJUDQWIDPLOLHVFKLOGUHQDQGFULPH
                      YLFWLPVFDQSUHVHQWFKDOOHQJHVIRUWKHFRXUWV,PPLJUDQWDQG/(3OLWLJDQWVDQGFKLOGUHQVSHDN
                      PDQ\GLIIHUHQWODQJXDJHVDQGFRXUWVDUHUHVSRQVLEOHIRUSURYLGLQJLQWHUSUHWHUVWRIDFLOLWDWH/(3
                      OLWLJDQWVDQGFULPHYLFWLPV¶DFFHVVWRFRXUWURRPSURFHHGLQJVFOHUNV¶RIILFHVFRXUWKRXVHV

                       )RUIXUWKHULQIRUPDWLRQDERXW9$:$FRQILGHQWLDOLW\DQGWKHFRPSODLQWSURFHVVsee,    '(3¶72)+20(/$1' 6(&85,7<9,2/(1&(
                      $*$,167 :20(1 $&7 9$:$ &21),'(17,$/,7< 3529,6,216$77+('(3$570(172)+20(/$1' 6(&85,7<  
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVFRQIYDZDJRYGKVFRPSODLQWLQVWUWV /(6/<( (25/2))9$:$
                      &21),'(17,$/,7<+,6725<385326('+6,03/(0(17$7,21$1'9,2/$7,2162)9$:$&21),'(17,$/,7< 3527(&7,216 IN
                      1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7(032:(5,1* 6859,9256  
                      http://niwaplibrary.wcl.american.edu/pubs/ch3-vawa-confidentiality-history-purpose//(6/<( (25/2))9$:$
                      &21),'(17,$/,7< IN 1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7%5($.,1*%$55,(56 
                      http://niwaplibrary.wcl.american.edu/pubs/ch3-2-vawa-confidentiality/. )RUWHFKQLFDODVVLVWDQFHRQ9$:$FRQILGHQWLDOLW\
                      YLRODWLRQVRUSRWHQWLDOYLRODWLRQVFRQWDFW1,:$3DW  RULQIR#QLZDSRUJ
                              %HQLVK$QYHU/HVO\H(2UORIIU Visa Certifications: Range of Potential Certifiers at the Local, State, and Federal




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 284 of 380 Page ID #:3248
                      Government Levels1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7 -XQ 
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVXYLVDUDQJHRISRWHQWLDOIFHUWLILHUV
                              '(3¶7¶ 2) +20(/$1' 6(&85,7<8$1' 79,6$ /$: (1)25&(0(17 5(6285&( *8,'(1$7¶/ ,00,*5$17 :20(1¶6

                      $'92&$&< 352-(&7 1RY  KWWSVZZZGKVJRYVLWHVGHIDXOWILOHVSXEOLFDWLRQV8DQG79LVD/DZ(QIRUFHPHQW
                      5HVRXUFH*XLGHBSGI KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVGKVXSGDWHGXFHUWLILFDWLRQUHVRXUFHJXLGH
                            'HSDUWPHQWRI+RPHODQG6HFXULW\U and T Visa Law Enforcement Resource Guide -DQ

                      KWWSVZZZGKVJRYVLWHVGHIDXOWILOHVSXEOLFDWLRQV8DQG79LVD/DZ(QIRUFHPHQW5HVRXUFH*XLGHBSGI
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVGKVXSGDWHGXFHUWLILFDWLRQUHVRXUFHJXLGH
                              86&LWL]HQVKLS ,PPLJUDWLRQ6HUYVUSCIS Policy Manual9RO3DUW- ODVWXSGDWHG$XJ 

                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVXVFLVSROLF\PDQXDOYROSDUWMVLMVIXOO




                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                               



  3DJH




                      WKURXJKSXEOLFQRWLFHVDERXWLQWHUSUHWDWLRQVHUYLFHVDYDLODEOHDQGFRXUWKRXVHVLJQDJHDVZHOODV
                      WRDOOFRXUWRUGHUHGVHUYLFHV ,QDGGLWLRQLPPLJUDQWVFRPHIURPPDQ\GLIIHUHQWFXOWXUDODQG
                      UHOLJLRXVEDFNJURXQGVDQGWKHLUDVVXPSWLRQVDQGH[SHFWDWLRQVDERXWWKHMXVWLFHV\VWHPDUH
                      LQIOXHQFHGE\H[SHULHQFHVLQWKHLUKRPHFRXQWULHV0RVWOLYHLQPL[HGLPPLJUDWLRQVWDWXV
                                                                                                 U
                                                                                          %DU
                      IDPLOLHVZKHUHIDPLO\PHPEHUVKDYHDUDQJHRIGLIIHULQJFLWL]HQVKLSDQGLPPLJUDWLRQVWDWXVHV
                                                                                        VY 
                                                                                                                      

                                                                                  H O H
                                                                            $QJ -XO\
                               $UHYLHZRIVWDWHIDPLO\FRXUWGHFLVLRQVUHYHDOVSDWWHUQVRIFRXUWVLVVXLQJUXOLQJVEDVHG
                                                                       R V
                                                           L W \  RI/ HGRQ
                      RQOHJDOO\LQFRUUHFWLQIRUPDWLRQDERXW86LPPLJUDWLRQODZVDQGRUDERXWLPPLJUDWLRQODZ¶V

                                            L W H G LQ& DUFKLY
                      DSSOLFDELOLW\WRDFKLOGSDUW\RUDZLWQHVVLQWKHFDVHEHIRUHWKHFRXUW $FFHVVWROHJDOO\
                                          F               
                      DFFXUDWHLQIRUPDWLRQDERXWLPPLJUDWLRQODZV'HSDUWPHQWRI+RPHODQG6HFXULW\           '+6
                                                   
                                        1R
                      UHJXODWLRQVDQGSROLFLHVDQGIHGHUDOLPPLJUDWLRQODZSURWHFWLRQVIRULPPLJUDQWFULPHYLFWLPV
                      DQGLPPLJUDQWFKLOGUHQSURPRWHVWKHIDLUDGPLQLVWUDWLRQRIMXVWLFHLQFDVHVLQYROYLQJLPPLJUDQW
                      YLFWLPVFKLOGUHQDQGIDPLOLHV

                                7UDLQLQJPDWHULDOVWRROVDQGZHELQDUVKDYHEHHQGHYHORSHGWKDWDVVLVWVWDWHFRXUWMXGJHV
                      LQVZLIWO\DFFHVVLQJOHJDOO\FRUUHFWLQIRUPDWLRQWRKHOSVWDWHFRXUWVRQDUDQJHRIWRSLFVWKDWDULVH
                      LQFDVHVLQYROYLQJLPPLJUDQWFULPHYLFWLPVFKLOGUHQDQGIDPLOLHVDSSHDULQJLQFDVHVEHIRUHVWDWH
                      FRXUWV 7KHIROORZLQJDUHH[DPSOHVRILQIRUPDWLRQVXFKPDWHULDOVSURYLGH
                             Immigration: )HGHUDOLPPLJUDWLRQODZSURWHFWLRQVIRULPPLJUDQWYLFWLPVRIGRPHVWLF
                                 YLROHQFHFKLOGDQGHOGHUDEXVHVH[XDODVVDXOWKXPDQWUDIILFNLQJDQGRWKHUPRVWO\
                                 YLROHQWFULPLQDODFWLYLWLHVXQGHUWKH9LROHQFH$JDLQVW:RPHQ$FW 9$:$ DQGWKH
                                 7UDIILFNLQJ9LFWLPV3URWHFWLRQ$FW 793$ WKDWKDYHEHHQDQHVVHQWLDOSDUWRI86
                                 LPPLJUDWLRQODZVIRU\HDUV FUHDWLQJD6WDWHFRXUWMXGJH¶VUROHDV8DQG7YLVD
                                 FHUWLILHUV7KH8YLVDRIIHUVLPPLJUDWLRQUHOLHIIRULPPLJUDQWYLFWLPVRIW\SHVRI
                                 FULPLQDODFWLYLWLHVLQFOXGLQJGRPHVWLFYLROHQFHVH[XDODVVDXOWKXPDQWUDIILFNLQJ
                                 IHORQLRXVDVVDXOWDQGNLGQDSSLQJ
                             Life and Safety Programs RIIHUJRYHUQPHQWIXQGHGSURJUDPVWKDWDUHOHJDOO\UHTXLUHGWR
                                EHRSHQWRDOOSHUVRQVZLWKRXWUHJDUGWRLPPLJUDWLRQVWDWXV
                             Federal and state public benefits DUHDYDLODEOHWRPDQ\LPPLJUDQWFULPHYLFWLPVDQGWKHLU
                                  FKLOGUHQDFFHVVWREHQHILWVJURZVDVYLFWLPVDQGFKLOGUHQDSSO\IRUDQGDUHJUDQWHG



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 285 of 380 Page ID #:3249

                             /HWWHUIURP/RUHWWD.LQJ'HSXW\$VVLVWDQW$WWRUQH\*HQHUDO'HS¶W¶RI-XVWWR'LUHFWRURI6WDWH&RXUWDQGRU6WDWH

                      &RXUW$GPLQLVWUDWRUHandout 18: Limited English Proficiency & the Courts 'HF 
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVOHSFRXUWVGRM
                              5DQG\&DSSV0LFKDHO)L[DQG-LH=RQJA Profile of U.S. Children with Unauthorized Immigrant Parents, Fact Sheets

                       -DQXDU\ DYDLODEOHDW KWWSVZZZPLJUDWLRQSROLF\RUJUHVHDUFKSURILOHXVFKLOGUHQXQDXWKRUL]HGLPPLJUDQWSDUHQWV
                             See 6RUD\D)DWDHWDOCustody of Children in Mixed-Status Families: Preventing the Misunderstanding and Misuse of

                      Immigration Status in State-Court Custody Proceedings)DP/4  9HURQLFD77KURQVRQHWDOWinning
                      Custody Cases for Immigrant Survivors: The Clash of Laws, Cultures, Custody and Parental Rights)DP ,QWLPDWH3DUWQHU
                      9LROHQFH4   KWWSZZZFRXUWVFDJRYGRFXPHQWV%7%3UH&RQ(SGI
                             Immigration Relief for Crime Victims and Children 'HF 1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7

                       /DVWYLVLWHG)HE  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXXDQGWYLVDWUDLQLQJPDW
                            See /HVO\H(2UORII&KDUOHV3DOODGLQRBench Card: Overview of Types of Immigration Status1$7¶/ ,00,*5$17

                      :20(1¶6 $'92&$&< 352-(&7 2FWREHU KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVEFKFUGLPPVWDWXVW\SHV'HS¶WRI
                      +RPHODQG6HFXULW\3URWHFWLRQVIRU,PPLJUDQW9LFWLPV -DQ  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVDSSHQGL[I
                      GKVLQWHUDFWLYHLQIRJUDSKLFRQSURWHFWLRQVIRULPPLJUDQWYLFWLPV
                             /HVO\H(2UORIIHWDOU Visa Certification Toolkit For Federal, State And Local Judges, Commissioners, Magistrates

                      And Other Judicial Officers1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7 /DVWXSGDWHG1RY 
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVXYLVDFHUWLILFDWLRQWRRONLWIHGHUDOVWDWHORFDOMXGJHVPDJLVWUDWHV
                              9LFWLP5LJKWV/DZ&WUSafety Planning with Adult Sexual Assault Survivors: A Guide for Advocates and Attorneys

                         KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVVDIHW\SODQQLQJZLWKDGXOWVDVXUYLYRUV




                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                  



  3DJH                                                                                    % D UU
                                                                               J H  O HVY 
                                                                     / R V $Q -XO\
                                                                   
                                                               \RI LYHGRQ
                                                        & L W
                                                   LQ               FK
                                          FLWHG DU
                                LPPLJUDWLRQUHOLHI&RXUWVQHHGWRROVWKDWSURYLGHWKHLQIRUPDWLRQQHHGHGWRHQVXUHFRXUW
                                               
                                RUGHUVDUHFRQVLVWHQWZLWKVWDWHDQGIHGHUDOEHQHILWVODZV
                                           R                                              
                                        1 an immigrant qualifies for varies by the
                             What benefits
                                     o ,PPLJUDWLRQVWDWXVDQLQGLYLGXDOKDVUHFHLYHGRUDSSOLHGIRU
                                     o 'DWHRIHQWU\LQWRWKH86
                                     o %HQHILWVSURJUDPWKHLPPLJUDQWQHHGVDQG
                                     o 6WDWHWKHLPPLJUDQWOLYHVLQ
                             Intersection of Immigration and State Family Law LQFOXGLQJWKHIROORZLQJWRSLFV
                                    o Special Immigrant Juvenile Status (SIJS)5ROHRIVWDWHFRXUWMXGJHVLVVXLQJ
                                        ILQGLQJVWKDWLPPLJUDQWFKLOGUHQQHHGWRILOHIRU6,-6
                                    o Custody, Protection Orders, Economic Relief6SHFLDOLVVXHVWKDWDULVHLQFDVHV
                                        LQYROYLQJLPPLJUDQWFKLOGUHQYLFWLPVDQGOLWLJDQWV
                             Federal VAWA Confidentiality Laws LPSOLFDWLRQVIRUGLVFRYHU\LQFLYLODQGFULPLQDO
                                FRXUWFDVHVDQGOLPLWDWLRQVRQFRXUWKRXVHHQIRUFHPHQWDJDLQVWLPPLJUDQWFULPH
                                YLFWLPV
                             Policies Limiting Courthouse Immigration Enforcement: '+6,PPLJUDWLRQDQG&XVWRPV
                                  (QIRUFHPHQW¶VSROLFLHVRQFRXUWKRXVHLPPLJUDWLRQHQIRUFHPHQWDQGKRZWKHVHSROLFLHV
                                  LQWHUVHFWZLWKIHGHUDO9$:$FRQILGHQWLDOLW\ODZV

                               7RSURPRWHDFFHVVWRMXVWLFHIRULPPLJUDQWDQG/(3YLFWLPVDQGFKLOGUHQLQLPPLJUDQW
                      IDPLOLHVMXGJHVFRXUWOHDGHUVKLSDQGQDWLRQDOMXGLFLDORUJDQL]DWLRQVQDWLRQZLGHVKRXOG
                      LPSOHPHQWWKHIROORZLQJUHFRPPHQGDWLRQVDWFRXUWKRXVHVVHUYLQJXUEDQDQGUXUDOFRPPXQLWLHV



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 286 of 380 Page ID #:3250
                  DFURVVWKHFRXQWU\

                             ,PSOHPHQWSUDFWLFHVDQGSROLFLHVWKDWSURPRWHXQGHUVWDQGLQJRIWKHODZVUHJDUGLQJ8DQG
                                7YLVDFHUWLILFDWLRQDQGLVVXDQFHRI6,-6ILQGLQJVE\VWDWHFRXUWMXGJHV
                             $GRSWLPSOHPHQWDQGNHHSXSWRGDWHODQJXDJHDFFHVVSODQVDQGSUDFWLFHVWKDWHQVXUH
                                ODQJXDJHDFFHVVWRDOOFRXUWVHUYLFHVLQFOXGLQJFRXUWURRPVFOHUNVRIILFHVVHOIKHOS
                                FHQWHUVDQGFRXUWRUGHUHGVHUYLFHV HJKRPHVWXGLHVWUHDWPHQWSURJUDPVSDWHUQLW\
                                WHVWLQJ 
                             0DNHDYDLODEOHDWFRXUWKRXVHV'+6SURGXFHG³.QRZ<RXU5LJKWV´LQIRUPDWLRQRQ
                                LPPLJUDWLRQSURWHFWLRQVIRULPPLJUDQWFULPHYLFWLPVDQGLPPLJUDQWFKLOGUHQ




                             6HHHJPublic   Benefits FAQs1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7 ODVWYLVLWHG)HE 
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXIUHTXHQWO\DVNHGTXHVWLRQVSXEOLFEHQHILWVIDTV Interactive Public Benefits Map1$7¶/
                      ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7 ODVWYLVLWHG)HE  KWWSZZZQLZDSRUJEHQHILWVPDS
                              86&LWL]HQVKLS ,PPLJUDWLRQ6HUYVsupra QRWH

                              See /HVO\H(2UORIIHWDOBench Card for State Court Judges on Common Issues That Arise From Parties’ Immigration

                      Status: Economic Remedies 2FW  KWWSOLEUDU\QLZDSRUJSXEVIDPWRROHFRQUHOLHIFKLOGVSRXVDOVXSUW$QGUHD
                      &DUFDPR&DYD]RV /HVO\H(2UORII,PPLJUDQWVDQG3URWHFWLRQ2UGHUV%HQFK&DUG $XJ 
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVEHQFKFDUGLPPSURWHFWLRQRUGHUV&DQGDFH(YLOVL]RUHWDOCommon Immigration
                      Issues that Arise in Custody Cases Involving Immigrant Crime Victims and Their Children 0DU 
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVFRPPRQLPPLVVXHVFXVWRG\FDVHV
                              VAWA Confidentiality Protections for Immigrant Crime Victims (March 3, 2017-Update January 31, 2018)1$7¶/



                                                                                                                    % D UU
                      ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7 ODVWYLVLWHG)HE KWWSQLZDSOLEUDU\ZFODPHULFDQHGXYDZD
                                                                                                                 
                      FRQILGHQWLDOLW\PDWHULDOVWRROV
                                                                                                    J H  O HVY 
                                                                                          , $
                                                                                                Q : ¶ $ O\3 ODVWYLVLWHG)HE
                             Immigration and Customs Enforcement January 2018 Courthouse Enforcement Policy and VAWA Confidentiality

                                                                                       ¶ V
                      Protections for Immigrant Crime Victims (January 31, 2018)1 R
                                                                         \   R I  /  $7 / 00,*5$17

                                                                                                   R  Q  -X
                                                                                                        20(1 6   '92&$&<   52-(&7


                                                                  &LW                   LYHG
                        KWWSQLZDSOLEUDU\ZFODPHULFDQHGXFRXUWKRXVHSURWHFWLRQVDQGFULPHYLFWLPV

                                                          G  L Q                 U F K
                                                  FLWH
                                                                     D
                                                        
                                              1R
                                          $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                 



  3DJH




                             'HYHORSSURIHVVLRQDOUHODWLRQVKLSVZLWKORFDODJHQFLHVVHUYLQJLPPLJUDQWDQG/(3
                                FRPPXQLWLHVDQGZRUNFROODERUDWLYHO\ZLWKWKHVHDJHQFLHVWRSURPRWHDFFHVVWRMXVWLFH
                                IRUFULPHYLFWLPVDQGRWKHUOLWLJDQWVLQLPPLJUDQWFRPPXQLWLHV
                             6WDWHFRXUWMXGJHVVKRXOGWDNHOHDGHUVKLSUROHVLQDPXOWLGLVFLSOLQDU\WHDPDSSURDFKWR
                                UHVROYHLPPLJUDWLRQLVVXHVWKDWPD\DULVHIRUGRPHVWLFYLROHQFHDQGVH[XDODVVDXOW
                                VXUYLYRUVLQRUGHUWRLPSURYHFRPPXQLFDWLRQSURWHFWFRQILGHQWLDOLW\DQGHQKDQFHVDIHW\
                             $GRSWSROLFLHVUHJDUGLQJFRXUWKRXVHLPPLJUDWLRQHQIRUFHPHQWWKDWJXLGHMXGJHVRQZKDW
                                VWHSVWRWDNHVKRXOGLPPLJUDWLRQHQIRUFHPHQWRIILFLDOVFRPHWRFLYLOIDPLO\DQGFULPLQDO
                                FRXUWURRPV
                             (GXFDWHDQGSURYLGHWHFKQLFDODVVLVWDQFHWRMXGJHVRIIHUHGE\MXGLFLDOUHVRXUFHRIILFHUV
                                DQGRUQDWLRQDOH[SHUWVSURYLGLQJMXGJHVDQGMXGLFLDOVWDIIDFFHVVWROHJDOO\FRUUHFW
                                LQIRUPDWLRQDERXWWKHLVVXHVWKDWDULVHLQVWDWHFRXUWVDWWKHLQWHUVHFWLRQRIVWDWHODZVDQG
                                OHJDOSURWHFWLRQVZLWKIHGHUDOLPPLJUDWLRQODZV


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 287 of 380 Page ID #:3251
                       3URYLGHWUDLQLQJIRUVWDWHFRXUWMXGJHVRQ
                              D,PPLJUDWLRQUHOLHIGHVLJQHGWRSURWHFWLPPLJUDQWYLFWLPVRIGRPHVWLFYLROHQFH
                                   VH[XDODVVDXOWKXPDQWUDIILFNLQJ8YLVDFULPLQDODFWLYLWLHVDQGFKLOGDEXVH
                                   DEDQGRQPHQWRUQHJOHFWSHUSHWUDWHGDJDLQVWLPPLJUDQWFKLOGUHQ
                              E8DQG7YLVDFHUWLILFDWLRQE\MXGJHV
                              F6SHFLDO,PPLJUDQW-XYHQLOH6WDWXVILQGLQJV
                              G2EWDLQLQJDQGDSSO\LQJOHJDOO\FRUUHFWLQIRUPDWLRQDERXWLPPLJUDWLRQODZDQG
                                   LPPLJUDQWFULPHYLFWLPDQGFKLOGUHQ¶VEHQHILWVHOLJLELOLW\LQFXVWRG\SURWHFWLRQ
                                   RUGHUGLYRUFHFKLOGVXSSRUWFKLOGZHOIDUHDQGRWKHUVWDWHFRXUWFDVHVLQZKLFK
                                   LPPLJUDWLRQVWDWXVLVUDLVHGE\DSDUW\DVDQLVVXHLQWKHFDVH
                              H9$:$FRQILGHQWLDOLW\SURWHFWLRQVDJDLQVWFRXUWKRXVHHQIRUFHPHQWDQGDJDLQVW
                                   GLVFRYHU\RIFRSLHVRILQIRUPDWLRQDERXWLPPLJUDWLRQFRQWDLQHGLQIHGHUDO
                                   LPPLJUDWLRQFDVHILOHVLQIDPLO\DQGFULPLQDOFRXUWFDVHVDQG
                              I)HGHUDOLPPLJUDWLRQODZVDQGSROLFLHVWKDWOLPLWFRXUWKRXVHHQIRUFHPHQWRI
                                   LPPLJUDWLRQODZV
                       7KH&KLHI-XGJHRU3UHVLGLQJ-XGJHLQHDFKVWDWHRUFRXUWVKRXOGPDNHWUDLQLQJVRQ8
                          YLVDV7YLVDVDQG6,-6PDQGDWRU\IRUVWDWHFRXUWMXGJHVDQG
                       %XLOGWKHVHSROLFHVWUDLQLQJVDQGSUDFWLFHVLQWRFRXUWEXGJHWVJUDQWVDQGFRXUW
                          PDQDJHPHQWDQGVWUDWHJLFSODQVVRWKDWWKHDFFHVVWRMXVWLFHJDLQHGE\FRXUWVWKDW
                          LPSOHPHQWWKHVHUHFRPPHQGDWLRQVEHFRPHVXVWDLQDEOH

                                  5HFRPPHQGDWLRQVIRU/DZ(QIRUFHPHQW

                                                                                            % D UU
                                                                                  O HVY 
                               7KHVHVXUYH\UHVXOWVIRXQGDSSUR[LPDWHO\WKHODZHQIRUFHPHQWVXUYH\SDUWLFLSDQWV
                                                                              J H
                                                                         V $Q -XO\
                      ZHUHVHHLQJDUHGXFWLRQLQLPPLJUDQWDQG/(3FULPHYLFWLPV¶ZLOOLQJQHVVWRSURYLGHLQIRUPDWLRQ
                                                                     / R
                                                                   
                                                               \RI LYHGRQ
                                                        & L W
                      WRRIILFHUVDWWKHFULPHVFHQHVWRPDNHSROLFHUHSRUWVDQGRUWRSDUWLFLSDWHLQSRVWFULPHVFHQH

                                           F L W   GLQ DUFK
                      LQYHVWLJDWLYHLQWHUYLHZV$ODUJHUQXPEHURIODZHQIRUFHPHQWRIILFLDOVUHSRUWHGWKDWFULPHV
                                                 H
                                                   
                      LQYROYLQJLPPLJUDQWFULPHYLFWLPVSDUWLFXODUO\IDPLO\YLROHQFHDQGFULPHVRIYLROHQFHDJDLQVW
                                                     
                                        1R
                             See   5HFRPPHQGDWLRQVHFWLRQ%5(1'$ .8(.(57(7$/7+( 1$7,21$/ &(17(5)2567$7( &28576:+,7( 3$3(5
                      ,03529,1*7+(&28576¶&$3$&,7< 72 6(59( /,0,7(' (1*/,6+ 352),&,(17 3(56216 6((.,1* 3527(&7,21 25'(56 
                         KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVODQJJRYZKLWHSDSHULPSURYLQJFRXUWVFDSDFLW\
                            6HHHJ6DQ)UDQFLVFR6XSHULRU&RXUW&LYLO'LYLVLRQ89LVD&HUWLILFDWLRQ3URWRFRO 2FW

                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVVDQIUDQFLVFRFRXUWFLYLOGLYLVLRQXYLVDFHUWLILFDWLRQSURWRFRO
                              7UDLQLQJDQGWHFKQLFDODVVLVWDQFHLVDYDLODEOHWRMXGJHVDQGFRXUWVWDIIIURP1,:$3  RU LQIR#QLZDSRUJ




                                           $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                



  3DJH




                      ZRPHQDQGFKLOGUHQZHUHEHFRPLQJKDUGHUWRGHWHFWLQYHVWLJDWHDQGSURVHFXWHLQ
                      FRPSDUHGZLWKGXHWRXQGHUUHSRUWLQJ2IILFHUVSDUWLFLSDWLQJLQWKHVXUYH\UHSRUWHGDVGLG
                      YLFWLPDGYRFDWHVDQGDWWRUQH\VWKDWYLFWLPV¶IHDUVRIGHSRUWDWLRQSHUSHWUDWRUV¶GHSRUWDWLRQ
                      WKUHDWVDQGIHDUVWKDWSROLFHZLOOWXUQLQXQGRFXPHQWHGYLFWLPVIRULPPLJUDWLRQHQIRUFHPHQW


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 288 of 380 Page ID #:3252
                  SOD\DNH\UROHLQYLFWLP¶VUHWLFHQFHWRFRRSHUDWHZLWKODZHQIRUFHPHQW6LPLODUO\TXDOLWDWLYH
                  VXUYH\UHVSRQVHVIURPMXGJHVDQGSURVHFXWRUVVKRZHGWKDWMXGJHVDQGSURVHFXWRUVDUHKHDULQJ
                  WKHVDPHIHDUVDQGFRQFHUQVIURPLPPLJUDQWYLFWLPVH[SODLQLQJYLFWLP¶VUHDVRQVIRUQRW
                  FRQWLQXLQJWRSDUWLFLSDWHLQFULPLQDODQGIDPLO\FRXUWFDVHV

                               /DZHQIRUFHPHQWDJHQFLHVDUHXQGHUWDNLQJFRPPXQLW\SROLFLQJHIIRUWVGHVLJQHGWROHVVHQ
                      IHDUVFRQIXVLRQDQGFRQFHUQVRILPPLJUDQWFULPHYLFWLPVDERXWFDOOLQJWKHSROLFHIRUKHOSDQG
                      FRRSHUDWLQJLQFULPLQDOLQYHVWLJDWLRQV7KHVHFRPPXQLW\SROLFLQJHIIRUWVZLOOVORZO\FRQYLQFH
                      LPPLJUDQWFULPHYLFWLPVWKDWFDOOLQJVRPHSROLFHGHSDUWPHQWVZLOOQRWOHDGWRWKHLUGHSRUWDWLRQ
                      RUVXEMHFWWKHPWRLPPLJUDWLRQHQIRUFHPHQW,QPDQ\FRPPXQLWLHVODZHQIRUFHPHQWDUH
                      ZRUNLQJKDUGWRHVWDEOLVKPDLQWDLQDQGUHHVWDEOLVKWUXVWZLWKLPPLJUDQWFRPPXQLWLHV3DUWQHULQJ
                      DQGFROODERUDWLQJZLWKYLFWLPDQGOHJDOVHUYLFHVDJHQFLHVZLWKH[SHUWLVHVHUYLQJLPPLJUDQWFULPH
                      YLFWLPVDUHDYHU\LPSRUWDQWSDUWRIVXFFHVVIXOFRPPXQLW\SROLFLQJHIIRUWV

                               7KHODZHQIRUFHPHQWVXUYH\UHVXOWVVKRZVRPHGLIIHUHQFHVEHWZHHQ6LJQLQJDQG1RQ
                      6LJQLQJDJHQFLHVLQWHUPVRIUHSRUWLQJUDWHVIRULPPLJUDQWYLFWLPVRIFULPH7KHVHGLIIHUHQFHV
                      FRXOGEHLQWHUSUHWHGDVEHLQJGXHWRPRUHHQJDJHGUROHWKH6LJQLQJDJHQFLHVSOD\ZLWKWKHLU
                      LPPLJUDQWFRPPXQLWLHVZKLFKDVDUHVXOWSXWVWKHPLQDEHWWHUSRVLWLRQWRREVHUYHWKHGHFOLQHV
                      LQSDUWLFLSDWLRQZLWKODZHQIRUFHPHQW7KHIDFWWKDW1RQ6LJQLQJDJHQFLHVKDGIHZHUGHGLFDWHG
                      FRPPXQLW\HQJDJHPHQWDQGFLYLOLDQOLDLVRQVWDIIZRUNLQJZLWKLPPLJUDQWFRPPXQLWLHVPD\
                      KDYHPHDQWWKDW1RQ6LJQLQJWKHVHDJHQFLHVZHUHOHVVLQYROYHGZLWKWKHLULPPLJUDQW
                      FRPPXQLWLHVDQGDVDUHVXOWOHVVOLNHO\WRJDXJHWKHFKDQJHVEHWZHHQDQG
                                                                                             % D UU
                                                                                 J H O HVY 
                          7KHVHVXUYH\ILQGLQJVUHJDUGLQJWKHGLIIHUHQFHVEHWZHHQ6LJQLQJDQG1RQ6LJQLQJDJHQFLHV

                                                                       / R V $Q -XO\
                      GHPRQVWUDWHWKDWVLQFHWKH8DQG7YLVDVSURJUDPVZHUHIXOO\LPSOHPHQWHGE\'+6RYHUD
                                                               \ RI           RQ
                      GHFDGHDJRODZHQIRUFHPHQWDJHQFLHVDFURVVWKHFRXQWU\KDYHIRXQGWKHVHYLVDFHUWLILFDWLRQVWR
                                                        & L W             LY HG
                                                   LQ                 FK
                                          FLWHG DU
                      EHHIIHFWLYHWRROVIRUILJKWLQJFULPH7KHVHYLVDSURJUDPVDUHLPSRUWDQWWRROVIRUEXLOGLQJWUXVW
                      ZLWKLPPLJUDQWFULPHYLFWLPVDQGLPPLJUDQWFRPPXQLWLHVE\UHPRYLQJIHDURIGHSRUWDWLRQDVDQ
                                          R  
                      REVWDFOHWRFRRSHUDWLRQ7KLVVXUYH\UHVHDUFKIRXQGWKDWODZHQIRUFHPHQWDJHQFLHVDUHDFWLYHLQ
                                       1 HJ8YLVDVDQG7YLVDV +RZHYHUDVLJQLILFDQWQXPEHURI
                      6LJQLQJFHUWLILFDWLRQ
                      ODZHQIRUFHPHQWDJHQFLHVUHSUHVHQWHGLQWKHVXUYH\GLGQRWNQRZZKHWKHUWKHLUDJHQF\ZDV
                      6LJQLQJFHUWLILFDWLRQVLQHLWKHU8YLVD  RU7YLVD  FDVHV

                               .QRZOHGJHDERXWWKH8DQG79LVDSURJUDPVKHOSVRIILFHUVEHWWHUSURWHFWDQGVHUYH
                      LPPLJUDQWFRPPXQLW\PHPEHUVDQGLPPLJUDQWFULPHYLFWLPVZKLOHVLPXOWDQHRXVO\SURWHFWLQJ
                      RIILFHUVDIHW\%\LPSOHPHQWLQJ8DQG79LVDFHUWLILFDWLRQSUDFWLFHVDQGDGRSWLQJFHUWLILFDWLRQ
                      SROLFLHVODZHQIRUFHPHQWDJHQFLHVGHPRQVWUDWHWRWKHFRPPXQLW\WKDWWKH\DUHUHFHSWLYHWRDQG
                      LQWHUHVWHGLQSURWHFWLQJDQGKHOSLQJLPPLJUDQWDQG/(3YLFWLPV

                                ,PSOHPHQWDWLRQRI8DQG7YLVDFHUWLILFDWLRQSURJUDPVLVDQHFHVVDU\FRPSRQHQWRIDQ
                      HIIHFWLYHFRPPXQLW\SROLFLQJVWUDWHJ\WKDWEXLOGVWUXVWDQGGHYHORSVVWURQJZRUNLQJUHODWLRQVKLSV
                      ZLWKLPPLJUDQWDQG/(3FULPHYLFWLPVWKHYLFWLPDGYRFDWHVDQGDWWRUQH\VZKRVHUYHLPPLJUDQW
                      DQG/(3YLFWLPVDQGZLWKLPPLJUDQWDQG/(3FRPPXQLWLHV%XLOGLQJWUXVWEUHDNLQJWKHEDUULHUV




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                 




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
         Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 289 of 380 Page ID #:3253
  3DJH




                      RIODQJXDJHDFFHVVDQGIHDURIGHSRUWDWLRQDOORZVODZHQIRUFHPHQWDJHQFLHVWRXQGHUWDNH
                      FULPLQDOLQYHVWLJDWLRQVWKDWZRXOGQRWRWKHUZLVHEHSRVVLEOHRIWHQUHYHDOLQJRWKHUFULPHVDQG
                      LGHQWLI\LQJGDQJHURXVFULPLQDORIIHQGHUVLQWKHFRPPXQLW\

                          7KHYDOXHRIWKH8DQG7YLVDSURJUDPVDVHIIHFWLYHFRPPXQLW\RULHQWHGSROLFLQJVWUDWHJLHV
                      KDVEHHQZHOOHVWDEOLVKHG

                             FBI Law Enforcement Bulletin  'HVFULEHGWKHEHQHILWVRIWKH8YLVDIRUERWK
                                LPPLJUDQWYLFWLPVDQGODZHQIRUFHPHQWRIILFHUV
                             Department of Justice, COPs Office  3URPRWHGWKH89LVDDVDQLPSRUWDQWWRROIRU
                                FRPPXQLW\SROLFLQJDQGSURPRWHV8YLVDWUDLQLQJIRUODZHQIRUFHPHQWDQGWKH89LVD
                                /DZ(QIRUFHPHQW&HUWLILFDWLRQ7RRONLW
                             The Police Executive Research Forum  &RQGXFWHGUHVHDUFKDQGLVVXHGDUHSRUW
                                  HQWLWOHG U Visas and the Role of Local Police in Preventing and Investigating Crimes
                                  Against ImmigrantsZKLFKKLJKOLJKWHGSURPLVLQJSUDFWLFHVHPSOR\HGE\ODZ
                                  HQIRUFHPHQWDJHQFLHVDFURVVWKHFRXQWU\DQGWKHVXFFHVVHVOHVVRQVOHDUQHGDQGEHQHILWV
                                  IRUODZHQIRUFHPHQWDQGWKHFRPPXQLW\RIWKH6DQ)UDQFLVFR3ROLFH'HSDUWPHQW¶V
                                                                                                   U
                                  GHFDGHORQJ8YLVDFHUWLILFDWLRQSURJUDP               %DU
                                                                                     VY 
                                                                              H  O H
                                                                     R V  $QJ -XO\
                              8DQG7YLVDFHUWLILFDWLRQSURJUDPVWKDWLQFOXGHWUDLQLQJDQGSROLFLHVWKDWUHIOHFWDJHQF\
                                                         L W \  RI/ HGRQ
                      VXSSRUWRIWKHFRPPXQLW\DUHLPSRUWDQWFULPHILJKWLQJWRROVWKDWHYHQWXDOO\EXLOGWUXVWZLWK
                                              W H G LQ& DUFKLY
                      LPPLJUDQWDQG/(3FRPPXQLWLHVUHGXFHFULPHDQGSURPRWHRIILFHUVDIHW\7KHIROORZLQJDUH
                                            L
                                         F             
                                                     
                      IRXUUHFRPPHQGHGVWHSVWKDWODZHQIRUFHPHQWDJHQFLHVFDQIROORZWRVXFFHVVIXOO\LPSOHPHQW8
                                                 
                                       1R
                      DQG7YLVDFHUWLILFDWLRQSURJUDPV

                             ,QLWLDWH8DQG7YLVDFHUWLILFDWLRQSUDFWLFHV/DZHQIRUFHPHQWDJHQFLHVFDQEHJLQ
                                LVVXLQJ8YLVDDQG7YLVDFHUWLILFDWLRQVVLJQHGE\WKH&KLHI6KHULII&RORQHORUE\DJHQF\
                                VWDIIWKDWWKH&KLHI6KHULII&RORQHOGHVLJQDWHV$FFRUGLQJWR'+6GHVLJQDWLRQFDQEH
                                DFFRPSOLVKHGE\WKH&KLHI6KHULII6LJQLQJDOHWWHUOLVWLQJWKHODZHQIRUFHPHQWDJHQF\
                                RIILFLDOVWKDWWKH&KLHIGHVLJQDWHVWREHFHUWLILHUVIRUWKHDJHQF\7KHVHFHUWLI\LQJ
                                RIILFLDOVDUHUHTXLUHGE\'+6UHJXODWLRQVWRKDYHVXSHUYLVRU\UHVSRQVLELOLW\
                             $GRSWD8DQG7YLVDFHUWLILFDWLRQSROLF\DQGODQJXDJHDFFHVVSODQ3ROLFLHVSOD\DQ
                                  LPSRUWDQWUROHLQUDLVLQJDZDUHQHVVDPRQJODZHQIRUFHPHQWDJHQF\RIILFLDOVDERXWWKH8
                                  DQG7YLVDSURJUDPV(VWDEOLVKLQJSROLFLHVWKDWDOOODZHQIRUFHPHQWSHUVRQQHODUH
                                  UHVSRQVLEOHIRUEHLQJNQRZOHGJHDEOHDERXWFDQSURPRWHJUHDWHUDZDUHQHVVDPRQJODZ
                                  HQIRUFHPHQWDJHQFLHVZKLFKKHOSVWRDGGUHVVWKHSURSRUWLRQRIRIILFHUVWKLVVXUYH\
                                  UHYHDOHG³GRQRWNQRZ´ZKHWKHUDQGZKDWVWHSVWKHLUDJHQFLHVPD\KDYHWDNHQLQ


                             86)HGHUDO%XUHDXRI,QYHVWLJDWLRQ)%,/DZ(QIRUFHPHQW%XOOHWLQQR    
                      KWWSVZZZKVGORUJ"YLHZ GLG 
                              /(6/<( (25/2))(7 $/89,6$ 722/.,7)25/$: (1)25&(0(17 $*(1&,(6$1'3526(&872561$7¶/ ,00,*5$17

                      :20(1¶6 $'92&$&< 352-(&7   KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVXYLVDWRRONLWSROLFHSURVFXWRUV 6WDFH\,YLHDQG
                      1DWDOLH1DQDVL³7KH89LVD$Q(IIHFWLYH5HVRXUFHIRU/DZ(QIRUFHPHQW´FBI Law Enforcement Bulletin   7RQ\
                      )ORUHVDQG5RGROIR(VWUDGD³7KH89LVD$Q,PSRUWDQW7RROIRU&RPPXQLW\3ROLFLQJ´Community Policing Dispatch QR
                       -DQXDU\ 



KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 290 of 380 Page ID #:3254
                             32/,&( (;(&87,9( 5(6($5&+ )2580    KWWSZZZSROLFHIRUXPRUJ ODVWYLVLWHG$SU
                             86&LWL]HQVKLSDQG,PPLJUDWLRQ6HUYLFHV'+6)HG5HJ   6HS  WKHSHUVRQVLJQLQJWKH
                      FHUWLILFDWHLVWKHKHDGRIWKHFHUWLI\LQJDJHQF\RUSHUVRQ V LQDVXSHUYLVRU\UROHZKRKDVEHHQVSHFLILFDOO\GHVLJQDWHGZLWKWKH
                      DXWKRULW\WRLVVXH8QRQLPPLJUDQW &)5 F  L




                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                   



  3DJH




                                HPSOR\LQJ8DQG7YLVDFHUWLILFDWLRQDQGFRQWLQXHGSUHVHQFHUHTXHVWVDVHIIHFWLYHFULPH
                                ILJKWLQJWRROV,WLVLPSRUWDQWWKDWDQ\SROLFLHVLVVXHGDQGDQ\SUDFWLFHVLPSOHPHQWHG
                                IROORZ'+6UHJXODWLRQVDQGJXLGDQFHRQ8DQG7YLVDFHUWLILFDWLRQ3ROLFLHVDOVRVHUYH
                                DVDQLPSRUWDQWWRROIRUGHYHORSLQJUHODWLRQVKLSVZLWKWKHSURJUDPVVHUYLQJLPPLJUDQW
                                FULPHYLFWLPVDQGEXLOGLQJWUXVWZLWKLPPLJUDQWFRPPXQLWLHV 7KH1DWLRQDO0RGHO8
                                DQG79LVD&HUWLILFDWLRQ3ROLFLHVGHYHORSHGLQFROODERUDWLRQZLWKODZHQIRUFHPHQW
                                DJHQFLHVZLWKVLJQLILFDQWFHUWLILFDWLRQH[SHULHQFHSURYLGHVDQH[FHOOHQWPRGHOWKDWFDQEH
                                LPSOHPHQWHGLQMXULVGLFWLRQVDFURVVWKHFRXQWU\
                                                                                                      
                             ([SDQGFRPPXQLW\SROLFLQJHIIRUWVGHVLJQHGWRUHDFKLPPLJUDQWFULPHYLFWLPV
                                                                                                                               DUU
                                                                                              %
                                                                                  H O H VY 
                                7KLVLQFOXGHVDVVLJQLQJJUHDWHUQXPEHUVRIRIILFHUVZLWKH[SHUWLVHDQGH[SHULHQFHLQ
                                                                            $QJ -XO\
                                ZRUNLQJZLWKFULPHYLFWLPVLPPLJUDQWFULPHYLFWLPV/(3YLFWLPVDQGUHIXJHH
                                                                       R V
                                                           L W \  RI/ HGRQ
                                FRPPXQLWLHVWRFRPPXQLW\SROLFLQJDQGDOVRLQYROYLQJPRUHFLYLOLDQYLFWLPDGYRFDWHVWR

                                             L W H   LQ& DUFKLY
                                WKHVHDFWLYLWLHV'HYHORSDQGPDLQWDLQRQJRLQJSHUVRQDOZRUNLQJUHODWLRQVKLSVEHWZHHQ
                                                   G
                                           F              
                                ODZHQIRUFHPHQWRIILFHUVZKRVSHFLDOL]HLQZRUNLQJZLWKLPPLJUDQWFULPHYLFWLPVDQG
                                                        
                                                    
                                         1R
                                ORFDOFRPPXQLW\EDVHGDJHQFLHVWKDWSURYLGHYLFWLPDGYRFDF\IRUDQGOHJDO
                                UHSUHVHQWDWLRQRILPPLJUDQWYLFWLPVLQLPPLJUDWLRQDQGLQIDPLO\FRXUWPDWWHUV,WLV
                                LPSRUWDQWWKDWWKHVHUHODWLRQVKLSVEHWUDQVIHUUHGWKURXJKWUDLQLQJDQGPHQWRUVKLSWKDWFDQ
                                VXVWDLQWKHUHODWLRQVKLSWKURXJKVWDIIFKDQJHVDWERWKWKHORFDOODZHQIRUFHPHQWDJHQF\
                                DQGWKHYLFWLPDQGOHJDOVHUYLFHVDJHQFLHV
                             7UDLQODZHQIRUFHPHQWDJHQF\VWDIIRQ8DQG7YLVDFHUWLILFDWLRQDQGFRQWLQXHG
                                SUHVHQFH 7UDLQLQJIRUDOOUDQNVRIODZHQIRUFHPHQWRIILFLDOVLVFULWLFDOIRUHQVXULQJ
                                HIIHFWLYHKHOSIRULPPLJUDQWFULPHYLFWLPV)URQWOLQHRIILFHUVQHHGNQRZOHGJHDERXWDQG
                                DQXQGHUVWDQGLQJRIKRZWKHVHWRROVFRPELQHGZLWKHIIHFWLYHO\LPSOHPHQWHGODQJXDJH
                                DFFHVVSODQVIDFLOLWDWHSURSHULGHQWLILFDWLRQDQGLQYHVWLJDWLRQRIFULPHVEHLQJFRPPLWWHG
                                LQFRPPXQLWLHV0LGOHYHOVXSHUYLVRUVDQGVSHFLDOL]HGLQYHVWLJDWRUVLQFOXGLQJFHUWLI\LQJ
                                RIILFLDOVDQGGHSDUWPHQWOHDGHUVKLSQHHGNQRZOHGJHRIWKHSURFHGXUHVDQGUHTXLUHPHQWV
                                WRHQVXUHYLFWLPVUHFHLYHFHUWLILFDWLRQVLQDWLPHO\PDQQHU
                             /DZ(QIRUFHPHQW2IILFLDOV&DQ5HFHLYH7HFKQLFDO$VVLVWDQFH1DWLRQDO/DZ
                                  (QIRUFHPHQW&HUWLILFDWLRQ([SHUWV1XPHURXVWUDLQLQJRSSRUWXQLWLHVH[LVWLQFOXGLQJ
                                  IUHHDQGORZFRVWWUDLQLQJRQEHVWSUDFWLFHVDQGPRGHOSROLFLHVIRU8YLVDFHUWLILFDWLRQ
                                  SURYLGHGE\DQDWLRQDOWHDPRIODZHQIRUFHPHQWDQGYLFWLPDWWRUQH\H[SHUWVRQ
                                  LPPLJUDWLRQUHOLHIIRULPPLJUDQWFULPHYLFWLPVDQG8DQG7YLVDFHUWLILFDWLRQ3HHUWR
                                  SHHUWHFKQLFDODVVLVWDQFHIRUODZHQIRUFHPHQWLVRIIHUHGWKRXJKODZHQIRUFHPHQW
                                  SURVHFXWRUURXQGWDEOHVDQGWKURXJKDVVLVWDQFHZLWKLVVXHVWKDWPD\DULVHLQLQGLYLGXDO
                                  FDVHVLQYROYLQJLPPLJUDQWDQG/(3FULPHYLFWLPV


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 291 of 380 Page ID #:3255
                             o /DZ(QIRUFHPHQW$JHQFLHVFDQUHFHLYHLQWHUSUHWDWLRQVNLOOVWUDLQLQJIRUWKH
                                DJHQFLHV¶ELOLQJXDOODZHQIRUFHPHQWRIILFHUVDQGVWDIIWREHFRPHTXDOLILHG


                             '+6   U and T Visa Law Enforcement Resource Guide See 1DWLRQDO0RGHO8DQG79LVD&HUWLILFDWLRQ3ROLFLHV3ROLFHV
                      GHYHORSHGLQFROODERUDWLRQZLWKODZHQIRUFHPHQWDJHQFLHVZLWKVLJQLILFDQWFHUWLILFDWLRQH[SHULHQFH1,:$3Model Policy for
                      Interactions with Immigrant Victims of Crime and Human Trafficking & Signing of U Visa Certifications and T Visa
                      Declarations KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVSURSRVHGPRGHOXYLVDSROLF\1,:$3Discussion Paper for
                      Model Policy for Working with Immigrant Victims of Crime and Human Trafficking & Signing of U Visa Certification and T Visa
                      Declarations KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVGLVFXVVLRQSDSHUPRGHOSROLF\XYLVDFHUWLILFDWLRQPD\
                             0RGHO89LVD&HUWLILFDWLRQ3URWRFROIRU/DZ(QIRUFHPHQW$JHQFLHVin 1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&<

                      352-(&7 0D\  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVPRGHOXFHUWSURWRFROSROLF\
                            &DO3HQDO&RGH 6%

                            Law Enforcement & Prosecution Monthly U Visa Roundtable1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7

                      KWWSZZZQLZDSRUJWRROVODZHQIRUFHPHQWXYLVDFHUWLILFDWLRQURXQGWDEOHV ODVWYLVLWHG$SU




                                          $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                              



  3DJH




                                                                                                                          DUU
                                                                                               V Y% 
                                               LQWHUSUHWHUV7KLVWUDLQLQJDQGWKHWHFKQLFDODVVLVWDQFHWKDWFRPHVZLWKLWFDQEH
                                                                                           O H
                                                                                     QJ H
                                               SURYLGHGE\WKH,QWHUSUHWDWLRQ7HFKQLFDO$VVLVWDQFH
                                                                                   $                    
                                                                                                     5HVRXUFH&HQWHU  ,7$5&
                                                                             R V              X  O\
                                                                 L W \  RI/ HGRQ-
                                               EDVHGDWWKH$VLDQ3DFLILF,QVWLWXWHRQ*HQGHU%DVHG9LROHQFH    7UDLQLQJODZ



                                                   L W H   LQ& DUFKLY
                                               HQIRUFHPHQWDJHQF\VWDIIWREHTXDOLILHGLQWHUSUHWHUVHQKDQFHVODZHQIRUFHPHQW
                                                         G
                                                 F            
                                               DJHQFLHV¶DELOLW\WRSURYLGHPHDQLQJIXODFFHVVWRWKHDJHQFLHV¶VHUYLFHV:KHQ
                                                           
                                                 R
                                               TXDOLILHGLQWHUSUHWHUVDUHXVHGDWHQFRXQWHUVZLWK/(3YLFWLPVDQGZLWQHVVHVE\
                                               1
                                               RIILFHUVUHVSRQGLQJWRFDOOVDWFULPHVFHQHLQYHVWLJDWLRQVZKHQWDNLQJSROLFH
                                               UHSRUWVDQGSRVWFULPHVFHQHLQYHVWLJDWLRQVWKHUHFRUGVLQWKHFULPLQDO
                                               LQYHVWLJDWLRQZLOOQRWFRQWDLQIODZVLQLQWHUSUHWDWLRQRIVWDWHPHQWVPDGHE\
                                               YLFWLPVDQGZLWQHVVHVWKDWFDQRIWHQXQGHUPLQHFULPLQDOSURVHFXWLRQV

                            5HFRPPHQGDWLRQVIRU3URVHFXWRUV

                               7KHUHVXOWVRIWKHVXUYH\UHVHDUFKDPRQJSURVHFXWRUVGHPRQVWUDWHGWKDWPRUH
                      SURVHFXWRUV¶RIILFHVQHHGWRDGRSW8YLVDDQG7YLVDFHUWLILFDWLRQSUDFWLFHV7KLVVXUYH\DOVR
                      IRXQGWKDWERWKSURVHFXWRUVDQGODZHQIRUFHPHQWRIILFLDOVZHUHXQGHUXWLOL]LQJFRQWLQXHG
                      SUHVHQFHDVDQLPSRUWDQWWRROWKDWSURWHFWVYLFWLPVRIKXPDQWUDIILFNLQJDQGKHOSVODZ
                      HQIRUFHPHQWRIILFLDOV&RQWLQXHGSUHVHQFHSURYLGHVVZLIWDFFHVVWRWHPSRUDU\SURWHFWLRQRIOHJDO
                      LPPLJUDWLRQVWDWXVIRUYLFWLPVRIKXPDQWUDIILFNLQJZKRDUHSRWHQWLDOZLWQHVVHVLQKXPDQ
                      WUDIILFNLQJLQYHVWLJDWLRQV7KLVILQGLQJVRIWKLVVXUYH\FOHDUO\GHPRQVWUDWHVWKDWWKHIUHTXHQF\RI
                      LQVWDQFHVRIGHIHQVHFRXQVHOUDLVLQJWKHLPPLJUDWLRQVWDWXVRIWKHYLFWLPVHUYLQJDVDZLWQHVVLQ
                      FULPLQDOSURVHFXWLRQVLVYHU\FRPPRQLQFULPLQDOFDVHV 6HHILJXUH 

                               7KHQDWLRQDOSURVHFXWRUV¶VXUYH\UHVXOWVDGGLWLRQDOO\XQGHUVFRUHGWKDWPDQ\SURVHFXWRUV¶
                      RIILFHVZHUHGHOD\LQJFHUWLILFDWLRQRI8DQG7YLVDVXQWLODIWHUDQ\FULPLQDOFDVHWKHSURVHFXWRU
                      ZDVSXUVXLQJDJDLQVWWKHSHUSHWUDWRUZDVFRPSOHWHG7KHVHSUDFWLFHVSXWYLFWLPVDWULVNDUHQRW
                      UHTXLUHGRUVXSSRUWHGE\WKH8YLVD¶VOHJLVODWLYHKLVWRU\DQGDUHQRWFRQVLVWHQWZLWKWKHOHWWHUWKH


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 292 of 380 Page ID #:3256
                  SXUSRVHRUWKHVSLULWRI8YLVDDQG7YLVDUHJXODWLRQVDQG'+6SXEOLFDWLRQVRQWKHSURJUDPV

                               ,QFULPLQDOSURVHFXWLRQVLQYROYLQJLPPLJUDQWFULPHYLFWLPVDVZLWQHVVHVSURVHFXWRUV
                      VKRXOGLPSOHPHQWDFDVHVWUDWHJ\WKDWLQFOXGHVGHFLGLQJKRZWKHSURVHFXWLRQZLOODGGUHVVLVVXHV
                      UHODWHGWRWKHYLFWLP¶VLPPLJUDWLRQVWDWXVLQWKHFULPLQDOFDVH6WUDWHJLHVWRFRQVLGHUVKRXOG
                      LQFOXGH
                                 ,QDGRPHVWLFYLROHQFHRUFKLOGDEXVHFDVHZLOOWKHSURVHFXWRUZDQWWRUDLVHWKH
                                     LPPLJUDWLRQVWDWXVRIWKHYLFWLPDVSDUWRIWKHSURVHFXWLRQ¶VFDVHWRGHPRQVWUDWHKRZ
                                     WKHSHUSHWUDWRUXVHGWKUHDWVRIGHSRUWDWLRQRULPPLJUDWLRQUHODWHGSRZHUDQGFRQWURO
                                     RYHUWKHYLFWLPDVSDUWRIWKHSDWWHUQRIDEXVH
                                 7KHSURVHFXWRUFDQILOHDSUHWULDOPRWLRQWRNHHSLPPLJUDWLRQVWDWXVUHODWHGLVVXHV
                                     RXWRIWKHLPPLJUDWLRQFDVHDVSUHMXGLFLDODQGLUUHOHYDQW
                                 3UHSDULQJWRUHVSRQGZLWKDWLPHOLQHGHPRQVWUDWLQJWKHSRLQWLQWKHFDVHDWZKLFKWKH
                                       YLFWLPOHDUQHGDERXWLPPLJUDWLRQUHOLHIDYDLODEOHWRYLFWLPVDQGLQWURGXFLQJSULRU
                                       FRQVLVWHQWVWDWHPHQWVWRFRXQWHUDOOHJDWLRQVUDLVHGE\GHIHQVHFRXQVHOWKDWWKHYLFWLP
                                       LVPDNLQJXSDEXVHWRJDLQLPPLJUDWLRQVWDWXV

                            Language   Access, Interpretation, and Translation$6,$1 3$&,),& ,167,787(21*(1'(5%$6(' 9,2/(1&(
                      KWWSVZZZDSLJEYRUJFXOWXUDOO\VSHFLILFDGYRFDF\ODQJXDJHDFFHVV
                              See :$5(*7(;7 16 See also Evidence Rule 413 - Unpacking Washington’s New Procedural

                      Protections for Immigrants, 1:/$:<(5 :$6+,1*721 67$7( %$5 $662&,$7,21 IRUWKFRPLQJ



                                                                                            % D UU
                                                                                J H O HVY 
                                                                       / R V $Q -XO\
                                          $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                              
                                                                     
                                                                 \RI LYHGRQ
                                                          & L W
                                                     LQ               FK
                                              FLWHG DU
                                                  
  3DJH
                                            1 R 

                                 ,QWURGXFLQJH[SHUWZLWQHVVWHVWLPRQ\RQWKH8YLVD9$:$VHOISHWLWLRQLQJRUWKH7
                                     YLVDSURJUDPVWRHGXFDWHWKHMXU\DERXWWKHKLVWRU\SXUSRVHDQGUHTXLUHPHQWVRI
                                     WKHVHSURJUDPVDQG
                                 3UHSDULQJREMHFWLRQVWRRSSRVHSRWHQWLDOUHTXHVWVIRUGLVFRYHU\RI9$:$
                                       FRQILGHQWLDOLW\SURWHFWHGLPPLJUDWLRQFDVHILOHVDQGLQIRUPDWLRQDERXWWKHH[LVWHQFH
                                       RIDQ\VXFKLPPLJUDWLRQFDVHWKHYLFWLPPD\KDYHILOHG


                               7KHIROORZLQJWRROVZLOOVXSSRUWSURVHFXWRUVLQPDNLQJWKHLUSURVHFXWLRQVPRUH
                      VXFFHVVIXOOHDGLQJWRPRUHFRQYLFWLRQV7KLVLQWXUQZLOORYHUWLPHUHQGHUGHIHQVHDWWRUQH\VLQ
                      SURVHFXWRUV¶MXULVGLFWLRQVOHVVOLNHO\WRUDLVHWKHLPPLJUDWLRQVWDWXVRIYLFWLPVDQGWKH8YLVDDV
                      DQLVVXHLQIXWXUHFDVHV3URVHFXWRU¶VWUDLQLQJWRROVKDYHEHHQGHYHORSHGHPSKDVL]LQJWKH
                      IROORZLQJLVVXHV
                            3UHWULDOVWUDWHJLHVWKHSURVHFXWRUPD\UDLVHLPPLJUDQWVWDWXVUHODWHGDEXVHSRZHUDQG
                                 FRQWURODVSDUWRIWKHSURVHFXWLRQ¶VFDVH:KHWKHURUQRWDSURVHFXWRUHPSOR\VWKLV
                                 VWUDWHJ\SURVHFXWRUVZLOOQHHGWRSUHSDUHLPPLJUDQWYLFWLPVIRUFURVVH[DPLQDWLRQ
                                 GHYHORSHIIHFWLYHUHEXWWDOTXHVWLRQVDQGFRQVLGHUWKHXVHRIH[SHUWZLWQHVVHV


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 293 of 380 Page ID #:3257
                            &DVHSUHSDUDWLRQ7KHUHDUHDGYDQWDJHVWRVLJQLQJ8DQG7YLVDFHUWLILFDWLRQVHDUO\LQWKH
                                  FDVHIRUSURVHFXWRUVHVSHFLDOO\ZKHQWKHGHIHQVHFRXQVHOUDLVHVWKHLPPLJUDWLRQVWDWXVRI
                                  WKHYLFWLPRUWKH8RU7YLVDVDVDGLVFUHGLWLQJVWUDWHJ\LQWKHFULPLQDOFDVH &DVH
                                  SUHSDUDWLRQVWUDWHJLHVLQFOXGHGHYHORSLQJDQGSUHVHQWLQJHYLGHQFHWLPHOLQHVWKDWKHOSWKH
                                  SURVHFXWLRQVXFFHVVIXOO\DGPLW³SULRUFRQVLVWHQWVWDWHPHQWV´RIWKHYLFWLPDVHYLGHQFH
                                  WKDWFRXQWHUVHIIRUWVWRGLVFUHGLWLPPLJUDQWYLFWLPVRUXVHWKHYLFWLPV¶8YLVD
                                  FHUWLILFDWLRQVDJDLQVWWKHPLQFULPLQDOFDVHV

                            3UHYHQWLQJGLVFRYHU\RI9$:$FRQILGHQWLDOLW\SURWHFWHGFDVHILOHV)HGHUDO9LROHQFH
                                  $JDLQVW:RPHQ$FWFRQILGHQWLDOLW\SURWHFWLRQVOLPLWGLVFRYHU\RILQIRUPDWLRQDERXWD
                                  YLFWLP¶VLPPLJUDWLRQFDVHLQFOXGLQJLQIRUPDWLRQFRQWDLQHGLQWKHYLFWLP¶VIHGHUDO
                                  LPPLJUDWLRQFDVHILOHLQFULPLQDOFRXUWFDVHV 2QO\WKHFHUWLILFDWLRQLWVHOIVLJQHGE\D
                                  ODZHQIRUFHPHQWRIILFHUDSURVHFXWRURUDVWDWHFRXUWMXGJHFRXOGSRWHQWLDOO\EH
                                  GLVFRYHUHG

                                      7KHVXFFHVVRIFULPLQDOSURVHFXWLRQVLQYROYLQJLPPLJUDQWFULPHYLFWLPVZLOODOVREH
                                  HQKDQFHGLISURVHFXWRUV¶RIILFHVLPSOHPHQWWKHIROORZLQJUHFRPPHQGDWLRQV



                            -DQH$QGHUVRQ/HVO\H(2UORIIDQG%HQLVK$QYHU:KDW¶V,PPLJUDWLRQ6WDWXV*RWWR'RZLWK,W"3URVHFXWLRQ6WUDWHJLHV




                                                                                                                        %    UU
                      IRU&DVHV,QYROYLQJ8QGRFXPHQWHG9LFWLPV -XO\ KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVSUHWULDOVWUDWHJLHV
                                                                                                                             D
                                                                                                             HVY 
                      ILQDOZLWKORJRV

                                                                                                        H  O
                             -DQH$QGHUVRQ/HVO\H(2UORIIDQG%HQLVK$QYHU&HUWLI\LQJ(DUO\:KHQ6KRXOG<RX6LJQD8RU79LVD&HUWLILFDWLRQ

                                                                                                      J
                                                                                          V $Q -XO\
                      IRUD9LFWLP" -XO\  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVFHUWLI\LQJHDUO\ILQDOZORJR
                                                                                     / R
                            
                                                                                   
                                                                             \RI -XO\      R Q
                                -DQH$QGHUVRQ/HVO\H(2UORIIDQG%HQLVK$QYHU9$:$&RQILGHQWLDOLW\DQG&ULPLQDO&DVHV+RZ3URVHFXWRUV

                                                                    &   L W
                      6KRXOG5HVSRQGWR'LVFRYHU\$WWHPSWVIRU3URWHFWHG,QIRUPDWLRQ
                                                                                          LY  H  G
                                                              LQ                    FK
                                                 FLWHG DU
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVGLVFRYHU\DQGYDZDFRQILGHQWLDOLW\WRROILQDO$OLQD+XVDLQDQG/HVO\H(
                      2UORII9$:$&RQILGHQWLDOLW\6WDWXWHV/HJLVODWLYH+LVWRU\DQG,PSOHPHQWLQJ3ROLF\    0DUFK 
                                                              
                                                  R
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVYDZDFRQILGHQWLDOLW\VWDWXWHVOHJKLVWRU\DQG4XLFN5HIHUHQFH*XLGHIRU

                                              1
                      3URVHFXWRUV89LVDDQG9$:$&RQILGHQWLDOLW\5HODWHG&DVH/DZ      -XO\ 
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVFDVHODZTXLFNUHIHUHQFHWRROILQDOZORJR




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                  



  3DJH




                            ,GHQWLI\IRUPDOSRLQWVRIFRQWDFWZLWKLQWKHSURVHFXWRU¶VRIILFHDQGWKHORFDOYLFWLP¶V
                                DGYRFDF\DQGOHJDOVHUYLFHVRUJDQL]DWLRQVZLWKH[SHUWLVHVHUYLQJLPPLJUDQWYLFWLPV
                            'HYHORSVWURQJUHODWLRQVKLSVDQGZRUNFROODERUDWLYHO\ZLWKLPPLJUDQWYLFWLP¶VDGYRFDWHV
                                  DQGDWWRUQH\VRQ
                                      o ,QGLYLGXDOYLFWLP¶VFDVHVWRHQVXUHWKDWYLFWLPVUHFHLYHLQIRUPDWLRQDERXW
                                           LPPLJUDWLRQUHOLHIDYDLODEOHWRYLFWLPVWKURXJKWKH9$:$7DQG8YLVD
                                           SURJUDPVDVHDUO\DVSRVVLEOHLQWKHSURVHFXWLRQ
                                      o 'HYHORSLQJSDUWQHUVKLSVWRZRUNRQWKHGHYHORSPHQWDQGLPSOHPHQWDWLRQRI
                                           LPSURYHPHQWVWRORFDOSURFHVVHVDQGSURFHGXUHVWKDWLPSURYHLPPLJUDQWYLFWLP¶V


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 294 of 380 Page ID #:3258
                                   DELOLW\WRSDUWLFLSDWHLQFULPLQDOFDVHV
                      ,GHQWLI\SURVHFXWRUVZKRZLOOEHWKHGHVLJQDWHG8YLVDFHUWLILHUVIRUWKHSURVHFXWRU¶V
                               RIILFHLPSOHPHQW8YLVDFHUWLILFDWLRQSUDFWLFHVDQGSROLFLHVWKDWHQFRXUDJH8YLVD
                               FHUWLILFDWLRQHDUO\LQWKHFDVHDQGGRQRWZDLWXQWLOWKHFULPLQDOFDVHKDVFRQFOXGHG
                            :RUNFROODERUDWLYHO\ZLWKLPPLJUDQWYLFWLPDGYRFDWHVDQGDWWRUQH\VWRUHFHLYHWUDLQLQJ
                                 RQLPPLJUDQWFULPHYLFWLP¶VOHJDOULJKWVDQGLPPLJUDWLRQRSWLRQVIRUSURVHFXWRUVDQGWR
                                 SURYLGHWUDLQLQJE\YLFWLPDGYRFDWHVDQGDWWRUQH\VRQKRZWKH\FDQEHVWDVVLVWZLWK
                                 SURVHFXWLRQV

                            5HFRPPHQGDWLRQVIRUWKH'HSDUWPHQWRI+RPHODQG6HFXULW\

                                7KLVVXUYH\¶VILQGLQJVFRQILUPHGWKDWSHUSHWUDWRUVRIYLROHQFHDJDLQVWLPPLJUDQWFULPH
                      YLFWLPVGXULQJDQGZHUHDFWLYHO\HQJDJHGLQXVLQJWKUHDWVRIGHSRUWDWLRQDQGPDNLQJ
                      FDOOVWRLPPLJUDWLRQHQIRUFHPHQWRIILFLDOVLQHIIRUWVWRWULJJHULQLWLDWLRQRILPPLJUDWLRQ
                      HQIRUFHPHQWDFWLRQVDJDLQVWLPPLJUDQWYLFWLPV,QWRWDOLPPLJUDQWYLFWLPVRIGRPHVWLF
                      YLROHQFHVH[XDODVVDXOWFKLOGDEXVHDQGKXPDQWUDIILFNLQJZKRKDGILOHGRUZHUHLQWKHSURFHVV
                      RIILOLQJ9$:$VHOISHWLWLRQV8YLVDDSSOLFDWLRQV7YLVDDSSOLFDWLRQVDQGIRUFLYLOSURWHFWLRQ
                      RUGHUVIURPVWDWHFRXUWVEHFDPHWKHVXEMHFWVRILPPLJUDWLRQHQIRUFHPHQW7KLVDPRXQWVWR
                      RIDOORIWKHYLFWLPVUHSRUWHGE\DWWRUQH\VDQGDGYRFDWHVLQWKHVXUYH\LQDQG9$:$
                      VHOISHWLWLRQHUVZHUHPRVWOLNHO\WREHVXEMHFWHGWRLPPLJUDWLRQHQIRUFHPHQW  IROORZHGE\
                      8YLVD  DQG7YLVD  YLFWLPV 6HHILJXUH 7KLVUHVHDUFKIRXQGWKDWZKDWWULJJHUHG
                      WKHLPPLJUDWLRQHQIRUFHPHQWDFWLRQZDVPRVWRIWHQUHSRUWVIURPWKHSHUSHWUDWRURUWKH
                      SHUSHWUDWRU¶VIDPLO\PHPEHUVWRLPPLJUDWLRQHQIRUFHPHQWRIILFLDOV DUU
                                                                                    O H V Y% 
                                                                               QJ H           
                               7KHSHUFHQWRILPPLJUDQWHQIRUFHPHQWDFWLRQVDJDLQVWLPPLJUDQWYLFWLPVWKDWZHUH
                                                                             $               
                                                                       R V             X  O\
                                                           L W \   RI/ HGRQ-
                      LQLWLDWHGE\SHUSHWUDWRUVRUWKHLUIDPLO\PHPEHUVE\FDVHW\SHLQWKLVVXUYH\ZDV
                                                                 
                                                H G LQ& DUFKLY
                           9$:$VHOISHWLWLRQHUV±
                                            L W
                                          F            
                           8YLVDYLFWLPV±
                                                   
                                        1R
                           7YLVDYLFWLPV±
                            &LYLOSURWHFWLRQRUGHUDSSOLFDQWV±

                              7KHVHILQGLQJVDUHFRQVLVWHQWZLWKILQGLQJVIURPUHVHDUFKFRQGXFWHGLQZKLFKIRXQG
                      WKDWLPPLJUDWLRQHQIRUFHPHQWDJDLQVWFULPHYLFWLPVZDVFDXVHGE\FDOOVIURPWKHSHUSHWUDWRURU
                      WKHSHUSHWUDWRU¶VIDPLO\DWWKHIROORZLQJUDWHV


                             .ULV]WLQD(6]DERHWDO(DUO\$FFHVVWR:RUN$XWKRUL]DWLRQ)RU9$:$6HOI3HWLWLRQHUVDQG89LVD$SSOLFDQWV

                      1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7  )HE  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVILQDOBUHSRUWRQ
                      HDUO\DFFHVVWRHDGB




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                



  3DJH




                                 

KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 295 of 380 Page ID #:3259
                                9$:$VHOISHWLWLRQHUV±
                               8YLVDV±

                               :KHQLPPLJUDQWYLFWLPVZKRDUHOLPLWHG(QJOLVKSURILFLHQW /(3 FDOOWKHSROLFHIRUKHOS
                      DQGSROLFHDUULYLQJDWWKHFULPHVFHQHDUHQRWDEOHWRFRPPXQLFDWHZLWKWKHYLFWLPVEHFDXVHWKH\
                      GRQRWREWDLQWKHDVVLVWDQFHRIDTXDOLILHGLQWHUSUHWHUWKLVFDQUHVXOWLQWKHSROLFHDUUHVWLQJWKH
                      YLFWLPLQVWHDGRIRULQDGGLWLRQWRWKHSHUSHWUDWRU 2IWHQWKHSHUVRQZKRVSHDNV(QJOLVKDWWKH
                      FULPHVFHQHZLOOEHWKHSHUSHWUDWRURUKLVIDPLO\PHPEHU 3ULRUUHVHDUFKKDVIRXQGWKDW
                      WKLVOHDGVWRWKHYLFWLP¶VDUUHVWLQRI9$:$VHOISHWLWLRQLQJFDVHVDQGRI8YLVDFDVHV
                      7KLVUHVHDUFKIRXQGWKDWLQDQGSROLFHUHVSRQGLQJWRGRPHVWLFYLROHQFHFDOOVDUUHVWHG
                      WKHLPPLJUDQWYLFWLPLQDGGLWLRQWRRULQVWHDGRIWKHSHUSHWUDWRUVDWWKHIROORZLQJUDWHV
                                  9$:$VHOISHWLWLRQHUV±
                                  8YLVDYLFWLPV±
                                  7YLVDYLFWLPV±

                           ,WLVLPSRUWDQWWRQRWHWKDWWUDIILFVWRSVWULJJHULPPLJUDWLRQHQIRUFHPHQWDJDLQVWLPPLJUDQW
                      YLFWLPVDQGLVWKHIDFWRUWKDWWULJJHUHGLPPLJUDWLRQHQIRUFHPHQWDJDLQVWFULPHYLFWLPVDWWKH
                      IROORZLQJUDWHV
                                  9$:$VHOISHWLWLRQHUV±
                                  8YLVDYLFWLPV±
                                  7YLVDV±
                                  &LYLOSURWHFWLRQRUGHUYLFWLPV±                   % D UU
                                                                               J H O HVY 
                                                                        R V $Q -XO\
                               9$:$FRQILGHQWLDOLW\VWDWXWRU\SURWHFWLRQVZHUHHQDFWHGE\&RQJUHVVLQDQG
                                                                      /
                                                                    
                                                                \RI LYHGRQ
                                                      Q  & L W
                      LPSURYHGDQGHQKDQFHGE\WKH9LROHQFH$JDLQVW:RPHQ$FWVRIDQG
                                                                        K
                                                                                                              7KH

                                                   L                 F
                                          FLWHG DU
                      OHJLVODWLYHKLVWRU\RI9$:$FRQILGHQWLDOLW\IURP9$:$VWDWHV

                                             
                                    ³7KLVVHFWLRQHQKDQFHV9$:$¶VFRQILGHQWLDOLW\SURWHFWLRQVIRULPPLJUDQWYLFWLPVDQG
                                           R
                                        1
                          GLUHFWVLPPLJUDWLRQHQIRUFHPHQWRIILFLDOVQRWWRUHO\RQLQIRUPDWLRQSURYLGHGE\DQDEXVHUKLV
                            IDPLO\PHPEHUVRUDJHQWVWRDUUHVWRUUHPRYHDQLPPLJUDQWYLFWLPIURPWKH8QLWHG6WDWHV
                            7KUHDWVRIGHSRUWDWLRQDUHWKHPRVWSRWHQWWRRODEXVHUVRILPPLJUDQWYLFWLPVXVHWRPDLQWDLQ
                            FRQWURORYHUDQGVLOHQFHWKHLUYLFWLPVDQGWRDYRLGFULPLQDOSURVHFXWLRQ«7KHVHSURYLVLRQVDUH
                            GHVLJQHGWRHQVXUHWKDWDEXVHUVDQGFULPLQDOVFDQQRWXVHWKHLPPLJUDWLRQV\VWHPDJDLQVWWKHLU
                            YLFWLPV([DPSOHVLQFOXGHDEXVHUVXVLQJ'+6WRREWDLQLQIRUPDWLRQDERXWWKHLUYLFWLPV
                            LQFOXGLQJWKHH[LVWHQFHRID9$:$LPPLJUDWLRQSHWLWLRQLQWHUIHULQJZLWKRUXQGHUPLQLQJWKHLU
                            YLFWLPV¶LPPLJUDWLRQFDVHVDQGHQFRXUDJLQJLPPLJUDWLRQHQIRUFHPHQWRIILFLDOVWRSXUVXH
                            UHPRYDODFWLRQVDJDLQVWWKHLUYLFWLPV´


                             6HHHJ/HVO\H(2UORII0DU\$QQ'XWWRQ*LVHOOH$JXLODU+DVV1DZDO$PPDUBattered   Immigrant Women's
                      Willingness to Call for Help and Police Response8&/$:RPHQ V/- 
                             /HVO\H(2UORII0DU\$QQ'XWWRQ*LVHOOH$JXLODU+DVV1DZDO$PPDUBattered Immigrant Women's Willingness to

                      Call for Help and Police Response8&/$:RPHQ V/-   ,QUHVSRQGLQJWRRIGRPHVWLFYLROHQFH
                      FDOOVDQGRIVH[XDODVVDXOWFDOOVLQYROYLQJLPPLJUDQWYLFWLPVSROLFHVSRNHRQO\ZLWKWKHSHUSHWUDWRUZKRVSRNH(QJOLVK
                              $OLQD+XVDLQDQG/HVO\H(2UORII9$:$&RQILGHQWLDOLW\6WDWXWHV/HJLVODWLYH+LVWRU\DQG,PSOHPHQWLQJ3ROLF\

                       0DUFK  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVYDZDFRQILGHQWLDOLW\VWDWXWHVOHJKLVWRU\
                       '(3$570(172)-867,&($335235,$7,216$87+25,=$7,21$&7),6&$/<($567+528*+

                      +512in 1$7¶/,00,*5$17:20(1¶6$'92&$&<352-(&7 
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVFRQIYDZDOJKLVWGRMH[FHUSWVKU




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 296 of 380 Page ID #:3260

                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                 



  3DJH




                                       7KH'HSDUWPHQWRI+RPHODQG6HFXULW\UHFRJQL]HVWKDW

                                      ³9LRODWLRQVRI6HFWLRQFRXOGJLYHULVHWRVHULRXVHYHQOLIHWKUHDWHQLQJGDQJHUV
                            WRYLFWLPVDQGWKHLUIDPLO\PHPEHUV9LRODWLRQVFRPSURPLVHWKHWUXVWYLFWLPVKDYHLQWKH
                            HIILFDF\RIVHUYLFHVWKDWH[LVWWRKHOSWKHPDQGLPSRUWDQWO\PD\XQZLWWLQJO\DLGSHUSHWUDWRUV
                            UHWDOLDWHDJDLQVWKDUPRUPDQLSXODWHYLFWLPVDQGWKHLUIDPLO\PHPEHUVDQGHOXGHRU
                            XQGHUPLQHFULPLQDOSURVHFXWLRQV´

                                     7KHILQGLQJVIURPWKLVQDWLRQDOUHVHDUFKRQLPPLJUDWLRQHQIRUFHPHQWKLJKOLJKWWKH
                            ZD\VSHUSHWUDWRUVRIGRPHVWLFYLROHQFHVH[XDODVVDXOWFKLOGDEXVHKXPDQWUDIILFNLQJDQG
                            RWKHUYLROHQWFULPHVDJDLQVWLPPLJUDQWYLFWLPVDUHFRQWLQXLQJWRXVHWKHLUDELOLW\WRWULJJHU
                            LPPLJUDWLRQHQIRUFHPHQWDJDLQVWYLFWLPV3HUSHWUDWRUVZKRDUHVXFFHVVIXOLQJHWWLQJ'+6WR
                            VXEMHFWYLFWLPVWRLPPLJUDWLRQHQIRUFHPHQWZLOOEHPRUHVXFFHVVIXOLQDYRLGLQJFULPLQDO
                            SURVHFXWLRQVWRSSLQJYLFWLPVIURPVHHNLQJFLYLOSURWHFWLRQRUGHUVDQGJDLQLQJDQDGYDQWDJH
                                                                                             % D UU
                                                                                     O   Y
                            LQFXVWRG\DQGGLYRUFHSURFHHGLQJVWRWKHGHWULPHQWRIYLFWLPVDQGFKLOGUHQ
                                                                                       HV 
                                                                                J  H
                                                                        R V $Q -XO\
                                     7KHLVVXDQFHRI,&('LUHFWLYH1XPEHU³&LYLO,PPLJUDWLRQ(QIRUFHPHQW
                                                                      /
                                                                    
                                                                \RI LYHGRQ
                                                            L W
                            $FWLRQV,QVLGH&RXUWKRXVHV´RQ-DQXDU\ZDVDQLPSRUWDQWVWHSIRULPPLJUDQWFULPH
                                                         &
                                            F L W HGLQ DLQIRRWQRWH
                            YLFWLPV,QWKLVPHPR,&(FRQILUPV      UFK         WKDWLPPLJUDQWFULPHYLFWLPVDQGZLWQHVVHV
                                                        
                                                  
                            FRQWLQXHWRUHFHLYH9$:$FRQILGHQWLDOLW\SURWHFWLRQVDJDLQVWFRXUWKRXVHHQIRUFHPHQWWKDWDUH
                                         1  R   
                            LQDGGLWLRQWRWKHOLPLWDWLRQVRQFLYLOFRXUWKRXVHHQIRUFHPHQWVHWRXWLQWKH-DQXDU\
                            PHPR7KHUHTXLUHPHQWWKDW,&(RIILFLDOVFDQQRWXQGHUWDNHFLYLOLPPLJUDWLRQHQIRUFHPHQW
                            DFWLRQVLQQRQFULPLQDOIDPLO\DQGFLYLOFRXUWFDVHVDQGFRXUWURRPVZLWKRXW)LHOG2IILFH
                            'LUHFWRURU6SHFLDO$JHQWLQ&KDUJHDSSURYDOZLOOEHYHU\KHOSIXOLQGHWHUULQJWKHNLQGVRI
                            LPPLJUDWLRQHQIRUFHPHQWDFWLRQVEHLQJWDNHQDWFRXUWKRXVHVDJDLQVWYLFWLPVWKDWWKLVUHVHDUFK
                            GRFXPHQWV

                                      7KHUHDUHDGGLWLRQDOVWHSVWKDWWKH'HSDUWPHQWRI+RPHODQG6HFXULW\VKRXOGWDNHWR
                            DGGUHVVWKHILQGLQJVUHJDUGLQJLPPLJUDWLRQHQIRUFHPHQWDJDLQVWFULPHYLFWLPVWKDWWKLVUHSRUW
                            KDVIRXQG7KLVVXUYH\IRXQGWKDWLPPLJUDWLRQHQIRUFHPHQWDJDLQVWYLFWLPVLVWULJJHUHGPRVW
                            RIWHQE\WLSVIURPSHUSHWUDWRUVE\DYLFWLP¶VDUUHVWUHODWHGWRWKHGRPHVWLFYLROHQFHDQGE\
                            WUDIILFVWRSV7KHIROORZLQJUHFRPPHQGDWLRQVDUHGHVLJQHGWRHQVXUHIXOOLPSOHPHQWDWLRQRI
                            WKH,&(&RXUWKRXVH(QIRUFHPHQW'LUHFWLYHDQGSUHYHQWLPPLJUDWLRQHQIRUFHPHQW
                            DJDLQVWLPPLJUDQWFULPHYLFWLPVSURWHFWHGE\IHGHUDO9$:$FRQILGHQWLDOLW\VWDWXWHV7KHVH
                            UHFRPPHQGDWLRQVDUHGHVLJQHGWRUHDFKVWDIIDQGVXSHUYLVRUVDW'+6ZKRHQFRXQWHULPPLJUDQW
                            FULPHYLFWLPVRUZKRVHDFWLRQVLQWKHLU'+6ZRUNGLUHFWO\LPSDFWVYLFWLPV'+6VKRXOG
                            0DQGDWHDQQXDOWUDLQLQJIRU
                                       o $OO,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQWDQG&XVWRPVDQG%RUGHU3DWURO
                                          RIILFLDOVLQYROYHGLQDQGVXSHUYLVLQJLPPLJUDWLRQHQIRUFHPHQWDFWLYLWLHV
                                       o $OOQHZ,&(DQG&%3HQIRUFHPHQWRIILFHUV


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 297 of 380 Page ID #:3261
                             o $OO,&(7ULDO$WWRUQH\V


                             '(3¶72)+20(/$1'6(&85,7<,16758&7,21180%(5,03/(0(17$7,212)6(&7,21

                      ,1)250$7,213529,6,216in 1$7¶/,00,*5$17:20(1¶6$'92&$&<352-(&7 1RY
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVLPSOHPHQWDWLRQRIVHFWLRQDOOGKVLQVWUXFWLRQ
                       Immigration and Customs Enforcement January 2018 Courthouse Enforcement Policy and VAWA Confidentiality Protections

                      for Immigrant Crime Victims, 1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7 -DQ
                      KWWSQLZDSOLEUDU\ZFODPHULFDQHGXFRXUWKRXVHSURWHFWLRQVDQGFULPHYLFWLPV




                                       $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                 



  3DJH




                                       o $Q\VWDWHRUORFDOODZHQIRUFHPHQWRIILFHUVJLYHQDXWKRULW\WRFRQGXFW
                                          LPPLJUDWLRQHQIRUFHPHQWDFWLYLWLHVRQXQGHU6HFWLRQ J DQG
                                       o $OO'+6VWDIIUHVSRQVLEOHIRU6$9(YHULILFDWLRQ
                                       o $OO'+6VWDIIZKRUHFHLYHGHWDLQHUUHTXHVWVZRUNDWGHWHQWLRQFHQWHUVDQGKDYH
                                                                                                 % D UU
                                          DQ\UROHLQUHVSRQGLQJWRUHTXHVWVDERXWZKHWKHURUQRWLPPLJUDWLRQHQIRUFHPHQW
                                                                                              
                                                                                     H O HVY 
                                          RIILFLDOVDUHLQWHUHVWHGLQDSDUWLFXODUSHUVRQRQ
                                                                                   J
                                                                           V$Q             O\
                                               ƒ9$:$FRQILGHQWLDOLW\UHTXLUHPHQWVLQFOXGLQJKRZWRDFFHVVWKH&HQWUDO
                                                                              /R                    -X
                                                            L W \RI LYHGRQ
                                                   ,QGH[6\VWHPFRQWDLQLQJWKH³´IODJDVVLJQHGWR9$:$
                                                         &
                                                    LQ            DUFK
                                           FLWHG&ODVVRI$GPLVVLRQ´
                                                   FRQILGHQWLDOLW\SURWHFWHGFDVHVDQGWKH³'+6%URDGFDVW0HVVDJHRQ1HZ
                                                                
                                                  
                                              
                                        1Rƒ,&(DQG&%3VHQVLWLYHORFDWLRQVPHPR
                                              ƒ,&('LUHFWLYH1XPEHUSURFHGXUHVDQGUHTXLUHPHQWV

                                              ƒ,&(9LFWLP:LWQHVVPHPR
                            5HTXLUHWKDWDOO'+6VWDIILQGLFDWHDVSDUWRIWKHLUSHUIRUPDQFHUHYLHZZKHWKHURUQRW
                                WKH\KDYHWDNHQWKHDQQXDOUHTXLUHGWUDLQLQJFRXUVHVRQ9$:$FRQILGHQWLDOLW\ODZVDQG
                                FRXUWKRXVHDQGVHQVLWLYHORFDWLRQV
                            5HTXLUHWKDW&%3LVVXH
                                    o $ZULWWHQPXVWHURURWKHUSROLF\PHPRLPSOHPHQWLQJ9$:$FRQILGHQWLDOLW\
                                        UHTXLUHPHQWVDQG
                                    o $SROLF\GLUHFWLYHRUPXVWHUWKDWLPSOHPHQWVWKHVDPHFRXUWKRXVHHQIRUFHPHQW
                                        OLPLWDWLRQVIRU&%3RIILFLDOVDVFRQWDLQHGLQ,&('LUHFWLYH1XPEHURQ
                                        FRXUWKRXVHHQIRUFHPHQW
                            ,PSOHPHQWSUDFWLFHVWKDWZLOOSUHYHQWXVHRILPPLJUDWLRQHQIRUFHPHQWDFWLRQV
                                LPPLJUDWLRQFRXUWDQGGHWHQWLRQUHVRXUFHVRQFDVHVRILPPLJUDQWFULPHYLFWLPV
                                LQFOXGLQJSDUWLFXODUO\WKRVHZLWKSHQGLQJ9$:$8YLVDDQGRU7YLVDDQGRWKHU
                                9$:$FRQILGHQWLDOLW\SURWHFWHGFDVHV
                            &RRUGLQDWHDFURVV'+6LQFOXGLQJ86&,6DQG,&(WRXSGDWHWKHSURFHVVRIH[SHGLWHG
                                 SURFHVVLQJRI8YLVDDSSOLFDWLRQVE\86&,6LQFDVHVRILPPLJUDQWFULPHYLFWLPVZKRDUH
                                 LQLPPLJUDWLRQGHWHQWLRQDUHLQUHPRYDOSURFHHGLQJVRUKDYHILQDORUGHUVRIUHPRYDO
                                 ([SDQGWKLVSURFHVVWRDSSO\WR9$:$VHOISHWLWLRQHUV 9$:$FDQFHOODWLRQRI
                                 UHPRYDODSSOLFDQWV9$:$VXVSHQVLRQRIGHSRUWDWLRQDSSOLFDQWV7YLVDDSSOLFDQWVDQG

KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 298 of 380 Page ID #:3262
                          DQ\RWKHUDSSOLFDWLRQVFRYHUHGE\9$:$FRQILGHQWLDOLW\SURWHFWLRQV7KLVUHVHDUFKKDV
                          IRXQGWKDWSHUSHWUDWRUVRIFULPHVFRQWLQXHWRXVHWKUHDWVDWWHPSWVDQGFDOOVWR'+6
                          LPPLJUDWLRQHQIRUFHPHQWRIILFLDOVUHSRUWLQJLPPLJUDQWYLFWLPV2IWHQWKHVHFDOOVDUH
                          UHVXOWLQJLQLPPLJUDWLRQHQIRUFHPHQWDFWLRQVEHLQJLQLWLDWHGDJDLQVWYLFWLPV$Q
                          H[SHGLWHGSURFHVVWKDWZRUNVWRVZLIWO\DGMXGLFDWHFDVHVRI9$:$7DQG8YLVDYLFWLPV
                          ZLOOEHDQHIIHFWLYHPHFKDQLVPWKDWFXWVRIISHUSHWUDWRU¶VDELOLW\WRXQGHUPLQHFULPLQDO
                          LQYHVWLJDWLRQVDQGSURVHFXWLRQVDQGWRKDUPYLFWLPV


                         5HFRPPHQGDWLRQVIRU$GGLWLRQDO6WDWXWRU\3URWHFWLRQV1HHGHGWR3URWHFW,PPLJUDQW
                      &ULPH9LFWLPV

                              7KLVUHSRUWGLVFXVVHVUHFRPPHQGDWLRQVWKDWFRXUWVODZHQIRUFHPHQWSURVHFXWRUVYLFWLP
                      DGYRFDWHVYLFWLPDWWRUQH\VDQGWKH'+6FDQLPSOHPHQWWKDWZLOOKHOSUHPRYHEDUULHUVWRDFFHVVLQJ

                               3URVHFXWRULDO'LVFUHWLRQ&HUWDLQ9LFWLPV:LWQHVVHVDQG3ODLQWLIIV3ROLF\1XPEHU  
                               9$:$VHOISHWLWLRQHUVLQFOXGHVGHILQLWLRQDW,1$ D  LQFOXGHVEDWWHUHGVSRXVHZDLYHUDSSOLFDQWV




                                             $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                           



  3DJH                                                                                % D UU
                                                                            J  H O HVY 
                                                                   / R V $Q -XO\
                                                                 
                                                             \RI LYHGRQ
                                                      & L W
                                                LQ                FK
                                        FLWHG DU
                      MXVWLFHDQGLPSURYHDFFHVVWRIHGHUDOVWDWXWRU\LPPLJUDWLRQSURWHFWLRQVGHVLJQHGWRKHOSLPPLJUDQW
                                             
                      YLFWLPVDQGSURWHFWWKHPIURPGHSRUWDWLRQ7KHUHDUHDGGLWLRQDOIHGHUDODQGVWDWHVWDWXWRU\
                                         R  
                                      1
                      SURWHFWLRQVWKDWZRXOGJUHDWO\LPSURYHSURWHFWLRQVIRULPPLJUDQWYLFWLPVRIGRPHVWLFDQGVH[XDO
                      YLROHQFHFKLOGDEXVHDQGKXPDQWUDIILFNLQJ([DPSOHVLQFOXGH
                            )HGHUDO/HJLVODWLRQWR
                                            o Create a statutory list of locations deemed by statute to be sensitive locations DW
                                               ZKLFKLPPLJUDWLRQHQIRUFHPHQWDFWLYLWLHVFDQQRWEHFRQGXFWHGXQOHVVWKHDFWLRQ
                                               KDVVXSHUYLVRUDSSURYDODQGPHHWVOLPLWHGVWDWXWRULO\GHILQHGH[FHSWLRQV7KHOLVW
                                               RIVHQVLWLYHORFDWLRQVVKRXOGLQFOXGHEXWQRWEHOLPLWHGWR
                                                   o 'RPHVWLFYLROHQFHVKHOWHUV
                                                   o 5DSHFULVLVFHQWHUV
                                                   o )DPLO\MXVWLFHFHQWHUV
                                                   o 6XSHUYLVHGYLVLWDWLRQFHQWHUV
                                                   o 9LFWLPVHUYLFHVDJHQFLHV
                                                   o &RXUWKRXVHV
                                                   o 6FKRROV
                                                   o +RVSLWDOV
                                                   o 3ODFHVRIZRUVKLSDQGRWKHUUHOLJLRXVFHUHPRQLHV
                                                   o :HGGLQJV
                                                   o )XQHUDOV
                                            o Eliminate the U visa annual cap: 7KLVZLOOVKRUWHQWKHWLPHWKDW8YLVDYLFWLPV
                                               FRRSHUDWLQJZLWKODZHQIRUFHPHQWDQGSURVHFXWRUVLQFULPLQDOLQYHVWLJDWLRQVRU

KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 299 of 380 Page ID #:3263
                                SURVHFXWLRQVDUHDWULVNIURPDEXVHUVDWWHPSWVWRKDYHYLFWLPVGHWDLQHGRU
                                GHSRUWHG
                             o Allocate sufficient resources in appropriations bills and earmark support for
                                sufficient staffing, supervision, and adequate training for the VAWA Unit. 6XUYH\
                                ILQGLQJVDERXWWKHQXPEHUVRILPPLJUDQWYLFWLPVZKRVWD\ZLWKDEXVHUVXQWLOWKHLU
                                FDVHVDUHDGMXGLFDWHGDQGGDLO\ZHHNO\DQGPRQWKO\DEXVHVXIIHUHGE\LPPLJUDQW
                                YLFWLPVDQGWKHLUFKLOGUHQQHFHVVLWDWHVVWDIILQJOHYHOVWKDWZLOOHOLPLQDWHORQJ
                                ZDLWVIRU8YLVDDGMXGLFDWLRQ(QVXUHWKDWDOO9$:$VHOISHWLWLRQVEDWWHUHG
                                VSRXVHZDLYHUV8YLVDDQG7YLVDDGMXGLFDWLRQVRFFXULQDVZLIWDQGSUHGLFWDEOH
                                PDQQHUWKDWDOORZLPPLJUDQWFULPHYLFWLPVWRLPSOHPHQWVDIHW\SODQVWKDWSURWHFW
                                YLFWLPVZKLOHWKH\DZDLWGHIHUUHGDFWLRQDQGZRUNDXWKRUL]DWLRQZKLFKDUHERWK
                                NH\WRYLFWLPVDIHW\SURWHFWLRQDQGIXOOSDUWLFLSDWLRQLQWKHFULPLQDODQGFLYLO
                                MXVWLFHV\VWHPV
                             o Grant victims timely access to employment authorization within 6 months of filing
                                IRUD8YLVDD9$:$VHOISHWLWLRQD7YLVDRUDQ\RWKHU9$:$FRQILGHQWLDOLW\
                                SURWHFWHGFDVH/HQJWK\GHOD\VLQWKHDGMXGLFDWLRQSURFHVVOHDYHVYLFWLPVRI
                                GRPHVWLFYLROHQFHFKLOGDEXVHKXPDQWUDIILFNLQJDQGZRUNSODFHYLROHQFHDWWKH
                                PHUF\RISHUSHWUDWRUV:LWKRXWDQDELOLW\WRZRUNYLFWLPVFDQQRWVXSSRUW
                                WKHPVHOYHVDQGWKHLUFKLOGUHQLIWKH\IOHH
                             o Protect survivors from removal while their VAWA self-petitions, VAWA
                                cancellation, U visa, and T visa applications are pending. 7KHILQGLQJVRIWKLV

                                                                                                                % D  UU
                                                                                              J  H O HVY 
                             .ULV]WLQD(6]DERHWDO(DUO\$FFHVVWR:RUN$XWKRUL]DWLRQ)RU9$:$6HOI3HWLWLRQHUVDQG89LVD$SSOLFDQWV



                                                                                      $Q -XO\
                      1 ¶ ,
                        $7 / 00,*5$17   :     ¶ $
                                         20(1 6        3
                                                   '92&$&<     )HE  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVILQDOBUHSRUWRQ
                                                             52-(&7
                      HDUO\DFFHVVWRHDGB
                                                                           /   R  V
                                                            & L W \RI LYHGRQ
                                                       LQ                  FK
                                                FLWHG DU
                                                   
                                         $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ
                                                  R                                                                                                   
                                             1

  3DJH




                                          UHVHDUFKXSGDWHVDQGEXLOGVXSRQILQGLQJVLQSULRUUHVHDUFK GHVFULELQJWKH
                                          H[WHQWWRZKLFKLPPLJUDQWFULPHYLFWLPVHOLJLEOHIRUDQGDSSO\LQJIRU
                                          LPPLJUDWLRQUHOLHIFUHDWHGWRSURWHFWWKHPDUHDWULVNRIEHFRPLQJWKHVXEMHFWRI
                                          LPPLJUDWLRQHQIRUFHPHQWDFWLRQV9LFWLPVQHHGWRUHFHLYHIRUPDOSURWHFWLRQIURP
                                          GHSRUWDWLRQGHWHQWLRQDQGLVVXDQFHRIDQRWLFHRIDFWLRQDJDLQVWWKHPRQFHWKH\
                                          KDYHHVWDEOLVKHGDSULPDIDFLHFDVH7KLVZLOOSURYLGHWKHPSURWHFWLRQVRRQDIWHU
                                          ILOLQJWKHLU9$:$7RU8YLVDFDVHDQGZLOODVVXUHSURWHFWLRQIURPDOO
                                          LPPLJUDWLRQHQIRUFHPHQWDFWLRQVZKDWHYHUWKHWULJJHURIWKHLPPLJUDWLRQ
                                          HQIRUFHPHQWDFWLRQPD\EHLQFOXGLQJSHUSHWUDWRUVWLSVDUUHVWVRI/(3YLFWLPVDW
                                          FULPHVFHQHVWUDIILFVWRSVRUIURPDQ\RWKHUVRXUFH
                            6WDWHOHJLVODWLRQWR
                                        o 5HTXLUH8YLVDFHUWLILFDWLRQZLWKLQDVSHFLILHGWLPHDIWHUWKHUHTXHVWLVPDGHE\
                                           JRYHUQPHQWDJHQFLHVDXWKRUL]HGE\IHGHUDOVWDWXHVWREHFHUWLILHUV7KLVLQFOXGHV
                                           EXWLVQRWOLPLWHGWRODZHQIRUFHPHQWSURVHFXWRUVDQGMXGJHV


KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
3URPRWLQJ$FFHVVWR-XVWLFHIRU,PPLJUDQWDQG/LPLWHG(QJOLVK3URILFLHQW&ULPH9LFWLPVLQDQ$JHRI,QFUHDVHG,PPLJUDWLRQ(QIRUF
             Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 300 of 380 Page ID #:3264
                             o 3URYLGHDFFHVVWRVWDWHIXQGHGSXEOLFEHQHILWVIRULPPLJUDQWYLFWLPVRIGRPHVWLF
                                YLROHQFHFKLOGDEXVHKXPDQWUDIILFNLQJDQGWRLPPLJUDQWYLFWLPVZLWKSHQGLQJ
                                VWDWXVDSSURYHGVWDWXVRUZKRDUHLQWKHSURFHVVRIILOLQJ9$:$FRQILGHQWLDOLW\
                                SURWHFWHGLPPLJUDWLRQFDVH7KLVLQFOXGHVEXWLVQRWOLPLWHGWRJUDQWLQJWKHVH
                                LPPLJUDQWYLFWLPVDFFHVVWRVWDWHIXQGHG7$1)VXEVLGL]HGKHDOWKFDUHGULYHUV¶
                                OLFHQVHVDQGFKLOGFDUH
                             o $PHQGVWDWHGLVFRYHU\UXOHVWRSUHFOXGHGLVFRYHU\LQVWDWHIDPLO\FLYLORU
                                FULPLQDOFRXUWFDVHVRILQIRUPDWLRQDERXWDQ\9$:$FRQILGHQWLDOLW\SURWHFWHG
                                LPPLJUDWLRQFDVHWKDWWKHYLFWLPKDVILOHG7KLVLQFOXGHVLQIRUPDWLRQDERXWWKH
                                H[LVWHQFHRIWKHFDVHDFWLRQVWDNHQLQWKHFDVHDQGGLVFRYHU\RIWKHFRQWHQWVRIWKH
                                IHGHUDOLPPLJUDWLRQFDVHILOH




                                                                                           % D UU
                                                                               J H O HVY 
                                                                      / R V $Q -XO\
                                                                    
                                                                \RI LYHGRQ
                                                         & L W
                                                    LQ               FK
                                              FLWHG DU
                                              R 
                                             1
                             .ULV]WLQD(6]DERHWDO(DUO\$FFHVVWR:RUN$XWKRUL]DWLRQ)RU9$:$6HOI3HWLWLRQHUVDQG89LVD$SSOLFDQWV

                      1$7¶/ ,00,*5$17 :20(1¶6 $'92&$&< 352-(&7  )HE  KWWSQLZDSOLEUDU\ZFODPHULFDQHGXSXEVILQDOBUHSRUWRQ
                      HDUO\DFFHVVWRHDGB
                             &DO3HQDO&RGH&RQQ*HQ6WDWEE 

                             7RLGHQWLI\VWDWHVWKDWKDYHDOUHDG\LPSOHPHQWHGWKHVHSURYLVLRQVJRWR KWWSZZZQLZDSRUJEHQHILWVPDS




                                        $PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI/DZ                                                                




KWWSZHEFDFKHJRRJOHXVHUFRQWHQWFRPRUJZSFRQWHQWXSORDGV,PPLJUDQW$FFHVVWR-XVWLFH1DWLRQDO5HSRUWSGI FG  KO HQ FW FOQN JO XV>30@
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 301 of 380 Page ID #:3265




                                                               % D UU
                                                   J H O HVY 
                                          / R V $Q -XO\
                                        
                                    \RI LYHGRQ
                             & L W
                        LQ               FK
                  FLWHG DU
Engaging Police in
                 1R 


 Immigrant Communities:
                                    Promising Practices from the Field


                                                               Pradine Saint-Fort
                                                               Noëlle Yasso
                                                               Susan Shah
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 302 of 380 Page ID #:3266




                                                               % D UU
                                                   J H O HVY 
                                          / R V $Q -XO\
                                        
                                    \RI LYHGRQ
                             & L W
                        LQ               FK
                  FLWHG DU
                  R 
                 1
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 303 of 380 Page ID #:3267




   Engaging Police in
    Immigrant Communities:                                              UU
                                                                  % D
                            Promising Practices
                                                      J H O HVY from  the Field
                                            / R V $Q -XO\
                                        I 
                             & L W \RSaint-Fort
                                                LY HGRQ
                        LQ  Pradine
                                       DUFK
                  FLWHG Noëlle     
                        Yasso
                 1R         Susan Shah
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 304 of 380 Page ID #:3268




                                                                                   % D UU
                                                                    J H O HVY 
      This project was supported by a Cooperative Agreement
      of Community Oriented Policing Services,IU.S.   / R V$Q 2010-CK-WX-K020
                                                                         - X O\The opinions
                                                                                          awarded by the Office

                                           L W \                G RQ the official position or contained
                                                   RnecessarilyHrepresent
                                                           Department   of Justice.                          here-

                                G  L Q
      in are those of the author(s) and & to specific
                                          do   not
                                                      UF K LYagencies, companies, products, or services should
                                                                                                 policies of the

      not be considered F
                           LWH
      U.S. Department of Justice.
                                            bythe
                                     References
                                                  Dauthor(s) or the U.S. Department of Justice. Rather, the
                                       
                              to supplement discussion of the issues.
                          an endorsement

                       1R
      references are illustrations

      The Internet references cited in this publication were valid as of the date of this publication. Given
      that URLs and websites are in constant flux, neither the author(s) nor the COPS Office can vouch
      for their current validity.

      ISBN: 978-1-932582-63-5

      0DUPber 2012




      U.S. Department of Justice                                                    Vera Institute of Justice
      Office of Community Oriented Policing Services                                233 Broadway, 12th Floor
      145 N Street, N.E.                                                            New York, NY 10279
      Washington, DC 20530
                                                                                    212.334.1300
      To obtain details on COPS Office programs, call the COPS Office               212.941.9407 (fax)
      Response Center at 800.421.6770.
                                                                                    www.vera.org
      Visit COPS Online at www.cops.usdoj.gov.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 305 of 380 Page ID #:3269



      Contents

      Letters from the Directors . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .ii

      Acknowledgments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

      Executive Summary . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .v

      Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1

      Principles of Promising Practices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .5

      Principles in Action: Promising Practices from the Field . . . . . . . . . . . . . . .8

             Brooklyn Center and Brooklyn Park Police Departments . . . . . . . . . 8

             Chelsea Police Department . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

             Clearwater Police Department . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

             Everett Police Department . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

             Metropolitan Nashville Police Department . . . . . . . . . . . . . . . . . . . 26


                                                                                                                      UU
             Orange County Sheriff’s Office . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30
                                                                                                              %  D
           Palm Beach County Sheriff’s Office . . . . . . . . . . . . . . . . .V
                                                                                       J   H  O H . .Y. . . . .. 33
                                                                                                                       
                                                                                    Q                         
           Storm Lake Police Department . . . . . . . .V
                                                              R  I  /  R . .$ . . . . . . . . . . . .O.\. . . . . 38
                                                                                           Q   -X
           Tulsa Police Department&                     \                     . .G
                                                 . . L.W. . . . . . . . . .L.Y. H      R
                                 H  G    L Q                 D   U F  K           . . . . . . . . . . . . . . . . 42

                          . L. W. . . . . . . . . .. 
      Conclusion . . . . .F                            . .
                                                         . . . . . . . . . . . . . . . . . . . . . . . . . . . . .45

      EPIC Glossary .1 . .R
                                  
                          . ... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .46

      EPIC Toolkit . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .47

      Additional Resources . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .49

      Funding Resources . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .55

      Appendix. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .56

      About the COPS Office . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .62
     Letters
       Case  from the Directors
                2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 306 of 380 Page ID #:3270
ii                                                                   Engaging Police in Immigrant Communities: Promising Practices from the Field




             Dear Colleagues,

             The Office of Community Oriented Policing Services (COPS Office) is proud to have partnered with
             the Vera Institute of Justice on this important publication, Engaging Police in Immigrant Communi-
             ties. The United States is a country that prides itself on its diverse communities and the importance
             of continuing partnerships and strengthening trust between law enforcement and all members of the
             community that they serve, must not be taken lightly.

             This guidebook highlights 10 law enforcement agencies that have demonstrated great success in
             enhancing relationships with the communities they serve, specifically with the diverse members of
             their community. They offer proof that the use of community policing can provide law enforcement
             with the tools necessary to build partnerships with immigrant community members.

             This resource, along with the companion podcasts, will provide law enforcement agencies with
             innovative ideas and strategies for engagement. These promising practices are meant to serve as

                                                                             %   UU
             guidance for duplication and should ensure that law enforcement agencies across the country are
                                                                                 D
                                                                       HVY 
             better equipped for working with all members of their community. The materials provided here also
                                                                 J H O
             include a cadre of resources available for quick download. My hope is that the podcasts, guidebook,

                                                          R V $Q -XO\
             and the featured website offering supplemental materials, will greatly enhance the use of commu-
                                                        /
                                                      
                                                  \RI LYHGRQ
             nity policing in immigrant populations.
                                           & L W
                                      LQ               FK
                             FLWHG DU
                              R 
                           1
             Bernard Melekian, Director
             Office of Community Oriented Policing Services
      Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 307 of 380 Page ID #:3271
Letters from the Directors                                                                                                   iii




            233 Broadway, 12th Floor   Tel: (212) 334-1300
            New York, NY 10279         Fax: (212) 941-9407
                                       www,vera.org




                    In jurisdictions large and small across the United States, the growing number of immigrants is
                    redefining for law enforcement agencies what it means to ensure public safety. Indeed, the bridging
                    of language and cultural divides and the building of strong police-immigrant relations constitute a
                    new frontier of community policing that most agencies are just beginning to explore. With time and
                    resources often in short supply, however, few can afford to experiment with untested immigrant-
                    centered programs.

                    For this reason, the Vera Institute of Justice launched the Engaging Police in Immigrant Commu-
                    nities (EPIC) project in partnership with the U.S. Department of Justice’s Office of Community
                    Oriented Policing Services. EPIC is a national project to identify, assess, and promote the effective
                    practices police agencies around the country have put in place to work successfully with their immi-
                    grant communities. In this report, we highlight the most promising of these approaches, describing
                    the efforts of 10 departments of different sizes, capacities, and circumstances.

                    From the assignment of bilingual sworn officers as community liaisons to the creation of multicul-

                                                                                       % D UU
                    tural advisory councils, the initiatives profiled here are as diverse as the people they aim to serve.

                                                                                 HVY 
                    They are also practical and field-informed, which is essential for law enforcement agencies that
                                                                           J H O
                                                                        $Q -XO\
                    want to achieve success in working with immigrant communities.

                                                                 / R V
                                                     & L W \RI LYHGRQ
                                                LQ               FK
                                      FLWHG DU
                    Michael P. Jacobson 
                                                  
                                    1  R
                    Director, Vera Institute of Justice
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 308 of 380 Page ID #:3272
iv                                                                 Engaging Police in Immigrant Communities: Promising Practices from the Field




           Acknowledgments

           The authors would like to thank the COPS Office for providing us with
           the opportunity to comprehensively document promising practices in this
           new area of policing. We hope that this, together with other publications
           developed by the Vera Institute and published by the COPS Office on
           the topic of police-immigrant relations, will enable agencies that want
           to effectively police immigrant populations to implement concrete and
           proven strategies.

           We specifically want to thank our program manager, Nicole Scalisi, for her
           resourcefulness, attentiveness, and never-ending support for our work.

           Throughout the course of this project, a number of Vera staff and interns
           played an important role in moving the research forward. We would like to
           thank Crystal Scialla, who was a RBF Fellow in Nonprofit Law with the Vera
           Institute, for her active participation in some of our agency site visits and
           ensuring that our project consistently complied with legal requirements.
           We would also like to thank our editor Patricia Connelly, for her thoughtful
           reviews and edits of numerous drafts of the report and podcast scripts.
           Vera’s publication coordinator Melissa Cippollone also deserves mention
           for producing and/or editing all graphic elements included in the report.
           We would be remiss to not thank three stellar student interns—Rika Gorn,
                                                                               % D UU
                                                                         HVY 
           Insiyah Mohammad, and Aneesha Gandhi— for whom no job was too big or

                                                                   J H O
           small. They were always available to offer an extra set of hands whenever it
           was necessary.
                                                         / R V $Q -XO\
                                                    RI 
                                           & L
           We wish to acknowledge the following W \communityLY HGRQ who actively
                                                                members
           participated in the peer G LQ of thereport:   K Ainbinder, Antonio
                                                     DUFDebra
                             FLWH Rev. Saul         
                                    review
           Amaya, Laura Bachman,
                                              
                                          and Gladys Vega. Gomez, Sandra Lyth,
                                                Carranza, Marcela
                                     
                           1R
           Seyon Nyanwleh, William    Rivera,

           They guided us in making the report more useful to community members
           who wish to partner with local law enforcement in police-immigrant
           relations initiatives. They and our 12 law enforcement peer reviewers
           generated or improved a number of the checklists that are included in
           the report.

           In addition to serving as peer reviewers of the report, the following
           individuals dedicated a number of hours to crafting and recording podcasts
           on this topic: Monique Drier, Community Liaison, Brooklyn Center Police
           Department; Robin Martinson, Community Liaison, Brooklyn Park Police
           Department; Brian Kyes, Chief of Police, Chelsea Police Department; Sergio
           Fidelis, Police Officer, Clearwater Police Department; Rafael Fernandez,
           Sergeant, Metropolitan Nashville Police Department; James Stormes,
           Colonel, Palm Beach County Sheriff’s Office; and Jesse Guardiola, Police
           Officer, Tulsa Police Department. We thank them for their contribution to
           this project and willingness to be edited by numerous people.

           Finally, we thank the other community policing coordinators, liaisons,
           chiefs, and sheriffs who have been involved in the promising practices
           profiled in this report. They are truly leaders in the policing field and
           have taken community policing to another level. We are humbled by their
           dedication and passion for serving all members of their communities.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 309 of 380 Page ID #:3273
Executive Summary                                                                                                                    v




                    Executive Summary

                    Community policing philosophy encourages law enforcement agencies to
                    actively pursue and develop meaningful relationships with the people they
                    serve. These relationships help cultivate trust and understanding between
                    the police and the community, which in turn make possible more effective
                    law enforcement responses to crime and other public safety concerns. In
                    short, community policing is effective when agencies work in partnership
                    with the people in whose neighborhoods they work.

                    Shifting community demographics are changing how agencies form                   About Vera:
                    these police-community collaborations. As the number of immigrants in
                    the United States continues to grow, community policing professionals            The Vera Institute of
                    routinely encounter many unfamiliar cultures and languages. As first re-         Justice is an independent,
                    sponders, it is critical that law enforcement personnel are able to interact     nonpartisan, nonprofit
                    productively with immigrant communities and communicate effectively              center for justice policy
                    with all victims, witnesses, and suspects.                                       and practice, with offices in
                                                                                                     New York City, Washington,
                    Because very little is known about how most of the 18,000 police agen-           D.C., New Orleans, and Los
                    cies nationwide work with immigrant communities, in 2010, the U.S.               Angeles. Vera combines
                    Department of Justice’s Office of Community Oriented Policing Services           expertise in research,
                    (COPS Office) partnered with the Vera Institute of Justice (Vera) to take        demonstration projects, and
                    a comprehensive look at how law enforcement agencies are developing
                                                                                               % D UU
                                                                                                     technical assistance to help

                                                                                       HVY 
                    effective police-immigrant relations. Vera’s Engaging Police in Immigrant        leaders in government and
                                                                                J  H O
                    Communities (EPIC) project is a national effort to identify, assess, and         civil society improve the

                                                                   / R V $Q -XO\
                    disseminate promising law enforcement practices that cultivate trust and         systems people rely on for
                                                                 
                                                           \RI LYHGRQ
                    collaboration with immigrant communities and merit replication.                  justice and safety.
                                                   &  L W
                                              LQ             DUtheFKof policing literature and      Visit www.vera.org for
                                      FLWHG                  
                    Vera staff conducted a comprehensive     review
                                                     
                                                  with                                            additional information.
                    consulted with policing
                                              
                                            experts to  discern      underlying principles of

                                      Rthe framework for this report,
                    promising practices for
                                    1form
                    principles, which
                                            working         immigrant   communities. These
                                                                              are:

                    1. Get to the root causes—Identify the underlying factors that contribute
                       to the crime and disorder that impact immigrant populations.
                    2. Maximize resources—Seek ways to expand the use of available
                       financial and personnel resources when crafting police responses to
                       immigrant communities.
                    3. Leverage partnerships—Develop meaningful relationships with organi-
                       zations or individuals that are deep-rooted in immigrant communities.
                    4. Focus on the vulnerable—Identify and support the needs and concerns of
                       those community members who are least able to protect themselves.
                    5. Engage in broad outreach—Communicate directly and regularly with as
                       many community members as possible, using varied means.
                    6. Train law enforcement and the community—Teach and learn about the
                       values and practices of each other’s culture.
                    7. Monitor successes and failures— Review programs on a regular basis
                       to gauge how well they are responding to the community’s needs and
                       producing the desired results.
                    8. Sustain programs that work—Develop mechanisms to continue
                       successful initiatives with agency-wide support.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 310 of 380 Page ID #:3274
vi                                                          Engaging Police in Immigrant Communities: Promising Practices from the Field



                             To identify practices that exemplify these principles, Vera solicited infor-
                             mation about law enforcement practices from more than 1,000 agencies
                             located in jurisdictions with large immigrant populations and evaluated
                             nearly 200 agencies’ practices. The evaluation led to the selection of the
                             following 10 agencies as national models for promising police-immigrant
                             relations: Brooklyn Center, Minnesota; Brooklyn Park, Minnesota; Chelsea,
                             Massachusetts; Clearwater, Florida; Everett, Massachusetts; Metropolitan
                             Nashville, Tennessee; Orange County, Florida; Palm Beach County, Florida;
                             Storm Lake, Iowa; and Tulsa, Oklahoma.

                             Just as these agencies vary in number of personnel, geography, resources,
                             and populations served, their practices also represent a wide array of both
                             practical and creative solutions. Examples include:

                             ◾ Hiring a civilian community liaison to get to the root cause of crime and
                               underreporting in an immigrant community
                             ◾ Making tactical Spanish language and cultural training part of police
                               academy curriculum
                             ◾ Partnering with social service and legal service organizations to form a
                               law enforcement anti-human trafficking task force
                             ◾ Engaging the services of a researcher from a local university to evaluate
                               the effectiveness of immigrant-centered initiatives

                                                                    % D UU
                                                              HVY 
                             From the modest to the most ambitious, every one of the 25 promising
                                                          H O
                             practices discussed in this report has contributed to building strong and
                                                        J
                                                   V $Q -XO\
                             mutually beneficial relations with immigrant communities. With some ad-
                                               / R
                                             
                                         \RI LYHGRQ
                             aptation, all of these approaches can be applied elsewhere.
                                  & L W
                             LQ               FK
                       FLWHG DU
                       R 
                      1
      Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 311 of 380 Page ID #:3275
Introduction                                                                                                                                          1




                       Introduction

                       According to the 2010 Census, approximately 40 million foreign-born peo-
                       ple now live in the United States and seven million of them arrived within
                       the past 8 years alone.1 Fostering positive police-immigrant relations has
                       never been more important to the success of community policing. Yet law
                       enforcement faces many challenges in reaching new immigrant communi-
                       ties, including language barriers, cultural differences, distrust of police, and
                       reluctance to report crime for fear of deportation. In an effort to overcome
                       these challenges, U.S. Department of Justice’s Office of Community Ori-
                       ented Policing Services (COPS Office) partnered with the Vera Institute of
                       Justice (Vera) to identify and disseminate information on promising prac-
                                                                                                                                     “When police and
                       tices that law enforcement agencies are using to build successful police-
                       immigrant relations.
                                                                                                                                     community work
                       This report is a field-informed guide for agencies that are looking to begin                                  together, good
                       or build upon their work with immigrant communities. More than 1,000
                       agencies across the country were asked about several topics, including the                                    things can happen
                       frequency of encounters with immigrants, policies and programs governing
                       police services to immigrants, agency outreach efforts, personnel recruit-                                    on all sides.”
                       ment, and training activities. The practices of 175 agencies in 42 states
                       were evaluated by Vera. Among these agencies were 133 municipal law                                           – Brooklyn Park
                                                                                            % D UU
                       enforcement agencies, 27 sheriff’s offices, nine state law enforcement agen-
                                                                                                                                       community member
                                                                                   HVY 
                       cies, and six other law enforcement agencies. Vera’s evaluation methodol-
                                                                             J H O
                                                                         $Q -XO\
                       ogy included compiling each agency’s police-immigrant relations practices
                                                                     R V
                       and assigning each agency a score according to how well it embodied the
                                                                  /
                                                         L W \RI LYHGRQ
                       principles of promising practices. After three rounds of further evaluation,
                                                      &
                                                 LQ               FK
                                         FLWHG DU
                       which included in-depth telephone interviews and site visits, the 10 agen-
                       cies profiled here were selected.

                                          R 
                       The report is organized  three sections and an appendix. The first sec-
                                              into
                                       1 key principles of promising practices of police-immi-
                       tion describes eight
                       grant relations. The second section follows with a more detailed discussion
                       of how 10 policing agencies have applied these principles in the field. The
                       third section provides a glossary of technical terms used in the report and
                       a list of relevant resources. The appendix includes a map of all the assess-
                       ment respondents and charts summarizing national trends in police-immi-
                       grant relations.

                       To provide additional practical guidance from the field, resources gath-
                       ered from the 10 profiled agencies accompany this report, including seven
                       podcasts and electronic copies of program documents, such as policies for
                       serving immigrant communities and curricula for training law enforcement
                       and community members. All companion resources are listed in the EPIC
                       Toolkit at the end of the report and can be found on Vera’s website at
                       www.vera.org/epic.

                       It is important to note that the agencies profiled in this report do much
                       more than is detailed here; readers are encouraged to contact the agen-
                       cies directly to learn more about their community policing initiatives. (See
                       “About the Agencies” chart on page 2 for contact information.)




               1. Nathan P. Walters and Edward N. Trevelyan, The Newly Arrived Foreign-Born Population of the United States: 2010,
               American Community Survey Brief (U.S. Department of Commerce, U.S Census Bureau, 2011, ACSBR/10-16).
       Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 312 of 380 Page ID #:3276
2                                                                                         Engaging Police in Immigrant Communities: Promising Practices from the Field



About the Agencies
Agency Name
 Leadership                                                            Area of                       Agency Size
 Contact Information                                                   Jurisdiction   Population     (Sworn Officers         Predominant
 Jurisdiction Covered (City, County, State)                            (sq. miles)    Estimates      and Civilian Staff)     Immigrant Communities


Brooklyn Center Police Department                                      7.96           30,104         70                      Hmong, Latino, Liberian
  Chief Kevin Benner
  Contact: Monique Drier – mdrier@ci.brooklyn-center.mn.us
  Brooklyn Center, Hennepin County, Minnesota

Brooklyn Park Police Department                                        26.1           75,781         163                     Hmong, Latino, Liberian
  Chief Michael Davis
  Contact: Robin Martinson – Robin.Martinson@brooklynpark.org
  Brooklyn Park, Hennepin County, Minnesota

Chelsea Police Department                                              1.8            45,000         107                     Salvadoran, other Latino
 Chief Brian A. Kyes
 Contact: Ofc. Sammy Mojica – SMojica@chelseama.gov
 or Claire Contreras – CContreras@chelseama.gov
 Chelsea, Suffolk County, Massachusetts

Clearwater Police Department                                           25.6           107,685        410                     Mexican, other Latino
  Chief Anthony Holloway
                                                                                                   % D UU
                                                                                           HVY 
  Contact: Ofc. Sergio Fidelis – Sergio.Fidelis@MyClearwater.com
  Clearwater, Pinellas County, Florida
                                                                                     J H O
                                                                                $Q
                                                                       3.4 /RV 41,667 -X     O\
Everett Police Department
                                                                   \  R I           R Q    106             Arab, Brazilian, Haitian, Italian, Latino
  Chief Steven A. Mazzie
                                                   G  L Q &LW            UFKLYHG
  Everett, Middlesex County, MassachusettsFLWH                   D
  Contact: Ofc. Patrick Johnston – Patrick.Johnston@ci.everett.ma.us

                                                             
                                                  
Metropolitan Nashville Police Department
    Chief Steve Anderson
                                        1R                           475.1     601,222     1,765           East African, Egyptian, Iraqi, Mexican,
                                                                                                                             other Latino
    Contact: Ofc. Gilbert Ramirez – Gilbert.Ramirez@nashville.gov
    or Commander Michael Alexander – michael.alexander@nashville.gov
    Nashville, Davidson County, Tennessee

Orange County Sheriff’s Office                                         903.4          1,145,956      2,139                   Haitian, other Caribbean, Mexican,
  Sheriff Jerry L. Demings                                                                                                   other Latino
  Contact: Helen Johnston – Helen.Johnston@ocfl.net
  Orange County, Florida

Palm Beach County Sheriff’s Office                                     1,969.8        1,320,134      3,914                   Guatemalan-Mayan, Mexican, Haitian
  Sheriff Ric Bradshaw
  Contact: Benito Gaspar – GasparB@pbso.org
  Palm Beach County, Florida

Storm Lake Police Department                                           4.1            13,000         26                      Laotian and Mexican
  Public Safety Director Mark Prosser
  Contact: Dir. Mark Prosser – prosser@stormlake.org
  Storm Lake, Buena Vista County, Iowa

Tulsa Police Department                                                196.8          603,403        873                     East Asian, Mexican, other Latino
  Chief Chuck Jordan
  Contact: Sgt. Mark Sherwood – msherwood@cityoftulsa.org
  or Ofc. Jesse Guardiola – jguardiola@cityoftulsa.org
  Tulsa, Tulsa County, Oklahoma
      Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 313 of 380 Page ID #:3277
Introduction                                                                                                  3



Highlighted Principles


 Get to the    Maximize      Leverage       Focus        Engage     Train Police   Monitor        Sustain
 Root Causes   Resources     Partnerships   on the       in Broad   and the        Successes      Programs
                                            Vulnerable   Outreach   Community      and Failures   that Work

  ■            ■                                                    ■              ■              ■




  ■            ■                                                    ■              ■              ■




                                                         ■          ■




  ■                          ■              ■                                                     ■


                                                                          % D UU
                                                              J H O HVY 
                                                     / R V $Q -XO\
                             ■
                                                   
                                               \RI LYHGRQ
                                        & L W
                                   LQ               FK
                            FLWHG DU
                            R■ 
                                  
                           1                              ■




                                            ■                                      ■




  ■                          ■                           ■                         ■




               ■                            ■




               ■                                         ■          ■
    Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 314 of 380 Page ID #:3278
4                                                                                                               Engaging Police in Immigrant Communities: Promising Practices from the Field




      Five Common Challenges to Providing Public Safety in Immigrant Communities
      1. Language barriers: Language barriers can prevent immigrants and the police from understanding each other and make it difficult
         for police to assess and respond to calls for assistance and other situations effectively.

      2. Many immigrants and refugees fear police and are often reluctant to report crime because they come from places where law
         enforcement agencies are corrupt and abusive; criminals also target immigrants because their reluctance to report crime is well-
         known.

      3. Federal immigration enforcement’s effect on local trust-building: Immigrants may not be able to distinguish between local,
         state, and federal law enforcement officers and may attribute immigration raids or other federal immigrant enforcement activities
         to local police and, therefore, mistrust community policing efforts.

      4. Lack of awareness of cultural differences: Immigrant communities may misunderstand how to interact with police, while police
         may be unfamiliar with immigrant cultural traditions and practices.

      5. Negative experiences with individual officers: When individual officers do not treat immigrants respectfully, the entire
         department’s relationship with immigrant communities may suffer.
      Source: Matthew Lysakowski, Albert Antony Pearsall III, and Jill Pope. 2009. Policing in New Immigrant Communities. Washington, D.C.:
      U.S. Department of Justice, Office of Community Oriented Policing Services, www.cops.usdoj.gov/RIC/ResourceDetail.aspx?RID=526.




                                                                                        % D UU
                                                                            J H O HVY 
                                                                   / R V $Q -XO\
                                                                 
                                                             \RI LYHGRQ
                                                      & L W
                                                 LQ               FK
                                           FLWHG DU
                                           R 
                                          1




                   Source: U.S. Census Bureau, The American Community Survey Reports, The Foreign-Born Population in the United States: 2010,
                   www.census.gov/prod/2012pubs/acs-19.pdf.
      Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 315 of 380 Page ID #:3279
Principles of Promising Practices                                                                             5




                     Principles of Promising Practices

                     An agency’s comprehensive approach to police-immigrant relations should
                     aim to encompass all eight of the key principles identified by Vera. Use of
                     these principles increases the likelihood that a department’s response to
                     public safety concerns will be effective, long-lasting, and replicable. The
                     agency practices that are profiled in this report were selected because they
                     can serve as useful examples for the field.

                     1. Get to the Root Causes
                        The primary purpose of community policing is to keep communities safe
                        by reducing crime and minimizing other public safety concerns. Agen-
                        cies that pursue this purpose most effectively first identify the underly-
                        ing factors that contribute to threats to public safety. Immigrants’ fear
                        and mistrust of police, language barriers, and cultural differences make
                        it especially challenging for police to get to the root causes of crime
                        and disorder in their communities. However, when agencies collect and
                        review quantitative and qualitative information about what is occurring
                        by reviewing crime data and calls for service, and soliciting community
                        input, they are able to understand more fully an immigrant community’s
                        public safety concerns and craft informed, deliberate solutions, instead of
                        temporary, reactive responses. Four of the agencies profiled in this report
                        successfully addressed recurring noise complaints, non-emergency calls,
                                                                                                  % D UU
                                                                                            HVY 
                        robberies, and the underreporting of crimes by focusing intensively on
                                                                                      J H O
                                                                              $Q -XO\
                        immigrant communities’ core public safety needs.

                                                                    I  / R V
                     2. Maximize Resources
                                                         &  L W \Ragencies  Y H     RQto provide high-
                                                                                  Gasked
                                                                           L
                                            HGLQbudgets.               FK discussed in this report
                        Across the country, law enforcement                   are
                        quality service onWlimited
                                        F L                     DUagencies
                                                                 Four
                        have found creative ways 
                                                    to   their available financial and person-
                                                         stretch
                                              
                                     1R
                        nel resources while   also improving     police-immigrant relations within
                         their jurisdictions. These approaches include sharing a police advisory
                         committee that is made up of community members, placing mobile po-
                         lice units in areas with the greatest need, expanding the roles of staff and
                         volunteers to overcome language barriers, and co-hosting community
                         outreach events with other service providers.

                     3. Leverage Partnerships
                        Developing meaningful partnerships with organizations or individuals that
                        are deep-rooted in local communities is an important part of effective
                        community policing. Law enforcement agencies that partner with such
                        groups or people are better able to address the public safety needs and
                        concerns of the communities in their jurisdictions. While such collabora-
                        tion may often require a high degree of investment and compromise on
                        the part of both police officers and community members or advocates, it
                        often produces high rewards: law enforcement agencies are able to share
                        resources and expertise, find long-lasting solutions to crime problems,
                        and increase a community’s trust in its police department. Four agencies
                        discussed below exemplify this principle by collaborating successfully
                        with a wide range of governmental agencies and non-governmental orga-
                        nizations to combat human trafficking; train immigrants in their native
                        languages about police encounters; and foster positive, lawful behaviors in
                        local immigrant youth.
    Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 316 of 380 Page ID #:3280
6                                                            Engaging Police in Immigrant Communities: Promising Practices from the Field



                             4. Focus on the Vulnerable
                                Local law enforcement is responsible for the safety of everyone living in
                                its jurisdiction, especially for those who are more vulnerable to victim-
                                ization because they are less able to protect themselves. The extent to
                                which an agency serves vulnerable persons is indicative of how well it
                                ensures public safety for the community at large. Vulnerable groups can
                                include children, the elderly, persons with mental illness or other dis-
                                abilities, and crime victims. In immigrant communities, limited English
                                proficiency can make some even more vulnerable. Police agencies can
                                effectively support the needs and concerns of these groups and also
                                encourage crime reporting by dedicating a staff position, program, or
                                policy to serve these groups. Strategies used by three agencies featured
                                here include tailoring outreach to immigrant crime victims, establishing
                                customized crime prevention academies, and creating programs specifi-
                                cally for people with limited English proficiency.

                             5. Engage in Broad Outreach
                                It is important for law enforcement agencies to have the trust of the peo-
                                ple they serve. Regular and direct communication with as many commu-
                                nity members as possible can help generate support for, and cooperation
                                with, the police. It can also promote perceptions of safety and knowledge
                                about how best to seek police assistance. Agencies can make the most
                                of their contacts with the public by adapting communication methods

                                                                       %   UU
                                to the preferences of the communities they serve. Some of the more
                                                                           D
                                                                 HVY 
                                successful practices used by four agencies profiled in this report include
                                                           J H O
                                designating a community liaison, making use of the latest technology to
                                                    R V $Q -XO\
                                reach a wider audience, hosting community forums, and participating in
                                                  /
                                                
                                          \RI LYHGRQ
                                  &  L W
                                a humanitarian effort as a demonstration of good will.
                            LQ LawEnforcement
                                              DUFK and the Community
                      FLWHG6. Train        
                                    enforcement agency and an immigrant community will have at
                           one
                              A law

                     1R members of different cultures come into contact, misunderstandings can
                              least       thing in common—each has a distinct, complex culture. When

                               occur very quickly. To minimize conflict, each group can benefit greatly
                               from learning about the values and practices of the other’s culture. When
                               police officers are trained in the practical aspects of a culture, such as
                               what behaviors or languages they will likely encounter in a neighborhood
                               with immigrants, officers are better able to respond appropriately and
                               make informed decisions during interactions with community members.
                               Similarly, when community members understand the purpose behind
                               law enforcement procedures and how they are expected to respond, they
                               are more likely to cooperate with officers in a policing encounter. Four
                               of the agencies described in this report established practical training
                               programs that aim to lessen barriers between police and immigrant
                               communities.
      Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 317 of 380 Page ID #:3281
Principles of Promising Practices                                                                      7



                     7. Monitor Successes and Failures
                        Successful community policing programs must be actively managed.
                        They must be reviewed to gauge how well they are responding to the
                        community’s needs and producing the expected results. Consistent moni-
                        toring of a practice will ensure that new developments are identified in
                        a timely fashion and the program is adjusted accordingly. For programs
                        that focus on police-immigrant relations, it is critical to routinely obtain
                        immigrant community input, through both informal and formal mecha-
                        nisms. Community advisory councils can provide on-going community
                        input from trusted sources that understand the police agency’s mission
                        and goals. Community satisfaction surveys are another useful tool to
                        gather information from the general public. Four of the agencies profiled
                        in this report monitor their work with immigrant communities by receiv-
                        ing feedback on a regular basis from community members.

                     8. Sustain Programs That Work
                        Many police agencies start new programs or initiatives with limited
                        funding that often ends after a year or two. A program’s success alone is
                        no guarantee of its continued existence. Agencies that have found ways
                        to sustain effective programs are better able to serve their communities
                        over time. Successful agencies use a variety of methods to keep their
                        programs going, and three of the agencies discussed in this report did so
                        through formalizing personnel policies, implementing research recom-

                                                                                  %   UU
                        mendations, and allowing an initiative to become a self-sustaining com-
                                                                                      D
                                                                            HVY 
                        munity organization.
                                                                      J H O
                                                             / R V $Q -XO\
                                                           
                                                       \RI LYHGRQ
                                                & L W
                                           LQ               FK
                                     FLWHG DU
                                     R 
                                    1
    Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 318 of 380 Page ID #:3282
8                                                          Engaging Police in Immigrant Communities: Promising Practices from the Field




                            Principles in Action: Promising Practices from
                            the Field

                            The promising practices profiled in this report come from 10 different
                            police departments and sheriff’s offices and demonstrate the variety
                            of ways the eight key principles above are put into action in the
                            field. Though many of the practices embrace several principles, this
                            report discusses each practice in light of a few principles to show how
                            these principles are carried out in a policing context and what outcomes
                            can be achieved. This report does not attempt to provide an exhaustive
                            account of each agency’s activities. The report does aim to present
                            examples of practical and creative approaches to effective police-
                            immigrant relations that may serve as models for other agencies.



                            Brooklyn Center and Brooklyn Park
                            Police Departments

                            www.cityofbrooklyncenter.org/index.aspx?NID=146 and

                                                                         UU
                            www.brooklynpark.org/sitepages/pid67.php
                                                                   % D
                                                       J H O HVY 
                                              / R V $Q -XO\
                                            
                                        \RI LYHGRQ
                                 & L W
                            LQ               FK
                      FLWHG DU
                      R 
                     1
                                                      The Brooklyn Center and Brooklyn Park police
                                                      departments (collectively, the Brooklyns) serve
                                                      adjacent municipalities in the northern suburbs
                                                      of Minneapolis, Minnesota. Both possess simi-
                                                      lar immigrant communities consisting largely of
                                                      Hmong, Latino, and Liberian immigrants. Many
                                                      of the Hmong and Liberian residents came to the
                                                      Brooklyns through refugee resettlement agencies.
                                                      Members of the Latino community moved to the
                                                      Brooklyns mainly to pursue employment oppor-
                            tunities and a better quality of life. While working with these immigrant
                            populations, the police departments realized that many people did not have
                            a clear understanding of local law or the role of police. Officers were also
                            having difficulty understanding the cultural practices of the diverse im-
                            migrant communities in their jurisdictions. In 2005, to collectively address
                            their shared challenges, the police departments partnered with Hennepin
                            County and the Northwest Hennepin Human Services Council to create the
                            Joint Community Policing Partnership (JCPP). Since many of the practices
                            described below are initiatives of the partnership, this report profiles the
                            departments jointly.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 319 of 380 Page ID #:3283
Brooklyn Center and Brooklyn Park Police Departments                                                                                     9



                    The JCPP manages to incorporate all eight of the principles of promising
                    police-immigrant relations practices. Below, we discuss how the Brooklyn
                    Center and Brooklyn Park police departments have:

                    ◾ Hired civilian community liaisons to address the root cause of
                      ordinance violations in the immigrant community
                    ◾ Maximized resources by staffing some initiatives with volunteer
                      members of their Multicultural Advisory Committee
                    ◾ Created a New Americans’ Academy to train recent immigrants in local
                      laws and police procedures
                    ◾ Monitored their efforts through formal evaluations and by seeking
                      contemporaneous feedback from community partners
                    ◾ Enlisted both sworn officers and civilian staff to complement and sustain
                      the efforts of the JCPP



                    Get to the Root Causes                                                                              “Our community
                    The Brooklyns noticed a spike in complaints about loud house parties and noise violations in        liaison’s work with
                    neighborhoods where growing numbers of Liberian immigrants reside. Officers responding
                    to these calls soon recognized a pattern: they were going to the same homes to address the          the community
                    same complaints over and over again. Moreover, these repeat visits by the police did not re- UU
                                                                                                         V  Y    %D  saved us
                                                                                                              tothese
                                                                                                  HOH who didnot
                    duce the number of violations or resident complaints. Some of the police responses
                    complaints even escalated into heated confrontations with community J
                                                                                         $   Q members
                    understand why police officers were interfering with their R
                                                                         R   I  /   V
                                                                                   socializing.
                                                                                                   Q -  XO\            10-times the
                    Executive staff from both agencies met &
                                                                  LW\ the underlying
                                                                                     L Y     GRof this problem.
                                                                                          Hcauses
                                                  H G   L Q   to discuss
                                                                          D   U F K                                    amount of time
                                              L W
                                           F large celebrations
                    They hypothesized that either   the
                                                                 in their homes or there was miscommunication
                                                        Liberian residents   misunderstood    what was legally
                    permissible when hosting
                                                                                                                    we spend in
                                                   residents. To test these theories and focus more inten-
                    between the police and theimmigrant
                                            R
                                         1 relations overall, the JCPP provided resources to each department
                    sively on police-immigrant
                                                                                                                        repeated calls for
                    to hire a civilian community liaison.
                    The community liaisons’ first task was to convene a community-police meeting to discuss             service for the
                    the issues. The liaisons, who were not members of the Liberian community, had to seek
                    out community members to participate in this meeting. In their initial meetings, the liaisons       same problem.”
                    introduced themselves and explained their role in the police department. After cultivating
                    and maintaining relationships with community members and leaders, the liaisons were
                    able to host the initial meeting and several subsequent question-and-answer sessions with
                                                                                                                    – Brooklyn Center
                    members of the Liberian community and sworn law enforcement personnel from each                   police detective
                    agency. These meetings, often held in community spaces, allowed the police departments to
                    discuss their concerns about the high incidence of noise violations and other public safety
                    complaints. Police personnel encouraged community members to share their views on those
                    issues. As a result, the departments learned that many new immigrants were both unaware
                    of the noise ordinances and laws governing quality-of-life issues and did not understand the
                    police’s role in enforcing them.
                    Both agencies then turned their attention to developing and disseminating information that
                    was culturally appropriate. For example, the Brooklyn Center Police Department’s community
                    liaison developed and personally distributed an informational letter written in plain English
                    addressed to the Liberian community that explained the local ordinances and laws and
                    the police’s role in enforcing them, and invited community members to contact the civilian
                    community liaison or a designated police officer who could answer any questions. As a result
                    of these and other efforts, the Brooklyns were able to reduce incidences of noise violations
                    within the growing Liberian community.
                    To view a copy of the informational letter addressed to the Liberian community, visit
                    Vera’s website at www.vera.org/epic.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 320 of 380 Page ID #:3284
10                                                                               Engaging Police in Immigrant Communities: Promising Practices from the Field



                                      Maximize Resources

                                      The JCPP’s initiatives, past and present, focus on improving law enforcement relations with
                                      local immigrant communities and include teaching immigrant community members about
                                      local laws and the role of law enforcement; conducting cultural and community awareness
                                      training for law enforcement; planning and hosting outreach events; and recruiting and train-
                                      ing multicultural police cadets. Although these initiatives have been fully supported by both
                                      agencies’ chiefs and are managed by the departments’ civilian community liaisons, their
                                      full implementation required the commitment of more personnel than any of the partnering
                                      organizations alone could provide.
                                      To support the work of the civilian community liaisons of both agencies, the JCPP created a shared
          “The JCPP                   Multicultural Advisory Committee (MAC). MAC members include both foreign-born and U.S.-born
                                      residents of the Brooklyns, as well as representatives from the county. Members convene monthly
       and MAC are                    to advise the agencies on how to serve and communicate better with the diverse communities of
                                      both cities. At meetings, members review drafts of personnel recruitment notices and training ma-
     unique because                   terials and discuss ideas for culturally appropriate resources the police departments could develop
                                      to address the safety concerns of all communities. MAC members also attend police-organized
            they work                 community events to assist agency staff and to ensure that community members see familiar
                                      faces working alongside police personnel.
       with everyone
                                      Agendas, applications, and other materials from MAC meetings can be found at
        and they are                  www.vera.org/epic.

        not restricted
                                                                                                     %  D   UU
         to only new               Train Law Enforcement and the
                                                                                 J    H O HVY Community    
                                                                              Q
                                                                          $ of many-newly
                                                                      Vhome                         
                                                                                                     immigrants, including refugees.
        Americans. It
                                   The Brooklyns have become
                                                           R I  /  Rthe              Q     XO\arrived
                                             &   L W
                                   The police departments
                                                      \enforcement    LY  H
                                                                 frequently
                                                                             GlocalRlaws, particularly laws against
                                                                            observed    that these newcomers      often do not understand

                                 H G     Q
                                   theLrole of law
                                                           D  U F  Kand the                                           public disorder or
         is important      F L W   domestic
                                                   with law enforcement in their countries of origin. For these
                                               violence.   Refugees,  in particular,  are often very  fearful of the police based on past
                                            
                                     in the Brooklyns would rarely report crime or voluntarily reach out to law
        to bridge the      R   immigrants
                                   negative   experiences                                                                       reasons,
                          1           ment for assistance.
                                                                                                                                    enforce-

        gap between
      immigrant and
      non-immigrant
        communities
              as well.”
     – Brooklyn Park
       Police Chief
       Michael Davis

                                      Multilingual police cadet teaching a group of recent refugees about the police. Brooklyn Park
                                      Police Department, July 2011.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 321 of 380 Page ID #:3285
Brooklyn Center and Brooklyn Park Police Departments                                                                                   11



                    To introduce newly arrived immigrants to members of the police department and teach them
                    about law enforcement and local laws, the agencies created the New Americans’ Academy.
                    The academy is a two-hour class that meets once a week for 7 weeks, and is taught by              “Most Liberians
                    police personnel or a local expert. Each class focuses on a particular safety topic, such as
                    traffic safety, when to call 911, alcohol and drug use, domestic violence and child protec-       do not initially
                    tion, gang prevention, and city ordinance enforcement activities. Each class also includes a
                    question-and-answer period for participants to ask about crimes or public-safety concerns.        see the police
                    The academy is held twice a year, and each averages about 20 participants. Since 2007,            as being friendly.
                    the New Americans’ Academy has educated more than 200 recently arrived immigrants and
                    refugees, many of whom have gone on to take part in other JCPP initiatives, including apply-      When they
                    ing for membership in the volunteer-based Multicultural Advisory Committee. Many academy
                    graduates also encourage others in their communities to participate in the New Americans’         see the police
                    Academy to learn first-hand from law enforcement personnel how to interact effectively with
                    police and engage in lawful behavior.                                                             watching people,
                    The New Americans’ Academy lesson plan and other materials can be found at
                    www.vera.org/epic.                                                                                they assume
                                                                                                                      that the police
                    The Brooklyns’ Top 10 Things the Police Wish You Knew
                    1. Do not get out of your car if you are stopped by the police. Do not run                        just want to put
                         from the police. Just because the police have stopped you, it does not
                         mean that you are going to jail.                                                             them in jail. At
                    2. If possible, pull over to the right side of the road when you see a
                         police car or emergency vehicle with its lights on behind you.Y%
                                                                                                               DUU   the academy,
                                                                                                   V
                                                                                                OH vehicle.    
                                                                                       Q  JHyour
                                                                                   $                 O\
                    3. Keep your hands visible as a police officer approaches
                                                                             R  V                   X                 we learned what
                    4. Always carry photo identification withIyou.       /                      -
                                                           &  L    R
                                                                 a\valid driver’s
                                                                 W              LY H  GRQ                            police really do
                                                    
                    5. Do not drive if you do not have
                                                  G   L Q                UF  K     license.
                                                                       D and you must have a valid
                    6. Insurance is needed FLWH for operating
                                                              a vehicle
                         insurance card in the
                                                     
                                                   vehicle.                                                           and that when
                                       1R if you are going to be driving. Driving with open
                    7. Do not use alcohol
                                                                                                                      they are sitting
                         containers of alcohol in your vehicle is illegal.
                    8. When you call 911 the police will show up, even if you hang up the                             in their cars,
                         phone.
                    9. Do not use your cell phone when you are interacting with the police.                           they are not just
                         Speak slowly and calmly.
                    10. Police are there to help you. Be honest with them.
                                                                                                                      looking to put us
                                                                                                                      in jail.”
                                                                                                                   – Liberian community
                                                                                                                   member and New
                                                                                                                   Americans’ Academy
                                                                                                                   participant
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 322 of 380 Page ID #:3286
12                                                                         Engaging Police in Immigrant Communities: Promising Practices from the Field



                                   Monitor Successes and Failures

                                   When the JCPP started, the partner agencies set the following three goals to fostering
                                   greater trust and collaboration between police and immigrant communities: 1) improve
                                   officers’ knowledge and understanding of immigrant communities, 2) improve community
                                   members’ knowledge and understanding of the law and the police, and 3) provide more
                                   opportunities for positive interaction and two-way communication between police and the
                                   community. As the JCPP dedicated time and resources on a variety of outreach and training
                                   programs, the partner agencies wanted to ensure that the initiatives remained firmly rooted
                                   in those core goals.
                                   To monitor the diverse programming in light of these goals, the JCPP assessed the initia-
          “Embedding               tives and actively sought feedback from community members. One year, they also hired an
                                   independent evaluator to review the program. Four separate evaluations were conducted
       police into any             in the first 5 years of the JCPP and included the review of data collected from community
                                   members and police personnel through interviews and surveys. The evaluation findings were
         cultural event            used to adjust the structure of some of the JCPP’s larger-scale efforts. For example, the New
                                   Americans’ Academy was changed to incorporate pre- and post-testing of participants to
      lends credibility            collect real-time information about how well the class improved participants’ understanding
                                   of laws and the role of the police.
      to these events
                                   The Brooklyns also sought feedback from members of the MAC. At monthly meetings, MAC
     among our long-               members have the opportunity, in a safe and comfortable setting, to communicate the public
                                   safety concerns of their respective communities and provide feedback on how well the JCCP
       term residents.”                                                               D UU
                                   programs are addressing these concerns. In this way, the police departments have a direct
                                                                                  %
                                                                           VY toMAC
                                   line to the communities they serve, and community input informs all of the JCPP’s initiatives.

                                                                Q  J H O Hdisseminated
                                                                                         members.
     – Brooklyn Center
                                                       RV$ Q-XO\
                                Go to www.vera.org/epic to see the survey
                                                                                  
                                               R I  /             R
                                         &LW\ UFKLYHG
       Police Chief
                                  L Q 
                           FLWHG D
       Kevin Benner

                           R 
                          1




                                   Brooklyn Center Police Department celebrating Chinese New Year with a local Chinese dance
                                   team. Brooklyn Center Police Department, January 2012.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 323 of 380 Page ID #:3287
Brooklyn Center and Brooklyn Park Police Departments                                                                        13




                    Officer speaking to area residents during a neighborhood event. Brooklyn Park Police
                    Department, July 2011.
                                                                                                                % D UU
                                                                                               J  H  O HVY 
                                                                               /  R  V  $Q -XO\
                                                                             
                                                                       \RI LYHGRQ
                                                              &   L W
                                                      GLQ DUFK
                    Sustain Programs That                       Work
                                             F  L W H
                                                       of the relations
                    As the founding law enforcement agencies              JCPP, the Brooklyns were keen to develop

                    future JCPP project1      Rin the county. As the project gainedandmomentum,
                    an initiative that would improve
                                          sites
                                                       police-immigrant                 also serve as a model for
                                                                                                   both agencies’
                    civilian community liaisons, whose primary task was to conduct outreach to the immigrant
                    community, quickly developed a roster of programmatic activities too lengthy to manage
                    without becoming overburdened and consequently ineffective.
                    To support their community liaisons’ efforts and prevent exhaustion, both agencies have
                    strategically assigned command staff, patrol officers, community service officers, bilingual
                    cadets, and MAC community volunteers to assist in a variety of capacities. They have
                    provided logistics and transportation support, advertised events within the community, served
                    as trainers, and assisted with interpretation and translation. Some have also received com-
                    munity input before, during, and after the activities. Perhaps most important, both liaisons
                    continue to receive full management support for involving agency personnel in their efforts
                    and are authorized to grant overtime compensation for officers who work beyond their as-
                    signed shifts.
                    The robust involvement of the departments’ patrol officers and command staff in the JCPP
                    has led to agency-wide acceptance of the partnership and support for its continued opera-
                    tion. Neither community liaison has become overextended to the point of being ineffective.
                    Should either community liaison move on to another position, the initiatives will continue with
                    wide departmental support.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 324 of 380 Page ID #:3288
14                                                             Engaging Police in Immigrant Communities: Promising Practices from the Field




                               Additional Practical Tips
                               ◾ Want to know more about how to work with multilingual
                                 communities when you only speak English?
                               ◾ Are you a newly hired or appointed civilian community liaison and
                                 want to know how to get the support and participation of sworn
                                 personnel?
                               ◾ Would you like some practical tips for making outreach efforts
                                 successful?
                               Listen to two podcasts featuring community liaisons from the Brooklyn
                               Center and Brooklyn Park police departments to get practical answers to
                               these questions and more. Listen/download the podcast at
                               www.cops.usdoj.gov.




                               What makes a good police department community liaison?
                               A checklist for picking the right person for the job.

                               Based on the experiences of the various agencies profiled in this report,

                                                                                        UU
                               a trusted and effective police-community liaison, whether sworn or
                               civilian, will ideally:
                                                                                 % D
                                                                   H  O  VYis serving
                                                                        Hshe            
                              ☐ Care about the community      Q  J                 
                                                       RVor$experience         
                                                                  he or

                                               R I  /              Q  - XinO\issues
                              ☐ Have formal
                                       L W \    training
                                                            H G R                     that affect the

                          W H G  LQ& DUFKLY
                                   community    he   or she serves
                        L
                       F ☐ Understand interests
                                                the demographics, the cultures, the power dynamics, and
                                
                      1R
                                   competing              present in the communities he or she is serving
                               ☐ Be able to identify the people and groups that represent the needs of
                                 the community
                               ☐ Have simultaneous credibility in law enforcement and community
                                 circles
                               ☐ Be flexible and understand that compromises can be reached
                               ☐ Clearly communicate goals, initiatives, and duties with both the law
                                 enforcement agency and the community
                               ☐ Be able to put people at ease so they feel comfortable enough to
                                 communicate their needs
                               ☐ Make an extra effort to portray a positive image of the law
                                 enforcement agency
                               ☐ Maintain the highest ethical standards because just one publicized
                                 lapse can damage the reputation and accumulated community trust
                                 of an entire agency
                               ☐ Cultivate ongoing support, starting with a liaison’s immediate
                                 supervisor and extending up through the agency’s chain of command
                               ☐ Have a passion for this unique approach to police work
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 325 of 380 Page ID #:3289
Chelsea Police Department                                                                                           15




                   Chelsea Police Department

                   www.chelseama.gov/Public_Documents/ChelseaMA_Police/index




                                              Fifty-five percent of the city of Chelsea’s 45,000
                                              residents are foreign born—including immigrants
                                              from Central and South America and refugees
                                              from Somalia and Iraq—who bring to their new
                                              home many different cultures, languages, and
                                              experiences with law enforcement. Language bar-
                   riers and the immigrants’ fear of law enforcement challenged the Chelsea

                                                                                          UU
                   Police Department’s (CPD) ability to communicate effectively and ensure
                                                                                    % D
                   the safety of both responding officers and community members. To address
                                                                          H O HVY 
                   these problems, the CPD added a sworn community resource officer and ci-
                                                                        J
                                                                   V $Q -XO\
                   vilian newcomer advocate position to their community policing team. Their
                                                               / R
                                                             
                                                         \RI LYHGRQ
                   efforts largely put into practice the eight principles of promising police-
                                                  & L W
                                             LQ            DUFK program by assigning the
                   immigrant relations. Below, we highlight how the CPD:

                                      FLWHGand strategic
                                                         
                                                officer, and the newcomer advocate to
                   ◾   Developed a targeted                outreach
                                           
                                   1R segments of the immigrant community
                       CPD chief, a community  resource
                       work with different
                   ◾ Used the community resource officer and newcomer advocate to train
                     both law enforcement and newly arrived immigrants



                   Engage in Broad Outreach

                   In 2007, as a result of tenacious advocacy by the Chelsea Collaborative, a community-
                   based organization, Chelsea formally became a sanctuary city. Immigrant communities did
                   not initially understand how and to what extent the policy affected the role of the CPD in
                   enforcing federal immigration laws. In addition, many community members were not able to
                   distinguish CPD officers from other law enforcement personnel, including federal immigration
                   enforcement officials, who did actively enforce immigration violations. As a result, community
                   members often were wary of interacting with police and did not report crime, for fear of
                   deportation. For a densely populated city of nearly 45,000 residents in just 1.8 square miles,
                   unreported crimes can have a detrimental impact on the safety of the entire population.
                   To publicize the police department’s non-enforcement policy with regard to immigration
                   violations and to encourage immigrants to come forward and report crime, the chief of
                   police became an active spokesman at Chelsea Collaborative community forums. The chief
                   recognized that it was important that community members heard from him on this issue—to
                   make clear that the policy was an agency-wide mandate. The chief also quickly learned
                   that presentations at community events alone were not enough to address the community’s
                   concerns and clear up misunderstandings about police policy. The community needed more
                   non-adversarial, helpful contacts with law enforcement.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 326 of 380 Page ID #:3290
16                                                                              Engaging Police in Immigrant Communities: Promising Practices from the Field



                                      To address the gap, the CPD has assigned a sworn officer to be a community resource
                                      officer to serve as a liaison between the department and the Latino community. His primary
                                      role is to cultivate trust by maintaining a constant presence in the community to deal with
                                      community concerns, educate community members about the law and their rights, and
                                      answer questions. He also is bilingual (Spanish and English), which has allowed the officer to
                                      communicate with Latino community members in their native language. The relationship that
                                      has developed between this officer and community members has improved the relationship
                                      between other CPD police officers and the community, which in turn has made distinguishing
                                      CPD officers from other law enforcement agencies much easier for Latino immigrants. In ad-
                                      dition, the department created a civilian newcomer advocate position, to serve as the primary
                                      community contact for the city’s large refugee population.
      “We realize that                By delegating specific tasks to the chief, a sworn community resource officer, and a civilian
        we cannot do                  newcomer advocate, the CPD was able to communicate and implement its policies related
                                      to the immigrant community effectively. Whereas the chief primarily speaks to community
          it alone and                leaders and government officials, the community resource officer and newcomer advocate,
                                      together with a growing number of other police personnel, are able to reach out to the im-
        we need and                   migrant community at large.
                                      A copy of the Chelsea Police Department’s policy on its role in immigration enforce-
         count on our                 ment is available at www.vera.org/epic.

          community-
     based partners to                                                                                UU
                                      Train Law Enforcement and the Community
                                                                                               % D
      accomplish our                                                      J  H     HVYto and
                                                                                 Otraditions
                                 The constant influx of new immigrants and refugees           Chelsea made 
                                                                                                         it difficult for the CPD
                                 to become acquainted with all of theQ
                                                              R  V   $enforcement-Xbecause
                                                                        cultural
                                                                                          O\ oftheir negative
                                                                                                  practices in the jurisdiction.
        mutual goals.”                             \  R I / and knowRlittleQabout U.S. laws, which furtherexperiences
                                 Refugees, especially, often   fear law                                                           with

                                        Q  &LW into theUChelsea
                                 police in their
                                 fullLintegration
                                                  home  countries
                                                            F K      HG
                                                                 LYcommunity.                                        impaired   their

                            FLWH G               D
      – Chelsea Police
                                            
                               
        Chief Brian Kyes   1R




                                      Community resource officer speaks about public safety issues to an “English for Speakers of
                                      Other Languages” class. Chelsea Police Department, February 2012.

                                      In order to foster trust and understanding between the CPD and the diverse refugee com-
                                      munities residing in Chelsea, the agency hired a newcomer advocate in 2009, with funding
                                      support from the local community hospital. The newcomer advocate has learned about re-
                                      cent arrivals from local refugee resettlement agencies, reached out to the city’s newly arrived
                                      refugees, and provided training to both refugees and the police about each other’s culture.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 327 of 380 Page ID #:3291
Chelsea Police Department                                                                                                                  17



                   To train officers, the newcomer advocate has invited members from refugee communities to talk
                   to police officers about their previous experiences with law enforcement, as well as their cultural
                   traditions and practices. The advocate also has created factsheets for law enforcement that briefly
                   describe the culture, language, and life in the country of origin for each new group of refugees.
                   The advocate distributed printed versions of the factsheets to officers during roll calls and made
                   electronic versions available on the agency’s shared computer network.
                   The newcomer advocate works with the community resource officer to educate newly arrived
                   refugees and other new immigrants about U.S. and local laws, crime prevention strategies,
                   and the role of law enforcement in maintaining order and ensuring public safety. Each of
                   these trainings has focused on a particular refugee or immigrant group. Trainings were typi-
                   cally 60 to 90 minute workshops that included an opportunity for a member of the group to
                   describe his or her country of origin and culture, followed by brief presentations from sworn
                                                                                                                         “Be open and
                   personnel of various departments, a question and answer period for community members to
                   speak with CPD personnel, and a tour of the police station.
                                                                                                                         flexible. You hear
                   Through these trainings, community members and law enforcement personnel were able                    and see a lot of
                   to get acquainted with each other in comfortable and safe settings, which made them more
                   open to accepting new, even challenging, information about each other. As a result, initial           things that can
                   encounters between CPD officers and new immigrants became increasingly positive because
                   both groups better understood each other.                                                             be challenging
                   A sample factsheet about a new immigrant group created by CPD’s newcomer advo-
                   cate can be found at www.vera.org/epic.
                                                                                                                         for both the

                                                                                                               % D UU community and
                   Table 1: Pros and Cons of a Sworn or Civilian Community Liaison
                                                                                             J  H  O HVY  law enforcement.”
                                                                              / R  V  $Q -XO\
                                                                            
                                                                    \RorI civilianLYpersonnel. Q
                   Community Liaison: Sworn or Civilian?
                                                            &  L W                    H  GRThe                         – Carrie Nedzipovik,
                                                      L Q
                                                   G community
                   Successful community liaisons can     be either sworn      F K
                                                                        DUshould be based on the specific
                                                                                                     choice of
                                           FLWorHsworn
                   whether to have a civilian
                                                                 liaison                                                former newcomer
                                                         
                                              
                   needs of a jurisdiction and its immigrant  communities.    The following chart offers some               advocate, Chelsea
                                        1Roption.
                   pros and cons for each
                                                                                                                            Police Department,
                   Sworn (Uniformed) Liaison                        Civilian Community Liaison                           on conducting
                   Pro                    Con                       Pro                        Con                       community and
                   Has police training    May not know as           Has better awareness       May not understand
                   and knowledge          much about certain        of community needs         law enforcement
                                                                                                                         law enforcement
                   to respond to          communities’ needs        because more               culture and the           trainings.
                   crises or questions                              integrated into the        tactics used by law
                   from community                                   community                  enforcement
                   members


                   Assists the            May seem                  May seem more              May not be able
                   community to           intimidating or less      approachable than a        to influence police
                   associate the          approachable              uniformed officer          department culture
                   uniform with
                   helpfulness
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 328 of 380 Page ID #:3292
18                                                         Engaging Police in Immigrant Communities: Promising Practices from the Field




                             Additional Tips
                             ◾ Want to know more about how law enforcement can collaborate with
                               community-based organizations on politically charged topics?
                             ◾ Looking for some advice on selecting an appropriate community
                               partner for a law enforcement program?
                             Listen to a podcast from the chief of the Chelsea Police Department to
                             get practical answers to these questions and more. Listen/download the
                             podcast at www.cops.usdoj.gov.




                                                                    % D UU
                                                        J H O HVY 
                                               / R V $Q -XO\
                                             
                                         \RI LYHGRQ
                                  & L W
                             LQ               FK
                       FLWHG DU
                       R 
                      1
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 329 of 380 Page ID #:3293
Clearwater Police Department                                                                                           19




                   Clearwater Police Department

                   www.clearwaterpolice.com/




                                                     The service and tourism industries con-
                                                     tinue to attract immigrants to the city of
                                                     Clearwater, Florida, which is now home
                                                     to a large Mexican population. Among the
                                                     Spanish-speaking Clearwater residents,
                                                     nearly 56 percent are considered limited
                                                     English proficient (LEP). In working to im-
                                                     prove communication with the immigrant
                                                                                         % D UU
                                                                           J H O HVY 
                                                     community, the Clearwater Police Depart-

                                                                      $Q -XO\
                                                     ment (CPD) became aware of trends such
                                                               / R V
                                                     as underreporting of crime and human
                                                      L W \RI LYHGRQ
                   trafficking, which jeopardized the safety of all residents. The department
                                                   &
                                              LQ               FK
                                     FLWHG DU
                   was able to employ the eight promising practices principles when devel-
                   oping its approach to policing in its local immigrant communities. In this

                                          
                   report, we highlight how the CPD:
                                      R 
                   ◾
                                   1
                       Used confidential informants to get to the underlying cause of under-
                       reporting within immigrant communities
                   ◾ Partnered with multiple organizations to create the Clearwater Area
                     Task Force Against Human Trafficking, which identifies trafficking
                     victims, provides victim support, and uncovers trafficking networks
                   ◾ Focused on a vulnerable subset of Spanish-speaking LEP immigrants by
                     creating a civilian interpreter program with the YWCA of Tampa Bay
                   ◾ Turned a police-supported Latino community center into a self-
                     supporting independent organization in order to sustain vital services
                     for the Latino immigrant community



                   Get to the Root Causes

                   The CPD received information about criminal activities in the Latino community that were
                   not appearing in the department’s crime statistics. The department received this information
                   from confidential informants (CIs), some of whom were members of the Latino immigrant
                   community or lived in areas with a large Latino immigrant population. The department had
                   cultivated a relationship with these CIs to obtain reliable details on illicit activities such as
                   drug distribution or gang-related crimes. Over time, the CIs began to share information about
                   other crimes they had heard about or witnessed that directly affected the Latino immigrant
                   community. When the department compared the CIs’ reports with its internal crime data, it
                   realized that immigrant communities were likely underreporting crime.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 330 of 380 Page ID #:3294
20                                                                             Engaging Police in Immigrant Communities: Promising Practices from the Field



                                     To find out exactly why Latino victims or witnesses were not reporting crime, the CPD as-
                                     signed its Spanish-speaking officers to the areas that the CIs had identified as having high
                                     crime but low reporting. These bilingual officers were able to speak in Spanish with LEP com-
                                     munity members about their concerns and the crimes that had been taking place. As a result,
                                     the department learned that underreporting was occurring largely because victims spoke
                                     little or no English or feared that the police would turn them over to immigration authorities
                                     for deportation.
                                     The CPD responded by making its Spanish-speaking officers more visible in the Latino com-
                                     munity by assigning officers to attend Hispanic events in the city in their formal role as CPD
                                     community liaison officers. These officers were able to convey to members of the community,
           “If you start             in Spanish, that there was no need to fear deportation when reporting crimes, and that the
                                     department could receive community crime reports in Spanish. Today, while CPD’s bilingual
     peeling back the                officers are not routinely given assignments solely based on their language proficiency, these
                                     officers do regularly attend Hispanic community events to educate the public and encour-
     layers, you’ll find             age crime reporting. Clearwater’s Hispanic Outreach Center and other organizations have
                                     launched a media campaign in cooperation with the police to provide bilingual crime preven-
         information.”               tion tips and information on how to report crimes.
                                     Because of the police department’s success in identifying and addressing the reason behind
     – Clearwater                    the underreporting of crimes, Clearwater’s Latino community members have increased their
                                     reports of robberies, sexual assaults, and other crimes.
       Police Chief
       Anthony Holloway
                                                                                             % D UU
                                     Leverage Partnerships
                                                                                         Y
                                                                                     VClearwater/Tampa
                                                                        Q  J   H O Hthe
                                                                                                Bay area resulted in
                                                                    $ in the region.
                                                              RVvictims
                                 A rise in international human trafficking  rings in
                                                                                   - XO\CPD officers increasingly encountered
                                                        I  /
                                 a growing number of trafficking
                                                     R                         Q  
                                                 \who were either
                                            &sexLWworkers
                                 trafficking victims
                                                                 LY     GR with no resources or were being forcibly ex-
                                                                    Hlaborers.
                                                                       abandoned
                                     L Q                   F K
                                                          U population, inBecause
                            FLWHGing withthisspecial
                                                   Dimmigrant
                                 ploited  as              or manual                     the CPD faced multiple challenges work-
                                                                                 2006, the department convened the Clearwater

                            R   Task Force on Human Trafficking to enlist the assistance of other groups also working to
                                Area
                           1     prevent this criminal activity and assist the victims.
                                     The task force currently includes representatives from the CPD and other local law enforce-
                                     ment agencies, the U.S. Department of Homeland Security’s Immigration and Customs
                                     Enforcement (ICE), the Federal Bureau of Investigation (FBI), legal services providers, and
                                     social service providers. Each partner brings a distinct but complementary expertise to the
                                     task force. The CPD, FBI, and ICE officials regularly train law enforcement and social services
                                     providers on how to identify trafficking victims. They also train law enforcement on how to
                                     identify potential traffickers. ICE also assisted by granting temporary authorization for traffick-
                                     ing victims to remain in the country during the course of CPD investigations. The legal service
                                     providers train law enforcement on the options available to victims of trafficking for gaining
                                     legal immigration status and legal assistance, and assist qualified victims in applying for legal
                                     status. The social service providers support victims by helping them secure housing, clothing,
                                     and medical services.
                                     The collaborative work of task force members has resulted in the identification of many traf-
                                     ficking victims and suspected traffickers and a decrease in the incidence of trafficking in the
                                     region. As of January 2011, 104 traffickers have been arrested with 37 convicted; and 25
                                     victims of severe forms of human trafficking have been identified. The task force has also
                                     helped to curb the continued victimization of trafficked persons by connecting victims to legal
                                     and social service providers, who have assisted the victims in their applications for immigra-
                                     tion status to the U.S. Citizenship and Immigration Service (USCIS). To date, four victims have
                                     gained T visa status and more than 30 victims gained U visa status. An additional seven
                                     victims have been granted continued presence, which allows victims of human trafficking to
                                     remain in the U.S. temporarily during the ongoing investigation into the human trafficking-
                                     related crimes committed against them.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 331 of 380 Page ID #:3295
Clearwater Police Department                                                                                                              21



                   To broaden its impact even further, the task force makes the resources it develops—public
                   service announcements, agency policies, training materials, etc.—readily available on its
                   website for use by law enforcement agencies throughout the state and beyond.
                   For more information visit the task force’s website at www.catfht.org.
                                                                                                                          “I don’t care
                                                                                                                          how big a law
                   Focus on the Vulnerable

                   In the late 1990s, the number of residents in Clearwater with limited English proficiency
                                                                                                                          enforcement
                   increased dramatically. This population was predominantly made up of immigrants from Latin
                   America who spoke Spanish or an indigenous language. The police department, in collabora-
                                                                                                                          agency is; in
                   tion with the YWCA of Tampa Bay, developed a civilian interpreter program to communicate
                   with the growing number of LEP residents they served. The department then codified the
                                                                                                                          today’s global
                   civilian interpreter program into policy to ensure that all officers properly understood the
                   interpreters’ role and would use them appropriately.
                                                                                                                          society you can’t
                   The CPD recognized that the civilian interpreter program could serve more than one purpose.            do it by yourself.
                   In addition to providing essential language assistance to CPD officers on the beat, the pro-
                   gram could provide communication assistance to victims and witnesses with limited English              You have to reach
                   proficiency as cases moved through the criminal justice system.
                   The CPD and YWCA selected a few of the civilian interpreters to become state-certified
                                                                                                                          out to agencies
                   bilingual victim advocates to guide crime victims with limited English proficiency as they
                                                                                                                          with the skill set
                                                                                                                    U U 
                                                                                                               %D  you need to get
                   navigated the justice system. In addition to providing general information, these advocates
                   accompanied victims to court and helped them access victim services. The advocatesalso
                                                                                                       V   Y
                                                                                        $    JHOH cooperation
                   worked closely with the CPD investigators assigned to cases to facilitate victims’
                                                                                           Q                \   
                                                                              /RVvictim advocates, -theXOCPD            the job done.”
                   and understanding of the legal process.
                                                                    \   R  I                 R  Q
                   By providing the services of civilian interpreters
                                                   G   L Q
                                                                       and  bilingual
                                                                              U F K  LYHGfeel more comfortable
                                                                  LW English proficiency
                                                            &limited
                                            FLWH in investigations
                   has been able to help crime victims    with
                                                                         D prosecutions. Just as important, these
                                                                         and                                              – Former
                                                               
                                                    oftrust in police among a vulnerable sector of the Latino
                   reporting crime and participating
                                               
                   services have increased the level
                                            R
                                                                                                                              Deputy Chief
                   immigrant population  1in Clearwater. And, over time, this trust has allowed the agency to learn           Dewey Williams,
                   about and respond to additional public safety needs and concerns.
                   For copies of the CPD and YWCA’s training materials for civilian interpreters and
                                                                                                                      Clearwater Police
                   CPD’s civilian interpreter program policy, go to www.vera.org/epic.                                Department




                   Hispanic liaison officer speaking to local residents. Clearwater Police Department, March 2012.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 332 of 380 Page ID #:3296
22                                                                   Engaging Police in Immigrant Communities: Promising Practices from the Field



                             Sustain Programs That Work

                             Through a collaboration that started with their joint civilian interpreter program, the
                             CPD and YWCA created the Hispanic Outreach Center (HOC) to serve the city’s growing
                             Latino community. The HOC, which is conveniently located within steps of the police
                             department’s headquarters, offers bilingual (English and Spanish) victim advocacy,
                             family advocacy, mental health counseling, legal and immigration services, and English
                             as a Second Language (ESL) classes. The center is also the primary workstation for
                             the CPD’s Hispanic liaison officer, whose office is located in the back of the building to
                             facilitate confidential interviews with victims.
                             Although successful, after 7 years, the HOC was underfunded. Neither the YWCA of Tampa
                             Bay nor the CPD could take on the responsibility of fundraising for the HOC. At the same
                             time, the CPD did not want to lose the HOC as a partner. The center had provided the depart-
                             ment with many opportunities to connect with the city’s large Latino community through its
                             various community policing activities. When the executive director of the HOC took steps to
                             incorporate the center as its own organization, the InterCultural Advocacy Institute, the CPD
                             was in full support. As an independent non-profit entity, the HOC now does its own fundrais-
                             ing and is governed by a board of directors. The CPD participates in the board meetings to
                             stay abreast of the HOC’s activities and build upon this partnership. The CPD’s willingness to
                             “spin off” one of its initiatives has led to the continued success and growth of a vital source
                             of support for Clearwater’s Latino community.
                             A copy of the CPD’s policy outlining its involvement with the HOC can be found at

                                                                    % D UU
                             www.vera.org/epic. For more information about how the HOC was created and the

                                                              HVY 
                             collaboration with the Clearwater Police Department, go to
                                                        J H O
                             www.clearwaterpolice.com/hispanic/chronology.asp.

                                               / R V $Q -XO\
                                             
                                         \RI LYHGRQ
                                  & L W
                             LQ               FK
                       FLWHG DU
                       R 
                      1




                             Hispanic liaison officer visiting a local Latino business owner. Clearwater Police Department,
                             March 2012.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 333 of 380 Page ID #:3297
Clearwater Police Department                                                                          23




                   Additional Tips
                   ◾ Are you facing a transition in law enforcement personnel working on
                     a community-policing program and do you want some guidance on
                     how to ensure continuity?
                   ◾ Is a police agency you are working with experiencing a change in
                     leadership or other personnel and do you want to ensure that your
                     partnership does not fall through the cracks?
                   Listen to a podcast featuring the Hispanic liaison officer from the Clear-
                   water Police Department to get practical answers to these questions and
                   more. Listen/download the podcast at www.cops.usdoj.gov.




                   Do’s and Don’ts of Creating Partnerships
                   Developing and sustaining meaningful partnerships requires true give-
                   and-take on the part of both partners. Law enforcement personnel who
                   took part in the practices profiled in this report offer their tips on
                   creating a successful partnership.

                   ★ Do identify the organizations or persons who may be invested in
                     solving a particular community problem, reach out to them, and
                                                                                          % D UU
                     begin building a partnership before you urgently need it.
                                                                           J H O HVY 
                   ★ Do explain the planned benefits and outcomesof
                                                                   V    Q partnership
                                                                     $the            O\ to
                                                              / R              - X
                     your potential partner.
                                                  & L W \RI LYHGRQ
                                             LQyour partner’s perspective
                                                               FK
                                    FLWHG DU
                   ★ Do try to see things from                             and listen to your
                     partner’s concerns.
                   ★ Do come preparedto   
                                  1  R
                     ground in others.
                                            make concessions in some places and hold your


                   ★ Do encourage top-to-bottom agency acceptance and support for this
                     partnership.
                   ★ Do pick passionate and dedicated officers to serve as agency liaisons
                     to the community.


                   µ Don’t call upon community partners solely when you are confronting
                     an urgent problem.
                   µ Don’t only address criminal justice concerns—helping out with a part-
                     ner’s unrelated needs can go a long way.
                   µ Don’t be inflexible or refuse to explain your reasoning to a partner.
                   µ Don’t discount the importance of personalities and dedication when
                     picking people to represent your agency.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 334 of 380 Page ID #:3298
24                                                                   Engaging Police in Immigrant Communities: Promising Practices from the Field




                             Everett Police Department

                             http://everettpolicema.com/




                                                               In the past decade, the city of Everett, Mas-
                                                               sachusetts, has attracted several waves of
                                                               immigrant communities from the Carib-
                                                               bean, Central and South America, and
                                                               Europe, among other locations. Through
                                                               a local nonprofit organization’s research,
                             the Everett Police Department (EPD) found out that these new immigrant

                                                                    % D UU
                             groups were afraid of and did not understand routine local law enforcement

                                                        J H O HVY 
                             procedures. The EPD then worked with other organizations to educate im-

                                                     $Q -XO\
                             migrants about police stops in their own language. This intensive collabora-
                                              / R V
                             tion embodied the eight promising practices principles. In this report, we
                                     L W \RI LYHGRQ
                             focus on how the EPD leveraged a partnership with various organizations to
                                  &
                             LQ               FK
                       FLWHG DU
                             educate and build ties to the city’s many immigrant communities.


                       R 
                      1     Leverage Partnerships

                             Many immigrants in Everett did not understand the role of local police in enforcing immigra-
                             tion laws or how to interact with officers during routine police encounters, such as motor
                             vehicle stops. Some immigrants feared detention and deportation because they or their
                             family members lacked lawful immigration status. As a result, immigrants often went out of
                             their way to avoid any encounter with the police even if this meant not reporting crimes or
                             accessing other emergency services, including medical services.
                             Through a partnership with the Joint Committee for Children’s Health Care in Everett
                             (JCCHE)—a consortium of children’s advocates, researchers, and social service provid-
                             ers—the EPD learned about research the JCCHE was conducting on immigrant access to
                             health care. The JCCHE found that immigrants’ fear of local law enforcement was jeopardiz-
                             ing the safety and health of their communities. Together, building upon the EPD’s policing
                             experiences and the JCCHE’s research findings, the EPD and the JCCHE sought to increase
                             police-community dialogue.
                             They did this by creating a brochure titled “What to Expect When Stopped by the Police,”
                             which was translated by qualified community volunteers into Arabic, Haitian Creole, Italian,
                             Portuguese, and Spanish. The brochure’s content was based on questions that the Everett
                             police chief received during a series of forums organized by the JCCHE with local organiza-
                             tions serving the city’s immigrant communities. Developing the brochure was a year-long,
                             collaborative effort between the police department and the JCCHE. During this process,
                             community members met and became acquainted with police personnel at various levels as
                             well as police policies and protocols.
      Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 335 of 380 Page ID #:3299
Everett Police Department                                                                                                          25



                    The community forums and brochure project proved to be effective vehicles for engaging
                    community members, educating the city’s immigrants, and reducing immigrants’ concerns
                    about interactions with local law enforcement. The collaboration also encouraged the com-
                    munity to reach out to police personnel they met over the course of the project and report
                    crimes. In addition, participation in the community forums helped the EPD build and sustain
                    better relations with members of Everett’s diverse immigrant community.
                    For a copy of the Everett Police Department’s “What to Expect when Stopped by
                    Police” brochure in multiple languages, go to www.vera.org/epic.


                    Everett’s Law Enforcement FAQ                                                            “Creating the
                    Research on immigrant groups conducted by the JCCHE and the Ever-
                    ett Police Department found that new immigrants in Everett frequently                    ‘What to Expect’
                    asked the following questions about the law, the role of police, and law
                    enforcement procedure:                                                                   brochure was the
                    ◾   Why do cops search or tow cars as a result of a traffic stop?                        product of a year-
                    ◾   What leads to high-speed car chases? How many car chases have
                        there been?                                                                          long collaboration
                    ◾   DWIs—what is the law and what happens if someone is stopped?                         and was itself
                    ◾   Can parents discipline their kids? If so, what is allowed?
                                                                                                         U  a bonding
                    ◾
                                                                                                  %  D U
                                                                                          VY  experience
                        When can someone call 911?

                                                                                    H O H
                                                                               $QJhappened
                    ◾
                                                                                                 
                        Does the agency use racial profiling?
                                                                      R   V               X O\ 
                                                                 RI/ HGRQ-                                between different
                    ◾   What leads to shootings? How many shootings           have            in the
                                                         L W \ 
                                                 LQ&                KfitLYcriminal profiles?
                        past year?

                                         L W H G                D UF                                       members of the
                    ◾
                                       F
                        What are some descriptions
                                                          
                                                      of people
                                                       
                                                                   who
                    ◾   What types of cases
                                       R     beeasily prosecuted?
                                              can                                                            community. The
                                    1
                                                                                                             creation of the
                                                                                                             brochure built up
                                                                                                             the trust between
                                                                                                             the police and the
                                                                                                             community.”
                                                                                                                  – Robert Marra,
                                                                                                                    Cambridge Health
                                                                                                                    Alliance
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 336 of 380 Page ID #:3300
26                                                                   Engaging Police in Immigrant Communities: Promising Practices from the Field




                             Metropolitan Nashville Police Department

                             www.police.nashville.gov




                                                               Over the past decade, immigrant popula-
                                                               tions in metropolitan Nashville, Tennessee,
                                                               have steadily increased. The city’s larg-
                                                               est group is made up of Spanish-speaking
                                                               immigrants from across Latin America. To
                                                               identify and respond to the needs of this
                             community, the Metropolitan Nashville Police Department (MNPD) cre-

                                                                    % D UU
                             ated El Protector (“The Protector”), a program staffed with two full-time

                                                        J H O HVY 
                             bilingual officers. The program was originally adapted from state highway

                                                     $Q -XO\
                             patrol programs in California and Washington to decrease traffic fatalities
                                              / R V
                             in the Latino community. El Protector has a broader community-oriented
                                     L W \RI LYHGRQ
                             policing mission: to engage the Latino community in Nashville in reducing
                                  &
                             LQ               FK
                       FLWHG DU
                             DUIs, traffic fatalities, and domestic violence incidents, and participate in
                             crime prevention activities. While El Protector embodies all eight principles

                       R 
                             of promising police-immigrant relations, in this report, we focus on how the
                      1      MNPD expanded the reach of its program by:
                             ◾ Partnering with private and social service organizations to host an
                               annual day-long Hispanic Festival as well as other community events
                               that provide services and public safety education on a large scale
                             ◾ Reaching out through radio and social networking media to become
                               more accessible to youth and other segments of the growing Latino
                               population in Nashville



                             Leverage Partnerships

                             As Nashville’s Latino immigrant population grew, the police department had to revisit how
                             its longstanding Latino outreach program, El Protector, would be able to accommodate a
                             thriving community of thousands. Since 2004, the El Protector program, staffed by two full-
                             time Spanish-speaking officers, has provided bilingual and culturally tailored public safety
                             trainings to the city’s Latino community. The MNPD, in collaboration with a number of public
                             and private organizations, typically hosted numerous small trainings and outreach events in
                             several parts of the city where large numbers of Latino immigrants reside.
                             Since El Protector had existed for a number of years, its full-time officers became very
                             knowledgeable about the public safety and social service needs of the community. In addi-
                             tion, community members who had interacted with El Protector became more comfortable
                             sharing their concerns with El Protector officers. However, with the steady increase in the
                             Latino population, it became nearly impossible for just two officers to serve the community
                             effectively on a neighborhood-by-neighborhood basis.
      Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 337 of 380 Page ID #:3301
Metropolitan Nashville Police Department                                                                                                  27



                    To resolve this outreach issue, the MNPD developed the idea of holding an annual day-long
                    Hispanic Festival in a large venue located in a Latino neighborhood. Such an event, the
                    department reasoned, would allow it to provide large-scale community education that would
                    draw in community members from various neighborhoods. But the program had a limited
                    budget. To cover much of the event’s costs, the department turned to many of the media,                “Large
                    public, and private sector partners that the agency and El Protector had cultivated over
                    the years. One of the corporate partners the MNPD approached was a national cell phone                 community
                    provider which donates cell phones and usage time for an MNPD program that enlists quali-
                    fied community volunteers as interpreters. From this company, and other large private-sector           gatherings like
                    organizations that valued outreach to the Latino community, MNPD was able to secure dona-
                    tions for equipment and entertainment.                                                                 the Hispanic
                    The MNPD also invited small local businesses and community-based organizations, including              Festival provide a
                    immigration attorneys, health centers, and social service providers, to participate as event
                    sponsors and exhibitors—a great opportunity for the partners to gain exposure to a growing             great opportunity
                    consumer group and for the community to obtain much needed information and services.
                    The festival drew hundreds of community members and showcased both entertainment and                   for the community
                    vital information from a variety of providers. No one organization alone could have produced
                    an event of this caliber reaching such a large number of the Latino community. Because of              to mingle and
                    the annual festival’s success and community demand, El Protector continues to organize
                    other collaborative community events, including an annual health fair and a winter holiday             speak with the
                    event for children with special needs and their families.
                                                                                                                           police in a way
                                                                                                               % D UU   that builds trust.
                                                                                                      V   Y             
                                                                                      $  Q JHOH \ Sometimes
                                                                    \  R I /RV RQ-XO
                                                    G   L Q &LW           UF K  LYHG                                     building trust
                                            FLWH
                                                                D                                                    within immigrant
                                                     
                                         1R                                                                               communities
                                                                                                                           involves focusing
                                                                                                                           on the family as a
                                                                                                                           whole.”
                                                                                                                   – Metropolitan
                                                                                                                     Nashville
                    Officer visiting a booth at the Hispanic Festival. Metropolitan Nashville Police Department,
                    July 2011.
                                                                                                                     community
                                                                                                                     member
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 338 of 380 Page ID #:3302
28                                                                       Engaging Police in Immigrant Communities: Promising Practices from the Field



                                Engage in Broad Outreach

                                For many years in the Latino immigrant community in Nashville, print and broadcast media
                                were the most reliable ways for law enforcement to share information with the community.
                                The department, through its Latino outreach program El Protector, submitted articles on
                                public safety concerns and crime prevention to the local Spanish newspapers and appeared
                                as guests on Spanish radio programs. Over time, as the community grew larger and more
                                connected to new media, the effectiveness of print outreach methods diminished.
                                Instead of dismantling their existing efforts, El Protector decided to take a closer look at its
                                outreach activities to determine which activities were no longer adequate and which were
                                successful and could be expanded. El Protector officers learned that the Latino community
                                was relying less and less on print media, because either many were unable to read Spanish
                                or could not make the time to read the paper on a regular basis. For these people, the radio
                                was a more consistent medium for receiving news. Previously, El Protector officers would
                                make only the occasional guest appearances on the radio. The department reasoned that
                                with a more regular presence on Nashville’s Spanish radio stations, they could have greater
                                and more meaningful community contact. Currently, in addition to making appearances on
                                four radio shows, El Protector officers now have a weekly radio program, “The El Protector
                                Show.” The program’s topics range from domestic violence and traffic safety to immigration.
                                More recently, in response to the broad appeal of social networking media, the MNPD cre-
                                ated an El Protector page on Facebook™, which features postings in English and in Spanish.
                                Facebook has allowed the agency to reach Nashville’s Latino youth, who are quite active
                                online, and quickly publicize community events.
                                                                                         %  D UU
                              The immigrant communities have welcomed these
                                                                            O       Y takinga more
                                                                                Vinitiatives,
                                                                              Hnotably,                seenactive role in
                                                                       J  H
                                                                    Q witnesses. This          
                                                                                           has resulted in improved in
                                                          R  V   $and
                              working with police to ensure their safety. Most
                                                                                X  O\   
                                                                                        the police have      an  increase
                                                     I/               RQ-
                              cooperation from immigrant    victims                      support
                                              \ 
                              investigationsLWand R              H  G 
                                  LQ& DUabout               Y
                                                          KLthe
                                                  stronger prosecutions.

                        L W H For more information
                              G                        F
                                          
                       F www.police.nashville.gov/safety/elprotector/index.asp.
                                                                  El Protector program go to

                            
                      1R




                                El Protector Officers answering questions on a live radio show. Metropolitan Nashville Police
                                Department, January 2011.
      Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 339 of 380 Page ID #:3303
Metropolitan Nashville Police Department                                                                                       29




                    Additional Tips
                    ◾ Is your police agency considering doing outreach to the immigrant
                      community through radio and you want some advice from a seasoned
                      expert?
                    ◾ Are you interested in inviting a law enforcement official to participate
                      in a radio program and want to create a format that works for
                      everyone?
                    Listen to a podcast featuring a former El Protector officer from the
                    Metropolitan Nashville Police Department to get practical answers
                    to these questions and more. Listen/download the podcast at                                “We did not
                    www.cops.usdoj.gov.
                                                                                                               want to be ‘old
                                                                                                               school’ in how we
                    Strategies to Ensure Community Engagement                                                  connected with
                    Community leaders who have worked with the agencies profiled in this
                    report offer the following suggestions for keeping community members                       the community.
                    engaged in police-immigrant relations programming.
                                                                                                               We wanted to
                    ◾ Invite both leaders and members of the community to meetings with
                       law enforcement to discuss needs, concerns, and problems.
                                                                                                    % D UU  think of new
                    ◾ Allow community members to build their own agendas and
                                                                                         O     Y
                                                                                           HVstrategies     ways to improve
                                                                                 Q J  H               
                                                                         RVthe$role ofQlaw  XO\
                       for working with police.
                                                                R  I  /                  -                   service to the
                    ◾ Provide the community with information
                                                      &  L W \ accepts and
                                                                        on
                                                                           LY  H GRwith resident
                                                   LQ out community
                                                                  DUFK policing.
                                          LWHGit carries
                       enforcement, how law enforcement                         deals
                       complaints, andFhow
                                                                                                           community and
                                                     
                                    1are
                       locations that
                                            withtocommunity
                                        Raccessible
                    ◾ Ensure that all meetings                          members occur in neutral
                                                           community members and at dates and
                                                                                                               saw that an online
                       times that are conducive to specific community participation.                           presence and text
                    ◾ Ensure that all materials are translated into languages predominant
                       in the communities and that there are interpreters available at                         messages can
                       community meetings.
                    ◾ Create an environment that is conducive to relationship-building by
                                                                                                               work well.”
                        providing food.
                                                                                                          – Metropolitan
                                                                                                            Nashville Police
                                                                                                            Chief Steve
                                                                                                            Anderson
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 340 of 380 Page ID #:3304
30                                                                   Engaging Police in Immigrant Communities: Promising Practices from the Field




                              Orange County Sheriff’s Office

                              www.ocso.com/




                                                                The Orange County Sheriff’s Office’s
                                                                (OCSO) large jurisdiction, on the eastern
                                                                coast of central Florida, is home to im-
                                                                migrants from across the globe, especially
                                                                from South and Central America, Haiti,
                                                                and other Caribbean countries. The OCSO
                                                                realized that both new and settled immi-

                                                                            % D UU
                                                                grants in the county lacked information

                                                             J  H O HVY 
                                                                about the sheriff’s office’s role and respon-

                                                        $Q -XO\
                                                                sibilities and needed an avenue to express
                                                 / R V
                              their concerns to the agency. Thus, the OCSO created tailored crime
                                      L W \RI LYHGRQ
                              prevention academies and community advisory committees, which put into
                                   &
                              LQ                 FK
                       FLWHG DU
                              practice the eight principles for promising police-immigrant relations. In
                              this report, we focus on two principles in which the OCSO:

                               
                           ◾Focused
                      1R                 on the public safety and social services needs of vulnerable
                               elderly Latino community members and LEP crime victims by
                                 creating crime prevention academies and recruiting a group of
                                 bilingual chaplains
                              ◾ Created a Caribbean American Advisory Committee to solicit
                                feedback from community leaders and monitor the sheriff’s office’s
                                outreach efforts



                              Focus on the Vulnerable

                              Data on crime in Orange County indicated that certain predatory activities, such as fraud,
                              disproportionately affected the Latino immigrant community. Many new immigrants were
                              routinely victimized; perpetrators would take advantage of their limited English proficiency
                              and lack of awareness of ways to protect themselves from crime. To increase the Latino im-
                              migrant community’s awareness of crime trends and crime prevention techniques, the OCSO
                              instituted the Hispanic Crime Prevention Academy. Organized by the agency’s Spanish-
                              speaking victim-witness advocate, the Hispanic Crime Prevention Academy meets once a
                              week for 8 weeks at a community location. Since 2001, the academy has trained hundreds
                              of community members. Classes are conducted in Spanish and focus on a particular crime
                              trend or public safety concern. Sworn OCSO personnel from various units lead each class
                              and provide attendees with basic information about prevalent crimes, perpetrators’ common
                              ways of operating, and how to protect themselves.
      Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 341 of 380 Page ID #:3305
Orange County Sheriff’s Office                                                                                         31



                     Based on its positive experience with the Hispanic Crime Prevention Academy, the OCSO
                     realized that elderly members of the Latino community were particularly susceptible to
                     certain types of crime, such as identity theft. In addition to language and cultural barriers,
                     elderly immigrants often have physical or mental challenges that can make them more
                     vulnerable. In response, the OCSO started the Hispanic Senior Crime Prevention Academy
                     in 2009 to address the public safety needs and concerns of senior citizens. The Hispanic
                     Senior Crime Prevention Academy has empowered Orange County’s older Latino residents
                     by providing them with the knowledge and skills to be more vigilant in protecting themselves
                     from unscrupulous people who are targeting their community. It has also provided many
                     opportunities for meaningful face-to-face exchanges between the agency and community
                     elders. These interactions give the department the chance to learn more about the needs of
                     elderly Latino community members and allow the elderly to learn more about how police can
                     help and protect them.
                     The sheriff’s office recognized that while these crime prevention academies were a tre-
                     mendous asset, they did not provide support services for immigrants who were victims of
                     crime. The OCSO had an existing chaplaincy program, through which clergy of various faiths
                     provided religious counseling and assistance to agency personnel and the community. The
                     agency sought to expand this program to serve Orange County’s immigrant community by
                     recruiting bilingual clergy who, through faith-based organizations or houses of worship, were
                     already serving large numbers of immigrants. The recruits are required to undergo the same
                     application process as existing clergy in the chaplaincy program, which includes a written
                     application, background check, proof of affiliation with a religious organization, and comple-

                                                                                                      UU
                     tion of OCSO training. In the training, clergy are taught about the role of police, how to pro-
                                                                                                % D
                                                                                          HVY 
                     vide death notifications, and how to assist victims and witnesses. By expanding their clergy
                                                                                     H  O
                     pool to include bilingual clergy with ties to the immigrant community, the sheriff’s office has
                                                                                   J
                                                                            V $Q -XO\
                     been able to reach vulnerable groups during critical times of need.
                                                                       /  R
                                                                     
                                                                  RI Office’s
                                                                \Sheriff’s       RQ Senior Crime
                                                            L W
                     A copy of the schedule of the Orange County
                                                        &                  LY HGHispanic
                                                   LQ                 FK
                                         FLWHG DU
                     Prevention Academy can be found   at www.vera.org/epic.


                                         R   
                                       1




                     Sheriff Demings presenting a senior with a certificate of completion of the crime prevention
                     academy. Orange County Sheriff’s Office, January 2012.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 342 of 380 Page ID #:3306
32                                                                     Engaging Police in Immigrant Communities: Promising Practices from the Field




                                Citizens’ Police Academies
                                Agencies profiled in this report host the following academies:
                                ◾ Brooklyn Center and Brooklyn Park Police Departments: New
                                  Americans’ Academy
                                ◾ Chelsea Police Department: Citizens’ Police Academy
                                ◾ Everett Police Department: Junior Police Academy
                                ◾ Metropolitan Nashville Police Department: Hispanic Teen Academy
                                ◾ Orange County Sheriff’s Office:
                                  — Clergy Academy
                                  — Hispanic Crime Prevention Academy
                                  — Hispanic Senior Crime Prevention Academy
                                   — Haitian Crime Prevention Academy

                                Curricula from some of these citizens’ police academies can be found at
                                www.vera.org/epic.



                                Monitor Successes and Failures

                                                                                     % D UU
                                The OCSO’s jurisdiction is so large and diverse that sometimes the agency’s ability to moni-
                                                                                  
                                                                       O HVY 
                                tor and assess the effectiveness of its programs in every community it serves becomes
                                                                   J H
                                                           $Q -XO\
                                compromised. During the Orange County Sheriff’s election campaign, the current sheriff
                                                  /  R  V
                                            \RI LYHGRQ
                                learned that members of the Caribbean community felt disengaged and believed they had

                                      & L W
                                little access to the agency’s leadership. Despite the OCSO’s many outreach efforts, some
                                    
                               LQ                 FK
                       FLWHG DU
                                important community concerns—such as the rights of persons held in jail, proper procedure
                                for traffic stops, and immigrants’ rights—needed additional attention from the OCSO.

                               to remedy this situation, the OCSO created the Caribbean American Advisory Com-
                           Inorder
                      1R    mittee. Composed of respected community leaders, the committee meets regularly with
                                the sheriff to share crime data, discuss the public safety needs of the county’s Caribbean
                                residents, and provide feedback on OSCO activities and programs to ensure they appro-
                                priately address these needs. In addition, the committee regularly hosts public events such
                                as “Know Your Rights” trainings for the community and question-and-answer forums with
                                representatives of several consulates. The sheriff and a number of agency personnel attend
                                these events, which provide OCSO with additional opportunities to engage with members of
                                their community.


                                Community Advisory Councils and Committees
                                Community advisory councils and committees allow residents to voice
                                community concerns to their local law enforcement agency and provide
                                feedback on the agency’s policies and practices. The police departments
                                in Brooklyn Center and Brooklyn Park, Chelsea, Clearwater, Everett,
                                Metropolitan Nashville, and the Orange County Sheriff’s Office all have
                                advisory committees that meet regularly and are made up of civilians who
                                represent different communities. Most of these committees require an
                                application and vetting process. Some committees are mostly made up of
                                prominent advocates or well-known leaders; others are open to a wider pool
                                of residents. Some agencies, like the Orange County Sheriff’s Office, have
                                specific community advisory boards for different immigrant communities.

                                To learn more about community advisory councils and committees,
                                including member roles and qualifications, go to www.vera.org/epic.
      Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 343 of 380 Page ID #:3307
Palm Beach County Sheriff’s Office                                                                                       33




                    Palm Beach County Sheriff’s Office

                    www.pbso.org/




                                                                                                      “Immigrants in
                                                                                                      Palm Beach
                                                                                                      County were
                                                        Palm Beach County, Florida, is home to
                                                        large Latino and Caribbean immigrant          becoming
                                                        populations. The Palm Beach Sheriff’s Of-
                                                        fice (PBSO) observed several important        professional
                                                        public safety and crime prevention needs
                                                        in these immigrant communities. Members       victims.”
                                                        of the Guatemalan-Mayan community were

                                                                                         % D UU
                                                        routinely targeted by robbers and failed to   – Palm Beach
                                                                            J H   HVY 
                                                        report and cooperate in criminal investi-
                                                                                O                       County Sheriff
                                                                        $Q -XO\
                                                        gations. Immigrant youth were in need of
                                                                 / R V
                    safe, positive after-school activities. And there was a persistent communica-       Ric Bradshaw
                                                        L W \RI LYHGRQ
                    tions divide with the Haitian community. In response, the PBSO launched
                                                     &
                                                LQ               FK
                                       FLWHG DU
                    a number of community policing initiatives that embodied the eight prin-
                    ciples for promising police-immigrant relations. In this report, we discuss
                    how the PBSO has:
                                        R
                    ◾
                                    1
                        Hired a multilingual civilian community liaison to uncover the
                        underlying reason a specific segment of the Latino community were the
                        target of the robberies
                    ◾ Partnered with public and private organizations to create the Kids and
                      Police Tennis Association (KAPTA), a free tennis program for immigrant
                      and low-income youth that serves as a safe after-school activity and a
                      crime prevention strategy
                    ◾ Initiated meaningful outreach to the Haitian community by traveling
                      to Haiti and working with the local community to provide relief in the
                      aftermath of the 2010 earthquake
                    ◾ Formally monitored the impact of the community liaison’s outreach
                      to the Guatemalan-Mayan community by engaging the assistance of a
                      researcher from a local university
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 344 of 380 Page ID #:3308
34                                                                                     Engaging Police in Immigrant Communities: Promising Practices from the Field



                                              Get to the Root Causes

                                              Crime data for the city of Lake Worth in Palm Beach County revealed that there were up to
                                              30 robberies a month in the city, and the victims were often males from the Guatemalan-
                                              Mayan community. The victims were typically robbed while carrying large amounts of cash—
                                              often their weekly pay—in their pockets. Though the robberies were sometimes very violent,
                                              detectives were often left with little information to start an investigation because the victims
                                              and witnesses would not come forward or cooperate. As a result, such cases were not being
                                              prosecuted. Over time, it became well known among perpetrators that they could target this
                                              segment of the Lake Worth community without fear of law enforcement. The agency real-
                                              ized that it needed to understand better how to prevent these crimes in the first place and
          “In order for                       increase victim cooperation should a robbery happen.
                              Through a Smart Policing Initiative grant from the U.S. Department of Justice’s Bureau of
         a partnership        Justice Assistance, the PBSO hired a member of the Guatemalan-Mayan community who
                              was fluent in the two predominant languages, Kanjobal (an indigenous language) and Span-
         between two          ish, to serve as a community liaison. This liaison was able to speak with residents who fit the
                              victim profile to learn more about why they often carried so much cash on their person and
      organizations to        would not cooperate with law enforcement should they be victimized. He learned that many
                              community members believed that they could not open bank accounts if they did not have
        be successful,        U.S. government-issued identification and thus saw no alternative to carrying large amounts
                              of cash. Those who did not speak any English or have legal immigration status were also
       there has to be        fearful of contact with law enforcement.
      a win-win setup         In response, the PBSO worked with local banks and the Guatemalan Consulate
                                                                                                 %     UU to increase the
                                                                                                    byDassisting them in presenting
            at the front
                              number of community members who had local bank accounts
                                                                                  O       Y preventionbenefits
                                                                                    HtheVcrime                  of depositing their
                                                                           J  H
                              sufficient identification and educating them about
                                                                        Q                           
                              wages in the bank. The agency’s
                                                           /       $ liaison,
                                                             RVcommunity            -          closely with a robbery detective, also
                                                                                           O\report
                                                                                        Xworking
          end for both                               R I                      Q
                                        &  L W     and theYimportance
                                                \process
                              reached out to victims    immediately
                                                                L   H  GR of their participationto explain,
                                                                    after the initial crime                      in Spanish or Kanjobal,
                                  LQ the Latino
        organizations.” FLWHGto understand
                              the investigative
                                                          FK needs and concerns have begun to reduce the incidence of
                                                      DUcommunity’s
                                                                                                       in it. The PBSO’s targeted efforts

                                               
                                perpetrated
                              robberies                against Latino residents in Lake Worth.
     – Dan Limbago,      1R
        national manager,                     Leverage Partnerships

        United States                         The sheriff’s office saw the crime prevention potential of positive after-school activities for
                                              youth living in Palm Beach County communities that were plagued with high incidences of
        Tennis Association                    crime and disorder. One community policing deputy’s interest in tennis led him to join the
        National Junior                       agency’s Police Athletic League (PAL) program to start a free after-school tennis program.
                                              The funding, equipment, and space to pilot a youth tennis program came from a variety of
        Tennis and                            sources, including the PBSO’s Law Enforcement Trust—money collected from unclaimed
        Learning                              and confiscated property—local retailers, and private donors. Despite limited advertising, 75
                                              children and their families showed up on the first day to enroll; many of these participants
                                              were immigrants from countries in Latin America and the Caribbean. The tennis program is
                                              now called the Kids and Police Tennis Association, or KAPTA.
                                              In less than one year, KAPTA has been able to provide comprehensive services—from tennis
                                              instruction and academic assistance, to nutrition and fitness education and crime preven-
                                              tion guidance. Many partners make this level of programming possible, including nearly a
                                              dozen national and local nonprofit organizations, eight national sporting goods companies,
                                              six major retailers, three local law firms, three local universities, and six world-renowned
                                              tennis instructors and players. KAPTA also receives funding and technical assistance for its
                                              academic assistance, mentoring, and crime prevention programs from both the local chapter
                                              and national office of the United States Tennis Association.
                                              Parents of the participants report positive results from the program’s comprehensive ap-
                                              proach and are very appreciative for the guidance and support their children receive to avoid
                                              negative behaviors. PBSO deputies have also observed that program participants are more
                                              willing to report crimes. KAPTA currently boasts almost 300 regular participants, and is still
                                              expanding in Palm Beach County and beyond.
      Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 345 of 380 Page ID #:3309
Palm Beach County Sheriff’s Office                                                                                                        35



                    Engage in Broad Outreach

                    When an earthquake ravaged much of Haiti in 2010, the devastation touched the large
                    Haitian community in Palm Beach County (nearly 8,000 Haitians live in the city of Lake
                    Worth alone). Still very much connected to family in Haiti, many of the county’s Haitian
                    residents were eager to help them. Before the disaster, the PBSO had made efforts to build
                    relationships with the Haitian community, but there was a need to do more to improve
                    relations. Following the earthquake, the PBSO saw an opportunity to join the local Haitian
                    community in providing aid to relatives abroad while, at the same time, communicate the
                    message that the sheriff’s office seeks to support, protect, and serve all of the communities
                    in its jurisdiction.
                    With a small grant from the Palm Beach County Police Benevolent Association and personal
                                                                                                                             “KAPTA teaches
                    funds, a commander, sergeant, and two Haitian-American deputies of the sheriff’s office
                    traveled to Haiti—starting in Lake Worth’s sister city Saint-Marc—to find out first-hand how
                                                                                                                             kids to see
                    the sheriff’s office could assist with relief efforts. The PBSO representatives learned that
                    medical supplies and resources for the Haitian National Police were most needed. Upon their
                                                                                                                             police as people
                    return, they launched Operation Kenbe Fèm (which translates to “Hold Strong”) to solicit
                    donations from the entire Palm Beach County community. The PBSO partnered with the
                                                                                                                             who help the
                    American Jewish Committee and together they reached out to the media and sponsored
                    fundraising events. They raised $175,000 in funds and supplies to take back to Haiti, filling
                                                                                                                             community,
                    two large shipping containers with an operating table, two police cars, wheelchairs, and
                    other needed items.
                                                                                                                             who deserve
                    The PBSO’s earthquake relief efforts became well known among Lake Worth’s Haitian
                    leaders and residents. In the view of many, the PBSO had gone above and beyond thecall        %  D UU respect, and it
                                                                                                 H  isOH VYwelcom-  teaches them that
                                                                                        $Q   J
                    of duty. As a result, sheriff deputies have noted that the Haitian community        more
                                                                                                              \  a 
                                                                                   R V
                    ing of and responsive to law enforcement. In addition, the agency’s
                                                                                                          X
                                                                                            mindset changed
                                                                             I/ to HaitiGcame               O  as
                                                                                                       -with a better
                                                                   L W \
                    result of the relief efforts; those in the agency who Rtraveled
                                                                                              R  Q
                                                                                                  back                       they shouldn’t
                                                         LQ    &                   LY H
                                                                               UFK
                    understanding of Haitian culture and traditions—knowledge        that now informs the agency’s
                                              FLWHGand hasledtomore
                    interactions with the community                        Dculturally-appropriate practices.               be afraid. This
                                                         
                                          1R                                                                               is especially
                                                                                                                             important for
                                                                                                                             Latino children
                                                                                                                             and families.”
                                                                                                                    – Parent of KAPTA
                                                                                                                      participant




                    Agency staff that launched Operation Kenbe Fèm. Palm Beach County Sheriff’s Office,
                    June 2010.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 346 of 380 Page ID #:3310
36                                                                           Engaging Police in Immigrant Communities: Promising Practices from the Field



                                    Monitor Successes and Failures

                                    After the Palm Beach County Sheriff’s Office hired its civilian community liaison to improve
                                    police relations with the Latino community and reduce the number of robberies perpetrated
                                    against members of this community, the sheriff’s office wanted to know whether the commu-
                                    nity liaison’s outreach efforts were meeting the overall goals of the Smart Policing Initiative,
                                    which was funding their efforts.
                                    Although the Smart Policing Initiative required a partnership with an outside academic
                                    researcher, the PBSO was itself open to have an independent evaluator for its project
                                    because it would provide the agency with an impartial analysis of the program’s successes
            “Look for               and failures. PBSO decided to partner with researchers from a local university in Palm
                                    Beach County. The researchers created a methodology to monitor the program by tracking
             strategic              community contacts and outreach events, and comparing community resident perceptions
                                    and crime reporting to a similar district in the jurisdiction that did not have a designated
        opportunities               community liaison.
                                    To track the activities of the community liaison and his interactions with members of the
       that can build               Latino community, the researchers reviewed the community liaison’s weekly reports to come
                                    up with an activity log for the liaison to document systematically each of his activities and
        trust. Always               the amount of time he took to complete the work. This information would then inform the
                                    agency’s review of the community liaison’s workload and efficiency and help determine the
        do what you                 sustainability of the program.

      are obliged to                                                                              UU
                                    The researchers selected a comparison (or control) district that closely resembled Lake
                                                                                            % D
                                    Worth in terms of demographics and crime patterns. The researchers then developed
         do and then                                                      H  O HVY 
                                    surveys to gauge community perceptions of crime and interactions with law enforcement
                                                                        J
                                                              V $Q -XO\
                                    for Latino (predominantly Guatemalan-Mayan) residents of Lake Worth and the comparison
                                                        /  R
      do something                                    
                                               \RI LYHGRQ
                                    district. The community liaison and research assistants disseminated the surveys to Latino
                                       &  L W
                                    immigrants in both districts, who were asked to complete them anonymously. Finally, the
                                  LQ                    FK
      extraordinary.”      FLWHG DU
                                    researchers worked with the agency’s crime analysts to review crime data in both Lake

                               
                                    Worth and the comparison district to note any increases in crime reporting by members of

     – Captain            1R      the immigrant community.
                                These monitoring activities provided the sheriff’s office with up-to-date and accurate data
       Rolando Silva,               about their project’s performance. The agency has found changes in community attitudes
       Palm Beach                   and satisfaction towards law enforcement, which are reflected in survey data and manifested
                                    in the increase of Latino residents coming to the sheriff’s office to meet with the community
       County Sheriff’s             liaison. This includes Guatemalan women, who seek advice about, and report, domestic
       Office                       violence and other familial concerns. The PBSO’s monitoring shows that compared to the
                                    control district, there has been a substantial decrease in robberies and increase in arrests in
                                    Lake Worth. This contemporaneous feedback has enabled the PBSO to continue its project
                                    activities because it is meeting the project goals.
      Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 347 of 380 Page ID #:3311
Palm Beach County Sheriff’s Office                                                                                            37




                    The Palm Beach Sheriff’s Office Evaluation Strategy
                    The Palm Beach Sheriff’s Office, together with its academic research
                    partner, has adopted the following process to ensure that the program
                    evaluation is data-driven:
                    1. Collect baseline data and develop realistic performance and outcome
                       indicators.
                    2. Conduct “pre” and “post” program surveys to measure changes in
                       knowledge among the target population.
                    3. Identify and discuss challenges, successes, and other issues in
                       quarterly progress reports.                                                       “Grants start
                    4. Measure success by the decrease in robberies.                                     things. It’s an
                    5. Measure success by the increase in the number of robberies reported
                       by victims.                                                                       easy way to kick
                    For more information, see the PBSO’s Smart Policing Initiative’s Project
                    Plan at: www.smartpolicinginitiative.com/SPIsites/palm-beach-florida.                it off. Monitor it
                                                                                                         well and then
                                                                                                         continue.”
                    Additional Tips
                    ◾ What should law enforcement look for in an outside research
                                                                                             % D UU    – Palm Beach County
                                                                                       HVY 
                      partner?
                                                                                 J H O                    Sheriff Ric Bradshaw
                                                                          $Q -XO\
                    ◾ When should a research partner get involved in a police-community
                      relations project?
                                                                I  / R V
                                                        L W \Rexecutive   H     RQ for
                                                                             Gofficer
                                                LQ  &                 LY
                                                               DUFK and Community
                    Listen to a podcast featuring the  senior              staff
                                     F  L
                    the Department of Law W HGEnforcement   
                                                             Operations
                                                       Sheriff’s Office to get practical
                    Operations in the Palm Beach
                                              County
                                   1R
                    answers to these questions
                    www.cops.usdoj.gov.
                                                  and more.   Listen/download the podcast at
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 348 of 380 Page ID #:3312
38                                                                  Engaging Police in Immigrant Communities: Promising Practices from the Field




                             Storm Lake Police Department

                             www.stormlake.org/index.aspx?NID=173




                                                                As employment opportunities increased
                                                                because of the expansion of local industry,
                                                                many immigrants began to work and settle
                                                                in Storm Lake, Iowa. Twenty-four languag-
                                                                es are spoken in this small rural commu-
                                                                nity. The shift in demographics in Storm
                                                                Lake is best evidenced when looking at the

                                                                    % D UU
                                                                public school population. In the past year,

                                                        J H O HVY 
                             nearly 82 percent of the students enrolled in the elementary school grades

                                                     $Q -XO\
                             were non-Caucasian. The Latino and Laotian communities are among the
                                              / R V
                             largest groups. When the immigrants from these communities settled in
                                     L W \RI LYHGRQ
                             different neighborhoods throughout the city, the Storm Lake Police Depart-
                                  &
                             LQ               FK
                       FLWHG DU
                             ment (SLPD) had to find new and efficient ways to respond to crime and
                             curb the underreporting of crime. With just 19 sworn officers to protect and

                       R 
                             serve nearly 13,000 residents, the department had to make sure to use its
                      1      resources efficiently. The SLPD’s response to the changing demographics in-
                             corporates the eight principles of promising practices for police-immigrant
                             relations. In this report, we discuss how the SLPD:
                             ◾ Maximizes its resources by deploying the mobile command unit with
                               bilingual officers and community resource officers to the immigrant
                               neighborhoods from which the majority of calls for service come
                             ◾ Focuses on vulnerable immigrant crime victims by making them aware of
                               immigration relief available to those who are helpful to law enforcement,
                               thereby encouraging immigrant crime victims to report crime


                             Maximize Resources

                             An analysis of the Storm Lake Police Department’s calls for service data revealed that the
                             largest number of calls came from the four neighborhoods in which the majority of the city’s
                             Laotian and Latino immigrants live. The analysis also revealed that officers were making
                             several trips per week to the same locations, and that there was a need for a more sustained
                             police presence in these neighborhoods.
                             The SLPD has a mobile command unit that the department only used for special events.
                             However, as a result of the calls for service analysis, the SLPD decided to expand the use
                             of the mobile command unit by dispatching it to Laotian and Latino neighborhoods, where it
                             could serve as a temporary substation. The department piloted the program over the course
                             of a summer, alternately parking the mobile command unit in each of the four neighbor-
                             hoods for 2 to 3 hours during the evening when the department typically received the largest
                             number of calls for service.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 349 of 380 Page ID #:3313
Storm Lake Police Department                                                                                             39



                   Each evening, the temporary substation attracts about 50 to 150 community members.
                   Several police department personnel are present at the temporary substation, including the
                   police chief or assistant chief, the night shift supervisor, the on-duty sector patrol officer, and
                   a bilingual civilian community service officer. Staffs of other government agencies, such as
                   the fire department and social service agencies, are present to provide additional services or
                   community outreach. By working out of a neighborhood-based substation, officers are able
                   to respond quickly to emerging issues and make face-to-face contact with many more com-
                   munity members. As a result of this increased contact, some residents have come forward
                   to report crimes and public safety concerns that they would never have reported by calling
                   911 or traveling to police headquarters. By using data to prioritize the allocation of limited
                   resources, the SLPD has been able to respond to a greater number of the city’s crimes and
                   public safety threats in an efficient and responsive manner.




               “One evening while our mobile command vehicle was out in the community,
               one Hmong resident reported that a young Hmong man was ill in an apartment.
               Officers checked on the young man and learned that he had been lying ill in
               bed for over a week and the family did not know how to help him. The man
               was immediately transported to a hospital and was treated.                % D UUWe’re confident that
                                                                             O       Y
                                                                               HVif we            standing in their
               the family would not have sought out assistance         Q J H               
                                                                                           were not
                                                          R I  / RV$ Q-XO\
               neighborhood. We believe        
                                                        
                                                 &aLW\fatality   was
                                                                   LY  GR that evening.”
                                                                     Haverted
                                          L Q            DU   F K
                                 F L WHG             
                                               Director Mark Prosser
                                       
                    – Storm Lake Public Safety
                              1  R   




                   Mobile command with sworn officers, preparing for deployment in a local neighborhood. Storm
                   Lake Police Department, July 2011.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 350 of 380 Page ID #:3314
40                                                                             Engaging Police in Immigrant Communities: Promising Practices from the Field



                                      Focus on the Vulnerable

                                      Perpetrators of crime were preying on newly settled immigrants in Storm Lake, many of
                                      whom spoke little or no English, because these immigrants did not understand the law,
                                      feared immigration enforcement, and were not reporting crime. As a result, immigrants were
                                      increasingly becoming victims of robberies, violent assaults, and domestic violence.
                                      Although the SLPD knew immigrants were being victimized based on crime data, it was
                                      through community members’ informal reports that the department recognized why there
                                      was a great deal of unreported crime. The department learned, for example, that perpetrators
                                      of domestic violence would often tell immigrant victims that the police deport immigrants
                                      who report crime. Even for some immigrant victims who had the courage to report crime, the
     “The work around                 fear of deportation ultimately interfered with their cooperation in prosecutions.
         the U visa has               The SLPD concluded that the immigrant community, victims in particular, needed information
                                      about what constitutes a crime in the United States and how to report criminal activity. More-
      helped the police               over, immigrant victims needed reassurance that reporting crimes would not make them
                                      vulnerable to deportation. To guide its approach to providing this assurance, the department
             department               sought the help of local immigration attorneys and national immigration experts. In doing so,
                                      the department became familiar with the U visa status, which is an immigration benefit avail-
                build its             able to some immigrant victims of crime.
                                      The SLPD wanted to leverage the public safety value of this visa status and educate Storm
       relationship with              Lake’s immigrant community about the potential immigration benefit for crime victims. The

                                                                                                  UU
                                      SLPD created a brochure about the U visa in Spanish and English, which states the depart-
          the immigrant                                                                        D
                                                                                           %
                                      ment’s commitment to working with all victims of crime to ensure their safety and explains
            community.”                                                     J  H O HVY 
                                      how to safely report a crime. The brochure—available at city hall, libraries, and other public

                                                           /  R  V   $Q -XO\
                                      locations—has assisted the police department in reaching a highly vulnerable segment of
                                                         
                                                   \RIinitiativesLYtoHincorporate
                                                                         GRQ the U visa in their efforts to protect immigrant
                                      the immigrant community.
                                              ofLWSLPD’s
     – Justin Yarosevich,                    &
                                           
                                     LQ of crime,theDdepartment
                                  As a result
                                                          UFK has been able to have greater success in criminal investiga-
       Storm Lake            FLWHGvictims       
       assistant city              
                                  tions andprosecutions involving immigrant victims and achieve lower crime rates throughout
                            1R   the city.
       manager                        A copy of the SLPD’s U visa brochure, available in Spanish and English, can be found
                                      on Vera’s website at www.vera.org/epic.


                                      Interested in learning more about the U visa?
                                      Congress created the “U” nonimmigrant status, or U visa, in October
                                      of 2000 when it passed the Victims of Trafficking and Violence Protec-
                                      tion Act. The U visa provides a way for undocumented victims of violent
                                      crime who are helpful to law enforcement in the detection, investigation,
                                      or prosecution of the criminal activities to apply to remain legally in the
                                      United States. By addressing immigrant victims’ fears of reporting crime
                                      and working with law enforcement, the U visa strengthens the ability of
                                      police agencies to fight crime and cultivate trust.

                                      You can learn more about the U visa online:
                                      National Immigrant Victims’ Access to Justice Partnership:
                                      www.vera.org/project/immigrant-victims-access

                                      U.S. Department of Homeland Security (DHS)’s U visa Law Enforcement
                                      Certification Resource Guide:
                                      www.dhs.gov/files/resources/u-visa-law-enforcement-guide.shtm
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 351 of 380 Page ID #:3315
Storm Lake Police Department                                                                           41




                                                                                   % D UU
                                                                       J H O HVY 
                                                              / R V $Q -XO\
                                                            
                                                        \RI LYHGRQ
                                                 & L W
                                            LQ               FK
                                      FLWHG DU
                                      R 
                                     1
                   Laotian Storm Lake Residents attending annual festival co-sponsored by the police
                   department. Storm Lake Police Department, July 2011.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 352 of 380 Page ID #:3316
42                                                                     Engaging Police in Immigrant Communities: Promising Practices from the Field




                              Tulsa Police Department

                              www.tulsapolice.org/




                                                               The manufacturing industry in Tulsa, Okla-
                                                               homa, has drawn a large Latino immigrant
                                                               population, the majority of who are Mexi-
                                                               can immigrants. Many of these immigrants
                                                               speak Spanish and are not proficient in
                                                               English. Because they had few Spanish-
                                                               speaking officers, the Tulsa Police Depart-

                                                                           % D UU
                                                               ment (TPD) experienced difficulties com-

                                                             J H O HVY 
                              municating with and responding to the needs of its immigrant population.

                                                        $Q -XO\
                              To overcome these challenges, the department created a Hispanic Outreach
                                                 / R V
                              Program staffed with a bilingual Hispanic liaison sergeant and officer. The
                                      L W \RI LYHGRQ
                              Hispanic Outreach Program effectively puts into practice all eight principles
                                   &
                              LQ                 FK
                       FLWHG DU
                              of promising police-immigrant relations. In this report, we highlight how
                              through its Hispanic Outreach Program, the TPD:

                               
                           ◾Provides
                      1R                 additional services with the same amount of resources by
                               expanding the duties of their bilingual volunteers to allow them to
                                 interpret for police officers during routine police operations
                              ◾ Implemented an effective broad outreach strategy by going door-to-door
                                in the immigrant community, organizing community forums in faith-
                                based institutions, and clarifying the agency’s policy on immigration
                                enforcement
                              ◾ Incorporates tactical Spanish-language and cultural training into its
                                police academy curriculum and officer training requirements



                              Maximize Resources

                              The Tulsa Police Department serves a large Spanish-speaking community that is limited
                              English proficient. Language barriers may lead to miscommunication between the police and
                              community members, which can not only be frustrating when trying to resolve a situation,
                              but escalate to aggression on the part of the civilian or the officer. The TPD had employed a
                              few bilingual officers, but these officers were not able to handle all of the interactions with
                              Spanish-speaking residents. After the agency experienced budget cuts that led to decreases
                              in the number of patrol officers able to respond to calls for service, the few bilingual officers
                              became even less available to assist with interactions with Spanish-speaking residents.
                              The department then turned to their existing Volunteer in Policing Services (VIPS) program to
                              seek out bilingual volunteers who could serve as Spanish-English interpreters for the police
                              department. Interpreter applicants must complete a lengthy application process, pass a back-
                              ground check, and affirm that they will adhere to the agency’s confidentiality requirements.
      Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 353 of 380 Page ID #:3317
Tulsa Police Departmentr                                                                                                                    43



                    The volunteer interpreters are only able to provide language assistance during initial calls
                    for service, as they are not certified to testify in court. To date, the department has added 14
                    volunteer positions for these interpreters. These volunteer interpreters ride along with officers
                    in the Mingo-Valley precinct, which has the greatest number of Spanish-speaking residents.
                    With their assistance, officers are better equipped to respond quickly to calls for service and
                    assess situations with greater accuracy. The volunteer interpreters have also been well re-
                    ceived by the Spanish-speaking community because they have helped community members
                    receive appropriate assistance in emotionally-charged or emergency situations.


                    How to Register with VIPS
                    If your agency has a volunteer program, you may want to consider                             “We provide LEP
                    registering it with Volunteers In Police Service (VIPS). The benefits of
                    registering with VIPS include:                                                               persons with a
                    ◾ A page on the VIPS website dedicated to your program
                                                                                                                 huge relief—we
                    ◾ Networking opportunities with other registered VIPS programs
                    ◾ An opportunity to participate in VIPS to VIPS, a moderated discussion                      assist with live
                       group for volunteer program leaders
                    ◾ Eligibility to apply for the Award for Outstanding Volunteer Programs                      interpretation,
                    ◾ Recognition of your status by the International Association of Chiefs of
                       Police and the U.S. Department of Justice
                                                                                                                 which allows
                    ◾ Grant funding opportunities (Some states require registration with
                                                                                                         D U U  the caller to
                                                                                                      %
                                                                                             VYgoto:  communicate
                       VIPS to be eligible for federal grant funding opportunities.)
                                                                                     H  O H
                                                                            $QJ -XO\
                    To register your volunteer program and find out more about            VIPS,
                                                                    R  V  
                                                                RI/ HGRQ
                    www.policevolunteers.org.
                                                          W \                                                   freely and know
                                                        L
                                          L W H G LQ& DUFKLY                                                 that he or she will
                                        F              
                                              
                    Engage in Broad Outreach
                                        R   
                                     1 in the state of Oklahoma have differing policies for enforcing im-        be understood.”
                    Law enforcement agencies
                    migration laws. In Tulsa, the TPD does not have a formal partnership with federal immigration
                    officials to identify and detain immigrants in its custody who do not have lawful status. This      – Tulsa Police
                    is in contrast to their county sheriff’s office policy and some other local law enforcement           Department VIPS
                    agencies in the state.
                                                                                                                          volunteer
                    When the TPD began to reach out to the Latino immigrant community through its Hispanic
                    outreach liaison—a sworn bilingual officer—the liaison quickly learned that the community
                    feared contacts with the TPD because members did not know or understand the TPD’s
                    policies and believed the agency was enforcing immigration law. The liaison realized that he
                    needed to make as many face-to-face contacts with community members as possible to
                    gain their trust and communicate TPD’s policies and priorities.
                    The liaison embarked on a multifaceted outreach approach that began very simply—he
                    went door-to-door to introduce himself and the TPD’s Hispanic Outreach Program, and to
                    distribute literature about the program and the department. He went to local businesses and
                    posted Spanish-English posters and flyers with safety tips, names of local organizations that
                    both served the immigrant community and partnered with the TPD, and the phone number
                    for the department’s Spanish-language hotline. The liaison also became a regular presence
                    in bilingual media outlets that reached a broad spectrum of the immigrant community and he
                    reached out to youth organizations to locate Latino youth he could mentor and educate about
                    the role of law enforcement.
                    As the liaison raised his profile throughout the community, he also worked with religious
                    leaders to plan community forums at houses of worship, where community members
                    felt safe enough to ask questions about the role of the TPD in immigration enforcement.
                    The police chief attended these forums to speak about the agency’s policies related to
      Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 354 of 380 Page ID #:3318
44                                                                                     Engaging Police in Immigrant Communities: Promising Practices from the Field



                                             immigrants. Officers assigned to the area also attended the forum, so that community
                                             members could meet and interact with the officers who were in the community keeping
                                             neighborhoods safe. By making both individual and large-group appearances in the Latino
                                             community, the liaison has been effective in dispelling myths about the TPD’s immigration
                                             policies and opening channels for future communication and collaboration between the
                                             department and the community.


                                             The Six Pillars of Tulsa’s Hispanic Outreach Program
                                             1. Disseminate community surveys
                                             2. Conduct police and community education
             “At the local                   3. Create a police liaison to the Hispanic community
       level, we are the                     4. Conduct outreach through multiple media outlets
                                             5. Add Spanish interpreters to VIPS Program
          ones who deal                      6. Host a Spanish telephone helpline
            with Hispanic                    For a detailed look at each of the six pillars of Tulsa Police Department
                                             Hispanic Outreach Program, go to Vera’s website at www.vera.org/epic.
        victims of crime.
        There is nothing       Train Law Enforcement and the Community

      impersonal about                                                                                 officers
                                                                                                   UUencounters,
                               Despite efforts to maximize their limited bilingual resources, non-bilingual
                               respond to calls with Spanish speakers. Understandably,in%     D
                                                                                                                       still have to

                                                                                     VY between
                                                                                              these                language barriers
       that. We need to
                                                                        Q   J
                               can cause frustration and even disproportionate H O Haggression
                                                                                                theofficers    and the people

                                                           /  R V
                               with limited English proficiency. To$ reduce   the
                                                                                    X O\
                                                                                   communication
                                                                                    -
                                                                                                 challenges   that can lead to unsafe
     help, and we can’t        encounters,   the         
                                                 \RI LYHGRQ
                                                  department   turned  to training.
                                        &   L W
                                    Q recognizedDthatUFmaintaining
                                                              K control in escalating encounters was essential to officer
       help and protect FLWHGThe LTPD           
                                              
                                     into Spanish and teach officers how to use these commands to stabilize high-stress
                               and civilian safety. For this reason, the department decided to translate commonly used English
                               
         them if they are 1R interactions, until a Spanish interpreter can arrive on the scene to assist. To put these phrases in
                               commands

                               context, the department provided information about the Latino cultures in Tulsa. The TPD also made
            fearful of us.”    the language training a mandatory part of its police academy curriculum and simulation training,
                                             and required that it be repeated thereafter every 2 years. The simulation training teaches cadets
      – Deputy Chief                         and officers to effectively control a scene that includes an agitated group of people who are speak-
                                             ing only Spanish—an accurate depiction of what officers might encounter on a call. Cadets and
        Daryl Webster,                       officers have to use one or more of the Spanish-language commands to control the scene.
        Tulsa Police                         This language instruction and simulation training provide the TPD officers who do not speak
        Department                           Spanish with practical tools that they can use in the field. Officers who have received this train-
                                             ing feel better prepared to respond to calls with Spanish speakers and are equipped to retain
                                             control until a bilingual officer, civilian personnel, or volunteer can arrive on the scene and pro-
                                             vide language assistance. This diffuses frustrations and averts dangers to officers and civilians
                                             that arise from language barriers.
                                             Tulsa Police Department’s Spanish translations of commonly-used commands are avail-
                                             able at www.vera.org/epic.

                                             Additional Tips
                                             ◾ How can language instruction be incorporated into tactical training
                                               for police?
                                             ◾ How can training on working with the immigrant community go
                                               beyond the textbook?
                                             Listen to a podcast featuring the Hispanic outreach liaison officer from
                                             the Tulsa Police Department to get practical answers to these questions
                                             and more. Listen/download the podcast at www.cops.usdoj.gov.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 355 of 380 Page ID #:3319
Conclusion                                                                                                           45




             Conclusion

             This report describes a variety of approaches to building and maintaining
             effective police-immigrant relations developed by a diverse group of law
             enforcement agencies. Other agencies may not have the resources or staff
             to replicate these practices exactly as presented. However, the principles
             embraced by profiled agencies provide a framework for any other agency to
             use when adapting what has worked elsewhere to local realities. From get-
             ting to root causes to sustaining programs that work, the principles identi-
                                                                                                  “It is important
             fied in this report can help police agencies across the nation move closer to
             their common goal: improving public safety.
                                                                                                  to educate
                                                                                                  and not shame
             Police-Immigrant Relations: Strategies for Getting Started
                                                                                                  our workforce
             Personnel from the 10 profiled agencies in this report offered the follow-
             ing suggestions for how to get started in serving immigrant communities.
                                                                                                  and make this
             These strategies may be initially carried out for as little time as 2 hours
             a week.
                                                                                                  information seem
             ◾ Identify the needs of the community by visiting local businesses,                  useful to them.”
               restaurants, and community-based organizations.
             ◾ Reach out to faith-based organizations and religious institutions,
                                                                                      % D UU   – Deputy Chief
                                                                                HVY 
               meet with religious leaders to learn about community needs, and ask
                                                                          J H O                     Daryl Webster,
                                                                   $Q -XO\
               for permission to speak to and assist parishioners with their public
               safety concerns.
                                                            / R V                                  Tulsa Police
             ◾
                                                 L W
                 Sustain trust and good relationships
                                              &     \RbyI regularly
                                                                 LY H G  RQ up with
                                                                      following
                                                                                                    Department
                 community contacts. LQ
                                     HG
                                 FLWcommunity            UFK
                                                        Dsuch
             ◾   Organize ongoing
                                               
                                                events         as community forums,
                                         
                              1R
                 trainings, and festivals.
             ◾ Involve the police chief, sheriff, or other agency executives in
               community outreach activities.
             ◾ Provide the community with access to police liaisons by
               disseminating their contact information widely.
             ◾ Use media and social networking technology to reach out to the
               community, including radio, TV, ethnic newspapers, video, Facebook,
               and Twitter™.
             ◾ Evaluate the effectiveness of community outreach by monitoring the
               number of community contacts police liaisons make each quarter.
             ◾ Cultivate in-house language resources by identifying and testing
               bilingual civilian staff and sworn officers who can assist in
               communicating with residents with limited English proficiency.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 356 of 380 Page ID #:3320
46                                                              Engaging Police in Immigrant Communities: Promising Practices from the Field




                               EPIC Glossary

                               Bilingual: Able to speak two languages fluently.

                               Human Trafficking: A worldwide form of exploitation affecting men, wom-
                               en, and children. This includes acts involved in the recruitment, abduction,
                               transport, harboring, transfer, sale, or receipt of persons through force, co-
                               ercion, fraud, or deception to place persons in situations of forced labor or
                               services, forced prostitution or sexual services, domestic servitude, bonded
                               sweatshop labor, or other debt bondage. These acts can occur within na-
                               tional or across international borders.

                               Immigrant: A person who leaves one country to settle in another. Motives
                               for immigration can include economic, religious, political, or social factors.
                               In this report, people are immigrants if they are foreign born and are living
                               in the United States with or without legal immigration status.

                               Limited English Proficient (LEP): A person is LEP if his or her native lan-
                               guage is not English and he or she can only partially speak, read, write, or
                               understand English.

                               Refugee: A person who flees to a foreign country to escape danger or perse-
                               cution. Refugees selected for relocation to the United States are relocated
                               by refugee resettlement agencies.
                                                                              % D UU
                            Resident: A person who lives in aH
                                                                J  O HVYarea,orjurisdiction.
                                                                                       
                                                          $ Q    building,
                                                                           \ 
                                                                                                  In this re-

                            United States.RI/
                                                    RV
                            port, resident is not used   to describe
                                                                  Q - XO
                                                                      or suggest anyone’s legal status in the
                                                                R
                               L Q  &LW\ UFKLYHG
                       FLWHGSanctuary
                                     
                                        city:D
                                             A term given to a municipality that does not allow munici-

                              localities,
                            pal funds  or  resources  to be used to enforce federal immigration laws. In

                      1R gration status during routine
                            these              police are  not permitted to inquire about a person’s immi-
                                                             police operations or stop or question people
                               solely because an officer believes that they may not have lawful immigra-
                               tion status.

                               T visa: The T visa is a temporary visa for victims of human trafficking who
                               assist law enforcement in the investigation or prosecution of human traf-
                               ficking. These trafficking victims must demonstrate that they would suffer
                               extreme hardship involving unusual and severe harm if they were to be re-
                               moved from the United States and also meet other federal statutory require-
                               ments. The T visa application includes an optional form to be completed
                               by a law enforcement agency that provides evidence that the applicant is a
                               victim of trafficking and has complied with reasonable requests for assis-
                               tance from law enforcement.

                               U visa: The U visa is a temporary visa that immigrant victims of crime can
                               receive if they are helpful to law enforcement in the detection, investiga-
                               tion, or prosecution of the criminal activities they experienced and meet
                               other federal statutory requirements. It strengthens the ability of law
                               enforcement agencies to fight crime and cultivate trust by addressing im-
                               migrant victims’ fears of reporting crime and working with law enforcement.
                               Applicants for the U visa must include a certification, which can be signed
                               by federal, state, or other local law enforcement agencies. U.S. Citizen-
                               ship and Immigration Services (USCIS) decides whether to grant or deny
                               U visas. (More information about law enforcement use of the U visa can be
                               found here: www.vera.org/project/immigrant-victims-access.)
      Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 357 of 380 Page ID #:3321
EPIC Toolkit                                                                                                                      47




               EPIC Toolkit

               Visit Vera’s website at www.vera.org/epic to access resources gathered from
               the 10 profiled agencies on the following topics:

               Citizens’ Police Academies
               New Americans’ Academy program information and lesson plan                 Brooklyn Center and Brooklyn Park PDs
               Pre-test and post-test given to New Americans’ Academy participants        Brooklyn Center and Brooklyn Park PDs
               Citizens’ Police Academy weekly schedule                                   Chelsea PD
               Hispanic Teen Academy weekly schedule                                      Metropolitan Nashville PD
               Clergy Academy weekly schedule                                             Orange County Sheriff’s Office
               Hispanic Crime Prevention Academy brochure                                 Orange County Sheriff’s Office
               Hispanic Crime Prevention Academy weekly schedule                          Orange County Sheriff’s Office
               Hispanic Senior Crime Prevention Academy brochure (SPANISH)                Orange County Sheriff’s Office
               Hispanic Senior Crime Prevention Academy weekly schedule (SPANISH)         Orange County Sheriff’s Office


               Community Advisory Councils and Committees
               Description of the role of the Multicultural Advisory Committee            Brooklyn Center and Brooklyn Park PDs
               Application for a position with the Multicultural Advisory Committee
                                                                                        % D  UU
                                                                                          Brooklyn Center and Brooklyn Park PDs

                                                                             H  O HVY 
               Issues identified as priorities by the Multicultural Advisory Committee
                                                                           J
                                                                                          Brooklyn Center and Brooklyn Park PDs

                                                                / R V $Q -XO\
                                                              
                                                         RI Practices
               Community Education on Laws and
                                                & L W \Police      LY HGRQ
                                            LQ andSPANISH)
                                     LWHG(ENGLISH         DUFK
                                   F
               Age of consent laws brochure
               Clearwater/Tampa Bay Area Task    
                                                 on Human Trafficking brochure
                                                                                         Clearwater PD

                                    R    Force                                       Clearwater PD
                                 1 Stopped by the Police” brochure
               “What to Expect when                                                      Everett PD
               “What to Expect when Stopped by the Police” brochure (ARABIC)              Everett PD
               “What to Expect when Stopped by the Police” brochure (HAITIAN CREOLE)      Everett PD
               “What to Expect when Stopped by the Police” brochure (ITALIAN)             Everett PD
               “What to Expect when Stopped by the Police” brochure (PORTUGUESE)          Everett PD
               “What to Expect when Stopped by the Police” brochure (SPANISH)             Everett PD
               Economic Crimes Prevention brochure for senior citizens (SPANISH)          Orange County Sheriff’s Office
               Brochure explaining the U visa                                             Storm Lake PD
               Brochure explaining the U visa (SPANISH)                                   Storm Lake PD
               “Tulsa Police is not ICE” brochure (SPANISH)                               Tulsa PD


               Community Feedback
                Survey for members of the Multicultural Advisory Committee                Brooklyn Center and Brooklyn Park PDs
                Survey for Limited English Proficient individuals (ENGLISH and SPANISH)   Tulsa PD
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 358 of 380 Page ID #:3322
48                                                                                Engaging Police in Immigrant Communities: Promising Practices from the Field



      Community Outreach
      Outreach activities planned by the Joint Community Policing Partnership                  Brooklyn Center and Brooklyn Park PDs
      Letter to residents on police efforts to work with the Liberian community                Brooklyn Center and Brooklyn Park PDs
      Outreach activities organized and attended by the Newcomer Advocate                      Chelsea PD
      Door tags with safety tips for business owners (ENGLISH and SPANISH)                     Clearwater PD
      Hispanic Festival flyer                                                                  Metropolitan Nashville PD
      Hispanic Festival flyer (SPANISH)                                                        Metropolitan Nashville PD
      Diagram of outreach planned by the Hispanic Outreach Program                             Tulsa PD
      Narrative recounting Haiti relief efforts                                                Palm Beach County Sheriff’s Office
      Community Event listing                                                                  Palm Beach County Sheriff’s Office

      Job Descriptions
      Community Liaison job description                                                        Brooklyn Center and Brooklyn Park PDs
      Police Cadets roles and responsibilities                                                 Brooklyn Center and Brooklyn Park PDs
      El Protector Officer job description                                                     Metropolitan Nashville PD
      Cricket Volunteer Spanish interpreters criteria                                          Metropolitan Nashville PD
      Community Outreach Liaison job description                                               Palm Beach County Sheriff’s Office


      Law Enforcement Training
                                                                                               % D UU
                                                                                     O    Y PD 
                                                                                       HVChelsea
      Fact sheet on the Eritrean immigrant community
                                                                            $ Q J H
                                                                                           \    PD
      Training curriculum for interpreters
                                                                    I                     O
                                                                      /RV RQ-XMetropolitan
                                                                                          Clearwater
                                                             \   R         HG
                                                 L Q  &W
      Diversity Awareness instruction for officers lesson Lplan
                                                                       FKLY                            Nashville PD

                                      F     HG lesson
      Diversity Awareness instruction forLWsupervisors
                                                               DU
                                                               plan                       Metropolitan Nashville PD

                                       R     lesson plan
      Command Spanish instruction for law enforcement                                     Metropolitan Nashville PD
      Basic Spanish instruction for1law enforcement lesson plan                           Orange County Sheriff’s Office
      Hispanic Outreach presentation for police academy participants                           Tulsa PD
      27 Spanish Phrases for Law Enforcement                                                   Tulsa PD
      U visa presentation for officers                                                         Tulsa PD


      Policies and Procedures
      “SARA: Scan Analysis Response Assessment” report on Liberian parties                     Brooklyn Center and Brooklyn Park PDs
      Enforcement of Federal Immigration Laws policy                                           Chelsea PD
      Consular Notification, Access, and Arrest and Detention of                               Chelsea PD
      Foreign Nationals in Police Custody policy
      Verizon Language Line policy                                                             Chelsea PD
      Civilian Interpreter Program policy                                                      Clearwater PD
      Racial, Religious, and Ethnic Violence policy                                            Clearwater PD
      Hispanic Outreach Center policy and procedures                                           Clearwater PD
      Hispanic Outreach Center’s creation and procedures presentation                          Clearwater PD
      Interpreter Services-Cell Phone Translators and Language Line General Order              Metropolitan Nashville PD
      El Protector Program standard operating procedures                                       Metropolitan Nashville PD
      Interpreters and Related Services policy                                                 Palm Beach County Sheriff’s Office
      Limited English Proficient individuals policy                                            Tulsa PD
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 359 of 380 Page ID #:3323
Additional Resources                                                                                 49




                       Podcasts
                       Listen to or download the following seven podcasts accompanying this
                       report on The Beat podcast series at www.cops.usdoj.gov:

                       1. Tips from a police community liaison on getting the trust and support of
                          multilingual communities and sworn officers. Monique Drier, Community
                          Liaison, Brooklyn Center Police Department.
                       2. Practical tips for doing outreach to multicultural communities. Robin
                          Martinson, Community Liaison, Brooklyn Park Police Department.
                       3. Working with the community in addressing sensitive topics. Brian Kyes,
                          Chief of Police, Chelsea Police Department.
                       4. Ensuring continuity in community policing initiatives during police
                          agency transitions. Sergio Fidelis, Police Officer, Clearwater Police
                          Department.
                       5. Effectively using radio for community outreach. Rafael Fernadez,
                          Sergeant, Metropolitan Nashville Police Department.
                       6. Tips for selecting a good research partner. James Stormes, Colonel,
                          Palm Beach County Sheriff’s Office.
                       7. Practical foreign language instruction for officers. Jesse Guardiola,

                                                                                               UU
                          Police Officer, Tulsa Police Department.
                                                                                         % D
                                                                           J H  O HVY 
                       Additional Resources                       / R V $Q -XO\
                                                                
                                                            \RI LYHGRQ
                                                  Q  & L W
                                        F L WHGLFund(AVEF).
                                                               UFK Public Safety on ICE: How
                                                              D2011.
                       America’s Voice Education
                                                         
                                                     Won’t Talk to You? Washington, D.C.:
                                              
                       Do You Police a Community  that
                                      1 R   
                       AVEF. http://amvoice.3cdn.net/669182cf0231bbf4d6_kdm6bnsbj.pdf.

                       Bucqueroux, Bonnie, and Robert Trojanowicz. Community Policing Check-
                       list: How Does Your Department Measure Up? www.policing.com/articles/
                       pdf/COMMUNITY%20POLICING%20CHECKLIST.pdf.

                       Carter, David L., Ph.D. 2004. Law Enforcement Intelligence: A Guide for
                       State, Local, and Tribal Law Enforcement Agencies. East Lansing, Michi-
                       gan: U.S. Department of Justice, Office of Community Oriented Policing
                       Services. www.cops.usdoj.gov/pdf/e09042536.pdf.

                       Charlotte-Mecklenburg Police Department, North Carolina. 2002. Hispanic
                       Robbery Initiative Reducing Robbery Victimization and Increasing Trust of
                       Police and Financial Institutions in a Hispanic Community. Washington,
                       D.C.: U.S. Department of Justice, Community Oriented Policing Services
                       and Center for Problem-Oriented Policing.
                       www.popcenter.org/library/awards/goldstein/2002/02-08(F).pdf.

                       Curtis, Natasha. 2006. Language Assistance for Law Enforcement. Seattle,
                       Washington: National Association of Judiciary Interpreters and Translators.
                       www.carlamathers.net/attachments/File/Resources/
                       LawEnforcement200609.pdf.

                       Davis, Robert C., and Edna Eraz. 1998. Immigrant Populations as Victims:
                       Toward a Multicultural Criminal Justice System. Washington, D.C.: U.S.
                       Department of Justice, National Institute of Justice.
                       https://www.ncjrs.gov/pdffiles/167571.pdf.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 360 of 380 Page ID #:3324
50                                                            Engaging Police in Immigrant Communities: Promising Practices from the Field



                              Diamond, Drew, and Deirdre Mead Weiss. 2007. Advancing Community Po-
                              licing Through Community Governance: A Framework Document. Wash-
                              ington, D.C.: U.S. Department of Justice, Office of Community Oriented
                              Policing Services and Police Executive Research Forum. http://cops.usdoj.
                              gov/Publications/e050919202-AdvCommunityPolicing_final.pdf.
                              Fisher-Stewart, Gayle, Ph.D. 2009. Community Policing Explained: A
                              Guide to Local Governments. Washington, D.C.: U.S. Department of Justice
                              Office of Community Oriented Policing Services.
                              www.cops.usdoj.gov/pdf/vets-to-cops/cp_explained.pdf.
                              Fridell, Lorie A. 2004. By the Numbers: A Guide for Analyzing Race
                              Data from Vehicle Stops. Washington, D.C.: U.S. Department of Justice,
                              Office of Community Oriented Policing Services and Police Executive
                              Research Forum. www.cops.usdoj.gov/html/cd_rom/mayors72nd/pubs/
                              ExecutiveSummaryBytheNumber.pdf.
                              Fridell, Lorie A. 2005. Understanding Race Data from Vehicle Stops: A
                              Stakeholder’s Guide. Washington, D.C.: U.S. Department of Justice, Office
                              of Community Oriented Policing Services and Police Executive Research
                              Forum. www.cops.usdoj.gov/ric/ResourceDetail.aspx?RID=220.
                              Gambetta, Ricardo, and Michelle Burgess. 2011. Public Safety Programs
                              for the Immigrant Community. Washington, D.C.: National League of Cities
                              and Municipal Action for Immigrant Integration.

                                                                            % D UU
                              www.nlc.org/find-city-solutions/research-innovation/immigrant-integration.

                                                              J H O HVY2009.Municipal
                            Gambetta, Ricardo, and Zivile Gedrimaite.
                                                                                   Washington,
                                                                                          Innovations in
                                                     V      Q
                                                          $ Municipal
                                                        and
                            Immigrant Integration: Indianapolis
                                                                        O
                                                                      Model, 
                                                                         \ for Immigrant Integration.
                                                                             2000-2007.             D.C.:
                                                / R               - X
                                         \RI LYHGRQ
                            National League of   Cities                 Action
                                  & L W
                              LQ Ricardo,         K
                            www.nlc.org/find-city-solutions/research-innovation/immigrant-integration.

                       FLWHGGambetta,    DUFand
                                                   Zivile Gedrimaite. 2010. Municipal Innovations

                       R    League of Cities and
                           National
                            in Immigrant   Integration:   20 Cities, 20 Good Practices. Washington, D.C.:
                      1                                      Municipal Action for Immigrant Integration.
                            www.nlc.org/find-city-solutions/research-innovation/immigrant-integration.
                              Glendale Police Department, California. 1997. Day Labor Project: A Com-
                              munity’s Response to the Problems of Casual Laborers. Washington, D.C.:
                              U.S. Department of Justice, Office of Community Oriented Services and
                              Center for Problem-Oriented Policing.
                              www.popcenter.org/library/awards/goldstein/1997/97-22(W).pdf.
                              Guerette, Rob T. 2006. Disorder at Day Labor Sites. Problem-Oriented
                              Guides for Police Problem Specific Guide Series No. 44. Washington, D.C.:
                              U.S. Department of Justice, Office of Community Oriented Policing
                              Services. www.popcenter.org/Problems/problem-disorder_daylabor.htm.
                              Institute for Policy Research, Northwestern University. 2002. Community
                              Policing and ‘the New Immigrants:’ Latinos in Chicago. Chicago: U.S.
                              Department of Justice, National Institute of Justice.
                              https://www.ncjrs.gov/pdffiles1/nij/189908.pdf.
                              Institute for Policy Research, Northwestern University. 2002. Taking Stock:
                              Community Policing in Chicago. Chicago: U.S. Department of Justice,
                              National Institute of Justice. https://www.ncjrs.gov/pdffiles1/nij/189909.pdf.
                              International Association of Chiefs of Police. 2004. Enforcing Immigration
                              Law: The Role of State, Local, and Local Law Enforcement. Washington
                              D.C.: International Association of Chiefs of Police. www.theiacp.org/
                              Portals/0/pdfs/Publications/ImmigrationEnforcementconf.pdf.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 361 of 380 Page ID #:3325
Additional Resources                                                                                        51



                       International Association of Chiefs of Police. 2007. A Symbol of Fairness
                       and Neutrality Policing Diverse Communities in the 21st Century. Alexan-
                       dria, Virginia: International Association of Chiefs of Police.
                       http://theiacp.org/LinkClick.aspx?fileticket=q7dfHhe1ugo%3D&tabid=87.
                       International Association of Chiefs of Police. 2007. Police Chiefs Guide
                       to Immigration Issues. Alexandria, Virginia: International Association of
                       Chiefs of Police. www.theiacp.org/Portals/0/pdfs/Publications/
                       PoliceChiefsGuidetoImmigration.pdf.
                       Kathman, Thomas E., and Tim Chesser. 2005. “Latino Academy.” The
                       Police Chief 72(6). www.policechiefmagazine.org/magazine/index.
                       cfm?fuseaction=display&article_id=616&issue_id=62005.
                       Khashu, Anita, Robin Busch, Zainab Latif, and Francesca Levy. 2005. Build-
                       ing Strong Police-Immigrant Community Relations: Lessons from a New
                       York City Project. New York: Vera Institute of Justice.
                       www.vera.org/download?file=83/300_564.pdf.
                       Lawrence, Stewart. 2007. “‘On the Beat’: New Roles and Challenges for
                       Immigrant Police and Firefighters.” Immigration Policy Center 5(14).
                       www.immigrationpolicy.org/special-reports/beat-new-roles-and-challenges-
                       immigrant-police-and-firefighters.
                       Lysakowski, Matthew, Albert Antony Pearsall III, and Jill Pope. 2009.

                                                                                                      UU
                       Policing in New Immigrant Communities. Washington, D.C.: U.S.
                                                                                                % D
                                                                                        HVY 
                       Department of Justice, Office of Community Oriented Policing Services.
                       www.cops.usdoj.gov/RIC/ResourceDetail.aspx?RID=526.
                                                                                 J  H O
                       McMahon, Joyce, and Amanda Kraus. 2005. AR
                                                                    /   V $Q Approach - XO\to
                       Analyzing Racial Profiling: Sample \           Suggested
                                                              RI forYHAnalyzingRQ Car-Stop
                                                      & L W Templates
                                                                        L     GOffice
                                                  LQ                  K
                                           LWHGandthe           U F
                       Data. Washington, D.C.: U.S. Department    of Justice,         of Community
                                                               D
                       Oriented Policing F
                                         Services
                                                      CAN   Corporation.

                                         R  
                       www.cops.usdoj.gov/ric/ResourceDetail.aspx?RID=5.
                       Moy, Jones, and1Brent Archibald. 2005. “Reaching English-as-a-Second-
                       Language Communities.” The Police Chief 72(6).
                       http://policechiefmagazine.org/magazine/index.
                       cfm?fuseaction=display&article_id=614&issue_id=62005.
                       The National Center for Victims of Crime and The Police Foundation. 2002.
                       Bringing Victims into Community Policing. Washington, D.C.: U.S. Depart-
                       ment of Justice, Office of Community Oriented Policing Services.
                       http://cops.usdoj.gov/Publications/e03021477.pdf.
                       National League of Cities. 2010. Civic Engagement and Recent Immigrant
                       Communities: A Planning Guide for Local Officials and Other Community
                       Leaders. Washington, D.C.: National League of Cities.
                       www.nlc.org/find-city-solutions/research-innovation/immigrant-integration.
                       Newman, Graeme, R., and Ronald V. Clarke. 2008. Policing Terrorism: An
                       Executive’s Guide. Washington, D.C.: U.S. Department of Justice, Office of
                       Community Oriented Policing Services.
                       www.popcenter.org/library/reading/pdfs/PolicingTerrorism.pdf.
                       Organization for Security and Co-operation in Europe (OSCE), Office of the
                       Security General. 2008. Good Practices in Building Police-Public Partner-
                       ship. Vienna: OSCE, Office of the Security General.
                       www.osce.org/spmu/32547.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 362 of 380 Page ID #:3326
52                                                           Engaging Police in Immigrant Communities: Promising Practices from the Field



                              Orrick W. Dwayne. n.d. Best Practices Guide: Developing A Police Depart-
                              ment Policy-Procedure Manual. Alexandria, Virginia: International Associa-
                              tion of Chiefs of Police. www.theiacp.org/LinkClick.aspx?fileticket=edP4LF
                              C7RJU%3D&tabid=392.
                              Police Executive Research Forum. 2001. Racially Biased Policing: A Prin-
                              cipled Response. Washington, D.C.: U.S. Department of Justice, Office of
                              Community Oriented Policing Services. http://members.policeforum.org/
                              library/racially-biased-policing/a-principled-response/RaciallyBiasedPolicin
                              gfull%5B1%5D.pdf.
                              Police Executive Research Forum. 2002. Excellence in Problem-Oriented
                              Policing: The 2002 Herman Goldstein Award Winners. Washington, D.C.:
                              Police Executive Research Forum. www.policeforum.org/library/problem-
                              solving-community-policing/Goldstein2002[1].pdf.
                              Police Executive Research Forum. 2004. Community Policing: The Past,
                              Present, and Future. Washington, D.C.: The Annie E. Casey Foundation.
                              www.policeforum.org/library/community-policing/CommunityPolicing
                              Reduced.pdf.
                              Police Executive Research Forum. 2004. Protecting your Community from
                              Terrorism: The Strategies of Local Law Enforcement Series. Washington,
                              D.C.: U.S. Department of Justice, Office of Community Oriented Policing
                              Services. www.cops.usdoj.gov/Publications/protect_comm_terror_v2.pdf.

                                                                         % D UU
                                                                 HVY 
                              Police Executive Research Forum. 2008. Critical Issues in Policing Series:
                                                             H O
                              Police Chiefs and Sheriffs Speak Out on Local Immigration Enforcement.
                                                           J
                                                    V $Q -XO\
                              Washington, D.C.: Motorola Foundation. http://policeforum.org/library/
                                                / R
                                              
                                          \RIResearch  GRQ2010. Police and Immigration: How
                              critical-issues-in-policing-series/Immigration($25).pdf.
                                   & L W           LY H
                              LQ Leading         K
                                             DUFtheir
                       FLWHGChiefsare
                            Police Executive           Forum.
                                                  Communities through the Challenge. Washington,

                             
                           immigration/PERFImmigrationReportMarch2011.pdf.
                            D.C.: Carnegie  Corporation of New York. http://policeforum.org/library/
                      1R 
                              Police Executive Research Forum. 2012. Voices from Across the Country:
                              Local Law Enforcement Officials Discuss the Challenge of Immigration
                              Enforcement. Washington, D.C.: Police Executive Research Forum.
                              http://policeforum.org/library/immigration/VoicesfromAcrosstheCountryon
                              ImmigrationEnforcement.pdf.
                              Police Foundation. 2009. The Role of Local Police: Striking a Balance
                              Between Immigration Enforcement and Civil Liberties. Washington D.C.:
                              Police Foundation.
                              www.policefoundation.org/strikingabalance/strikingabalance.html.
                              Police Professionalism Initiative and National Latino Peace Officers Associa-
                              tion (NLPOA). 2002. Police Outreach to the Hispanic/Latino Community:
                              A Survey of Programs and Activities. Omaha, Nebraska and Petaluma,
                              California: Police Professionalism Initiative and NLPOA.
                              www.unomaha.edu/criminaljustice/PDF/hispanicoutreach.pdf.
                              Rahman, Insha, Joe Hirsch, and Susan Shah. 2007. Overcoming Language
                              Barriers in the Criminal Justice System: Can Language Assistance Tech-
                              nology Help? New York: Vera Institute of Justice.
                              www.vera.org/download?file=1467/Technology%2Bforum%2Bwhite%2B
                              paper%2BFINALweb.pdf.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 363 of 380 Page ID #:3327
Additional Resources                                                                                    53



                       Ramirez, Deborah A., Sasha Cohen O’Connell, and Rabia Zafar. 2004. De-
                       veloping Partnerships Between Law Enforcement and American Muslim,
                       Arab, and Sikh Communities: A Promising Practices Guide. Boston: The
                       Partnering for Prevention and Community Safety Initiative at Northeastern
                       University.
                       www.northeastern.edu/law/pdfs/academics/pfp-exec-sum-dnld-ver.pdf.
                       Reta, Cathay O., and Martha A. Lane. 2002. Talking with the Police: An
                       English Language and Civics Workbook for English Language Learners.
                       Monterey Park, California: Bruggemeyer Memorial Library LAMP Program.
                       www.communityaction.com/StaffPagesDocs/AdultED/Teaching%20Tools/
                       ESL/talkingwithpolicestudent.pdf.
                       Rinehart, Tammy A., Anna T. Laszlo, and Gwen O. Briscoe. 2001. Collabo-
                       ration Toolkit: How to Build, Fix, and Sustain Productive Partnerships.
                       Washington, D.C.: U.S. Department of Justice, Office of Community Ori-
                       ented Policing Services.
                       www.cops.usdoj.gov/Publications/collaborationtoolkit.pdf.
                       Roat, Cynthia. 2003. How to Choose and Use a Language Agency.
                       Woodland Hills, California: The California Endowment. www.calendow.org/
                       uploadedFiles/how_to_choose_use_language_agency.pdf.
                       Schapiro, Amy. 2009. Report from the Field: Community Policing in the
                       Academy and Beyond. Washington, D.C.: U.S. Department of Justice, Office
                       of Community Oriented Policing Services.
                                                                                            % D UU
                                                                               J H O HVY 
                       www.cops.usdoj.gov/html/dispatch/November_2009/police_academy.htm.

                                                                           $Q Magazine
                                                                        VUpdate
                       Schofield, Regina, and Michael Alston. 2006. “Accommodating
                                                                      R              -
                                                                                            
                                                                                        O\90
                                                                                      Limited
                                                                                      X
                                                                    /
                       English Proficiency in Law Enforcement.”ICALEA              
                                                        & L W \R      LY HGRQ
                                                  LQ               FK
                       (February). http://onlineresources.wnylc.net/pb/orcdocs/LARC_Resources/

                                          FLWHG DU
                       LEPTopics/LE/LEPinLE/limitedenglish.htm.


                                           R and
                       Shah, Susan, Insha Rahman,          Anita Khashu. 2007. Overcoming
                                        1
                       Language Barriers:    Solutions for Law Enforcement. New York: Vera
                       Institute of Justice. www.vera.org/content/overcoming-language-barriers-
                       solutions-law-enforcement.
                       Shah, Susan, and Rodolfo Estrada. 2009. Bridging the Language Divide:
                       Promising Practices for Law Enforcement. New York: Vera Institute
                       of Justice. www.vera.org/content/bridging-language-divide-promising-
                       practices-law-enforcement.
                       State of Ohio Office of Criminal Justice Services. 2006. “I Speak” Language
                       Identification Guide. Columbus, Ohio: State of Ohio Office of Criminal
                       Justice Services. www.hhs.gov/ocr/civilrights/resources/specialtopics/lep/
                       pocketlanguagecard.pdf.
                       Summit County Sheriff’s Office and City of Lorain Police Department.
                       Undated. Resource Document for Law Enforcement: Interpretation and
                       Translation Services. Summit County Sheriff’s Office and City of Lorain
                       Police Department. www.co.summit.oh.us/sheriff/LEP.pdf.
                       U.S. Census Bureau. 2008. Accessing and Using Language Data from the
                       Census Bureau. Handout from the 2008 Federal Interagency Conference
                       on Limited English Proficiency. Washington, D.C.: U.S. Census Bureau.
                       www.lep.gov/resources/2008_Conference_Materials/CensusAssessingand
                       UsingLangData.pdf.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 364 of 380 Page ID #:3328
54                                                            Engaging Police in Immigrant Communities: Promising Practices from the Field



                              U.S. Department of Justice. 2002. Guidance to Federal Financial Assis-
                              tance Recipients Regarding Title VI Prohibition Against National Origin
                              Discrimination Affecting Limited English Proficient Persons. Washington,
                              D.C.: U.S. Department of Justice.
                              www.usdoj.gov/crt/cor/lep/DOJFinLEPFRJun182002.pdf.
                              U.S. Department of Justice. 2004. Executive Order 13166 Limited English
                              Proficiency Resource Document: Tips and Tools from the Field. Washing-
                              ton, D.C.: U.S. Department of Justice, Civil Rights Division.
                              www.lep.gov/resources/tips_and_tools-9-21-04.htm.
                              U.S. Department of Justice. 2004. Community Policing Beyond the Big
                              Cities. Washington, D.C.: U.S. Department of Justice, National Institute of
                              Justice. https://www.ncjrs.gov/pdffiles1/nij/205946.pdf.
                              U.S. Department of Justice. 2006. Planning Tool: Considerations for
                              Creation of a Language Assistance Policy and Implementation Plan for
                              Addressing Limited English Proficiency in a Department of Corrections.
                              Washington, D.C.: U.S. Department of Justice, Civil Rights Division.
                              www.lep.gov/LEP_Corrections_Planning_Tools.htm.
                              U.S. Department of Justice. 2006. Planning Tool: Consideration for
                              Creation of a Language Assistance Policy and Implementation Plan for
                              Addressing Limited English Proficiency in a Law Enforcement Agency.
                              Washington, D.C.: U.S. Department of Justice, Civil Rights Division.
                              www.lep.gov/Law_Enforcement_Planning_Tool.htm.
                                                                            % D UU
                                                               H O HVY Policing
                            U.S. Department of Justice. 2009. Community
                                                             J                      
                                                                                   ofCommunity
                                                                                       Defined.
                                                           Q                
                                                  RV$ Q-XO\
                            Washington, D.C.: U.S. Department     of Justice, Office
                                           R    /
                            Oriented PolicingIServices.
                                                             R
                                 Q  &LW\ UFKLYHG
                            http://cops.usdoj.gov/RIC/ResourceDetail.aspx?RID=513.
                              L
                       FLWHGU.S. Department
                                      12DAgencies.
                                              of Justice. 2009. Implementing Community Policing:

                                
                             of Community Oriented
                           Office
                            Lessons   from               Washington, D.C.: U.S. Department of Justice,
                      1R                                    Policing Services.
                            http://cops.usdoj.gov/Publications/ImpCP-Lessons-FINAL-080811-508.pdf.
                              Venkatraman, Bharathi A. 2006. “Lost in Translation: Limited English
                              Proficient Populations and the Police.” The Police Chief 73(4).
                              http://policechiefmagazine.org/magazine/index.
                              cfm?fuseaction=display&article_id=861&issue_id=42006.
                              Vera Institute of Justice. 2007. Translating Justice: A Spanish Glossary for
                              New York City. New York: Vera Institute of Justice.
                              www.vera.org/content/translating-justice-spanish-glossary-new-york-city.
                              Vera Institute of Justice. 2007. Translating Justice: A Simplified Chinese
                              Glossary for New York City. New York: Vera Institute of Justice. www.vera.
                              org/content/translating-justice-traditional-chinese-glossary-new-york-city.
                              Vera Institute of Justice. 2007. Translating Justice: A Traditional Chinese
                              Glossary for New York City. New York: Vera Institute of Justice. www.vera.
                              org/content/translating-justice-traditional-chinese-glossary-new-york-city.
                              Vera Institute of Justice (producer). 2009. Webcast: Bridging the Language
                              Divide: Promising Practices for Law Enforcement. New York: Vera Institute
                              of Justice. www.vera.org/videos/bridging-language-divide-promising-
                              practices-law-enforcement.
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 365 of 380 Page ID #:3329
Funding Resources                                                                            55




                    Funding Resources

                    Grants.gov www.grants.gov

                    The U.S. Department of Justice, Bureau of Justice Assistance
                    https://www.bja.gov/funding.aspx

                    The U.S. Department of Justice, Office of Community Oriented Policing
                    Services www.cops.usdoj.gov/

                    MetLife Foundation Community-Police Partnership Awards Program
                    www.lisc.org/section/ourwork/national/safety/awards

                    Smart Policing Initiative www.smartpolicinginitiative.com/background

                    Volunteers in Police Service (VIPS) www.policevolunteers.org




                                                                                 % D UU
                                                                     J H O HVY 
                                                            / R V $Q -XO\
                                                          
                                                      \RI LYHGRQ
                                               & L W
                                          LQ               FK
                                    FLWHG DU
                                    R 
                                   1
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 366 of 380 Page ID #:3330
56                                                           Engaging Police in Immigrant Communities: Promising Practices from the Field




                             Appendix

                             National Trends
                             This section consists of figures that illustrate trends and attributes of the
                             175 agencies that completed Vera’s Engaging Police in Immigrant Commu-
                             nities Promising Practices National Assessment in 2011.

                             Characteristics of Law Enforcement Agency Respondents
                              Figure 1: Number of Respondent Agencies by State
                              Figure 2: Type and Size of Respondent Agencies
                              Figure 3: Total Number of Respondent Agencies by Immigrant
                                        Populations in Their Jurisdictions
                              Figure 4: Percent of Respondent Agencies’ Jurisdictions with
                                        Influx of Immigrants in Past Five Years
                              Figure 5: Topics of Policies and Directives of Respondent Agencies
                                        for Serving the Immigrant Community

                             Assessing Needs and Building upon Existing Models
                              Figure 6: Did Your Agency Conduct a Needs Assessment Before
                                        Starting Its Program?
                              Figure 7: Did Your Agency Build Upon an Existing Model?

                                                                        % D UU
                              Figure 8: Did Immigrant Communities Provide Input During the
                                                               O HVY 
                                        Development of the Program?
                                                           J H
                                               / R V $Q -Community
                                                                  X O\ and Evaluation
                             Figure 9:W\Does
                                             
                                         RI Your Agency
                            Outreach Efforts to the  Immigrant
                                                          R  Q Outreach in Substations
                                  & L             LY H G  Conduct
                             LQ               FKPrecincts?
                                           DUYour
                       FLWHGFigure10:
                                        and Local
                                       
                                    Does       Agency Conduct Outreach at Immigrant

                      1R Figure 11: Does Your Agency Conduct Outreach through
                                        Community     Events?

                                          Ethnic Media Outlets?
                             Figure 12:   Has Your Agency Evaluated Its Services to Immigrant
                                          Communities or Involved the Immigrant Community in
                                          Evaluating Its Services?

                             Law Enforcement Services to Ensure Access to Limited English
                             Proficient Individuals
                             Figure 13: Agency Resources for Communicating with Limited
                                          English Proficient Individuals
                             Figure 14: Languages Spoken by Bilingual Officers
                             Figure 15: Does Your Agency Provide Incentives to Bilingual Personnel?
                             Figure 16: Does Your Agency Assign Bilingual Officers to Areas with Large
                                          Limited English Proficient Populations?
                             Figure 17: Does Your Agency Provide or Pay for Language Instruction?
                             Figure 18: Types of Foreign Language Instruction Offered by
                                          Respondent Agencies

                             Law Enforcement Training Initiatives
                             Figure 19: Does Your Agency Train Law Enforcement Personnel
                                        on Serving Immigrants?
                             Figure 20: Does Your Agency Invite Immigrants to Train Law
                                        Enforcement Personnel?
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 367 of 380 Page ID #:3331
Appendix                                                                                  57



           Characteristics of Law Enforcement Agency Respondents




                                                                      % D UU
                                                          J H O HVY 
                                                 / R V $Q -XO\
                                               
                                           \RI LYHGRQ
                                    & L W
                               LQ               FK
                         FLWHG DU
                         R 
                        1
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 368 of 380 Page ID #:3332
58                                                                                        Engaging Police in Immigrant Communities: Promising Practices from the Field



              Characteristics of Law Enforcement Agency Respondents


        Figure 4. Percent of Respondent Agencies’ Jurisdictions with Influx of Immigrants in Past Five Years (N=146)


                   Immigrant Communities
                                      Latino                                                                             83%
                                     African                               27%
                    Asian or Southeast Asian                           25%
                             Middle Eastern                          21%
                 European/Eastern European                      17%
                                South Asian                14%
                                  Caribbean              11%
                                      Other             10%
                                               0                20                40            60                  80              100

                                               Percent of Jurisdictions




        Figure 5. Topics of Policies and Directives for Serving the Immigrant Community (N=116)
                                                                                                 % D UU
                                                                                   J H O HVY 
                             Topics of Policies or Directives
                                                                         / R V $Q -XO\
                 Serving limited English proficienct individuals W\RI
                                                                       
                                                           &   L            LY HGRQ           65%
                                                     L Q
                                              HG resourcesDU         F K
                                        FLWaccess
                   Deployment of language
                                                           
                                                                                               64%
                                                        
                                               agencies
                                    1R
        Information sharing with federal immigration                                       56%

                         Serving immigrant victims of crime                                         49%

                                        Serving immigrants                                    41%

                                Certifying T visas or U visas                            37%
                                                                0     10     20    30    40     50        60   70        80    90   100

                                                                Percent of Respondents
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 369 of 380 Page ID #:3333
Appendix                                                                                                                                  59



               Assessing Needs and Building upon Existing Models


           Figure 6. Did Your Agency Conduct              Figure 7. Did Your Agency Build          Figure 8. Did Immigrant Communities
           a Needs Assessment Before Starting             Upon an Existing Model? (N=175)          Provide Input During the Development
           Its Program? (N=175)                                                                    of the Program? (N=175)

                  15%         85%                                 9%         91%                          21%         79%
             Yes (N=27)       No (N=148)                    Yes (N=12)       No (N=163)              Yes (N=37)       No (N=138)




               Outreach Efforts to the Immigrant Community and Evaluation

                                                                                          % D UU
                                                        Figure 10. Does Your Agency VY               11.through
           Figure 9. Does Your Agency
                                                                               J H O H         
                                                                                                 Figure      Does Your Agency Conduct
           Conduct Outreach in Substations
                                                                            Q
                                                        Conduct Outreach at Immigrant
                                                                         $             \       Outreach         Ethnic Media Outlets?
                                                                /RV RQ-XO
           and Local Precincts? (N=175)                 Community Events?   (N=175)              (N=175)
                                                        \  R I            G
                    51%        49%
                                            G  L Q &LW Yes (N=107)
                                                                61% LYH39%
                                                                UF K                                      54%       46%
              Yes (N=89)
                                     FLWH
                               No (N=86)
                                                         D             No (N=68)                Yes (N=95)      No (N=80)
                                                    
                                      R  
                                   1




           Figure 12. Has Your Agency Evaluated Its Services to Immigrant Communities
           or Involved the Immigrant Community in Evaluating Its Services? (N=175)

                  42%         58%
             Yes (N=69)       No (N=106)
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 370 of 380 Page ID #:3334
60                                                                                              Engaging Police in Immigrant Communities: Promising Practices from the Field



              Law Enforcement Services to Ensure Access to Limited English Proficient Individuals


       Figure 13. Agency Resources for Communicating with Limited English Proficient Individuals (N=175)

                   Agency Resources
                  for Communication
                       Bilingual officers                                                                                            92%


                  Bilingual civilian staff                                                                   69%


                         Language line                                                                       68%

                   Contract interpreter                                       34%

                                    Other                  13%

                 Hand-held translators           2%

                                             0                   20              40               60                     80                100

                                             Percent of Respondents



        Figure 14. Languages Spoken by Bilingual Officers (N=175)
                                                                                             % D UU
                                                                                 J H O HVY 
                    Languages
                                                                        / R V $Q -XO\
                                                 20                   
                                                                  \RI LYHGRQ
                                                                W
                           Arabic
                         Chinese                   24
                                                           & L
                                                      LQ               FK
                                         F1011LWHG28 DU
                    Farsi/Persian               17
                          French

                                                        
                   Haitian Creole
                                          10
                      Hindi/Urdu
                          Hmong
                          Korean
                            Other
                                          R
                                        1 25                 49
                           Polish                17
                     Portuguese                       25
                         Russian                           33
                          Somali        4
                         Spanish                                                                                               157
                         Tagalog              14
                     Vietnamese                       26
                                    0            20         40          60       80       100          120         140        160          180

                                    Number of Respondents


        Figure 15. Does Your Agency Provide                           Figure 16. Does Your Agency Assign Bilingual            Figure 17. Does Your Agency Provide
        Incentives to Bilingual Personnel? (N=175)                    Officers to Areas with Large Limited English            or Pay for Language Instruction? (N=175)
                                                                      Proficient Populations? (N=174)

               45%            55%                                            25%         75%                                          43%         57%
          Yes (N=79)          No (N=96)                                 Yes (N=44)       No (N=130)                             Yes (N=75)        No (N=100)
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 371 of 380 Page ID #:3335
Appendix                                                                                                                                        61



                 Law Enforcement Services to Ensure Access to Limited English Proficient Individuals


           Figure 18. Types of Foreign Language Instruction Offered by Respondent Agencies (N=160)


                 Types of Foreign Language Instruction

                               In-house language training                              28%

                    Course at a local college or university                      21%

                        Self-study instructional materials                   19%

                                            Online course              9%

                                             Study abroad         2%

                                          Did not respond                                              61%
                                                              0             20               40   60         80   100

                                                              Percent of Agencies



                 Law Enforcement Training Initiatives
                                                                                                  % D UU
                                                                                      J H O HVY 
                                                                       / R V  $Q -XO\
                                                             \R20.  
                                                                    I Does Your GAgency
                                                                                     RQInvite
           Figure 19. Does Your Agency Train
                                                   Q  & L W             K L Y  H
                                                 L
                                                          Figure                                       Figure 21. Does Your Agency Train
                                             G                      U F
                                                                  D (N=175)
                                     FLWH                       
           Law Enforcement Personnel on Serving
           Immigrants? (N=175)
                                                          
                                                          Immigrants
                                                          Personnel?
                                                                       to Train Law Enforcement        Immigrants on How to Interact with the
                                                                                                       Police? (N=175)
                                                 
                    78%      22% 1R                              43%         57%                             61%       39%
             Yes (N=137)     No (N=38)                        Yes (N=76)        No (N=99)                Yes (N=107)      No (N=68)
     Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 372 of 380 Page ID #:3336
62                                                            Engaging Police in Immigrant Communities: Promising Practices from the Field




                              About the COPS Office

                              The Office of Community Oriented Policing Services (COPS Office) is the
                              component of the U.S. Department of Justice responsible for advancing the
                              practice of community policing by the nation’s state, local, territory, and
                              tribal law enforcement agencies through information and grant resources.

                              Community policing is a philosophy that promotes organizational strate-
                              gies that support the systematic use of partnerships and problem-solving
                              techniques, to proactively address the immediate conditions that give rise
                              to public safety issues such as crime, social disorder, and fear of crime.

                              Rather than simply responding to crimes once they have been committed,
                              community policing concentrates on preventing crime and eliminating the
                              atmosphere of fear it creates. Earning the trust of the community and mak-
                              ing those individuals stakeholders in their own safety enables law enforce-
                              ment to better understand and address both the needs of the community
                              and the factors that contribute to crime.

                              The COPS Office awards grants to state, local, territory, and tribal law
                              enforcement agencies to hire and train community policing professionals,
                              acquire and deploy cutting-edge crime fighting technologies, and develop

                                                                               UU
                              and test innovative policing strategies. COPS Office funding also provides
                                                                         % D
                              training and technical assistance to community members and local govern-
                                                               O HVY 
                              ment leaders and all levels of law enforcement. The COPS Office has pro-
                                                          J  H
                                                / R V $Q -XO\
                              duced and compiled a broad range of information resources that can help
                                              
                                          \RI LYHGRQ
                              law enforcement better address specific crime and operational issues, and
                                   & L W
                              help community leaders better understand how to work cooperatively with
                              LQ               FK
                       FLWHG DU
                              their law enforcement agency to reduce crime.

                                1994, the COPS Office has invested nearly $14 billion to add
                           ◾Since
                      1R      community policing officers to the nation’s streets, enhance crime
                                fighting technology, support crime prevention initiatives, and provide
                                training and technical assistance to help advance community policing.
                              ◾ By the end of FY2011, the COPS Office has funded approximately
                                123,000 additional officers to more than 13,000 of the nation’s 18,000
                                law enforcement agencies across the country in small and large
                                jurisdictions alike.
                              ◾ Nearly 600,000 law enforcement personnel, community members, and
                                government leaders have been trained through COPS Office-funded
                                training organizations.
                              ◾ As of 2011, the COPS Office has distributed more than 6.6 million
                                topic-specific publications, training curricula, white papers, and
                                resource CDs.
                              COPS Office resources, covering a wide breadth of community policing
                              topics—from school and campus safety to gang violence—are available,
                              at no cost, through its online Resource Information Center at www.cops.
                              usdoj.gov. This easy-to-navigate website is also the grant application portal,
                              providing access to online application forms.
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 373 of 380 Page ID #:3337




                                                               % D UU
                                                   J H O HVY 
                                          / R V $Q -XO\
                                        
                                    \RI LYHGRQ
                             & L W
                        LQ               FK
                  FLWHG DU
                  R 
                 1
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 374 of 380 Page ID #:3338




                                                               % D UU
                                                   J H O HVY 
                                          / R V $Q -XO\
                                        
                                    \RI LYHGRQ
                             & L W
                        LQ               FK
                  FLWHG DU
                  R 
                 1
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 375 of 380 Page ID #:3339




                                                               % D UU
                                                   J H O HVY 
                                          / R V $Q -XO\
                                        
                                    \RI LYHGRQ
                             & L W
                        LQ               FK
                  FLWHG DU
                  R 
                 1
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 376 of 380 Page ID #:3340




                                                                          % D UU
                                                                    HVY 
 Law enforcement faces many barriers to policing new immigrant communities and cultivating partnerships with these groups.
                                                              J H O
                                                     / R V $Q -XO\
 Language barriers, immigrants’ reluctance to report crime for fear of deportation, fear of police, federal immigration enforcement,
                                                   
                                               \RI LYHGRQ
 and cultural differences, can lead to misunderstandings between law enforcement and community members. The Engaging Police
                                        & L W
                                   LQ               FK
 in Immigrant Communities (EPIC) project highlights promising practices that law enforcement agencies nationwide are using to
                             FLWHG DU
 build effective police-immigrant relations. This guidebook is accompanied by podcasts on the same topic, as well as a website
                               
 with additional materials and resources available through www.vera.org/epic.
                             R
                            1



                                                               U.S. Department of Justice
                                                               Office of Community Oriented Policing Services
                                                               145 N Street, N.E.
                                                               Washington, DC 20530

                                                               To obtain details on COPS Office programs,
                                                               call the COPS Office Response Center at 800.421.6770.

                                                               Visit COPS Online at www.cops.usdoj.gov



                                                               Vera Institute of Justice
                                                               233 Broadway, 12th Floor
                                                               New York, NY 10279
                                                               212.334.1300
                                                               212.941.9407 (fax)
                                                                                                                    ISBN: 978-1-932582-63-5
                                                               www.vera.org                                                      e071218496
                                                                                                                            0DUPber 2012
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 377 of 380 Page ID #:3341


                     United States Court of Appeals for the Ninth Circuit

                                      Office of the Clerk
                                       95 Seventh Street
                                    San Francisco, CA 94103

            Information Regarding Judgment and Post-Judgment Proceedings

Judgment
     •   This Court has filed and entered the attached judgment in your case.
         Fed. R. App. P. 36. Please note the filed date on the attached
         decision because all of the dates described below run from that date,
         not from the date you receive this notice.

Mandate (Fed. R. App. P. 41; 9th Cir. R. 41-1 & -2)
    •     The mandate will issue 7 days after the expiration of the time for
          filing a petition for rehearing or 7 days from the denial of a petition
          for rehearing, unless the Court directs otherwise. To file a motion to
          stay the mandate, file it electronically via the appellate ECF system
          or, if you are a pro se litigant or an attorney with an exemption from
          using appellate ECF, file one original motion on paper.

Petition for Panel Rehearing (Fed. R. App. P. 40; 9th Cir. R. 40-1)
Petition for Rehearing En Banc (Fed. R. App. P. 35; 9th Cir. R. 35-1 to -3)

(1)     A.      Purpose (Panel Rehearing):
        •       A party should seek panel rehearing only if one or more of the following
                grounds exist:
                Ź    A material point of fact or law was overlooked in the decision;
                Ź    A change in the law occurred after the case was submitted which
                      appears to have been overlooked by the panel; or
                Ź    An apparent conflict with another decision of the Court was not
                      addressed in the opinion.
        •       Do not file a petition for panel rehearing merely to reargue the case.

        B.      Purpose (Rehearing En Banc)
        •       A party should seek en banc rehearing only if one or more of the following
                grounds exist:



Post Judgment Form - Rev. /201                                                            1
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 378 of 380 Page ID #:3342


                Ź        Consideration by the full Court is necessary to secure or maintain
                         uniformity of the Court’s decisions; or
                Ź        The proceeding involves a question of exceptional importance; or
                Ź        The opinion directly conflicts with an existing opinion by another
                         court of appeals or the Supreme Court and substantially affects a
                         rule of national application in which there is an overriding need for
                         national uniformity.

(2)     Deadlines for Filing:
        •    A petition for rehearing may be filed within 14 days after entry of
             judgment. Fed. R. App. P. 40(a)(1).
        •    If the United States or an agency or officer thereof is a party in a civil case,
             the time for filing a petition for rehearing is 45 days after entry of judgment.
             Fed. R. App. P. 40(a)(1).
        •    If the mandate has issued, the petition for rehearing should be
             accompanied by a motion to recall the mandate.
        •    See Advisory Note to 9th Cir. R. 40-1 (petitions must be received on the
             due date).
        •    An order to publish a previously unpublished memorandum disposition
             extends the time to file a petition for rehearing to 14 days after the date of
             the order of publication or, in all civil cases in which the United States or an
             agency or officer thereof is a party, 45 days after the date of the order of
             publication. 9th Cir. R. 40-2.

(3)     Statement of Counsel
        •     A petition should contain an introduction stating that, in counsel’s
              judgment, one or more of the situations described in the “purpose” section
              above exist. The points to be raised must be stated clearly.

(4)     Form & Number of Copies (9th Cir. R. 40-1; Fed. R. App. P. 32(c)(2))
        •    The petition shall not exceed 15 pages unless it complies with the
             alternative length limitations of 4,200 words or 390 lines of text.
        •    The petition must be accompanied by a copy of the panel’s decision being
             challenged.
        •    An answer, when ordered by the Court, shall comply with the same length
             limitations as the petition.
        •    If a pro se litigant elects to file a form brief pursuant to Circuit Rule 28-1, a
             petition for panel rehearing or for rehearing en banc need not comply with
             Fed. R. App. P. 32.


Post Judgment Form - Rev. /201                                                                2
      Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 379 of 380 Page ID #:3343
      •       The petition or answer must be accompanied by a Certificate of Compliance
              found at Form 11, available on our website at www.ca9.uscourts.gov under
              Forms.
      •       You may file a petition electronically via the appellate ECF system. No paper copies are
              required unless the Court orders otherwise. If you are a pro se litigant or an attorney
              exempted from using the appellate ECF system, file one original petition on paper. No
              additional paper copies are required unless the Court orders otherwise.

Bill of Costs (Fed. R. App. P. 39, 9th Cir. R. 39-1)
       •     The Bill of Costs must be filed within 14 days after entry of judgment.
       •     See Form 10 for additional information, available on our website at
             www.ca9.uscourts.gov under Forms.

Attorneys Fees
     •     Ninth Circuit Rule 39-1 describes the content and due dates for attorneys fees
           applications.
     •     All relevant forms are available on our website at www.ca9.uscourts.gov under Forms
           or by telephoning (415) 355-7806.

Petition for a Writ of Certiorari
       •     Please refer to the Rules of the United States Supreme Court at
             www.supremecourt.gov

Counsel Listing in Published Opinions
     •     Please check counsel listing on the attached decision.
     •     If there are any errors in a published opinion, please send a letter in writing
           within 10 days to:
           Ź      Thomson Reuters; 610 Opperman Drive; PO Box 64526; Eagan, MN 55123
                  (Attn: Jean Green, Senior Publications Coordinator);
            Ź     and electronically file a copy of the letter via the appellate ECF system by using
                  “File Correspondence to Court,” or if you are an attorney exempted from using
                  the appellate ECF system, mail the Court one copy of the letter.




       Post Judgment Form - Rev. /201                                                       3
Case 2:17-cv-07215-R-JC Document 106 Filed 07/12/19 Page 380 of 380 Page ID #:3344




                            81,7('67$7(6&28572)$33($/6
                                 )257+(1,17+&,5&8,7
                                    )RUP%LOORI&RVWV
         Instructions for this form: http://www.ca9.uscourts.gov/forms/form10instructions.pdf

   WK&LU&DVH1XPEHU V

   &DVH1DPH
   7KH&OHUNLVUHTXHVWHGWRDZDUGFRVWVWR party name(s) 



   ,VZHDUXQGHUSHQDOW\RISHUMXU\WKDWWKHFRSLHVIRUZKLFKFRVWVDUHUHTXHVWHGZHUH
   DFWXDOO\DQGQHFHVVDULO\SURGXFHGDQGWKDWWKHUHTXHVWHGFRVWVZHUHDFWXDOO\
   H[SHQGHG
   6LJQDWXUH                                                                 'DWH
   (use “V>W\SHGQDPH@” to sign electronically-filed documents)

                                                                              5(48(67('
   &2677$;$%/(
                                                                     (each column must be completed)
                                                           1RRI     3DJHVSHU                          727$/
   '2&80(176)((3$,'                                                           &RVWSHU3DJH
                                                           &RSLHV        &RS\                               &267

   ([FHUSWVRI5HFRUG                                                                                 

   3ULQFLSDO%ULHI V (Opening Brief; Answering
   Brief; 1st, 2nd , and/or 3rd Brief on Cross-Appeal;                                                
   Intervenor Brief)

   5HSO\%ULHI&URVV$SSHDO5HSO\%ULHI                                                            


   6XSSOHPHQWDO%ULHI V                                                                               


   3HWLWLRQIRU5HYLHZ'RFNHW)HH3HWLWLRQIRU:ULWRI0DQGDPXV'RFNHW)HH                           


                                                                                          727$/ 

   *Example: Calculate 4 copies of 3 volumes of excerpts of record that total 500 pages [Vol. 1 (10 pgs.) +
   Vol. 2 (250 pgs.) + Vol. 3 (240 pgs.)] as:
   No. of Copies: 4; Pages per Copy: 500; Cost per Page: $.10 (or actual cost IF less than $.10);
   TOTAL: 4 x 500 x $.10 = $200.
                         Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

   )RUP                                                                                           Rev. 12/01/2018
